

Exhibit 10.9

AHCA CONTRACT NO. FP020
AMENDMENT NO. 4
THIS CONTRACT, entered into between the State of Florida, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and WELLCARE OF FLORIDA,
INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the
“Vendor” or “Managed Care Plan,” is hereby amended as follows:
1.
Effective October 1, 2014, Attachment I, Scope of Services - Effective Date:
August 1, 2014, Statewide Medicaid Managed Care Program, is hereby deleted in
its entirety and replaced with Attachment I, Scope of Services - Effective Date:
October 1, 2014, Statewide Medicaid Managed Care Program, attached hereto and
made a part of this Contract. All references in this Contract to Attachment I,
Scope of Services - Effective Date: August 1, 2014, shall hereinafter refer to
Attachment I, Scope of Services- Effective Date: October 1, 2014.

2.
Effective October 1, 2014, Attachment II, Core Contract Provisions - Effective
July 1, 2014, is hereby deleted in its entirety and replaced with Attachment II,
Core Contract Provisions - Effective October 1, 2014, attached hereto and made a
part of this Contract. All references in this Contract to Attachment II, Core
Contract Provisions - Effective July 1, 2014, shall hereinafter refer to
Attachment II, Core Contract Provisions - Effective October 1, 2014.

All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in this Contract.
This Amendment, and all its attachments, are hereby made part of this Contract.
This Amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.
IN WITNESS WHEREOF, the Parties hereto have caused this four hundred and
thirty-seven (437) page Amendment (including all attachments) to be executed by
their officials thereunto duly authorized.
WELLCARE OF FLORIDA, INC.
 
STATE OF FLORIDA, AGENCY FOR
D/B/A STAYWELL HEALTH PLAN
 
HEALTH CARE ADMINISTRATION
OF FLORIDA
 
 
 
 
 
 
 
 
SIGNED
 
SIGNED
BY:
/s/ Gregg MacDonald
 
BY:
/s/ Tonya Kidd for
NAME:
Gregg MacDonald
 
NAME:
Elizabeth Dudek
TITLE:
State President
 
TITLE:
Secretary
DATE:
10/1/14
 
DATE:
10/1/14

List of Attachments/Exhibits included as part of this Amendment
 
 
 
 
 
Specify
Letter/
 
 
 
Type
Number
Description
 
 
Attachment
I
Scope of Services – Effective Date: October 1, 2014 (27 Pages)
Attachment
II
Core Contract Provisions – Effective October 1, 2014 (410 pages)


AHCA Contract No. FP020, Amendment No. 4, Page 1 of 1

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida

ATTACHMENT I
SCOPE OF SERVICES - Effective Date: October 1, 2014
STATEWIDE MEDICAID MANAGED CARE PROGRAM


I.    Services to be Provided
A.
Overview of Contract Structure

Part IV of Chapter 409, F.S. established Florida Medicaid's statewide managed
care program, referred to as statewide Medicaid managed care (SMMC). Contracted
managed care plans participate in one, or both, of two SMMC programs: one for
managed medical assistance (MMA) and one for long-term care (LTC). Additionally,
some managed care plans participating in the MMA program component serve
specialty populations who meet specified criteria based on age, condition or
diagnosis.
The Contract consists of distinct parts as follows:
(1)
Attachment I, Scope of Services, includes contract provisions that are unique to
the particular managed care plan.



(a)
Exhibit I-A, Approved Expanded Benefits Coverage and Limitations;



(b)
Exhibit I-B, Medicaid Provider Identification Numbers;



(c)
Exhibit I-C, Managed Care Plan Rates.



(2)
Attachment II, Core Contract Provisions, includes contract provisions that apply
to all managed care plans unless specifically noted otherwise.



(3)
Exhibits to Attachment II, include contract provisions that are unique to the
specific component of SMMC:

(a)
Exhibit II-A, Managed Medical Assistance (MMA) Program, i.e. the MMA Exhibit;

(b)
Exhibit II-B, Long-Term Care (LTC) Managed Care Program, i.e. the LTC Exhibit;

(c)
Exhibit II-C, Specialty Plan (if applicable).

B.    Authorized Regions and Program Enrollment Levels
The Managed Care Plan is authorized to provide services pursuant to this
Contract in the region(s), and up to the maximum enrollment levels for such
region(s), for the applicable SMMC program as specified in Table 1 below.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment I, Effective 10/1/14, Page 1 of 7

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida





Table 1: Regions and Program Enrollment Levels
Region
Program Component
MMA
LTC
Specialty
Region 1
 
 
 
Region 2
117,516
 
 
Region 3
130,444
 
 
Region 4
152,143
 
 
Region 5
95,177
 
 
Region 6
118,754
 
 
Region 7
129,577
 
 
Region 8
104,607
 
 
Region 9
 
 
 
Region 10
 
 
 
Region 11
114,124
 
 



The authorized maximum enrollment levels listed are effective upon Contract
execution unless otherwise specified. The maximum enrollment levels may be
altered during the life of this Contract pursuant to Attachment II and its
Exhibits.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment I, Effective 10/1/14, Page 2 of 7

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida



C.    Covered Services
The Managed Care Plan shall ensure the provision of covered services in
accordance with the provisions of Attachment II and its Exhibits, summarized in
Table 2a (MMA) and/or Table 2b (LTC) below, to enrollees of the applicable SMMC
program(s) in the authorized region(s) specified in Table 1.


Table 2a: Required MMA Services
(1)
Advanced Registered Nurse Practitioner
(2)
Ambulatory Surgical Center Services
(3)
Assistive Care Services
(4)
Behavioral Health Services
(5)
Birth Center and Licensed Midwife Services
(6)
Clinic Services
(7)
Chiropractic Services
(8)
Dental Services
(9)
Child Health Check Up
(10)
Immunizations
(11)
Emergency Services
(12)
Emergency Behavioral Health Services
(13)
Family Planning Services and Supplies
(14)
Healthy Start Services
(15)
Hearing Services
(16)
Home Health Services and Nursing Care
(17)
Hospice Services
(18)
Hospital Services
(19)
Laboratory and Imaging Services
(20)
Medical Supplies, Equipment, Prostheses and Orthoses
(21)
Optometric and Vision Services
(22)
Physician Assistant Services
(23)
Physician Services
(24)
Podiatric Services
(25)
Prescribed Drug Services
(26)
Renal Dialysis Services
(27)
Therapy Services
(28)
Transportation Services



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment I, Effective 10/1/14, Page 3 of 7

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida





Table 2b: Required LTC Services
(1)
Adult Companion Care
(2)
Adult Day Health Care
(3)
Assistive Care Services
(4)
Assisted Living
(5)
Attendant Care
(6)
Behavioral Management
(7)
Caregiver Training
(8)
Care Coordination/Case Management
(9)
Home Accessibility Adaptation Services
(10)
Home Delivered Meals
(11)
Homemaker Services
(12)
Hospice
(13)
Intermittent and Skilled Nursing
(14)
Medical Equipment and Supplies
(15)
Medication Administration
(16)
Medication Management
(17)
Nutritional Assessment/Risk Reduction Services
(18)
Nursing Facility Services
(19)
Personal Care
(20)
Personal Emergency Response Systems (PERS)
(21)
Respite Care
(22)
Occupational Therapy
(23)
Physical Therapy
(24)
Respiratory Therapy
(25)
Speech Therapy
(26)
Transportation



D.    Approved Expanded Benefits


The Managed Care Plan shall provide the following expanded benefits, in
accordance with the provisions of Attachment II and its Exhibits and the
coverage and limitations specified in Exhibit I-A of this Attachment, denoted by
"X" in Table 3a (MMA) and/or Table 3b (LTC) below, to enrollees of the
applicable SMMC program(s) in the authorized region(s) specified in Table 1.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment I, Effective 10/1/14, Page 4 of 7

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida



Table 3a: Approved MMA Expanded Benefits
X
Primary Care Visits (Non-Pregnant Adults)
X
Home Health Care (Non-Pregnant Adults)
X
Physician Home Visits
X
Prenatal/Perinatal Visits
X
Outpatient Services
X
Over-The-Counter (OTC) Medication/Supplies
X
Adult Dental Services
X
Waived Copayments
X
Vision Services
X
Hearing Services
X
Newborn Circumcision
X
Adult Pneumonia Vaccine
X
Adult Influenza Vaccine
X
Adult Shingles Vaccine
X
Post Discharge Meals
X
Nutritional Counseling
X
Pet Therapy
X
Art Therapy
X
Equine Therapy
X
Medically Related Lodging and Food





Table 3b: Approved LTC Expanded Benefits
 
ALF/AFCH Bed Hold
 
Cellular Phone Services
 
Dental Services
 
Emergency Financial Assistance
 
Hearing Evaluation
 
Mobile Personal Emergency Response System
 
Non-Medical Transportation
 
Over-The-Counter (OTC) Medication/Supplies
 
Support to Transition Out of a Nursing Facility
 
Vision Services
 
Wellness Grocery Discount
Additional LTC Expanded Benefits
These benefits will not appear in Choice Counselling materials
 
Box Fan
 
Caregiver Information/Support
 
Document Keeper
 
Household Set-Up Kit
 
Welcome Home Basket
 
Nurse Helpline Services
 
Pill Organizer


AHCA Contract No. FP020, Attachment I, Effective 10/1/14, Page 5 of 7

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida

II.    Manner of Service Provision
A.    Plan Qualification
The Managed Care Plan is approved to provide contracted services as a qualified
entity under s 409.962(6), F.S., as denoted by "X" in Table 4 below.


Table 4: Plan Qualification
X
Health Maintenance Organization (HMO)
 
Provider Service Network (PSN)
 
Exclusive Provider Organization (EPO)
 
Accountable Care Organization (ACO)
 
Other Insurer



B.    Plan Type
The Managed Care Plan is approved to provide contracted services as one or more
of four plan types, denoted by authorized region(s) in Table 5 below, to
enrollees of the applicable SMMC program(s) in the authorized region(s)
specified in Table 1.
(1)
MMA Managed Care Plans are those plans that provide covered services specified
in the MMA Exhibit, including those covered under s. 409.973(1)(a) through (cc),
F.S.

(2)
LTC Managed Care Plans are those plans that provide covered services specified
in the LTC Exhibit, including those covered under s. 409.98(1) through (19),
F.S.

(3)
Comprehensive LTC Plans are those plans that provide services described in s.
409.973, F.S., and also provide the services described in s. 409.98, F.S.

(4)
Specialty Plans are those plans that provide covered services specified in the
MMA Exhibit, including those covered under s. 409.973(1 )(a) through (cc), F.S.,
to only eligible recipients defined as a specialty population in the Attachment
II and its Exhibits.

Table 5: SMMC Plan Type
Region
SMMC Program
MMA/LTC
Specialty
Region 1
 
 
Region 2
MMA Plan
 
Region 3
MMA Plan
 
Region 4
MMA Plan
 
Region 5
MMA Plan
 
Region 6
MMA Plan
 
Region 7
MMA Plan
 
Region 8
MMA Plan
 
Region 9
 
 
Region 10
 
 
Region 11
MMA Plan
 


AHCA Contract No. FP020, Attachment I, Effective 10/1/14, Page 6 of 7

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida



III.    Method of Payment
A.    Total Contract Amount
The Agency shall make payment, in a total dollar amount not to exceed
$11,789,499,367.00 to the Managed Care Plan in accordance with Attachment II and
its Exhibits. The Agency shall make payments through its fiscal agent using the
Medicaid Provider Identification Number(s) specified in Exhibit I-B.
B.    Capitation Rates
The capitation rate payment shall be in accordance with Attachment II and its
Exhibits. The capitation rates are contained in Exhibit I-C of this Attachment.
These rates are titled "MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY
CMS."
C.    Kick Payment Rates
The kick payment rates shall be in accordance with Attachment II and its
Exhibits. These rates are titled "KICK PAYMENT RATES FOR COVERED [SERVICE NAME]
SERVICES; NOT FOR USE UNLESS APPROVED BY CMS."
IV.    Special Provisions
A.    Order of Precedence
The Managed Care Plan shall perform its contracted duties in accordance with
this Contract, the ITN(s), including all addenda and the Vendor's response to
the ITN(s). In the event of conflict among Contract documents, any identified
inconsistency in this Contract shall be resolved by giving precedence in the
following order:
(1)
This Contract, including all attachments;



(2)
The ITN(s), including all addenda; and



(3)
The Vendor’s response to the ITN(s), including information provided through
negotiations.



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FP020, Attachment I, Effective 10/1/14, Page 7 of 7

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida

ATTACHMENT I
EXHIBIT I-A - Effective Date: October 1, 2014
Approved Expanded Benefit Coverage and Limitations
Managed Medical Assistance (MMA)
Approved Benefit
Approved Limitations
Primary Care Visits (Non-Pregnant Adults)
Unlimited visits.
Home Health Care (Non-Pregnant Adults)
One (1) visit per day; subject to medical necessity and prior authorization.
Physician Home Visits
Unlimited visits; limited to homebound enrollees who are frail, have a chronic
disability and/or complex medical needs; subject to medical necessity.
Prenatal/Perinatal Visits
Unlimited prenatal visits; unlimited postnatal visits for the first four (4)
weeks post-partum.
Outpatient Services
One-thousand dollars ($1,000) for outpatient services per fiscal year (July
1-June 30); subject to prior authorization.
Over-The-Counter (OTC) Medication/Supplies
Twenty-five dollars ($25) per household per month; enrollee purchases limited to
an approved list of products.
Adult Dental Services
One (1) exam every six (6) months; one (1) cleaning every six (6) months; one
(1) x-ray per year.
Waived Copayments
Enrollees shall not be subject to co-payment charges except: non-emergency
emergency room visits and chiropractic services.
Vision Services
One hundred dollars ($100) with which enrollees may purchase frames, lenses and
contact lenses per year.
Hearing Services
One (1) hearing exam every two (2) years; one (1) hearing aid every two (2)
years.
Newborn Circumcision
Available upon request up to three (3) months old; subject to prior
authorization.
Adult Pneumonia Vaccine
Administered as medically advised; limit one (1) vaccination per lifetime.
Adult Influenza Vaccine
One (1) vaccination per year.
Adult Shingles Vaccine
Limit one (1) vaccination every six (6) years; subject to prior authorization.
Post Discharge Meals
Ten (10) meals within two weeks of an enrollee being discharged from an
inpatient facility; limited to SSI and Medicare/Medicaid dual eligible
enrollees; subject to prior authorization.
Nutritional Counseling
Unlimited visits; limited to enrollees who receive home health services with a
chronic disability or a complex medical need; subject to medical necessity and
prior authorization.


AHCA Contract No. FP020, Attachment I, Exhibit I-A, Effective 10/1/14, Page 1 of
2

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida

Pet Therapy
Unlimited visits; limited to SSI, child welfare and Medicare/Medicaid dual
eligible enrollees; subject to medical necessity and prior authorization.
Art Therapy
Unlimited visits; limited to SSI, child welfare and Medicare/Medicaid dual
eligible enrollees; subject to medical necessity and prior authorization.
Equine Therapy
Ten (10) visits per year; limited to SSI, child welfare and Medicare/Medicaid
dual eligible enrollees; enrollee must be more than one (1) year old; subject to
prior authorization.
Medically Related Lodging and Food
Unlimited coverage for enrollees and traveling partners; benefit only available
if enrollee is required to travel more than fifty (50) miles from their home for
non-emergent specialist or hospital treatment; overnight stay required; adult
enrollees are limited to one (1) travel partner; child enrollees are limited to
two (2) travel partners; subject to prior authorization.



All expanded benefits are in excess of benefits specified in the Medicaid State
Plan.
The Managed Care Plan may require enrollees to use an established network of
providers, approved by the Agency, to obtain expanded benefits under this
Contract.
Unless otherwise specified in this Exhibit, expanded benefits are not subject to
prior authorization or co-payment charges.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment I, Exhibit I-A, Effective 10/1/14, Page 2 of
2

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida

ATTACHMENT I
EXHIBIT I-B - Effective Date: October 1, 2014


Medicaid Provider Identification Numbers


Region
MMA
LTC
Specialty
1
 
 
 
2
0105630-02
 
 
3
0105630-03
 
 
4
0105630-04
 
 
5
0105630-05
 
 
6
0105630-06
 
 
7
0105630-07
 
 
8
0105630-08
 
 
9
 
 
 
10
 
 
 
11
0105630-11
 
 



The Agency will provide Medicaid Provider Identification Numbers to the Managed
Care Plan subsequent to the Agency's completion of a plan-specific readiness
review and prior to enrolling recipient in the Managed Care Plan in each
authorized region.










REMAINDER OF PAGE INTENTIONALLY LEFT BLANK











AHCA Contract No. FP020, Attachment I, Exhibit I-B, Effective 10/1/14, Page 1 of
1

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida

ATTACHMENT I
EXHIBIT I-C - Effective Date: October 1, 2014
MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
REGION 2 - Effective May 1, 2014 – June 30, 2014
REGION 2
 
HIV/AIDS
Long-Term Care Enrollees1
Age Band
TANF
SSI No Medicare
Dual Eligible
Child Welfare
Dual Eligible
Medicaid Only
Dual Eligible
Medicaid Only
0-2 Months


$1,094.16




$19,072.40


 


$1,369.48


 
 
 
 
3-11 Months
183.32


3,735.12


 
565.76


 
 
 
 
1-13 Years
111.00


342.61


 
429.69


 
 
 
 
14-54 Years Female
308.78


 
 
 
 
 
 
 
14-54 Years Male
132.53


 
 
 
 
 
 
 
14+ Years (Male and Female)
 
790.05


 
678.18


 
 
 
 
55+ Years (Male and Female)
360.48


 
 
 
 
 
 
 
Under Age 65
 
 
156.77
 
 
 


$290.81




$2,064.22


Age 65+
 
 
109.02
 
 
 


$159.36




$1,334.05


Medicare Advantage/D-SNP
 
 
 
 
 
 
 
 
HIV-AIDS
 
 
 
 
$
155.48


$
2,697.66


 
 



1. Long-Term Care Enrollees refer to those enrolled in both the MMA and LTC
components of a comprehensive plan. A factor of 0.9 will be applied to the LTC
Dual Eligible and LTC Medicaid Only rates for those long-term care enrollees.
2. Rates shown reflect base rates and do not include the impacts of risk
adjustment.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment I, Exhibit I-C, Effective 10/1/14, Page 1 of
16

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida



ATTACHMENT I
EXHIBIT I-C - Effective Date: October 1, 2014
MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
REGION 3 - Effective May 1, 2014 – June 30, 2014
REGION 3
 
HIV/AIDS
Long-Term Care Enrollees1
Age Band
TANF
SSI No Medicare
Dual Eligible
Child Welfare
Dual Eligible
Medicaid Only
Dual Eligible
Medicaid Only
0-2 Months


$1,237.57




$22,454.93


 


$1,394.19


 
 
 
 
3-11 Months
207.35


4,397.55


 
575.97


 
 
 
 
1-13 Years
125.55


403.37


 
437.44


 
 
 
 
14-54 Years Female
349.25


 
 
 
 
 
 
 
14-54 Years Male
149.90


 
 
 
 
 
 
 
14+ Years (Male and Female)
 
930.16


 
690.42


 
 
 
 
55+ Years (Male and Female)
407.73


 
 
 
 
 
 
 
Under Age 65
 
 
153.34
 
 
 


$295.91




$2,237.34


Age 65+
 
 
106.63
 
 
 


$161.91




$1,445.93


Medicare Advantage/D-SNP
 
 
 
 
 
 
 
 
HIV-AIDS
 
 
 
 
$
182.12


$
2,705.71


 
 



1. Long-Term Care Enrollees refer to those enrolled in both the MMA and LTC
components of a comprehensive plan. A factor of 0.9 will be applied to the LTC
Dual Eligible and LTC Medicaid Only rates for those long-term care enrollees.
2. Rates shown reflect base rates and do not include the impacts of risk
adjustment.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment I, Exhibit I-C, Effective 10/1/14, Page 2 of
16

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida



ATTACHMENT I
EXHIBIT I-C - Effective Date: October 1, 2014
MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
REGION 4 - Effective May 1, 2014 – June 30, 2014
REGION 4
 
HIV/AIDS
Long-Term Care Enrollees1
Age Band
TANF
SSI No Medicare
Dual Eligible
Child Welfare
Dual Eligible
Medicaid Only
Dual Eligible
Medicaid Only
0-2 Months


$1,146.62




$22,224.26


 


$1,526.83


 
 
 
 
3-11 Months
192.11


4,352.38


 
630.77


 
 
 
 
1-13 Years
116.32


399.23


 
479.06


 
 
 
 
14-54 Years Female
323.58


 
 
 
 
 
 
 
14-54 Years Male
138.88


 
 
 
 
 
 
 
14+ Years (Male and Female)
 
920.61


 
756.11


 
 
 
 
55+ Years (Male and Female)
377.76


 
 
 
 
 
 
 
Under Age 65
 
 
173.69
 
 
 


$289.37




$2,516.16


Age 65+
 
 
120.78
 
 
 


$158.16




$1,626.12


Medicare Advantage/D-SNP
 
 
 
 
 
 
 
 
HIV-AIDS
 
 
 
 
$
155.82


$
2,500.46


 
 



1. Long-Term Care Enrollees refer to those enrolled in both the MMA and LTC
components of a comprehensive plan. A factor of 0.9 will be applied to the LTC
Dual Eligible and LTC Medicaid Only rates for those long-term care enrollees.
2. Rates shown reflect base rates and do not include the impacts of risk
adjustment.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment I, Exhibit I-C, Effective 10/1/14, Page 3 of
16

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida



ATTACHMENT I
EXHIBIT I-C - Effective Date: October 1, 2014
MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
REGION 5 - Effective May 1, 2014 – June 30, 2014
REGION 5
 
HIV/AIDS
Long-Term Care Enrollees1
Age Band
TANF
SSI No Medicare
Dual Eligible
Child Welfare
Dual Eligible
Medicaid Only
Dual Eligible
Medicaid Only
0-2 Months


$1,377.91




$24,350.08


 


$1,813.76


 
 
 
 
3-11 Months
230.86


4,768.69


 
749.30


 
 
 
 
1-13 Years
139.79


437.41


 
569.09


 
 
 
 
14-54 Years Female
388.86


 
 
 
 
 
 
 
14-54 Years Male
166.90


 
 
 
 
 
 
 
14+ Years (Male and Female)
 
1,008.67


 
898.20


 
 
 
 
55+ Years (Male and Female)
453.97


 
 
 
 
 
 
 
Under Age 65
 
 
131.76
 
 
 


$276.19




$2,482.33


Age 65+
 
 
91.63
 
 
 


$151.15




$1,604.26


Medicare Advantage/D-SNP
 
 
 
 
 
 
 
 
HIV-AIDS
 
 
 
 
$
154.10


$
2,887.15


 
 



1. Long-Term Care Enrollees refer to those enrolled in both the MMA and LTC
components of a comprehensive plan. A factor of 0.9 will be applied to the LTC
Dual Eligible and LTC Medicaid Only rates for those long-term care enrollees.
2. Rates shown reflect base rates and do not include the impacts of risk
adjustment.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment I, Exhibit I-C, Effective 10/1/14, Page 4 of
16

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida



ATTACHMENT I
EXHIBIT I-C - Effective Date: October 1, 2014
MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
REGION 6 - Effective May 1, 2014 – June 30, 2014
REGION 6
 
HIV/AIDS
Long-Term Care Enrollees1
Age Band
TANF
SSI No Medicare
Dual Eligible
Child Welfare
Dual Eligible
Medicaid Only
Dual Eligible
Medicaid Only
0-2 Months


$1,236.35




$22,063.22


 


$1,658.03


 
 
 
 
3-11 Months
207.15


4,320.84


 
684.97


 
 
 
 
1-13 Years
125.42


396.33


 
520.22


 
 
 
 
14-54 Years Female
348.91


 
 
 
 
 
 
 
14-54 Years Male
149.75


 
 
 
 
 
 
 
14+ Years (Male and Female)
 
913.94


 
821.08


 
 
 
 
55+ Years (Male and Female)
407.33


 
 
 
 
 
 
 
Under Age 65
 
 
127.88
 
 
 


$283.44




$2,505.48


Age 65+
 
 
88.93
 
 
 


$154.18




$1,619.23


Medicare Advantage/D-SNP
 
 
 
 
 
 
 
 
HIV-AIDS
 
 
 
 
$
163.88


$
2,902.00


 
 



1. Long-Term Care Enrollees refer to those enrolled in both the MMA and LTC
components of a comprehensive plan. A factor of 0.9 will be applied to the LTC
Dual Eligible and LTC Medicaid Only rates for those long-term care enrollees.
2. Rates shown reflect base rates and do not include the impacts of risk
adjustment.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment I, Exhibit I-C, Effective 10/1/14, Page 5 of
16

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida



ATTACHMENT I
EXHIBIT I-C - Effective Date: October 1, 2014
MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
REGION 7 - Effective May 1, 2014 – June 30, 2014
REGION 7
 
HIV/AIDS
Long-Term Care Enrollees1
Age Band
TANF
SSI No Medicare
Dual Eligible
Child Welfare
Dual Eligible
Medicaid Only
Dual Eligible
Medicaid Only
0-2 Months
Not Applicable
Not Applicable
 
Not Applicable
 
 
 
 
3-11 Months
Not Applicable
Not Applicable
 
Not Applicable
 
 
 
 
1-13 Years
Not Applicable
Not Applicable
 
Not Applicable
 
 
 
 
14-54 Years Female
Not Applicable
 
 
 
 
 
 
 
14-54 Years Male
Not Applicable
 
 
 
 
 
 
 
14+ Years (Male and Female)
 
Not Applicable
 
Not Applicable
 
 
 
 
55+ Years (Male and Female)
Not Applicable
 
 
 
 
 
 
 
Under Age 65
 
 
Not Applicable
 
 
 
Not Applicable
Not Applicable
Age 65+
 
 
Not Applicable
 
 
 
Not Applicable
Not Applicable
Medicare Advantage/D-SNP
 
 
TBD
 
 
 
 
 
HIV-AIDS
 
 
 
 
Not Applicable
Not Applicable
 
 



1. Long-Term Care Enrollees refer to those enrolled in both the MMA and LTC
components of a comprehensive plan. A factor of 0.9 will be applied to the LTC
Dual Eligible and LTC Medicaid Only rates for those long-term care enrollees.
2. Rates shown reflect base rates and do not include the impacts of risk
adjustment.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment I, Exhibit I-C, Effective 10/1/14, Page 6 of
16

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida



ATTACHMENT I
EXHIBIT I-C - Effective Date: October 1, 2014
MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
REGION 8 - Effective May 1, 2014 – June 30, 2014
REGION 8
 
HIV/AIDS
Long-Term Care Enrollees1
Age Band
TANF
SSI No Medicare
Dual Eligible
Child Welfare
Dual Eligible
Medicaid Only
Dual Eligible
Medicaid Only
0-2 Months


$1,272.58




$24,376.24


 


$1,366.19


 
 
 
 
3-11 Months
213.22


4,773.82


 
564.40


 
 
 
 
1-13 Years
129.10


437.88


 
428.66


 
 
 
 
14-54 Years Female
359.13


 
 
 
 
 
 
 
14-54 Years Male
154.14


 
 
 
 
 
 
 
14+ Years (Male and Female)
 
1,009.75


 
676.56


 
 
 
 
55+ Years (Male and Female)
419.26


 
 
 
 
 
 
 
Under Age 65
 
 
137.13
 
 
 


$233.54




$2,446.41


Age 65+
 
 
95.36
 
 
 


$127.84




$1,581.05


Medicare Advantage/D-SNP
 
 
 
 
 
 
 
 
HIV-AIDS
 
 
 
 
$
167.77


$
2,909.87


 
 



1. Long-Term Care Enrollees refer to those enrolled in both the MMA and LTC
components of a comprehensive plan. A factor of 0.9 will be applied to the LTC
Dual Eligible and LTC Medicaid Only rates for those long-term care enrollees.
2. Rates shown reflect base rates and do not include the impacts of risk
adjustment.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment I, Exhibit I-C, Effective 10/1/14, Page 7 of
16

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida



ATTACHMENT I
EXHIBIT I-C - Effective Date: October 1, 2014
MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
REGION 11 - Effective May 1, 2014 – June 30, 2014
REGION 11
 
HIV/AIDS
Long-Term Care Enrollees1
Age Band
TANF
SSI No Medicare
Dual Eligible
Child Welfare
Dual Eligible
Medicaid Only
Dual Eligible
Medicaid Only
0-2 Months
Not Applicable
Not Applicable
 
Not Applicable
 
 
 
 
3-11 Months
Not Applicable
Not Applicable
 
Not Applicable
 
 
 
 
1-13 Years
Not Applicable
Not Applicable
 
Not Applicable
 
 
 
 
14-54 Years Female
Not Applicable
 
 
 
 
 
 
 
14-54 Years Male
Not Applicable
 
 
 
 
 
 
 
14+ Years (Male and Female)
 
Not Applicable
 
Not Applicable
 
 
 
 
55+ Years (Male and Female)
Not Applicable
 
 
 
 
 
 
 
Under Age 65
 
 
Not Applicable
 
 
 
Not Applicable
Not Applicable
Age 65+
 
 
Not Applicable
 
 
 
Not Applicable
Not Applicable
Medicare Advantage/D-SNP
 
 
TBD
 
 
 
 
 
HIV-AIDS
 
 
 
 
Not Applicable
Not Applicable
 
 



1. Long-Term Care Enrollees refer to those enrolled in both the MMA and LTC
components of a comprehensive plan. A factor of 0.9 will be applied to the LTC
Dual Eligible and LTC Medicaid Only rates for those long-term care enrollees.
2. Rates shown reflect base rates and do not include the impacts of risk
adjustment.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment I, Exhibit I-C, Effective 10/1/14, Page 8 of
16

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida



ATTACHMENT I
EXHIBIT I-C - Effective Date: October 1, 2014
MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
REGION 2 - Effective July 1, 2014 – August 31, 2015
REGION 2
 
HIV/AIDS
Long-Term Care Enrollees1
Age Band
TANF
SSI No Medicare
Dual Eligible
Child Welfare
Dual Eligible
Medicaid Only
Dual Eligible
Medicaid Only
0-2 Months


$1,068.84




$17,812.93


 


$1,309.21


 
 
 
 
3-11 Months


$187.39




$3,575.66


 


$553.28


 
 
 
 
1-13 Years


$115.99




$352.10


 


$429.54


 
 
 
 
14-54 Years Female


$312.46


 
 
 
 
 
 
 
14-54 Years Male


$136.40


 
 
 
 
 
 
 
14+ Years (Male and Female)
 


$802.08


 


$671.86


 
 
 
 
55+ Years (Male and Female)


$374.00


 
 
 
 
 
 
 
Under Age 65
 
 


$159.47


 
 
 


$297.45




$2,051.61


Age 65+
 
 


$110.85


 
 
 


$163.17




$1,331.90


Medicare Advantage/D-SNP
 
 
 
 
 
 
 
 
HIV-AIDS
 
 
 
 


$159.13




$2,795.08


 
 



1. Long-Term Care Enrollees refer to those enrolled in both the MMA and LTC
components of a comprehensive plan. A factor of 0.9 will be applied to the LTC
Dual Eligible and LTC Medicaid Only rates for those long-term care enrollees.
2. Rates shown reflect base rates and do not include the impacts of risk
adjustment.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK







AHCA Contract No. FP020, Attachment I, Exhibit I-C, Effective 10/1/14, Page 9 of
16

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida

ATTACHMENT I
EXHIBIT I-C - Effective Date: October 1, 2014
MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
REGION 3 - Effective July 1, 2014 – August 31, 2015
REGION 3
 
HIV/AIDS
Long-Term Care Enrollees1
Age Band
TANF
SSI No Medicare
Dual Eligible
Child Welfare
Dual Eligible
Medicaid Only
Dual Eligible
Medicaid Only
0-2 Months


$1,118.07




$19,551.78


 


$1,299.83


 
 
 
 
3-11 Months


$196.02




$3,924.71


 


$549.31


 
 
 
 
1-13 Years


$121.33




$386.47


 


$426.46


 
 
 
 
14-54 Years Female


$326.85


 
 
 
 
 
 
 
14-54 Years Male


$142.68


 
 
 
 
 
 
 
14+ Years (Male and Female)
 


$880.37


 


$667.04


 
 
 
 
55+ Years (Male and Female)


$391.23


 
 
 
 
 
 
 
Under Age 65
 
 


$155.75


 
 
 


$306.36




$2,046.46


Age 65+
 
 


$108.27


 
 
 


$167.80




$1,328.56


Medicare Advantage/D-SNP
 
 
 
 
 
 
 
 
HIV-AIDS
 
 
 
 


$182.70




$2,642.48


 
 



1. Long-Term Care Enrollees refer to those enrolled in both the MMA and LTC
components of a comprehensive plan. A factor of 0.9 will be applied to the LTC
Dual Eligible and LTC Medicaid Only rates for those long-term care enrollees.
2. Rates shown reflect base rates and do not include the impacts of risk
adjustment.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK







AHCA Contract No. FP020, Attachment I, Exhibit I-C, Effective 10/1/14, Page 10
of 16

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida

ATTACHMENT I
EXHIBIT I-C - Effective Date: October 1, 2014
MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
REGION 4 - Effective July 1, 2014 – August 31, 2015
REGION 4
 
HIV/AIDS
Long-Term Care Enrollees1
Age Band
TANF
SSI No Medicare
Dual Eligible
Child Welfare
Dual Eligible
Medicaid Only
Dual Eligible
Medicaid Only
0-2 Months


$1,057.16




$19,538.35


 


$1,454.69


 
 
 
 
3-11 Months


$185.34




$3,922.01


 


$614.76


 
 
 
 
1-13 Years


$114.72




$386.20


 


$477.27


 
 
 
 
14-54 Years Female


$309.04


 
 
 
 
 
 
 
14-54 Years Male


$134.91


 
 
 
 
 
 
 
14+ Years (Male and Female)
 


$879.77


 


$746.51


 
 
 
 
55+ Years (Male and Female)


$369.91


 
 
 
 
 
 
 
Under Age 65
 
 


$176.91


 
 
 


$296.28




$2,177.66


Age 65+
 
 


$122.97


 
 
 


$162.11




$1,413.73


Medicare Advantage/D-SNP
 
 
 
 
 
 
 
 
HIV-AIDS
 
 
 
 


$159.24




$2,461.15


 
 



1. Long-Term Care Enrollees refer to those enrolled in both the MMA and LTC
components of a comprehensive plan. A factor of 0.9 will be applied to the LTC
Dual Eligible and LTC Medicaid Only rates for those long-term care enrollees.
2. Rates shown reflect base rates and do not include the impacts of risk
adjustment.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK







AHCA Contract No. FP020, Attachment I, Exhibit I-C, Effective 10/1/14, Page 11
of 16

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida

ATTACHMENT I
EXHIBIT I-C - Effective Date: October 1, 2014
MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
REGION 5 - Effective July 1, 2014 – August 31, 2015
REGION 5
 
HIV/AIDS
Long-Term Care Enrollees1
Age Band
TANF
SSI No Medicare
Dual Eligible
Child Welfare
Dual Eligible
Medicaid Only
Dual Eligible
Medicaid Only
0-2 Months


$1,302.22




$22,081.30


 


$1,766.09


 
 
 
 
3-11 Months


$228.31




$4,432.47


 


$746.36


 
 
 
 
1-13 Years


$141.31




$436.47


 


$579.44


 
 
 
 
14-54 Years Female


$380.68


 
 
 
 
 
 
 
14-54 Years Male


$166.18


 
 
 
 
 
 
 
14+ Years (Male and Female)
 


$994.27


 


$906.32


 
 
 
 
55+ Years (Male and Female)


$455.67


 
 
 
 
 
 
 
Under Age 65
 
 


$134.56


 
 
 


$282.51




$2,354.78


Age 65+
 
 


$93.54


 
 
 


$154.78




$1,528.72


Medicare Advantage/D-SNP
 
 
 
 
 
 
 
 
HIV-AIDS
 
 
 
 


$157.32




$2,958.89


 
 



1. Long-Term Care Enrollees refer to those enrolled in both the MMA and LTC
components of a comprehensive plan. A factor of 0.9 will be applied to the LTC
Dual Eligible and LTC Medicaid Only rates for those long-term care enrollees.
2. Rates shown reflect base rates and do not include the impacts of risk
adjustment.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK







AHCA Contract No. FP020, Attachment I, Exhibit I-C, Effective 10/1/14, Page 12
of 16

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida

ATTACHMENT I
EXHIBIT I-C - Effective Date: October 1, 2014
MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
REGION 6 - Effective July 1, 2014 – August 31, 2015
REGION 6
 
HIV/AIDS
Long-Term Care Enrollees1
Age Band
TANF
SSI No Medicare
Dual Eligible
Child Welfare
Dual Eligible
Medicaid Only
Dual Eligible
Medicaid Only
0-2 Months


$1,123.47




$19,086.27


 


$1,572.23


 
 
 
 
3-11 Months


$196.97




$3,831.26


 


$664.43


 
 
 
 
1-13 Years


$121.91




$377.27


 


$515.83


 
 
 
 
14-54 Years Female


$328.43


 
 
 
 
 
 
 
14-54 Years Male


$143.37


 
 
 
 
 
 
 
14+ Years (Male and Female)
 


$859.41


 


$806.83


 
 
 
 
55+ Years (Male and Female)


$393.12


 
 
 
 
 
 
 
Under Age 65
 
 


$129.84


 
 
 


$291.09




$2,226.74


Age 65+
 
 


$90.26


 
 
 


$158.54




$1,445.60


Medicare Advantage/D-SNP
 
 
 
 
 
 
 
 
HIV-AIDS
 
 
 
 


$167.13




$2,868.52


 
 



1. Long-Term Care Enrollees refer to those enrolled in both the MMA and LTC
components of a comprehensive plan. A factor of 0.9 will be applied to the LTC
Dual Eligible and LTC Medicaid Only rates for those long-term care enrollees.
2. Rates shown reflect base rates and do not include the impacts of risk
adjustment.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FP020, Attachment I, Exhibit I-C, Effective 10/1/14, Page 13
of 16

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida

ATTACHMENT I
EXHIBIT I-C - Effective Date: October 1, 2014
MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
REGION 7 - Effective July 1, 2014 – August 31, 2015
REGION 7
 
HIV/AIDS
Long-Term Care Enrollees1
Age Band
TANF
SSI No Medicare
Dual Eligible
Child Welfare
Dual Eligible
Medicaid Only
Dual Eligible
Medicaid Only
0-2 Months


$1,143.19




$19,730.90


 


$1,582.04


 
 
 
 
3-11 Months


$200.42




$3,960.66


 


$668.57


 
 
 
 
1-13 Years


$124.06




$390.01


 


$519.05


 
 
 
 
14-54 Years Female


$334.19


 
 
 
 
 
 
 
14-54 Years Male


$145.88


 
 
 
 
 
 
 
14+ Years (Male and Female)
 


$888.44


 


$811.87


 
 
 
 
55+ Years (Male and Female)


$400.02


 
 
 
 
 
 
 
Under Age 65
 
 


$131.26


 
 
 


$292.40




$2,479.20


Age 65+
 
 


$91.24


 
 
 


$158.49




$1,609.49


Medicare Advantage/D-SNP
 
 
TBD


 
 
 
 
 
HIV-AIDS
 
 
 
 


$167.43




$2,862.24


 
 



1. Long-Term Care Enrollees refer to those enrolled in both the MMA and LTC
components of a comprehensive plan. A factor of 0.9 will be applied to the LTC
Dual Eligible and LTC Medicaid Only rates for those long-term care enrollees.
2. Rates shown reflect base rates and do not include the impacts of risk
adjustment.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK







AHCA Contract No. FP020, Attachment I, Exhibit I-C, Effective 10/1/14, Page 14
of 16

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida

ATTACHMENT I
EXHIBIT I-C - Effective Date: October 1, 2014
MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
REGION 8 - Effective July 1, 2014 – August 31, 2015
REGION 8
 
HIV/AIDS
Long-Term Care Enrollees1
Age Band
TANF
SSI No Medicare
Dual Eligible
Child Welfare
Dual Eligible
Medicaid Only
Dual Eligible
Medicaid Only
0-2 Months


$1,133.57




$20,548.31


 


$1,278.24


 
 
 
 
3-11 Months


$198.74




$4,124.74


 


$540.19


 
 
 
 
1-13 Years


$123.01




$406.17


 


$419.38


 
 
 
 
14-54 Years Female


$331.38


 
 
 
 
 
 
 
14-54 Years Male


$144.66


 
 
 
 
 
 
 
14+ Years (Male and Female)
 


$925.24


 


$655.96


 
 
 
 
55+ Years (Male and Female)


$396.65


 
 
 
 
 
 
 
Under Age 65
 
 


$137.78


 
 
 


$238.39




$2,076.58


Age 65+
 
 


$95.78


 
 
 


$130.64




$1,348.11


Medicare Advantage/D-SNP
 
 
 
 
 
 
 
 
HIV-AIDS
 
 
 
 


$171.11




$2,890.62


 
 



1. Long-Term Care Enrollees refer to those enrolled in both the MMA and LTC
components of a comprehensive plan. A factor of 0.9 will be applied to the LTC
Dual Eligible and LTC Medicaid Only rates for those long-term care enrollees.
2. Rates shown reflect base rates and do not include the impacts of risk
adjustment.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK







AHCA Contract No. FP020, Attachment I, Exhibit I-C, Effective 10/1/14, Page 15
of 16

--------------------------------------------------------------------------------

WellCare of Florida, Inc.         
d/b/a Staywell Health Plan of Florida

ATTACHMENT I
EXHIBIT I-C - Effective Date: October 1, 2014
MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS
REGION 11 - Effective July 1, 2014 – August 31, 2015
REGION 11
 
HIV/AIDS
Long-Term Care Enrollees1
Age Band
TANF
SSI No Medicare
Dual Eligible
Child Welfare
Dual Eligible
Medicaid Only
Dual Eligible
Medicaid Only
0-2 Months


$1,237.30




$24,338.77


 


$1,902.10


 
 
 
 
3-11 Months


$216.92




$4,885.62


 


$803.84


 
 
 
 
1-13 Years


$134.27




$481.09


 


$624.06


 
 
 
 
14-54 Years Female


$361.70


 
 
 
 
 
 
 
14-54 Years Male


$157.89


 
 
 
 
 
 
 
14+ Years (Male and Female)
 


$1,095.92


 


$976.12


 
 
 
 
55+ Years (Male and Female)


$432.95


 
 
 
 
 
 
 
Under Age 65
 
 


$175.91


 
 
 


$293.29




$2,511.25


Age 65+
 
 


$122.28


 
 
 


$158.71




$1,630.30


Medicare Advantage/D-SNP
 
 
TBD


 
 
 
 
 
HIV-AIDS
 
 
 
 


$162.86




$3,361.00


 
 



1. Long-Term Care Enrollees refer to those enrolled in both the MMA and LTC
components of a comprehensive plan. A factor of 0.9 will be applied to the LTC
Dual Eligible and LTC Medicaid Only rates for those long-term care enrollees.
2. Rates shown reflect base rates and do not include the impacts of risk
adjustment.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FP020, Attachment I, Exhibit I-C, Effective 10/1/14, Page 16
of 16

--------------------------------------------------------------------------------






ATTACHMENT II
CORE CONTRACT PROVISIONS - Effective October 1, 2014
Table of Contents
Section I. Definitions and Acronyms
4
 
A.
Definitions
4
 
B.
Acronyms
28
Section II. General Overview
32
 
A.
Background
32
 
B.
Purpose
32
 
C.
Responsibilities of the State of Florida
32
 
D.
General Responsibilities of the Managed Care Plan
35
Section III. Eligibility and Enrollment
41
 
A.
Eligibility
41
 
B.
Enrollment
42
 
C.
Disenrollment
46
 
D.
Marketing
51
Section IV. Enrollee Services and Grievance Procedures
65
 
A.
Enrollee Material
65
 
B.
Enrollee Services
75
 
C.
Grievance System
80
Section V. Covered Services
86
 
A.
Required Benefits
86
 
B.
Expanded Benefits
87
 
C.
Excluded Services
89
 
D.
Coverage Provisions
89
 
E.
Care Coordination/Case Management
91
 
F.
Quality Enhancements
94
Section VI. Provider Network
96
 
A.
Network Adequacy Standards
96


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 1 of 217

--------------------------------------------------------------------------------






 
B.
Network Development and Management Plan
97
 
C.
Provider Credentialing and Contracting
100
 
D.
Provider Services
110
 
E.
Medical/Case Records Requirements
114
Section VII. Quality and Utilization Management
117
 
A.
Quality Improvement
117
 
B.
Performance Measures (PMs)
121
 
C.
Performance Improvement Projects (PIPs)
123
 
D.
Satisfaction and Experience Surveys
125
 
E.
Provider-Specific Performance Monitoring
126
 
F.
Other Quality Management Requirements
128
 
G.
Utilization Management (UM)
130
 
H.
Continuity of Care in Enrollment
134
Section VIII. Administration and Management
136
 
A.
Organizational Governance and Staffing
136
 
B.
Subcontracts
138
 
C.
Information Management and Systems
143
 
D.
Claims and Provider Payment
152
 
E.
Encounter Data Requirements
155
 
F.
Fraud and Abuse Prevention
159
Section IX. Method of Payment
168
 
A.
Fixed Price Unit Contract
168
 
B.
Payment Provisions
168
Section X. Financial Requirements
178
 
A.
Insolvency Protection
178
 
B.
Surplus
179
 
C.
Interest
180
 
D.
Third Party Resources
180
 
E.
Assignment
182


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 2 of 217

--------------------------------------------------------------------------------






 
F.
Financial Reporting
183
 
G.
Inspection and Audit of Financial Records
183
Section XI. Sanctions
184
 
A.
Contract Violations and Non-Compliance
184
 
B.
Performance Measure Action Plans (PMAP) and Corrective Action Plans (CAP)
184
 
C.
Performance Measure Sanctions
184
 
D.
Other Sanctions
185
 
E.
Notice of Sanctions
186
 
F.
Dispute of Sanctions
186
Section XII. Special Terms and Conditions
188
 
A.
Applicable Laws and Regulations
188
 
B.
Entire Agreement
188
 
C.
Licensing
189
 
D.
Ownership and Management Disclosure
189
 
E.
Conflict of Interest
192
 
F.
Withdrawing Services from a Region
193
 
G.
Termination Procedures
194
 
H.
Agency Contract Management
196
 
I.
Disputes
196
 
J.
Indemnification
197
 
K.
Public Records Requests
198
 
L.
Communications
199
Section XIII. Liquidated Damages
200
 
A.
Damages
200
 
B.
Issues and Amounts
203
Section XIV. Reporting Requirements
215
 
A.
Managed Care Plan Reporting Requirements
215



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 3 of 217

--------------------------------------------------------------------------------






Section I. Definitions and Acronyms
A.    Definitions


The following terms as used in this Contract shall be construed and/or
interpreted as follows, unless the Contract otherwise expressly requires a
different construction and/or interpretation. Some defined terms do not appear
in all contracts.
Abandoned Call — A call in which the caller elects an option and is either not
permitted access to that option or disconnects from the system.
Abuse (for program integrity functions) — Provider practices that are
inconsistent with generally accepted business or medical practices and that
result in an unnecessary cost to the Medicaid program or in reimbursement for
goods or services that are not medically necessary or that fail to meet
professionally recognized standards for health care; or recipient practices that
result in unnecessary cost to the Medicaid program.
Abuse, Neglect and Exploitation — In accordance with Chapter 415, F.S., and
Chapter 39, F.S.:
"Abuse" means any willful act or threatened act by a caregiver that causes or is
likely to cause significant impairment to an enrollee's physical, mental, or
emotional health. Abuse includes acts and omissions.
"Exploitation" of a vulnerable adult means a person who:
1.
Stands in a position of trust and confidence with a vulnerable adult and
knowingly, by deception or intimidation, obtains or uses, or endeavors to obtain
or use, a vulnerable adult's funds, assets, or property for the benefit of
someone other than the vulnerable adult.

2.
Knows or should know that the vulnerable adult lacks the capacity to consent,
and obtains or uses, or endeavors to obtain or use, the vulnerable adult's
funds, assets, or property with the intent to temporarily or permanently deprive
the vulnerable adult of the use, benefit, or possession of the funds, assets, or
property for the benefit of someone other than the vulnerable adult.

"Neglect" of an adult means the failure or omission on the part of the caregiver
to provide the care, supervision, and services necessary to maintain the
physical and behavioral health of the vulnerable adult, including, but not
limited to, food, clothing, medicine, shelter, supervision, and medical
services, that a prudent person would consider essential for the well-being of
the vulnerable adult. The term "neglect" also means the failure of a caregiver
to make a reasonable effort to protect a vulnerable adult from abuse, neglect,
or exploitation by others. "Neglect" is repeated conduct or a single incident of
carelessness that produces, or could reasonably be expected to result in,
serious physical or psychological injury or a substantial risk of death.
"Neglect" of a child occurs when a child is deprived of, or is allowed to be
deprived of, necessary food, clothing, shelter, or medical treatment, or a child
is permitted to live in an environment when such deprivation or environment
causes the child's physical, behavioral, or emotional health to be significantly
impaired or to be in danger of being significantly impaired.

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 4 of 217

--------------------------------------------------------------------------------






Accountable Care Organization (ACO) — An entity qualified as an accountable care
organization in accordance with federal regulations (see 42 CFR Part 425), and
which meets the requirements of a provider service network (PSN) as described in
s. 409.912(4)(d), F.S., as determined by the Agency.
Action — The denial or limited authorization of a requested service, including
the type or level of service, pursuant to 42 CFR 438.400(b). The reduction,
suspension or termination of a previously authorized service. The denial, in
whole or in part, of payment for a service. The failure to provide services in a
timely manner, as defined by the state. The failure of the Managed Care Plan to
act within ninety (90) days from the date the Managed Care Plan receives a
grievance, or forty-five (45) days from the date the Managed Care Plan receives
an appeal. For a resident of a rural area with only one (1) managed care entity,
the denial of an enrollee's request to exercise the right to obtain services
outside the network.
Activities of Daily Living (ADL) — Basic tasks of everyday life which include,
dressing, grooming, bathing, eating, transferring in and out of bed or a chair,
walking, climbing stairs, toileting, bladder/bowel control, and the wearing and
changing of incontinence briefs.
Acute Care Services — Short-term medical treatment that may include, but is not
limited to, community behavioral health, dental, hearing, home health,
independent laboratory and x-ray, inpatient hospital, outpatient
hospital/emergency medical, practitioner, prescribed drug, vision, or hospice
services.
Adjudicated Claim – A claim for which a determination has been made to pay or
deny the claim.
Advance Directive — A written instruction, such as a living will or durable
power of attorney for health care, recognized under state law (whether statutory
or as recognized by the courts of the state), relating to the provision of
health care when the individual is incapacitated.
Advanced Registered Nurse Practitioner (ARNP) — A licensed advanced practice
registered nurse who works in collaboration with a practitioner according to
Chapter 464, F.S., according to protocol, to provide diagnostic and clinical
interventions. An ARNP must be authorized to provide these services by Chapter
464, F.S., and protocols filed with the Board of Medicine.
Adverse Incident — Critical events that negatively impact the health, safety, or
welfare of enrollees. Adverse incidents may include events involving abuse,
neglect, exploitation, major illness or injury, involvement with law
enforcement, elopement/missing, or major medication incidents.
After Hours — The hours between five PM (5pm) and eight AM (8am) local time,
Monday through Friday inclusive, and all-day Saturday and Sunday. State holidays
are included.
Agency — State of Florida, Agency for Health Care Administration (AHCA) or its
designee.
Agent — A term that refers to certain independent contractors with the state
that perform administrative functions, including but not limited to: fiscal
agent activities; outreach, eligibility and enrollment activities; and systems
and technical support. The term as used herein does not create a principal-agent
relationship.
Aging and Disability Resource Center (ADRC) — An agency designated by the DOEA
to develop and administer a plan for a comprehensive and coordinated system of
services for older and disabled persons.

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 5 of 217

--------------------------------------------------------------------------------






Aging Network Service Provider — A system of essential community providers
including all providers that have previously participated in home and
community-based waivers serving elders or community service programs
administered by the Department of Elder Affairs (DOEA) pursuant to s. 409.982(1
)(c), F.S., or s. 430.205, F.S., and to whom the Agency or DOEA has made
payments in the six months prior to the release of the long-term managed care
ITN.
Ancillary Provider — A provider of ancillary medical services who has contracted
with a Managed Care Plan to serve the Managed Care Plan's enrollees.
Appeal — A formal request from an enrollee to seek a review of an action taken
by the Managed Care Plan pursuant to 42 CFR 438.400(b ).
Area Agency on Aging — An agency designated by the DOEA to develop and
administer a plan for a comprehensive and coordinated system of services for
older persons.
Assistive Care Services – A Medicaid service as defined in the Assistive Care
Services Coverage and Limitations Handbook.
Authoritative Host — A system that contains the master or "authoritative" data
for a particular data type, e.g., enrollee, provider, Managed Care Plan, etc.
The authoritative host may feed data from its master data files to other systems
in real time or in batch mode. Data in an authoritative host is expected to be
up to date and reliable.
Baker Act — The Florida Mental Health Act, pursuant to ss. 394.451 through
394.47891, F.S.
Bed Hold Day(s) — The reservation of a bed in a nursing facility (including beds
for individuals receiving hospice services), when a resident is admitted into
the hospital or is on therapeutic leave during a Medicaid covered stay.
Behavioral Health Care Provider — A licensed or certified behavioral health
professional, such as a clinical psychologist under Chapter 490, F.S., clinical
social worker, mental health professional under Chapter 491, F.S.; certified
addictions professional; or registered nurse qualified due to training or
competency in behavioral health care, who is responsible for the provision of
behavioral health care to patients, or a physician licensed under Chapters 458
or 459, F.S., who is under contract to provide behavioral health services to
enrollees.


Behavioral Health Services — Services listed in the Community Behavioral Health
Services Handbook and the Mental Health Targeted Case Management Coverage and
Limitations Handbook as specified in Section V, Covered Services and the MMA or
LTC Exhibit, respectively.
Benefits — A schedule of health care services to be delivered to enrollees
covered by the Managed Care Plan as set forth in Section V, Covered Services and
the MMA or LTC Exhibit, respectively.
Biometric Technology — The use of computer technology to identify people based
on physical or behavioral characteristics such as fingerprints, retinal or voice
scans.
Blocked Call — A call that cannot be connected immediately because no circuit is
available at the time the call arrives or the telephone system is programmed to
block calls from entering the queue when the queue backs up behind a defined
threshold.
Business Days — Traditional workdays, which are Monday, Tuesday, Wednesday,
Thursday, and Friday. State holidays are excluded.
Calendar Days — All seven (7) days of the week. Unless otherwise specified, the
term "days" in this Contract refers to calendar days.

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 6 of 217

--------------------------------------------------------------------------------






Capitation Rate — The per-member, per-month amount, including any adjustments,
that is paid by the Agency to a Managed Care Plan for each Medicaid recipient
enrolled under a Contract for the provision of Medicaid services during the
payment period.
Care Coordination/Case Management — A process that assesses, plans, implements,
coordinates, monitors and evaluates the options and services required to meet an
enrollee's health needs using communication and all available resources to
promote quality outcomes. Proper care coordination/case management occurs across
a continuum of care, addressing the ongoing individual needs of an enrollee
rather than being restricted to a single practice setting.
Case Record — A record that includes information regarding the management of
services for an enrollee including the plan of care and documentation of care
coordination/case management activities.
Cause — Special reasons that allow mandatory enrollees to change their Managed
Care Plan choice outside their open enrollment period. May also be referred to
as "good cause." (See 59G-8.600, F.A.C.)
Centers for Independent Living (CIL) – Non-profit agencies serving all Florida
counties with an array of services to enable people of all ages with
disabilities to live at home, work, maintain their health, care for their
families, and take part in community activities.
Centers for Medicare & Medicaid Services (CMS) — The agency within the United
States Department of Health & Human Services that provides administration and
funding for Medicare under Title XVIII, Medicaid under Title XIX, and the
Children's Health Insurance Program under Title XXI of the Social Security Act.
Certification — The process of determining that a facility, equipment or an
individual meets the requirements of federal or state law, or whether Medicaid
payments are appropriate or shall be made in certain situations.
Check Run Summary File — Required Managed Care Plan file listing all amounts
paid to providers for each provider payment adjudication cycle. For each
provider payment in each adjudication cycle, the file must detail the total
encounter payments to each respective provider. This file must be submitted
along with the encounter data submissions. The file must be submitted in a
format and in timeframes specified by the Agency.
Child Health Check Up Program (CHCUP) — A set of comprehensive and preventive
health examinations provided on a periodic basis to identify and correct medical
conditions in children/adolescents. Policies and procedures are described in the
Child Health Check-Up Services Coverage and Limitations Handbook. (See
definition of Early and Periodic Screening, Diagnosis and Treatment Program.)
Children/Adolescents — Enrollees under the age of 21.
Children’s Medical Services Network — A primary care case management program for
children from birth through age twenty (20) with special health care needs,
administered by the Department of Health for physical health services and the
Department of Children and Families for behavioral health.
Children’s Medical Services Network (CMS) Plan — A Medicaid specialty plan for
children with chronic conditions operated by the Florida Department of Health's
Children's Medical Services Network as specified in s. 409.974(4), F.S., through
a single, statewide contract with

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 7 of 217

--------------------------------------------------------------------------------






the Agency that is not subject to the SMMC procurement requirements, or regional
plan limits, but must meet all other plan requirements for the MMA program.
Claim — (1) A bill for services, (2) a line item of service, or (3) all services
for one (1) recipient within a bill, pursuant to 42 CFR 447.45, in a format
prescribed by the Agency through its Medicaid provider handbooks.
Clean Claim — A claim that can be processed without obtaining additional
information from the provider of the service or from a third party. It does not
include a claim from a provider who is under investigation for fraud or abuse,
or a claim under review for medical necessity, pursuant to 42 CFR 447.45.
Cold-Call Marketing — Any unsolicited personal contact with a Medicaid recipient
by the Managed Care Plan, its staff, its volunteers, or its vendors with the
purpose of influencing the Medicaid recipient to enroll in the Managed Care Plan
or either to not enroll in, or disenroll from, another Managed Care Plan.
Commission for the Transportation Disadvantaged (CTD) — An independent
commission housed administratively within the Florida Department of
Transportation. The CTD's mission is to ensure the availability of efficient,
cost-effective, and quality transportation services for
transportation-disadvantaged persons.
Community Care for the Elderly Lead Agency — An entity designated by an Area
Agency on Aging and given the authority and responsibility to coordinate
services for functionally impaired elderly persons.
Community Living Support Plan — A written document prepared by or on behalf of a
mental health resident of an assisted living facility with a limited mental
health license and the resident's mental health case manager in consultation
with the administrator of the facility or the administrator's designee. A copy
must be provided to the administrator. The plan must include information about
the supports, services, and special needs that enable the resident to live in
the assisted living facility and a method by which facility staff can recognize
and respond to the signs and symptoms particular to that resident that indicate
the need for professional services.
Community Outreach — The provision of health or nutritional information or
information for the benefit and education of, or assistance to, a community in
regard to health-related matters or public awareness that promotes healthy
lifestyles. Community outreach also includes the provision of information about
health care services, preventive techniques, and other health care projects and
the provision of information related to health, welfare, and social services or
social assistance programs offered by the State of Florida or local communities.
Community Outreach Materials — Materials regarding health or nutritional
information or information for the benefit and education of, or assistance to, a
community on health-related matters or public awareness that promotes healthy
lifestyles. Such materials are meant specifically for the community at large and
may also include information about health care services, preventive techniques,
and other health care projects and the provision of information related to
health, welfare, and social services or social assistance programs offered by
the State of Florida or local communities. Community outreach materials are
limited to brochures, fact sheets, billboards, posters, and ad copy for radio,
television, print, or the Internet.
Community Outreach Representative — A person who provides health information,
information that promotes healthy lifestyles, information that provides guidance
about social assistance programs, and information that provides culturally and
linguistically appropriate

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 8 of 217

--------------------------------------------------------------------------------






health or nutritional education. Such representatives must be appropriately
trained, certified, and/or licensed, including but not limited to, social
workers, nutritionists, physical therapists, and other health care
professionals.
Complaint — Any oral or written expression of dissatisfaction by an enrollee
submitted to the Managed Care Plan or to a state agency and resolved by close of
business the following business day. Possible subjects for complaints include,
but are not limited to, the quality of care, the quality of services provided,
aspects of interpersonal relationships such as rudeness of a provider or Managed
Care Plan employee, failure to respect the enrollee's rights, Managed Care Plan
administration, claims practices or provision of services that relates to the
quality of care rendered by a provider pursuant to the Managed Care Plan's
Contract. A complaint is a subcomponent of the grievance system.
Comprehensive Assessment and Review for Long-Term Care Services (CARES) — A
program operated by the DOEA that is Florida's federally mandated long-term care
preadmission screening program for Medicaid Institutional Care Program nursing
facility and Medicaid waiver program applicants. An assessment is performed to
identify long-term care needs; establish level of care (medical eligibility for
nursing facility care); and recommend the least restrictive, most appropriate
placement. Emphasis is on enabling people to remain in their homes through
provision of home-based services or with alternative placements such as assisted
living facilities.
Comprehensive Long-Term Care Plan — A Managed Care Plan that provides services
described in s. 409.973, F.S., and also provides the services described in s.
409.98, F.S. Also referred to as Comprehensive LTC Managed Care Plan. For
purposes of this Contract, Comprehensive LTC Managed Care Plans must comply with
all general requirements of Managed Care Plans, LTC Managed Care Plans and MMA
Managed Care Plans unless otherwise indicated.
Continuous Quality Improvement — A management philosophy that mandates
continually pursuing efforts to improve the quality of products and services
produced by an organization.
Contract, Comprehensive Long-Term Care Plan — As a result of receiving a
regional award from the Agency pursuant to s. 409.966(2), F.S., and/or s.
409.974, F.S., and s. 409.981, F.S., and successfully meeting all plan readiness
requirements, the agreement between the Managed Care Plan and the Agency where
the Managed Care Plan will provide Medicaid-covered services to enrollees,
comprising the Contract and any addenda, appendices, attachments, or amendments
thereto, and be paid by the Agency as described in the terms of the agreement.
Also referred to as the "Contract".
Contract, Long-Term Care — As a result of receiving a regional award from the
Agency pursuant to s. 409.966(2), F.S., and/or s. 409.981, F.S., and
successfully meeting all plan readiness requirements, the agreement between the
Managed Care Plan and the Agency where the Managed Care Plan will provide
Medicaid-covered services to enrollees, comprising the Contract and any addenda,
appendices, attachments, or amendments thereto, and be paid by the Agency as
described in the terms of the agreement. Also referred to as the "Contract".
Contract, Medical Assistance — As a result of receiving a regional award from
the Agency pursuant to s. 409.966(2), F.S., and/or s. 409.974, F.S., and
successfully meeting all plan readiness requirements, the agreement between the
Managed Care Plan and the Agency where the Managed Care Plan will provide
Medicaid-covered services to enrollees, comprising the Contract and any addenda,
appendices, attachments, or amendments thereto, and be paid by the Agency as
described in the terms of the agreement. Also referred to as the "Contract".

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 9 of 217

--------------------------------------------------------------------------------






Contracting Officer — The Secretary of the Agency or designee.
County Health Department (CHD) — Organizations administered by the Department of
Health to provide health services as defined in Chapter 154, Part I., F.S.,
including promoting public health, controlling and eradicating preventable
diseases, and providing primary health care for special populations.
Coverage and Limitations Handbook and/or Provider General Handbook (Handbook) —
A Florida Medicaid document that provides information to a Medicaid provider
about enrollee eligibility; claims submission and processing; provider
participation; covered care, goods and services; limitations; procedure codes
and fees; and other matters related to participation in the Medicaid program.
Covered Services — Those services provided by the Managed Care Plan in
accordance with this Contract, and as outlined in Section V, Covered Services,
and the MMA or LTC Exhibit, respectively.
Crisis Support — Services for persons initially perceived to need emergency
behavioral health services, but upon assessment, do not meet the criteria for
such emergency care. These are acute care services available twenty-four hours a
day, seven days a week (24/7) for intervention. Examples include: mobile crisis,
crisis/emergency screening, crisis hot line, and emergency walk-in.
Customized Benefit Package (CBP) — Covered services, which may vary in amount,
scope, and/or duration from those listed in Section V, Covered Services and the
MMA Exhibit. The CBP must meet state standards for actuarial equivalency and
sufficiency as specified in this Contract. CBP is also referred to as "benefit
grid."
Department of Children and Families (DCF) — The state agency responsible for
overseeing programs involving behavioral health, childcare, family safety,
domestic violence, economic self-sufficiency, refugee services, homelessness,
and programs that identify and protect abused and neglected children and adults.
Department of Elder Affairs (DOEA) — The primary state agency responsible for
administering human services programs to benefit Florida's elders and developing
policy recommendations for long-term care in addition to overseeing the
implementation of federally funded and state-funded programs and services for
the state's elderly population.
Department of Health — The state agency responsible for public health, public
primary care and personal health, disease control, and licensing of health
professionals.
Direct Ownership Interest — The ownership of stock, equity in capital or any
interest in the profits of a disclosing entity.
Direct Secure Messaging (DSM) — Enables Managed Care Organizations and providers
to securely send patient health information to many types of organizations.
Direct Service Behavioral Health Care Provider — An individual qualified by
training or experience to provide direct behavioral health services.
Direct Service Provider, Long-Term Care — A person eighteen (18) years of age or
older who, pursuant to a program to provide services to the elderly or disabled,
has direct, face-to-face contact with a client while providing services to the
client and has access to the client's living areas, funds, personal property, or
personal identification information as defined in s.

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 10 of 217

--------------------------------------------------------------------------------






817.568, F.S. The term includes coordinators, managers, and supervisors of
residential facilities and volunteers. (See s. 430.0402(1)(b), F.S.)
Disclosing Entity — A Medicaid provider, other than an individual practitioner
or group of practitioners, or a fiscal agent that furnishes services or arranges
for funding of services under Medicaid, or health-related services under the
social services program.
Disease Management — A system of coordinated health care intervention and
communication for populations with conditions in which patient self-care efforts
are significant. Disease management supports the physician or
practitioner/patient relationship and plan of care; emphasizes prevention of
exacerbations and complications using evidence-based practice guidelines and
patient empowerment strategies, and evaluates clinical, humanistic and economic
outcomes on an ongoing basis with the goal of improving overall health.
Disenrollment — The Agency-approved discontinuance of an enrollee’s
participation in a Managed Care Plan.
Downward Substitution — The use of less restrictive, lower cost services than
otherwise might have been provided, that are considered clinically acceptable
and necessary to meet specified objectives outlined in an enrollee's plan of
treatment, provided as an alternative to higher cost services.
Dual Eligible — An enrollee who is eligible for both Medicaid (Title XIX) and
Medicare (Title XVIII) programs.
Durable Medical Equipment (DME) — Medical equipment that can withstand repeated
use, is customarily used to serve a medical purpose, is generally not useful in
the absence of illness or injury and is appropriate for use in the enrollee's
home.
Early and Periodic Screening, Diagnosis and Treatment Program (EPSDT) — As
defined by 42 CFR 440.40(b)(2012) or its successive regulation, means: (1)
Screening and diagnostic services to determine physical or mental defects in
recipients under age 21; and (2) Health care, treatment, and other measures to
correct or ameliorate any defects and chronic conditions discovered. Pursuant to
s. 42 CFR 441.56 (2012) or its successive regulation, this is a program about
which all eligible individuals and their families must be informed. EPSDT
includes screening (periodic comprehensive child health assessments): consisting
of regularly scheduled examinations and evaluations of the general physical and
mental health, growth, development, and nutritional status of infants, children,
and youth. As a minimum, these screenings must include, but are not limited to:
(a) comprehensive health and developmental history, (b) comprehensive unclothed
physical examination, (c) appropriate vision testing, (d) appropriate hearing
testing, (e) appropriate laboratory tests, (vi) dental screening services
furnished by direct referral to a dentist for children beginning at 3 years of
age. Screening services must be provided in accordance with reasonable standards
of medical and dental practice determined by the Agency after consultation with
recognized medical and dental organizations involved in child health care.
Requirements for screenings are contained in the Medicaid Child Health Check-Up
Coverage and Limitations handbook. Diagnosis and treatment include: (a)
diagnosis of and treatment for defects in vision and hearing, including
eyeglasses and hearing aids; (b) dental care, at as early an age as necessary,
needed for relief of pain and infections, restoration of teeth and maintenance
of dental health; and (c) appropriate immunizations. (If it is determined at the
time of screening that immunization is needed and appropriate to provide at the
time of screening, then immunization treatment must be provided at that time.)
(See definition of Child Health Check-up program.)

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 11 of 217

--------------------------------------------------------------------------------






Early Intervention Services (EIS) — A Medicaid program designed for children
receiving services through the Department of Health's Early Steps program. Early
Steps serves eligible infants and toddlers from birth to thirty-six (36) months
who have development delays or a condition likely to result in a developmental
delay. EIS services are authorized in the child's Early Steps Individualized
Family Support Plan and are delivered by Medicaid-enrolled EIS providers
throughout the state.
Eligible Plan — In accordance with s. 409.962(6), F.S., a health insurer
authorized under Chapter 624, an exclusive provider organization (EPO)
authorized under Chapter 627, a health maintenance organization (HMO) authorized
under Chapter 641, F .S., or an accountable care organization (ACO) authorized
under federal law. For purposes of the managed medical assistance (MMA) SMMC
program, the term also includes a provider service network (PSN) authorized
under s. 409.912(4)(d), the Children's Medical Services Network (or Children's
Medical Services (CMS) Plan) authorized under Chapter 391, or comprehensive
long-term care plans authorized under s. 409.962(4), F.S. For purposes of the
long-term care SMMC program, the term also includes entities qualified under 42
CFR Part 422 as Medicare Advantage Preferred Provider Organizations, Medicare
Advantage Provider-sponsored Organizations, and Medicare Advantage Special Needs
Plan, Program of All-Inclusive Care for the Elderly, and long-term care PSNs, in
accordance with s. 409.981 (1 ), F.S., or comprehensive long-term care plans
authorized under s. 409.962(4), F.S.
Emergency Behavioral Health Services — Those services required to meet the needs
of an individual who is experiencing an acute crisis, resulting from a mental
illness, which is a level of severity that would meet the requirements for an
involuntary examination (see s. 394.463, F.S.), and in the absence of a suitable
alternative or psychiatric medication, would require hospitalization.
Emergency Medical Condition — (a) A medical condition manifesting itself by
acute symptoms of sufficient severity, which may include severe pain or other
acute symptoms, such that a prudent layperson who possesses an average knowledge
of health and medicine, could reasonably expect that the absence of immediate
medical attention could result in any of the following: (1) serious jeopardy to
the health of a patient, including a pregnant woman or fetus; (2) serious
impairment to bodily functions; (3) serious dysfunction of any bodily organ or
part. (b) With respect to a pregnant woman: ( 1) that there is inadequate time
to effect safe transfer to another hospital prior to delivery; (2) that a
transfer may pose a threat to the health and safety of the patient or fetus; (3)
that there is evidence of the onset and persistence of uterine contractions or
rupture of the membranes (see s. 395.002, F.S.).
Emergency Services and Care — Medical screening, examination and evaluation by a
physician or, to the extent permitted by applicable laws, by other appropriate
personnel under the supervision of a physician, to determine whether an
emergency medical condition exists. If such a condition exists, emergency
services and care include the care or treatment necessary to relieve or
eliminate the emergency medical condition within the service capability of the
facility.
Emergency Transportation — The provision of emergency transportation services in
accordance with s. 409.908 (13)(c)4., F.S.
Encounter Data — A record of diagnostic or treatment procedures or other
medical, allied, or long-term care provided to the Managed Care Plan's Medicaid
enrollees, excluding services paid by the Agency on a fee-for-service basis.
Enrollee — A Medicaid recipient enrolled in a Managed Care Plan.

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 12 of 217

--------------------------------------------------------------------------------






Enrollees with Special Health Care Needs — Enrollees who face physical,
behavioral or environmental challenges daily that place at risk their health and
ability to fully function in society. This includes individuals with mental
retardation or related conditions; individuals with serious chronic illnesses,
such as human immunodeficiency virus (HIV), schizophrenia or degenerative
neurological disorders; individuals with disabilities resulting from many years
of chronic illness such as arthritis, emphysema or diabetes;
children/adolescents and adults with certain environmental risk factors such as
homelessness or family problems that lead to the need for placement in foster
care; and all enrollees in LTC Managed Care Plans.
Enrollment — The process by which an eligible Medicaid recipient signs up to
participate in a Managed Care Plan.
Enrollment Broker — The state's contracted or designated entity that performs
functions related to outreach, education, enrollment, and disenrollment of
potential enrollees into a Managed Care Plan.
Enrollment Files — X-12 834 files sent by the Agency's Medicaid fiscal agent to
the Managed Care Plans to provide the Managed Care Plans with their official
Medicaid recipient enrollment. Supplemental enrollment files are provided by the
Agency's Medicaid enrollment broker; these files contain additional demographic
data and provider choice data not available on the X-12 834 enrollment files.
Enrollment Specialists — Individuals, authorized through an Agency-approved
process, who provide one-on-one information to Medicaid recipients to help them
choose the Managed Care Plan that best meets the health care needs of them and
their families.
Excluded Parties List System (EPLS) — The EPLS, or its equivalent is a federal
database containing information regarding entities debarred, suspended, proposed
for debarment, excluded, or disqualified under the nonprocurement common rule,
or otherwise declared ineligible from receiving federal contracts, certain
subcontracts, and certain federal assistance and benefits.
Exclusive Provider Organization — Pursuant to Chapter 627, F.S., a group of
health care providers that have entered into a written agreement with an insurer
to provide benefits under a health insurance policy. Must be capitated by the
Agency.
Expanded Benefit — A benefit offered to all enrollees in specific population
groups, covered by the Managed Care Plan for which the Managed Care Plan
receives no direct payment from the Agency. These specific population groups are
as follows: TANF; SSI No Medicare, non-LTC eligible; SSI with Medicare, non-LTC
eligible; Dual Eligible, LTC eligible; Medicaid Only, LTC eligible; HIV/AIDS
Specialty Population, with Medicare; HIV/AIDS Specialty Population, No Medicare;
and Child Welfare Specialty Population.
Expedited Appeal Process — The process by which the appeal of an action is
accelerated because the standard timeframe for resolution of the appeal could
seriously jeopardize the enrollee's life, health or ability to obtain, maintain
or regain maximum function.
External Quality Review (EQR) — The analysis and evaluation by an EQRO of
aggregated information on quality, timeliness, and access to the health care
services that are furnished to Medicaid recipients by a Managed Care Plan.
External Quality Review Organization (EQRO) — An organization that meets the
competence and independence requirements set forth in 42 CFR 438.354, and
performs EQR, other related activities as set forth in federal regulations, or
both.

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 13 of 217

--------------------------------------------------------------------------------






Facility-Based— As the term relates to services, services the enrollee receives
from a residential facility in which the enrollee lives. Under this Contract,
assisted living facility services, assistive care services, adult family care
homes and nursing facility care are facility-based services.
Federal Fiscal Year — The United States government’s fiscal year, which starts
October 1 and ends on September 30.
Federally Qualified Health Center (FQHC) — An entity that is receiving a grant
under section 330 of the Public Health Service Act, as amended. (Also see s.
1905(l)(2)(B) of the Social Security Act.) FQHCs provide primary health care and
related diagnostic services and may provide dental, optometric, podiatry,
chiropractic and behavioral health services.
Fee-for-Service (FFS) — A method of making payment by which the Agency sets
prices for defined medical or allied care, goods or services.
Fee Schedule – A list of medical, dental or mental health services or products
covered by the Florida Medicaid program which provide the associated
reimbursement rates for each covered service or product and are promulgated into
rule.
Fiscal Agent — Any corporation, or other legal entity, that enters into a
contract with the Agency to receive, process and adjudicate claims under the
Medicaid program.
Fiscal Year — The State of Florida’s Fiscal Year, which starts July 1 and ends
on June 30.
Florida Medicaid Management Information System (FMMIS or FL MMIS) — The
information system used to process Florida Medicaid claims and payments to
Managed Care Plans, and to produce management information and reports relating
to the Florida Medicaid program. This system is used to maintain Medicaid
eligibility data and provider enrollment data.
Florida Medical School Quality Network – The network as specified in s.
409.975(2), F.S.
Florida Mental Health Act — Includes the Baker Act that covers admissions for
persons who are considered to have an emergency mental health condition (a
threat to themselves or others) as specified in ss. 394.451 through 394.47891,
F.S.
Fraud — An intentional deception or misrepresentation made by a person with the
knowledge that the deception results in unauthorized benefit to that person or
another person. The term includes any act that constitutes fraud under
applicable federal or state law.
Full-Benefit Dual Eligible - An enrollee who is eligible for full Medicaid
benefits under Medicaid (Title XIX) and Medicare (Title XVIII) programs.
Full-Time Equivalent (FTE) Position/Employee — The equivalent of one (1)
full-time employee who works forty (40) hours per week.
Functional Status — The ability of an individual to perform self-care,
self-maintenance and physical activities in order to carry on typical daily
activities.
Good Cause — See Cause.
Grievance — An expression of dissatisfaction about any matter other than an
action. Possible subjects for grievances include, but are not limited to, the
quality of care, the quality of services provided and aspects of interpersonal
relationships such as rudeness of a provider or Managed Care Plan employee or
failure to respect the enrollee's rights.
Grievance Process — The procedures for addressing enrollees’ grievances.

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 14 of 217

--------------------------------------------------------------------------------






Grievance System — The system for reviewing and resolving enrollee complaints,
grievances and appeals. Components must include a complaint process, a grievance
process, an appeal process, access to an applicable review outside the Managed
Care Plan (Subscriber Assistance Program), and access to a Medicaid Fair Hearing
through the Department of Children and Families.
Health Assessment — A complete health evaluation combining health history,
physical assessment and the monitoring of physical and psychological growth and
development.
Healthcare Effectiveness Data and Information Set (HEDIS) — The data and
information set developed and published by the National Committee for Quality
Assurance. HEDIS includes technical specifications for the calculation of
performance measures.
Health Care-Acquired Condition (HCAC) — A condition, occurring in any inpatient
hospital or inpatient psychiatric hospital setting, including crisis
stabilization units (CSUs), identified as a hospital-acquired condition (HAC) by
the Secretary of Health and Human Services under section 1886(d)(4)(D)(iv) of
the Social Security Act for purposes of the Medicare program as specified in the
Florida Medicaid State Plan. By federal law, Deep Vein Thrombosis
(DVT)/Pulmonary Embolism (PE), as related to total knee replacement or hip
replacement surgery in pediatric and obstetric patients, are not reportable
PPCs/HCACs. HCACs also include never events.
Health Care Professional — A physician or any of the following: podiatrist,
optometrist, chiropractor, psychologist, dentist, physician assistant, physical
or occupational therapist, therapist assistant, speech-language pathologist,
audiologist, registered or practical nurse (including nurse practitioner,
clinical nurse specialist, certified registered nurse anesthetist and certified
nurse midwife), a licensed clinical social worker, registered respiratory
therapist and certified respiratory therapy technician.
Health Care Service Pools — Any person, firm, corporation, partnership, or
association engaged for hire in the business of providing temporary employment
in health care facilities, residential facilities, and agencies for licensed,
certified, or trained health care personnel including, without limitation,
nursing assistants, nurses' aides, and orderlies. (See s. 400.980, F.S.)
Health Fair — An event conducted in a setting that is open to the public or
segment of the public (such as the "elderly" or "schoolchildren") during which
information about health care services, facilities, research, preventive
techniques or other health care subjects is disseminated. At least one (1)
community organization or two (2) health-related organizations that are not
affiliated under common ownership must actively participate in the health fair.
Health Information Exchange (HIE) -– the secure, electronic exchange of health
information among authorized stakeholders in the health care community - such as
care providers, patients, and public health agencies - to drive timely,
efficient, high-quality, preventive, and patient-centered care.
Health Insurance Premium Payment (HIPP) Program — A program that reimburses part
or all of a Medicaid recipient's share of employer-sponsored health care
coverage, if available and cost-effective.
Health Maintenance Organization (HMO) — An organization or entity licensed in
accordance with Chapter 641, F.S., or in accordance with the Florida Medicaid
State Plan definition of an HMO.

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 15 of 217

--------------------------------------------------------------------------------






Healthy Behaviors (MMA Managed Care Plans Only) — A program offered by Managed
Care Plans that encourages and rewards behaviors designed to improve the
enrollee's overall health.
Health Information Technology for Economic and Clinical Health (HITECH) Act —
The Health Information Technology Act, found in Title XIII of the American
Recovery and Reinvestment Act of 2009, Public Law 111-005.
Health Insurance Portability and Accountability Act (HIPAA) — Enacted in 1996.
Public Law 104-191.
Hospital — A facility licensed in accordance with the provisions of Chapter 395,
F.S., or the applicable laws of the state in which the service is furnished.
Hospital Services Agreement — The agreement between the Managed Care Plan and a
hospital to provide medical services to the Managed Care Plan's enrollees.
Home and Community Based Services — (HCBS) Services offered in the community
setting designed to prevent or delay nursing facility placement of elderly or
disabled adults.
Hub Site — The telecommunication distance site in Florida at which the
consulting physician, dentist or therapist is delivering telemedicine services.
Indirect Ownership— Ownership interest in an entity that has direct or indirect
ownership interest in the disclosing entity. The amount of indirect ownership in
the disclosing entity that is held by any other entity is determined by
multiplying the percentage of ownership interest at each level. An indirect
ownership interest must be reported if it equates to an ownership interest of
five percent (5%) or more in the disclosing entity. Example: If "A" owns ten
percent (10%) of the stock in a corporation that owns eighty percent (80%) of
the stock of the disclosing entity, "A's" interest equates to an eight percent
(8%) indirect ownership and must be reported.
Information — As the term relates to Information Management and Systems, (a)
Structured Data: Data that adhere to specific properties and validation criteria
that are stored as fields in database records. Structured queries can be created
and run against structured data, where specific data can be used as criteria for
querying a larger data set; (b) Document: Information that does not meet the
definition of structured data includes text files, spreadsheets, electronic
messages and images of forms and pictures.
Information System(s) — A combination of computing and telecommunications
hardware and software that is used in: (a) the capture, storage, manipulation,
movement, control, display, interchange and/or transmission of information,
i.e., structured data (which may include digitized audio and video) and
documents as well as non-digitalized audio and video; and/or (b) the processing
and/or calculating of information and non-digitalized audio and video for the
purposes of enabling and/or facilitating a business process or related
transaction.
Insolvency — A financial condition that exists when an entity is unable to pay
its debts as they become due in the usual course of business, or when the
liabilities of the entity exceed its assets.
Insurer — Pursuant to s. 624.03, F.S., every person engaged as indemnitor,
surety, or contractor in the business of entering into contracts of insurance or
of annuity.
Instrumental Activities of Daily Living (IADL) — Activities related to
independent living which include, but are not limited to, preparing meals,
taking medications, using transportation,

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 16 of 217

--------------------------------------------------------------------------------






managing money, shopping for groceries or personal items, performing light or
heavy housework and using a telephone.
Kick Payment (MMA Managed Care Plans only) — The method of reimbursing Managed
Care Plans in the form of a separate one (1) time fixed payment for specific
services.
Level of Care (LOC) — Related to the MMA/LTC Comprehensive substitution of
services or service level provisions, the type of care required by an enrollee.
Long-term Care Level of Care (LOC) — The type of Long-Term care required by an
enrollee based on medical needs. The criteria for Intermediate LOC (Level I and
II) are described in 59G-4.180, FAC, and the criteria for Skilled LOC are
described in 59G-4.290, FAC. Department of Elder Affairs (DOEA) CARES staff
establish level of care for Medicaid LTC enrollees.
Licensed — A facility, equipment, or an individual that has formally met state,
county, and local requirements, and has been granted a license by a local, state
or federal government entity.
Licensed Practitioner of the Healing Arts — A psychiatric nurse, registered
nurse, advanced registered nurse practitioner, physician assistant, clinical
social worker, mental health counselor, marriage and family therapist, or
psychologist.
List of Excluded Individuals and Entities (LEIE) — A database maintained by the
Department of Health & Human Services, Office of the Inspector General. The LEIE
provides information to the public, health care providers, patients and others
relating to parties excluded from participation in Medicare, Medicaid and all
other federal health care programs.
Long-Term Care Assessment — An individualized, comprehensive appraisal of an
individual's medical, developmental, behavioral, social, financial, and
environmental status conducted by a qualified individual for the purpose of
determining the need for long-term care services. This includes all LTC
assessments required by this Contract.
Long-Term Care Plan (LTC Plan) — A Managed Care Plan that provides the services
described in s. 409.98, F.S., for the long-term care program of the statewide
Medicaid managed care program.
Long-Term Care Provider Service Network (LTC PSN) — Pursuant to s. 409.962(8),
F.S., and s. 409.981(1 ), F.S., a provider service network, a controlling
interest of which is owned by one or more licensed nursing facilities, assisted
living facilities with seventeen (17) or more beds, home health agencies,
community care for the elderly lead agencies, or hospices. LTC PSNs may be paid
by the Agency on a capitated/prepaid or FFS basis. Also refer to Provider
Service Network.
Managed Behavioral Health Organization (MBHO) — A behavioral health care
delivery system managing quality, utilization and cost of services.
Additionally, an MBHO measures performance in the area of mental disorders.
Managed Care Plan — An eligible plan under Contract with the Agency to provide
services in the LTC or MMA Statewide Medicaid Managed Care Program.
Managed Care Plan Report Guide – A companion guide to the SMMC LTC and MMA
Managed Care Plan Contracts that provides detailed information about standard
reports required by the Contract to be submitted by the Managed Care Plans to
the Agency. Such detailed information includes report-specific format and
submission requirements, instructions for completion, and report templates and
supplemental tables.

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 17 of 217

--------------------------------------------------------------------------------






Mandatory Assignment — The process the Agency uses to assign enrollees to a
Managed Care Plan. The Agency automatically assigns those enrollees required to
be in a Managed Care Plan who did not voluntarily choose one.
Mandatory Enrollee — The categories of eligible Medicaid recipients who must be
enrolled in a Managed Care Plan.
Mandatory Potential Enrollee — A Medicaid recipient who is required to enroll in
a Managed Care Plan but has not yet made a choice.
Marketing — Any activity or communication conducted by or on behalf of any
Managed Care Plan with a Medicaid recipient who is not enrolled with the Managed
Care Plan or an individual potentially eligible for Medicaid that can reasonably
be interpreted as intended to influence such individual to enroll in the
particular Managed Care Plan.
Medicaid — The medical assistance program authorized by Title XIX of the Social
Security Act, 42 U.S.C. §1396 et seq., and regulations thereunder, as
administered in the State of Florida by the Agency under s. 409.901 et seq.,
F.S.
Medicaid Fair Hearing — An administrative hearing conducted by DCF to review an
action taken by a Managed Care Plan that limits, denies, or stops a requested
service.
Medicaid Pending — A process in which individuals who apply for the Statewide
Medicaid Managed Long-Term Care Program for HCBS and who meet medical
eligibility choose to receive services before being determined financially
eligible for Medicaid by DCF.
Medicaid Program Integrity (MPI) — The unit of the Agency responsible for
preventing and identifying fraud and abuse in the Medicaid program.
Medicaid Recipient — Any individual whom DCF, or the Social Security
Administration on behalf of DCF, determines is eligible, pursuant to federal and
state law, to receive medical or allied care, goods or services for which the
Agency may make payments under the Medicaid program, and who is enrolled in the
Medicaid program.
Medicaid State Plan — A written plan between a state and the federal government
that outlines the state's Medicaid eligibility standards, provider requirements,
payment methods, and health benefit packages. A Medicaid State Plan is submitted
by each state and approved by the Centers for Medicare and Medicaid Services
(CMS).
Medical Assistance Plan (MMA Plan) — A Managed Care Plan that provides the
services described in s. 409.973, F.S., for the medical assistance (MMA)
Statewide Medicaid Managed Care (SMMC) program.
Medical Foster Care Services — Services provided to enable children, who are
under the age of 21, have medically complex needs, and whose parents cannot care
for them in their own home, to live and receive care in foster homes rather than
in hospitals or other institutional settings. Medical foster care services are
authorized by Title XIX of the Social Security Act and s. 409.903, F.S., and
Chapter 59G, F.A.C.
Medical/Case Record — Documents corresponding to clinical, allied, or long-term
care, goods or services furnished in any place of business. The records may be
on paper, magnetic material, film or other media. In order to qualify as a basis
for reimbursement, the records must be dated, legible and signed or otherwise
attested to, as appropriate to the media, and meet the requirements of 42 CFR
456.111 and 42 CFR 456.211.

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 18 of 217

--------------------------------------------------------------------------------






Medically Complex — An individual who is medically fragile who may have multiple
co-morbidities or be technologically dependent on medical apparatus or
procedures to sustain life.
Medically Necessary or Medical Necessity — Services that include medical,
allied, or long-term care, goods or services furnished or ordered to:


1.    Meet the following conditions:
a.
Be necessary to protect life, to prevent significant illness or significant
disability or to alleviate severe pain;

b.
Be individualized, specific and consistent with symptoms or confirm diagnosis of
the illness or injury under treatment and not in excess of the patient's needs;

c.
Be consistent with the generally accepted professional medical standards as
determined by the Medicaid program, and not be experimental or investigational;

d.
Be reflective of the level of service that can be furnished safely and for which
no equally effective and more conservative or less costly treatment is available
statewide; and

e.
Be furnished in a manner not primarily intended for the convenience of the
enrollee, the enrollee's caretaker or the provider.

2.
For those services furnished in a hospital on an inpatient basis, medical
necessity means that appropriate medical care cannot be effectively furnished
more economically on an outpatient basis or in an inpatient facility of a
different type.

3.
The fact that a provider has prescribed, recommended or approved medical,
allied, or long-term care goods or services does not, in itself, make such care,
goods or services medically necessary, a medical necessity or a covered
service/benefit.

Medicare — The medical assistance program authorized by Title XVIII of the
Social Security Act.
Medicare Advantage Plan — A Medicare-approved health plan offered by a private
company that covers both hospital and medical services, often includes
prescription drug coverage, and may offer extra coverage such as vision,
hearing, dental and/or wellness programs. Each plan can charge different
out-of-pocket costs and have different rules for how to get services. Such plans
can be organized as health maintenance organizations, preferred provider
organizations, coordinated care plans, and special needs plans.
Meds AD — Individuals who have income up to 88% of federal poverty level and
assets up to $5,000 ($6,000 for a couple) and who do not have Medicare, or who
have Medicare and are receiving institutional care or hospice care, are enrolled
in PACE or an HCBS waiver program, or live in an assisted living facility or
adult family care home licensed to provide assistive care services.
Mental Health Targeted Case Manager — An individual who provides mental health
targeted case management services directly to or on behalf of an enrollee on an
individual basis in accordance with 65E-15, F.A.C., and the Florida Medicaid
Mental Health Targeted Case Management Coverage and Limitations Handbook.
Mixed Services – Medicaid services listed in statute as covered by the LTC
Managed Care Plan under s. 409.98, F.S., and the MMA Managed Care Plan under s.
409.973, F.S. These

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 19 of 217

--------------------------------------------------------------------------------






include the following services: home health and nursing care (intermittent and
skilled nursing), hospice services, medical equipment and supplies (including
durable medical equipment), therapy services (physical, occupational,
respiratory and speech) and non-emergency transportation services.
National Provider Identifier (NPI) — An identification number assigned through
the National Plan and Provider Enumerator System of the federal Department of
Health & Human Services. NPIs can be obtained online at
https://nppes.cms.hhs.gov.
Never Event (NE) — As defined by the National Quality Forum (NQF), an error in
medical care that is of concern to both the public and health care professionals
and providers, clearly identifiable and measurable (and thus feasible to include
in a reporting system), and of a nature such that the risk of occurrence is
significantly influenced by the policies and procedures of the health care
organization. Currently, in Florida Medicaid, never event health care settings
are limited to inpatient hospitals and inpatient psychiatric hospitals,
including CSUs.
Newborn — A live child born to an enrollee who is a member of the Managed Care
Plan.
Non-Covered Service — A service that is not a benefit under either the Medicaid
State Plan or the Managed Care Plan.
Non-Participating Provider — A person or entity eligible to provide Medicaid
services that does not have a contractual agreement with the Managed Care Plan
to provide services. In order to receive payment for covered services,
non-participating providers must be eligible for a Medicaid provider agreement
and recognized in the Medicaid system (FMMIS) as either actively enrolled
Medicaid providers or as Managed Care Plan registered providers.
Normal Business Hours — The hours between eight AM (8am) and five PM (5pm) local
time, Monday through Friday inclusive. State holidays are excluded.
Nursing Facility — An institutional care facility that furnishes medical or
allied inpatient care and services to individuals needing such services. (See
Chapters 395 and 400, F.S.)
Ongoing Course of Treatment — Services that were previously authorized or
prescheduled prior to the enrollee's enrollment in the Managed Care Plan.
Open Enrollment — The sixty-(60) day period before the end of certain enrollees'
enrollment year, during which the enrollee may choose to change Managed Care
Plans for the following enrollment year.
Other Provider-Preventable Condition (OPPC) — A condition occurring in any
health care setting that:
•
Is identified in the Florida Medicaid State Plan,

•
Is reasonably preventable through the application of procedures supported by
evidence-based guidelines,

•
Has a negative consequence for the beneficiary,

•
Is auditable, and

•
Includes, at a minimum, the following:

◦
Wrong surgical or other invasive procedure performed on a patient,

◦
Surgical or other invasive procedure performed on the wrong body part, and

◦
Surgical or other invasive procedure performed on the wrong patient.

Outpatient — A patient of an organized medical facility, or distinct part of
that facility, who is expected by the facility to receive, and who does receive,
professional services for less than

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 20 of 217

--------------------------------------------------------------------------------






a twenty-four (24) hour period, regardless of the hours of admission, whether or
not a bed is used and/or whether or not the patient remains in the facility past
midnight.
Overpayment — Overpayment defined in accordance with s. 409.913, F.S., includes
any amount that is not authorized to be paid by the Medicaid program whether
paid as a result of inaccurate or improper cost reporting, improper claiming,
unacceptable practices, fraud, abuse, or mistake.
Participant Direction Option (PDO) — A service delivery enrollee option that
enables long-term care enrollees to exercise decision-making authority and
control over allowable services and how those services are delivered, including
the ability to hire and fire service providers. An enrollee choosing participant
direction accepts responsibility for taking a direct role in managing his/her
care.
Participant Direction Option Services (PDO Services) — The services an enrollee
may choose for the participant direction option. They include: adult companion
care, attendant care, homemaker services, intermittent and skilled nursing, and
personal care services.
Participating Provider — A health care practitioner or entity authorized to do
business in Florida and contracted with the Managed Care Plan to provide
services to the Managed Care Plan's enrollees.
Participating Specialist — A physician, licensed to practice medicine in the
State of Florida, who contracts with the Managed Care Plan to provide
specialized medical services to the Managed Care Plan's enrollees.
Patient Responsibility — The cost of Medicaid long-term care services not paid
for by the Medicaid program, for which the enrollee is responsible. Patient
responsibility is the amount enrollees must contribute toward the cost of their
care. This is determined by the Department of Children and Families' Economic
Self Sufficiency only and is based on income and type of placement.
Peer Review — An evaluation of the professional practices of a provider by the
provider's peers. The evaluator assesses the necessity, appropriateness and
quality of care furnished by comparing the care to that customarily furnished by
the provider's peers and to recognized health care standards.
Penultimate Saturday — The Saturday preceding the last Saturday of the month.


Person (entity) — Any natural person, corporation, partnership, association,
clinic, group, or other entity, whether or not such person is enrolled in the
Medicaid program or is a provider of health care. (See Florida Medicaid Provider
General Handbook.)
Person-Centered Approach — A nondirective approach to care planning that
encourages the maximum participation of an enrollee and the enrollee's family in
the decision making process.
Pharmacy Benefits Administrator — An entity contracted to or included in a
Managed Care Plan that accepts pharmacy prescription claims for enrollees in the
Managed Care Plan; assures these claims conform to coverage policy; and
determines the allowed payment.
Physician Assistant (PA) — A person who is a graduate of an approved program or
its equivalent or meets standards approved by the Board of Medicine or the Board
of Osteopathic Medicine, and is certified to perform medical services delegated
by the supervising physician in accordance with Chapter 458, F.S.

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 21 of 217

--------------------------------------------------------------------------------






Physicians’ Current Procedural Terminology (CPT®) — A systematic listing and
coding of procedures and services published annually by the American Medical
Association.
Plan Factor (MMA Only) — A budget-neutral calculation using a Managed Care
Plan's available historical enrollee diagnosis data grouped by a health-based
risk assessment model. A Managed Care Plan's plan factor is developed from the
aggregated individual risk scores of the Managed Care Plan's prior month's
enrollment. The plan factor modifies a Managed Care Plan's monthly capitation
payment to reflect the health status of its enrollees.
Plan of Care — A plan which describes the service needs of each enrollee,
showing the projected duration, desired frequency, type of provider furnishing
each service, and scope of the services to be provided.
Portable X-Ray Equipment — X-ray equipment transported to a setting other than a
hospital, clinic or office of a physician or other licensed practitioner of the
healing arts.
Post-Stabilization Care Services — Covered services related to an emergency
medical condition that are provided after an enrollee is stabilized in order to
maintain, improve or resolve the enrollee's condition pursuant to 42 CFR
422.113.
Potential Enrollee — Pursuant to 42 CFR 438.10(a), an eligible Medicaid
recipient who is subject to mandatory assignment or who may voluntarily elect to
enroll in a given Managed Care Plan, but is not yet an enrollee of a specific
Managed Care Plan.
Preadmission Screening and Resident Review (PASRR) — Pursuant to 42 CFR Part
483, the process of screening and determining if nursing facility services and
specialized mental health services or mental retardation services are needed by
nursing facility applicants and residents. A DCF Office of Mental Health
contractor completes the Level II reviews for those residents identified as
having a mental illness. Agency for Persons with Disabilities staff complete
reviews for those residents identified with a diagnosis of mental retardation.
Pre-Enrollment — The provision of marketing materials to a Medicaid recipient.
Preferred Drug List — A listing of prescription products selected by a
pharmaceutical and therapeutics committee as cost-effective choices for
clinician consideration when prescribing for Medicaid recipients.
Prescribed Pediatric Extended Care (PPEC) — A nonresidential health care center
for children who are medically complex or technologically dependent and require
continuous therapeutic intervention or skilled nursing services.
Primary Care — Comprehensive, coordinated and readily accessible medical care
including: health promotion and maintenance; treatment of illness and injury;
early detection of disease; and referral to specialists when appropriate.
Primary Care Case Management — The provision or arrangement of enrollees'
primary care and the referral of enrollees for other necessary medical services
on a twenty-four (24) hour basis.
Primary Care Provider (PCP) — A Managed Care Plan staff or participating
provider practicing as a general or family practitioner, internist,
pediatrician, obstetrician, gynecologist, advanced registered nurse
practitioner, physician assistant or other specialty approved by the Agency, who
furnishes primary care and patient management services to an enrollee.

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 22 of 217

--------------------------------------------------------------------------------






Primary Dental Provider (PDP) — A Managed Care Plan staff or subcontracted
dentist practicing as a general dentist or pediatric dentist who furnishes
primary dental care and patient management services to an enrollee.
Prior Authorization — The act of authorizing specific services before they are
rendered.
Program of All-Inclusive Care for the Elderly (PACE) — A program that is
operated by an approved PACE organization and that provides comprehensive
services to PACE enrollees in accordance with a PACE program agreement. PACE
provides a capitated benefit for individuals age 55 and older who meet nursing
home level of care as determined by CARES. It features a comprehensive service
delivery system and integrated Medicare and Medicaid financing. (See ss. 1894
and 1934 of the Social Security Act and 42 CFR Part 460.)
Protected Health Information (PHI) — For purposes of this Attachment, protected
health information shall have the same meaning and effect as defined in 45 CFR
160 and 164, limited to the information created, received, maintained or
transmitted by the Managed Care Plan from, or on behalf of, the Agency.
Protocols — Written guidelines or documentation outlining steps to be followed
for handling a particular situation, resolving a problem or implementing a plan
of medical, nursing, psychosocial, developmental and educational services.
Provider — A person or entity eligible for a Medicaid provider agreement.
Provider-Preventable Condition (PPC) — A condition that meets the definition of
a health care-acquired condition or other provider-preventable condition as
defined in 42 CFR 447.26(b). PPCs include health care-acquired conditions
(HCACs) and other provider-preventable conditions (OPPCs) in inpatient hospital
and inpatient psychiatric hospital settings, including crisis stabilization
units (CSUs).
Provider Contract — An agreement between the Managed Care Plan and a health care
provider to serve Managed Care Plan enrollees.
Provider Service Network (MMA Only) — A network established or organized and
operated by a health care provider, or group of affiliated health care
providers, that provides a substantial proportion of the health care items and
services under a contract directly through the provider or affiliated group of
providers. The PSN may make arrangements with physicians or other health care
professionals, health care institutions, or any combination of such individuals
or institutions to assume all or part of the financial risk on a prospective
basis for the provision of basic health services by the physicians, by other
health professionals, or through the institutions. The health care providers
must have a controlling interest in the governing body of the provider service
network organization. PSNs are paid by the Agency on a capitated/prepaid basis..
Also refer to the definition for LTC PSN. (See s. 409.912(4)(d), F.S.)
Public Event — An event that is organized or sponsored by an organization for
the benefit and education of or assistance to a community in regard to
health-related matters or public awareness. A Managed Care Plan may sponsor a
public event if the event includes active participation of at least one (1)
community organization or two (2) health-related organizations not affiliated
with the Managed Care Plan.
Quality — The degree to which a Managed Care Plan increases the likelihood of
desired health outcomes of its enrollees through its structural and operational
characteristics and through the provision of health services that are consistent
with current professional knowledge.

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 23 of 217

--------------------------------------------------------------------------------






Quality Enhancements — Certain health-related, community-based services that the
Managed Care Plan must offer and coordinate access to its enrollees. Managed
Care Plans are not reimbursed by the Agency/Medicaid for these types of
services.
Quality Improvement (QI) — The process of monitoring that the delivery of health
care services is available, accessible, timely, and medically necessary. The
Managed Care Plan must have a quality improvement program (QI program) that
includes standards of excellence. It also must have a written quality
improvement plan (QI plan) that draws on its quality monitoring to improve
health care outcomes for enrollees.
Region — The designated geographical area within which the Managed Care Plan is
authorized by the Contract to furnish covered services to enrollees. The Managed
Care Plan must serve all counties in the Region(s) for which it is contracted.
The 67 Florida counties are divided into 11 regions pursuant to s. 409.966(2),
F.S. May also be referred to as "service area."
Registered Nurse (RN) — An individual who is licensed to practice professional
nursing in accordance with Chapter 464, F.S.
Registered Provider — A provider that is registered with FMMIS via the Managed
Care Plan. Such providers cannot bill Medicaid through fee-for-service claims
submissions. Registered providers are assigned a Medicaid provider
identification number for encounter data purposes only.
Remediation — The act or process of correcting a fault or deficiency.
Residential Commitment Facilities — As applied to the Department of Juvenile
Justice, refers to the out-of-home placement of adjudicated youth who are
assessed and deemed by the court to be a low or moderate risk to their own
safety and to the safety of the public; for use in a level 4, 6, 8, or 10
facility as a result of a delinquency disposition order. Also referred to as a
residential commitment program.
Residential Facility — Those facilities where individuals live and that are
licensed under Chapter 400 or 429, F.S., including nursing facilities, assisted
living facilities and adult family care homes.
Risk Adjustment (also Risk-Adjusted) — In a managed health care setting, risk
adjustment of capitation payments is the process used to distribute capitation
payments across Managed Care Plans based on the expected health risk of the
members enrolled in each Managed Care Plan.
Risk Assessment — The process of collecting information from a person about
hereditary, lifestyle and environmental factors to determine specific diseases
or conditions for which the person is at risk.
Rural — An area with a population density of less than one hundred (100)
individuals per square mile, or an area defined by the most recent United States
Census as rural, i.e., lacking a metropolitan statistical area (MSA).
Rural Health Clinic (RHC) — A clinic that is located in an area that has a
health care provider shortage. An RHC provides primary health care and related
diagnostic services and may provide optometric, podiatry, chiropractic and
behavioral health services. An RHC employs, contracts or obtains volunteer
services from licensed health care practitioners to provide services.
Sanctions — In relation to Section VIII.F: Any monetary or non-monetary penalty
imposed upon a provider, entity, or person (e.g., a provider entity, or person
being suspended from the

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 24 of 217

--------------------------------------------------------------------------------






Medicaid program). A monetary sanction under Rule 59G-9.070, F.A.C. may be
referred to as a "fine." A sanction may also be referred to as a disincentive.
Screen or Screening — A brief process, using standardized health screening
instruments, used to make judgments about an enrollee's health risks in order to
determine if a referral for further assessment and evaluation is necessary.
Serious Injury - Any significant impairment of the physical condition of the
resident as determined by qualified medical personnel. This includes, but is not
limited to, burns, lacerations, bone fractures, substantial hematoma, and
injuries to internal organs, whether self-inflicted or inflicted by someone else
as defined in 42 CFR. 483 352.
Service Authorization — The Managed Care Plan's approval for services to be
rendered. The process of authorization must at least include an enrollee's or a
provider's request for the provision of a service.
Service Delivery Systems — Mechanisms that enable provision of certain health
care benefits and related services for Medicaid recipients as provided in s.
409.973, F.S., which include but are not limited to the Medicaid fee-for-service
program and the Medicaid Managed Medical Assistance Program.
Service Location — Any location at which an enrollee obtains any health care
service provided by the Managed Care Plan under the terms of the Contract.
Sick Care — Non-urgent problems that do not substantially restrict normal
activity, but could develop complications if left untreated (e.g., chronic
disease).
Social Networking — Web-based applications and services (excluding the Managed
Care Plan's state-mandated website content, member portal, and provider portal)
that provide a variety of ways for users to interact, such as email, comment
posting, image sharing, invitation and instant messaging services.
Span of Control — Information systems and telecommunications capabilities that
the Managed Care Plan itself operates or for which it is otherwise legally
responsible according to the terms and conditions of this Contract. The span of
control also includes systems and telecommunications capabilities outsourced by
the Managed Care Plan.
Special Supplemental Nutrition Program for Women, Infants & Children (WIC) —
Program administered by the Department of Health that provides nutritional
counseling; nutritional education; breast-feeding promotion and nutritious foods
to pregnant, postpartum and breast-feeding women, infants and children up to the
age of five (5) who are determined to be at nutritional risk and who have a low
to moderate income. An individual who is eligible for Medicaid is automatically
income eligible for WIC benefits. Additionally, WIC income eligibility is
automatically provided to an enrollee's family that includes a pregnant woman or
infant certified eligible to receive Medicaid.
Specialty Plan — An MMA plan that serves Medicaid recipients who meet specified
criteria based on age, medical condition, or diagnosis.
Spoke Site — The provider office location in Florida where an approved service
is being furnished through telemedicine.
Spoken Script - Standardized text used by Managed Care Plan staff in verbal
interactions with enrollees and/or potential enrollees designed to provide
information and/or to respond to

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 25 of 217

--------------------------------------------------------------------------------






questions and requests. Spoken scripts also include interactive voice
recognition (IVR) and on-hold messages. Marketing scripts are intended to
influence such individual to enroll in the particular Managed Care Plan.
State — State of Florida.
Statewide Inpatient Psychiatric Program (SIPP) — A twenty-four (24) hour
inpatient residential treatment program funded by Medicaid that provides mental
health services to children under twenty-one (21) years of age.
Statewide Medicaid Managed Care Program — A program authorized by the 2011
Florida Legislature through House Bill 7107, creating Part IV of Chapter 409,
F.S., to establish the Florida Medicaid program as a statewide, integrated
managed care program for all covered services, including long-term care
services. This program is referred to as statewide Medicaid managed care (SMMC)
and includes two programs: one for managed medical assistance (MMA) and one for
long-term care (LTC).
Subcontract — An agreement entered into by the Managed Care Plan for the
delegation of some of its functions, services or responsibilities for providing
services under this Contract.
Subcontractor — Any person or entity with which the Managed Care Plan has
contracted or delegated some of its functions, services or responsibilities for
providing services under this Contract.
Subscriber Assistance Program — A state external conflict resolution program
authorized under s. 408.7056, F.S., available to Medicaid managed care
enrollees, that provides an additional level of appeal if the Managed Care
Plan's process does not resolve the conflict.
Substitute Service (MMA only) — In relation to behavioral health, a service
covered by the Managed Care Plan as a downward substitution for a covered
behavioral health service for which the Managed Care Plan receives no direct
payment from the Agency.
Surface Mail — Mail delivery via land, sea, or air, rather than via electronic
transmission.
Surplus — Net worth (i.e., total assets minus total liabilities).
System Unavailability — As measured within the Managed Care Plan's information
systems' span of control, when a system user does not get the complete, correct
full-screen response to an input command within three (3) minutes after
depressing the "enter'' or other function key.
Systems — See Information Systems.
Telebehavioral Health — The use of telemedicine to provide behavioral health
individual and family therapy.
Telecommunication Equipment — Electronic equipment that includes, at a minimum,
audio and video equipment permitting two-way, real-time, interactive
communication between the enrollee and the provider for the provision of covered
services through telemedicine.
Telemedicine —The practice of health care delivery using telecommunication
equipment by the treating provider (at the spoke site) for the provision of
approved covered services by the consulting provider (at the hub site) for the
purpose of evaluation, diagnosis, or treatment.
Telepsychiatry — The use of telemedicine to provide behavioral health medication
management.

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 26 of 217

--------------------------------------------------------------------------------






Temporary Assistance to Needy Families (TANF) — Public financial assistance
provided to low-income families through DCF.
Temporary Loss Period – Period in which an enrollee loses eligibility and
regains it, allowing the recipient to be re-enrolled in the Managed Care Plan in
which the recipient was enrolled prior to the eligibility loss.


Transportation — An appropriate means of conveyance furnished to an enrollee to
obtain Medicaid authorized/covered services.
Unborn Activation — The process by which an unborn child, who has been assigned
a Medicaid ID number, is made Medicaid eligible upon birth.
Urban — An area with a population density of greater than one-hundred (100)
individuals per square mile or an area defined by the most recent United States
Census as urban, i.e., as having a metropolitan statistical area (MSA).
Urgent Behavioral Health Care — Those situations that require immediate
attention and assessment within twenty-three (23) hours even though the enrollee
is not in immediate danger to self or others and is able to cooperate in
treatment.
Urgent Care — Services for conditions, which, though not life-threatening, could
result in serious injury or disability unless medical attention is received
(e.g., high fever, animal bites, fractures, severe pain) or substantially
restrict an enrollee's activity (e.g., infectious illnesses, influenza,
respiratory ailments).
Validation — The review of information, data, and procedures to determine the
extent to which they are accurate, reliable, free from bias and in accord with
standards for data collection and analysis.
Vendor — An entity submitting a proposal to become a Managed Care Plan.
Violation — A determination by the Agency that a Managed Care Plan failed to act
as specified in this Contract or applicable statutes, rules or regulations
governing Managed Care Plans. For the purposes of this Contract, each day that
an ongoing violation continues shall be considered to be a separate violation.
In addition, each instance of failing to furnish necessary and/or required
medical services or items to each enrollee shall be considered to be a separate
violation. As well, each day that the Managed Care Plan fails to furnish
necessary and/or required medical services or items to enrollees shall be
considered to be a separate violation.
Voluntary Enrollee — A Medicaid recipient who is not mandated to enroll in a
Managed Care Plan, but chooses to do so.
Voluntary Potential Enrollee — A Medicaid recipient who is not mandated to
enroll in a Managed Care Plan, has expressed a desire to do so, but is not yet
enrolled in a Managed Care Plan.
Well Care Visit — A routine medical visit for one of the following: CHCUP visit,
family planning, routine follow-up to a previously treated condition or illness,
adult physical or any other routine visit for other than the treatment of an
illness.






REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 27 of 217

--------------------------------------------------------------------------------






B.
Acronyms



AAA — Area Agencies on Aging
ACCESS — Automated Community Connection to Economic Self-Sufficiency, the
Department of Children and Families’ public assistance service delivery system
ADL — Activities of Daily Living
ADRC – Aging and Disability Resource Center
AFCH — Adult Family Care Home
AHCA — Agency for Health Care Administration (Agency)
ALF — Assisted Living Facility
APD — Agency for Persons with Disabilities
ARNP — Advanced Registered Nurse Practitioner
BMHC — Bureau of Managed Health Care
CAHPS — Consumer Assessment of Healthcare Providers and Systems
CAP — Corrective Action Plan
CARES — Comprehensive Assessment and Review for Long-Term Care Services
CBP – Customized Benefit Package
CCE — Community Care for the Elderly
CCP — Cultural Competency Program
CDC — Centers for Disease Control and Prevention
CFARS — Children’s Functional Assessment Rating Scales
CEO — Chief Executive Officer
CFO — Chief Financial Officer
CFR — Code of Federal Regulations (cites may be searched online at:
http://www.gpo.gov/fdsys/browse/collectionCfr.action?collectionCode=CFR)
CHCUP — Child Health Check-Up Program
CHD — County Health Department
CMS — Centers for Medicare & Medicaid Services
COPD — Chronic Obstructive Pulmonary Disease
CPR — Cardiopulmonary Resuscitation
CPT® — Physicians’ Current Procedural Terminology
CSU — Crisis Stabilization Unit
CTD — Commission for the Transportation Disadvantaged
DCF — Department of Children and Families
DD — Developmental Disability or Developmental Disabilities

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 28 of 217

--------------------------------------------------------------------------------






DEA — Drug Enforcement Administration
DFS — Department of Financial Services
DHHS — United States Department of Health & Human Services
DJJ — Department of Juvenile Justice
DME — Durable Medical Equipment
DOEA — Department of Elder Affairs
DOH — Department of Health
DSM — Direct Secure Messaging
EDI — Electronic Data Interchange
EH — Emotionally Handicapped
EIS – Early Intervention Services
EOMB —Explanation of Medicaid Benefits
EPLS – Excluded Parties List System
EPO — Exclusive Provider Organization
EPSDT — Early and Periodic Screening, Diagnosis and Treatment Program
EQR — External Quality Review
EQRO — External Quality Review Organization
ET — Eastern Time
F.A.C. — Florida Administrative Code
FARS — Functional Assessment Rating Scales
FAR — Florida Administrative Register
FFS — Fee-for-Service
FMSQN — Florida Medical School Quality Network
FMV — Fair Market Value
FQHC — Federally Qualified Health Center
F.S. — Florida Statutes
FSFN — Florida Safe Families Network (formerly HomeSafeNet), also known as
SACWIS, (Statewide Automated Child Welfare Information System)
FTE — Full-Time Equivalent Position
HCBS — Home and Community-Based Services
HEDIS — Healthcare Effectiveness Data and Information Set
HIPAA — Health Insurance Portability and Accountability Act
HIPP – Health Insurance Premium Payment
HITECH Act — Health Information Technology for Economic and Clinical Health Act

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 29 of 217

--------------------------------------------------------------------------------






HMO — Health Maintenance Organization
HSA — Hernandez Settlement Agreement
HSD — Bureau of Medicaid Health Systems Development
IADL — Instrumental Activities of Daily Living
ICP —Institutional Care Program
IBNR — Incurred But Not Reported
ITN — Invitation to Negotiate
LEIE — List of Excluded Individuals & Entities
LTC — Long-Term Care
LOC — Level of Care
MBHO — Managed Behavioral Health Organization
MCP — Managed Care Plan
MEDS — Medicaid Encounter Data System
MFCU — Medicaid Fraud Control Unit, Office of the Attorney General
MMA — Managed Medical Assistance
MPI — Medicaid Program Integrity Bureau, Office of the AHCA Inspector General
MPO — Medicaid Program Oversight
NCPDP — National Council for Prescribed Drug Programs
NCQA — National Committee for Quality Assurance
NMHPA — Newborns and Mothers Health Protection Act
NPI — National Provider Identifier
ODBC — Open Database Connectivity
OIG — Office of the Inspector General
OIR — Office of Insurance Regulation
PA — Physician Assistant
PACE — Program of All-Inclusive Care for the Elderly
PASRR — Preadmission Screening and Resident Review
PCCB — Per Capita Capitation Benchmark
PCSB — Per Capita Services Benchmark
PCP — Primary Care Provider
PERS — Personal Emergency Response Systems
PDL — Preferred Drug List
PDO — Participant Direction Option

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 30 of 217

--------------------------------------------------------------------------------






PHI — Protected Health Information, as defined in 45 CFR 160 and 164, and 42 CFR
431.305(b)
PIP — Performance Improvement Project
PM — Performance Measure
PMAP — Performance Measures Action Plan
PPEC — Prescribed Pediatric Extended Care
PSN — Provider Service Network
QE — Quality Enhancement
QI — Quality Improvement
RFP — Request for Proposal
RHC — Rural Health Clinic
SAP — Subscriber Assistance Program
SACWIS — Statewide Automated Child Welfare Information System, also known as
Florida Safe Families Network (FSFN, formerly HomeSafeNet)
SAM — System for Award Management
SAMH — Substance Abuse & Mental Health Office of the Florida Department of
Children and Families
SFTP — Secure File Transfer Protocol
SIPP — Statewide Inpatient Psychiatric Program
SMMC — Statewide Medicaid Managed Care Program
SNIP — Strategic National Implementation Process
SOBRA — Sixth Omnibus Budget Reconciliation Act
SQL — Structured Query Language
SSI — Supplemental Security Income
TANF — Temporary Assistance for Needy Families
TGCS — Therapeutic Group Care Services
UM — Utilization Management
USDA — United States Department of Agriculture
WEDI — Workgroup for Electronic Data Interchange
WIC — Special Supplemental Nutrition Program for Women, Infants & Children






REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 31 of 217

--------------------------------------------------------------------------------






Section II. General Overview
A.    Background
Florida has offered Medicaid services since 1970. Medicaid provides health care
coverage for eligible children, seniors, disabled adults and pregnant women. It
is funded by both the state and federal governments. The 2011 Florida
Legislature passed House Bill 7107 (creating part IV of Chapter 409, F.S.) to
establish the Florida Medicaid program as a statewide, integrated managed care
program for all covered services, including long-term care services. This
program is referred to as statewide Medicaid managed care (SMMC) and includes
two programs: one for medical assistance (MMA) and one for long-term care (LTC).
B.    Purpose
Under the SMMC program, the Agency contracts with Managed Care Plans, as defined
in Section I, Definitions and Acronyms, to provide services to recipients.
The provisions in this Contract apply to all Managed Care Plans unless
specifically noted otherwise. Provisions unique to a specific type of Managed
Care Plan are described in this Contract and its Exhibits specific to either the
LTC managed care program or the MMA managed care program, respectively.
C.
Responsibilities of the State of Florida

1.
The Agency for Health Care Administration (Agency) is responsible for
administering the Medicaid program. The Agency will administer contracts,
monitor Managed Care Plan performance, and provide oversight in all aspects of
Managed Care Plan operations. The Agency shall be responsible for imposing
liquidated damages as a result of failure to meet any aspect of the
responsibilities of the Contract, sanctions for Contract violations or other
non-compliance, requiring corrective actions for a violation of or any other
non-compliance with this Contract

2.
The state has sole authority for determining eligibility for Medicaid. The
Department of Children and Families acts as the Agency's agent by enrolling
recipient in Medicaid. The Agency shall have the sole authority for determining
whether Medicaid recipients are required to enroll in, may volunteer to enroll
in, may not enroll in a Managed Care Plan or are subject to annual open
enrollment. The Agency or its agent(s) shall be responsible for enrollment,
including algorithms to assign mandatory potential enrollees, and disenrollment,
including determinations regarding involuntary disenrollment, in accordance with
this Contract.

3.
The Department of Elder Affairs shall assist the Agency in determining clinical
eligibility for enrollment in LTC managed care plans, monitor LTC managed care
plan performance and measure quality of service delivery, assist enrollees and
their families to address complaints with the LTC managed care plans, facilitate
working relationships between LTC managed care plans and providers serving
elders and adults with disabilities, and perform other functions specified in a
memorandum of agreement between the Agency and DOEA.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 32 of 217

--------------------------------------------------------------------------------






4.
The state shall be responsible for accepting complaints directly from Medicaid
recipients and providers, operating the Beneficiary Assistance Panel, conducting
Medicaid Fair Hearings, as well as reviewing complaints, grievances and appeals
reported by Managed Care Plans to ensure appropriate resolution and monitor for
contractual compliance, plan performance and trends that may reflect policy
changes or operational changes needed.

5.
The Agency shall be responsible for promulgating coverage requirements
applicable to Managed Care Plan through the Florida Medicaid Coverage and
Limitations Handbooks, Provider General Handbook, Medicaid fee schedules and the
Florida Medicaid State Plan, as well as policy transmittals specific to changes
in federal and state law, rules or regulations and federal Centers for Medicare
and Medicaid Services waivers applicable to this Contract.

6.
The Agency shall be responsible for providing Managed Care Plans with
instructions for customize benefit packages for non-pregnant adults, vary
cost-sharing provisions, and provide coverage for additional services, as well
as evaluating the Managed Care Plan's customized benefits packages for actuarial
equivalency and sufficiency of benefits.

7.
The Agency shall be responsible for establishing standards and requirements for
provider networks, reviewing Managed Care Plan's provider networks and
monitoring such Managed Care Plans to ensure provider networks are capable of
meeting the needs of their enrollees and are sufficient to meet the enrollment
levels in this Contract.

8.
The Agency shall be responsible for establishing standards and requirements for
quality improvement (QI), including performance measures, targets, improvement
plans, satisfaction surveys and medical/case record reviews, and providing
instructions to Managed Care Plans through the Managed Care Plan Report Guide
and Performance Measures Specifications Manual.

9.
The Agency shall be responsible for contracting with an external quality review
organization (EQRO) and conducting other QI activities, to include but not
limited to audits of medical/case records, enrollee plans of care, provider
credentialing records, service provider reimbursement records, contractor
personnel records, and other documents and files as required under this
Contract. The Agency shall be responsible for establishing incentives to
high-performing Managed Care Plans and restricting enrollment activities if the
Managed Care Plans do not meet acceptable quality improvement and performance
indicators.

10.
The Agency shall be responsible for the operations of the Florida Medicaid
Management Information System (FMMIS) and contracting with the state's fiscal
agent to exchange data with Managed Care plans, enroll Medicaid providers,
process Medicaid claims, distribute Medicaid forms and publications, and send
written notification and information to all potential enrollees. The Agency is
responsible also for the administration of programs for Florida's Medicaid
Electronic Health Record Incentive Program, the Florida Health Information
Network and other efforts to provide information and resources relating to
Health Information Technology (HIT) and Health Information Exchange (HIE), as
well as collecting data and statistics for the purpose of developing public
policy and promoting the transparency of consumer health care information
through www.FloridaHealthFinder.gov.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 33 of 217

--------------------------------------------------------------------------------






11.
The Agency shall be responsible for establishing standards and requirements to
ensure receipt of complete and accurate data for program administration as
required to determine compliance with Title XIX of the Social Security Act, the
Balanced Budget Act of 1997, 42 CFR 438, and Chapters 409 and 641, Florida
Statutes, and to determine Managed Care Plan compliance with contractual
requirements and to measure health outcomes of Medicaid recipients. The Agency
shall be responsible for establishing systems, processes, standards and
requirements, including but not limited to encounter data collection and
submission, and providing instructions to Managed Care Plans through the
Medicaid Companion Guides, Pharmacy Payer Specifications.

12.
The Agency shall be responsible for coordinating Medicaid overpayment and abuse
prevention, detection and recovery efforts. The Attorney General's office is
responsible for investigating and prosecuting Medicaid fraud. The Agency shall
operate the Medicaid program integrity program, which includes but is not
limited to such monitoring as may be done as desk reviews or on site as
determined by the Agency. These reviews may be conducted by various Agency
bureaus and the Agency will provide appropriate notice for requesting documents
as needed and for conducting on-site reviews, as well as providing Managed Care
Plans with the result of such reviews. The Agency, Bureau of Medicaid Program
Integrity (MPI), audits and investigates providers suspected of overbilling or
defrauding the Florida Medicaid Program, recovers overpayments, issues
administrative sanctions and refers cases of suspected fraud for criminal
investigation to the Medicaid Fraud Control Unit (MFCU). The Agency shall
conduct, or cause to be conducted by contract or otherwise, reviews,
investigations, analyses, audits, or any combination thereof, to determine
possible fraud, abuse, overpayment, or recipient neglect in the Medicaid program
and shall report the findings of any overpayments in audit reports as
appropriate.

13.
The Agency shall be responsible for administration of the Medicaid prescribed
drug program, including negotiating supplemental rebates and favorable net
pricing, and maintaining the Medicaid Pharmaceutical and Therapeutics (P&T)
Committee reviews drug options within to maintain an array of choices for
prescribers within each therapeutic class on the Medicaid Preferred Drug List
(PDL). In order to promote an effective transition of recipients during
implementation of the SMMC, the Agency will require Managed Care Plans use the
Medicaid PDL for at least the first year of operation.

14.
The Agency shall be responsible for making payment to the Managed Care Plan as
specified in Section IX, Method of Payment, adjusting applicable capitation
rates to reflect budgetary changes in the Medicaid program, and reconciling
payments for SIPPs, nursing facilities and hospices pursuant to ss. 409.9876(2),
F.S., 409.983(6) and 409.983(7), F.S.

15.
In accordance with s. 409.967(3), F.S., the Agency shall be responsible for
verifying the Managed Care Plan's achieved savings rebate as specified in this
Contract. The Agency will contract with independent certified public accountants
to conduct compliance audits for the purpose of auditing Managed Care Plan
financial information in order to determine and validate the Managed Care Plan's
achieved savings rebate.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 34 of 217

--------------------------------------------------------------------------------






D.    General Responsibilities of the Managed Care Plan
1.
The Managed Care Plan shall comply with all provisions of this Contract,
including all attachments, applicable exhibits, and any amendments and shall act
in good faith in the performance of the Contract provisions. The Managed Care
Plan agrees that failure to comply with all provisions of this Contract may
result in the assessment of sanctions and/or termination of the Contract, in
whole or in part, in accordance with Section XI, Sanctions. The Managed Care
Plan agrees that failure to meet any aspect of the responsibilities of the
Contract may result in the assessment of damages in accordance with Section
XIII, Liquidated Damages.

2.
The Managed Care Plan shall comply with all requirements of the Managed Care
Plan Report Guide referenced in Section XIV, Reporting Requirements, and other
applicable requirements of this Contract. The Managed Care Plan may be required
to provide to the Agency or its agents information or data relative to this
Contract. In such instances, and at the direction of the Agency, the Managed
Care Plan shall fully cooperate with such requests and furnish all data or
information in a timely manner, in the format in which it is requested. The
Managed Care Plan shall have at least thirty (30) days to fulfill such ad hoc
requests, unless the Agency directs the Managed Care Plan to provide data or
information in less than thirty (30) days. The Managed Care Plan shall verify
that data and information it submits to the Agency is accurate.

3.
The Managed Care Plan shall develop and maintain written policies and procedures
to implement and comply with all the provisions of this Contract.

4.
The Managed Care Plan shall submit all policies and procedures to the Agency as
required by this Contract. Unless specified elsewhere in the Contract, policies
and procedures required by this Contract shall be submitted to the Agency at
least seventy-five (75) days before the proposed effective date of the policy
and procedure or change. Other policies and procedures related to this Contract
shall be sub mitted to the Agency upon request. If the Agency has requested
policies and procedures, the Managed Care Plan shall notify the Agency of any
subsequent changes in such materials. Comprehensive LTC managed care plans shall
submit one (1) set of policies and procedures that include all MMA and LTC
contractually required provisions.

5.
The Managed Care Plan shall submit model provider contract templates to the
Agency for review as specified in Section VI, Provider Network.

6.
The Managed Care Plan shall submit any proposed delegation of responsibility to
the Agency for prior written approval as required in Section VIII.B.,
Subcontracts. Except as otherwise provided in this Contract, the Managed Care
Plan shall submit subcontracts, to the Agency for review as specified in Section
VIII.B., Subcontracts. Unless specified elsewhere in the Contract, subcontracts
shall be submitted to the Agency at least forty-five (45) days before the
proposed effective date of the subcontract or change.

7.
The Managed Care Plan shall submit enrollee, community outreach and marketing
materials related to this Contract to the Agency for review and approval before
implementation. Any changes in such materials must be prior approved by the
Agency before they take effect.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 35 of 217

--------------------------------------------------------------------------------






a.
The Managed Care Plan shall submit written materials for Agency review as
follows unless specified elsewhere in the Contract:

(1)
Enrollee material shall be submitted to the Agency at least seventy-five (75)
days before the proposed use of the enrollee material or revised material.

(2)
Marketing and community outreach material shall be submitted to the Agency at
least forty-five ( 45) days before the proposed use of the marketing material or
revised material.

(3)
Other written materials shall be submitted to the Agency upon request.

b.
The Managed Care Plan shall conduct a quality check and ensure that all
materials are consistent with this Contract and state and federal requirements
prior to submitting materials for review to the Agency. Generally, the Agency
will not review materials for typographical or grammatical errors, unless such
errors render the marketing materials inaccurate or misleading.

c.
To expedite the review of previously disapproved material, the Managed Care Plan
shall clearly indicate all changes/updates made to a material when it is
resubmitted. The Managed Care Plan may meet this requirement by highlighting any
text changes and/or inserting notes to altered areas on the material. The
Managed Care Plan may develop an alternative process for identifying changes,
provided the Managed Care Plan discusses the alternative with and receives
approval from the Agency.

d.
The Managed Care Plan shall ensure that non-English enrollee and marketing
materials are based on previously approved English versions of the same
material. The Managed Care Plan shall ensure that any changes or revisions that
are made to the English version are accurately reflected in non-English
materials and re-submitted to the Agency as required.

e.
The Managed Care Plan shall provide written notice of such any changes affecting
enrollees to those enrollees at least thirty (30) days before the effective date
of change.

8.
The Managed Care Plan shall coordinate with the Agency and its agent(s) as
necessary for all enrollment and disenrollment functions. The Managed Care Plan
or its subcontractors, providers or vendors shall not provide or assist in the
completion of enrollment or disenrollment requests or restrict the enrollee's
right to disenroll voluntarily in any way.

9.
The Managed Care Plan shall accept Medicaid recipients without restriction and
in the order in which they enroll. The Managed Care Plan shall not discriminate
on the basis of religion, gender, race, color, age or national origin, health
status, pre-existing condition or need for health care services and shall not
use any policy or practice that has the effect of such discrimination.

10.
The Managed Care Plan shall establish and maintain an enrollee services function
with the capability to answer enrollee inquiries and ensure that enrollees are
notified of their rights and responsibilities through written materials,
telephone, electronic and face-to-face communication.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 36 of 217

--------------------------------------------------------------------------------






11.
The Managed Care Plan shall establish and maintain a grievance system for
reviewing and resolving enrollee complaints, grievances and appeals. Components
must include a complaint process, a grievance process, an appeal process, access
to an applicable review outside the Managed Care Plan (Beneficiary Assistance
Program), and access to a Medicaid Fair Hearing through the Department of
Children and Families.

12.
The Managed Care Plan shall ensure the provision of services in sufficient
amount, duration and scope to be reasonably expected to achieve the purpose for
which the services are furnished and shall ensure the provision of the covered
services defined and specified in this Contract.

13.
The Managed Care Plan shall comply with all current promulgated Florida Medicaid
handbooks (Handbooks) as noticed in the Florida Administrative Register (FAR),
and incorporated by reference in rules relating to the provision of services,
except where the provisions of the Contract alter the requirements set forth in
the Handbooks and Medicaid fee schedules.

14.
MMA Managed Care Plans and Comprehensive Managed Care Plans shall provide all
prescription drugs listed in the Agency's Medicaid Preferred Drug List (PDL) in
accordance with the following:

a.
Prior authorization, step-edit therapy and protocols for PDL drugs may be no
more restrictive than those posted on the Agency website.

b.
Certain drugs that are required to be covered by Medicaid are not listed on the
PDL, and the AHCA fee-for-service program requires prior authorization because
of clinical concerns or the risk of fraud or misuse. Plans may use the same
prior authorization criteria that are posted to the AHCA website, or may develop
their own criteria that are no more restrictive.

c.
No sooner than the end of the first year of operation, the Managed Care Plan may
develop a Managed Care Plan-specific PDL for the Agency's consideration, if
requested by the Agency at that time. During the time that the Managed Care Plan
is utilizing the Agency's PDL, the Managed Care Plan shall participate in the
Agency's Pharmaceutical and Therapeutics Committee, as requested by the Agency.

15.
The Managed Care Plan shall provide care coordination/case management services
offer and coordinate access to quality enhancements (QEs), and provide approved
expanded benefits as specified under this Contract.

16.
Managed Care Plan shall develop and maintain a provider network that meets the
needs of enrollees in accordance with the requirements of this Contract,
including contracting with a sufficient number of credentialed providers to
provide all covered services to enrollees and ensuring that each covered service
is provided promptly and is reasonably accessible and that each enrollee is
afforded choice of participating providers in accordance with 42 CFR 431.51.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 37 of 217

--------------------------------------------------------------------------------






17.
The Managed Care Plan shall establish and maintain a formal provider relations
function to respond timely and adequately to inquiries, questions and concerns
from participating providers, including provider complaints and disputes
proposed actions, billing, payment and service authorizations.

18.
The Managed Care Plan shall have a quality improvement program that ensures
enhancement of quality of care and emphasizes improving the quality of patient
outcomes, including establishing metrics for monitoring the quality and
performance of each participating provider. evaluating the provider's
performance and determining continued participation in the network.

19.
The Managed Care Plan shall cooperate with the Agency and the EQRO and shall
have a cooperative agreement with the Florida Medical School Quality Network
when the network becomes operational, in accordance with s. 409.975(2), F.S.

20.
The Managed Care Plan shall established and maintain a utilization management
system to monitor utilization of services, including an automated service
authorization systems for denials, service limitations and reductions of
authorization. The Managed Care Plan shall not arbitrarily deny or reduce the
amount, duration or scope of a required service solely because of the enrollee's
diagnosis, type of illness or condition.

21.
The Managed Care Plan shall meet all requirements for doing business in the
State of Florida, and shall be responsible for the administration and management
of all aspects of this Contract, including, but not limited to, delivery of
services, provider network, provider education, claims resolution and
assistance, and all subcontracts, employees, agents and services performed by
anyone acting for or on behalf of the Managed Care Plan. The Managed Care Plan
shall comply with all pertinent Agency rules in effect throughout the duration
of the Contract.

22.
The Managed Care Plan shall have a centralized executive administration, and
must ensure adequate staffing and information systems capability to ensure the
Managed Care Plan can appropriately manage financial transactions, record
keeping, data collection, and other administrative functions, including the
ability to submit any financial, programmatic, encounter data or other
information required by this Contract.

23.
The Managed Care Plan shall have information management processes and
information systems of sufficient capacity that enable it to meet Agency and
federal reporting requirements, other Contract requirements, and all applicable
Agency policies, state and federal laws, rules and regulations, including HIPAA.
The Managed Care Plan shall be responsible for establishing connectivity to the
Agency's/state's wide area data communications network, and the relevant
information systems attached to this network, in accordance with all applicable
Agency and/or state policies, standards and guidelines, as well as coordinating
activities and developing cohesive systems strategies across vendors and
agencies.

24.
The Managed Care Plan shall encourage its providers to connect to the Florida
Health Information Exchange (HIE) and promote provider use of the HIE, including
educating providers on the benefits of using the HIE and the availability of
incentive funding. The Managed Care Plan shall encourage network providers to
participate in the Agency's Direct Secure Messaging (DSM) service when it is
implemented.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 38 of 217

--------------------------------------------------------------------------------






25.
The Managed Care Plan shall collect and submit encounter data in accordance with
generally accepted industry best practices and the requirements of this
Contract. The Managed Care Plan shall ensure that its provision of provider
information to the Agency is sufficient to ensure that its providers are
recognized as participating providers of the Managed Care Plan for plan
selection and encounter data acceptance purposes, and shall participate in
Agency-sponsored workgroups directed at continuous improvements in encounter
data quality and operations.

26.
In the event the Agency establishes systems and processes to collect submitted
claims data, including denied claims, from the providers directly, the Managed
Care Plan must be capable of sending and receiving any claims information
directly to the Agency in standards and timeframes specified by the Agency
within 60 days' notice. The Managed Care Plan shall also work cooperatively with
the Agency during any transition period for network providers to move to
submitting claims through the State instead of directly to the Managed Care
Plan.

27.
The Managed Care Plan shall establish functions and activities governing program
integrity in order to reduce the incidence of fraud and abuse and shall have
adequate staffing, resources, internal controls, and policies and procedures to
prevent, reduce, detect, investigate, correct and report known or suspected
fraud and abuse and overpayment. activities. The Managed Care Plan shall meet
with the Agency periodically, at the Agency's request, to discuss fraud, abuse,
neglect and overpayment issues.

28.
The Managed Care Plan shall meet all financial requirements established by this
Contract and report financial information, including but not limited to
quarterly and annual financial statements, in accordance with Section XIV,
Reporting Requirements, the Managed Care Plan Report Guide and other Agency
instructions. The Managed Care Plan shall verify that information it submits to
the Agency is accurate, truthful, and complete in accordance with 42 CFR
438.606.

29.
Prior to enrolling recipients in the Managed Care Plan in each authorized
Region, the Agency will conduct a plan-specific readiness review to assess the
Managed Care Plan's readiness and ability to provide services to recipients. The
plan readiness review may include, but is not limited to, desk and onsite review
of plan policies and procedures and corresponding documents, the plan's provider
network and corresponding Contracts, a walk-through of the plan's operations,
system demonstrations, and interviews with plan staff. The scope of the plan
readiness review may include any and all Contract requirements, as determined by
the Agency. The Agency will not enroll recipients into the Managed Care Plan
until the Agency has determined that the Managed Care Plan meets all Contract
requirements.

a.
The Managed Care Plan shall provide the Agency, on a weekly basis and at any
time upon request of the Agency, with sufficient evidence that the Managed Care
Plan has the capacity to provide covered services to all enrollees up to the
maximum enrollment level, including evidence that the Managed Care Plan:


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 39 of 217

--------------------------------------------------------------------------------






(1)
Maintains a Region-wide network of providers offering an appropriate range of
services in sufficient numbers to meet the access standards established by the
Agency, pursuant to Section 409.967(2)(c)(1), Florida Statutes; and

(2)
Maintains a sufficient number, mix and geographic distribution of providers,
including providers who are accepting new Medicaid patients as specified in s.
1932(b)(5) of the Social Security Act, as enacted by s. 4704(a) of the Balanced
Budget Act of 1997.

b.
If the Managed Care Plan does not meet the plan readiness review deadlines
established by the Agency for its respective Region, the following options may
be exercised by the Agency:

(1)
The Agency may grant an extension for the Managed Care Plan to correct
deficiencies; however the Managed Care Plan will lose the initial enrollment of
eligible recipients into the affected region(s) and will lose its transition
enrollment, if applicable; and /or

(2)
The Agency will impose liquidated damages for failure to meet plan readiness
review deadlines and/or specific plan readiness goals set by the Agency. 

c.
After an extension is granted by the Agency, the Managed Care Plan will have
until the penultimate Saturday before the respective Region's enrollment
effective date, as established by the Agency, to be deemed ready for recipient
enrollment. If a Managed Care Plan is not deemed ready for recipient enrollment
by the Agency by the penultimate Saturday before the respective Region
enrollment effective date, the Contract between the Managed Care Plan and the
Agency will be terminated.

30.
The Managed Care Plan shall comply with all terms of Attachment III, Business
Associate Agreement, of this Contract. The Managed Care Plan shall report to the
Agency contract manager, the discovery, use, or disclosure of PHI that is not in
compliance with this Contract or state or federal law, in accordance with said
Business Associate Agreement.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 40 of 217

--------------------------------------------------------------------------------






Section III. Eligibility and Enrollment
A.    Eligibility
Except as otherwise provided below, all Medicaid recipients shall receive
Medicaid covered services through the SMMC program. The following populations
represent broad categories that may contain multiple eligibility groups. Certain
exceptions may apply within the broad categories and will be determined by the
Agency.
1.    Mandatory Populations
a.
Recipients in any of the following programs or eligibility categories are
required to enroll in a Managed Care Plan:

(1)
Temporary Assistance to Needy Families (TANF);

(2)
SSI (Aged, Blind and Disabled);

(3)
Hospice;

(4)
Low Income Families and Children;

(5)
Institutional Care;

(6)
Medicaid (MEDS)- Sixth Omnibus Budget Reconciliation Act (SOBRA) for children
born after 9/30/83 (age 18 to 19);

(7)
MEDS AD (SOBRA) for aged and disabled;

(8)
Protected Medicaid (aged and disabled);

(9)
Full Benefit Dual Eligibles (Medicare and Medicaid -FFS);

(10)
Full Benefit Dual Eligibles - Part C - Medicare Advantage Plans Only; and

(11)
The Florida Assertive Community Treatment Team (FACT Team).

b.
Additional mandatory recipient eligibility criteria for MMA and Comprehensive
LTC managed care plans are specified in the MMA Exhibit.

c.
Additional mandatory recipient eligibility criteria for LTC and Comprehensive
LTC managed care plans are specified in the LTC Exhibit.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 41 of 217

--------------------------------------------------------------------------------






2.
Voluntary Populations

Certain recipients may voluntarily enroll in a Managed Care Plan to receive
services. These recipients are not subject to mandatory open enrollment periods.
a.
Voluntary recipients for MMA and Comprehensive LTC managed care plans are
specified in the MMA Exhibit.

b.
Voluntary recipients for LTC and Comprehensive LTC managed care plans are
specified in the LTC Exhibit.

3.
Excluded Populations

a.
Recipients in any eligibility category not listed in sub-items A.1. or A.2.
above are excluded from enrollment in a managed care plan. This includes, but is
not limited to, recipients in the following eligibility categories:

(1)
Presumptively eligible pregnant women;

(2)
Family planning waiver;

(3)
Women enrolled through the Breast and Cervical Cancer Program;

(4)
Emergency shelter/Department of Juvenile Justice (DJJ) residential;

(5)
Emergency assistance for aliens;

(6)
Qualified Individual (QI);

(7)
Qualified Medicare beneficiary (QMB) without other full Medicaid coverage;

(8)
Special low-income beneficiaries (SLMB) without other full Medicaid coverage;

(9)
Working disabled; and

(10)
Recipients eligible for the Medically Needy program.

b.
In addition, regardless of eligibility category, the following recipients are
excluded from enrollment in a Managed Care Plan:

(1)
Recipients in the Health Insurance Premium Payment (HIPP) program.

c.
Additional excluded populations for LTC and Comprehensive LTC managed care plans
are specified in the LTC Exhibit.

4.    Medicaid Pending for Home and Community-Based Services
a.    Medicaid pending for HCBS is specified in the LTC Exhibit.
B.    Enrollment

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 42 of 217

--------------------------------------------------------------------------------






1.    General Provisions
a.
Only Medicaid recipients who meet eligibility requirements and are living in a
region with authorized Managed Care Plans are eligible to enroll and receive
services from the Managed Care Plan.

b.
Each recipient shall have a choice of Managed Care Plans and may select any
authorized Managed Care Plan unless the Managed Care Plan is restricted by this
Contract to a specific population that does not include the recipient.

c.
The Agency or its enrollment broker shall be responsible for enrollment,
including enrollment into the Managed Care Plan, disenrollment and outreach and
education activities. The Agency will use an established algorithm to assign
mandatory potential enrollees who do not select a Managed Care Plan during their
thirty- (30) day choice period. The process may differ for MMA Managed Care
Plans, LTC Managed Care Plans and Comprehensive LTC Managed Care Plans as
required by 409.977, F.S. and s. 409.984, F.S. and any other state law and
federally approved State Plan amendments and/or waivers. The Managed Care Plan
shall coordinate with the Agency and its enrollment broker as necessary for all
enrollment and disenrollment functions.

d.
The Agency or its agents will notify the Managed Care Plan of an enrollee's
selection or assignment to the Managed Care Plan. The Agency or its enrollment
broker will send written confirmation to enrollees of the chosen or assigned
Managed Care Plan. Notice to the enrollee will be sent by surface mail. Notice
to the Managed Care Plan will be by file transfer.

For MMA Managed Care Plans, if the enrollee has not chosen a PCP, the Agency's
confirmation notice will advise the enrollee that a PCP will be assigned by the
Managed Care Plan.
e.
Enrollment in a Managed Care Plan, whether chosen or assigned, will be effective
at 12:01 a.m. on the first calendar day of the month following a selection or
assignment that occurs between the first calendar day of the month and the
penultimate Saturday of the month. For those enrollees who choose or are
assigned a Managed Care Plan between the Sunday after the penultimate Saturday
and before the last calendar day of the month, enrollment in a Managed Care Plan
will be effective on the first calendar day of the second month after choice or
assignment.

f.
Conditioned on continued eligibility, mandatory enrollees have a lock-in period
of up to twelve (12) consecutive months. After an initial ninety- (90) day
change period, mandatory enrollees may disenroll from the Managed Care Plan only
for cause. The Agency or its enrollment broker will notify enrollees at least
once every twelve (12) months, and for mandatory enrollees at least sixty (60)
days before the lock-in period ends that an open enrollment period exists giving
them an opportunity to change Managed Care Plans. Mandatory enrollees who do not
make a change during open enrollment will be deemed to have chosen to remain
with the current Managed Care Plan, unless that Managed Care Plan no longer
participates. In that case, the enrollee will be transitioned to a new Managed
Care Plan.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 43 of 217

--------------------------------------------------------------------------------






g.
The Agency will automatically reinstate an enrollee into the Managed Care Plan
in which the person was most recently enrolled if the enrollee has a temporary
loss of eligibility. In this instance, for mandatory enrollees, the lock-in
period will continue as though there had been no break in eligibility, keeping
the original twelve- (12) month period.

(1)
For LTC managed care plans, the "temporary loss period" is defined as no more
than sixty (60) days.

(2)
For MMA managed care plans, the "temporary loss period" is defined as no more
than one hundred eighty (180) days.

(3)
For Comprehensive LTC managed care plans, the "temporary loss period" is defined
as no more than sixty (60) days for recipients with LTC benefits and one hundred
eighty (180) days for recipients without LTC benefits.

h.
If a temporary loss of eligibility causes the enrollee to miss the open
enrollment period, the Agency will enroll the person in the Managed Care Plan in
which he or she was enrolled before loss of eligibility. The enrollee will have
ninety (90) days to disenroll without cause.

2.    Enrollment in an MMA Specialty Plan
a.
In addition to meeting the eligibility requirements listed in this section, a
Specialty Plan may enroll eligible recipients who meet specific criteria by age,
medical condition and/or diagnoses as defined in the Section III.A of the
applicable Specialty Plan Exhibit.

b.
The Agency or its agent will be responsible for identifying the defined
specialty population and enrollment of such recipients in a Specialty Plan in
accordance with this section. Clinical assessment and/or referral may be
required to determine eligibility for Specialty Plan enrollment, as defined in
Section III.B of the applicable Specialty Plan Exhibit.

(1)
If clinical assessment and/or referral are required to be conducted by the
Specialty Plan to determine eligibility for Specialty Plan enrollment, as
defined in this Contract, the Specialty Plan shall establish and maintain
policies and procedures to accomplish such assessments and /or referrals.

(2)
The Specialty Plan shall submit clinical assessments and/or referral policies
and procedures for approval by the Agency on an annual basis, at a date
determined by the Agency.

(3)
The Agency reserves the right to make adjustments to administrative data or
other mechanisms used to identify recipients eligible to enroll in a Specialty
Plan.

c.
In addition to benefits required in Section V, Covered Services and the MMA
Exhibit, the Specialty Plan shall provide such other services and care
coordination and/or case management services to eligible recipients enrolled in
a Specialty Plan as defined in Section V.E of the applicable Specialty Plan
Exhibit.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 44 of 217

--------------------------------------------------------------------------------






d.
In addition to the provider network standards required in Section VI, Provider
Network and the MMA Exhibit, the Specialty Plan shall comply with such other
provider network standards as defined in Section VI.A of the applicable
Specialty Plan Exhibit.

e.
In addition to the quality management activities required in Section VII,
Quality and Utilization Management and the MMA Exhibit, the Specialty Plan shall
comply with such other requirements for quality management as defined in Section
VII of the applicable Specialty Plan Exhibit.

3.    Verification of Enrollment
a.
The Managed Care Plan shall review its X12-834 enrollment files in accordance
with the schedule specified in the file exchange calendar posted on the Florida
Medicaid provider portal to ensure that all enrollees are eligible to receive
services from the Managed Care Plan, including that:

(1)
Each enrollee of the Managed Care Plan is residing in the same region in which
they were enrolled; and

(2)
Each enrollee of the Managed Care Plan is not ineligible for services under the
MMA, Specialty, Comprehensive LTC or LTC Managed Care Plan, respectively, in
accordance with this section and the applicable Exhibits.

b.
The Managed Care Plan shall notify the Agency of any discrepancies in
enrollment, including enrollees not residing in the same region in which they
were enrolled and enrollees not eligible for the Managed Care Plan, within five
(5) days of receipt of the enrollment file.

4.    Notification of Enrollee Pregnancy
a.
Upon notification that an enrollee is pregnant or has given birth to a newborn,
the Managed Care Plan shall notify DCF in a manner prescribed by the Agency.

b.
MMA and Comprehensive LTC Managed Care Plans shall notify DCF and follow the
unborn activation and newborn enrollment processes in accordance with the MMA
Exhibit.

5.    Maximum Enrollment Levels
a.
The Agency assigns the Managed Care Plan an authorized maximum enrollment level
for the region(s), which cannot be exceeded by the Managed Care Plan. Any
increases requested by the Managed Care Plan must be approved by the Agency.

b.
The Agency does not guarantee that the Managed Care Plan will receive any
particular enrollment level; however, the enrollment level may not be exceeded
unless a plan-specific enrollment level increase has been approved by the
Agency.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 45 of 217

--------------------------------------------------------------------------------






c.
The Agency must approve in writing any increase or decrease in the Managed Care
Plan's maximum enrollment level for the region(s) to be served as specified in
this Contract.

6.    Temporarily Stopping or Limiting Enrollment
a.
The Managed Care Plan may ask the Agency to halt or reduce enrollment
temporarily for any enrollment amount above the Agency's set regional enrollment
limit if continued full enrollment would exceed the Managed Care Plan's capacity
to provide required services under the Contract. The Agency may not approve or
may also limit Managed Care Plan enrollments when such action is considered to
be in the Agency's best interest in accordance with the provisions of this
Contract.

b.
For MMA Managed Care Plans, if a request to halt or reduce enrollment
temporarily is received and approved by the Agency, it shall not affect the
enrollment of newborns as specified in the MMA Exhibit.

7.    Increasing Enrollment Levels
a.
The Managed Care Plan may request a higher regional enrollment level, in
writing, to the Agency; however, the Managed Care Plan must be able to serve the
enrollment level.

b.
If the Managed Care Plan requests an increase in the regional enrollment level,
the Agency will review such request and approve it in writing if the Agency
determines the Managed Care Plan's regional provider network is sufficient to
meet the increased enrollment level requested and the Managed Care Plan has
satisfactorily performed the terms of the Contract, and the Agency has approved
the Managed Care Plan's administrative, financial and service resources, as
specified in this Contract, in support of the requested enrollment level. If
after an enrollment increase is approved by the Agency and a Managed Care Plan
determines lower enrollment levels are desired, the Managed Care Plan may
request an enrollment level decrease, as long as the decrease requested is not
below the required enrollment levels for the region.

c.
If the Agency has approved the Managed Care Plan's regional enrollment level
increase, the Managed Care Plan must then maintain a provider network, as
specified in this Contract, sufficient to meet the increased recipient
enrollment level, and this enrollment level shall become the Managed Care Plan's
maximum enrollment level upon execution of a Contract amendment stating such.

C.
Disenrollment

1.    General Provisions
a.
The Agency will notify enrollees of their right to request disenrollment. The
Agency will process all disenrollments from the Managed Care Plan. The Agency or
its agent will make final determinations about granting disenrollment requests
and will notify the Managed Care Plan by file transfer and the enrollee by
surface mail of any disenrollment decision. Enrollees dissatisfied with an
Agency determination may request a Medicaid Fair Hearing.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 46 of 217

--------------------------------------------------------------------------------






b.
An enrollee may request disenrollment at any time. The Agency or its enrollment
broker performs disenrollment as follows:

(1)
For good cause, at any time.

(2)
Without cause, for mandatory enrollees at the times specified in Section III.
C.4.

(3)
Without cause, for voluntary enrollees at any time.

c.
The Managed Care Plan shall ensure that it does not restrict the enrollee's
right to disenroll voluntarily in any way.

d.
The Managed Care Plan or its subcontractors, providers or vendors shall not
provide or assist in the completion of a disenrollment request or assist the
Agency's enrollment broker in the disenrollment process.

e.
The Managed Care Plan shall ensure that enrollees who are disenrolled and wish
to file an appeal have the opportunity to do so. All enrollees shall be afforded
the right to file an appeal on disenrollment except for the following reasons:

(1)
Moving out of the region;

(2)
Loss of Medicaid eligibility;

(3)
Determination that an enrollee is in an excluded population, as defined in this
Contract; or

(4)
Enrollee death.

2.    Disenrollment Due to Enrollee Change of Region
a.
On the first day of the month after receiving notice from FMMIS that the
enrollee has moved to another region, the Agency will automatically disenroll
the enrollee from the Managed Care Plan and treat the recipient as if the
recipient is a new Medicaid recipient eligible to choose another Managed Care
Plan pursuant to the Agency's enrollment process (see s. 409.969(2)d., F.S.) but
without having to be placed on the long term care wait list if enrolled in a LTC
Managed Care Plan.

3.    Disenrollment for Good Cause
a.
A mandatory enrollee may request disenrollment from the Managed Care Plan for
cause at any time. Such request shall be submitted to the Agency or its
enrollment broker.

b.
The following reasons constitute cause for disenrollment from the Managed Care
Plan:


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 47 of 217

--------------------------------------------------------------------------------






(1)
The enrollee does not live in a region where the Managed Care Plan is authorized
to provide services, as indicated in FMMIS.

(2)
The provider is no longer with the Managed Care Plan.

(3)
The enrollee is excluded from enrollment.

(4)
A substantiated marketing or community outreach violation has occurred.

(5)
The enrollee is prevented from participating in the development of his/her
treatment plan/plan of care.

(6)
The enrollee has an active relationship with a provider who is not on the
Managed Care Plan's panel, but is on the panel of another Managed Care Plan.
"Active relationship" is defined as having received services from the provider
within the six months preceding the disenrollment request.

(7)
The enrollee is in the wrong Managed Care Plan as determined by the Agency.

(8)
The Managed Care Plan no longer participates in the region.

(9)
The state has imposed intermediate sanctions upon the Managed Care Plan, as
specified in 42 CFR 438.702(a)(3).

(10)
The enrollee needs related services to be performed concurrently, but not all
related services are available within the Managed Care Plan network, or the
enrollee's PCP has determined that receiving the services separately would
subject the enrollee to unnecessary risk.

(11)
The Managed Care Plan does not, because of moral or religious objections, cover
the service the enrollee seeks.

(12)
The enrollee missed open enrollment due to a temporary loss of eligibility.

(13)
Other reasons per 42 CFR 438.56(d)(2) and s. 409.969(2), F.S., including, but
not limited to: poor quality of care; lack of access to services covered under
the Contract; inordinate or inappropriate changes of PCPs; service access
impairments due to significant changes in the geographic location of services;
an unreasonable delay or denial of service; lack of access to providers
experienced in dealing with the enrollee's health care needs; or fraudulent
enrollment.

c.
Voluntary enrollees may disenroll from the Managed Care Plan at any time.

4.    Disenrollment without Cause
a.
A mandatory enrollee subject to open enrollment may submit to the Agency or its
enrollment broker a request to disenroll from the Managed Care Plan. This may be
done without cause at the following times:


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 48 of 217

--------------------------------------------------------------------------------






(1)
During the ninety (90) days following the enrollee's initial enrollment, or the
date the Agency or its enrollment broker sends the enrollee notice of the
enrollment, whichever is later;

(2)
At least every twelve (12) months during a recipient's annual open enrollment
period;

(3)
If the temporary loss of Medicaid eligibility has caused the enrollee to miss
the open enrollment period;

(4)
When the Agency or its enrollment broker grants the enrollee the right to
terminate enrollment without cause (done on a case-by-case basis); and

(5)
During the thirty (30) days after the enrollee is referred for hospice services
in order to enroll in another Managed Care Plan to access the enrollee's choice
of hospice provider.

b.
Voluntary enrollees not subject to open enrollment may disenroll without cause
at any time.

5.    Involuntary Disenrollment
a.
With proper written documentation, the Managed Care Plan may submit involuntary
disenrollment requests to the Agency or its enrollment broker in a manner
prescribed by the Agency.

b.
The following are acceptable reasons for which the Managed Care Plan may submit
involuntary disenrollment request:

(1)
Fraudulent use of the enrollee identification (ID) card. In such cases the
Managed Care Plan shall notify MPI of the event.

(2)
Falsification of prescriptions by an enrollee. In such cases the Managed Care
Plan shall notify MPI of the event.

(3)
The enrollee's behavior is disruptive, unruly, abusive or uncooperative to the
extent that enrollment in the Managed Care Plan seriously impairs the
organization's ability to furnish services to either the enrollee or other
enrollees.

(a)
This provision does not apply to enrollees with medical or mental health
diagnoses if the enrollee's behavior is attributable to the diagnoses.

(b)
An involuntary disenrollment request related to enrollee behavior must include
documentation that the Managed Care Plan:

(i)
Provided the enrollee at least one (1) oral warning and at least one (1) written
warning of the full implications of the enrollee's actions;

(ii)
Attempted to educate the enrollee regarding rights and responsibilities;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 49 of 217

--------------------------------------------------------------------------------






(iii)
Offered assistance through care coordination/case management that would enable
the enrollee to comply; and

(iv)
Determined that the enrollee's behavior is not related to the enrollee's medical
or mental health condition.

(4)
The enrollee will not relocate from an assisted living facility or adult family
care home that does not, and will not, conform to HCB characteristics required
by this Contract.

c.
The Managed Care Plan shall not request disenrollment of an enrollee due to:

(1)
Health diagnosis;

(2)
Adverse changes in an enrollee's health status;

(3)
Utilization of medical services;

(4)
Diminished mental capacity;

(5)
Pre-existing medical condition;

(6)
Uncooperative or disruptive behavior resulting from the enrollee's special needs
(with the exception of Section III.C.5.b.(3)(b));

(7)
Attempt to exercise rights under the Managed Care Plan's grievance system; or

(8)
Request of a provider to have an enrollee assigned to a different provider out
of the Managed Care Plan.

d.
The Managed Care Plan shall promptly submit such disenrollment requests to the
Agency. In no event shall the Managed Care Plan submit a disenrollment request
at such a date as would cause the disenrollment to be effective later than
forty-five (45) days after the Managed Care Plan's receipt of the reason for
involuntary disenrollment. The Managed Care Plan shall ensure that involuntary
disenrollment documents are maintained in an identifiable enrollee record.

e.
When the Managed Care Plan requests an involuntary disenrollment, it shall
notify the enrollee in writing that the Managed Care Plan is requesting
disenrollment, the reason for the request, and an explanation that the Managed
Care Plan is requesting that the enrollee be disenrolled in the next Contract
month, or earlier if necessary. Until the enrollee is disenrolled, the Managed
Care Plan shall be responsible for the provision of services to that enrollee.

f.
All requests will be reviewed on a case-by-case basis and subject to the sole
discretion of the Agency. Any request not approved is final and not subject to
Managed Care Plan dispute or appeal.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 50 of 217

--------------------------------------------------------------------------------








6.    Effective Date of Disenrollment
a.
The effective date of an approved disenrollment shall be the last calendar day
of the month in which disenrollment was made effective by the Agency or its
enrollment broker. In no case shall disenrollment be later than the first
calendar day of the second month following the month in which the enrollee or
the Managed Care Plan files the disenrollment request. If the Agency or its
enrollment broker fails to make a disenrollment determination within this
timeframe, the disenrollment is considered approved as of the date Agency action
was required.

b.
When disenrollment is necessary because an enrollee loses Medicaid eligibility,
disenrollment shall be at the end of the month in which eligibility was lost.

D.
Marketing

1.
General Provisions

a.
The Managed Care Plan shall not market nor distribute any marketing materials
without first obtaining Agency approval.

b.
The Managed Care Plan shall ensure compliance with the Contract and all state
and federal marketing requirements, including monitoring and overseeing the
activities of its subcontractors and all persons acting for, or on behalf of,
the Managed Care Plan (see 42 CFR 438.104; s. 409.912, F.S.; s. 641.3901, F.S.;
s. 641.3903, F.S.; s. 641.386, F.S., s. 626.112, F.S.; s. 626.342, F.S.; s.
626.451, F.S.; s. 626.471, F.S.; s. 626.511, F.S.; s. 626.611, F.S; s. 626.9541,
F.S. and s. 626.9521, F.S.). If the Agency finds that the Managed Care Plan
failed to comply with applicable contract, federal or state marketing
requirements, the Agency may take compliance action, including sanctions (see
Section XI, Sanctions).

c.
The Managed Care Plan shall document compliance with applicable marketing
requirements.

d.
The Managed Care Plan shall ensure that marketing, including marketing plans and
materials, is accurate and does not mislead, confuse, or defraud recipients or
the Agency.

e.
The Managed Care Plan shall not engage in unfair methods of competition or
unfair or deceptive acts or practices as defined in s. 641.3903, F .S. and s.
626.9541, F.S.

f.
The Managed Care Plan shall not discriminate based on race, ethnicity, national
origin, religion, gender, age, mental or physical disability, actual or
perceived health status, claims experience, medical history, genetic
information, evidence of insurability or geographic location.

g.
The Managed Care Plan may use social/electronic media (e.g., Facebook, Twitter,
Scan Code, or QR Code). However, the Agency considers such tools to be marketing
materials, and the Managed Care Plan shall ensure that the use of
social/electronic media complies with the requirements of this Contract and
federal and state law.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 51 of 217

--------------------------------------------------------------------------------






h.
In accordance with s. 409.912, F.S., marketing to Medicaid recipients in State
offices is prohibited unless approved in writing and approved by the affected
state agency when solicitation occurs in the office of another state agency. The
Agency shall ensure that marketing representatives stationed in state offices
market to Medicaid recipients only in designated areas and in such a way as to
not interfere with the Medicaid recipients' activities in the State office. The
Managed Care Plan shall not use any other State facility, program, or procedure
in the recruitment of Medicaid recipients except as authorized in writing by the
Agency. Request for approval of activities at State offices must be submitted to
the Agency at least thirty (30) days prior to the activity.

2.
Prohibited Statements and Claims

a.
The Managed Care Plan shall ensure that marketing materials are accurate and do
not mislead, confuse, or defraud recipients. The Managed Care Plan shall not
distribute marketing materials that are materially inaccurate, misleading, or
otherwise make material misrepresentations.

b.
The Managed Care Plan shall not, either orally or in writing:

(1)
Claim that the recipient must enroll in the Managed Care Plan in order to obtain
benefits or in order to not lose benefits;

(2)
Claim that it is recommended or endorsed by CMS, the federal or state
government, or similar entity.

(3)
Claim that the state or the county recommends that a Medicaid recipient enroll
with the Managed Care Plan.

(4)
Claim that marketing representatives are employees of the federal, state or
county government, or of anyone other than the Managed Care Plan or the
organization by whom they are reimbursed.

(5)
Claim that a Medicaid recipient will lose benefits under the Medicaid program or
any other health or welfare benefits to which the recipient is legally entitled
if the recipient does not enroll with the Managed Care Plan.

3.
Prohibited Activities

a.
The Managed Care Plan shall not enlist the assistance of any employee, officer,
elected official or agency of the state including the state's enrollment broker
in recruitment of Medicaid recipients except as authorized in writing by the
Agency.

b.
The Managed Care Plan shall not provide any gift, commission or any form of
compensation to the enrollment broker, including its full-time, part-time or
temporary employees and subcontractors.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 52 of 217

--------------------------------------------------------------------------------






4.
Marketing of Multiple Lines of Business

a.
Pursuant to 42 CFR 438.104(b)(1)(iv), the Managed Care Plan shall not influence
enrollment in conjunction with the sale or offering of any private insurance.
However, the Managed Care Plan may market other lines of business (both
health-related and non health-related), other than private insurance, provided
that such materials are in compliance with applicable state law governing the
other lines of business.

b.
The Managed Care Plan shall ensure that marketing materials sent to recipients
or enrollees describing other health-related lines of business contain
instructions that describe how recipients or enrollees may opt out of receiving
such communications. The Managed Care Plan shall ensure that recipients and
enrollees who ask to opt out of receiving future marketing communications are
not sent such communications. In marketing multiple lines of business, the
Managed Care Plan shall comply with HIPAA rules regarding use of enrollee
information.

c.
If the Managed Care Plan advertises multiple lines of business within the same
marketing document, it shall keep the Managed Care Plan's lines of business
clearly and understandably distinct from the Medicaid Managed Care Plan.

d.
The Managed Care Plan shall not include enrollment applications for non-Medicaid
lines of business in mailings that combine Medicaid Managed Care Plan
information with other product information.

5.
Compliance with State Licensure and Appointment Laws

a.
In order to use marketing agents to market, the Managed Care Plan shall comply
with applicable state licensure and/or appointment laws.

b.
The Managed Care Plan shall register each marketing agent with the Agency within
fifteen (15) days after the marketing agent's appointment to the Managed Care
Plan. The registration shall consist of providing the Agency with the agent's
name; address; telephone number; cellular telephone number; DFS license number;
the names of all Managed Care Plans with which the marketing agent was
previously employed; and the name of the Managed Care Plan with which the
marketing agent is presently employed.

c.
The Managed Care Plan shall implement and maintain procedures to ensure the use
of background and reference checks in its marketing agent hiring practices.

d.
The Managed Care Plan shall maintain and make available to the Agency upon
request evidence of current licensure and contractual agreements with all
marketing representatives used by the Managed Care Plan to recruit Medicaid
recipients.

e.
The Managed Care Plan shall ensure that all marketing agents (including employed
agents) are trained and tested annually on state and federal requirements and on
details specific to the Managed Care Plan. The Managed Care Plan shall ensure
that its training and testing programs are designed and implemented in a way
that maintains the integrity of the training and testing and shall provide this
information to the Agency upon request.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 53 of 217

--------------------------------------------------------------------------------






f.
The Managed Care Plan shall report to DFS and the Agency any marketing agent who
violates any requirements of this Contract, within fifteen (15) days of
knowledge of such violation.

g.
The Managed Care Plan shall report the termination of any marketing agents and
the reasons for the termination to the state in which the marketing agent has
been appointed in accordance with the state appointment law. The Managed Care
Plan shall submit reports to the Agency as specified in Section XIV, Reporting
Requirements, and the Managed Care Plan Report Guide, and in the manner and
format determined by the Agency.

6.
Marketing through Unsolicited Contacts Prohibited

a.
The Managed Care Plan shall not, directly or indirectly, engage in door-to-door,
telephone, or other cold-call marketing activities or market through unsolicited
contacts, including but not limited to:

(1)
Leaving information such as a leaflet or flyer at a residence or car.

(2)
Approaching recipients in common areas (e.g., parking lots, hallways, lobbies,
sidewalks, etc.).

(3)
Telephonic or electronic solicitation, including leaving electronic voicemail
messages or text messaging.

b.
If the Managed Care Plan has a pre-scheduled personal/individual marketing
appointment that becomes a "no-show," the Managed Care Plan may leave
information at the no-show recipient's residence.

c.
If the Managed Care Plan receives permission to call or otherwise contact a
recipient, the Managed Care Plan shall treat the permission as event-specific
and shall not interpret the permission as an open-ended permission to contact
the recipient after the recipient's inquiry or questions have been answered by
the Managed Care Plan.

7.
Telephonic Activities and Scripts

a.
The Managed Care Plan may contact enrollees at any time to discuss Managed Care
Plan business. The Managed Care Plan shall not engage in the following
telephonic activities:

(1)
Bait-and-switch strategies - making unsolicited calls about other business as a
means of generating leads for the Managed Care Plan.

(2)
Calls based on referrals. If an enrollee would like to refer a friend or
relative to the Managed Care Plan, the Managed Care Plan may provide contact
information such as a business card that the enrollee may give to the friend or
family member. In all cases, a referred individual needs to contact the Managed
Care Plan directly.

(3)
Calls to former enrollees or to enrollees who are in the process of voluntarily
disenrolling, for the purpose of marketing the Managed Care Plan or other
products.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 54 of 217

--------------------------------------------------------------------------------






(4)
Calls to recipients who attended a marketing event, unless the recipient gave
express permission at the event for a follow-up call (including documentation of
permission to be contacted).

(5)
Calls to recipients to confirm receipt of mailed information.

b.
The Managed Care Plan may do the following:

(1)
Contact its enrollees to discuss educational events.

(2)
Contact its enrollees to conduct normal business related to enrollment in the
Managed Care Plan.

(3)
Call former enrollees within one month after the disenrollment effective date to
conduct disenrollment surveys for quality improvement purposes. Such
disenrollment surveys shall be approved by the Agency before Managed Care Plan
implementation. Disenrollment surveys may be done by phone or sent by mail, but
the Managed Care Plan shall ensure that neither calls nor mailings include
marketing information.

(4)
Call recipients who have expressly given permission for the Managed Care Plan to
contact them, for example, by filling out a business reply card or asking an
enrollee service representative to have a marketing representative contact them.

(5)
Return phone calls or messages, as these are not unsolicited.

(6)
Contact its enrollees via an automated telephone notification to inform them
about general information such as the availability of flu shots, upcoming
Managed Care Plan changes, and other important information.

c.
The Managed Care Plan's informational scripts (scripts designed to respond to
recipient questions and requests and provide objective information about the
Managed Care Plan and SMMC) shall not ask the recipient if he or she wants to be
transferred to the marketing department, and the Managed Care Plan shall not
automatically transfer calls to the enrollee services lines to the marketing
department. The Managed Care Plan shall only transfer calls to the marketing
department at the proactive request of the recipient.

d.
The Managed Care Plan shall clearly inform the recipient of any change in the
nature of a call from informational to marketing. This shall be done with the
full and active concurrence of the recipient, ideally with a yes/no question.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 55 of 217

--------------------------------------------------------------------------------








e.
The Managed Care Plan may not:

(1)
Include information about other lines of business in scripts.

(2)
Request recipient identification numbers (e.g., Social Security number, bank
account numbers, credit card number) except as required to verify enrollment or
determine enrollment eligibility.

(3)
Use language in scripts that implies the Managed Care Plan is endorsed by the
Agency, calling on behalf of the Agency, or that the Agency asked the Managed
Care Plan to call the recipient.

f.
Any telephone marketing scripts (scripts designed to steer a recipient to the
Managed Care Plan) must be prior approved by the Agency. The Managed Care Plan
shall submit all telephone marketing scripts verbatim (bullets or talking points
are unacceptable).

8.
Standards for Written Materials

a.
The Managed Care Plan shall ensure that all marketing materials comply with the
standards for written materials specified in Section IV.A.

b.
The Managed Care Plan shall ensure that all marketing materials include the
statement that the Managed Care Plan contracts with the Agency. The Managed Care
Plan shall use the following statement as the contracting statement: "[insert
Managed Care Plan's legal or marketing name] is a Managed Care Plan with a
Florida Medicaid contract." The Managed Care Plan shall not modify the statement
and shall include the statement either in the text of the piece or at the
end/bottom of the piece.

c.
The Managed Care Plan shall include the following disclaimers in any marketing
materials that include information on benefits:

(1)
“The benefit information provided is a brief summary, not a complete description
of benefits. For more information contact the Managed Care Plan."

(2)
"Limitations, copayments, and restrictions may apply."

(3)
"[Benefits, formulary, pharmacy network, premium and/or
co-payments/co-insurance] may change.”

d.
If there are any changes or corrections made to materials, the Managed Care Plan
shall correct those materials for prospective enrollees and may be required by
the Agency to send errata sheets/addenda/reprints to current enrollees.

e.
The Managed Care Plan shall include a TTY number in conjunction with the Managed
Care Plan's toll-free enrollee help line number. This requirement in does not
apply to outdoor advertising or banner/banner-like ads or radio ads.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 56 of 217

--------------------------------------------------------------------------------








9.
Regional Distribution of Marketing Materials

a.
If the Managed Care Plan markets, it shall distribute marketing materials to the
entire region served by the Managed Care Plan.

b.
The Managed Care Plan shall not advertise outside of its service area unless
such advertising is unavoidable. For situations in which this cannot be avoided
(e.g., advertising in print or broadcast media with a statewide audience or with
an audience that includes some individuals outside of the region), the Managed
Care Plan shall clearly disclose its service area.

c.
If the Managed Care plan is a joint enterprise, it shall market the Managed Care
Plan under a single name throughout the region.

10.
Use of Superlatives in Marketing Materials

a.
The Managed Care Plan may not use absolute superlatives (e.g., "the best,"
"highest ranked," "rated number 1"), unless they are substantiated with
supporting data provided to the Agency as a part of the marketing review
process.

b.
The Managed Care Plan may use statements in its logos and in its product tag
lines (e.g., "Your health is our major concern," "Quality care is our pledge to
you," "). The Managed Care Plan shall not use superlatives in logos/product tag
lines (e.g., "XYZ plan means the first in quality care" or "XYZ Plus means the
best in managed care").

11.
References to Studies

a.
The Managed Care Plan may only compare itself to another Managed Care Plan by
referencing an independent study. If the Managed Care Plan references a study in
a marketing piece, it must provide the following information, either in the text
or as a footnote, on the market piece:

(1)
The source and date of the study.

(2)
Information about the Managed Care Plan's relationship with the entity that
conducted the study including funding source.

(3)
The study sample size and number of Managed Care Plans surveyed (unless the
study that is referenced is a CMS or Agency study).

(4)
Reference information (e.g., publication, date, page number).

b.
The Managed Care Plan shall not compare itself to another Managed Care Plan by
name unless it has written concurrence from all Managed Care Plans being
compared. The Managed Care Plan shall include this documentation when the
material is submitted to the Agency as part of the marketing review process.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 57 of 217

--------------------------------------------------------------------------------








12.
Product Endorsements/Testimonials

a.
The Managed Care Plan shall not pay or compensate enrollees in any way to
endorse or promote the Managed Care Plan. A Medicaid recipient may offer
endorsement of the Managed Care Plan, provided the recipient is a current
enrollee and voluntarily chooses to endorse the Managed Care Plan.

b.
The Managed Care Plan shall ensure that all product endorsements and
testimonials adhere to the following:

(1)
The speaker must identify the Managed Care Plan by name.

(2)
If an individual, such as an actor, is paid to portray a real or fictitious
situation, the ad must clearly state it is a "Paid Actor Portrayal."

c.
The endorsement or testimonial cannot use any quotes by physicians, health care
providers, and/or by Medicaid recipients not enrolled in the Managed Care Plan.

d.
The endorsement or testimonial cannot use negative testimonials about other
Managed Care Plans.

13.
Promotional Activities and Nominal Gifts

a.
The Managed Care Plan may use nominal gifts to attract the attention of
potential enrollees as long as the gifts are of nominal value and provided
regardless of enrollment.

b.
Nominal value is defined as an individual item/service worth fifteen dollars
($15) or less (based on the retail value of the item).

c.
The Managed Care Plan shall follow the following rules when providing gifts:

(1)
If a nominal gift is one large gift that is enjoyed by all in attendance (e.g.,
a concert), the total retail cost must be fifteen dollars ($15) or less when it
is divided by the estimated attendance. For planning purposes, anticipated
attendance may be used, but must be based on venue size, response rate, or
advertisement circulation.

(2)
Nominal gifts may not be in the form of cash or other monetary rebates. Cash
gifts are prohibited even if their worth is less than fifteen dollars ($15).
Cash gifts include charitable contributions made on behalf of potential
enrollees, and those gift certificates and gift cards that can be readily
converted to cash, regardless of dollar amount.

d.
The Managed Care Plan may use promotional activities to attract the attention of
prospective enrollees and/or encourage retention of current enrollees.

e.
The Managed Care Plan shall ensure that any promotional activities or items
offered by the Managed Care Plan:


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 58 of 217

--------------------------------------------------------------------------------






(1)
Are worth fifteen dollars ($15) or less with a maximum aggregate of fifty
dollars ($50) per person, per year;

(2)
Are offered to all individuals regardless of enrollment and without
discrimination;

(3)
Are not items that are considered a health benefit (e.g., a free checkup);

(4)
Do not consist of lowering or waiving co-payments;

(5)
Are not used or included with the enrollee handbook;

(6)
Do not inappropriately influence the enrollee's selection of a provider,
practitioner, or supplier of any item or service;

(7)
Are tracked and documented during the contract year; and

(8)
Are not tied directly or indirectly to the provision of any other covered item
or service.

f.
The Managed Care Plan shall track and document items given to enrollees. The
Managed Care Plan is not required to track pre-enrollment promotional items on a
per person basis; however, the Managed Care Plan shall not structure
pre-enrollment activities with the intent to give recipients or enrollees more
than fifty dollars ($50) per year.

g.
The Managed Care Plan shall not provide meals (or have meals subsidized) at
marketing or educational events.

h.
The Managed Care Plan shall include a written statement on all marketing
materials promoting drawings, prizes or any promise of a free gift that there is
no obligation to enroll in the Managed Care Plan. For example: "Eligible for a
free drawing and prizes with no obligation." or "Free drawing without
obligation."

14.
Marketing Events

a.
Marketing events are events designed to steer, or attempt to steer, potential
enrollees toward the Managed Care Plan. At marketing events, the Managed Care
Plan may discuss Managed Care Plan-specific information. All marketing events
must be kept in a log and reported to the Agency, as specified in Section XIV,
Reporting Requirements, and the Managed Care Plan Report Guide.

b.
There are two main types of marketing events -formal and informal.

(1)
Formal marketing events are typically structured in an audience/presenter style
with the Managed Care Plan formally providing specific Managed Care Plan
information via a presentation on the products being offered.

(2)
Informal marketing events are conducted with a less structured presentation or
in a less formal environment. They typically utilize a table, kiosk or a
recreational vehicle (RV) that is staffed by a representative of the Managed
Care Plan who can discuss the merits of the Managed Care Plan.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 59 of 217

--------------------------------------------------------------------------------






c.
The Managed Care Plan shall submit all marketing scripts and presentations for
approval to the Agency prior to their use during a marketing event.

d.
The Managed Care Plan shall obtain Agency approval prior to conducting any
marketing events.

e.
The Managed Care Plan shall ensure that advertisements and invitations to
marketing events (in any form of media) used to invite recipients to attend a
group session include the following two statements on marketing materials:

(1)
"A health plan representative will be present with information."

(2)
"For accommodation of persons with special needs at marketing events call
<insert phone and TTY number>."

f.
At a marketing event, the Managed Care Plan shall not:

(1)
Conduct health screening or other like activities that could give the impression
of "cherry picking."

(2)
Require recipients to provide any contact information as a prerequisite for
attending the event. This includes requiring an email address or any other
contact information as a condition to RSVP for an event online or through mail.
The Managed Care Plan shall clearly indicate on any sign-in sheets that
completion of any contact information is optional.

(3)
Use personal contact information obtained to notify recipients of raffle or
drawing winnings for any other purpose.

g.
The Managed Care Plan shall notify the Agency of cancelled marketing events in
advance of the scheduled event. In addition the Managed Care plan shall take the
following actions to notify potential attendees:

(1)
If a marketing event is cancelled less than forty-eight (48) hours before its
originally scheduled date and time, the Managed Care Plan shall ensure a Managed
Care Plan representative is present at the site of the cancelled event, at the
time that the event was scheduled to occur, to inform attendees of the
cancellation and distribute information about the Managed Care Plan. The
representative should remain onsite at least fifteen (15) minutes after the
scheduled start of the event. If the event was cancelled due to inclement
weather, a Managed Care Plan representative is not required to be present at the
site.

(2)
If a marketing event is cancelled more than forty-eight (48) hours before the
originally scheduled date and time, the Managed Care Plan shall notify
recipients of the cancellation by the same means the Managed Care Plan used to
advertise the event. A representative is not required to be present at the site.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 60 of 217

--------------------------------------------------------------------------------






15.
Personal/Individual Marketing Appointments

a.
Personal/individual marketing appointments are one-on-one appointments that
typically take place in the recipient's home; however, these appointments can
also take place in other venues such as a library or coffee shop.

b.
All personal/individual appointments with recipients are considered marketing
events, and all marketing materials used for personal/individual appointments
must be kept in a log and reported to the Agency, as specified in Section XIV,
Reporting Requirements, and the Managed Care Plan Report Guide.

c.
During a personal/individual marketing appointment, the Managed Care Plan shall
not:

(1)
Discuss products that were not agreed to by the recipient.

(2)
Market any health care related product beyond the scope agreed upon by the
recipient, and documented by the Managed Care Plan, prior to the appointment.

(3)
Market non-health care related products (such as annuities or life insurance).

(4)
Ask a recipient for referrals.

d.
During a personal/individual marketing appointment, the Managed Care Plan shall
only discuss those products that have been agreed upon by the recipient for that
appointment. If other products need to be discussed at the request of the
recipient, the Managed Care Plan shall document a second scope of appointment
for the new product type and then the marketing appointment may be continued.

e.
The documentation of appointment scope can be in writing, in the form of a
signed agreement by the recipient, or a recorded oral agreement. The Managed
Care Plan is allowed and encouraged to use a variety of technological means to
fulfill the scope of appointment requirement, including conference calls, fax
machines, designated recording line, pre-paid envelopes, and email, etc.

f.
A recipient may set a scope of appointment at a marketing event for a future
personal/individual marketing appointment.

g.
The Managed Care Plan shall submit all business reply cards for documenting
recipient scope of appointment or agreement to be contacted to the Agency. The
Managed Care Plan should include a statement on the business reply card
informing the recipient that a marketing representative may call as a result of
the recipient returning a business reply card.

h.
In instances where a recipient visits the Managed Care Plan on his/her own
accord, the Managed Care Plan shall document the scope of appointment prior to
discussing the Managed Care Plan.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 61 of 217

--------------------------------------------------------------------------------








16.
Marketing in the Health Care Setting

a.
The Managed Care Plan shall not conduct marketing activities in health care
settings except in common areas. Common areas where marketing activities are
allowed include areas such as hospital or nursing home cafeterias, community or
recreational rooms, and conference rooms. If a pharmacy counter area is located
within a retail store, common areas would include the space outside of where
patients wait for services or interact with pharmacy providers and obtain
medications.

b.
The Managed Care Plan shall not conduct marketing presentations or solicit
recipients in areas where patients primarily intend to receive health care
services or are waiting to receive health care services. These restricted areas
generally include, but are not limited to, waiting rooms, exam rooms, hospital
patient rooms, dialysis center treatment areas (where patients interact with
their clinical team and receive treatment), and pharmacy counter areas (where
patients interact with pharmacy providers and obtain medications). The
prohibition against conducting marketing activities in health care settings
extends to activities planned in health care settings outside of Normal Business
Hours.

c.
The Managed Care Plan shall only schedule appointments with recipients residing
in long-term care facilities (including nursing facilities and assisted living
facilities) upon request by the recipient.

17.
Provider-Based Marketing Activities

a.
The Managed Care Plan shall ensure, through provider education, outreach and
monitoring that its providers are aware of and comply with the following:
Providers are permitted to make available and/or distribute Managed Care Plan
marketing materials as long as the provider and/or the facility distributes or
makes available marketing materials for all Managed Care Plans with which the
provider participates. The Agency does not expect providers to proactively
contact all Managed Care Plans; rather, if a provider agrees to make available
and/or distribute Managed Care Plan marketing materials it should do so knowing
it must accept future requests from other Managed Care Plans with which it
participates. Providers are also permitted to display posters or other materials
in common areas such as the provider's waiting room. Additionally, long-term
care facilities are permitted to provide materials in admission packets
announcing all Managed Care Plan contractual relationships.

b.
The Managed Care Plan shall ensure, through provider education, outreach and
monitoring that its providers are aware of and comply with the following:

(1)
To the extent that a provider can assist a recipient in an objective assessment
of his/her needs and potential options to meet those needs, the provider may do
so. Providers may engage in discussions with recipients should a recipient seek
advice. However, providers must remain neutral when assisting with enrollment
decisions.

(2)
Providers may not:

(a)
Offer marketing/appointment forms.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 62 of 217

--------------------------------------------------------------------------------






(b)
Make phone calls or direct, urge or attempt to persuade recipients to enroll in
the Managed Care Plan based on financial or any other interests of the provider.

(c)
Mail marketing materials on behalf of the Managed Care Plan.

(d)
Offer anything of value to induce recipients/enrollees to select them as their
provider.

(e)
Offer inducements to persuade recipients to enroll in the Managed Care Plan.

(f)
Conduct health screening as a marketing activity.

(g)
Accept compensation directly or indirectly from the Managed Care Plan for
marketing activities.

(h)
Distribute marketing materials within an exam room setting.

(i)
Furnish to the Managed Care Plan lists of their Medicaid patients or the
membership of any Managed Care Plan.

(3)
Providers may:

(a)
Provide the names of the Managed Care Plans with which they participate.

(b)
Make available and/or distribute Managed Care Plan marketing materials.

(c)
Refer their patients to other sources of information, such as the Managed Care
Plan, the enrollment broker or the local Medicaid Area Office.

(d)
Share information with patients from the Agency's website or CMS' website.

(4)
Provider Affiliation Information

(a)
Providers may announce new or continuing affiliations with the Managed Care Plan
through general advertising (e.g., radio, television, websites).

(b)
Providers may make new affiliation announcements within the first thirty (30)
days of the new provider contract.

(c)
Providers may make one announcement to patients of a new affiliation that names
only the Managed Care Plan when such announcement is conveyed through direct
mail, email, or phone.

(d)
Additional direct mail and/or email communications from providers to their
patients regarding affiliations must include a list of all Managed Care Plans
with which the provider contracts.

(e)
Any affiliation communication materials that include Managed Care Plan-specific
information (e.g., benefits, formularies) must be prior approved by the Agency.

c.
Multiple Managed Care Plans can either have one Managed Care Plan submit the
material on behalf of all the other Managed Care Plans, or have the piece
submitted and approved by the Agency prior to use for each Managed Care Plan.
Materials that indicate the provider has an affiliation with certain Managed
Care Plans and that only list Managed Care Plan names and/or contact information
do not require Agency approval.

d.
Providers may distribute printed information provided by the Managed Care Plan
to their patients comparing the benefits of all of the different Managed Care
Plans with which the providers contract. The Managed Care Plan shall ensure
that:

(1)
Materials do not “rank order” or highlight specific Managed Care Plans and
include only objective information.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 63 of 217

--------------------------------------------------------------------------------






(2)
Such materials have the concurrence of all Managed Care Plans involved in the
comparison and are approved by the Agency prior to distribution.

(3)
The Managed Care Plans identify a lead Managed Care Plan to coordinate
submission of the materials.







REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 64 of 217

--------------------------------------------------------------------------------






Section IV. Enrollee Services and Grievance Procedures
A.    Enrollee Material
1.    General Provision
The Managed Care Plan shall ensure that enrollees are notified of their rights
and responsibilities; the role of PCPs; how to obtain care; what to do in an
emergency or urgent medical situation; how to pursue a complaint, a grievance,
appeal or Medicaid Fair Hearing; how to report suspected fraud and abuse; how to
report abuse, neglect and exploitation; and all other requirements and benefits
of the Managed Care Plan.
2.    Requirements for Written Material
a.
The Managed Care Plan shall provide enrollee information in accordance with 42
CFR 438.10, which addresses information requirements related to written and oral
information provided to enrollees, including: languages; format; Managed Care
Plan features, such as benefits, cost sharing, provider network and physician
incentive plans; enrollment and disenrollment rights and responsibilities;
grievance system; and advance directives. The Managed Care Plan shall notify
enrollees, on at least an annual basis, of their right to request and obtain
information in accordance with the above requirements.

b.
All enrollee communications, including written materials, spoken scripts and
websites shall be at or near the fourth (4th) grade comprehension level.
Readability test to determine whether the written materials meet this
requirement are:

(1)
Fry Readability Index;

(2)
PROSE The Readability Analyst (software developed by Education Activities,
Inc.);

(3)
Gunning FOG Index;

(4)
McLaughlin SMOG Index; and/or

(5)
The Flesch-Kincaid Index; and or

(6)
Other readability test approved by the Agency.

c.
The Managed Care Plan shall make all written material available in English,
Spanish and all other appropriate foreign languages. The appropriate foreign
languages comprise all languages in the Managed Care Plan Contract region(s)
spoken by approximately five percent (5%) or more of the total population. Upon
request, the Managed Care Plan shall provide, free of charge, interpreters for
potential enrollees or enrollees whose primary language is not English. (See 42
CFR 438.10(c)(3).)

d.
The Managed Care Plan shall make all written materials available in alternative
formats and in a manner that takes into consideration the enrollee's special
needs, including those who are visually impaired or have limited reading
proficiency. The Managed Care


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 65 of 217

--------------------------------------------------------------------------------






Plan shall notify all enrollees and, upon request, potential enrollees that
information is available in alternative formats and how to access those formats.
3.
Requirements for Mailing Material to Enrollees

a.
The Managed Care Plan shall mail all enrollee materials to the enrollee's payee
address provided by the Agency on the Managed Care Plan's monthly enrollment
file.

b.
When enrollee materials are returned to the Managed Care Plan as undeliverable,
the Managed Care Plan shall re-mail the materials to the enrollee residence
address provided by the Agency if that address is different from the payee
address. The Managed Care Plan shall use and maintain in a file a record of all
of the following methods to contact the enrollee:

(1)
Routine checks of the Agency enrollment files for changes of address and/or
presence of the enrollee's residence address, maintaining a record of returned
mail and attempts to re-mail to either a new payee address or residence address
as provided by the Agency;

(2)
Telephone contact at the number obtained from Agency enrollment files, the local
telephone directory, directory assistance, city directory or other directory;
and

(3)
Routine checks (at least once a month for the first three (3) months of
enrollment) on services or claims authorized or denied by the Managed Care Plan
to determine if the enrollee has received services, and to locate updated
address and telephone number information.

c.
In order to ensure that recipients and enrollees can quickly and easily identify
the contents of the Managed Care Plan's mailing, the Managed Care Plan shall
prominently display one of the following four statements on the front of the
envelope or if no envelope is being sent, the mailing itself:

(1)
Advertising pieces - "This is an advertisement"

(2)
Managed care plan information "Important managed care plan information"

(3)
Health and wellness information - "Health or wellness or prevention information"

(4)
Non-health or non-managed care plan information - "Non-health or non-managed
care plan related information”

The Managed Care Plan shall ensure that all mailings include one of these four
mailing statements. The Managed Care Plan shall not modify these mailing
statements and shall use them verbatim. The Managed Care Plan may meet this
requirement through the use of ink stamps or stickers, in lieu of pre-printed
statements. The Agency does not require resubmission of envelopes based only on
a change in the envelope size. If the Managed Care Plan uses the same mailing
statement on three different mailing packages (e.g., 8 x 12 envelope, letter
size envelope, and box) the Managed Care Plan is only required to submit the
envelope once as part of the material submission, provided the required mailing
statement remains unchanged and additional information is not included.

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 66 of 217

--------------------------------------------------------------------------------






d.
The Managed Care Plan shall ensure that its Managed Care Plan name or logo is
included in every mailing to current and prospective enrollees (either on the
front envelope or on the mailing when no envelope accompanies the mailer).

e.
Mailing envelopes for enrollee materials shall contain a request for address
correction.

f.
The Managed Care Plan shall not send emails unless the enrollee or potential
recipient has agreed to receive those emails.

g.
The Managed Care Plan shall not rent or purchase email lists to distribute
information about its Medicaid managed care plan to enrollees or potential
enrollees.

h.
The Managed Care Plan shall not email enrollees or potential recipients at email
addresses obtained through friends or referrals.

i.
The Managed Care Plan shall provide an opt-out process for enrollees and
potential recipients to no longer receive email communications.

4.    Required Enrollment Notice
a.
The Managed Care Plan shall notify, in writing, each person who is to be
enrolled with the Managed Care Plan.

b.
The Managed Care Plan's enrollment notification shall include, at a minimum, the
following information:

(1)
The effective date of enrollment;

(2)
The enrollees' right to change their Managed Care Plan selections, subject to
Medicaid limitations. The notifications shall distinguish between enrollees
subject to open enrollment and those who are not and shall include information
about change procedures for cause, or general Managed Care Plan change
procedures through the Agency's toll-free enrollment broker telephone number as
appropriate;

(3)
A notice that enrollees who lose eligibility and are disenrolled shall be
automatically reinstated in the Managed Care Plan if eligibility is regained
within the temporary loss period;

(4)
A request to update the enrollee's name, address (home and mailing), county of
residence and telephone number, and include information on how to update this
information with the Managed Care Plan and through DCF and/or the Social
Security Administration; and

(5)
A postage-paid, pre-addressed return envelope.

c.
The Managed Care Plan shall notify, in writing, each person who is to be
reinstated, of the effective date of the reinstatement. The notification shall
also instruct the enrollee to contact the Managed Care Plan if a new enrollee
card, new enrollee handbook, and/or a new provider directory are needed.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 67 of 217

--------------------------------------------------------------------------------






d.
The Managed Care Plan shall provide such notice to each affected enrollee by the
first calendar day of the month following the Managed Care Plan's receipt of the
notice of enrollment or reinstatement or within five (5) days from receiving the
enrollment file, whichever is later.

e.
MMA Managed Care Plan's new enrollment and reinstatement notifications shall
include the enrollee's assigned primary care provider.

5.    New Enrollee Procedures and Materials
a.
By the first day of the assigned enrollee's enrollment or within five (5) days
following receipt of the X12-834 enrollment file from the Agency or its fiscal
agent, whichever is later, the Managed Care Plan shall mail or hand deliver to
the new enrollee:

(1)
An enrollee identification (ID) card;

(2)
An enrollee handbook;

(3)
A printed provider directory; and

(4)
For MMA Managed Care Plans and Comprehensive LTC Plans, the following
information:

(a)
Name, telephone number and address of the MMA enrollee’s PCP assignment;

(b)
An explanation that enrollees may choose to have all family members served by
the same PCP or may choose different PCPs; and

(c)
A postage-paid, pre-addressed return envelope.

b.
For enrollees with LTC benefits, as long as the materials are provided within
five (5) days, the LTC Managed Care Plan or Comprehensive LTC Managed Care Plan
may provide new enrollee materials to enrollees as part of the initial case
management visit.

c.
New enrollee materials are not required for a former enrollee who was
disenrolled because of the loss of Medicaid eligibility and who regains
eligibility within their temporary loss period, as specified in Section
III.B.1.g., and is automatically reinstated in the Managed Care Plan, unless
there was change in enrollee materials or the provider directory during the
timeframe in which the recipient was disenrolled.

d.
A notation of the effective date of the reinstatement is to be made on the most
recent application or conspicuously identified in the enrollee's administrative
file.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 68 of 217

--------------------------------------------------------------------------------






e.
Enrollees who were previously enrolled in the Managed Care Plan, and who lose
and regain eligibility in a number of days in excess of the temporary loss
period, as specified in Section III.B.1.g., will be treated as new enrollees.

f.
The Managed Care Plan may send new enrollment material in separate mailings.
Each mailing/provision of materials shall be documented in the Managed Care
Plan's records.

6.    Enrollee ID Card Requirements
a.
The Managed Care Plan shall furnish each enrollee an enrollee ID card that shall
include, at a minimum, the following information:

(1)
The enrollee’s name and Medicaid ID number;

(2)
The Managed Care Plan’s name, address and enrollee help line number; and

(3)
A telephone number that a non-participating provider may call for billing
information.

b.
The Managed Care Plan shall provide replacement ID cards at the enrollee’s
request.

7.    Enrollee Handbook Requirements
a.
The Managed Care Plan shall furnish each enrollee an enrollee handbook that
shall include, at a minimum, the following information:

(1)
Table of contents;

(2)
Terms, conditions and procedures for enrollment including the reinstatement
process and enrollee rights and protections;

(3)
Enrollee rights and procedures for enrollment and disenrollment, including the
toll-free telephone number for the Agency's enrollment broker. The Managed Care
Plan shall include the following language verbatim in the enrollee handbook:

Enrollment:
If you are a mandatory enrollee required to enroll in a plan, once you are
enrolled in [INSERT MANAGED CARE PLAN NAME] or the state enrolls you in a plan,
you will have 90 days from the date of your first enrollment to try the Managed
Care Plan. During the first 90 days you can change Managed Care Plans for any
reason. After the 90 days, if you are still eligible for Medicaid, you will be
enrolled in the plan for the next nine months. This is called "lock-in."
Open Enrollment:
If you are a mandatory enrollee, the state will send you a letter 60 days before
the end of your enrollment year telling you that you can change plans if you
want to. This is called "open enrollment." You do not have to change Managed
Care Plans. If you choose to change plans during open enrollment, you will begin
in the new plan at the end of your current enrollment year. Whether you pick a
new

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 69 of 217

--------------------------------------------------------------------------------






plan or stay in the same plan, you will be locked into that plan for the next 12
months. Every year you may change Managed Care Plans during your 60 day open
enrollment period.
Disenrollment:
If you are a mandatory enrollee and you want to change plans after the initial
90-day period ends or after your open enrollment period ends, you must have a
state-approved good cause reason to change plans. The following are
state-approved cause reasons to change Managed Care Plans: [INSERT CAUSE LIST
FROM THIS SECTION].
(4)
Procedures for filing a request for disenrollment for cause. As noted in the
section, the state-approved for-cause reasons listed shall be listed verbatim in
the disenrollment section of the enrollee handbook. In addition, the Managed
Care Plan shall include the following language verbatim in the disenrollment
section of the enrollee handbook:

Some Medicaid recipients may change Managed Care Plans whenever they choose, for
any reason. To find out if you may change plans, call the Enrollment Broker
[INSERT APPROPRIATE TELEPHONE NUMBER].
(5)
Information regarding newborn enrollment, including the mother's responsibility
to notify the Managed Care Plan and DCF of the pregnancy and the newborn's
birth;

(6)
Enrollee rights and responsibilities, including the extent to which and how
enrollees may obtain services from non-participating providers and other
provisions in accordance with 42 CFR 438.100;

(7)
Description of services provided, including limitations and general restrictions
on provider access, exclusions and out-of-network use, and any restrictions on
enrollee freedom of choice among participating providers;

(8)
Procedures for obtaining required services, including second opinions at no
expense to the enrollee (in accordance with 42 CFR 438.206(3) and s. 641.51,
F.S.), and authorization requirements, including any services available without
prior authorization;

(9)
The extent to which, and how, After Hours and emergency coverage is provided,
and that the enrollee has a right to use any hospital or other setting for
emergency care;

(10)
Cost sharing for the enrollee, if any;

(11)
Information that interpretation services and alternative communication systems
are available, free of charge, including for all foreign languages and vision
and hearing impairment, and how to access these services;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 70 of 217

--------------------------------------------------------------------------------






(12)
How and where to access any benefits that are available under the Medicaid State
Plan but are not covered under this Contract, including any cost sharing;

(13)
Procedures for reporting fraud, abuse and overpayment that includes the
following language verbatim:

To report suspected fraud and/or abuse in Florida Medicaid, call the Consumer
Complaint Hotline toll-free at 1-888-419-3456 or complete a Medicaid Fraud and
Abuse Complaint Form, which is available online at:
https://apps.ahca.myflorida.com/lnspectorGeneral/fraud_complaintform.aspx;
If you report suspected fraud and your report results in a fine, penalty or
forfeiture of property from a doctor or other health care provider, you may be
eligible for a reward through the Attorney General's Fraud Rewards Program
(toll-free 1-866-966-7226 or 850-414-3990). The reward may be up to twenty-five
percent (25%) of the amount recovered, or a maximum of $500,000 per case
(Section 409.9203, Florida Statutes). You can talk to the Attorney General's
Office about keeping your identity confidential and protected.
(14)
Clear specifics on the required procedural steps in the grievance process,
including the address, telephone number and office hours of the grievance staff.
The Managed Care Plan shall specify telephone numbers to call to present a
complaint, grievance, or appeal. Each telephone number shall be toll-free within
the caller's geographic area and provide reasonable access to the Managed Care
Plan without undue delays;

(15)
Fair Hearing procedures;

(16)
Information that services will continue upon appeal of a denied authorization
and that the enrollee may have to pay in case of an adverse ruling;

(17)
Information about the Subscriber Assistance Program (SAP) process, including an
explanation that a review by the SAP must be requested within one (1) year after
the date of the occurrence that initiated the appeal, how to initiate a review
by the SAP and the SAP address and telephone number:

Agency for Health Care Administration
Subscriber Assistance Program
Building 3, MS #45
2727 Mahan Drive, Tallahassee, FL 32308
(850) 412-4502
(888) 419-3456 (toll-free)
(18)
Information regarding HIPAA relative to the enrollee's personal health
information (PHI);

(19)
Information to help the enrollee assess a potential behavioral health problem;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 71 of 217

--------------------------------------------------------------------------------






(20)
Procedures for reporting abuse, neglect, and exploitation, including the abuse
hotline number: 1-800-96-ABUSE;

(21)
Information regarding health care advance directives pursuant to ss. 765.302
through 765.309, F.S., 42 CFR 438.6(i)(1)-(4) and 42 CFR 422.128, as follows:

(a)
The Managed Care Plan's information shall include a description of state law and
must reflect changes in state law as soon as possible, but no later than ninety
(90) days after the effective change.

(b)
The Managed Care Plan shall provide these policies and procedures to all
enrollee's age 18 and older and shall advise enrollees of the enrollee's rights
under state law, including the right to accept or refuse medical or surgical
treatment and the right to formulate advance directives.

(c)
The Managed Care Plan's written policies respecting the implementation of those
rights, including a statement of any limitation regarding the implementation of
advance directives as a matter of conscience.

(d)
The Managed Care Plan's information shall inform enrollees that complaints about
non-compliance with advance directive laws and regulations may be filed with the
state's complaint hotline.

(e)
The Managed Care Plan shall educate enrollees about their ability to direct
their care using this mechanism and shall specifically designate which staff
and/or participating providers are responsible for providing this education.

(22)
How to get information about the structure and operation of the Managed Care
Plan and any physician incentive plans, as set forth in 42 CFR 438.10(g)(3);

(23)
Instructions explaining how enrollees may obtain information from the Managed
Care Plan about how it rates on performance measures in specific areas of
service;

(24)
How to obtain information from the Managed Care Plan about quality enhancements
(QEs) as specified in Section V.F.; and

(25)
Toll-free telephone number of the appropriate Medicaid Area Office and Aging and
Disability Resource Centers.

b.
In accordance with 42 CFR 438.10, for a counseling or referral service that the
Managed Care Plan does not cover because of moral or religious objections, the
Managed Care Plan need not furnish information on how and where to obtain the
service.

c.
The Managed Care Plan shall include additional information in its handbooks with
respect to the applicable SMMC program, as follows:

(1)
MMA Managed Care Plans shall include the additional information specified in the
MMA Exhibit.

(2)
LTC Managed Care Plans shall include the additional information specified in the
LTC Exhibit.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 72 of 217

--------------------------------------------------------------------------------






(3)
Comprehensive LTC Managed Care Plans shall include additional information as
specified in both the MMA Exhibit and the LTC Exhibit.

8.    Printed Provider Directory
a.
The Managed Care Plan shall ensure its initial provider directory printed prior
to enrolling recipients in the Managed Care Plan in each authorized Region
matches the provider network submission used by the Agency to determine the
Managed Care Plan has the capacity to provide covered services to all enrollees
up to the maximum enrollment level. After the Agency's initial provider
directory approval as part of the plan-specific readiness review specified in
Section II, Responsibilities of the State of Florida, the Managed Care Plan
shall ensure its provider directory (either printed or online) matches the most
recent provider network file that the Managed Care Plan submitted to the Agency
as specified in Section XIV, Reporting Requirements, and the Managed Care Plan
Report Guide.

b.
The Managed Care Plan shall furnish a printed provider directory to all
enrollees. The Managed Care Plan shall update the printed provider directory at
least every six months and provide the most recently printed provider directory
to new enrollees. Comprehensive LTC Managed Care Plans shall distribute a
separate LTC and MMA printed provider directory to enrollees with both LTC and
MMA benefits.

c.
When distributing printed provider directories, the Managed Care Plan must
append to the provider directory a list of the providers who have left the
network and those who have been added since the directory was printed or, in
lieu of the appendix to the provider directory, enclose a letter stating that
the most current listing of providers is available by calling the Managed Care
Plan at its toll-free telephone number and at the Managed Care Plan's website.
The letter shall include the telephone number and the Internet address that will
take the enrollee directly to the online provider directory.

d.
The provider directory shall include the names, locations, office hours,
telephone numbers of, and non-English languages spoken by current Managed Care
Plan providers. The provider directory also shall identify providers that are
not accepting new patients.

e.
The Managed Care Plan shall arrange the provider directory by county as follows:

(1)
Providers listed by name in alphabetical order, showing the provider's
specialty; and

(2)
Providers listed by specialty, in alphabetical order by name.

f.
In accordance with s. 1932(b)(3) of the Social Security Act, the provider
directory shall include a statement that some providers may choose not to
perform certain services based on religious or moral beliefs.

g.
The Managed Care Plan is not required to include outpatient-based specialty
providers in ambulatory surgical centers and hospital-based providers in the
online or printed provider directory. However, the Managed Care Plan shall
include these providers in the provider network file it submits to the Agency.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 73 of 217

--------------------------------------------------------------------------------






h.
In addition to the provision of a printed provider directory to new enrollees,
the Managed Care Plan shall provide a printed provider directory to those
enrollees who were reinstated after the open enrollment period.

9.    Online Enrollee Materials
a.
The Managed Care Plan shall make enrollee materials, including the provider
directory and enrollee handbook(s), available online at the Managed Care Plan's
website without requiring enrollee log-in. The Managed Care Plan may provide a
link to applications (smartphone applications) for enrollee use that will take
enrollees directly to existing Agency-approved materials on the Managed Care
Plan's website, such as the Managed Care Plan's enrollee handbook and provider
directory. Smartphone applications may also be known as "apps." See Section
VIII.C.

b.
The Managed Care Plan shall maintain an accurate and complete online provider
directory containing all the information required in the printed provider
directory as well as information about licensure or registration, specialty
credentials and other certifications, and specific performance indicators. The
online provider directory must be searchable by:

(1)
Name,

(2)
Provider type,

(3)
Distance from the enrollee’s address,

(4)
Zip code, and

(5)
Whether the provider is accepting new patients.

c.
The online provider directory shall also have the capability to compare the
availability of providers to network adequacy standards and accept and display
feedback from each provider's patients.

d.
The Managed Care Plan shall update the online provider directory at least weekly
to match the most recent provider network file submitted to the Agency and shall
file an attestation to this effect with the Agency each week, even if no changes
have occurred. (See s. 409.967(2)(c), F.S.)

e.
MMA Managed Care Plans and Comprehensive Managed Care Plans shall provide a link
to the Agency's Medicaid preferred drug list (PDL) on the Managed Care Plan's
website without requiring enrollee log-in. Such Managed Care Plans shall also
post prior authorization, step-edit criteria and protocol, and updates to the
list of non-Medicaid PDL drugs that are subject to prior authorization within
twenty one (21) days after the prior authorization and step-edit criteria and
protocol and updates have been approved by the Managed Care Plan's
Pharmaceutical and Therapeutics Committee.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 74 of 217

--------------------------------------------------------------------------------






10.    Procedures for Provider Network Changes
a.
The Managed Care Plan shall have procedures to inform potential enrollees and
enrollees, upon request, of any changes to service delivery and/or the provider
network including the following:

(1)
Up-to-date information about any restrictions on access to providers, including
providers who are not taking new patients;

(2)
Any restrictions on counseling and referral services based on moral or religious
grounds within ninety (90) days after adopting the policy with respect to any
service.

b.
The Managed Care Plan shall have procedures to inform enrollees of adverse
changes to its provider network.

B.    Enrollee Services
1.    General Provisions
The Managed Care Plan shall have the capability to answer enrollee inquiries
through written materials, telephone, electronic transmission and face-to-face
communication.
a.
The enrollee’'s guardian or legally authorized responsible person, as provided
in s. 765.401, F.S., is permitted to act on the enrollee’'s behalf in matters
relating to the enrollee’'s enrollment, plan of care, and/or provision of
services, if the enrollee:    

(1)
Was adjudicated incompetent in accordance with the law;

(2)
Is found by the provider to be medically incapable of understanding his or her
rights; or

(3)
Exhibits a significant communication barrier.

b.
Notices may be sent to the enrollee’'s guardian or legally authorized
responsible person as applicable.

c.
The Managed Care Plan shall provide written notice of changes affecting
enrollees to those enrollees at least thirty (30) days before the effective date
of change.

2.    Toll-Free Enrollee Help Line
a.
The Managed Care Plan shall operate a toll-free help line equipped with caller
identification, automatic call distribution equipment capable of handling the
expected volume of calls, a telecommunication device for the deaf (TTY/TDD), and
access to the interpreter services for non-English speaking beneficiaries. The
Managed Care Plan may use an automated telephone triage system. The toll-free
enrollee help line shall respond to all areas of enrollee inquiry.

b.
The Managed Care Plan shall develop and implement an administrative policies and
procedures manual relevant to the call center that includes the specifications
of


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 75 of 217

--------------------------------------------------------------------------------






operation of all call center activities. The administrative policies and
procedures shall address:
(1)
Covered services, referrals, provider network and transportation;

(2)
Data entry;

(3)
Internal quality control of telephone staff; and

(4)
Reporting.

c.
The Managed Care Plan shall have telephone call policies and procedures that
shall include requirements for staffing, personnel, hours of operation, call
response times, maximum hold times and maximum abandonment rates, monitoring of
calls via recording or other means and compliance with performance standards.

d.
The Managed Care Plan shall staff the enrollee help line twenty-four hours a
day, seven days a week (24/7) to handle care related inquiries from enrollees
and caregivers. The enrollee help line staff shall be trained to respond to
enrollee questions in all areas.

e.
The Managed Care Plan may have an automated system available between the hours
of 7:00 p.m. and 8:00 a.m., in the enrollee’'s time zone, Monday through Friday
and at all hours on weekends and holidays. This automated system must provide,
at a minimum, callers with clear instructions on what to do in case of an
emergency, a voice mailbox option for callers to leave messages, and an option
to speak to a Managed Care Plan representative.

f.
If the Managed Care Plan utilizes a voice mail option, the Managed Care Plan
shall ensure that the voice mailbox has adequate capacity to receive all
messages. A Managed Care Plan representative shall respond to messages on the
next business day.

g.
If the Managed Care Plan utilizes an automated system, the Managed Care Plan’'s
enrollee help line must include the option for enrollees to bypass the automated
attendant/IVR and speak with an enrollee help line staff member.

h.
The Managed Care Plan shall develop performance standards and monitor enrollee
help line performance by recording calls and employing other monitoring
activities. Such standards shall be submitted to and approved by the Agency
before the Managed Care Plan begins operation, and the Managed Care Plan shall
report its performance on these standards as specified in Section XIV, Reporting
Requirements, and the Managed Care Plan Report Guide. At a minimum, the
standards shall require that, measured on a monthly basis:

(1)
The average speed of answer (ASA) shall not exceed thirty (30) seconds.

(2)
The call blockage rate for direct calls to the Managed Care Plan shall not
exceed one half of one percent (0.5%).

(3)
The average call abandonment rate for direct calls to the Managed Care Plan
shall not exceed three percent (3%). A system, which places calls in queue, may
be used but the wait time in the queue shall not exceed sixty (60) seconds.

i.
The Managed Care Plan shall ensure that hold time messages do not include
non-health related items (e.g., life insurance, disability). The Managed Care
Plan shall submit


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 76 of 217

--------------------------------------------------------------------------------






hold time messages that promote the Managed Care Plan or include benefit
information to the Agency for prior approval.
3.    Translation Services and Availability of Translated Materials
a.
The Managed Care Plan is required to provide oral translation services to any
enrollee who speaks any non-English language regardless of whether the enrollee
speaks a language that meets the threshold of a prevalent non-English language.

b.
The Managed Care Plan is required to notify its enrollees of the availability of
oral interpretation services and to inform them of how to access such services.
Oral interpretation services are required for all Managed Care Plan information
provided to enrollees, including notices of adverse action. There shall be no
charge to the enrollee for translation services.

c.
If the Managed Care Plan meets the five percent (5%) threshold for language
translation, the Managed Care Plan shall place the following alternate language
disclaimer on all enrollee materials:

“This information is available for free in other languages. Please contact our
customer service number at [insert enrollee help line and TTY/TTD numbers and
hours of operation]."
The Managed Care Plan shall include the alternate language disclaimer in both
English and all non-English languages that meet the five percent (5%) threshold.
The Managed Care Plan shall place the non-English disclaimer(s) below the
English version and in the same font size as the English version.
4.    Cultural Competency Plan
a.
In accordance with 42 CFR 438.206, the Managed Care Plan shall have a
comprehensive written cultural competency plan (CCP) describing the Managed Care
Plan’'s program to ensure that services are provided in a culturally competent
manner to all enrollees, including all services and settings and including those
with limited English proficiency. The CCP must describe how providers, Managed
Care Plan employees, and systems will effectively provide services to people of
all cultures, races, ethnic backgrounds and religions in a manner that
recognizes, values, affirms and respects the worth of the individual enrollees
and protects and preserves the dignity of each. The CCP shall be updated
annually and submitted to the Agency by June 1 for approval for implementation
by September 1 of each Contract year.

b.
The Managed Care Plan may distribute a summary of the CCP to participating
providers if the summary includes information about how the provider may access
the full CCP on the website. This summary shall also detail how the provider can
request a hard copy of the cultural competency plan from the Managed Care Plan
at no charge to the provider.

c.
The Managed Care Plan shall complete an annual evaluation of the effectiveness
of its CCP. This evaluation may include results from the CAHPS or other
comparative member satisfaction surveys, outcomes for certain cultural groups,
member grievances, member appeals, provider feedback and Managed Care Plan
employee surveys. The


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 77 of 217

--------------------------------------------------------------------------------






Managed Care Plan shall track and trend any issues identified in the evaluation
and shall implement interventions to improve the provision of services. A
description of the evaluation, its results, the analysis of the results and
interventions to be implemented shall be described in the CCP submitted to the
Agency annually by June 1 of each Contract year.
5.    Educational Events
a.
An educational event is an event designed to inform recipients about Medicaid
programs and does not include marketing (i.e., the event sponsor does not steer,
or attempt to steer, potential enrollees toward a specific Managed Care Plan or
limited number of Managed Care Plans). All educational events must be kept in a
log and reported to the Agency, as specified in Section XIV, Reporting
Requirements, and the Managed Care Plan Report Guide.

b.
Educational events may be hosted by the Managed Care Plan or an outside entity
and must be held in a public venue. The Managed Care Plan shall ensure that
events are not held at in-home or one-on-one settings.

c.
Educational events may not include any marketing activities such as the
distribution of marketing materials. The Managed Care shall explicitly advertise
educational events as "educational;" otherwise, the Agency will consider the
event to be a marketing event.

d.
The Managed Care Plan shall ensure that materials distributed or made available
at an educational event are free of Managed Care Plan-specific information
(including Managed Care Plan-specific benefits, co-payments, or contact
information), and any bias toward one Managed Care Plan over another.

e.
The following are examples of acceptable materials and activities by the Managed
Care Plan at an educational event:

(1)
A banner with the Managed Care Plan name and/or logo displayed.

(2)
Promotional items, including those with Managed Care Plan name, logo, and
toll-free enrollee help line number and/or website. The Managed Care Plan shall
ensure that promotional items are free of benefit information and consistent
with the definition of nominal gift specified in Section III.D.5.a.

(3)
Respond to questions asked at an educational event.

f.
At educational events, the Managed Care Plan shall not:

(1)
Discuss Managed Care Plan-specific benefits.

(2)
Distribute Managed Care Plan-specific materials.

(3)
Distribute or display business reply cards, scope of appointment forms or
sign-up sheets.

(4)
Set up individual marketing appointments or get permission for an outbound call
to the recipient.

(5)
Attach business cards or Managed Care Plan contact information to educational
materials, unless requested by the recipient.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 78 of 217

--------------------------------------------------------------------------------






(6)
Advertise an educational event and then have a marketing event immediately
following in the same general location (e.g., same hotel).

g.
If the Managed Care Plan holds enrollee-only events, the Managed Care Plan shall
not conduct marketing activities at these events. In addition, the Managed Care
Plan shall advertise these events in a way that reasonably targets only current
enrollees (e.g., direct mail flyers) and not the mass marketplace (e.g., radio
or newspaper ad).

h.
The Managed Care Plan shall submit information on educational events to the
Agency for prior approval.

6.    Medicaid Redetermination Assistance
a.
The Agency will provide Medicaid recipient redetermination date information to
the Managed Care Plan. This information shall be used by the Managed Care Plan
only as indicated in this section.

b.
MMA Managed Care Plans shall notify the Agency, in writing, if it wants to
provide assistance with Medicaid eligibility redetermination to enrollees in
order to promote continuous Medicaid eligibility. The Managed Care Plan’'s
participation in using this information is voluntary. If requested and approved
by the Agency, the MMA Managed Care Plan shall participate as specified in the
MMA Exhibit.

c.
LTC Managed Care Plans shall develop a process for providing assistance with
Medicaid eligibility redetermination to in order to ensure continuous Medicaid
eligibility, including both financial and medical/functional eligibility, as
specified in the LTC Exhibit.

d.
Comprehensive LTC Managed Care Plans shall develop a process for providing
assistance with Medicaid eligibility redetermination for enrollees with both LTC
and MMA benefits as specified in the LTC Exhibit. Comprehensive LTC Managed Care
Plans may provide assistance, subject to Agency approval, for enrollees with MMA
benefits only as specified in the MMA Exhibit.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 79 of 217

--------------------------------------------------------------------------------






C.
Grievance System

1.    General Provisions
a.
Federal law requires Medicaid managed care organizations to have internal
grievance procedures under which Medicaid enrollees, or providers acting as
authorized representatives, may challenge denial of coverage of, or payment for,
medical assistance. The Managed Care Plan's grievance system shall comply with
the requirements set forth in s. 641.511, F.S, if applicable, and with all
applicable federal and state laws and regulations, including 42 CFR 431.200 and
42 CFR Part 438, Subpart F, "Grievance System".

b.
For purposes of this Contract, these procedures must include an opportunity to
file a complaint, a grievance and/or an appeal and to seek a Medicaid Fair
Hearing through DCF.

c.
A Managed Care Plan that covers services through a subcontractor shall ensure
that the subcontractor meets the complaint and grievance system requirements for
all delegated services.

2.    Use of Independent Review Organization
a.
The Managed Care Plan may elect to have all of its grievance and appeal issues
subject to external review processes by an independent review organization.

b.
The Managed Care Plan must notify the Agency in writing if it elects to have all
its contracts subject to such external review.

3.    Information to be Provided
a.
The Managed Care Plan shall include all necessary procedural steps for filing
complaints, grievances, appeals and requests for a Medicaid Fair Hearing in the
enrollee handbook.

b.
Where applicable, the Managed Care Plan's grievance system must include
information for enrollees on seeking a state level appeal through the
Beneficiary Assistance Program.

c.
The Managed Care Plan shall provide information about the grievance system to
all providers and subcontractors in the provider handbook when they enter into a
contract.

d.
Types of Issues

(1)
A complaint is the lowest level of challenge and provides the Managed Care Plan
an opportunity to resolve a problem without it becoming a formal grievance.
Complaints shall be resolved by close of business the day following receipt or
be moved into the grievance system within twenty-four (24) hours.

(2)
A grievance expresses dissatisfaction about any matter other than an action.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 80 of 217

--------------------------------------------------------------------------------






(3)
An action is any denial, limitation, reduction, suspension or termination of
service, denial of payment, or failure to act in a timely manner.

(4)
An appeal is a request for review of an action.

4.    Process for Grievances and Appeals
a.
The Managed Care Plan shall adhere to the following timeframes for filing of
grievances and appeals:

(1)
A grievance may be filed orally or in writing within one (1) year of the
occurrence.

(2)
An appeal may be filed orally or in writing within thirty (30) days from the
date on the notice of action and, except when expedited resolution is required,
must be followed with a written notice within ten (10) days of the oral filing.
The date of oral notice shall constitute the date of receipt.

b.
The Managed Care Plan shall refer all enrollees and/or providers on behalf of
the enrollee (whether participating or non-participating) who are dissatisfied
with the Managed Care Plan or its activities to the Managed Care Plan's
grievance/appeal coordinator for processing and documentation of the issue.

c.
The Managed Care Plan shall provide any reasonable help to the enrollee in
completing forms and following the procedures for filing a grievance or appeal
or requesting a Medicaid Fair Hearing. This includes interpreter services,
toll-free calling, and TTY/TTD capability.

d.
The Managed Care Plan shall acknowledge in writing within five (5) business days
of receipt of each grievance and appeal unless the enrollee requests an
expedited resolution. The Managed Care Plan shall notify enrollees in their
primary language of grievance and appeal resolutions.

e.
The Managed Care Plan shall handle grievances and appeals as follows:

(1)
Provide the enrollee a reasonable opportunity to present evidence and
allegations of fact or law in person as well as in writing.

(2)
Ensure the enrollee understands any time limits that may apply.

(3)
Provide opportunity before and during the process for the enrollee or an
authorized representative to examine the case file, including medical/case
records, and any other material to be considered during the process.

(4)
Consider as parties to the appeal the enrollee or an authorized representative
or, if the enrollee is deceased, the legal representative of the estate.

f.
The Managed Care Plan shall ensure that all decision makers are health care
professionals with clinical expertise in treating the enrollee's condition when
deciding the following:

(1)    Appeal of denial based on lack of medical necessity;

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 81 of 217

--------------------------------------------------------------------------------






(2)
Grievance of denial of expedited resolution of an appeal; and

(3)
Grievance or appeal involving clinical issues.

g.
The Managed Care Plan shall ensure that decision makers on grievances and
appeals were not involved in previous levels of review or decision

5.    Standard Timeframes
a.
The Managed Care Plan shall follow Agency guidelines in resolving grievances and
appeals as expeditiously as possible, observing required timeframes and taking
into account the enrollee's health condition.

b.
A grievance shall be reviewed and written notice of results sent to the enrollee
no later than ninety (90) days from the date the Managed Care Plan receives it.

c.
For standard resolution, an appeal shall be heard and notice of results sent to
the enrollee no later than forty-five (45) days from the date the Managed Care
Plan receives it.

d.
The timeframe for a grievance or appeal may be extended up to fourteen (14) days
if:

(1)
The enrollee asks for an extension, or the Managed Care Plan documents that
additional information is needed and the delay is in the enrollee's interest;

(2)
If the timeframe is extended other than at the enrollee's request, the Managed
Care Plan shall notify the enrollee within five (5) business days of the
determination, in writing, of the reason for the delay.

e.
The Managed Care Plan shall complete the grievance process in time to
accommodate an enrollee's disenrollment effective date, which can be no later
than the first day of the second month after the filing of a request for
disenrollment.

6.    Expedited Appeals
a.
The Managed Care Plan shall have an expedited review process for appeals for use
when taking the time for a standard resolution could seriously jeopardize the
enrollee's life or health or ability to attain, maintain or regain maximum
function.

b.
The Managed Care Plan shall resolve each expedited appeal and provide notice to
the enrollee, as quickly as the enrollee's health condition requires, within
state established timeframes not to exceed three (3) business days after the
Managed Care Plan receives the appeal request, whether the appeal was made
orally or in writing.

c.
The Managed Care Plan shall ensure that no punitive action is taken against a
provider who requests or supports a request for an expedited appeal.

d.
If the Managed Care Plan denies the request for expedited appeal, it shall
immediately transfer the appeal to the timeframe for standard resolution and so
notify the enrollee.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 82 of 217

--------------------------------------------------------------------------------






7.    Disposition Notice Requirements
a.
The Managed Care Plan shall provide written notice of disposition of an appeal.
In the case of an expedited appeal denial, the Managed Care Plan shall also
provide oral notice by close of business on the day of disposition, and written
notice within two (2) days of the disposition.

b.
Content of notice- The written notice of resolution must include:

(1)
The results of the resolution process and the date it was completed;

(2)
If not decided in the enrollee's favor, information on the right to request a
Medicaid Fair Hearing and how to do so; the right to request to receive benefits
while the hearing is pending, and how to make the request;

(3)
If the Managed Care Plan does not have an independent external review
organization for its grievance process, the right to appeal an adverse decision
on an appeal to the Subscriber Assistance Program (SAP), including how to
initiate such a review and the following:

(a)
Before filing with the SAP, the enrollee must complete the Managed Care Plan's
appeal process;

(b)
The enrollee must submit the appeal to the SAP within one (1) year after receipt
of the final decision letter from the Managed Care Plan;

(c)
The SAP will not consider an enrollee appeal that has already been to a Medicaid
Fair Hearing;

(d)
The address and toll-free telephone number for enrollee appeals to the SAP are:

Agency for Health Care Administration
Subscriber Assistance Program
Building 3, MS #45
2727 Mahan Drive
Tallahassee, Florida 32308
(850) 412-4502
(888) 419-3456 (toll-free)
(e)
That the enrollee may have to pay for the cost of those benefits if the Medicaid
Fair Hearing upholds the Managed Care Plan's action.

8.
Documentation and Reporting

a.
The Managed Care Plan must maintain a record of all complaints, grievances and
appeals.

b.
The Managed Care Plan shall address, log, track and trend all complaints,
regardless of the degree of seriousness or whether the enrollee or provider
expressly requests filing the concern.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 83 of 217

--------------------------------------------------------------------------------






c.
The log of complaints that do not become grievances must include date,
complainant and enrollee name(s), Medicaid ID number, nature of complaint,
description of resolution and final disposition. The Managed Care Plan shall
submit this complaint log upon request of the Agency.

d.
The Managed Care Plan shall report on complaints, grievances and appeals to the
Agency as specified in Section XIV, Reporting Requirements, and the Managed Care
Plan Report Guide, and in the manner and format determined by the Agency.

9.    Medicaid Fair Hearings (see 65-2.042-2.069, F.A.C.)
a.
An enrollee may seek a Medicaid Fair Hearing without having first exhausted the
Managed Care Plan's grievance and appeal process.

b.
An enrollee who chooses to exhaust the Managed Care Plan's grievance and appeal
process may still file for a Medicaid Fair Hearing within ninety (90) days of
receipt of the Managed Care Plan's notice of resolution.

c.
An enrollee who chooses to seek a Medicaid Fair Hearing without pursuing the
Managed Care Plan's process must do so within ninety (90) days from the date on
the Managed Care Plan's notice of action.

d.
Parties to the Medicaid Fair Hearing include the Managed Care Plan as well as
the enrollee, or that person's authorized representative.

e.
The addresses and phone numbers for Medicaid Fair Hearings can be found at:

Department of Children and Families
Office of Appeal Hearings
Building 5, Room 255
1317 Winewood Boulevard
Tallahassee, FL 32399-0700
( 850) 488-1429
(850) 487-0662 (fax)
Appeal_Hearings@dcf.state.fl.us (email)
http://www.myflfamilies.com/about-us/office-inspector-general/investigation-reports/
appeal-hearings
10.    Continuation of Benefits
a.
The Managed Care Plan shall continue the enrollee's benefits if:

(1)
The enrollee or the enrollee's authorized representative files an appeal with
the Managed Care Plan regarding the Managed Care Plan's decision:

(a)
Within ten (10) days after the notice of the adverse action is mailed; or

(b)
Within ten (10) days after the intended effective date of the proposed action,
whichever is later.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 84 of 217

--------------------------------------------------------------------------------






(2)
The appeal involves the termination, suspension or reduction of a previously
authorized course of treatment;

(3)
The services were ordered by an authorized provider;

(4)
The original period covered by the original authorization has not expired; and

(5)
The enrollee requests extension of benefits.

b.
If, at the enrollee's request, the Managed Care Plan continues or reinstates the
benefits while the appeal is pending, benefits must continue until one (1) of
the following occurs:

(1)
The enrollee withdraws the appeal;

(2)
Ten (10) days pass after the Managed Care Plan sends the enrollee the notice of
resolution of the appeal against the enrollee, unless the enrollee within those
ten (10) days has requested a Medicaid Fair Hearing with continuation of
benefits;

(3)
The Medicaid Fair Hearing office issues a hearing decision adverse to the
enrollee; or

(4)
The time period or service limits of a previously authorized service have been
met.

c.
If the final resolution of the appeal is adverse to the enrollee and the Managed
Care Plan's action is upheld, the Managed Care Plan may recover the cost of
services furnished to the enrollee while the appeal was pending to the extent
they were furnished solely because of the continuation of benefits requirement.

d.
If the Medicaid Fair Hearing officer reverses the Managed Care Plan's action and
services were not furnished while the appeal was pending, the Managed Care Plan
shall authorize or provide the disputed services promptly.

e.
If the Medicaid Fair Hearing officer reverses the Managed Care Plan's action and
the enrollee received the disputed services while the appeal was pending, the
Managed Care Plan shall pay for those services in accordance with this Contract.





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 85 of 217

--------------------------------------------------------------------------------






Section V. Covered Services
A.    Required Benefits
1.    General Provisions
a.
The Managed Care Plan shall ensure the provision of services in sufficient
amount, duration and scope to be reasonably expected to achieve the purpose for
which the services are furnished and shall ensure the provision of the covered
services defined and specified in this Contract.

b.
The Managed Care Plan shall not arbitrarily deny or reduce the amount, duration
or scope of a required service solely because of the enrollee's diagnosis, type
of illness or condition. The Managed Care Plan may place appropriate limits on a
service on the basis of such criteria as medical necessity, as defined by the
Agency, or for utilization control, consistent with the terms of this Contract,
provided the services furnished can be reasonably expected to achieve their
purpose.

c.
The Managed Care Plan shall comply with all current Florida Medicaid Handbooks
(Handbooks) as noticed in the Florida Administrative Register (FAR), or
incorporated by reference in rules relating to the provision of services, except
where the provisions of the Contract alter the requirements set forth in the
Handbooks and Medicaid fee schedules.

d.
The Managed Care Plan is responsible for ensuring that all providers, service
and product standards specified in the Agency's Medicaid Services Coverage &
Limitations Handbooks and the Managed Care Plan's own provider handbooks are
incorporated into the Managed Care Plan's provider contracts. This includes
professional licensure and certification standards for all service providers.
Exceptions exist where different standards are specified elsewhere in this
Contract.

e.
The Managed Care Plan shall require non-participating providers to coordinate
with respect to payment and must ensure that cost to the enrollee is no greater
than it would be if the covered services were furnished within the network. When
the individual is enrolled in the LTC program, it is the responsibility of the
LTC Managed Care Plan or LTC Comprehensive Plan to ensure that DCF is notified
of an enrollee's admission to a nursing facility. When the individual is not
enrolled in the LTC program, it is the responsibility of the MMA Plan to ensure
that DCF is notified of an enrollee's admission to a nursing facility.

2.    Specific Services to be Provided
a.
MMA Managed Care Plans and Comprehensive LTC Managed Care Plans shall ensure the
provision of the covered services specified in the MMA Exhibit, including those
covered under s. 409.973(1 )(a) through (cc), F.S.

b.
LTC Managed Care Plans and Comprehensive LTC Managed Care Plans shall ensure the
provision of the covered services specified in the LTC Exhibit, including those
covered under s. 409.98(1) through (19), F.S.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 86 of 217

--------------------------------------------------------------------------------






c.
LTC Managed Care Plans and Comprehensive LTC Managed Care Plans are responsible
for implementing and managing the Participant Direction Option (PDO) for
enrollees with LTC benefits, as defined in Section I, Definitions and Acronyms,
and as specified in the LTC Exhibit.

d.
In no instance may the limitations or exclusions imposed by the Managed Care
Plan be more stringent than those specified in the Handbooks and Medicaid fee
schedules except that, pursuant to s. 409.973(2), F.S., the Managed Care Plan
may customize benefit packages for non-pregnant adults, vary cost-sharing
provisions, and provide coverage for additional MMA services as specified in the
MMA Exhibit.

B.    Expanded Benefits
1.    General Provisions
a.
The Managed Care Plan may offer expanded benefits as approved by the Agency.

b.
The Managed Care Plan shall offer the approved expanded benefits to all
enrollees in the applicable Managed Care program, subject to any Agency-agreed
service limitations set forth in Attachment I of this Contract as follows:

(1)
MMA enrollees shall receive MMA expanded benefits;

(2)
LTC enrollees shall receive LTC expanded benefits;

(3)
Specialty Plan enrollees shall receive both Specialty Plan and MMA expanded
benefits; and

(4)
Comprehensive LTC enrollees shall receive both MMA and LTC expanded benefits.

c.
In instances where an expanded benefit is also a Medicaid covered service, the
Managed Care Plan shall administer the benefit in accordance with any applicable
service standards pursuant to this Contract, the Florida Medicaid State Plan and
any Medicaid Coverage and Limitations Handbooks.

2.    Types of Expanded Benefits
a.
The Managed Care Plan may offer services in excess of the amount, duration and
scope of those listed in the MMA Exhibit for MMA Managed Care Plans and
Comprehensive LTC Plans, and the LTC Exhibit for Comprehensive LTC Managed Care
Plans and LTC Managed Care Plans.

b.
The Managed Care Plan may offer other services and benefits not listed in the
MMA Exhibit and the LTC Exhibit upon approval of the Agency. The Managed Care
Plan shall define such expanded benefits specifically in writing and submit them
to the Agency for approval before implementation. Such expanded benefits are
those services or benefits not otherwise covered or that exceed limits outlined
in the in the Medicaid State Plan and the Florida Medicaid Coverage and
Limitations Handbooks and the Florida Medicaid Fee Schedules.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 87 of 217

--------------------------------------------------------------------------------






c.
The Managed Care Plan may offer an over-the-counter expanded drug benefit. Such
benefits shall be limited to nonprescription drugs containing a national drug
code (NDC) number, first aid supplies, vitamins and birth control supplies. Such
benefits must be offered directly through the Managed Care Plan's fulfillment
house or through a subcontractor, in which a debit card system may be used. The
Managed Care Plan shall make payments for the over-the-counter drug benefit
directly to the subcontractor, if applicable. Over-the-counter expanded drug
benefits shall not exceed the following limits:

(1)
For MMA Managed Care Plans, such benefits shall not to exceed twenty-five
dollars ($25) per household per month for enrollees with MMA benefits.

(2)
In addition to MMA Managed Care Plan benefits, LTC Managed Care Plan benefits
shall not to exceed fifteen dollars ($15) per individual per month for enrollees
with LTC benefits.

3.    Changes to Expanded Benefits Offered
a.
The Managed Care Plan shall submit to the Agency for approval, by the date
specified by the Agency, of each Contract year, a Plan Evaluation Tool (PET) for
a CBP.

b.
Such changes in the Managed Care Plan's expanded benefits shall only be for
additional expanded benefits or if the Managed Care Plan is proposing to
exchange an expanded benefit for another, the proposed expanded benefit must be
determined to be actuarially equivalent, by the Agency, to the expanded benefit
being proposed to be removed. In no instance may the Managed Care Plan reduce or
remove an expanded benefit if supplemental expanded benefit(s) are not proposed
by the Managed Care Plan and approved by the Agency.

c.
The Managed Care Plan's expanded benefits may be changed on a Contract year
basis and only as approved in writing by the Agency.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 88 of 217

--------------------------------------------------------------------------------






C.
Excluded Services

1.    General Provisions
The Managed Care Plan is not obligated to provide any services not specified in
this Contract. Enrollees who require services available through Medicaid but not
covered by this Contract shall receive the services through other appropriate
Medicaid programs, including the Medicaid fee-for-service system. In such cases,
the Managed Care Plan's responsibility shall include care coordination/case
management and referral. Therefore, the Managed Care Plan shall determine the
potential need for the services and refer the enrollee to the appropriate
Medicaid program and/or service provider. The Managed Care Plan may request
assistance from the local Medicaid Area Office or ADRC for referral to the
appropriate Medicaid program and/or service setting.
2.    Moral or Religious Objections
The Managed Care Plan shall provide or arrange for the provision of all covered
services. If, during the course of the Contract period, pursuant to 42 CFR
438.102, the Managed Care Plan elects not to provide, reimburse for, or provide
counseling or referral to a covered service because of an objection on moral or
religious grounds, the Managed Care Plan shall notify:
a.
The Agency within one-hundred twenty (120) days before implementing the policy
with respect to any covered service; and

b.
Enrollees within thirty (30) days before implementing the policy with respect to
any covered service.

D.
Coverage Provisions

1.    Service-Specific Requirements
The Managed Care Plan shall provide the services listed in this Contract in
accordance with the provisions herein, and shall comply with all state and
federal laws pertaining to the provision of such services. The Managed Care Plan
shall provide coverage in accordance with the Florida Medicaid Coverage and
Limitations Handbooks, Medicaid fee schedules and the Florida Medicaid State
Plan, as well as specific coverage requirements with respect to the applicable
SMMC program, as follows:
a.
MMA Managed Care Plans must comply with additional provisions for covered
services specified in the MMA Exhibit.

b.
LTC Managed Care Plans must comply with additional provisions for covered
services specified in the LTC Exhibit.

c.
Comprehensive LTC Managed Care Plans must comply with additional provisions for
covered services specified in both the MMA Exhibit and the LTC Exhibit.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 89 of 217

--------------------------------------------------------------------------------






2.    Behavioral Health
a.
For SMMC enrollees, behavioral health services will be provided to enrollees by
other sources, including Medicare, and state-funded programs and services. The
Managed Care Plan shall coordinate with other entities, including MMA Managed
Care Plans, Medicare plans, Medicare providers, and state-funded programs and
services.

b.
LTC Managed Care Plans shall be responsible for coordinating with other
entities' MMA Managed Care Plans available to provide behavioral health services
for these enrollees as specified in the LTC Exhibit.

c.
MMA Managed Care Plans and Comprehensive LTC Managed Care Plans shall provide a
full range of medically necessary behavioral health services for enrollees as
authorized under the Medicaid State Plan and specified in the MMA Exhibit.

3.    Managing Mixed Services
a.
The Managed Care Plan shall provide case management and care coordination with
other Managed Care Plans for enrollees with both MMA benefits and LTC benefits
to ensure mixed services are not duplicative but rather support the enrollee in
an efficient and effective manner. Mixed Services include:

(1)
Assistive Care Services;

(2)
Home health and nursing care (intermittent and skilled nursing);

(3)
Hospice services;

(4)
Medical equipment and supplies (including durable medical equipment); and

(5)
Therapy services (physical, occupational, respiratory and speech).

b.
MMA Managed Care Plans shall provide mixed services to enrollees with only MMA
benefits.

c.
The Managed Care Plan, if a Comprehensive LTC Plan, shall provide mixed services
to enrollees receiving LTC benefits from the Managed Care Plan.

d.
LTC Managed Care Plans shall provide mixed services to enrollees with LTC
benefits, regardless of an enrollee's enrollment in an MMA Managed Care Plan.

e.
Comprehensive LTC Plans shall provide mixed services to enrollees with both MMA
benefits and LTC benefits enrolled in the Comprehensive LTC Plan for both MMA
benefits and LTC benefits.

f.
Managed Care Plans shall provide non-emergency transportation (NET) services to
enrollees with both MMA benefits and LTC benefits as follows:

(1)
MMA Managed Care Plans shall provide NET to all MMA benefits.

(2)
LTC Managed Care Plans shall provide NET to all LTC benefits.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 90 of 217

--------------------------------------------------------------------------------






(3)
Comprehensive LTC Managed Care Plans shall provide NET to enrollees with both
MMA and LTC benefits, and provide NET to all MMA benefits for enrollees with
only MMA benefits.

g.
The Managed Care Plan shall also provide case management and care coordination
with other service delivery systems serving enrollees in the Managed Care Plan
to ensure services are not duplicative but rather support the enrollee in an
efficient and effective manner.

E.
Care Coordination/Case Management

1.    General Provisions
a.
The Managed Care Plan shall be responsible for care coordination and case
management for all enrollees.

b.
The Managed Care Plan shall provide care coordination and case management to
enrollees as specified in this Contract and with respect to the applicable SMMC
program as follows:

(1)
MMA Managed Care Plans shall comply with care coordination and case management
requirements specified in the MMA Exhibit.

(2)
LTC Managed Care Plans shall comply with care coordination and case management
requirements specified in the LTC Exhibit.

(3)
Comprehensive LTC Managed Care Plans shall comply with care coordination and
case management requirements specified in the MMA Exhibit and the LTC Exhibit.

c.    The Managed Care Plan shall provide disease management programs as
follows:
(1)
MMA Managed Care Plans shall provide disease management programs specified in
Attachment I of this Contract.

(2)
LTC Managed Care Plans shall provide disease management programs specified in
the LTC Exhibit.

(3)
Comprehensive LTC Managed Care Plans shall provide disease management programs
specified inAttachment I of this Contract and the LTC Exhibit.

2.
Transition of Care

a.
The Managed Care Plan shall develop and maintain transition of care policies and
procedures that address all transitional care coordination/care management
requirements and submit these policies and procedures for review and approval to
the Agency. Transition of care policies and procedures shall include the
following minimum functions:


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 91 of 217

--------------------------------------------------------------------------------






(1)
Appropriate support to case managers, and to enrollees and caregivers as needed,
for referral and scheduling assistance for enrollees needing specialty health
care, transportation or other service supports;

(2)
Determination of the need for non-covered services and referral of the enrollee
for assessment and referral to the appropriate service setting with assistance,
as needed, by the Agency. Transfer of medical/case records in compliance with
HIPAA privacy and security rules;

(3)
Documentation of referral services in enrollee medical/case records, including
follow up resulting from the referral;

(4)
Monitoring of enrollees with co-morbidities and complex medical conditions and
coordination of services for high utilizers to identify gaps in services and
evaluate progress of case management;

(5)
Identification of enrollees with hospitalizations, including emergency care
encounters and documentation in enrollee medical/case records of appropriate
follow-up to assess contributing reasons for emergency visits and develop
actions to reduce avoidable emergency room visits and potentially avoidable
hospital admissions;

(6)
Transitional care coordination/care management that includes coordination of
hospital/institutional discharge planning and post-discharge care, including
conducting a comprehensive assessment of enrollee and family caregiver needs,
coordinating the patient's discharge plan with the family and hospital provider
team, collaborating with the hospital or institution's care coordinator/case
manager to implement the plan in the patient's home and facilitating
communication and the transition to community providers and services. The policy
and procedures shall define reporting requirements for nursing facility
transition, including reporting schedules for case management and submission to
the Agency on a quarterly basis; and

(7)
Ensuring that in the process of coordinating care, each enrollee's privacy is
protected consistent with the confidentiality requirements in 45 CFR parts 160
and 164. 45 CFR Part 164 specifically describing the requirements regarding the
privacy of individually identifiable health information.

b.
The Managed Care Plan shall be responsible for coordination of care for new
enrollees transitioning into the Managed Care Plan.

c.
The Managed Care Plan shall be responsible for coordination of care for
enrollees transitioning to another Managed Care Plan or delivery system and
shall assist the new Managed Care Plan with obtaining the enrollee's
medical/case records.

d.
The Managed Care Plan shall implement a process determined by the Agency to
ensure records and information are shared and passed to the new Managed Care
Plan within thirty (30) days.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 92 of 217

--------------------------------------------------------------------------------






3.    Health Management
a.
The Managed Care Plan shall develop and maintain written policies and procedures
that address components of effective health management including, but not
limited to, anticipation, identification, monitoring, measurement, evaluation of
enrollee's health care needs and effective action to promote quality of care.

b.
The Managed Care Plan shall define and implement improvements in processes that
enhance clinical efficiency, provide effective utilization and focus on improved
outcome management achieving the highest level of success.

c.
The Managed Care Plan, through its QI plan, shall demonstrate specific
interventions in its health management to better manage the care and promote
healthier enrollee outcomes.

4.    Disease Management Program
a.
Disease management programs provided by the Managed Care Plan shall address
co-morbid conditions and consider the whole health of the enrollee.

b.
Disease Management programs provided by the Managed Care Plan shall include, but
are not limited to, the following components:

(1)
Education based on the enrollee assessment of health risks and chronic
conditions;

(2)
Symptom management including addressing needs such as working with the enrollee
on health goals;

(3)
Emotional issues of the caregiver;

(4)
Behavioral management issues of the enrollee;

(5)
Communicating effectively with providers; and

(6)
Medication management, including the review of medications that an enrollee is
currently taking to ensure that the enrollee does not suffer adverse effects or
interactions from contra-indicated medications ..

c.
The Managed Care Plan shall have policies and procedures regarding disease
management programs provided that include the following:

(1)
How enrollees are identified for eligibility and stratified by severity and risk
level, including details regarding the algorithm and data sources used to
identify eligible enrollees;

(2)
How eligible enrollees are contacted for outreach and attempts are made to
engage enrollees in disease management services. The Managed Care Plan shall
maintain documentation that demonstrates that reasonable attempts were made by
the Managed Care Plan to contact and engage eligible enrollees into disease
management services;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 93 of 217

--------------------------------------------------------------------------------






(3)
How the disease management program interfaces with the enrollee's PCP and/or
specialist providers and ensures coordination of care; and

(4)
How the Managed Care Plan identifies available community support services and
facilitates enrollee referrals to those entities for enrollees with identified
community support needs.

d.
The Managed Care Plan shall submit a copy of its policies and procedures and
program description for each of its disease management programs to the Agency by
April 1 of each Contract year. If no changes, the Managed Care Plan shall attest
to such.

e.
The Managed Care Plan shall develop and use a plan of treatment for each disease
management program participant that is tailored to the individual enrollee. The
plan of treatment shall be on file for each disease management program
participant and shall include measurable goals/outcomes and sufficient
information to determine if goals/outcomes are met. The enrollee's ability to
adhere to a treatment regimen shall be monitored in the plan of treatment and
include interventions designed to improve the enrollee's ability to adhere to
the plan of treatment. The plan of treatment shall be updated at least annually
and as required by changes in an enrollee's condition.

F.    Quality Enhancements
1.
In addition to the covered services specified in this section, the Managed Care
Plan shall offer and coordinate access to quality enhancements (QEs). Managed
Care Plans are not reimbursed by the Agency for these services, nor may the
Managed Care Plan offer these services as expanded benefits. The Managed Care
Plan must offer QEs to as follows:

(a)
MMA Managed Care Plans shall offer additional quality enhancements as specified
in the MMA Exhibit.

(b)
LTC Managed Care Plans shall offer additional quality enhancements as specified
in the LTC Exhibit.

(c)
Comprehensive LTC Managed Care Plans shall offer additional quality enhancements
as specified in the MMA Exhibit for enrollees with MMA benefits only and the LTC
Exhibit for enrollees with LTC benefits.

2.
The Managed Care Plan shall develop and maintain written policies and procedures
to implement QEs.

3.
The Managed Care Plan shall provide information in the enrollee and provider
handbooks on the QEs and how to access related services.

4.
The Managed Care Plan shall offer QEs in community settings accessible to
enrollees.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 94 of 217

--------------------------------------------------------------------------------






5.
The Managed Care Plan is encouraged to actively collaborate with community
agencies and organizations.

6.
If the Managed Care Plan involves the enrollee in an existing community program
for purposes of meeting the QE requirements, the Managed Care Plan shall ensure
documentation in the enrollee's medical/case record of referrals to the
community program and follow up on the enrollee's receipt of services from the
community program.





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 95 of 217

--------------------------------------------------------------------------------






Section VI. Provider Network
A.    Network Adequacy Standards
1.    General Provisions
a.
The Managed Care Plan shall enter into provider contracts with a sufficient
number of providers to provide all covered services to enrollees and ensure that
each covered service is provided promptly and is reasonably accessible.

b.
The Managed Care Plan shall develop and maintain a provider network that meets
the needs of enrollees in accordance with the requirements of this Contract.

c.
When establishing and maintaining the provider network or requesting enrollment
level increases, the Managed Care Plan shall take the following into
consideration as required by 42 CFR 438.206:

(1)
The anticipated number of enrollees;

(2)
The expected utilization of services, taking into consideration the
characteristics and health care needs of specific Medicaid populations
represented;

(3)
The numbers and types (in terms of training, experience and specialization) of
providers required to furnish the covered services;

(4)
The numbers of participating providers who are not accepting new enrollees; and

(5)
The geographic location of providers and enrollees, considering distance, travel
time, the means of transportation ordinarily used by enrollees and whether the
location provides physical access for Medicaid enrollees with disabilities.

d.
Except as otherwise provided in the Contract, the Managed Care Plan may limit
the providers in its network based on credentials, quality indicators, and
price.

e.
The Managed Care Plan shall allow each enrollee to choose among participating
providers in accordance with 42 CFR 431.51.

2.    Network Capacity and Geographic Access Standards
a.
The Managed Care Plan shall have sufficient facilities, service locations and
practitioners to provide the covered services as required by this Contract.

b.
The Managed Care Plan shall have the capacity to provide covered services to all
enrollees up to the maximum enrollment level, by region, as indicated in this
Contract.

c.
Pursuant to s. 409.967(2)(c)(1), F.S., the Managed Care Plan shall maintain a
region-wide network of providers in sufficient numbers to meet the network
capacity and geographic access standards for services with respect to the
applicable SMMC program, as follows:


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 96 of 217

--------------------------------------------------------------------------------






(1)
MMA Managed Care Plans shall meet the network capacity and geographic access
standards specified in the MMA Exhibit.

(2)
LTC Managed Care Plans shall meet the network capacity and geographic access
standards specified in the LTC Exhibit.

(3)
Comprehensive LTC Managed Care Plans shall meet the network capacity and
geographic access standards specified in the both the MMA Exhibit and the LTC
Exhibit.

3.    Demonstration of Network Adequacy
The Managed Care Plan shall submit a provider network file of all participating
providers to the Agency or its agent(s) as specified in Section XIV, Reporting
Requirements, and the Managed Care Plan Report Guide.
4.    Timely Access Standards
a.
The Managed Care Plan shall contract with and maintain a provider network
sufficient to comply with timely and geographic access standards as specified in
this Contract with respect to the applicable SMMC program as follows:

(1)
MMA Managed Care Plans and Comprehensive LTC Managed Care Plans shall comply
with timely access standards specified in the MMA Exhibit.

b.
In accordance with 42 CFR 438.206 (c), the Managed Care Plan shall establish
mechanisms to ensure network providers comply with timely access requirements,
monitor regularly to determine compliance and take corrective action if there is
a failure to comply.

B.    Network Development and Management Plan
1.    General Provisions
a.
The Managed Care Plan shall develop and maintain an annual network development
and management plan (annual network plan). The Managed Care Plan shall submit
this plan annually by September 1, to the Agency.

b.
The Managed Care Plan shall develop and maintain policies and procedures to
evaluate the Managed Care Plan's provider network to ensure that covered
services are:

(1)
Available and accessible, at a minimum, in accordance with the access standards
in the Contract;

(2)
Provided promptly and are reasonably accessible in terms of location and hours
of operation; and

(3)
For LTC Managed Care Plans and Comprehensive LTC Managed Care Plans, home and
community-based services (HCBS) are available to enrollees with LTC


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 97 of 217

--------------------------------------------------------------------------------






benefits on a seven (7) day a week basis, and for extended hours, as dictated by
enrollee needs.
c.
The methodology(ies) the Managed Care Plan uses to collect and analyze enrollee,
provider and staff feedback about the network designs and performance, and, when
specific issues are identified, the protocols for handling them.

2.    Annual Network Plan Content
a.
The Managed Care Plan's annual network plan shall include the Managed Care
Plan's processes to develop, maintain and monitor an appropriate provider
network that is sufficient to provide adequate access to all services covered
under this Contract.

b.
The Managed Care Plan's annual network plan must include a description of
network design by region and county for the general population, including
details regarding special populations as identified by the Managed Care Plan
(e.g., medically complex). The description shall also cover:

(1)
How enrollees access the system;

(2)
Analysis of timely access to services; and

(3)
Relationships among various levels of the system.

c.
The Managed Care Plan's annual network plan must include a description of the
evaluation of the prior year's plan including an explanation of the method used
to evaluate the network and reference to the success of proposed interventions
and/or the need for re-evaluation.

d.
Managed Care Plan's annual network plan must include a description or
explanation of the current status of the network by each covered service at all
levels including:

(1)
How enrollees access services;

(2)
Analysis of timely access to services;

(3)
Relationships between the various levels, focusing on provider-to-provider
contact and facilitation of such by the Managed Care Plan (e.g., PCP,
specialists, hospitals, behavioral health, ALFs, home health agencies); and

(4)
For MMA and Comprehensive LTC Managed Care Plans, the assistance and
communication tools provided to PCPs when they refer enrollees to specialists
and the methods used to communicate the availability of this assistance to the
providers.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 98 of 217

--------------------------------------------------------------------------------






e.
The Managed Care Plan's annual network plan must address any current barriers
and/or network gaps and include the following:

(1)
The methodology used to identify barriers and network gaps;

(2)
Immediate short-term interventions to address network gaps;

(3)
Longer-term interventions to fill network gaps and resolve barriers;

(4)
Outcome measures/evaluation of interventions to fill network gaps and resolve
barriers;

(5)
Projection of changes in future capacity needs, by covered service; and

(6)
Ongoing activities for network development based on identified gaps and future
needs projection.

f.
The Managed Care Plan's annual network plan must include a description of
coordination between internal departments, including a comprehensive listing of
all committees and committee membership where this coordination occurs.
Identification of members should include the department/area (e.g., quality
management, medical management/utilization management, grievances, finance,
claims) that they represent on the committee.

g.
The Managed Care Plan's annual network plan must include a description of
coordination with outside organizations.

3.    Waiver
a.
If the Managed Care Plan is able to demonstrate to the Agency's satisfaction
that a region as a whole is unable to meet network requirements, the Agency may
waive the requirement at its discretion in writing. As soon as additional
service providers become available, however, the Managed Care Plan shall augment
its network to include such providers in order to meet the network adequacy
requirements. Such a written waiver shall require attestation by the Managed
Care Plan that it agrees to modify its network to include such providers as they
become available.

b.
If the Managed Care Plan is unable to provide medically necessary services to an
enrollee through its network, the Managed Care Plan shall cover these services
in an adequate and timely manner by using providers and services that are not in
the Managed Care Plan's network for as long as the Managed Care Plan is unable
to provide the medically necessary services within its network.

4.    Regional Network Changes
a.
The Managed Care Plan shall have procedures to address changes in the Managed
Care Plan network that negatively affect the ability of enrollees to access
services, including access to a culturally diverse provider network.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 99 of 217

--------------------------------------------------------------------------------






b.
The Managed Care Plan shall provide the Agency with documentation of compliance
with access requirements at any time there has been a significant change in the
Managed Care Plan's regional operations that would affect adequate capacity and
services, including, but not limited to, the following:

(1)
Changes in Managed Care Plan services; and

(2)
Enrollment of a new population in the Managed Care Plan.

c.
The Managed Care Plan shall notify the Agency within seven (7) business days of
any adverse changes to its regional provider network. An adverse change is
defined as follows:

(1)
For MMA Managed Care Plans, adverse changes to the composition of the network
that impair access standards as specified in the MMA Exhibit;

(2)
For LTC Managed Care Plans, adverse changes to the composition of the network
that impair access standards as specified in the LTC Exhibit; or

(3)
For Comprehensive LTC Managed Care Plans, adverse changes to the composition of
the network that impair access standards as specified in both the MMA Exhibit
and the LTC Exhibit.

d.
Significant changes in regional network composition that the Agency determines
negatively impact enrollee access to services may be grounds for Contract
termination or sanctions as determined by the Agency and in accordance with
Section XI, Sanctions.

C.
Provider Credentialing and Contracting

1.
General Provision

The Managed Care Plan shall be responsible for the credentialing and
recredentialing of its provider network.
2.    Credentialing and Recredentialing
a.
The Managed Care Plan's credentialing and recredentialing policies and
procedures shall be in writing and include the following:

(1)
Formal delegations and approvals of the credentialing process;

(2)
A designated credentialing committee;

(3)
Identification of providers who fall under its scope of authority;

(4)
A process that provides for the verification of the credentialing and
recredentialing criteria required under this Contract;

(5)
Approval of new providers and imposition of sanctions, termination, suspension
and restrictions on existing providers;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 100 of 217

--------------------------------------------------------------------------------






(6)
Identification of quality deficiencies that result in the Managed Care Plan’s
restriction, suspension, termination or sanctioning of a provider.

b.
The Managed Care Plan shall establish and verify credentialing and
recredentialing criteria for all providers that, at a minimum, meet the Agency's
Medicaid participation standards. The Agency's criteria include:

(1)
A copy of each provider's current medical license for medical providers, or
occupational or facility license as applicable to provider type, or authority to
do business, including documentation of provider qualifications; if the provider
is located in Georgia or Alabama, the provider's license and permit must be
current and applicable to the respective state in which the provider is located;

(2)
No revocation, moratorium or suspension of the provider's state license by the
Agency or the Department of Health, if applicable;

(3)
Evidence of the provider's professional liability claims history;

(4)
Any sanctions imposed on the provider by Medicare or Medicaid;

(5)
Disclosure related to ownership and management (42 CFR 455.104), business
transactions (42 CFR 455.105) and conviction of crimes (42 CFR 455.106); and

(6)
A satisfactory level II background check pursuant to s. 409.907, F.S., for all
treating providers not currently enrolled in Medicaid's fee-for-service program,
in accordance with the following:

(a)
The Managed Care Plan shall verify the provider's Medicaid eligibility through
the Agency's electronic background screening system; if the provider's
fingerprints are not retained in the Care Provider Background Screening
Clearinghouse (Clearinghouse, see s. 435.12, F.S.) and/or eligibility results
are not found, the Managed Care Plan shall submit complete sets of the
provider's fingerprints electronically for Medicaid Level II screening following
the appropriate process described on the Agency's background screening website;

(b)
The Managed Care Plan shall not contract with any provider who has a record of
illegal conduct; i.e., found guilty of, regardless of adjudication, or who
entered a plea of nolo contendere or guilty to any of the offenses listed in s.
435.04, F.S.; and

(c)
For Individuals listed in s. 409.907(8)(a), F.S., for whom criminal history
background screening cannot be documented, the Managed Care Plan must provide
fingerprints electronically following the process described on the Agency's
background screening website.

c.
The Managed Care Plan's credentialing and recredentialing files must document
the education, experience, prior training and ongoing service training for each
staff member or provider rendering services.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 101 of 217

--------------------------------------------------------------------------------






d.
The Managed Care Plan shall collect and verify each provider's National Provider
Identifier (NPI) and taxonomy as part of the credentialing and recredentialing
process, as applicable.

e.
The Managed Care Plan shall establish and verify additional provider
credentialing and recredentialing criteria with respect to the applicable SMMC
program as follows:

(1)
MMA Managed Care Plans shall verify the additional criteria specified in the MMA
Exhibit.

(2)
LTC Managed Care Plans shall verify the additional criteria specified in the LTC
Exhibit.

(3)
Comprehensive LTC Managed Care Plans shall verify the additional criteria
specified in the MMA Exhibit for MMA providers and the LTC Exhibit for LTC
providers. Comprehensive LTC Managed Care Plans shall verify the additional
criteria for all mixed service providers specified in the MMA Exhibit.

f.
The Managed Care Plan must submit disclosures and notifications to the federal
Department of Health and Human Services (DHHS) Office of the Inspector General
(OIG) and to MPI in accordance with s. 1128, s. 1156, and s. 1892, of the Social
Security Act, 42 CFR 455.106, 42 CFR 1002.3, and 42 CFR 1001.1, as described in
Section VIII.F.

g.
The Managed Care Plan shall not pay, employ or contract with individuals on the
state or federal exclusions lists.

h.
If the Managed Care Plan declines to include individual providers or groups of
providers in its network, it must give the affected providers written notice of
the reason for its decision.

3.    Provider Registration
a.
The Managed Care Plan shall ensure that all providers are eligible for
participation in the Medicaid program. If a provider is currently suspended or
terminated from the Florida Medicaid program whether by contract or sanction,
other than for purposes of inactivity, that provider is not considered an
eligible Medicaid provider. Suspension and termination are described further in
Rule 59G-9.070, F.A.C.

b.
The Managed Care Plan shall require each provider to have a unique Florida
Medicaid provider number, Medicaid provider registration number or documentation
of submission of the Medicaid provider registration form.

c.
The Managed Care Plan shall require each provider to have a National Provider
Identifier (NPI) in accordance with s. 1173(b) of the Social Security Act, as
enacted by s. 4707(a) of the Balanced Budget Act of 1997. The provider contract
shall require providers to submit all NPIs to the Managed Care Plan. The Managed
Care Plan shall file the providers' NPIs as part of its provider network file to
the Agency or its agent, as set forth in Section XIV, Reporting Requirements,
and the Managed Care Plan Report Guide. The Managed Care Plan need not obtain an
NPI from an entity that does not meet the definition of "health care provider"
found at 45 CFR 160.103:


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 102 of 217

--------------------------------------------------------------------------------






(1)
Individuals or organizations that furnish atypical or nontraditional services
that are only indirectly related to the provision of health care (examples
include taxis, home modifications, home delivered meals and homemaker services);
and

(2)
Individuals or businesses that only bill or receive payment for, but do not
furnish, health care services or supplies (examples include billing services and
repricers).

4.    Minority Recruitment and Retention Plan
The Managed Care Plan shall implement and maintain a minority recruitment and
retention plan in accordance with s. 641.217, F.S. The Managed Care Plan shall
have policies and procedures for the implementation and maintenance of such a
plan. The minority recruitment and retention plan may be company-wide for all
product lines.
5.    Prohibition Against Discriminatory Practices
a.
The Managed Care Plan shall not discriminate with respect to participation,
reimbursement, or indemnification as to any provider, whether participating or
nonparticipating, who is acting within the scope of the provider's license or
certification under applicable state law, solely on the basis of such license or
certification, in accordance with s. 1932(b) (7) of the Social Security Act (as
enacted by s. 4704[a] of the Balanced Budget Act of 1997).

b.
The Managed Care Plan shall not discriminate against particular providers that
serve high-risk populations or specialize in conditions that require costly
treatments.

6.    Provider Contract Requirements
a.
The Managed Care Plan shall submit all provider contract templates for Agency
review to determine compliance with Contract requirements. The Managed Care Plan
shall submit to the Agency, upon request, individual provider contracts as
required by the Agency. If the Agency determines, at any time, that a provider
contract is not in compliance with a Contract requirement, the Managed Care Plan
shall promptly revise the provider contract to bring it into compliance. In
addition, the Managed Care Plan may be subject to sanctions pursuant to Section
XIV, Sanctions, and/or liquidated damages pursuant to Section XIII, Liquidated
Damages.

b.
The Managed Care Plan shall ensure all provider contracts comply with 42 CFR
438.230, 42 CFR 455.104, 42 CFR 455.105, and 42 CFR 455.106.

c.
All provider contracts and amendments executed by the Managed Care Plan shall be
in writing, signed and dated by the Managed Care Plan and the provider, and
shall meet the following requirements:


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 103 of 217

--------------------------------------------------------------------------------






(1)
Contain no provision that in any way prohibits or restricts the provider from
entering into a commercial contract with any other Managed Care Plan (see s.
641.315, F.S.);

(2)
Contain no provision requiring the provider to contract for more than one (1)
Managed Care Plan product or otherwise be excluded (see s. 641.315, F.S.);

(3)
Not prohibit a provider from acting within the lawful scope of practice, from
advising or advocating on behalf of an enrollee for the enrollee's health
status, medical care, or treatment or non-treatment options, including any
alternative treatments that might be self-administered;

(4)
Not prohibit a provider from discussing treatment or non-treatment options with
enrollees that may not reflect the Managed Care Plan's position or may not be
covered by the Managed Care Plan;

(5)
Not prohibit a provider from advocating on behalf of the enrollee in any
grievance system or UM process, or individual authorization process to obtain
necessary services;

(6)
Require providers to offer hours of operation that are no less than the hours of
operation offered to commercial Managed Care Plan members or comparable Medicaid
fee-for-service recipients if the provider serves only Medicaid recipients;

(7)
Specify covered services and populations to be served under the provider
contract;

(8)
Require providers to immediately notify the Managed Care Plan of an enrollee's
pregnancy, whether identified through medical history, examination, testing,
claims or otherwise;

(9)
For nursing facility and hospice, include a bed hold days provision that
comports with Medicaid FFS bed hold days policies and procedures;

(10)
Require all direct service providers to complete abuse, neglect and exploitation
training;

(11)
Include provisions for the immediate transfer to another provider if the
enrollee's health or safety is in jeopardy;

(12)
Require providers of transitioning enrollees to cooperate in all respects with
providers of other Managed Care Plans to assure maximum health outcomes for
enrollees;

(13)
Provide for continuity of treatment in the event a provider contract terminates
during the course of an enrollee's treatment by that provider;

(14)
Prohibit the provider from seeking payment from the enrollee for any covered
services provided to the enrollee within the terms of this Contract;

(15)
Require the provider to look solely to the Managed Care Plan for compensation
for services rendered, with the exception of nominal cost sharing and patient


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 104 of 217

--------------------------------------------------------------------------------






responsibility, pursuant to the Medicaid State Plan and the Medicaid Provider
General and Coverage and Limitations Handbooks
(16)
Specify that any claims payment be accompanied by an itemized accounting of the
individual claims included in the payment including, but not limited to, the
enrollee's name, the date of service, the procedure code, the service units, the
amount of reimbursement and the identification of the Managed Care Plan;

(17)
Require the provider to cooperate with the Managed Care Plan's peer review,
grievance, QI and UM activities, provide for monitoring and oversight, including
monitoring of services rendered to enrollees, by the Managed Care Plan (or its
subcontractor), and identify the measures that will be used by the Managed Care
Plan to monitor the quality and performance of the provider. If the Managed Care
Plan has delegated the credentialing to a subcontractor, the agreement must
ensure that all providers are credentialed in accordance with the Managed Care
Plan's and the Agency's credentialing requirements as found in Section VI. C.2.;

(18)
Require that providers and subcontractors comply with the Managed Care Plan's
cultural competency plan;

(19)
Require that any marketing materials related to this Contract that are displayed
by the provider be submitted to the Agency for written approval before use;

(20)
Specify that the provider shall comply with the marketing requirements specified
in Section III. D.;

(21)
Require an adequate record system be maintained for recording services, charges,
dates and all other commonly accepted information elements for services rendered
to the Managed Care Plan;

(22)
Require that records be maintained for a period not less than six (6) years from
the close of the Contract, and retained further if the records are under review
or audit until the review or audit is complete. Prior approval for the
disposition of records must be requested and approved by the Managed Care Plan
if the provider contract is continuous;

(23)
Specify that DHHS, the Agency, DOEA, MPI and MFCU shall have the right to
inspect, evaluate, and audit all of the following related to this Contract:

(a)
Pertinent books;

(b)
Financial records;

(c)
Medical/case records; and

(d)
Documents, papers and records of any provider involving financial transactions;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 105 of 217

--------------------------------------------------------------------------------






(24)
Provide for submission of all reports and clinical information required by the
Managed Care Plan, including Child Health Check-Up reporting (if applicable);

(25)
Require providers to submit timely, complete and accurate encounter data to the
Managed Care Plan in accordance with the requirements of Section VIII. E.;

(26)
Require providers to cooperate fully in any investigation by the Agency, MPI,
MFCU or other state or federal entity and in any subsequent legal action that
may result from such an investigation involving this Contract;

(27)
Require compliance with the background screening requirements of this Contract;

(28)
Require safeguarding of information about enrollees according to 42 CFR 438.224;

(29)
Require compliance with HIPAA privacy and security provisions;

(30)
Require providers to submit notice of withdrawal from the network at least
ninety (90) days before the effective date of such withdrawal;

(31)
Specify that in addition to any other right to terminate the provider contract,
and notwithstanding any other provision of this Contract, the Agency or the
Managed Care Plan may request immediate termination of a provider contract if,
as determined by the Agency, a provider fails to abide by the terms and
conditions of the provider contract, or in the sole discretion of the Agency,
the provider fails to come into compliance with the provider contract within
fifteen (15) days after receipt of notice from the Managed Care Plan specifying
such failure and requesting such provider abide by the terms and conditions
thereof;

(32)
Specify that any provider whose participation is terminated pursuant to the
provider contract for any reason shall utilize the applicable appeals procedures
outlined in the provider contract. No additional or separate right of appeal to
the Agency or the Managed Care Plan is created as a result of the Managed Care
Plan's act of terminating, or decision to terminate, any provider under this
Contract. Notwithstanding the termination of the provider contract with respect
to any particular provider, this Contract shall remain in full force and effect
with respect to all other providers;

(33)
Require an exculpatory clause, which survives provider contract termination,
including breach of provider contract due to insolvency, which assures that
neither Medicaid recipients nor the Agency shall be held liable for any debts of
the provider;

(34)
Require that the provider secure and maintain during the life of the provider
contract workers' compensation insurance (complying with the Florida workers'
compensation law) for all of its employees connected with the work under this
Contract unless such employees are covered by the protection afforded by the
Managed Care Plan;

(35)
Require all providers to notify the Managed Care Plan in the event of a lapse in
general liability or medical malpractice insurance, or if assets fall below the
amount necessary for licensure under Florida statutes;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 106 of 217

--------------------------------------------------------------------------------






(36)
Contain a clause indemnifying, defending and holding the Agency and the Managed
Care Plan's enrollees harmless from and against all claims, damages, causes of
action, costs or expenses, including court costs and reasonable attorney fees,
to the extent proximately caused by any negligent act or other wrongful conduct
arising from the provider contract. This clause must survive the termination of
the provider contract, including breach due to insolvency. The Agency may waive
this requirement for itself, but not Managed Care Plan enrollees, for damages in
excess of the statutory cap on damages for public entities, if the provider is a
state agency or subdivision as defined by s. 768.28, F.S., or a public health
entity with statutory immunity. All such waivers shall be approved in writing by
the Agency;

(37)
Make provisions for a waiver of those terms of the provider contract that, as
they pertain to Medicaid recipients, are in conflict with the specifications of
this Contract; and

(38)
Specify that any contracts, agreements or subcontracts entered into by the
provider for purposes of carrying out any aspect of this Contract shall include
assurances that the individuals who are signing the contract, agreement or
subcontract are so authorized and that it includes all the requirements of this
Contract.

d.
The Managed Care Plan shall include additional provisions in its provider
contracts with respect to the applicable SMMC program as follows:

(1)
MMA Managed Care Plans shall include the additional provisions specified in the
MMA Exhibit.

(2)
LTC Managed Care Plans shall include the additional provisions specified in the
LTC Exhibit.

(3)
Comprehensive LTC Managed Care Plans shall include additional provisions
specified in the MMA Exhibit for MMA only providers, the LTC Exhibit for LTC
only providers and the MMA Exhibit for mixed service providers.

e.
No provider contract that the Managed Care Plan enters into with respect to
performance under this Contract shall in any way relieve the Managed Care Plan
of any responsibility for the provision of services or duties under this
Contract. The Managed Care Plan shall assure that all services and tasks related
to the provider contract are performed in accordance with the terms of this
Contract. The Managed Care Plan shall identify in its provider contract any
aspect of service that may be subcontracted by the provider.

f.
The Managed Care Plan shall prohibit discrimination with respect to
participation, reimbursement or indemnification of any provider who is acting
within the scope of his/her license or certification under applicable state law,
solely on the basis of such license or certification. This provision shall not
be construed as an any willing provider law, as it does not prohibit the Managed
Care Plan from limiting provider participation to the extent necessary to meet
the needs of the enrollees. This provision does not interfere with measures
established by the Managed Care Plan that are designed to maintain quality and
control costs;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 107 of 217

--------------------------------------------------------------------------------






7.    Network Performance Management
a.
The Managed Care Plan shall monitor the quality and performance of each
participating provider.

b.
The Managed Care Plan shall include using performance measures specified and
collected by the Agency, as well as additional measures agreed upon by the
provider and the Managed Care Plan.

c.
The Managed Care Plan is not prohibited from including providers only to the
extent necessary to meet the needs of the Managed Care Plan's enrollees or from
establishing any measure designed to maintain quality and control costs
consistent with the responsibilities of the Managed Care Plan.

d.
The Managed Care Plan shall have policies and procedures for imposing provider
sanctions, restrictions, suspensions and/or terminations.

e.
The Managed Care Plan shall develop and implement an appeal procedure for
providers against whom the Managed Care Plan has imposed sanctions,
restrictions, suspensions and/or terminations.

8.    Provider Termination and Continuity of Care
a.
The Managed Care Plan shall comply with all state and federal laws regarding
provider termination.

b.
The Managed Care Plan shall notify enrollees in accordance with the provisions
of this Contract and state and federal law regarding provider termination.
Additionally, the Managed Care Plan shall provide notice to enrollees as
follows:

(1)
Pursuant to s. 409.982(1), F .S., if a LTC Managed Care Plan or Comprehensive
LTC Managed Care Plan excludes an aging network provider for failure to meet
quality or performance criteria specified in s. 409.967, F.S., the Managed Care
Plan must provide written notice to all enrollees who have chosen that provider
for care, and the notice must be provided at least thirty (30) days before the
effective date of the exclusion.

(2)
For MMA Managed Care Plans and Comprehensive LTC Managed Care Plans, if a PCP
ceases participation in the Managed Care Plan's network, the Managed Care Plan
shall send written notice to the enrollees who have chosen the provider as their
PCP. This notice must be provided at least thirty (30) days before the effective
date of the termination notice. The requirement to provide notice prior to the
effective dates of termination shall be waived in instances where a provider
becomes physically unable to care for enrollees due to illness, death or leaving
the Managed Care Plan's region(s) and fails to notify the Managed Care Plan, or
when a provider fails credentialing. Under these circumstances, notice shall be
issued immediately upon the Managed Care Plan's becoming aware of the
circumstances.

(3)
Pursuant to s. 409.975(1 )(c), F.S., if a MMA or Comprehensive LTC Managed Care
Plan excludes any essential provider from its network for failure to meet


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 108 of 217

--------------------------------------------------------------------------------






quality or performance criteria, the Managed Care Plan must provide written
notice to all enrollees who have chosen that provider for care. The notice shall
be provided at least thirty (30) days before the effective date of the
exclusion.
c.
The Managed Care Plan shall notify the provider and enrollees in active care at
least sixty (60) days before the effective date of the suspension or termination
of a provider from the network. If the termination was for "cause," the Managed
Care Plan shall provide to the Agency the reasons for termination.

d.
If an enrollee is receiving prior authorized care from any provider who becomes
unavailable to continue to provide services, the Managed Care Plan shall notify
the enrollee in writing within ten (10) days from the date the Managed Care Plan
becomes aware of such unavailability. These requirements to provide notice prior
to the effective dates of termination shall be waived in instances where a
provider becomes physically unable to care for enrollees due to illness, death
or leaving the Managed Care Plan's region(s) and fails to notify the Managed
Care Plan, or when a provider fails credentialing. Under these circumstances,
notice shall be issued immediately upon the Managed Care Plan's becoming aware
of the circumstances.

e.
In a case in which a patient's health is subject to imminent danger or a
provider's ability to practice medicine or otherwise provide services is
effectively impaired by an action by the Board of Medicine or other governmental
agency, notice to the provider, the enrollee and the Agency shall be immediate.
The Managed Care Plan shall work cooperatively with the Agency to develop and
implement a plan for transitioning enrollees to another provider.

f.
The Managed Care Plan shall allow enrollees to continue receiving medically
necessary services from a not-for-cause terminated provider and shall process
provider claims for services rendered to such recipients until the enrollee
selects another provider as specified below:

(1)
For MMA and LTC services, continuation shall be provided for a minimum of sixty
(60) days after the termination of the provider's contract for the provision of
services;

(2)
For MMA services, continuation shall not exceed six (6) months after the
termination of the provider's contract for the provision of MMA services; and

(3)
For any pregnant enrollees who have initiated a course of prenatal care,
regardless of the trimester in which care was initiated, continuation shall be
provided until the completion of postpartum care.

g.
Notwithstanding the provisions in this section, a terminated provider may refuse
to continue to provide care to an enrollee who is abusive or noncompliant.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 109 of 217

--------------------------------------------------------------------------------






h.
For continued care under this section, the Managed Care Plan and the terminated
provider shall continue to abide by the same terms and conditions as existed in
the terminated contract.

i.
The requirements set forth in this section, shall not apply to providers who
have been terminated from the Managed Care Plan for cause.

j.
The Managed Care Plan shall report provider terminations, including
documentation of enrollee notification, and additions as specified in Section
XIV, Reporting Requirements, and the Managed Care Plan Report Guide.

D.
Provider Services

1.    General Provisions
a.
The Managed Care Plan shall establish and maintain a formal provider relations
function to respond timely and adequately to inquiries, questions and concerns
from participating providers.

b.
The Managed Care Plan shall provide sufficient information to all providers in
order to operate in full compliance with this Contract and all applicable
federal and state laws and regulations.

c.
The Managed Care Plan shall monitor provider compliance with Contract
requirements and take corrective action when needed to ensure compliance.

2.    Provider Handbook and Bulletin Requirements
a.
The Managed Care Plan shall issue a provider handbook to all providers at the
time the provider credentialing is complete.

b.
The Managed Care Plan may choose not to distribute the provider handbook via
surface mail, provided it submits a written notification to all providers that
explains how to obtain the handbook from the Managed Care Plan's website. This
notification shall also detail how the provider can request a hard copy from the
Managed Care Plan at no charge.

c.
The Managed Care Plan shall keep all provider handbooks and bulletins up to date
and in compliance with state and federal laws. The provider handbook shall serve
as a source of information regarding Managed Care Plan covered services,
policies and procedures, statutes, regulations, telephone access and special
requirements to ensure all Contract requirements are met.

d.
The Managed Care Plan's provider handbook must, at a minimum, include the
following information:

(1)
Description of the Medicaid program and the SMMC program;

(2)
Listing of covered services;

(3)
Emergency service responsibilities;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 110 of 217

--------------------------------------------------------------------------------






(4)
Provider or subcontractor responsibilities;



(5)
Requirements regarding background screening;

(6)
Agency medical necessity standards and practice protocols, including guidelines
pertaining to the treatment of chronic and complex conditions;

(7)
Prior authorization and referral procedures, including required forms;

(8)
Information on the Managed Care Plan's quality enhancement programs;

(9)
Medical/case records standards;

(10)
Claims submission protocols and standards, including instructions and all
information required for a clean or complete claim;

(11)
Protocols for submitting encounter data;

(12)
Information notifying providers that the Managed Care Plan is authorized to take
whatever steps are necessary to ensure that the provider is recognized by the
Agency and its agent(s) as a participating provider of the Managed Care Plan and
that the provider's submission of encounter data is accepted by the Agency;

(13)
Requirements regarding community outreach activities and marketing prohibitions;

(14)
Policies and procedures that cover the provider complaint system. This
information shall include, but not be limited to, specific instructions
regarding how to contact the Managed Care Plan to file a provider complaint,
including complaints about claims issues, and which individual(s) has authority
to review a provider complaint;

(15)
A summary of the Managed Care Plan's cultural competency plan and how to get a
full copy at no cost to the provider;

(16)
Information on identifying and reporting abuse, neglect and exploitation of
enrollees;

(17)
Enrollee rights and responsibilities (see 42 CFR 438.100); and

(18)
Required procedural steps in the enrollee grievance process, including the
address, telephone number and office hours of the grievance staff; the
enrollee's right to request continuation of benefits while utilizing the
grievance system; and information about the Subscriber Assistance Program. The
Managed Care Plan shall specify telephone numbers to call to present a
complaint, grievance or appeal. Each telephone number shall be toll-free within
the caller's geographic area and provide reasonable access to the Managed Care
Plan without undue delays.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 111 of 217

--------------------------------------------------------------------------------






e.
The Managed Care Plan shall include information in provider handbooks with
respect to the applicable SMMC program as follows:

(1)
MMA Managed Care Plans shall provide the additional information specified in the
MMA Exhibit.

(2)
LTC Managed Care Plans shall provide the additional information specified in the
LTC Exhibit.

(3)
Comprehensive LTC Managed Care Plans shall issue one (1) provider handbook to
all network providers and shall provide additional information as specified in
the both the MMA Exhibit and the LTC Exhibit.

f.
The Managed Care Plan shall disseminate bulletins as needed to incorporate any
needed changes to the provider handbook.

3.    Provider Education and Training
a.
The Managed Care Plan shall offer training to all providers and their staff
regarding the requirements of this Contract and special needs of enrollees.

b.
The Managed Care Plan shall conduct initial training within thirty (30) days of
placing a newly contracted provider, or provider group, on active status. The
Managed Care Plan also shall conduct ongoing training, as deemed necessary by
the Managed Care Plan or the Agency, in order to ensure compliance with program
standards and this Contract.

c.
The Managed Care Plan shall provide training and education to providers
regarding the Managed Care Plan's enrollment and credentialing requirements and
processes.

d.
For a period of at least twelve (12) months following the implementation of this
Contract, the Managed Care Plan shall conduct monthly education and training for
providers regarding claims submission and payment processes, which shall
include, but not be limited to, an explanation of common claims submission
errors and how to avoid those errors. Such period may be extended as determined
necessary by the Agency.

e.
The Managed Care Plan shall ensure all participating and direct service
providers required to report abuse, neglect, or exploitation of vulnerable
adults under s. 415.1034, F.S., obtain training on these subjects. If the
Managed Care Plan provides such training to its participating and direct service
providers, training materials must, at minimum, include the Agency's specified
standards.

4.    Toll-Free Provider Help Line
a.
The Managed Care Plan shall operate a toll-free telephone help line to respond
to provider questions, comments and inquiries.

b.
The Managed Care Plan shall develop provider help line policies and procedures
that address staffing, personnel, hours of operation, access and response
standards, monitoring of calls via recording or other means and compliance with
Managed Care Plan standards.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 112 of 217

--------------------------------------------------------------------------------






c.
The help line must be staffed twenty-four hours a day, seven days a week (24/7)
to respond to prior authorization requests.

d.
This help line shall have staff to respond to provider questions in all other
areas, including but not limited to the provider complaint system and provider
responsibilities, between the hours of 8 a.m. and 7 p.m. in the provider's time
zone, Monday through Friday, excluding state holidays.

e.
The Managed Care Plan shall ensure that after regular business hours the
provider services line (not the prior authorization line) is answered by an
automated system with the capability to provide callers with information about
operating hours and instructions about how to verify enrollment for an enrollee
with an emergency or urgent medical condition. This requirement shall not be
construed to mean that the provider must obtain verification before providing
emergency services and care.

f.
The Managed Care Plan's call center systems shall have the capability to track
call management metrics identified in Section IV, Enrollee Services and
Grievance Procedures.

5.    Provider Complaint System
a.
The Managed Care Plan shall establish and maintain a provider complaint system
that permits a provider to dispute the Managed Care Plan's policies, procedures,
or any aspect of a Managed Care Plan's administrative functions, including
proposed actions, claims, billing disputes, and service authorizations. The
Managed Care Plan's process for provider complaints concerning claims issues
shall be in accordance with s. 641.3155, F.S. Disputes between the Managed Care
Plan and a provider may be resolved as described in s. 408.7057.

b.
The Managed Care Plan shall include its provider complaint system policies and
procedures in its provider handbook as described above.

c.
The Managed Care Plan shall also distribute the provider complaint system
policies and procedures, including claims issues, to non-participating providers
upon request. The Managed Care Plan may distribute a summary of these policies
and procedures, if the summary includes information about how the provider may
access the full policies and procedures on the Managed Care Plan's website. This
summary shall also detail how the provider can request a hard copy from the
Managed Care Plan at no charge.

d.
As a part of the provider complaint system, the Managed Care Plan shall:

(1)
Have dedicated staff for providers to contact via telephone, electronic mail,
regular mail, or in person, to ask questions, file a provider complaint and
resolve problems;

(2)
Identify a staff person specifically designated to receive and process provider
complaints;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 113 of 217

--------------------------------------------------------------------------------






(3)
Allow providers forty-five (45) days to file a written complaint for issues that
are not about claims;

(4)
Within three (3) business days of receipt of a complaint, notify the provider
(verbally or in writing) that the complaint has been received and the expected
date of resolution;

(5)
Thoroughly investigate each provider complaint using applicable statutory,
regulatory, contractual and provider contract provisions, collecting all
pertinent facts from all parties and applying the Managed Care Plan's written
policies and procedures;

(6)
Document why a complaint is unresolved after fifteen (15) days of receipt and
provide written notice of the status to the provider every fifteen (15) days
thereafter;

(7)
Resolve all complaints within ninety (90) days of receipt and provide written
notice of the disposition and the basis of the resolution to the provider within
three (3) business days of resolution; and

(8)
Ensure that Managed Care Plan executives with the authority to require
corrective action are involved in the provider complaint process.

e.
The Managed Care Plan shall report provider complaints as specified in Section
XIV, Reporting Requirements, and the Managed Care Plan Report Guide.

E.    Medical/Case Records Requirements
1.    General Provisions
a.
The Managed Care Plan shall ensure maintenance of medical/case records for each
enrollee in accordance with this section and with 42 CFR 431 and 42 CFR 456.
Medical/case records shall include the quality, quantity, appropriateness and
timeliness of services performed under this Contract.

b.
The Managed Care Plan shall comply with additional documentation requirements
with respect to the applicable SMMC program as follows:

(1)
MMA Managed Care Plans shall comply with the additional requirements specified
in the MMA Exhibit.

(2)
LTC Managed Care Plans shall comply with the additional requirements specified
in the LTC Exhibit.

(3)
Comprehensive LTC Managed Care Plans shall comply with the additional
requirement as specified in the both the MMA Exhibit and the LTC Exhibit.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 114 of 217

--------------------------------------------------------------------------------






2.    Confidentiality of Medical/Case Records
a.
The Managed Care Plan shall have a policy to ensure compliance with the privacy
and security provisions of the Health Insurance Portability and Accountability
Act (HIPAA).

b.
The Managed Care Plan shall have a policy to ensure the confidentiality of
medical/case records in accordance with 42 CFR, Part 431, Subpart F.

c.
The enrollee or authorized representative shall sign and date a release form
before any clinical/case records can be released to another party. Clinical/case
record release shall occur consistent with state and federal law.

3.    Standards for Medical/Case Records
a.
The Managed Care Plan shall follow the medical/case record standards set forth
below for each enrollee's medical/case records, as appropriate:

(1)
Include the enrollee's identifying information, including name, enrollee
identification number, date of birth, sex and legal guardianship (if any);

(2)
Include a summary of significant surgical procedures, past and current diagnoses
or problems, allergies, untoward reactions to drugs and current medications;

(3)
Include all services provided. Such services must include, but not necessarily
be limited to, family planning services, preventive services and services for
the treatment of sexually transmitted diseases;

(4)
Document referral services in enrollees' medical/case records;

(5)
Each record shall be legible and maintained in detail;

(6)
All records shall contain an immunization history;

(7)
All records shall contain information relating to the enrollee's use of tobacco,
alcohol, and drugs/substances;

(8)
All records shall contain summaries of all emergency services and care and
hospital discharges with appropriate, medically indicated follow up;

(9)
All records shall reflect the primary language spoken by the enrollee and any
translation needs of the enrollee;

(10)
All records shall identify enrollees needing communication assistance in the
delivery of health care services;

(11)
All entries shall be dated and signed by the appropriate party;

(12)
All entries shall indicate the chief complaint or purpose of the visit, the
objective, diagnoses, medical findings or impression of the provider;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 115 of 217

--------------------------------------------------------------------------------






(13)
All entries shall indicate studies ordered (e.g., laboratory, x-ray, EKG) and
referral reports;

(14)
All entries shall indicate therapies administered and prescribed;

(15)
All entries shall include the name and profession of the provider rendering
services (e.g., MD, DO, OD), including the signature or initials of the
provider;

(16)
All entries shall include the disposition, recommendations, instructions to the
enrollee, evidence of whether there was follow-up and outcome of services; and

(17)
Include copies of any consent or attestation form used or the court order for
prescribed psychotherapeutic medication for a child under the age of thirteen
(13).

b.
The Managed Care Plan shall maintain written policies and procedures for
enrollee advance directives which address how the Managed Care Plan will access
copies of any advance directives executed by the enrollee. All medical/case
records shall contain documentation that the enrollee was provided with written
information concerning the enrollee's rights regarding advance directives
(written instructions for living will or power of attorney) and whether or not
the enrollee has executed an advance directive. Neither the Managed Care Plan,
nor any of its providers shall, as a condition of treatment, require the
enrollee to execute or waive an advance directive.





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 116 of 217

--------------------------------------------------------------------------------






Section VII. Quality and Utilization Management
A.    Quality Improvement
1.    General Provisions
a.
The Managed Care Plan shall have an ongoing quality improvement program (QI
program) that objectively and systematically monitors and evaluates the quality
and appropriateness of care and services rendered, thereby promoting quality of
care and quality patient outcomes in service performance to its enrollees. (See
42 CFR 438.204 and 438.240.)

b.
The Managed Care Plan shall cooperate with the Agency and the external quality
review organization (EQRO). The Agency will set methodology and standards for
quality improvement (QI) with advice from the EQRO.

c.
The Managed Care Plan shall have a cooperative agreement with the Florida
Medical School Quality Network when the network becomes operational, in
accordance with s. 409.975(2), F.S.

d.
The Managed Care Plan shall monitor, evaluate and improve the quality and
appropriateness of care and service delivery (or the failure to provide care or
deliver services) to enrollees through peer review, performance improvement
projects (PIP), medical/case record audits, performance measures, surveys and
related activities.

e.
The Managed Care Plan shall identify and track critical incidents and shall
review and analyze critical incidents to identify and address/eliminate
potential and actual quality of care and/or health and safety issues.

2.    Performance Incentives
The Agency may offer incentives to high-performing Managed Care Plans. The
Agency will notify the Managed Care Plan annually on or before December 31 of
the incentives that will be offered for the following calendar year. Incentives
may be awarded to all high-performing Managed Care Plans or may be offered on a
competitive basis. Incentives may include, but are not limited to, quality
designations, quality awards, and enhanced auto-assignments. The Agency, at its
discretion, may disqualify a Managed Care Plan for any reason the Agency deems
appropriate including, but not limited to, Managed Care Plans that received a
monetary sanction for performance measures or any other sanctionable offense. In
accordance with s. 409.967(3)(g), F.S., as part of the achieved savings rebate
process, a Managed Care Plan that exceeds Agency-defined quality measures as
specified in Section IX, Method of Payment in the reporting period may retain an
additional one percent ( 1%) of revenue.
3.    Accreditation
Pursuant to s. 409.967(2)(e)3., F.S., the Managed Care Plan must be accredited
by a nationally recognized accrediting body, or have initiated the accreditation
process within one ( 1) year after this Contract was executed. If the Managed
Care Plan is not accredited within eighteen (18) months after executing this
Contract the Agency may terminate the

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 117 of 217

--------------------------------------------------------------------------------






Contract for failure to comply with the Contract. The Agency shall suspend all
assignments until the Managed Care Plan is accredited by a nationally recognized
body.
For managed Behavioral Health Organization subcontracts:
a.
If the Managed Care Plan subcontracts with a managed behavioral health
organization (MBHO) for the provision of behavioral health services, the MBHO
must be accredited in the same manner as specified in s. 641.512, F.S., and Rule
59A-12.0072, F.A.C., as follows:

(1)
If the MBHO has been in operation for less than two (2) years, it must apply for
accreditation from a recognized national accreditation organization within one
(1) year of start-up and achieve full accreditation within two (2) years of
beginning operations.

(2)
If the MBHO has been in operation for at least two (2) years, it must be fully
accredited by at least one of the recognized national accreditation
organizations.

b.    All MBHOs must undergo reaccreditation not less than once every three (3)
years.
4.    Oversight of Quality Improvement
a.
The Managed Care Plan's governing body shall oversee and evaluate the QI
program. The role of the Managed Care Plan's governing body shall include
providing strategic direction to the QI program, as well as ensuring the quality
improvement plan (QI plan) is incorporated into operations throughout the
Managed Care Plan.

b.
The Managed Care Plan shall have a QI program committee. The Managed Care Plan's
medical director shall either chair or co-chair the committee. Other committee
representatives shall be selected to meet the needs of the Managed Care Plan but
must include: 1) the quality director; 2) the grievance coordinator; 3) the care
coordination/case management manager; 4) the utilization review manager; 5) the
credentialing manager; 6) the risk manager/infection control nurse; 7) an
enrollee advocate representative (the Managed Care Plan is encouraged to include
multiple advocate representatives on the QI program committee); and 8) provider
representation (either through providers serving on the committee or through a
provider liaison position, such as a representative from the network management
department). Individual staff members may serve in multiple roles on the
committee if they also serve in multiple positions within the Managed Care Plan.

c.
Comprehensive LTC Managed Care Plans and LTC Managed Care Plans shall appoint a
Geriatrician to the QI program committee. The Geriatrician shall be a qualified
geriatrician, with a current active unencumbered Florida license under Chapter
458 or 459, F.S., and further certified in Geriatric Medicine. The Geriatrician
shall be responsible for establishing and monitoring the implementation and
administration of geriatric management protocols to support long-term care
requiring geriatric practice.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 118 of 217

--------------------------------------------------------------------------------






d.
The committee must meet no less than quarterly. Its responsibilities shall
include the development and implementation of a written QI plan, which
incorporates the strategic direction provided by the governing body.

e.
The Managed Care Plan shall maintain minutes of all QI committee and
sub-committee meetings and make the minutes available for Agency review on
request. The minutes shall demonstrate resolution of items or be brought forward
to the next meeting.

5.    Quality Improvement Plan
a.
The Managed Care Plan shall develop and maintain a written quality improvement
plan (QI plan) and submit its QI plan to the Agency within thirty (30) days from
execution of the initial Contract. The Managed Care Plan shall make the QI Plan
available to the Agency as requested.

b.
The written QI plan must clearly describe the mechanism within the Managed Care
Plan for strategic direction from the governing body to be provided to the QI
program and for the QI program committee to communicate with the governing body.

c.
The QI plan must describe the QI program and committee structure and the
committee's role in monitoring and evaluation of quality and appropriateness of
care provided to enrollees including, but not limited to, review of quality of
care and service concerns, grievances, enrollee rights, adverse events, patient
safety and utilization review processes, including:

(1)
The process for selecting and directing task forces, committees or other Managed
Care Plan activities to review areas of concern in the provision of health care
services to enrollees;

(2)
The role of its providers in giving input to the QI program, whether that is by
membership on the committee, its sub-committees or other means;

(3)
A description of the Managed Care Plan positions assigned to the QI program,
including a description of why each position was chosen to serve on the
committee and the roles each position is expected to fulfill. The resumes of QI
program committee members shall be made available upon the Agency's request;

(4)
Specific training about quality that will be provided by the Managed Care Plan
to staff serving in the QI program. At a minimum, the training shall include
protocols developed by CMS regarding quality. CMS protocols may be obtained
from:

http://www.medicaid.gov/Medicaid-CHIP-Program-lnformation/By-Topics/
Quality-of-Care/Quality-of-Care-External-Quality-Review.html; and
www.cms.hhs.gov/MedicaidManagCare
(5)
A standard for how the Managed Care Plan shall assure that QI program activities
take place throughout the Managed Care Plan and document results of QI program
activities for reviewers. Protocols for assigning tasks to individual staff
persons and selection of time standards for completion shall be included.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 119 of 217

--------------------------------------------------------------------------------






d.
The QI plan must describe Managed Care Plan's guiding philosophy for quality
management. The Managed Care Plan should identify any nationally recognized,
standardized approach that is used (e.g., PDCA, Rapid Cycle Improvement,
FOCUS-PDCA, Six Sigma). Selection of performance indicators and sources for
benchmarking also shall be included in addressing the following specific
components of the QI plan:

(1)
Methods for assessment of the quality and appropriateness of care provided to
enrollees with timely resolution of problems and new or continued improvement
activities including, but not limited to:

(a)
Service availability and accessibility;

(b)
Quality of services;

(c)
Network quality;

(d)
Care planning and implementation;

(e)
Coordination and continuity of care; and

(f)
Member safety;

(2)
The process to direct and analyze periodic review of enrollee service
utilization patterns (including detection of under and over utilization of
services);

(3)
Monitoring and evaluation of non-clinical aspects of service with timely
resolution of problems and improvement in processes;

(4)
Monitoring and evaluation of network quality including, but not limited to:

(a)
Credentialing and recredentialing processes;

(b)
Performance improvement projects;

(c)
Performance measurement;

(d)
Problem resolution and improvement approach and strategy;

(e)
Annual program evaluation; and

(f)
Metrics for monitoring the quality and performance of participating providers
related to their continued participation in the network.

e.
The QI plan must also describe:

(1)
The process for selecting evaluation and study design procedures;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 120 of 217

--------------------------------------------------------------------------------






(2)
A standard describing the process the QI program will use to review and suggest
new and/or improved QI activities;

(3)
Description of the health management information systems that will be used to
support the QI program;

(4)
The process to report findings to appropriate executive authority, staff and
departments within the Managed Care Plan as well as relevant stakeholders, such
as participating providers. The QI plan also shall include how this
communication will be documented for Agency review; and

(5)
The process for annual QI program evaluation.

6.    EQRO Coordination Requirements
a.
The Managed Care Plan shall provide all information requested by the EQRO,
including, but not limited to, quality outcomes concerning timeliness of, and
enrollee access to, covered services.

b.
The Managed Care Plan shall cooperate with the EQRO during the external quality
review activities, which may include independent medical/case record review.

c.
If the EQRO indicates the Managed Care Plan's performance is not acceptable, the
Agency may require the Managed Care Plan to submit a CAP and may restrict the
Managed Care Plan's enrollment activities.

B.    Performance Measures (PMs)
1.    Required Performance Measures (PMs)
a.
The Managed Care Plan shall collect statewide data on enrollee PMs, as defined
by the Agency and as specified in the SMMC Performance Measure Table below, the
Managed Care Plan Report Guide and Performance Measures Specifications Manual.

SMMC Performance Measures Table
1
Call Abandonment (CAB)
2
Call Answer Timeliness (CAT)

b.
The Managed Care Plan shall collect and report with additional PMs with respect
to the applicable SMMC program as follows:

(1)
MMA Managed Care Plans shall collect and report results of additional PMs to the
Agency as specified in the MMA Exhibit.

(2)
LTC Managed Care Plans shall collect and report results of additional PMs to the
Agency as specified in the LTC Exhibit.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 121 of 217

--------------------------------------------------------------------------------






(3)
Comprehensive LTC Managed Care Plans shall collect and report results of
additional PMs to the Agency as specified in both the MMA Exhibit and the LTC
Exhibit.

c.
The Managed Care Plan shall report results of PMs to the Agency as specified in
Section XIV, Reporting Requirements, and the Managed Care Plan Report Guide and
Performance Measures Specifications Manual.

d.
The Agency may add or remove PM requirements with sixty (60) days' advance
notice.

2.    Annual Report of Performance
a.
By July 1 of each Contract year, the Managed Care Plan shall deliver to the
Agency a report on performance measure data and a certification by a National
Committee for Quality Assurance (NCQA) certified HEDIS auditor that the
performance measure data reported for the previous calendar year are fairly and
accurately presented. The report shall be certified by the HEDIS auditor, and
the auditor must certify the actual file submitted to the Agency. Extensions to
the due date may be granted by the Agency for up to thirty (30) days and require
a written request signed by the Managed Care Plan CEO or designee. The request
must be received by the Agency before the report due date and the delay must be
due to unforeseen and unforeseeable factors beyond the Managed Care Plan's
control. Extensions will not be granted on oral requests.

b.
A report, certification or other information required for PM reporting is
incomplete when it does not contain all data required by the Agency or when it
contains inaccurate data. A report that is incomplete or contains inaccurate
data shall be considered deficient and each instance shall be subject to
administrative penalties pursuant to Section XI, Sanctions. A report or
certification is "false" if done or made with the knowledge, of the preparer or
a superior of the preparer, that it contains data or information that is not
true or not accurate. A report that contains an "NR" due to bias for any or all
measures by the HEDIS auditor, or is "false," shall be considered deficient and
will be subject to administrative penalties pursuant to Section XI Sanctions.
The Agency may refer cases of inaccurate or "false" reports to its Bureau of
Medicaid Program Integrity.

3.    Publication of Performance Measures
Pursuant to s. 409.967(2)(e)2., F.S., the Managed Care Plan shall publish its
results for HEDIS measures on the Managed Care Plan's website in a manner that
allows recipients to reliably compare the performance of Managed Care Plans. The
Managed Care Plans may meet this requirement by including information about the
comparison of performance measures conducted by the Agency and providing a link
to the Agency's applicable website page.
4.    Performance Targets and Penalties
a.
The Managed Care Plan shall meet Agency-specified performance targets for all
PMs. For HEDIS and Agency-defined measures, the Agency will establish
performance targets prior to execution of the Contract. The Agency may change
these targets and/


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 122 of 217

--------------------------------------------------------------------------------






or change the timelines associated with meeting the targets. The Agency shall
make these changes with sixty (60) days' advance notice to the Managed Care
Plan.
b.
If the Agency determines that the Managed Care Plan performance relative to the
performance targets is not acceptable, the Agency may require the Managed Care
Plan to submit a performance measure action plan (PMAP) within thirty (30) days
after the notice of the determination in the format prescribed by the Agency. If
the Managed Care Plan fails to provide a PMAP within the time and format
specified by the Agency or fails to adhere to its own PMAP, the Agency may
sanction the Managed Care Plan in accordance with the provisions of Section XI,
Sanctions, and require the Managed Care Plan to submit reports to the Agency on
the progress of all PMAPs.

c.
If the Agency-defined or HEDIS PMs indicate that the Managed Care Plan's
performance is not acceptable, the Agency may sanction the Managed Care Plan in
accordance with the provisions of Section XI, Sanctions. When considering
whether to impose specific sanctions, such as applying civil monetary penalties
or limiting enrollment activities or automatic assignments, the Agency may
consider the Managed Care Plan's cumulative performance on all quality and
performance measures.

d.
If the Managed Care Plan's performance on Agency-defined and HEDIS performance
measures is not acceptable and the Managed Care Plan's performance measure
report is incomplete or contains inaccurate data, the Agency may sanction the
Managed Plan in accordance with the provisions of Section XI, Sanctions.
Acceptable performance under this section will be determined using the initial
performance measure submission, due July 1, with its corresponding attestation
of accuracy and completeness. In the event that the Managed Plan later
determines the submission contained errors, the Agency may consider using the
updated data for public reporting purposes. In that instance, the earliest
submission will apply. Likewise, eligibility for incentives and/or
pay-for-performance initiatives will be determined based on the initial
submission unless subsequent submissions indicate that the July 1 submission had
inflated performance ratings.

C.
Performance Improvement Projects (PIPs)

1.    General Provisions
a.
Annually, by January 1 of each Contract year, the Agency shall determine and
notify the Managed Care Plan if there are changes in the number and types of
PIPs the Managed Care Plan shall perform for the coming Contract year.

(1)
MMA Managed Care Plans shall perform the Agency-approved statewide performance
improvement projects as specified in the MMA Exhibit;

(2)
LTC Managed Care Plans shall perform the Agency-approved statewide performance
improvement projects as specified in the LTC Exhibit; and


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 123 of 217

--------------------------------------------------------------------------------






(3)
Comprehensive LTC Managed Care Plans shall perform the Agency-approved statewide
performance improvement projects as specified in both the MMA Exhibit and the
LTC Exhibit.

b.
All PIPs shall achieve, through ongoing measurements and intervention,
significant improvement to the quality of care and service delivery, sustained
over time, in areas that are expected to have a favorable effect on health
outcomes and enrollee satisfaction. Improvement must be measured through
comparison of a baseline measurement and an initial re-measurement following
application of an intervention. Change must be statistically significant at the
ninety-five percent (95%) confidence level and must be sustained for a period of
two (2) additional re-measurements. Measurement periods and methodologies shall
be submitted to the Agency for approval before initiation of the PIP. PIPs that
have successfully achieved sustained improvement, as approved by the Agency,
shall be considered complete and shall not meet the requirement for one (1) of
the number of PIPs required by the Agency, although the Managed Care Plan may
wish to continue to monitor the performance indicator as part of its overall QI
program. In this event, the Managed Care Plan shall select a new PIP and submit
it to the Agency for approval.

c.
Each PIP shall include a sample size sufficient to produce a statistically
significant result.

d.
The Managed Care Plan's PIP methodology must comply with the most recent
protocol set forth by CMS, Conducting Performance Improvement Projects,
available from the websites listed above.

e.
Populations selected for study under the PIP shall be specific to this Contract
and shall not include Medicaid recipients from other states, or enrollees from
other lines of business. If the Managed Care Plan contracts with a separate
entity for management of particular services, PIPs conducted by the separate
entity shall not include enrollees for other Managed Care Plans served by that
entity.

2.    PIP Proposals
a.
On or before August 1, 2014,the Managed Care Plan shall submit to the Agency in
writing, a proposal for each planned PIP.

b.
Each initial PIP proposal shall be submitted using the most recent version of
the EQRO PIP validation form. Instructions for using the form to submit PIP
proposals and updates may be obtained from the Agency.

c.
Activities 1 through 6 of the EQRO PIP validation form must be addressed in the
PIP proposal.

d.
In the event the Managed Care Plan elects to modify a portion of the PIP
proposal after initial Agency approval, a written request to do so must be
submitted to the Agency.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 124 of 217

--------------------------------------------------------------------------------






3.    Annual PIP Submission
a.
The Managed Care Plan shall submit ongoing PIPs annually by August 1 to the
Agency for review and approval.

b.
The Managed Care Plan shall update the EQRO PIP validation form in its annual
submission to reflect the Managed Care Plan's progress. The Managed Care Plan is
not required to transfer ongoing PIPs to a new, updated EQRO form.

c.
The Managed Care Plan shall submit the Agency-approved EQRO PIP validation form
to the EQRO upon its request for validation. The Managed Care Plan shall not
make changes to the Agency-approved PIP being submitted to the EQRO unless
expressly permitted and approved by the Agency in writing.

4.    EQRO Validation
The Managed Care Plan's PIPs shall be subject to review and validation by the
EQRO. The Managed Care Plan shall comply with any recommendations for
improvement requested by the EQRO, subject to approval by the Agency.
D.
Satisfaction and Experience Surveys

1.    Enrollee Satisfaction Survey
a.
The Managed Care Plan shall contract with a qualified, Agency-approved,
NCQA-certified vendor to conduct annual enrollee satisfaction surveys required
under this Contract.

b.
The Agency will specify the survey requirements including survey specifications,
applicable supplemental item sets and Agency-defined survey items. Annually, by
January 1 of each Contract year, the Agency shall determine and notify the
Managed Care Plan if there are changes in survey requirements.

c.
The Managed Care Plan shall submit to the Agency in writing, by the date
specified by the Agency of each Contract year, a proposal for survey
administration and reporting that includes identification of survey
administrator and evidence of NCQA certification as a CAHPS survey vendor;
sampling methodology; administration protocol; analysis plan; and reporting
description.

d.
The Managed Care Plan shall provide the survey results to the Agency, in
accordance with the survey results reporting templates and instructions from the
Agency, along with an action plan as follows:

(1)
MMA Managed Care Plans shall conduct enrollee satisfaction surveys as specified
in the MMA Exhibit;

(2)
LTC Managed Care Plans shall conduct enrollee satisfaction surveys as specified
in the LTC Exhibit; and

(3)
Comprehensive LTC Managed Care Plans shall conduct enrollee satisfaction surveys
as specified in both the MMA Exhibit and the LTC Exhibit.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 125 of 217

--------------------------------------------------------------------------------






2.    Provider Satisfaction Survey
a.
The Managed Care Plan shall conduct an annual Provider Satisfaction survey. The
Managed Care Plan shall submit a provider satisfaction survey plan (including
tool and methodology) to the Agency for written approval within ninety (90) days
after initial Contract execution and annually thereafter.

b.
The Managed Care Plan shall conduct the survey, and compile and analyze its
survey results for submission annually by July 1.

c.
The survey tool should utilize a four-point Likert scale and shall include the
following domains:

(1)
Provider relations and communication;

(2)
Clinical management processes;

(3)
Authorization processes including denials and appeals;

(4)
Timeliness of claims payment and assistance with claims processing;

(5)
Complaint resolution process; and

(6)
Care coordination/ case management support.

d.
The Managed Care Plan shall provide the survey results to the Agency with an
action plan to address the results of the Provider Satisfaction survey by July 1
of each Contract year.

E.    Provider-Specific Performance Monitoring
1.    General Provision
The Managed Care Plan shall monitor the quality and performance of each
participating provider. At the beginning of the Contract period, the Managed
Care Plan shall notify all its participating providers of the metrics used by
the Managed Care Plan for evaluating the provider's performance and determining
continued participation in the network (see s. 409.975(3), F.S.).
2.    Peer Review
a.
The Managed Care Plan shall have a peer review process that results in:

(1)
Review of a provider's practice methods and patterns, morbidity/mortality rates,
and all grievances filed against the provider relating to medical treatment;

(2)
Evaluation of the appropriateness of care rendered by providers;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 126 of 217

--------------------------------------------------------------------------------






(3)
Implementation of corrective action(s) when the Managed Care Plan deems it
necessary to do so;

(4)
Development of policy recommendations to maintain or enhance the quality of care
provided to enrollees;

(5)
Reviews that include the appropriateness of diagnosis and subsequent treatment,
maintenance of a provider's medical/case records, adherence to standards
generally accepted by a provider's peers and the process and outcome of a
provider's care;

(6)
Appointment of a peer review committee, as a sub-committee to the QI program
committee, to review provider performance when appropriate. The medical director
or a designee shall chair the peer review committee. Its membership shall be
drawn from the provider network and include peers of the provider being
reviewed;

(7)
Receipt and review of all written and oral allegations of inappropriate or
aberrant service by a provider; and

(8)
Education of enrollees and Managed Care Plan staff about the peer review
process, so that enrollees and the Managed Care Plan staff can notify the peer
review authority of situations or problems relating to providers.

3.    Medical/Case Record Review
a.
The Managed Care Plan shall establish and implement a mechanism to ensure
provider records meet established medical/case record standards. If the Managed
Care Plan is not yet fully accredited by a nationally recognized accrediting
body, the Managed Care Plan shall establish processes for medical/case record
review that meet or exceed nationally recognized accrediting body medical/case
record review standards. The Managed Care Plan shall conduct medical/case record
reviews to ensure that enrollees are provided high quality health care that is
documented according to established standards below and in Section VI.E,
Medical/Case Record Requirements.

b.
By June 1 of each Contract year, the Managed Care Plan shall submit a written
strategy for conducting medical/case record reviews for Agency approval. The
strategy shall include, at a minimum;

(1)
Designated staff to perform this duty;

(2)
Process for establishing inter-rater reliability;

(3)
Sampling methodology for case selection;

(4)
The anticipated number of reviews by practice site (non-facility service
providers such as home health agencies with multiple offices locations serving
the region);


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 127 of 217

--------------------------------------------------------------------------------






(5)
Record confidentiality and security;

(6)
The tool that the Managed Care Plan will use to review each site;

(7)
Analysis and reporting, and

(8)
How the Managed Care Plan shall link the information compiled during the review
to other Managed Care Plan functions (e.g., QI, recredentialing, peer review).

c.
The Managed Care Plan shall conduct these reviews at all provider and facility
provider sites (provider sites refers to service providers such as home health
agencies with multiple office locations serving a region and facility provider
sites refers to assisted living facilities, adult family care homes and adult
foster care facilities sites) that meet the criteria in this subsection.

d.
The Managed Care Plan shall conduct medical/case record reviews of all provider
sites with a pattern of complaints or poor quality outcomes.

e.
The standards, which must include all medical/case record documentation
requirements addressed in this Contract, must be distributed to all providers.

f.
The Managed Care Plan shall incorporate additional requirements into the conduct
these medical/case record reviews as follows:

(1)
MMA Managed Care Plans shall conduct reviews in accordance with standards
specified in the MMA Exhibit;

(2)
LTC Managed Care Plans shall conduct reviews in accordance with standards
specified in the LTC Exhibit; or

(3)
Comprehensive LTC Managed Care Plans shall conduct reviews in accordance with
standards specified in the MMA Exhibit for enrollees with MMA benefits only and
in the LTC Exhibit for enrollees with LTC benefits.

F.    Other Quality Management Requirements
1.    Critical Incidents
a.
The Managed Care Plan shall develop and implement a critical and adverse
incident reporting and management system for critical events that negatively
impact the health, safety, or welfare of enrollees. Adverse incidents may
include events involving abuse, neglect, exploitation, major illness or injury,
involvement with law enforcement, elopement/missing, or major medication
incidents.

b.
The Managed Care Plan shall require participating and direct service providers
to report adverse incidents to the Managed Care Plan within twenty-four (24)
hours of the incident. The Managed Care Plan must ensure that all participating
and direct service providers are required to report adverse incidents to the
Agency immediately but not more than twenty-four (24) hours of the incident.
Reporting will include information including the


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 128 of 217

--------------------------------------------------------------------------------






enrollee's identity, description of the incident and outcomes including current
status of the enrollee.
c.
The Managed Care Plan shall report suspected abuse, neglect and exploitation of
enrollees immediately, in accordance with s.39.201 and Chapter 415, F.S. The
Managed Care Plan shall report suspected cases of abuse, neglect and/or
exploitation to the appropriate protective services unit/hotline

d.
Documentation related to the suspected abuse, neglect or exploitation, including
the reporting of such, must be kept in a file, separate from the enrollee's case
file, that is designated as confidential. Such file shall be made available to
the Agency upon request.

e.
The Managed Care Plan shall implement and maintain a risk-management program.

f.
The Managed Care Plan shall provide appropriate training and take corrective
action as needed to ensure its staff, participating providers, and direct
service providers comply with critical incident requirements.

g.
Enrollee quality of care issues must be reported to and a resolution coordinated
with the Managed Care Plan's Quality Management Department.

h.
The Managed Care Plan shall report to the Agency, as specified in Section XIV,
Reporting Requirements, and in the Managed Care Plan Report Guide, and in the
manner and format determined by the Agency, any death and any adverse incident
that could impact the health or safety of an enrollee (e.g., physical or sexual
abuse) within twenty-four (24) hours of detection or notification.

i.
The Managed Care Plan shall report a summary of critical incidents in a report
to the Agency as specified in Section XIV, Reporting Requirements, and the
Managed Care Plan Report Guide, and in the manner and format determined by the
Agency.

j.
The Managed Care Plan, shall report to the Agency all serious enrollee injuries
occurring through health services within fifteen (15) days after the Managed
Care Plan received information about the injury. The Managed Care Plan must use
the Agency's Division of Health Quality Assurance's (HQA's) online Code 15
report to document and report the incident. The Managed Care Plan can find the
Code 15 report at:
http://ahca.myflorida.com/SCHS/RiskMgtPubSaftey/RiskManagement.shtml

k.
The Managed Care Plan shall report suspected unlicensed ALF's and AFCH's to the
Agency, and shall require its providers to do the same pursuant to 408.812 F.S.

2.    Agency Annual Medical/Case Record Audit and Onsite Monitoring
a.
The Managed Care Plan shall furnish specific data requested in order for the
Agency to conduct the medical/case record audit, including audit of enrollee
plan of care, provider credentialing records, service provider reimbursement
records, contractor personnel records, and other documents and files as required
under this Contract.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 129 of 217

--------------------------------------------------------------------------------






b.
If the medical/case record audit and/or other document audits indicate that
quality of care is not acceptable within the terms of this Contract, the Managed
Care Plan shall correct the problem immediately and may be required to submit a
CAP to address the problem. The CAP shall be time limited based upon the nature
of the deficiency. Regardless of a CAP, health and safety issues, and problems
not corrected, shall result in the Agency sanctioning the Managed Care Plan, in
accordance with the provisions of Section XI, Sanctions, and may immediately
terminate all enrollment activities and mandatory assignments, until the Managed
Care Plan attains an acceptable level of quality of care as determined by the
Agency.

G.
Utilization Management (UM)

1.    General Provisions
a.
The UM program shall be consistent with 42 CFR Parts 438 and 456 (as
applicable), reflected in a written Utilization Management Program Description
and include, but not be limited to:

(1)
Procedures for identifying patterns of over-utilization and under-utilization of
services and for addressing potential problems identified as a result of these
analyses;

(2)
Procedures for reporting fraud and abuse information identified through the UM
program to the Agency's MPI as described in Section VIII, Administration and
Management, and referenced in 42 CFR 455.1(a)(1);

(3)
Procedures for enrollees to obtain a second medical opinion at no expense to the
enrollee and for the Managed Care Plan to authorize claims for such services in
accordance with 42 CFR 438.206(b)(3) and s. 641.51, F.S.; and

(4)
Protocols for prior authorization and denial of services; the process used to
evaluate prior and concurrent authorization; objective evidence-based criteria
to support authorization decisions; mechanisms to ensure consistent application
of review criteria for authorization decisions; consultation with the requesting
provider when appropriate; hospital discharge planning; physician profiling; and
retrospective review, meeting the predefined criteria below. The Managed Care
Plan shall be responsible for ensuring the consistent application of review
criteria for authorization decisions and consulting with the requesting provider
when appropriate.

b.
The Managed Care Plan shall ensure that applicable evidence-based criteria are
utilized with consideration given to characteristics of the local delivery
systems available for specific members as well as member-specific factors, such
as member's age, co-morbidities, complications, progress in treatment,
psychosocial situation and home environment.

c.
The Managed Care Plan must provide that compensation to individuals or entities
that conduct UM activities is not structured to provide incentives for the
individual or entity to deny, limit, or discontinue medically necessary services
to any enrollee.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 130 of 217

--------------------------------------------------------------------------------






2.    Service Authorization System
a.
Managed Care Plans shall have automated authorization systems, as required in s.
409.967(2)(c)3., F.S., and may not require paper authorization in addition as a
condition for providing treatment.

b.
The Managed Care Plan's service authorization systems shall provide written
confirmation of all denials, service limitations and reductions of authorization
to providers (See 42 CFR 438.210(c)).

c.
The Managed Care Plan's service authorization systems shall provide the
authorization number and effective dates for authorization to providers and
non-participating providers.

d.
The Managed Care Plan shall not delay service authorization if written
documentation is not available in a timely manner. However, the Managed Care
Plan is not required to approve claims for which it has received no written
documentation.

e.
The Managed Care Plan shall comply with the following standards, measured on a
monthly basis, for processing authorization requests in a timely manner:

(1)
The Managed Care Plan shall process ninety-five percent (95%) of all standard
authorizations within fourteen (14) days.

(2)
The Managed Care Plan's average turnaround time for standard authorization
requests shall not exceed seven (7) days.

(3)
The Managed Care Plan shall process ninety five percent (95%) of all expedited
authorization requests within three (3) business days.

(4)
The Managed Care Plan's average turnaround time for expedited authorization
requests shall not exceed two (2) business days.

f.
The Managed Care Plan may request to be notified, but shall not deny claims
payment based solely on lack of notification, for the following:

(1)
Inpatient emergency admissions (within ten (10) days);

(2)
Obstetrical care (at first visit);

(3)
Obstetrical admissions exceeding forty-eight (48) hours for vaginal delivery and
ninety-six (96) hours for caesarean section; and

(4)
Transplants.

g.
The Managed Care Plan shall provide post-authorization to CHDs for emergency
shelter medical screenings provided for children being taken into the child
welfare system.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 131 of 217

--------------------------------------------------------------------------------






h.
In accordance with s. 409.967(2)(c)2, F.S., the Managed Care Plan shall assure
that the prior authorization process for prescribed drugs is readily accessible
to health care providers, including posting appropriate contact information on
its website and providing timely responses to providers.

3.    Practice Guidelines
a.
The Managed Care Plan shall adopt practice guidelines that meet the following
requirements (see 42 CFR 438.236(b)):

(1)
Are based on valid and reliable clinical evidence or a consensus of health care
professionals in a particular field;

(2)
Consider the needs of the enrollees;

(3)
Are adopted in consultation with providers; and

(4)
Are reviewed and updated periodically, as appropriate.

b.
The Managed Care Plan shall disseminate any revised practice guidelines to all
affected providers and, upon request, to enrollees and potential enrollees.

c.
The Managed Care Plan shall ensure consistency with regard to all decisions
relating to UM, enrollee education, covered services and other areas to which
the practice guidelines apply.

4.    Clinical Decision-Making
a.
The Managed Care Plan shall ensure that all decisions to deny a service
authorization request, or limit a service in amount, duration or scope that is
less than requested, are made by health care professionals who have the
appropriate clinical expertise in treating the enrollee's condition or disease
(see 42 CFR 438.210(b)(3)).

b.
Only a licensed psychiatrist may authorize a denial for an initial or concurrent
authorization of any request for behavioral health services. The psychiatrist's
review shall be part of the UM process and not part of the clinical review,
which may be requested by a provider or the enrollee, after the issuance of a
denial.

c.
Licensed Clinical Social Workers, while classified as Health Care Professionals,
are not permitted to make decisions to reduce, deny, suspend, or terminate
services, unless it is within the scope of their license to do so according to
Chapter 491, F.S. Under no circumstances will Licensed Clinical Social Workers
diagnose and treat individuals as defined in Chapter 491, F.S.

5.    Notices of Action (See 42 CFR 438.210)
a.
The Managed Care Plan shall notify the provider and give the enrollee written
notice of any decision to deny a service authorization request, or to authorize
a service in an amount, duration or scope that is less than requested.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 132 of 217

--------------------------------------------------------------------------------






b.
For standard authorization decisions, the Managed Care Plan shall provide notice
as expeditiously as the enrollee's health condition requires and within no more
than seven (7) days following receipt of the request for service.

c.
The timeframe for standard authorization decisions can be extended up to seven
(7) additional days if the enrollee or the provider requests extension or the
Managed Care Plan justifies the need for additional information and how the
extension is in the enrollee's interest.

d.
Expedited authorization is required when a provider indicates, or the Managed
Care Plan determines, that following the standard timeline could seriously
jeopardize the enrollee's life or health or ability to attain, maintain or
regain maximum function. An expedited decision must be made no later than forty
eight (48) hours after receipt of the request for service.

e.
The Managed Care Plan may extend the timeframe for expedited authorization
decisions by up to two (2) additional business days if the enrollee or the
provider requests an extension or if the Managed Care Plan justifies the need
for additional information and how the extension is in the enrollee's interest.

6.    Notices of Action to Enrollees (See 42 CFR 438.404)
a.
The Managed Care Plan shall provide the enrollee with a written notice of action
using the template provided by the Agency and that includes the following:

(1)
The action the Managed Care Plan or its subcontractor has taken or intends to
take;

(2)
The reasons for the action;

(3)
The enrollee or provider's right to file an appeal with the Managed Care Plan;

(4)
The enrollee's right to request a Medicaid Fair Hearing;

(5)
The procedures for exercising the rights specified in the notice;

(6)
The circumstances under which expedited resolution is available and how to
request it; and

(7)
The enrollee's right to have benefits continue pending resolution of the appeal,
how to request that benefits be continued, and the circumstances in which the
enrollee must have to pay the cost of those benefits.

b.
The Managed Care Plan shall mail the notice of action as follows:

(1)
For termination, suspension or reduction of previously authorized Medicaid
covered services no later than ten (10) days before the action is to take
effect. Certain exceptions apply under 42 CFR 431.213 and 214;

(2)
For denial of payment, at the time of any action affecting the claim;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 133 of 217

--------------------------------------------------------------------------------






(3)
For standard service authorization decisions that deny or limit services no more
than seven (7) days following the request for service or within fourty-eight
(48) hours following an expedited service request;

(4)
If the Managed Care Plan extends the timeframe for a service authorization
decision, in which case it shall:

(a)
Notify the enrollee of the reason for extending the timeframe and advising of
the right to file a grievance if the enrollee disagrees with the extension of
time;

(b)
Issue and carry out its determination as expeditiously as possible but no later
than the date the extension expires; and

(c)
Send notice of the extension to the enrollee within five (5) business days of
determining the need for an extension.

(5)
For service authorization decisions not reached within required timeframes, on
the date the timeframes expire. Such failures constitute a denial and are,
therefore, an adverse action; and

(6)
For expedited service authorization decisions within the timeframes specified.

7.    Changes to Utilization Management Components
a.
The Managed Care Plan shall obtain written approval from the Agency for its
service authorization protocols and any changes.

b.
The Managed Care Plan shall provide no less than thirty (30) days' written
notice to the Agency before making any changes to the administration and/or
management procedures and/or authorization, denial or review procedures,
including any delegations, as described in this section.

H.
Continuity of Care in Enrollment

1.
The Managed Care Plan shall be responsible for coordination of care for new
enrollees transitioning into the Managed Care Plan. In the event a new enrollee
is receiving prior authorized ongoing course of treatment with any provider, the
Managed Care Plan shall be responsible for the costs of continuation of such
course of treatment, without any form of authorization and without regard to
whether such services are being provided by participating or non-participating
providers. The Managed Care Plan shall reimburse non-participating providers at
the rate they received for services rendered to the enrollee immediately prior
to the enrollee transitioning for a minimum of thirty (30) days, unless said
provider agrees to an alternative rate.

2.
LTC Managed Care Plans shall provide continuation of LTC services until the
enrollee receives an assessment, a plan of care is developed and services are
arranged and authorized as required to address the long-term care needs of the
enrollee, which shall be no more than sixty (60) days after the effective date
of enrollment.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 134 of 217

--------------------------------------------------------------------------------






3.
MMA Managed Care Plans shall provide continuation of MMA services until the
enrollee's PCP or behavioral health provider (as applicable to medical or
behavioral health services, respectively) reviews the enrollee's treatment plan,
which shall be no more than sixty (60) days after the effective date of
enrollment. The following services may extend beyond the sixty (60) day
continuity of care period, and the Managed Care Plan shall continue the entire
course of treatment with the recipient's current provider as described below:

a.
Prenatal and postpartum care - The Managed Care Plan shall continue to pay for
services provided by a pregnant woman's current provider for the entire course
of her pregnancy, including the completion of her postpartum care (six weeks
after birth), regardless of whether the provider is in the Managed Care Plan's
network.

b.
Transplant services (through the first year post-transplant) - The Managed Care
Plan shall continue to pay for services provided by the current provider for one
year post-transplant, regardless of whether the provider is in the Managed Care
Plan's network.

c.
Oncology (Radiation and/or Chemotherapy services for the current round of
treatment) - The Managed Care Plan shall continue to pay for services provided
by the current provider for the duration of the current round of treatment,
regardless of whether the provider is in the Managed Care Plan's network.

d.
Full course of therapy Hepatitis C treatment drugs.

4.
Comprehensive LTC Managed Care Plans shall provide continuation of LTC services
for enrollees with LTC benefits and MMA services for enrollees with MMA benefits
as indicated above.



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 135 of 217

--------------------------------------------------------------------------------






Section VIII. Administration and Management
A.    Organizational Governance and Staffing
1.    General Provisions
a.
The Managed Care Plan's governing body shall set forth policy and has overall
responsibility for the organization of the Managed Care Plan.

b.
The Managed Care Plan shall be responsible for the administration and management
of all aspects of this Contract, including, but not limited to, delivery of
services, provider network, provider education, claims resolution and
assistance, and all subcontracts, employees, agents and services performed by
anyone acting for or on behalf of the Managed Care Plan.

c.
The Managed Care Plan shall have a centralized executive administration, which
shall serve as the contact point for the Agency, except as otherwise specified
in this Contract.

d.
The Managed Care Plan must ensure adequate staffing and information systems
capability to ensure the Managed Care Plan can appropriately manage financial
transactions, record keeping, data collection, and other administrative
functions, including the ability to submit any financial, programmatic,
encounter data or other information required by the Agency, and to comply with
the HIPAA and HITECH Acts.

2.    Minimum Staffing
The positions described below represent the minimum management staff required
for the Managed Care Plan. The Managed Care Plan shall notify the Agency of
changes in the staff positions indicated below with one asterisk, within five
(5) business days of the changes in staffing, to the Agency.
a.
Contract Manager*: The Managed Care Plan shall designate a Contract Manager to
work directly with the Agency. The Contract Manager shall be a full-time
employee of the Managed Care Plan and shall dedicate one hundred percent (100%)
of their time employed with the Managed Care Plan to this Contract. The Contract
Manager shall have the authority to administer the day-to-day business
activities of this Contract, including revising processes or procedures and
assigning additional resources as needed to maximize the efficiency and
effectiveness of services required under the Contract. The Contract Manager
cannot be designated to any other position in this section, including in other
lines of business within the Managed Care Plan. The Managed Care Plan shall meet
in person, or by telephone, at the request of Agency representatives to discuss
the status of the Contract, Managed Care Plan performance, benefits to the
state, necessary revisions, reviews, reports and planning. The Contract Manager
shall be located in the State of Florida.

b.
Medical Director*: The Medical Director shall be a full-time employee of the
Managed Care Plan and shall be a physician with an active unencumbered Florida
license in accordance with Chapter 458 or 459, F.S., and shall have experience
providing services to the population served under this Contract. The medical
director shall oversee and be responsible for the proper provision of covered
services to enrollees,


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 136 of 217

--------------------------------------------------------------------------------






the quality management program and the grievance system. The medical director
cannot be designated to serve in any other position; however, if the Managed
Care Plan has both a long-term care Contract and a medical assistance Contract
with the Agency, the medical director can serve both Contracts. Under that
circumstance, the medical director must then have experience serving both
long-term care and medical assistance populations.
c.
Compliance Officer*: The Managed Care Plan shall have a designated full-time
employee qualified by training and experience in health care or risk management,
to oversee the compliance program. The compliance officer shall also be
qualified to oversee a fraud and abuse program designed to ensure program
integrity through fraud and abuse prevention and detection pursuant to this
Contract and state and federal law. If the Managed Care Plan has both a
long-term care Contract and a medical assistance Contract with the Agency, the
compliance officer can serve both Contracts.

d.
Medical/Case Records Review Coordinator: The Managed Care Plan shall have a
designated employee, qualified by training and experience, to ensure compliance
with the medical/case records requirements as described in this Contract. The
medical/case records review coordinator shall maintain medical/case record
standards and direct medical/case record reviews according to the terms of this
Contract.

e.
Data Processing and Data Reporting Coordinator*: The Managed Care Plan shall
have a person trained and experienced in data processing, data reporting and
claims resolution, as required, to ensure that computer system reports the
Managed Care Plan provides to the Agency and its agents are accurate, and that
computer systems operate in an accurate and timely manner.

f.
Community Outreach Oversight Coordinator: If the Managed Care Plan engages in
community outreach, it shall have a designated employee, qualified by training
and experience, to ensure the Managed Care Plan adheres to the community
outreach and marketing requirements of this Contract.

g.
QI Professional: The Managed Care Plan shall have a designated employee,
qualified by training and experience in QI and who holds the appropriate
clinical certification and/or license.

h.
UM Professional*: The Managed Care Plan shall have a designated employee,
qualified by training and experience in UM and who holds the appropriate
clinical certification and/or license.

i.
Grievance System Coordinator*: The Managed Care Plan shall have a designated
employee, qualified by training and experience, to process and resolve
complaints, grievances and appeals and be responsible for the grievance system.

j.
Claims/Encounter Manager*: The Managed Care Plan shall have a designated
employee qualified by training and experience to oversee claims and encounter
submittal and processing, where applicable, and to ensure the accuracy,
timeliness and completeness of processing payment and reporting.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 137 of 217

--------------------------------------------------------------------------------






k.
Fraud Investigative Unit (also known as Special Investigative Unit) Manager*:
The Managed Care Plan shall have a designated employee qualified by training and
experience to oversee the special investigative unit for the investigation of
possible fraud, abuse and overpayment and ensures mandatory reporting as
required by this Contract, state and federal law.

3.    Medical and Professional Support Staff
The Managed Care Plan shall have medical and professional support staff
sufficient to conduct daily business in an orderly manner, including having
enrollee services staff directly available during business hours for enrollee
services consultation, as determined through management and medical reviews. The
Managed Care Plan shall maintain sufficient medical and professional support
staff, available twenty-four hours a day, seven days a week (24/7), to handle
emergency services and care inquiries from enrollees and caregivers.
4.    Care Coordination/Case Management Staff
The Managed Care Plan shall have sufficient care coordination/case management
staff, qualified by training, experience and certification/licensure to conduct
the Managed Care Plan's care coordination/case management functions. See the LTC
Exhibit for required case manager qualifications for enrollees with LTC
benefits.
5.    Staff Training and Education
The Managed Care Plan shall educate its staff about its policies and procedures
and all applicable provisions of this Contract, including advance directives,
situations in which advance directives may be of benefit to enrollees, and their
responsibility to educate enrollees about this tool and assist them in making
use of it.
6.    Emergency Management Plan
Before beginning operations and annually by May 31 of each Contract year, the
Managed Care Plan shall submit to the Agency for approval an emergency
management plan specifying what actions the Managed Care Plan shall conduct to
ensure the ongoing provision of covered services in a disaster or man-made
emergency including, but not limited to, localized acts of nature, accidents,
and technological and/or attack-related emergencies. If the emergency management
plan is unchanged from the previous year, and was approved by the Agency, the
Managed Care Plan shall submit an electronic certification to the Agency that
the prior year's plan is still in place.
B.    Subcontracts
1.    General Provisions
a.
The Managed Care Plan shall be responsible for all work performed under this
Contract, but may, with the prior written approval of the Agency, delegate
performance of work required under this Contract to a subcontractor. The Managed
Care Plan shall submit any proposed delegation to the Agency for prior written
approval. The Managed Care Plan shall submit all subcontracts for Agency review
to determine compliance with


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 138 of 217

--------------------------------------------------------------------------------






Contract requirements for subcontracts. If the Agency determines, at any time,
that a subcontract is not in compliance with a Contract requirement, the Managed
Care Plan shall promptly revise the subcontract to bring it into compliance. In
addition, the Managed Care Plan may be subject to sanctions pursuant to Section
XI, Sanctions, and/or liquidated damages pursuant to Section XIII, Liquidated
Damages.
b.
All subcontracts must comply with 42 CFR 438.230, 42 CFR 455.104, 42 CFR 455.105
and 42 CFR 455.106 and any other applicable state or federal law.

c.
No subcontract that the Managed Care Plan enters into with respect to
performance under the Contract shall, in any way, relieve the Managed Care Plan
of any responsibility for the performance of duties under this Contract. The
Managed Care Plan shall assure that all tasks related to the subcontract are
performed in accordance with the terms of this Contract and shall provide the
Agency with its monitoring schedule annually by December 1 of each Contract
year. The Managed Care Plan shall identify in its subcontracts any aspect of
service that may be further subcontracted by the subcontractor.

d.
All model and executed subcontracts and amendments used by the Managed Care Plan
under this Contract shall be in writing, signed, and dated by the Managed Care
Plan.

2.
Subcontractor Eligibility

a.
All subcontractors must be eligible for participation in the Medicaid program;
however, the subcontractor is not required to participate in the Medicaid
program as a provider.

b.
If a subcontractor was involuntarily terminated from the Medicaid program other
than for purposes of inactivity, that entity is not considered an eligible
subcontractor.

3.    Subcontract Content Requirements
a.
The Managed Care Plan agrees to make payment to all subcontractors pursuant to
all state and federal laws, rules and regulations, including s. 409.967, F.S.,
s. 409.975(6), F.S., s. 409.982, F.S., s. 641.3155, F.S., 42 CFR 447.46, and 42
CFR 447.45(d)(2), (3), (5) and (6); All model and executed subcontracts and
amendments used by the Managed Care Plan under this Contract shall meet the
following requirements with respect to payment:

(1)
Identification of conditions and method of payment;

(2)
Provide for prompt submission of information needed to make payment;

(3)
Provide for full disclosure of the method and amount of compensation or other
consideration to be received from the Managed Care Plan;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 139 of 217

--------------------------------------------------------------------------------






(4)
Require any claims payment to a provider be accompanied by an itemized
accounting of the individual claims included in the payment including, but not
limited to, the enrollee's name, the date of service, the procedure code,
service units, the amount of reimbursement, and the identification of the
Managed Care Plan;

(5)
Require an adequate record system be maintained for recording services, charges,
dates and all other commonly accepted information elements for services rendered
to the Managed Care Plan;

(6)
Specify that the subcontractor may not seek payment from a Medicaid Pending
enrollee on behalf of the Managed Care Plan; and

(7)
Specify that the Managed Care Plan shall assume responsibility for cost
avoidance measures for third party collections in accordance Section X,
Financial Requirements.

b.
All model and executed subcontracts and amendments used by the Managed Care Plan
under this Contract shall meet the following requirements with respect to
provisions for monitoring and inspections:

(1)
Provide that the Agency and DHHS may evaluate through inspection or other means
the quality, appropriateness and timeliness of services performed;

(2)
Provide for inspections of any records pertinent to the Contract by the Agency
and DHHS;

(3)
In addition to record retention requirements for practitioner or provider
licensure, require that records be maintained for a period not less than ten
(10) years from the close of the Contract and retained further if the records
are under review or audit until the review or audit is complete. (Prior approval
for the disposition of records must be requested and approved by the Managed
Care Plan if the subcontract is continuous.);

(4)
Provide for monitoring and oversight by the Managed Care Plan and the
subcontractor to provide assurance that all licensed medical professionals are
credentialed in accordance with the Managed Care Plan's and the Agency's
credentialing requirements as found Section VI, Provider Network, if the Managed
Care Plan has delegated the credentialing to a subcontractor; and

(5)
Provide for monitoring of services rendered to Managed Care Plan enrollees
through the subcontractor.

c.
All model and executed subcontracts and amendments used by the Managed Care Plan
under this Contract shall meet the following requirements with respect to the
specification of functions of the subcontractor:

(1)
Identify the population covered by the subcontract;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 140 of 217

--------------------------------------------------------------------------------






(2)
Provide for submission of all reports and clinical information required by the
Managed Care Plan, including CHCUP reporting (if applicable); and

(3)
Provide for the participation in any internal and external quality improvement,
utilization review, peer review and grievance procedures established by the
Managed Care Plan.

d.
All model and executed subcontracts and amendments used by the Managed Care Plan
under this Contract shall meet the following requirements with respect to
protective clauses:

(1)
Require safeguarding of information about enrollees according to 42 CFR, Part
438.224.

(2)
Require compliance with HIPAA privacy and security provisions.

(3)
Require an exculpatory clause, which survives subcontract termination, including
breach of subcontract due to insolvency, which assures that Medicaid recipients
or the Agency will not be held liable for any debts of the subcontractor.

(4)
If there is a Managed Care Plan physician incentive plan, include a statement
that the Managed Care Plan shall make no specific payment directly or indirectly
under a physician incentive plan to a subcontractor as an inducement to reduce
or limit medically necessary services to an enrollee, and affirmatively state
that all incentive plans do not provide incentives, monetary or otherwise, for
the withholding of medically necessary care;

(5)
Require full cooperation in any investigation by the Agency, MPI, MFCU, DOEA, or
other state or federal entity or any subsequent legal action that may result
from such an investigation;

(6)
Contain a clause indemnifying, defending and holding the Agency, its designees
and the Managed Care Plan's enrollees harmless from and against all claims,
damages, causes of action, costs or expenses, including court costs and
reasonable attorney fees, to the extent proximately caused by any negligent act
or other wrongful conduct arising from the subcontract agreement. This clause
must survive the termination of the subcontract, including breach due to
insolvency. The Agency may waive this requirement for itself, but not Managed
Care Plan enrollees, for damages in excess of the statutory cap on damages for
public entities, if the subcontractor is a state agency or subdivision as
defined by s. 768.28, F.S., or a public health entity with statutory immunity.
All such waivers must be approved in writing by the Agency;

(7)
Require that the subcontractor secure and maintain, during the life of the
subcontract, workers' compensation insurance for all of its employees connected
with the work under this Contract unless such employees are covered by the
protection afforded by the Managed Care Plan. Such insurance shall comply with
Florida's Workers' Compensation Law;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 141 of 217

--------------------------------------------------------------------------------






(8)
Specify that if the subcontractor delegates or subcontracts any functions of the
Managed Care Plan, that the subcontract or delegation includes all the
requirements of this Contract;

(9)
Make provisions for a waiver of those terms of the subcontract, which, as they
pertain to Medicaid recipients, are in conflict with the specifications of this
Contract;

(10)
Provide for revoking delegation, or imposing other sanctions, if the
subcontractor's performance is inadequate;

(11)
Provide that compensation to individuals or entities that conduct utilization
management activities is not structured so as to provide incentives for the
individual or entity to deny, limit or discontinue medically necessary services
to any enrollee; and

(12)
Provide details about the following as required by Section 6032 of the federal
Deficit Reduction Act of 2005:

(a)
The False Claim Act;

(b)
The penalties for submitted false claims and statements;

(c)
Whistleblower protections; and

(d)
The entity’s role in preventing and detecting fraud, waste and abuse, and each
person’s responsibility relating to detection and prevention.

e.
In conjunction with the Standard Contract, Section III, B., Termination, all
provider contracts and subcontracts shall contain termination procedures.

4.
Other Contract Requirements

a.
Subcontractors are subject to background checks. The Managed Care Plan shall
consider the nature of the work a subcontractor or agent will perform in
determining the level and scope of the background checks.

b.
The Managed Care Plan shall document compliance certification
(business-to-business) testing of transaction compliance with HIPAA for any
subcontractor receiving enrollee data.

5.    Minority Business Enterprises
The Agency encourages use of minority business enterprise subcontractors. See
Section VI.C., for provisions and requirements specific to provider contracts
and for other minority recruitment and retention plan requirements.

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 142 of 217

--------------------------------------------------------------------------------






C.
Information Management and Systems

1.    General Provisions
a.
Systems Functions. The Managed Care Plan shall have information management
processes and information systems that enable it to meet Agency and federal
reporting requirements, other Contract requirements, and all applicable Agency
policies, state and federal laws, rules and regulations, including HIPAA.

b.
Systems Capacity. The Managed Care Plan's system(s) shall possess capacity
sufficient to handle the workload projected for the begin date of operations and
will be scalable and flexible so to be adapted as needed, within negotiated
timeframes, in response to changes in Contract requirements, increases in
enrollment estimates, etc.

c.
E-Mail System. The Managed Care Plan shall provide a continuously available
electronic mail communication link (e-mail system) with the Agency. This system
shall be:

(1)
Available from the workstations of the designated Managed Care Plan contacts;
and

(2)
Capable of attaching and sending documents created using software products other
than the Managed Care Plan's systems, including the Agency's currently installed
version of Microsoft Office and any subsequent upgrades as adopted. The
electronic mail system should include encryption capabilities compliant with
Federal Information Processing Standards Publication (FIPS) 140-2.

d.
Participation in Information Systems Work Groups/Committees. The Managed Care
Plan shall meet as requested by the Agency, to coordinate activities and develop
cohesive systems strategies across vendors and agencies.

e.
Connectivity to the Agency/State Network and Systems. The Managed Care Plan
shall be responsible for establishing connectivity to the Agency's/state's wide
area data communications network, and the relevant information systems attached
to this network, in accordance with all applicable Agency and/or state policies,
standards and guidelines.

2.    Data and Document Management Requirements
a.
Adherence to Data and Document Management Standards

(1)
The Managed Care Plan's systems shall conform to the standard transaction code
sets specified in the Contract.

(2)
The Managed Care Plan's systems shall conform to HIPAA and HITECH standards for
data and document management.

(3)
The Managed Care Plan shall partner with the Agency in the management of
standard transaction code sets specific to the Agency. Furthermore, the Managed
Care Plan shall partner with the Agency in the development and implementation
planning of future standard code sets not specific to HIPAA or other federal
efforts


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 143 of 217

--------------------------------------------------------------------------------






and shall conform to these standards as stipulated in the plan to implement the
standards.
b.
Data Model and Accessibility. Managed Care Plan systems shall be structured
query language (SQL) and/or open database connectivity (ODBC) compliant.
Alternatively, the Managed Care Plan's systems shall employ a relational data
model in the architecture of its databases in addition to a relational database
management system (RDBMS) to operate and maintain them.

c.
Data and Document Relationships. The Managed Care Plan shall house indexed
images of documents used by enrollees and providers to transact with the Managed
Care Plan in the appropriate database(s) and document management systems so as
to maintain the logical relationships between certain documents and certain
data.

d.
Information Retention. Information in the Managed Care Plan's systems shall be
maintained in electronic form for three (3) years in live systems and for six
(6) years in live and/or archival systems, or longer for audits or litigation as
specified elsewhere in this Contract.

e.
Information Ownership. All information, whether data or documents, and reports
that contain or make references to said Information, involving or arising out of
this Contract is owned by the Agency. The Managed Care Plan is expressly
prohibited from sharing or publishing the Agency information and reports without
the prior written consent of the Agency. In the event of a dispute regarding the
sharing or publishing of information and reports, the Agency's decision on this
matter shall be final and not subject to change.

3.    System and Data Integration Requirements
a.
Adherence to Standards for Data Exchange

(1)
The Managed Care Plan's systems shall be able to transmit, receive and process
data in HIPAA-compliant formats that are in use as of the Contract execution
date.

(2)
The Managed Care Plan's systems shall be able to transmit, receive and process
data in the Agency-specific formats and/or methods that are in use on the
Contract execution date.

(3)
The Managed Care Plan's systems shall conform to future federal and/or
Agency-specific standards for data exchange within one-hundred twenty (120) days
of the standard's effective date or, if earlier, the date stipulated by CMS or
the Agency. The Managed Care Plan shall partner with the Agency in the
management of current and future data exchange formats and methods and in the
development and implementation planning of future data exchange methods not
specific to HIPAA or other federal effort. Furthermore, the Managed Care Plan
shall conform to these standards as stipulated in the Agency agreed-upon plan to
implement such standards.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 144 of 217

--------------------------------------------------------------------------------






b.
HIPAA Compliance Checker. All HIPAA-conforming transactions between the Agency
and the Managed Care Plan shall be subjected to the highest level of compliance
as measured using an industry-standard HIPAA compliance checker application.

c.
Data and Report Validity and Completeness. The Managed Care Plan shall institute
processes to ensure the validity and completeness of the data, including
reports, it submits to the Agency. At its discretion, the Agency will conduct
general data validity and completeness audits using industry-accepted
statistical sampling methods. Data elements that will be audited include, but
are not limited to: enrollee ID, date of service, assigned Medicaid provider ID,
category and subcategory (if applicable) of service, diagnosis codes, procedure
codes, revenue codes, date of claim processing, and (if and when applicable)
date of claim payment. Control totals shall also be reviewed and verified.

d.
State/Agency Website/Portal Integration. Where deemed that the Managed Care
Plan's web presence will be incorporated to any degree to the Agency's or the
state's web presence (also known as a portal), the Managed Care Plan shall
conform to any applicable Agency or state standard for website structure, coding
and presentation.

e.
Functional Redundancy with FMMIS. The Managed Care Plan's systems shall be able
to transmit and receive transaction data to and from FMMIS as required for the
appropriate processing of claims and any other transaction that could be
performed by either system.

f.
Data Exchange in Support of the Agency's Program Integrity and Compliance
Functions. The Managed Care Plan's systems shall be capable of generating files
in the prescribed formats for upload into Agency systems used specifically for
program integrity and compliance purposes.

g.
Address Standardization. The Managed Care Plan's system(s) shall possess mailing
address standardization functionality in accordance with US Postal Service
conventions.

h.
Eligibility and Enrollment Data Exchange Requirements

(1)
The Managed Care Plan shall receive process and update enrollment files sent
daily by the Agency or its agent(s).

(2)
The Managed Care Plan shall update its eligibility/enrollment databases within
twenty-four (24) hours after receipt of said files.

(3)
The Managed Care Plan shall transmit to the Agency or its agent, in a
periodicity schedule, format and data exchange method to be determined by the
Agency, specific data it may garner from an enrollee including third party
liability data.

(4)
The Managed Care Plan shall be capable of uniquely identifying a distinct
Medicaid recipient across multiple systems within its span of control.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 145 of 217

--------------------------------------------------------------------------------






4.    Systems Availability, Performance and Problem Management Requirements
a.
Availability of Critical Systems Functions. The Managed Care Plan shall ensure
that critical systems functions available to enrollees and providers, functions
that if unavailable would have an immediate detrimental impact on enrollees and
providers, are available twenty-four hours a day, seven days a week (24/7),
except during periods of scheduled system unavailability agreed upon by the
Agency and the Managed Care Plan. Unavailability caused by events outside of a
Managed Care Plan's span of control should be addressed in a business continuity
plan. The Managed Care Plan shall make the Agency aware of the nature and
availability of these functions prior to extending access to these functions to
enrollees and/or providers.

b.
Availability of Data Exchange Functions. The Managed Care Plan shall ensure that
the systems and processes within its span of control associated with its data
exchanges with the Agency and/or its agent(s) are available and operational
according to specifications and the data exchange schedule.

c.
Availability of Other Systems Functions. The Managed Care Plan shall ensure that
at a minimum all other system functions and information are available to the
applicable system users between the hours of 7:00 a.m. and 7:00 p.m., in the
time zone where the user is located, Monday through Friday.

d.
Problem Notification

(1)
Upon discovery of any problem within its span of control that may jeopardize or
is jeopardizing the availability and performance of all systems functions and
the availability of information in said systems, including any problems
affecting scheduled exchanges of data between the Managed Care Plan and the
Agency and/or its agent(s), the Managed Care Plan shall notify the applicable
Agency staff via phone, fax and/or electronic mail within one ( 1) hour of such
discovery. In its notification, the Managed Care Plan shall explain in detail
the impact to critical path processes such as enrollment management and claims
submission processes.

(2)
The Managed Care Plan shall provide to appropriate Agency staff information on
system unavailability events, as well as status updates on problem resolution.
At a minimum these updates shall be provided on an hourly basis and made
available via electronic mail and/or telephone.

e.
Recovery from Unscheduled System Unavailability. Unscheduled system
unavailability caused by the failure of systems and telecommunications
technologies within the Managed Care Plan's span of control will be resolved,
and the restoration of services implemented, within forty-eight (48) hours of
the official declaration of system unavailability.

f.
Exceptions to System Availability Requirement. The Managed Care Plan shall not
be responsible for the availability and performance of systems and IT
infrastructure technologies outside of the Managed Care Plan's span of control.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 146 of 217

--------------------------------------------------------------------------------






g.
Information Systems Corrective Action Plan. If at any point there is a problem
with a critical systems function, at the request of the Agency, the Managed Care
Plan shall provide to the Agency full written documentation that includes a
corrective action plan (CAP) that describes how problems with critical systems
functions will be prevented from occurring again. The CAP shall be delivered to
the Agency within five (5) business days of the problem's occurrence. Failure to
submit a CAP and to show progress in implementing the CAP shall make the Managed
Care Plan subject to sanctions, in accordance with Section XI, Sanctions.

h.
Business Continuity-Disaster Recovery (BC-DR) Plan

(1)
Regardless of the architecture of its systems, the Managed Care Plan shall
develop, and be continually ready to invoke, a BC-DR plan that is reviewed and
prior-approved by the Agency. If the approved plan is unchanged from the
previous year, the Managed Care Plan shall submit a certification to the Agency
that the prior year's plan is still in place annually by April 30th of each
Contract year. Changes in the plan are due to the Agency within ten (10)
business days after the change.

(2)
At a minimum, the Managed Care Plan's BC-DR plan shall address the following
scenarios: (1) the central computer installation and resident software are
destroyed or damaged; (2) system interruption or failure resulting from network,
operating hardware, software or operational errors that compromise the integrity
of transactions that are active in a live system at the time of the outage; (3)
system interruption or failure resulting from network, operating hardware,
software or operational errors that compromise the integrity of data maintained
in a live or archival system; (4) system interruption or failure resulting from
network, operating hardware, software or operational errors that do not
compromise the integrity of transactions or data maintained in a live or
archival system, but do prevent access to the system, i.e., cause unscheduled
system unavailability; and (5) Malicious acts, including malware or
manipulation.

(3)
The Managed Care Plan shall periodically, but no less than annually, by April 30
of each Contract year, perform comprehensive tests of its BC-DR plan through
simulated disasters and lower level failures in order to demonstrate to the
Agency that it can restore system functions per the standards outlined in the
Contract.

(4)
In the event that the Managed Care Plan fails to demonstrate in the tests of its
BC-DR plan that it can restore system functions per the standards outlined in
this Contract, the Managed Care Plan shall be required to submit to the Agency a
corrective action plan in accordance with Section XI, Sanctions, that describes
how the failure will be resolved. The corrective action plan shall be delivered
within ten (10) business days of the conclusion of the test.

5.    System Testing and Change Management Requirements
a.
Notification and Discussion of Potential System Changes. The Managed Care Plan
shall notify the Agency of the following changes to systems within its span of
control at least ninety (90) days before the projected date of the change. If so
directed by the Agency, the Managed Care Plan shall discuss the proposed change
with the applicable


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 147 of 217

--------------------------------------------------------------------------------






Agency staff. This includes: (1) software release updates of core transaction
systems: claims processing, eligibility and enrollment processing, service
authorization management, provider enrollment and data management; and (2)
conversions of core transaction management systems.
b.
Response to Agency Reports of Systems Problems not Resulting in System
Unavailability

(1)
The Managed Care Plan shall respond to Agency reports of system problems not
resulting in system unavailability according to the following timeframes:

(a)
Within seven (7) days of receipt, the Managed Care Plan shall respond in writing
to notices of system problems.

(b)
Within twenty (20) days, the correction shall be made or a requirements analysis
and specifications document will be due.

(2)
The Managed Care Plan shall correct the deficiency by an effective date to be
determined by the Agency.

c.
Valid Window for Certain System Changes. Unless otherwise agreed to in advance
by the Agency as part of the activities described in this section, scheduled
system unavailability to perform system maintenance, repair and/or upgrade
activities shall not take place during hours that could compromise or prevent
critical business operations.

d.
Testing

(1)
The Managed Care Plan shall work with the Agency pertaining to any testing
initiative as required by the Agency.

(2)
Upon the Agency's written request, the Managed Care Plan shall provide details
of the test regions and environments of its core production information systems,
including a live demonstration, to enable the Agency to corroborate the
readiness of the Managed Care Plan's information systems.

6.    Information Systems Documentation Requirements
a.
Types of Documentation. The Managed Care Plan shall develop, prepare, print,
maintain, produce and distribute distinct system process and procedure manuals,
user manuals and quick-reference guides, and any updates thereafter, for the
Agency and other applicable Agency staff.

b.
Content of System Process and Procedure Manuals. The Managed Care Plan shall
ensure that written system process and procedure manuals document and describe
all manual and automated system procedures for its information management
processes and information systems.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 148 of 217

--------------------------------------------------------------------------------






c.
Content of System User Manuals. The system user manuals shall contain
information about, and instructions for, using applicable system functions and
accessing applicable system data.

d.
Changes to Manuals

(1)
When a system change is subject to the Agency's written approval, the Managed
Care Plan shall draft revisions to the appropriate manuals prior to Agency
approval of the change.

(2)
Updates to the electronic version of these manuals shall occur in real time;
updates to the printed version of these manuals shall occur within ten (10)
business days of the update's taking effect.

e.
Availability of/Access to Documentation. All of the aforementioned manuals and
reference guides shall be available in printed form and/or online. If so
prescribed, the manuals will be published in accordance with the appropriate
Agency and/or state standard.

7.    Reporting Requirements
The Managed Care Plan shall extract and upload data sets, upon request, to an
Agency-hosted secure FTP site to enable authorized Agency personnel, or the
Agency's agent, on a secure and read-only basis, to build and generate reports
for management use. The Agency and the Managed Care Plan shall arrange technical
specifications for each data set as required for completion of the request.
8.
Community Health Record/Continuity of Care Document/Electronic Medical/Case
Record and Related Efforts

a.
At such times that the Agency requires, the Managed Care Plan shall participate
and cooperate with the Agency to implement, within a reasonable timeframe,
secure, web-accessible, community health records for enrollees.

b.
The design of the vehicle(s) for accessing the community health
record/continuity of care document, the health record format and design shall
comply with all HIPAA and related regulations.

c.
The Managed Care Plan shall also cooperate with the Agency in the continuing
development of the state's health care data site (www.FloridaHealthFinder.com).

d.
The Managed Care Plan shall provide to its staff and volunteers, initial and
ongoing/periodic training on this Contract including, but not limited to, HIPAA
and the HITECH Act regarding the use and safeguarding of PHI.

9.    Compliance with Standard Coding Schemes
a.
Compliance with HIPAA-Based Code Sets. Managed Care Plan systems that are
required to or otherwise contain the applicable data type shall conform to the
following HIPAA-based standard code sets; the processes through which the data
are generated should conform to the same standards as needed:


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 149 of 217

--------------------------------------------------------------------------------






(1)
Logical Observation Identifiers Names and Codes (LOINC);

(2)
Healthcare Common Procedure Coding System (HCPCS);

(3)
Home Infusion EDI Coalition (HEIC) Product Codes;

(4)
National Drug Code (NDC);

(5)
National Council for Prescription Drug Programs (NCPDP);

(6)
International Classification of Diseases (ICD);

(7)
Diagnosis Related Group (DRG);

(8)
Claim Adjustment Reason Codes (CARC); and

(9)
Remittance Advice Remarks Codes (RARC)

b.
Compliance with Other Code Sets. Managed Care Plan systems that are required to
or otherwise contain the applicable data type shall conform to the following
non-HIPAA-based standard code sets:

(1)
As described in all Agency Medicaid reimbursement handbooks, for all "covered
entities," as defined under HIPAA, and which submit transactions in paper format
(non-electronic format).

(2)
As described in all Agency Medicaid reimbursement handbooks for all "non-covered
entities," as defined under HIPAA.

10.    Transition to ICD-10 Coding
The Managed Care Plan shall be responsible for ensuring its ability to
transition from ICD-9 codes to the new ICD-10 codes upon Agency implementation
and shall modify its policies, procedures and operations to reflect the coding
changes brought about by the transition to ICD-10.
11.    Data Exchange and Formats and Methods Applicable to Managed Care Plans
a.
HIPAA-Based Formatting Standards. Managed Care Plan systems shall conform to the
following HIPAA-compliant standards for Electronic Data Interchange (EDI) of
health care data effective the first day of operations in the applicable region.
The Managed Care Plan shall submit and receive transactions, ASC X12N or NCPDP
(for certain pharmacy transactions), including claims and encounter information,
payment and remittance advice, claims status, eligibility, enrollment and
disenrollment, referrals and authorizations, coordination of benefits and
premium payment. The implementation specifications for ASC X12N standards may be
obtained from the Washington Publishing Company on the Internet at
http://www.wpc-edi.com/. Florida specifications may be obtained on the Florida
Medicaid provider portal at:

http://portal.flmmis.com/FLPublic/Provider_EDI/Provider_EDI_CompanionGuides/tabId/62/default.aspx

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 150 of 217

--------------------------------------------------------------------------------






Transaction types include, but are not limited to:
(1)
ASC X12N 820 Payroll Deducted & Other Premium Payment

(2)
ASC X12N 834 Enrollment and Audit Transaction

(3)
ASC X12N 835 Claims Payment Remittance Advice Transaction

(4)
ASC X12N 837I Institutional Claim/Encounter Transaction

(5)
ASC X12N 837P Professional Claim/Encounter Transaction

(6)
ASC X12N 837D Dental Claim/Encounter Transaction

(7)
ASC X12N 270/271 Eligibility/Benefit Inquiry/Response

(8)
ASC X12N 276 Claims Status Inquiry

(9)
ASC X12N 277 Claims Status Response

(10)
ASC X12N 278/279 Utilization Review Inquiry/Response

(11)
NCPDP D.0 Pharmacy Claim/Encounter Transaction

b.
Methods for Data Exchange

(1)
The Managed Care Plan and the Agency and/or its agent shall make predominant use
of secure file transfer protocol (SFTP) and electronic data interchange (EDI) in
their exchanges of data.

(2)
The Managed Care Plan shall encourage network providers to participate in the
Agency's Direct Secure Messaging (DSM) service when it is implemented.

c.
Agency-Based Formatting Standards and Methods. Managed Care Plan systems shall
exchange the following data with the Agency and/or its agent in formats
specified by the Agency:

(1)
Provider network data;

(2)
Case management fees, if applicable; and

(3)
Payments.

12.    Social Networking
a.
If the Managed Care Plan uses social networking or smartphone applications
(apps), the Managed Care Plan must develop and maintain policies and procedures.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 151 of 217

--------------------------------------------------------------------------------






b.
If the Managed Care Plan uses smartphone applications (apps) to allow enrollees
direct access to Agency-approved member materials, the Managed Care Plan shall
comply with the following:

(1)
The smartphone application shall disclaim that the app being used is not private
and that no PHI or personally identifying information should be published on
this application by the Managed Care Plan or end user; and

(2)
The Managed Care Plan shall ensure that software applications obtained,
purchased, leased, or developed are based on secure coding guidelines; for
example:

(a)
OWASP [Open Web Application Security Project] Secure Coding Principles -
http://www.owasp.org/index.php/Secure_Coding_Principles;

(b)
CERT Security Coding- http://www.cert.org/secure-coding/; and

(c)
Top 10 Security Coding Practices -

https://www.securecoding .cert.org/confluence/display/seccode/Top+
10+Secure+Coding+Practices
D.
Claims and Provider Payment

1.    General Claims Provisions
a.
Pursuant to s. 409.967(2)(i), F.S., the Managed Care Plan shall comply with ss.
641.315, 641.3155, and 641.513., F.S.

b.
The Managed Care Plan shall have performance metrics, including those for
quality, accuracy and timeliness, and include a process for measurement and
monitoring, and for the development and implementation of interventions for
improvement in regards to claims processing and claims payment. The Managed Care
Plan shall keep documentation of the above and have these available for Agency
review.

c.
The Managed Care Plan shall be able to accept electronically transmitted claims
from providers in HIPAA compliant formats.

d.
For purposes of this subsection, electronic transmission of claims,
transactions, notices, documents, forms and payments shall be used to the
greatest extent possible by the Managed Care Plan and shall be HIPAA compliant.

e.
The Managed Care Plan shall ensure that claims are processed and comply with the
federal and state requirements set forth in 42 CFR 447.45 and 447.46 and Chapter
641, F.S., whichever is more stringent.

f.
Pursuant to s. 409.967(2)(l), F.S., any claims payment to a provider by the
Managed Care Plan must be accompanied by an itemized accounting of the
individual claims included in the payment including, but not limited to, the
enrollee's name, the date of service, the procedure code, service units, the
amount of reimbursement and the identification of the Managed Care Plan.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 152 of 217

--------------------------------------------------------------------------------






g.
Pursuant to s. 409.967(2)(k), F.S., MMA and LTC PSNs must ensure that no entity
licensed under Chapter 395, F.S., with a controlling interest in the PSN charges
a Medicaid Managed Care Plan more than the amount paid to that provider by the
PSN for the same service.

h.
The Managed Care Plan is responsible for Medicare co-insurance and deductibles
for covered services. The Managed Care Plan shall reimburse providers or
enrollees for Medicare deductibles and co-insurance payments made by the
providers or enrollees, according to Medicaid guidelines referenced in the
Florida Medicaid Provider General Handbook.

i.
The Managed Care Plan shall not deny Medicare crossover claims solely based on
the period between the date of service and the date of clean claim submission,
unless that period exceeds three (3) years .

.j.
The Managed Care Plan shall have a process for handling and addressing the
resolution of provider complaints concerning claims issues. The process shall be
in compliance with s. 641.3155 F.S. Pursuant to s. 409.967(2)(m), F.S., disputes
between the Managed Care Plan and a provider may be resolved as described in s.
408.7057, F.S.

k.
The Managed Care Plan shall not deny claims submitted by a non-participating
provider solely based on the period between the date of service and the date of
clean claim submission, unless that period exceeds three-hundred sixty-five
(365) days.

2.    Claims Provisions
a.
The Managed Care Plan shall submit an aging claims summary as specified in
Section XIV, Reporting Requirements, and the Managed Care Plan Report Guide, and
in the manner and format determined by the Agency.

b.
The Managed Care Plan shall comply with the following requirements:

(1)
For Medicaid-only enrollees residing in a nursing facility and receiving hospice
services, the Managed Care Plan shall pay the hospice provider the per diem rate
set by the Agency for hospice services.

(2)
For dually eligible enrollees residing in a nursing facility and receiving
hospice services, the hospice provider shall bill Medicare for the per diem rate
for hospice services.

c.
Pursuant to s. 409.975(6), F.S., a MMA Plan and hospitals shall negotiate
mutually acceptable rates, methods, and terms of payment. For rates, methods,
and terms of payment negotiated after this Contract is executed, the MMA shall
pay hospitals, at a minimum, the rate the Agency would have paid on the first
day of the contract between the provider and the Managed Care Plan. Such
payments to hospitals may not exceed one-hundred and twenty percent (120%) of
the rate the Agency would have paid on the first day of the contract between the
provider and the Managed Care Plan, unless specifically approved by the Agency.
Payment rates may be updated periodically.

d.
Pursuant to s. 409.975(1 )(a) and (b), F.S., a MMA Plan shall make payments to
essential providers as specified in the MMA Exhibit. In accordance with s.
409.976(2), F.S., a


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 153 of 217

--------------------------------------------------------------------------------






MMA Plan shall pay statewide inpatient psychiatric programs (SIPPs) the payment
rates established by the Agency.
e.
For claims for services:

(1)
The date of claim receipt is the date the Managed Care Plan receives the claim
at its designated claims receipt location.

(2)
The date of Managed Care Plan claim payment is the date of the check or other
form of payment.

(3)
For all electronically submitted claims for services, the Managed Care Plan
shall:

(a)
Within twenty-four (24) hours after the beginning of the next business day after
receipt of the claim, provide electronic acknowledgement of the receipt of the
claim to the electronic source submitting the claim.

(b)
Pursuant to s. 409.982(5), F.S., within ten (10) business days of receipt of
nursing facility and hospice clean claims, pay or notify the provider or
designee that the claim is denied or contested. The notification to the provider
of a contested claim shall include an itemized list of additional information or
documents necessary to process the claim.

(c)
Within fifteen (15) days after receipt of a non-nursing facility/non-hospice
claim, pay the claim or notify the provider or designee that the claim is denied
or contested. The notification to the provider of a contested claim shall
include an itemized list of additional information or documents necessary to
process the claim.

(d)
Pay or deny the claim within ninety (90) days after receipt of the
non-nursing-facility/non-hospice claim. Failure to pay or deny the claim within
one hundred twenty (120) days after receipt of the claim creates an
uncontestable obligation for the Managed Care Plan to pay the claim. (See s.
641.3155, F.S.)

(4)
For all non-electronically submitted claims for services, the Managed Care Plan
shall:

(a)
Within fifteen (15) days after receipt of the claim, provide acknowledgment of
receipt of the claim to the provider or designee or provide the provider or
designee with electronic access to the status of a submitted claim.

(b)
Within twenty (20) days after receipt of the claim, pay the claim or notify the
provider or designee that the claim is denied or contested. The notification to
the provider of a contested claim shall include an itemized list of additional
information or documents necessary to process the claim.

(c)
Pay or deny the claim within one hundred twenty (120) days after receipt of the
claim. Failure to pay or deny the claim within one hundred forty (140) days
after receipt of the claim creates an uncontestable obligation for the Managed
Care Plan to pay the claim.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 154 of 217

--------------------------------------------------------------------------------






(5)
The Managed Care Plan shall comply with the following standards regarding timely
claims processing:

(a)
The Managed Care Plan shall pay or deny fifty percent (50%) of all clean claims
submitted within seven (7) days.

(b)
The Managed Care Plan shall pay or deny seventy percent (70%) of all clean
claims submitted within ten (10) days.

(c)
The Managed Care Plan shall pay or deny ninety percent (90%) of all clean claims
submitted within twenty (20) days.

f.
The Managed Care Plan shall reimburse providers for the delivery of authorized
services as described in s. 641.3155, F.S., including, but not limited to:

(1)
The provider must mail or electronically transfer (submit) the claim to the
Managed Care Plan within six (6) months after:

(a)
The date of service or discharge from an inpatient setting; or

(b)
The date that the provider was furnished with the correct name and address of
the Managed Care Plan.

(2)
When the Managed Care Plan is the secondary payer, the provider must submit the
claim to the Managed Care Plan within ninety (90) days after the final
determination of the primary payer, in accordance with the Medicaid Provider
General Handbook.

E.    Encounter Data Requirements
1.    General Provisions
a.
Encounter data collection and submission is required from the Managed Care Plan
for all services, including expanded benefits, rendered to its enrollees
(excluding services paid directly by the Agency on a fee-for-service basis). The
Managed Care Plan shall submit encounter data that meets established Agency data
quality standards as defined herein. These standards are defined by the Agency
to ensure receipt of complete and accurate data for program administration and
are closely monitored and enforced.

b.
The Agency will revise and amend these standards with sixty (60) days' advance
notice to the Managed Care Plan to ensure continuous quality improvement. The
Managed Care Plan shall make changes or corrections to any systems, processes or
data transmission formats as needed to comply with Agency data quality standards
as originally defined or subsequently amended. The Managed Care Plan must be
capable of sending and receiving any claims information directly to the Agency
in standards and timeframes specified by the Agency within sixty (60) days'
notice.

c.
The Managed Care Plan must certify all data to the extent required in 42 CFR
438.606. Such certification must be submitted to the Agency with the certified
data and must be based on the knowledge, information and belief of the Chief
Executive Officer (CEO),


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 155 of 217

--------------------------------------------------------------------------------






Chief Financial Officer (CFO), Chief Medical Officer (CMO) or an individual who
has written delegated authority to sign for, and directly reports to the CEO or
CFO that all data submitted in conjunction with the encounter data and all
documents requested by the Agency are accurate, truthful, and complete. The
Managed Care Plan shall provide the certification at the same time it submits
the certified data in the format and within the timeframe required by the
Agency.
d.
The Managed Care Plan shall have the capacity to identify encounter data
anomalies and shall provide a description of that process to the Agency for
review and approval.

e.
The Managed Care Plan shall designate sufficient information technology (IT) and
staffing resources to perform these encounter functions as determined by
generally accepted best industry practices.

f.
The Managed Care Plan shall participate in Agency-sponsored workgroups directed
at continuous improvements in encounter data quality and operations.

2.    Requirements for Complete and Accurate Encounters
a.
The Managed Care Plan shall have a comprehensive automated and integrated
encounter data system capable of meeting the requirements below:

(1)
All Managed Care Plan encounters shall be submitted to the Agency in the
standard HIPAA transaction formats, namely the ANSI X12N 837 transaction formats
(P - Professional; I - Institutional; D - Dental), and, for pharmacy services,
in the National Council for Prescription Drug Programs (NCPDP) format. The
Managed Care Plan's encounters shall also follow the standards in the Agency's
5010 Companion Guides, the Florida D.0 Payer Specification - Encounters and in
this section. Encounters must include Managed Care Plan amounts paid to the
providers and shall be submitted for all providers (capitated and
non-capitated).

(2)
The Managed Care Plan shall follow the instructions in the User Guide and Report
Guide regarding the reporting of pharmacy encounter data using the National
Council for Prescription Drug Program (NCPDP) standard D. 0. format and field
definitions. Additionally the Managed Care Plan shall submit all denied pharmacy
claims data and the reason code( s) for denial.

(3)
The Managed Care Plan shall convert all information that enters its claims
system via hard copy paper claims or other proprietary formats to encounter data
to be submitted in the appropriate HIPAA-compliant formats.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 156 of 217

--------------------------------------------------------------------------------






(4)
For any services in which a Managed Care Plan has entered into capitation
reimbursement arrangements with providers, the Managed Care Plan shall comply
with all encounter data submission requirements in this section. The Managed
Care Plan shall require timely submissions from its providers as a condition of
the capitation payment.

b.
The Managed Care Plan shall implement and maintain review procedures to validate
encounter data submitted by providers.

c.
The Managed Care Plan shall submit complete, accurate and timely encounter data
to the Agency as defined below.

(1)
For all services rendered to its enrollees (excluding services paid directly by
the Agency on a fee-for-service basis), the Managed Care Plan shall submit
encounter data no later than seven (7) days following the date on which the
Managed Care Plan adjudicated the claims.

(2)
Pharmacy Encounters (NCPDP)

(a)
Complete: The Managed Care Plan shall submit encounters for ninety-five percent
(95%) of the covered services provided by participating and non-participating
providers, as defined in E.1. of this subsection.

(b)
Accurate: Ninety-five percent (95%) of the Managed Care Plan's encounter lines
submissions shall pass NCPDP edits and the pharmacy benefits system edits as
specified by the Agency. The NCPDP edits are described in the National Council
for Prescription Drug Programs Telecommunications Standard Guides. Pharmacy
benefits system edits are defined on the following website:

http://portal.flmmis.com/FLPublic/Provider_Pharmacy/tabId/52/Default.aspx.
(3)    Non-Pharmacy Encounters (X12)
(a)
Complete: The Managed Care Plan shall submit encounters for ninety-five percent
(95%) of the covered services provided by participating and non-participating
providers, as defined in D.1. of this subsection.

(b)
Accurate: No less than ninety-five percent (95%) of the Managed Care Plan's
encounter lines submission shall pass FMMIS system edits as specified by the
Agency.

d.
Encounter Resubmission - Adjustments, Reversals or Corrections

(1)
Within thirty (30) days after encounters fail NCPDP edits, X12 (EDI) edits or
FMMIS system edits, the Managed Care Plan shall correct and resubmit all
encounters for which errors can be remedied.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 157 of 217

--------------------------------------------------------------------------------






(2)
The Managed Care Plan shall correct and resubmit one-hundred percent (100%) of
previously submitted X12 and NCPDP encounter data transactions to reflect the
most current and accurate payment adjustments or reversals that resulted in a
recoupment or additional payment within thirty (30) days of the respective
action.

e.
For encounter data acceptance purposes the Managed Care Plan must ensure the
provider information it supplies to the Agency is sufficient to ensure providers
are recognized in FMMIS as either actively enrolled Medicaid providers or as
Managed Care Plan registered providers. The Managed Care Plan is responsible for
ensuring information is sufficient for accurate identification of participating
network providers and non-participating providers who render services to Managed
Care Plan enrollees.

3.    Check Run Summary File Submission
a.
The Managed Care Plan must submit a Check Run Summary File for each provider
payment adjudication cycle no later than seven (7) days following each
respective adjudication cycle and in a format specified by the Agency.

b.
The Managed Care Plan must submit a Check Run Summary File reporting how total
provider payment amounts reconcile with the encounter data submissions for each
provider payment adjudication cycle. The Check Run Summary File must be
submitted along with the encounter claims data submissions. The Check Run
Summary file must be submitted in a format and in timeframes specified by the
Agency.

4.    Encounter Data Submission
a.
The Managed Care Plan shall collect and submit encounter data to the Agency's
fiscal agent. The Managed Care Plan shall be held responsible for errors or
noncompliance resulting from their own actions or the actions of an agent
authorized to act on its behalf.

b.
The encounter data submission standards required to support encounter data
collection and submission are defined by the Agency in the Medicaid Companion
Guides, Pharmacy Payer Specifications and this section. In addition, the Agency
will post encounter data reporting requirements on the following websites:

http://portal.flmmis.com/FLPublic/Provider_EDI/Provider_EDI_CompanionGuides/tabId/62/Default.aspx
and
http://portal.flmmis.com/FLPublic/Provider_Pharmacy/tabId/52/Default.aspx.
c.
The Managed Care Plan shall adhere to the following requirements for the
encounter data submission process:


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 158 of 217

--------------------------------------------------------------------------------






(1)
Within thirty (30) days after notice by the Agency or its fiscal agent of
encounters getting a denied or rejected payment status (failing fiscal agent
edits), the Managed Care Plan shall accurately resubmit one-hundred percent
(100%) of all encounters for which errors can be remedied.

(2)
The Managed Care Plan shall retain submitted historical encounter data for a
period not less than six (6) years as specified in the Standard Contract,
Section I., Item D., Retention of Records.

d.
The Managed Care Plan shall implement and maintain review procedures to validate
the successful loading of encounter files by the Agency's fiscal agent's
electronic data interface (EDI) clearinghouse. The Managed Care Plan shall use
the EDI response (acknowledgement) files to determine if files were successfully
loaded. Within seven (7) days of the original submission attempt, the Managed
Care Plan shall correct and resubmit files that fail to load

e.
If the Managed Care Plan fails to comply with the encounter data reporting
requirements of this Contract, the Agency will impose sanctions pursuant to
Section XI, Sanctions.

F.    Fraud and Abuse Prevention
1.    General Provisions
a.
The Managed Care Plan shall establish functions and activities governing program
integrity in order to reduce the incidence of fraud and abuse and shall comply
with all state and federal program integrity requirements, including but not
limited to, the applicable provisions of the Social Security Act, ss. 1128,
1902, 1903, and 1932; 42 CFR 431, 433, 434, 435, 438, 441, 447, 455; 45 CFR Part
74; Chapters 409, 414, 458, 459, 460, 461, 626, 641 and 932, F.S., and
59A-12.0073, 59G and 69D-2, F.A.C.

b.
The Managed Care Plan shall have adequate Florida-based staffing and resources
to enable the compliance officer to investigate indicia of fraud and abuse and
develop and implement corrective action plans relating to fraud and abuse and
overpayment.

c.
The Managed Care Plan's written fraud and abuse prevention program shall have
internal controls and policies and procedures in place that are designed to
prevent, reduce, detect, investigate, correct and report known or suspected
fraud and abuse activities. This shall include reporting instances of fraud and
abuse pursuant to ss. 409.91212, F.S., 626.989, F.S., and 641.3915, F.S.

d.
In accordance with s. 6032 of the federal Deficit Reduction Act of 2005, the
Managed Care Plan shall make available written fraud and abuse policies to all
employees. If the Managed Care Plan has an employee handbook, the Managed Care
Plan shall include specific information about s. 6032, the Managed Care Plan's
policies, and the rights of employees to be protected as whistleblowers.

e.
The Managed Care Plan shall meet with the Agency periodically, at the Agency's
request, to discuss fraud, abuse, neglect, exploitation and overpayment issues.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 159 of 217

--------------------------------------------------------------------------------






2.    Compliance Officer
The Managed Care Plan's compliance officer as described in Section VIII,
Administration and Management, shall have unrestricted access to the Managed
Care Plan's governing body for compliance reporting, including fraud and abuse
and overpayment.
3.    Fraud Investigation Unit
a.
The Managed Care Plan shall establish and maintain a fraud investigative unit to
investigate possible acts of fraud, abuse or overpayment, or may subcontract
such functions.

b.
If a Managed Care Plan subcontracts for the investigation of fraudulent claims
and other types of program abuse by enrollees or service providers, the Managed
Care Plan shall file the following with the Bureau of Medicaid Program Integrity
(MPI) for approval at least sixty (60) days before subcontract execution:

(1)
The names, addresses, telephone numbers, e-mail addresses and fax numbers of the
principals of the entity with which the Managed Care Plan wishes to subcontract;

(2)
A description of the qualifications of the principals of the entity with which
the Managed Care Plan wishes to subcontract; and

(3)
The proposed subcontract.

c.
The Managed Care Plan shall submit to MPI such executed subcontracts,
attachments, exhibits, addendums or amendments thereto, within thirty (30) days
after execution.

4.    Compliance Plan and Anti-Fraud Plan
a.
The Managed Care Plan shall submit its compliance plan and anti-fraud plan,
including its fraud and abuse policies and procedures, and any changes to these
items, to MPI for written approval at least forty-five (45) days before those
plans and procedures are implemented. (See ss. 409.91212, F.S. and
409.967(2)(f), F.S.) The Managed Care Plan shall submit these documents via the
MPI-MC secure file transfer protocol (SFTP) site. Failure to implement an MPI
approved anti-fraud plan within ninety (90) days may result in liquidated
damages. MPI may reassess the implementation of the anti-fraud plan every ninety
(90) days until MPI deems the Managed Care Plan to be in compliance. (See
Section XIII, Liquidated Damages.)


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 160 of 217

--------------------------------------------------------------------------------






b.
At a minimum the compliance plan must include:

(1)
Written policies, procedures and standards of conduct that articulate the
Managed Care Plan's commitment to comply with all applicable federal and state
standards;

(2)
The designation of a compliance officer and a compliance committee accountable
to senior management;

(3)
Effective training and education of the compliance officer and the Managed Care
Plan's employees;

(4)
Effective lines of communication between the compliance officer and the Managed
Care Plan's employees;

(5)
Enforcement of standards through well-publicized statutory and contractual
requirements and related disciplinary guidelines;

(6)
Provision for internal monitoring and auditing; and

(7)
Provisions for prompt response to detected offenses and for development of
corrective action initiatives.

c.
At a minimum, the Managed Care Plan shall submit its anti-fraud plan to MPI
annually by September 1. The anti-fraud plan shall comply with s. 409.91212,
F.S., and, at a minimum, must include:

(1)
A written description or chart outlining the organizational arrangement of the
Managed Care Plan's personnel who are responsible for the investigation and
reporting of possible overpayment, abuse or fraud;

(2)
A description of the Managed Care Plan's procedures for detecting and
investigating possible acts of fraud, abuse and overpayment;

(3)
A description of the Managed Care Plan's procedures for the mandatory reporting
of possible overpayment, abuse or fraud to MPI;

(4)
A description of the Managed Care Plan's program and procedures for educating
and training personnel on how to detect and prevent fraud, abuse and
overpayment;

(a)
At a minimum, training shall be conducted within thirty (30) days of new hire
and annually thereafter;

(b)
The Managed Care Plan shall have a methodology to verify training occurs as
required; and

(c)
The Managed Care Plan shall also include Deficit Reduction Act requirements in
the training curriculum.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 161 of 217

--------------------------------------------------------------------------------






(5)
The name, address, telephone number, e-mail address and fax number of the
individual responsible for carrying out the anti-fraud plan; and

(6)
A summary of the results of the investigations of fraud, abuse, or overpayment
which were conducted during the previous fiscal year by the Managed Care Plan's
fraud investigative unit.

d.
At a minimum, the Managed Care Plan's compliance plan, anti-fraud plan, and
fraud and abuse policies and procedures shall comply with s. 409.91212, F.S.,
and with the following:

(1)
Ensure that all officers, directors, managers and employees know and understand
the provisions;

(2)
Include procedures designed to prevent and detect potential or suspected fraud
and abuse in the administration and delivery of services under this Contract.
Nothing in this Contract shall require that the Managed Care Plan assure that
non-participating providers are compliant with this Contract, but the Managed
Care Plan is responsible for reporting suspected fraud and abuse by
non-participating providers when detected;

(3)
Describe the Managed Care Plan's organizational arrangement of anti-fraud
personnel, their roles and responsibilities, including a description of the
internal investigational methodology and reporting protocols. Such internal
investigational methodology and reporting protocols shall ensure the unit's
primary purpose is for the investigation (or supervision of the investigation)
of suspected insurance/Medicaid fraud and fraudulent claims;

(4)
Incorporate a description of the specific controls in place for prevention and
detection of potential or suspected fraud and abuse, including, but not limited
to:

(a)
An effective pre-payment and post-payment review process, including but not
limited to data analysis, claims and other system edits, and auditing of
participating providers (see s. 409.967(2)(f), F.S.);

(b)
A description of the method(s), including detailed policies and procedures, for
verifying enrollees' identity and if services billed by providers were actually
received. Such methods must be either the use of electronic verification or
biometric technology but may also include sending enrollee explanations of
Medicaid benefits (EOMB), contacting enrollees by telephone, mailing enrollees a
questionnaire, contacting a representative sample of enrollees, or sampling
enrollees based on business analyses;

(c)
Provider profiling, credentialing, and recredentialing, and ongoing provider
monitoring including a review process for claims and encounters that shall
include providers and non-participating providers who:

(i)
Demonstrate a pattern of submitting falsified encounter data or service reports;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 162 of 217

--------------------------------------------------------------------------------






(ii)
Demonstrate a pattern of overstated reports or up-coded levels of service;

(iii)
Alter, falsify or destroy clinical record documentation;

(iv)
Make false statements relating to credentials;

(v)
Misrepresent medical information to justify enrollee referrals;

(vi)
Fail to render medically necessary covered services they are obligated to
provide according to their provider contracts;

(vii)
Charge enrollees for covered services; and

(viii)
Bill for services not rendered;

(d)
Prior authorization;

(e)
Utilization management;

(f)
Subcontract and provider contract provisions;

(g)
Provisions from the provider and the enrollee handbooks; and

(h)
Standards for a code of conduct.

(5)
Contain provisions pursuant to this section for the confidential reporting of
Managed Care Plan violations to MPI and other agencies as required by law;

(6)
Include provisions for the investigation and follow-up of any reports;

(7)
Ensure that the identities are protected for individuals reporting in good faith
alleged acts of fraud and abuse;

(8)
Require all suspected or confirmed instances of internal and external fraud and
abuse relating to the provision of, and payment for, Medicaid services
including, but not limited to, Managed Care Plan employees/management,
providers, subcontractors, vendors, delegated entities, or enrollees under state
and/or federal law be reported to MPI within fifteen (15) days of detection, as
specified in s. 409.91212, F.S. and in Section XIV, Reporting Requirements, and
the Managed Care Plan Report Guide. Additionally, any final resolution reached
by the Managed Care Plan shall include a written statement that provides notice
to the provider or enrollee that the resolution in no way binds the State of
Florida nor precludes the State of Florida from taking further action for the
circumstances that brought rise to the matter;

(9)
Ensure that the Managed Care Plan and all providers and subcontractors, upon
request and as required by state and/or federal law, shall:


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 163 of 217

--------------------------------------------------------------------------------






(a)
Make available to all authorized federal and state oversight agencies and their
agents, including but not limited to, the Agency, the Florida Attorney General,
and DFS any and all administrative, financial and medical/case records and data
relating to the delivery of items or services for which Medicaid monies are
expended; and

(b)
Allow access to all authorized federal and state oversight agencies and their
agents, including but not limited to, the Agency, the Florida Attorney General,
and DFS to any place of business and all medical/case records and data, as
required by state and/or federal law. Access shall be during Normal Business
Hours, except under special circumstances when the Agency, the Florida Attorney
General, and DFS shall have After Hours admission. The Agency and the Florida
Attorney General shall determine the need for special circumstances.

(10)
Ensure that the Managed Care Plan shall cooperate fully in any investigation by
federal and state oversight agencies and any subsequent legal action that may
result from such an investigation;

(11)
Ensure that the Managed Care Plan does not retaliate against any individual who
reports violations of the Managed Care Plan's fraud and abuse policies and
procedures or suspected fraud and abuse;

(12)
Not knowingly have affiliations with individuals debarred or excluded by federal
agencies under ss. 1128 and 1128A of the Social Security Act and 42 CFR 438.610
or subcontractors on the discriminatory vendor list maintained by the Department
of Management Services in accordance with s. 287.134, F.S.;

(13)
On at least a monthly basis check current staff, subcontractors and providers
against the federal List of Excluded Individuals and Entities (LEIE) and the
federal System for Award Management (SAM) (includes the former Excluded Parties
List System (EPLS) or their equivalent, to identify excluded parties. The
Managed Care Plan shall also check monthly the Agency's listing of suspended and
terminated providers at the Agency website below, to ensure the Managed Care
Plan does not include any non-Medicaid eligible providers in its network:
http://apps.ahca.myflorida.com/dm_web.

The Managed Care Plan shall also conduct these checks during the process of
engaging the services of new employees, subcontractors and providers and during
renewal of agreements and recredentialing. The Managed Care Plan shall not
engage the services of an entity that is in nonpayment status or is excluded
from participation in federal health care programs under ss. 1128 and 1128A of
the Social Security Act;
(14)
Provide details and educate employees, subcontractors and providers about the
following as required by s. 6032 of the federal Deficit Reduction Act of 2005:

(a)
The Federal False Claim Act;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 164 of 217

--------------------------------------------------------------------------------






(b)
The penalties and administrative remedies for submitting false claims and
statements;

(c)
Whistleblower protections under federal and state law;

(d)
The entity's role in preventing and detecting fraud, waste and abuse;

(e)
Each person's responsibility relating to detection and prevention; and

(f)
The toll-free state telephone numbers for reporting fraud and abuse.

(15)
If the Managed Care Plan is approved to provide telemedicine, the Managed Care
Plan shall include a review of telemedicine in its fraud and abuse detection
activities.

5.    Reporting and Disclosure Requirements
a.
The Managed Care Plan shall comply with all reporting requirements as set forth
below and in s. 409.91212, F.S.

b.
The Managed Care Plan shall report on a quarterly basis a comprehensive fraud
and abuse prevention activity report regarding its investigative, preventive and
detective activity efforts, as specified in Section XIV, Reporting Requirements,
and the Managed Care Plan Report Guide

c.
The Managed Care Plan shall, by September 1 of each year, report to MPI its
experience in implementing an anti-fraud plan, and on conducting or
subcontracting for investigations of possible fraudulent or abusive acts during
the prior state fiscal year, as specified in Section XIV, Reporting
Requirements, and the Managed Care Plan Report Guide. The report must include,
at a minimum:

(1)
The dollar amount of Managed Care Plan losses and recoveries attributable to
overpayment, abuse and fraud; and

(2)
The number of Managed Care Plan referrals to MPI.

d.
The Managed Care Plan shall notify DHHS OIG and MPI within ten (10) business
days of discovery of individuals who have met the conditions giving rise to
mandatory or permissive exclusions per s. 1128, s. 1156, and s.1892 of the
Social Security Act, 42 CFR 455.106, 42 CFR 1002.3, and 42 CFR 1001.1.

e.
In accordance with 42 CFR 455.106, the Managed Care Plan shall disclose to DHHS
OIG, with a copy to MPI within ten (10) business days after discovery, the
identity of any person who:

(1)
Has ownership or control interest in the Managed Care Plan, or is an agent or
managing employee of the Managed Care Plan; and

(2)
Has been convicted of a criminal offense related to that person's involvement in
any program under Medicare, Medicaid or the Title XX services program since the
inception of those programs.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 165 of 217

--------------------------------------------------------------------------------






f.
In addition to the disclosure required under 42 CFR 455.106, the Managed Care
Plan shall also disclose to DHHS OIG with a copy to MPI within ten (10) business
days after discovery, the identity of any person described in 42 CFR 1002.3 and
42 CFR 1001.1001(a)(1), and to the extent not already disclosed, to additionally
disclose any person who has ownership or control interest in a Managed Care Plan
participating provider, or subcontractor, or is an agent or managing employee of
a Managed Care Plan participating provider or subcontractor, and meets at least
one of the following requirements:

(1)
Has been convicted of a crime as identified in s. 1128 of the Social Security
Act and/or conviction of a crime related to that person's involvement in any
program under Medicare, Medicaid, or the Title XX services program since the
inception of those programs;

(2)
Has been denied entry into the Managed Care Plan's network for program
integrity-related reasons; or

(3)
Is a provider against whom the Managed Care Plan has taken any action to limit
the ability of the provider to participate in the Managed Care Plan's provider
network, regardless of what such an action is called. This includes, but is not
limited to, suspension actions, settlement agreements and situations where an
individual or entity voluntarily withdraws from the program or Managed Care Plan
provider network to avoid a formal sanction.

g.
The Managed Care Plan shall submit the written notification referenced above to
DHHS OIG via email to: floridaexclusions@oig.hhs.gov and copy MPI via email to:
mpifo@ahca.myflorida.com. Document information examples include, but are not
limited to, court records such as indictments, plea agreements, judgments and
conviction/sentencing documents.

h.
In lieu of an e-mail notification, a hard copy notification is acceptable to
DHHS OIG at:

Attention: Florida Exclusions
Office of the Inspector General
Office of Investigations
7175 Security Boulevard, Suite 210
Baltimore, MD 21244
With a copy to MPI at:
Attention: Florida Exclusions
Office of the Inspector General
Medicaid Program Integrity
2727 Mahan Drive, M.S. #6
Tallahassee, FL 32308-5403
i.
The Managed Care Plan shall notify MPI and provide a copy of any corporate
integrity or corporate compliance agreements within thirty (30) days after
execution of such agreements.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 166 of 217

--------------------------------------------------------------------------------






j.
The Managed Care Plan shall notify MPI and provide a copy of any corrective
action plans required by the Department of Financial Services (DFS) and/or
federal governmental entities, excluding AHCA, within thirty (30) days after
execution of such plans.

k.
The Managed Care Plan shall query its potential non-provider subcontractors
before contracting to determine whether the subcontractor has any existing or
pending contract(s) with the Agency and, if any, notify MPI.

6.    Sanctions
a.
Notwithstanding any other provisions related to the imposition of sanctions or
fines in this Contract, including any attachments, exhibits, addendums or
amendments hereto, the following sanctions will be applied:

b.
If the Managed Care Plan fails to timely submit an acceptable anti-fraud plan or
fails to timely submit the reports referenced in Section XIV, Reporting
Requirements, and specified in the Managed Care Plan Report Guide, a sanction of
$2,000 per calendar day, from the date the report is due to the Agency, shall be
imposed under this Contract until MPI deems the Managed Care Plan to be in
compliance.

c.
If the Managed Care Plan fails to implement an anti-fraud plan or investigative
unit, a sanction of $10,000 shall be imposed under this Contract.

d.
If the Managed, Care Plan fails to timely report, or report all required
information for all suspected or confirmed instances of provider or recipient
fraud or abuse within fifteen (15) days after detection to MPI, as specified in
s. 409.91212, F.S., a sanction of $1,000 per calendar day will be imposed under
this Contract, until MPI deems the Managed Care Plan to be in compliance.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 167 of 217

--------------------------------------------------------------------------------






Section IX. Method of Payment
A.    Fixed Price Unit Contract
This is a fixed price (unit cost) Contract awarded through procurement. The
Agency, through its fiscal agent, shall make payment to the Managed Care Plan on
a monthly basis for the Managed Care Plan's satisfactory performance of its
duties and responsibilities as set forth in this Contract.
B.    Payment Provisions
1.    Capitation Rates
a.
The Agency shall pay the applicable capitation rate for each eligible enrollee
whose name appears on the HIPAA-compliant X12 820 file for each month, except
that the Agency shall not pay for, and shall recoup, any part of the total
payment for enrollment that exceeds the maximum authorized enrollment level(s)
expressed in Attachment I, as applicable. The total payment amount to the
Managed Care Plan shall depend upon the number of enrollees in each eligibility
category and each rate group, as provided for by this Contract, or as adjusted
pursuant to the Contract when necessary. The Managed Care Plan is obligated to
provide services pursuant to the terms of this Contract for all enrollees for
whom the Managed Care Plan has received capitation payment or for whom the
Agency has assured the Managed Care Plan that capitation payment is forthcoming.

b.
In accordance with ss. 409.968, 409.976 and 409.983, F.S., the capitation rates
reflect historical utilization and spending for covered services projected
forward and will be adjusted to reflect the level of care profile (risk) for
enrollees in each Managed Care Plan.

c.
The rates shall be actuarially sound in accordance with 42 CFR 438.6(c).

d.
Pursuant to s. 409.966(3)(d), F.S., for the first year of the first Contract
term, the Agency shall negotiate capitation rates in order to guarantee savings
of at least five percent (5%). Determination of the amount of savings shall be
calculated by comparison to the Medicaid rates that the Agency paid Managed Care
Plans for similar populations in the same areas in the prior year. In a region
without any capitated plans in the prior year, savings shall be calculated by
comparison to the Medicaid rates established and certified for those regions in
the prior year. After the first year no further rate negotiations will be
conducted.

e.
The base capitation rates prior to risk adjustment are included in Attachment I,
titled “ESTIMATED MANAGED CARE PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS.”

f.
The Agency may use, or may amend and use these rates, only after certification
by its actuary and approval by the Centers for Medicare and Medicaid Services.
Inclusion of these rates is not intended to convey or imply any rights, duties
or obligations of either party, nor is it intended to restrict, restrain or
control the rights of either party that may have existed independently of this
section of the Contract.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 168 of 217

--------------------------------------------------------------------------------






g.
By signature on this Contract, the parties explicitly agree that this section
shall not independently convey any inherent rights, responsibilities or
obligations of either party, relative to these rates, and shall not itself be
the basis for any cause of administrative, legal or equitable action brought by
either party. In the event that the rates certified by the actuary and approved
by CMS are different from the rates included in this Contract, the Managed Care
Plan agrees to accept a reconciliation performed by the Agency to bring payments
to the Managed Care Plan in line with the approved rates. The Agency may amend
and use the CMS-approved rates by notice to the Managed Care Plan through an
amendment to the Contract.

h.
Unless otherwise specified in this Contract, the Managed Care Plan shall accept
the capitation payment received each month as payment in full by the Agency for
all services provided to enrollees covered under this Contract and the
administrative costs incurred by the Managed Care Plan in providing or arranging
for such services. Any and all costs incurred by the Managed Care Plan in excess
of the capitation payment shall be borne in total by the Managed Care Plan.

i.
The Agency shall pay a retroactive capitation rate for each newborn enrolled in
a MMA or Comprehensive LTC Managed Care Plan retroactive to the month of birth.
(see s. 409.977(3), F.S.) The Managed Care Plan is responsible for payment of
all covered services provided to newborns.

j.
The Agency shall pay a MMA or Comprehensive LTC Managed Care Plan one kick
payment for each covered transplant for enrollees who are not also eligible for
Medicare. The Agency shall make kick payments for transplants in the amounts
indicated in the MMA Exhibit.

k.
The Agency shall pay a MMA or Comprehensive LTC Managed Care Plan kick payments
for qualified/authorized enrollees undergoing treatment for Hepatitis C. The
Agency shall make kick payments for treatment of Hepatitis C in the amounts
indicated in the MMA Exhibit.

l.
The Agency shall pay an MMA or Comprehensive LTC Managed Care Plan a
supplemental payment for eligible primary care services provided between January
1, 2013 and December 31, 2014 as provided in the MMA Exhibit.

m.
The Agency shall prospectively adjust the base capitation rates for LTC and
Comprehensive LTC Managed Care Plans in accordance with the LTC Exhibit.

2.    Rate Adjustments and Reconciliations
a.
The Managed Care Plan and the Agency acknowledge that the capitation rates paid
under this Contract are subject to approval by the federal government.

b.
The Managed Care Plan and the Agency acknowledge that adjustments to funds
previously paid, and to funds yet to be paid, may be required. Funds previously
paid shall be adjusted when capitation rate calculations are determined to have
been in error, or when capitation rate payments have been made for enrollees who
are determined not to have been eligible for Managed Care Plan membership during
the period for


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 169 of 217

--------------------------------------------------------------------------------






which the capitation rate payments were made. In such events, the Managed Care
Plan agrees to refund any overpayment and the Agency agrees to pay any
underpayment.
c.
Pursuant to ss. 409.983(6) and 409.983(7), F.S., the Agency shall reconcile a
Managed Care Plan's actual payments to nursing facilities, including patient
responsibility, and hospices for enrollees with LTC benefits as specified in the
LTC exhibit.

d.
Pursuant to s. 409.976(2), F.S., the Agency shall reconcile a Managed Care
Plan's actual payments to SIPPs for enrollees with MMA benefits to ensure actual
claim payments are, at a minimum, the same as Medicaid FFS claim payments. Any
Managed Care Plan provider payments to SIPPs in excess of FFS claim payments
will not be reimbursed by the Agency or in any way increase per member per month
payment to the Managed Care Plan in any current or future capitation rate
setting period. The Managed Care Plan accepts and assumes all risks of excess
payments as a cost of doing business and cannot seek additional Medicaid
payments for such business decisions. Any inadvertent payments made by the
Agency to a Managed Care Plan in excess of the FFS amount shall be overpayments
and shall be recouped.

e.
The Agency shall adjust capitation rates to reflect budgetary changes in the
Medicaid program. The rate of payment and total dollar amount may be adjusted
with a properly executed amendment when Medicaid expenditure changes have been
established through the appropriations process and subsequently identified in
the Agency's operating budget. Legislatively-mandated changes shall take effect
on the dates specified in the legislation. The Agency may not approve any
Managed Care Plan request for a rate increase unless sufficient funds to support
the increase have been authorized in the General Appropriations Act. (See s.
409.968(3), F.S.).

f.
In accordance with s. 409.967(3), F.S., the Agency shall verify the Managed Care
Plan's achieved savings rebate specified in this Contract.

3.    Errors
The Managed Care Plan shall carefully prepare all reports and monthly payment
requests for submission to the Agency. If after preparation and electronic
submission, the Managed Care Plan discovers an error, including, but not limited
to, errors resulting in capitated payments above the Managed Care Plan's
authorized levels, either by the Managed Care Plan or the Agency, the Managed
Care Plan has thirty (30) days from its discovery of the error, or thirty (30)
days after receipt of notice by the Agency, to correct the error and re-submit
accurate reports and/or invoices. Failure to respond within the thirty- (30)
calendar-day period shall result in a loss of any money due to the Managed Care
Plan for such errors and/or sanctions against the Managed Care Plan pursuant to
Section XI, Sanctions.
4.    Enrollee Payment Liability Protection
a.
Pursuant to s. 1932(b)(6), Social Security Act (as enacted by section 4704 of
the Balanced Budget Act of 1997), the Managed Care Plan shall not hold enrollees
liable for debts of the Managed Care Plan, in the event of the Managed Care
Plan's insolvency;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 170 of 217

--------------------------------------------------------------------------------






b.
Managed Care Plan shall not hold enrollees liable for payment of covered
services provided by the Managed Care Plan if the Managed Care Plan has not
received payment from the Agency for the covered services (excluding Medicaid
Pending LTC enrollees who are determined ineligible for Medicaid as specified in
this Contract), or if the provider, under contract or other arrangement with the
Managed Care Plan, fails to receive payment from the Agency or the Managed Care
Plan; and/or

c.
Managed Care Plan shall not hold enrollees liable for payments to a provider,
including referral providers, that furnished covered services under a contract
or other arrangements with the Managed Care Plan, that are in excess of the
amount that normally would be paid by the enrollee if the covered services had
been received directly from the Managed Care Plan.

5.    Achieved Savings Rebate
a.
In accordance with s. 409.967(3), F.S. and as specified in Section XIV,
Reporting Requirements, and the Managed Care Plan Report Guide, the Managed Care
Plan shall submit:

(1)
Quarterly unaudited financial statements including the Achieved Savings Rebate
exhibits, and an annual financial audit conducted by an independent certified
public accountant (CPA) in accordance with generally accepted accounting
principles (GAAP); and

(2)
If the Managed Care Plan is regulated by the Office of Insurance Regulation
(OIR) annual statements prepared in accordance with statutory accounting
principles. Statements shall be submitted to the Agency contract manager
annually by March 1.

b.
The Managed Care Plan shall pay to the Agency the expenses of the Agency's
achieved savings rebate audit at the rates established by the Agency. Expenses
shall include actual travel expenses, reasonable living expense allowances,
compensation of the CPA and necessary attendant administrative costs of the
Agency directly related to the audit/examination. The Managed Care Plan shall
pay the Agency within twenty-one (21) days after presentation by the Agency of
the detailed account of the charges and expenses.

c.
At a Florida location by the date specified by the Agency's contracted CPA, the
Managed Care Plan shall make available all books, accounts, documents, files and
information that relate to the Managed Care Plan's Medicaid transactions.

(1)
The Managed Care Plan shall cooperate in good faith with the Agency and the CPA.

(2)
Records not in the Managed Care Plan's immediate possession must be made
available to the Agency or the CPA in the Florida location specified by the
Agency or the CPA within three (3) days after a request is made by the Agency or
the CPA. If original records are required, and they cannot be made available in
a Florida location as specified herein, the Managed Care Plan shall make the
records


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 171 of 217

--------------------------------------------------------------------------------






available for the CPA to review at the applicable location and shall pay any
expenses related to the CPA's review at that location.
(3)
Failure to comply with such record requests shall be deemed a breach of
Contract, and the Managed Care Plan shall be subject to sanctions as specified
in Section XI, Sanctions.

d.
In accordance with s. 409.967(3)(g), F.S. and as specified below, if the Managed
Care Plan exceeds the Agency-defined quality measures as specified below, the
Managed Care Plan may retain up to an additional one percent ( 1%) of its
revenue.

(1)
For MMA and Comprehensive LTC managed care plans, the following shall apply:

(a)
The Agency shall assign the HEDIS performance measures listed in d.(1)(c) a
point value that correlates to the National Committee for Quality Assurance
HEDIS National Means and Percentiles. The scores will be assigned according to
the table below. Individual performance measures will be grouped and the scores
averaged within each group.

PM Ranking
Score
>= 90th percentile
6
75th – 89th percentile
5
60th – 74th percentile
4
50th – 59th percentile
3
25th-49th percentile
2
10th – 24th percentile
1
< 10th percentile
0

(b)
In order to be eligible to retain up to an additional one percent (1%) of
revenue, the Managed Care Plan shall achieve a group score of four (4) or higher
for each of the six performance measure groups in the first year of reporting
performance measures. To be eligible to retain up to an additional one percent (
1%) of revenue based on the second year and subsequent years of reporting
performance measures, the Managed Care Plan shall achieve a group score of five
(5) or higher for each of the six (6) performance measure groups.

(c)
Performance measure groups are as follows:

(i)
Mental Health and Substance Abuse

•
Antidepressant Medication Management

•
Follow-up Care for Children Prescribed ADHD Medication

•
Follow-up after Hospitalization for Mental Illness (7 day)

•
Initiation and Engagement of Alcohol and Other Drug Dependence Treatment


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 172 of 217

--------------------------------------------------------------------------------






(ii)
Well-Child

•
Adolescent Well Care Visits

•
Childhood Immunization Status – Combo 3

•
Immunizations for Adolescents

•
Well-Child Visits in the First 15 Months of Life (6 or more)

•
Well-Child Visits in the 3rd, 4th, 5th, and 6th Years of Life

•
Lead Screening in Children

(iii)
Other Preventive Care

•Adults’ Access to Preventive/Ambulatory Health Services
•Annual Dental Visits
•BMI Assessment
•Breast Cancer Screening
•Cervical Cancer Screening
•Children and Adolescents’ Access to Primary Care
•Chlamydia Screening for Women
(iv)
Prenatal/Perinatal

•
Prenatal and Postpartum Care (includes two (2) measures)

•
Prenatal Care Frequency

(v)
Diabetes – Comprehensive Diabetes Care Measure Components

•
HbA1c Testing

•
HbA1c Control (< 8%)

•
Eye Exam

•
LDL-C Screening

•
LDL-C Control

•
Medical Attention for Nephropathy

(vi)
Other Chronic and Acute Care

•
Controlling High Blood Pressure

•
Pharyngitis – Appropriate Testing related to Antibiotic Dispensing

•
Use of Appropriate Medications for People with Asthma

•
Annual Monitoring for Patients on Persistent Medications

(2)
In order to eligible to retain up to an additional one percent (1 %) of revenue
in the first year, a LTC or Comprehensive LTC managed care plan shall exceed the
specified threshold for each and all performance measures as listed below:


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 173 of 217

--------------------------------------------------------------------------------






Measure
Threshold
HEDIS Measures
 
Care for Older Adults
90th percentile
Call Answer Timeliness
90th percentile
Agency-Defined
 
Required Record Documentation
•    701B Assessment
•    Freedom of Choice Form
•    Plan of Care/Enrollee Participation
•    Plan of Care/PCP Notification
•    Plan of Care/PCP Participation




95%
95%
95%
95%
75%
Face-To-Face Encounters
95%
Case Manager Training
95%
Timeliness of Services
98%

(3)
Comprehensive LTC plans that meet the quality standards for only one program
component (LTC or MMA), may retain up to one percent (1%) of ASR-allowed revenue
associated with the component for which they meet the quality standards.

(4)
The Agency may amend the performance measure groups and the group scores
required for an MMA managed care plan or Comprehensive LTC plan to retain up to
an additional one percent (1 %) of revenue with sixty (60) days' advance notice.

(5)
The Agency may amend the performance measures and thresholds required for an LTC
or Comprehensive LTC plan to retain up to an additional one percent ( 1%) of
revenue with sixty (60) days' advance notice.

e.
The Agency CPA will validate the achieved savings rebate, and the results will
be provided to the Agency. If the CPA validates the achieved savings rebate
submitted by the Managed Care Plan in accordance with the Managed Care Plan
Report Guide, these results shall be final and dispositive. If the CPA fails to
validate the achieved savings rebate submitted by the Managed Care Plan, the
Agency will provide written notice of the CPA's findings to the Managed Care
Plan and allow the Managed Care Plan the opportunity to review and respond to
the CPA's findings in writing within the timeframe specified by the Agency. The
CPA will review the Managed Care Plan's response and issue final results. These
results are dispositive.

f.
The Agency will provide the final results of the audit to the Managed Care Plan,
and the Managed Care Plan shall pay the rebate to the Agency within thirty (30)
days after the results are provided.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 174 of 217

--------------------------------------------------------------------------------






g.
The achieved savings rebate is established by determining pretax income as a
percentage of revenues and applying the following income ratios:

(1)
One hundred percent (100%) of income up to and including five (5) percent of
revenue shall be retained by the Managed Care Plan.

(2)
Fifty percent (50%) of income above five (5) percent and up to ten percent (10%)
shall be retained by the Managed Care Plan, and the other fifty percent (50%)
refunded to the state.

(3)
One hundred percent (100%) of income above ten percent (10%) of revenue shall be
refunded to the state.

h.
As further specified in the Managed Care Plan Report Guide, for purposes of the
achieved savings rebate:

(1)
Pretax income is defined as pre-tax revenue minus those expenses permitted in
the Managed Care Plan Report Guide.

(2)
Revenue includes but is not limited to all capitation premium payments made by
the State to the Managed Care Plan. Revenue does not include additions to, or
components of, premium payments made to provide funds for payment of the ACA
Section 9010 Health Insurance Providers Fee, or the additional amounts to
provide for the payment of state premium taxes or federal income tax on such
amounts. Revenue is to be reduced by the state premium tax or other state
assessments based on the premium.

(3)
Expenses generally include reasonable and appropriate medical expenses and
general and administrative expenses, other than interest expense, of operating
the Managed Care Plan in accordance with the requirements of this Contract. Any
state premium tax or other state assessment based on premium that is treated as
a reduction to premium revenue cannot be included in the allowable expenses. In
accordance with s. 409.967(3)(h), F.S., the following expenses are not allowable
expenses for purposes of determining the pre-tax income subject to the achieved
savings rebate:

(a)
Payment of achieved savings rebates;

(b)
Any financial incentive payments made to the Managed Care Plan outside of the
capitation rate;

(c)
Expenses associated with any lobbying or political activities;

(d)
Cash value or equivalent cash value of bonuses of any type paid or awarded to
the Managed Care Plan's executive staff other than base salary;

(e)
Reserves and reserve accounts other than those expressly permitted by the
Managed Care Plan Report Guide; and

(f)
Administrative costs in excess of actuarially sound maximum amounts set by the
Agency.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 175 of 217

--------------------------------------------------------------------------------






i.
The actuarially sound maximum amount for administrative costs will be calculated
by the actuary developing the capitation rates as part of the ratesetting
process.

j.
In accordance with s. 409.967(3)(i), F.S., if the Managed Care Plan incurs a
loss in the first calendar year of operation subject to the achieved saving
rebate, it may apply the full amount of such loss as an offset to income in the
second year. If the Managed Care Plan elects to carry forward such a loss, then
the life-years of coverage for the first calendar year of coverage will also
carry over to the second year.

k.
In accordance with s. 409.967(3)(j), F.S., if the Agency later determines that
the Managed Care Plan owes an additional rebate, the Managed Care Plan shall
have thirty (30) days after notification by the Agency to make payment. If the
Managed Care Plan fails to pay the rebate, the Agency will withhold future
payments until the entire amount of the rebate is recouped. If the Agency
determines that the Managed Care Plan made an overpayment, the Agency will
return the overpayment within thirty (30) days of such determination.

I.
If the Managed Care Plan purchases part or all of the business of another
managed care plan, the Managed Care Plan's information and reports regarding its
achieved savings rebate shall include information for the purchased business,
including for that part of the reporting period that was prior to the purchase.

m.
If the Managed Care Plan's enrollment in the reporting period is greater than or
equal to five-thousand (5,000) life-years but fewer than seventy-five thousand
(75,000) life-years, the Agency will make a credibility-based adjustment to the
amount of pre-tax income that is fully retained by the Managed Care Plan. If the
Managed Care Plan's enrollment in a reporting period is fewer than five thousand
(5,000) life-years, the Managed Care Plan shall not owe a rebate for the
reporting period. However, the information from that reporting period shall be
carried over and included with information for the next reporting period. When
the cumulative life-years of such combined reporting periods equals or exceeds
five-thousand (5,000) life-years, the achieved saving rebate calculation will be
performed subject to the credibility-based adjustment using the combined
life-years.

n.
If the Agency determines that payment of an achieved savings rebate by the
Managed Care Plan would result in the Managed Care Plan being put at significant
risk of insolvency, the Agency may defer all or a portion of the rebate payment
owed by the Managed Care Plan.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 176 of 217

--------------------------------------------------------------------------------






The Achieved Savings Rebate shall be calculated in accordance with s.
409.967(3)(f), F.S., as illustrated below.
Note: The following three (3) increments shall be applied to the Managed Care
Plan’s (Plan’s) pre-tax income (AKA: net operating income [NOI])
Achieved Savings Rebates Table – Effective 1/1/2014 – 12/31/2018
 
NOI Range Category
Amount Managed Care Plans will retain
Amount Managed Care Plans will be required to refund to the Agency
I
NOI ranging from Zero (0) up to and including five (5) percent of the Plan’s
premium revenue:
Managed Care Plans will retain 100% of NOI within this range.
Managed Care Plans will not be required to refund any of their NOI within this
range.
II
NOI above five (5) percent and up to and including ten (10) percent of the
Plan’s premium revenue:
Managed Care Plans will retain 50% of the NOI within this range.
Managed Care Plans will be required to refund 50% of the NOI within this range.
III
NOI above ten (10) percent of the Plan’s premium revenue:
Managed Care Plans will not be allowed to retain any of the NOI within this
range.
Managed Care Plans will have to refund to the Agency 100% of the NOI within this
range.



Example: If the Plan’s premium revenues are $1,000,000 and allowed expenses are
$850,000, the Plan has a pre-tax net operating income (NOI) of $150,000. The NOI
is calculated to be 15% of premium revenue (NOI/Revenue):


NOI Range as Percent of Revenue
Plan retains
Plan refunds to the State
0.00% to 5.00% = $50,000.00
100% of NOI within this range
$50,000.00
    0% of NOI within this range:
$0.00
5.00% to 10.00% = $50,000.00
  50% of NOI within this range
$25,000.00
  50% of NOI within this range:
$25,000.00
above 10.00% = $50,000.00
    0% of NOI within this range
$0.00
100% of NOI within this range:
$50,000.00
TOTAL = $150,000.00
 
$75,000.00
 
$75,000.00





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK









AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 177 of 217

--------------------------------------------------------------------------------






Section X. Financial Requirements
A.    Insolvency Protection
1.    Insolvency Protection Requirements
a.
The Managed Care Plan shall establish a restricted insolvency protection account
with a federally guaranteed financial institution licensed to do business in
Florida in accordance with s. 1903(m)(1) of the Social Security Act (amended by
s. 4706 of the Balanced Budget Act of 1997), and s. 409.912, F.S. The Managed
Care Plan shall deposit into that account five percent (5%) of the capitation
payments made by the Agency each month until a maximum total of two percent (2%)
of the annualized total current Contract amount is reached and maintained. No
interest may be withdrawn from this account until the maximum Contract amount is
reached and withdrawal of the interest will not cause the balance to fall below
the required maximum amount. This provision shall remain in effect as long as
the Managed Care Plan continues to contract with the Agency.

b.
The restricted insolvency protection account may be drawn upon with the
authorized signatures of two (2) persons designated by the Managed Care Plan and
two (2) representatives of the Agency. The Multiple Signature Verification
Agreement Form shall be resubmitted to the Agency within thirty (30) days of
Contract execution and resubmitted within thirty (30) days after a change in
authorized Managed Care Plan personnel occurs. If the authorized persons remain
the same, the Managed Care Plan shall submit an attestation to this effect
annually by April 1 of each Contract year to the Agency along with a copy of the
latest bank statement. The Managed Care Plan may obtain a sample Multiple
Signature Verification Agreement form from the Agency or its agent or download
from the Agency website at:

http://ahca.myflorida.com/MCHQ/Managed_Health_Care/MHMO/med_prov_0912.shtml.
All such agreements or other signature cards shall be approved in advance by the
Agency.
c.
In the event that a determination is made by the Agency that the Managed Care
Plan is insolvent, as defined in Section I, Definitions and Acronyms, the Agency
may draw upon the amount solely with the two (2) authorized signatures of
representatives of the Agency and funds may be disbursed to meet financial
obligations incurred by the Managed Care Plan under this Contract. A statement
of account balance shall be provided by the Managed Care Plan within fifteen (
15) days of request of the Agency.

d.
If the Contract is terminated, expired, or not continued, the account balance
shall be released by the Agency to the Managed Care Plan upon receipt of proof
of satisfaction of all outstanding obligations incurred under this Contract.

e.
In the event the Contract is terminated or not renewed and the Managed Care Plan
is insolvent, the Agency may draw upon the insolvency protection account to pay
any outstanding debts the Managed Care Plan owes the Agency including, but not
limited to, overpayments made to the Managed Care Plan, and fines imposed under
the


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 178 of 217

--------------------------------------------------------------------------------






Contract or, for HMOs, s. 641.52, F.S., for EPOs, s. 627, F.S., and for health
insurers, s. 624, F.S., for which a final order has been issued. In addition, if
the Contract is terminated or not renewed and the Managed Care Plan is unable to
pay all of its outstanding debts to health care providers, the Agency and the
Managed Care Plan agree to the court appointment of an impartial receiver for
the purpose of administering and distributing the funds contained in the
insolvency protection account. An appointed receiver shall give outstanding
debts owed to the Agency priority over other claims.
f.
In the event the Contract is terminated or not renewed and the Managed Care Plan
is insolvent, the Agency may draw upon the insolvency protection account to pay
any outstanding debts the Managed Care Plan owes the Agency including, but not
limited to, overpayments made to the Managed Care Plan, and fines imposed under
the Contract, for which a final order has been issued. In addition, if the
Contract is terminated or not renewed and the Managed Care Plan is unable to pay
all of its outstanding debts to health care providers, the Agency and the
Managed Care Plan agree to the court appointment of an impartial receiver for
the purpose of administering and distributing the funds contained in the
insolvency protection account. An appointed receiver shall give outstanding
debts owed to the Agency priority over other claims.

2.    Insolvency Protection Account Waiver
Pursuant to s. 409.912, F.S., the Agency may waive the insolvency protection
account in writing when evidence of adequate insolvency insurance and
reinsurance are on file with the Agency to protect enrollees in the event the
Managed Care Plan is unable to meet its obligations.
B.    Surplus
1.    Surplus Start Up Account
All new Managed Care Plans (excluding public entities that are organized as
political subdivisions) at Contract execution, shall submit to the Agency proof
of working capital in the form of cash or liquid assets excluding revenues from
Medicaid payments equal to at least the first three (3) months of operating
expenses or $200,000, whichever is greater. This provision shall not apply to
Managed Care Plans that have been providing services to enrollees for a period
exceeding three (3) continuous months.
2.    Surplus Requirement
a.
The Managed Care Plan shall maintain at all times in the form of cash and
investments allowable as admitted assets by the Department of Financial
Services, and restricted funds of deposits controlled by the Agency (including
the Managed Care Plan's insolvency protection account) or the Department of
Financial Services, a surplus amount equal to the greater of $1.5 million, ten
percent (10%) of total liabilities, or two percent (2%) of the annualized amount
of the Managed Care Plan's prepaid revenues. In the event that the Managed Care
Plan's surplus (as defined in Section I, Definitions and Acronyms) falls below
the amount specified in this paragraph, the Agency shall prohibit the Managed
Care Plan from engaging in community outreach activities, shall


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 179 of 217

--------------------------------------------------------------------------------






cease to process new enrollments until the required balance is achieved, or may
terminate the Managed Care Plan's Contract statewide.
b.
In lieu of the surplus requirements under Section X.B., Surplus Requirements,
the Agency may consider the following:

(1)
If the organization is a public entity, the Agency may take under advisement a
statement from the public entity that a county supports the Managed Care Plan
with the county's full faith and credit. In order to qualify for the Agency's
consideration, the county must own, operate, manage, administer or oversee the
Managed Care Plan, either partly or wholly, through a county department or
agency;

(2)
The state guarantees the solvency of the organization;

(3)
The organization is a federally qualified health center (FQHC) or is controlled
by one (1) or more FQHCs and meets the solvency standards established by the
state for such organization pursuant to s. 409.912(4)(c), F.S.; or

(4)
The entity meets the financial standards for federally approved
provider-sponsored organizations as defined in 42 CFR 422.380 through 422.390
and the solvency requirements established in approved federal waivers or
Florida's Medicaid State Plan.

C.
Interest

Interest generated through investments made by the Managed Care Plan under this
Contract shall be the property of the Managed Care Plan and shall be used at the
Managed Care Plan's discretion.
D.
Third Party Resources

1.    Covered Third Party Collections
a.
The Managed Care Plan shall determine the legal liability of third parties to
pay for services rendered to enrollees under this Contract and notify the Agency
of any third party liability discovered.

b.
The Managed Care Plan shall assume full responsibility for covered third party
collections in accordance with this section. Covered third party collections
include only recoveries initiated within one year after the Managed Care Plan's
claims payment date for the cost of covered services incurred by the Managed
Care Plan on behalf of an enrollee for services that should have been paid
through a third party. The Managed Care Plan shall be considered to have
initiated a recovery by filing a claim of lien in a court of law or filing a
claim for reimbursement with the liable third party for the full amount of
medical assistance provided. The Managed Care Plan shall have the sole right to
subrogation for one (1) year from the when the plan incurred the cost to
recovery of any third party resource. All recoveries outside this period that
were not initiated by the Managed Care Plan will be pursued by the Agency.
Covered third party collections exclude all estate, trust and annuity
recoveries.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 180 of 217

--------------------------------------------------------------------------------






c.
The following standards govern recovery of covered third party collections:

(1)
If the Managed Care Plan has determined that third party liability exists for
part or all of the services provided directly by the Managed Care Plan to an
enrollee, the Managed Care Plan shall make reasonable efforts to recover from
third party liable sources the value of services rendered.

(2)
If the Managed Care Plan has determined that third party liability exists for
part or all of the services provided to an enrollee by a subcontractor or
referral provider, and the third party is reasonably expected to make payment
within one-hundred twenty (120) days, the Managed Care Plan may pay the
subcontractor or referral provider only the amount, if any, by which the
subcontractor's allowable claim exceeds the amount of the anticipated third
party payment; or, the Managed Care Plan may assume full responsibility for
third party collections for service provided through the subcontractor or
referral provider.

(3)
The Managed Care Plan may not withhold payment for services provided to an
enrollee if third party liability or the amount of liability cannot be
determined, or if payment shall not be available within a reasonable time,
beyond one-hundred twenty (120) days from the date of receipt.

d.
When the Agency has a fee-for-service lien against a third party resource and
the Managed Care Plan has also extended services potentially reimbursable from
the same third party resource, the Agency's lien shall be entitled to priority.

e.
The Managed Care Plan shall provide necessary data for recoveries in a format
prescribed by the Agency.

2.    Optional Third Party Recovery Services
a.
The Agency may, at its sole discretion, offer to provide third party recovery
services to the Managed Care Plan for covered third party collections.

b.
If the Managed Care Plan elects to authorize the Agency to recover covered third
party collections on its behalf, the Managed Care Plan shall be required to
provide the necessary data for recovery in the format prescribed by the Agency.

c.
If the Managed Care Plan elects to authorize the Agency to recover covered third
party collections on its behalf, all recoveries, less the Agency's cost to
recover, shall be income to the Managed Care Plan. The cost to recover shall be
expressed as a percentage of recoveries and shall be fixed at the time the
Managed Care Plan elects to authorize the Agency to recover on its behalf.

d.
All funds recovered from third parties shall be treated as income for the
Managed Care Plan.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 181 of 217

--------------------------------------------------------------------------------






3.    Patient Responsibility
LTC Managed Care Plans and Comprehensive LTC Managed Care Plans shall comply
with the requirements regarding patient responsibility in the LTC Exhibit.
E.    Assignment
Except as provided below, or with the prior written approval of the Agency, this
Contract and the monies which may become due are not to be assigned,
transferred, pledged or hypothecated in any way by the Managed Care Plan,
including by way of an asset or stock purchase of the Managed Care Plan, and
shall not be subject to execution, attachment or similar process by the Managed
Care Plan.
1.
No plan subject to this procurement or any entity outside this procurement shall
be allowed to be merged with or acquire all the Managed Care Plans within the
region. When a merger or acquisition of a Managed Care Plan has been approved,
the Agency shall approve the assignment or transfer of the appropriate Medicaid
Managed Care Plan Contract upon the request of the surviving entity of the
merger or acquisition if the Managed Care Plan and the surviving entity have
been in good standing with the Agency for the most recent twelve (12) month
period, unless the Agency determines that the assignment or transfer would be
detrimental to Medicaid recipients or the Medicaid program (see s. 409.912,
F.S.). The entity requesting the assignment or transfer shall notify the Agency
of the request ninety (90) days before the anticipated effective date.

2.
Entities regulated by the Department of Financial Services, Office of Insurance
Regulation (OIR), must comply with provisions of s. 628.4615, F.S., and receive
OIR approval before a merger or acquisition can occur.

3.
For the purposes of this section, a merger or acquisition means a change in
controlling interest of a Managed Care Plan, including an asset or stock
purchase.

4.
To be in good standing, a Managed Care Plan shall not have failed accreditation
or committed any material violation of the requirements of s. 641.52, F.S., and
shall meet the Medicaid Contract requirements.

5.
The Managed Care Plan requesting the assignment or transfer of its enrollees and
the acquiring/merging entity must work with the Agency to develop and implement
an Agency-approved transition plan, to include a timeline and appropriate
notices to all enrollees and all providers as required by the Agency and to
ensure a seamless transition for enrollees, as required by the Agency and to
ensure a seamless transition for enrollees, particularly those hospitalized,
those requiring care coordination/case management and those with complex
medication needs. The Managed Care Plan requesting assignment or transfer of its
enrollees shall perform as follows:

a.
Notice its enrollees, providers and subcontractors of the change in accordance
with this Contract; and

b.
Provide to the Agency the data needed, including encounter data, by the Agency
to maintain existing case relationships.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 182 of 217

--------------------------------------------------------------------------------






6.
The notice to enrollees shall contain the same information as required for a
notice of termination according to Section XII.F.

F.    Financial Reporting
1.    Financial Statements
a.
The Managed Care Plan shall submit to the Agency an annual audited financial
report and quarterly unaudited financial statements in accordance with Section
XIV, Reporting Requirements, and the Managed Care Plan Report Guide, as
applicable.

b.
The Managed Care Plan shall submit to the Agency the audited financial
statements no later than three (3) calendar months after the end of the calendar
year, and submit the quarterly statements no later than forty-five (45) days
after each calendar quarter and shall use generally accepted accounting
principles in preparing the statements.

c.
The Managed Care Plan shall submit annual and quarterly financial statements
that are specific to the operations of the Managed Care Plan rather than to a
parent or umbrella organization.

G.
Inspection and Audit of Financial Records

The state, CMS and DHHS may inspect and audit any financial records of the
Managed Care Plan or its subcontractors. Pursuant to s. 1903( m )( 4 )(A) of the
Social Security Act and state Medicaid Manual 2087.6(A-B), non-federally
qualified Managed Care Plans shall report to the state, upon request, and to the
Secretary and the Inspector General of DHHS, a description of certain
transactions with parties of interest as defined in s. 1318(b) of the Social
Security Act.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 183 of 217

--------------------------------------------------------------------------------






Section XI. Sanctions
A.    Contract Violations and Non-Compliance
1.
The Managed Care Plan shall comply with all requirements and performance
standards set forth in this Contract.

2.
In the event the Agency identifies a violation of or other non-compliance with
this Contract (to include the failure to meet performance standards), the Agency
may sanction the Managed Care Plan pursuant to any of the following: s. 409.912
(21 ), F.S., s. 409.91212, F.S.; Rule 59A-12.0073, F.A.C.; s. 409.967; F.S., 42
CFR part 438 subpart I (Sanctions) and s.1932 of the Social Security Act or
s.1903(m) of the Social Security Act. The Agency may impose sanctions in
addition to any liquidated damages imposed pursuant to Section XIII.

3.
For purposes of this section, violations involving individual, unrelated acts
shall not be considered arising out of the same action.

4.
In addition to imposing sanctions for a Contract violation or other
non-compliance, the Agency may require the Managed Care Plan to submit to the
Agency a performance measure action plan (PMAP) within a timeframe specified by
the Agency. The Agency may also require the Managed Care Plan to submit a
corrective action plan (CAP) for a violation of or any other non-compliance with
this Contract.

5.
If the Agency imposes monetary sanctions, the Managed Care Plan must pay the
monetary sanctions to the Agency within thirty (30) days from receipt of the
notice of sanction. If the Managed Care Plan fails to pay, the Agency reserves
the right to recover the money by any legal means, including but not limited to
the withholding of any payments due to the Managed Care Plan. If the Deputy
Secretary determines that the Agency should reduce or eliminate the amount
imposed, the Agency will return the appropriate amount to the Managed Care Plan
within sixty (60) days from the date of a final decision rendered.

B.    Performance Measure Action Plans (PMAP) and Corrective Action Plans (CAP)
1.
If a PMAP or CAP is required as determined by the Agency, the Agency will either
approve or disapprove a proposed PMAP or CAP from the Managed Care Plan. If the
Agency disapproves the PMAP or CAP, the Managed Care Plan shall submit a new
PMAP or CAP within ten (10) business days, or an expedited timeframe if required
by the Agency, that addresses the concerns identified by the Agency. The Managed
Care Plan shall accept and implement an Agency defined CAP if required by the
Agency.

2.
The Agency may impose a monetary sanction of $200 per calendar day on the
Managed Care Plan for each calendar day that the Managed Care Plan does not
implement, to the satisfaction of the Agency, the approved PMAP or CAP.

C.
Performance Measure Sanctions

1.
The Agency may sanction the Managed Care Plan for failure to achieve minimum
performance scores on performance measures specified by the Agency after the
first year of poor performance, as specified in the MMA Exhibit or the LTC
Exhibit, as applicable. The


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 184 of 217

--------------------------------------------------------------------------------






Agency will develop performance measures and may impose monetary sanctions for
some or all of performance measures. The Agency will develop performance targets
for each performance measure with a methodology for application of sanction
specified by the Agency.
2.
The Agency shall sanction the Managed Care Plan for failure to achieve minimum
scores on performance measures after the first year of poor performance on any
measure as specified in the table below. The Agency may impose monetary
sanctions and Performance Measure Action Plans (PMAPs) or PMAPs alone as
described above.

3.
Two (2) HEDIS measures will be compared to the National Committee for Quality
Assurance HEDIS National Means and Percentiles. The HEDIS Call Abandonment
measure and the HEDIS Call Answer Timeliness measure have threshold rates
(percentages) that may trigger a sanction, as indicated in the Performance
Measure Sanction Table below.

Performance Measure Sanction Table – Effective 8/01/2014 – 8/31/2019
HEDIS Measures
Rate and applicable sanction
Call Answer Timeliness
Rate < 25th percentile - immediate monetary sanction
and PMAP may be imposed
Rate < 50th percentile - PMAP may be required
Call Abandonment
Rate > 5% - immediate monetary sanction and PMAP may be imposed

















4.
The Agency shall sanction MMA Managed Care Plans for failure to achieve minimum
scores on additional performance measures after the first year of poor
performance on any measure as specified in the MMA Exhibit.

5.
The Agency shall sanction LTC Managed Care Plans for failure to achieve minimum
scores on additional performance measures after the first year of poor
performance on any measure as specified in the LTC Exhibit.

6.
The Agency shall sanction Comprehensive LTC Managed Care Plans for failure to
achieve minimum scores on additional performance measures after the first year
of poor performance on any measure as specified in both the MMA Exhibit and the
LTC Exhibit.

D.
Other Sanctions

1.
Pursuant to s. 409.967(2)(h)2., F.S., if the Managed Care Plan fails to comply
with the encounter data reporting requirements as specified in this Contract for
thirty (30) days, the Agency shall assess the Managed Care Plan a fine of five
thousand dollars ($5,000) per day for each day of noncompliance beginning on the
thirty-first (31st) calendar day. On the


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 185 of 217

--------------------------------------------------------------------------------






thirty-first (31st) calendar day, the Agency must notify the Managed Care Plan
that the Agency will initiate Contract termination procedures on the ninetieth
(90th) calendar day unless the Managed Care Plan comes into compliance before
that date.
2.
Fraud and Abuse- See Section VIII.F.

3.
Pursuant to s. 409.967(2)(a), F.S, after two (2) years of continuous operation
under this Contract, the Managed Care Plan's physician payment rates shall equal
or exceed Medicare rates for similar services. The Agency may impose fines or
other sanctions if the Managed Care Plan fails to meet this performance
standard.

4.
Pursuant to s. 409.967(2)(h)1., F.S., if the Managed Care Plan reduces its
enrollment level or leaves a region before the end of the Contract term, the
Managed Care Plan shall reimburse the Agency for the cost of enrollment changes
and other transition activities. If more than one (1) MMA or LTC Managed Care
Plan leaves a region at the same time, the exiting Managed Care Plans will share
the costs in a manner proportionate to their enrollments. In addition to the
payment of costs, departing PSNs shall pay a per-enrollee penalty of up to three
(3) months' payment and continue to provide services to enrollees for ninety
(90) days or until the enrollee is enrolled in another Managed Care Plan,
whichever occurs first. In addition to payment of costs, all other departing
Managed Care Plans must pay a penalty of twenty-five percent (25%) of that
portion of the minimum surplus maintained pursuant to s. 641.225(1 ), F.S.,
which is attributable to the provision of coverage to Medicaid enrollees. The
Managed Care Plan will provide at least one hundred eighty (180) days' notice to
the Agency before withdrawing from a region. If the Managed Care Plan leaves a
region before the end of the Contract term, the Agency shall terminate all
Contracts with the Managed Care Plan in other regions.

E.    Notice of Sanctions
1.
Except as noted in 42 CFR part 438, subpart I (Sanctions), before imposing any
of the sanctions specified in this section, the Agency will give the Managed
Care Plan written notice that explains the basis and nature of the sanction,
cites the specific contract section(s) and/or provision of law and the
methodology for calculation of any fine.

2.
If the Agency decides to terminate the Managed Care Plan's Contract for cause,
the Agency will provide advance written notice of intent to terminate including
the reason for termination and the effective date of termination. The Agency
will also notify Managed Care Plan enrollees of the termination along with
information on their options for receiving services following Contract
termination.

3.
Unless the Agency specifies the duration of a sanction, a sanction will remain
in effect until the Agency is satisfied that the basis for imposing the sanction
has been corrected and is not likely to recur.

F.    Dispute of Sanctions
1.
To dispute a sanction, the Managed Care Plan must request that the Agency's
Deputy Secretary for Medicaid or designee, hear and decide the dispute.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 186 of 217

--------------------------------------------------------------------------------






a.
The Managed Care Plan must submit, within twenty-one (21) days after the
issuance of a sanction, a written dispute of the sanction directly to the Deputy
Secretary or designee; this submission shall include all arguments, materials,
data, and information necessary to resolve the dispute (including all evidence,
documentation and exhibits). A Managed Care Plan submitting such written
requests for appeal or dispute as allowed under the Contract, shall submit such
appeal or dispute to the following mailing address:

Deputy Secretary for Medicaid
Agency for Health Care Administration
Managed Care Appeals/Disputes, MS 70
2727 Mahan Drive
Tallahassee, FL 32308
b.
The Managed Care Plan waives any dispute not raised within twenty-one (21) days
of receiving the sanction. It also waives any arguments it fails to raise in
writing within twenty-one (21) days of receiving the sanction, and waives the
right to use any materials, data, and/or information not contained in or
accompanying the Managed Care Plan's submission submitted within the twenty-one
(21) days following its receipt of the sanction in any subsequent legal,
equitable, or administrative proceeding (to include circuit court, federal court
and any possible administrative venue).

2.
The Deputy Secretary or his/her designee will decide the dispute under the
reasonableness standard, reduce the decision to writing and serve a copy to the
Managed Care Plan. This written decision will be final.

3.
The exclusive venue of any legal or equitable action that arises out of or
relating to the Contract, including an appeal of the final decision of the
Deputy Secretary or his/her designee, will be Circuit Court in Leon County,
Florida; in any such action, the Managed Care Plan agrees that the Circuit Court
can only review the final decision for reasonableness, and Florida law shall
apply. In the event the Agency issues any action under Florida Statutes or
Florida Administrative Code apart from this Contract, the Agency will notice the
Managed Care Plan of the appropriate administrative remedy.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 187 of 217

--------------------------------------------------------------------------------






Section XII. Special Terms and Conditions
A.    Applicable Laws and Regulations
1.
The Managed Care Plan shall comply with all applicable federal and state laws,
rules and regulations including but not limited to: Title 42 CFR Chapter IV,
Subchapter C; Title 45 CFR Part 74, General Grants Administration Requirements;
Chapters 409 and 641, F.S.; all applicable standards, orders, or regulations
issued pursuant to the Clean Air Act of 1970 as amended (42 USC 1857, et seq.);
Title VI of the Civil Rights Act of 1964 (42 USC 2000d) in regard to persons
served; Title IX of the education amendments of 1972 (regarding education
programs and activities); 42 CFR 431, Subpart F; s. 409.907(3)(d), F.S., and
Rule 59G-8.100 (24)(b), F.A.C. in regard to the Contractor safeguarding
information about enrollees; Title VII of the Civil Rights Act of 1964 (42 USC
2000e) in regard to employees or applicants for employment; Rule 59G-8.100,
F.A.C.; Section 504 of the Rehabilitation Act of 1973, as amended, 29 USC 794
(which prohibits discrimination on the basis of handicap in programs and
activities receiving or benefiting from federal financial assistance); the Age
Discrimination Act of 1975, as amended, 42 USC 6101 et. seq. (which prohibits
discrimination on the basis of age in programs or activities receiving or
benefiting from federal financial assistance); the Omnibus Budget Reconciliation
Act of 1981, P.L. 97-35, which prohibits discrimination on the basis of sex and
religion in programs and activities receiving or benefiting from federal
financial assistance; Medicare - Medicaid Fraud and Abuse Act of 1978; the
federal Omnibus Budget Reconciliation Acts; Americans with Disabilities Act ( 42
USC 12101, et seq.); the Newborns' and Mothers' Health Protection Act of 1996,
the Balanced Budget Act of 1997, the Health Insurance Portability and
Accountability Act of 1996; 45 CFR 74 relating to uniform administrative
requirements; 45 CFR 92 providing for cooperative agreements with state, local
and tribal governments; s. 508 of the Federal Water Pollution Control Act as
amended (33 U.S.C. 1251, et seq.); Executive Order 11738 as amended; where
applicable, Environmental Protection Agency regulations 40.CFR 30; 2 CFR 215 and
Executive Order 11246, Equal Employment Opportunity, as amended by Executive
Order 11375 and others, and as supplemented in Department of Labor regulation 41
CFR 60 and 45 CFR 92, if applicable; the Pro-Children Act of 1994 (20 U.S.C.
6081; 2 CFR 180 and Executive Orders 12549 and 12689 "Debarment and Suspension;
the Immigration and Nationality Act (8 U.S.C. 1324a); Immigration Reform and
Control Act of 1986 (8 U.S.C. 1101); 2 CFR 175 relating to trafficking in
persons; 2 CFR 170.110(b) relating to the Transparency Act; and 45 CFR
92.36(i)(10) regarding examination of records.

2.
The Managed Care Plan is subject to any changes in federal and state law, rules
or regulations and federal Centers for Medicare and Medicaid Services waivers
applicable to this Contract and shall implement such changes in accordance with
the required effective dates upon notice from the Agency without waiting for an
amendment to this Contract. However, an amendment to the Contract will be
processed to incorporate the changes.

B.    Entire Agreement
This Contract, including all attachments and exhibits, represents the entire
agreement between the Managed Care Plan and the Agency and supersedes all other
contracts between the parties when it is executed by duly authorized signatures
of the Managed Care Plan and the Agency. Correspondence and memoranda of
understanding do not constitute part of this Contract. In

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 188 of 217

--------------------------------------------------------------------------------






the event of a conflict of language between the Contract and the attachments
(which includes the ITN), the provisions of the Contract shall govern, unless
otherwise noted. The Agency reserves the right to clarify any contractual
relationship in writing and such clarification shall govern. Pending final
determination of any dispute over any Agency decision, the Managed Care Plan
shall proceed diligently with the performance of its duties as specified under
the Contract and in accordance with the direction of the Agency's Division of
Medicaid.
C.
Licensing

In accordance with s. 409.962, F.S., the Managed Care Plan shall be one of the
following:
1.
A health insurer licensed in accordance with Chapter 624, F.S., that meets the
requirements of a PSN (MMA only or an LTC PSN).

2.
An exclusive provider organization (EPO) licensed in accordance with Chapter
627, F.S.

3.
An HMO licensed in accordance with the provisions of Part I and Part Ill of
Chapter 641, F.S.

4.
A PSN (MMA only or an LTC PSN) that is licensed as, or contracts with, a
licensed third party administrator (TPA) or health insurer in order to
adjudicate claims. A PSN (MMA only or an LTC PSN) shall operate in accordance
with s. 409.912(4)(d), and s. 409.962(13), F.S., and LTC PSNs shall operate in
accordance with s. 409.962(8) and s. 409.981(1), F.S. PSNs (MMA only or LTC
PSNs) are exempt from licensure under Chapter 641, F .S.; however, they shall be
responsible for meeting certain standards in Chapter 641, F.S., as required in
this Contract.

5.
An Accountable Care Organization (ACO) that meets the requirements of an MMA or
LTC PSN as applicable determined by the Agency.

D.
Ownership and Management Disclosure

1.
The Managed Care Plan shall fully disclose any business relationships,
ownership, management and control of disclosing entities in accordance with
state and federal law. The Agency will not contract with Managed Care Plans to
operate as Standard MMA Plans that have a business relationship with another
Managed Care Plan operating as a Standard MMA Plan in the same region. (See s.
409.966(3)(b), F.S.). The Agency may contract with a Managed Care Plan to
operate as a Specialty Plan which has a business relationship with another
managed care plan operating as a Standard MMA Plan in the same region.

2.
Pursuant to s. 409.966(3)(b), F.S., as part of the SMMC procurement, the Managed
Care Plan was required to disclose any business relationship, as defined in s.
409.966(3)(b), F.S., that it had with any other eligible plan that responded to
the invitation to negotiate. If the Managed Care Plan failed to disclose a
business relationship or is considering a business relationship with a Managed
Care Plan that has a contract with the Agency under the SMMC program, the
Managed Care Plan shall immediately disclose such business relationship to the
Agency within five (5) days after discovery. The disclosure shall include but
not be limited to the identifying information for each Managed Care Plan, the
nature of the business relationship, the regions served by each Managed Care
Plan, and the signature of the authorized representative for each Managed Care
Plan. In addition, PSNs must


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 189 of 217

--------------------------------------------------------------------------------






disclose changes in the percentages of provider ownership interest and changes
in the provider make-up of the board of directors or members and/or managers if
structured as a limited liability company.
3.
Disclosure shall be made on forms prescribed by the Agency for the areas of
ownership and control interest (42 CFR 455.104, Form CMS 1513); business
transactions (42 CFR 455.105); conviction of crimes (42 CFR 455.106); public
entity crimes (s. 287.133(2)(a), F.S.); disbarment and suspension (52 Fed. Reg.,
pages 20360-20369, and Section 4707 of the Balanced Budget Act of 1997); and,
for PSNs, an attestation disclosing any changes in the percentages of provider
ownership interest and changes in the provider make-up of the board of directors
or members and/or managers if structured as a limited liability company. The
forms are available through the Agency and are to be submitted to the Agency by
September 1 of each Contract year. In addition, the Managed Care Plan shall
submit to the Agency full disclosure of ownership and control of the Managed
Care Plan and any changes in management within five (5) days of knowing the
change will occur and at least sixty (60) days before any change in the Managed
Care Plan's ownership or control takes effect.

4.
The following definitions apply to ownership disclosure:

a.
A person with an ownership interest or control interest means a person or
corporation that:

(1)
Owns, indirectly or directly, five percent (5%) or more of the Managed Care
Plan's capital or stock, or receives five percent (5%) or more of its profits;

(2)
Has an interest in any mortgage, deed of trust, note or other obligation secured
in whole or in part by the Managed Care Plan or by its property or assets and
that interest is equal to or exceeds five percent of the total property or
assets; or

(3)
Is an officer or director of the Managed Care Plan, if organized as a
corporation, or is a partner in the Managed Care Plan, if organized as a
partnership.

b.
The percentage of direct ownership or control is calculated by multiplying the
percent of interest that a person owns by the percent of the Managed Care Plan's
assets used to secure the obligation. Thus, if a person owns ten percent (10%)
of a note secured by sixty percent (60%) of the Managed Care Plan's assets, the
person owns six percent (6%) of the Managed Care Plan.

c.
The percent of indirect ownership or control is calculated by multiplying the
percentage of ownership in each organization. Thus, if a person owns ten percent
(10%) of the stock in a corporation, which owns eighty percent (80%) of the
Managed Care Plan's stock, the person owns eight percent (8%) of the Managed
Care Plan.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 190 of 217

--------------------------------------------------------------------------------






5.
The following definitions apply to management disclosure:

a.
Changes in management are defined as any change in the management control of the
Managed Care Plan. Examples of such changes are those listed below and in
Section VIII, Administration and Management, or equivalent positions by another
title.

b.
Changes in the board of directors or officers of the Managed Care Plan, medical
director, chief executive officer, administrator and chief financial officer.

c.
Changes in the management of the Managed Care Plan where the Managed Care Plan
has decided to contract out the operation of the Managed Care Plan to a
management corporation. The Managed Care Plan shall disclose such changes in
management control and provide a copy of the contract to the Agency for approval
at least sixty (60) days prior to the management contract start date.

6.
The Managed Care Plan shall conduct criminal history record check on all
principals of the Managed Care Plan, and all persons with five percent (5%) or
more ownership interest in the Managed Care Plan, or who have executive
management responsibility for the Managed Care Plan, or have the ability to
exercise effective control of the Managed Care Plan (see ss. 409.912 and 435.04,
F.S.).

a.
Principals of the Managed Care Plan shall be as defined in s. 409.907, F.S.

b.
The Managed Care Plan shall initiate the criminal history check on newly hired
principals (officers, directors, agents, and managing employees) within thirty
(30) days of the hire date, if the individual's fingerprints are not already
retained in the Care Provider Background Screening Clearinghouse (Clearinghouse,
see s. 435.12, F.S.).

c.
The Managed Care Plan shall conduct this verification as follows:

(1)
By requesting screening results through the Agency's background screening system
(see the Agency's background screening· website). If the person's fingerprints
are not retained in the Clearinghouse and/or eligibility results are not found,
the Managed Care Plan shall submit complete sets of the person's fingerprints
electronically for Medicaid Level II screening following the process described
on the Agency's Care Provider Background Screening Clearinghouse website.

(2)
The Managed Care Plan shall complete and email a Background Screening (BGS)
Managed Care User Registration Agreement to the Agency at:
BGSSCREEN@ahca.myflorida.com.

(3)
In accordance with s. 435.12(2)(c), F.S., the Managed Care Plan shall register
with the Clearinghouse and maintain the employment status of all employees
within the Clearinghouse. The Managed Care Plan shall report initial employment
status and changes to the Clearinghouse within ten (10) business days after the
initial employment or change.

(4)
The Managed Care Plan shall comply with the employment screening regulations
described in s. 435, F.S.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 191 of 217

--------------------------------------------------------------------------------






(5)
By the five (5) year expiration date of retained fingerprints for a Managed Care
Plan principal, the Managed Care Plan shall initiate and complete a new
background screening via the Agency’s Care Provider Background Screening
Clearinghouse website for that individual.

7.
The Managed Care Plan shall submit to the Agency, within five (5) business days,
any information on any officer, director, agent, managing employee, or owner of
stock or beneficial interest in excess of five percent (5%) of the Managed Care
Plan who has been found guilty of, regardless of adjudication, or who entered a
plea of nolo contendere or guilty to, any of the offenses listed in s. 435.04,
F.S. The Managed Care Plan shall submit information to the Agency for such
persons who have a record of illegal conduct according to the background check.
The Managed Care Plan shall keep a record of all background checks to be
available for Agency review upon request.

8.
The Agency shall not contract with a Managed Care Plan that has an officer,
director, agent, managing employee, or owner of stock or beneficial interest in
excess of five percent (5%) of the Managed Care Plan, who has committed any of
the above listed offenses (see ss. 409.912 and 435.04, F.S.). In order to avoid
termination, pursuant to a timeline as determined by the Agency, the Managed
Care Plan shall submit a corrective action plan, acceptable to the Agency, which
ensures that such person is divested of all interest and/or control and has no
role in the operation and/or management of the Managed Care Plan.

9.
The Managed Care Plan shall submit to the Agency reports regarding current
administrative subcontractors and affiliates as specified in Section XIV,
Reporting Requirements, and the Managed Care Plan Report Guide.

E.    Conflict of Interest
This Contract is subject to the provisions of Chapter 112, F.S. Within ten (10)
business days of discovery, the Managed Care Plan shall disclose to the Agency
the name of any officer, director or agent who is an employee of the State of
Florida, or any of its agencies. Further, within this same timeframe, the
Managed Care Plan shall disclose the name of any state employee who owns,
directly or indirectly, an interest of five percent (5%) or more in the Managed
Care Plan or any of its affiliates. The Managed Care Plan shall disclose the
name of any Agency or DOEA employee who owns, directly or indirectly, an
interest of one percent (1 %) or more in the Managed Care Plan or any of its
affiliates. The Managed Care Plan covenants that it presently has no interest
and shall not acquire any interest, direct or indirect, which would conflict in
any manner or degree with the performance of the services hereunder. The Managed
Care Plan further covenants that in the performance of the Contract, no person
having any such known interest shall be employed. No official or employee of the
Agency and no other public official of the State of Florida or the federal
government who exercises any functions or responsibilities in the review or
approval of the undertaking of carrying out the Contract shall, prior to
completion of this Contract, voluntarily acquire any personal interest, direct
or indirect, in this Contract or proposed Contract.

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 192 of 217

--------------------------------------------------------------------------------






F.    Withdrawing Services from a Region
1.
If the Managed Care Plan intends to withdraw services from a region, the Managed
Care Plan shall provide the Agency with one-hundred eighty (180) days' notice.
Once the Agency receives the request for withdrawal, the Agency will remove the
Managed Care Plan from receipt of new voluntary enrollments, mandatory
assignments and reinstatements going forward.

2.
The Managed Care Plan shall work with the Agency to develop a transition plan
for enrollees, particularly those in the hospital, those under care
coordination/case management and those with complex medication needs. The
Managed Care Plan withdrawing from a Region shall perform as follows:

a.
Notice its enrollees, providers and subcontractors of the change at least sixty
(60) days before the last day of service; and

b.
Provide to the Agency the data, including encounter data, needed by the Agency
to maintain existing case relationships.

3.
The notice to enrollees shall contain the same information as required for a
notice of termination according to Section XII.F.

4.
If the Managed Care Plan withdraws from a region before the end of the term of
this Contract, the Managed Care Plan shall pay the costs and penalties specified
in s. 409.967(2)(h)1, F.S., and Section XI, Sanctions, and the Contract through
which the Managed Care Plan operates in any other region will be terminated in
accordance with the termination procedures in s. 409.967(2)(h)3, F.S., this
section and Section XI, Sanctions.

5.
As specified in s. 409.967(2)(h)1. F.S., if the Managed Care Plan intends to
withdraw services from a region, the Managed Care Plan shall provide the Agency
with one-hundred eighty (180) days' notice and work with the Agency to develop a
transition plan for enrollees, particularly those under case management and
those with complex medication needs, and provide data needed to maintain
existing case relationships.

6.
As specified in s. 409.967 (2)(h)1., F.S., Managed Care Plans that reduce
enrollment levels or leave a region before the end of the Contract term must
continue to provide services to the enrollee for ninety (90) days or until the
enrollee is enrolled in another Managed Care Plan, whichever occurs first.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 193 of 217

--------------------------------------------------------------------------------








G.
Termination Procedures

1.
In conjunction with the Standard Contract, Section III, Item A., Termination,
all provider contracts and subcontracts shall contain termination procedures.
The Managed Care Plan agrees to extend the thirty (30) calendar-day termination
notice found in the Standard Contract, Section III., Item A.1., Termination at
Will, to one-hundred eighty (180) days' notice. Depending on the volume of
Managed Care Plan enrollees affected, the Agency may require an extension of the
termination date. Once the Agency receives the request for termination, the
Agency will remove the Managed Care Plan from receipt of new voluntary
enrollments, mandatory assignments and reinstatements going forward.

2.
The Managed Care Plan will work with the Agency to create a transition plan that
shall ensure the orderly and reasonable transfer of enrollee care and progress
whether or not the enrollees are hospitalized, under care coordination/case
management, and/or have complex medication needs. The Managed Care Plan shall
perform as follows:

a.
Notice its enrollees, providers and subcontractors of the change in accordance
with this Contract; and

b.
Provide to the Agency the data needed by the Agency to maintain existing
case/care relationships.

3.
The party initiating the termination shall render written notice of termination
to the other party by certified mail, return receipt requested, or in person
with proof of delivery, or by facsimile letter followed by certified mail,
return receipt requested. The notice of termination shall specify the nature of
termination, the extent to which performance of work under the Contract is
terminated, and the date on which such termination shall become effective. In
accordance with s. 1932(e)(4), Social Security Act, the Agency shall provide the
Managed Care Plan with an opportunity for a hearing prior to termination for
cause. This does not preclude the Agency from terminating without cause.

4.
Upon receipt of final notice of termination, on the date and to the extent
specified in the notice of termination, the Managed Care Plan shall:

a.
Continue work under the Contract until the termination date unless otherwise
required by the Agency;

b.
Cease enrollment of new enrollees under the Contract;

c.
Terminate all community outreach activities and subcontracts relating to
community outreach;

d.
Assign to the state those subcontracts as directed by the Agency's contracting
officer including all the rights, title and interest of the Managed Care Plan
for performance of those subcontracts;

e.
In the event the Agency has terminated the Managed Care Plan's Medicaid
participation in one region, complete the performance of this Contract in all
other regions in which the Managed Care Plan's participation was not terminated;


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 194 of 217

--------------------------------------------------------------------------------






f.
Take such action as may be necessary, or as the Agency's contracting officer may
direct, for the protection of property related to the Contract that is in the
possession of the Managed Care Plan and in which the Agency has been granted or
may acquire an interest;

g.
Not accept any payment after the Contract ends, unless the payment is for the
time period covered under the Contract. Any payments due under the terms of this
Contract may be withheld until the Agency receives from the Managed Care Plan
all written and properly executed documents as required by the written
instructions of the Agency; and

h.
At least sixty (60) days before the termination effective date, provide written
notification to all enrollees of the following information: the date on which
the Managed Care Plan will no longer participate in the state's Medicaid program
and instructions on contacting the Agency's enrollment broker help line to
obtain information on enrollment options and to request a change in Managed Care
Plans.

5.
If the Managed Care Plan fails to disclose any business relationship, as defined
in s. 409.966(3)(b), F.S., with another Managed Care Plan in the same region
during the procurement process, the Agency shall terminate this Contract and all
other SMMC contracts with the Managed Care Plan.

6.
In the event the Agency terminates the Managed Care Plan's participation in more
than one region due to non-compliance with Contract requirements, the Agency
shall also terminate all of the Managed Care Plan's participation in other
regions by terminating this entire Contract, in accordance with s.
409.967(2)(h)3., F.S.

7.
If the Managed Care Plan received an additional award pursuant to s.
409.966(3)(e), F.S., and is subject to penalties pursuant to s. 409.967(2)(h),
F.S., for activities in Region 1 or Region 2, the additional awarded regions
shall automatically be terminated from this Contract one-hundred eighty (180)
days after the imposition of the penalties. The Managed Care Plan shall
reimburse the Agency for the cost of enrollment changes and other transition
activities.

8.
If the Managed Care Plan fails to meet regional plan readiness criteria by the
Agency's specified monthly enrollment calculation date prior to the region
becoming operational in SMMC, the Agency shall terminate the Managed Care Plan
from participation in that region. In addition the following requirements apply
to the Managed Care Plan:

a.
If the Managed Care Plan received an additional award pursuant to s.
409.966(3)(e), F.S., and fails to meet plan readiness criteria in Region 1 or
Region 2, the Agency shall terminate the additional awarded region(s) within
one-hundred eighty (180) days after the respective Region 1 and/or Region 2
termination from the Contract.

b.
If the Managed Care Plan has been terminated from participation in all regions
of its Contract, the Agency shall terminate this entire Contract with thirty
(30) days' notice, as specified in the Standard Contract, Section III, Item B.,
Termination at Will.

9.
If the Managed Care Plan Contract is terminated by either the Managed Care Plan
or the Agency (with cause) prior to the end of the Contract period, the Agency
will assess the performance bond required under this Contract to cover the costs
of issuing a solicitation and selecting a new Managed Care Plan. The Agency's
damages in the event of termination shall


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 195 of 217

--------------------------------------------------------------------------------






be considered to be the full amount of the bond. The Agency need not prove the
damage amount in exercising its right of recourse against the bond.
H.
Agency Contract Management

1.
The Agency shall be responsible for management of the Contract. Contract
management shall be conducted in good faith, with the best interest of the state
and the Medicaid recipients it serves being the prime consideration. The Agency
shall make all statewide policy decisions or Contract interpretations. The
Managed Care Plan may seek an interpretation from the Agency of any Contract
requirement or Medicaid policy. When an interpretation of the contract is
sought, the Managed Care Plan shall submit a written request to the Agency's
Deputy Secretary for Medicaid.

2.
The terms of this Contract do not limit or waive the ability, authority or
obligation of the Office of Inspector General, MPI, its contractors, DOEA, or
other duly constituted government units (state or federal) to audit or
investigate matters related to, or arising out of this Contract.

3.
The Contract shall be amended only as follows (unless specified elsewhere in
this Contract):

a.
The parties cannot amend or alter the terms of this Contract without a written
amendment and/or change order to the Contract.

b.
The Agency and the Managed Care Plan understand that any such written amendment
to amend or alter the terms of this Contract shall be executed by an officer of
each party, who is duly authorized to bind the Agency and the Managed Care Plan.

c.
The Agency reserves the right to amend this Contract within the scope set forth
in the procurement (to include original Contract and all attachments) in order
to clarify requirements or if it is determined by the Agency that modifications
are necessary to better serve or provide covered services to the eligible
population.

I.    Disputes
1.
To dispute an interpretation of the Contract, the Managed Care Plan must request
that the Agency's Deputy Secretary for Medicaid hear and decide the dispute. The
Managed Care Plan must submit, within twenty-one (21) days after the
interpretation of the Contract, a written dispute of the Contract interpretation
directly to the Deputy Secretary; this submission shall include all arguments,
materials, data, and information necessary to resolve the dispute (to include
all evidence, documentation and exhibits). The Managed Care Plan waives any
dispute not raised within twenty-one (21) days of receiving a notice of the
Contract interpretation. It also waives any arguments it fails to raise in
writing within twenty-one (21) days of receiving a Contract interpretation, and
waives the right to use any materials, data, and/or information not contained in
or accompanying the Managed Care Plan's submission submitted within the
twenty-one (21) days following its receipt of the notice of the Contract
interpretation in any subsequent legal, equitable, or administrative proceeding
(to include circuit court, federal court and any possible administrative venue).


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 196 of 217

--------------------------------------------------------------------------------






2.
The Deputy Secretary or his/her designee will decide the dispute under the
reasonableness standard, reduce the decision to writing and serve a copy to the
Managed Care Plan. This written decision will be final.

3.
The exclusive venue of any legal or equitable action that arises out of or
relating to the Contract, including an appeal of the final decision of the
Deputy Secretary or his/her designee, will be Circuit Court in Leon County,
Florida; in any such action, the Managed Care Plan agrees that the Circuit Court
can only review the final decision for reasonableness, and Florida law shall
apply. In the event the Agency issues any action under Florida Statutes or
Florida Administrative Code apart from this Contract, the Agency will notice the
Managed Care Plan of the appropriate administrative remedy.

J.    Indemnification
1.
The Managed Care Plan, agrees to indemnify, defend, and hold harmless the
Agency, as provided in this Clause.

2.
Scope. The Duty to Indemnify and the Duty to Defend, as described herein
(collectively known as the "Duty to Indemnify and Defend"), extend to any
completed, actual, pending, or threatened action, suit, claim, or proceeding,
whether civil, criminal, administrative, or investigative (including any action
by or in the right of the Managed Care Plan), and whether formal or informal, in
which the Agency is, was, or becomes involved and which in any way arises from,
relates to, or concerns the Managed Care Plan's acts or omissions related to
this contract (inclusive of all attachments, etc.) (collectively "Proceeding").

a.
Duty to Indemnify. The Managed Care Plan agrees to hold harmless and indemnify
the Agency to the full extent permitted by law against any and all liability,
claims, actions, suits, judgments, damages, and costs of whatsoever name and
description, including attorneys' fees, arising from or relating to any
Proceeding.

b.
Duty to Defend. With respect to any Proceeding, the Managed Care Plan agrees to
fully defend the Agency and shall timely reimburse all of the Agency's legal
fees and costs; provided, however, that the amount of such payment for
attorneys' fees and costs is reasonable pursuant to rule 4-1.5, Rules Regulating
The Florida Bar. The Agency retains the exclusive right to select, retain, and
direct its defense through defense counsel funded by the Managed Care Plan
pursuant to the Duty to Indemnify and Defend the Agency.

3.
Expense Advance. The presumptive right to indemnification of damages shall
include the right to have the Managed Care Plan pay the Agency's expenses in any
Proceeding as such expenses are incurred and in advance of the final disposition
of such Proceeding.

4.
Enforcement Action. In the event that any claim for indemnity, whether an
Expense Advance or otherwise, is made hereunder and is not paid in full within
sixty (60) calendar days after written notice of such claim is delivered to the
Managed Care Plan, the Agency may, but need not, at any time thereafter, bring
suit against the Managed Care Plan to recover the unpaid amount of the claim
(hereinafter "Enforcement Action"). In the event the Agency brings an
Enforcement Action, the Managed Care Plan shall pay all of the Agency's
attorneys' fees and expenses incurred in bringing and pursuing the Enforcement
Action.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 197 of 217

--------------------------------------------------------------------------------






5.
Contribution. In any Proceeding in which the Managed Care Plan is held to be
jointly liable with the Agency for payment of any claim of any kind (whether for
damages, attorneys' fees, costs, or otherwise), if the Duty to Indemnify
provision is for any reason deemed to be inapplicable, the Managed Care Plan
shall contribute toward satisfaction of the claim whatever portion is or would
be payable by the Agency in addition to that portion which is or would be
payable by the Managed Care Plan, including payment of damages, attorneys' fees,
and costs, without recourse against the Agency. No provision of this part, or of
any other section of this contract (inclusive of all attachments, etc.), whether
read separately or in conjunction with any other provision, shall be construed
to: (i) waive the state or the Agency's immunity to suit or limitations on
liability; (ii) obligate the state or the Agency to indemnify the Managed Care
Plan for the Managed Care Plan's own negligence, or otherwise assume any
liability for the Managed Care Plan's own negligence; or (iii) create any rights
enforceable by third parties, as third party beneficiaries or otherwise, in law
or in equity.

K.    Public Records Requests
1.
In accordance with s.119.0701, F.S., and notwithstanding Standard Contract,
Section I, Item M., Requirements of Section 287.058, Florida Statutes, in
addition to other contract requirements provided by law, the Managed Care Plan
shall comply with public records laws, as follows:

a.
The Managed Care Plan shall keep and maintain public records that ordinarily and
necessarily would be required in order to perform services under the Contract;

b.
The Managed Care Plan shall provide the public with access to public records on
the same terms and conditions that the Agency would provide the records and at a
cost that does not exceed the cost provided in s. 119.0701, F.S., or as
otherwise provided by law;

c.
The Managed Care Plan shall ensure that public records that are exempt or
confidential and exempt from public records disclosure requirements are not
disclosed except as authorized by law;

d.
The Managed Care Plan shall meet all requirements for retaining public records
and transfer, at no cost, to the Agency all public records in possession of the
Managed Care Plan upon termination of the Contract and destroy any duplicate
public records that are exempt or confidential and exempt from public records
disclosure requirements. All records stored electronically must be provided to
the Agency in a format that is compatible with the information technology
systems of the Agency.

e.
If the Managed Care Plan does not comply with a public records request, the
Agency shall enforce the Contract provisions in accordance with the Contract.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 198 of 217

--------------------------------------------------------------------------------






L.    Communications
1.
Notwithstanding any term or condition of this contract to the contrary, the
Managed Care Plan bears sole responsibility for ensuring that its performance of
this contract (and that of its subcontractors related to this contract) fully
complies with all state and federal law governing the monitoring, interception,
recording, use or disclosure of wire, oral or electronic communications,
including but not limited to the Florida Security of Communications Act, §§
934.01, et seq., Florida Statutes, and the Electronic Communications Privacy
Act, 18 U.S.C. § 2510 et seq. (hereafter, collectively, "Communication Privacy
Laws").

2.
Prior to intercepting, recording or monitoring any communications which are
subject to Communication Privacy Laws, the Managed Care Plan must:

a.
Submit a plan which specifies in detail the manner in which the Managed Care
Plan (and its subcontractors related to this contract) will ensure that such
actions are in full compliance with Communication Privacy Laws (the "Privacy
Compliance Plan"); and

b.
Obtain written approval, signed and stamped by the Agency Contract Manager, of
the Privacy Compliance Plan.

3.
No modifications to an approved Privacy Compliance Plan may be implemented by
the Managed Care Plan unless an amended Privacy Compliance Plan is submitted to
the Agency, and written approval of the amended Plan is signed and notarized by
the Agency Contract Manager. Agency approval of the Managed Care Plan's Privacy
Compliance Plan in no way constitutes a representation by the Agency that the
Privacy Compliance Plan is in full compliance with applicable Communication
Privacy Laws, or otherwise shifts or diminishes the Managed Care Plan's sole
burden to ensure full compliance with applicable Communication Privacy Laws in
all aspects of the Managed Care Plan's performance of this Contract. Violation
of this term may result in sanctions to include termination of the contract
and/or liquidated damages.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 199 of 217

--------------------------------------------------------------------------------






Section XIII. Liquidated Damages
A.    Damages
1.
If the Managed Care Plan breaches this Contract, the Agency will be entitled to
monetary damages in the form of actual, consequential, direct, indirect,
special, and/or liquidated damages. In some cases, the actual damage to the
Agency as a result of the Managed Care Plan's failure to meet any aspect of the
responsibilities of the Contract and/or to meet specific performance standards
set forth in the Contract will be difficult or impossible to determine with
precise accuracy. Therefore, in the event of a breach of this Contract, the
Agency will impose liquidated damages in writing against the Managed Care Plan.
The Agency will assess liquidated damages against the Managed Care Plan
regardless of whether the breach is the fault of the Managed Care Plan
(including the Plan's subcontractors, agents and/or consultants), provided the
Agency has not materially caused or contributed to the breach.

2.
The liquidated damages prescribed in this section are not intended to be in the
nature of a penalty, but are intended to be reasonable estimates of the Agency's
projected financial loss and damage resulting from the Managed Care Plan's
nonperformance, including financial loss as a result of project delays.
Accordingly, in the event the Managed Care Plan fails to perform in accordance
with the Contract, the Agency may assess liquidated damages as provided in this
section.

3.
If the Managed Care Plan fails to perform any of the services described in the
Contract, the Agency may assess liquidated damages for each occurrence listed in
the table in Section XIII.B. Any liquidated damages assessed by the Agency shall
be due and payable to the Agency within thirty (30) days after the Managed Care
Plan's receipt of the notice of damages, regardless of any dispute in the amount
or interpretation which led to the notice. All interpretations of the Contract
are handled by Deputy Secretary for Medicaid or his/her delegate.

4.
The Agency may elect to collect liquidated damages:

a.
Through direct assessment and demand for payment delivered to the Managed Care
Plan; or

b.
By deduction of amounts assessed as liquidated damages from, and as set-off
against payments then due to the Managed Care Plan or that become due at any
time after assessment of the liquidated damages. The Agency will make deductions
until it has collected the full amount payable by the Managed Care Plan.

5.
The Managed Care Plan will not pass through liquidated damages imposed under
this Contract to a provider and/or subcontractor, unless the provider and/or
subcontractor caused the damage through its own action or inaction. Nothing
described herein shall prohibit a provider and/or a subcontractor from seeking
judgment before an appropriate court in situations where it is unclear that the
provider and/or the subcontractor caused the damage by an action or inaction.

6.
All liquidated damages imposed pursuant to this Contract, whether paid or due,
shall be paid by the Managed Care Plan out of administrative costs and profits.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 200 of 217

--------------------------------------------------------------------------------






7.
To dispute the imposition of liquidated damages, the Managed Care Plan must
request that the Agency's Deputy Secretary for Medicaid or designee, hear and
decide the dispute.

a.
The Managed Care Plan must submit, within twenty-one (21) days after receiving
notice of the imposition of liquidated damages, a written dispute of the
liquidated damages directly to the Deputy Secretary or designee; this submission
shall include all arguments, materials, data, and information necessary to
resolve the dispute (including all evidence, documentation and exhibits). A
Managed Care Plan submitting such written requests for appeal or dispute as
allowed under the Contract, shall submit such appeal or dispute to the following
mailing address: 

Deputy Secretary for Medicaid
Agency for Health Care Administration
Managed Care Appeals/Disputes, MS 70
2727 Mahan Drive
Tallahassee, FL 32308
b.
The Managed Care Plan waives any dispute not raised within twenty-one (21) days
of receiving notice of the imposition of liquidated damages. It also waives any
arguments it fails to raise in writing within twenty-one (21) days of receiving
said notice, and waives the right to use any materials, data, and/or information
not contained in or accompanying the Managed Care Plan's submission within the
twenty-one (21) days following its receipt of the notice in any subsequent
legal, equitable, or administrative proceeding (to include circuit court,
federal court and any possible administrative venue).

8.
The Deputy Secretary or his/her designee will decide the dispute under the
reasonableness standard, reduce the decision to writing and serve a copy to the
Managed Care Plan. This written decision will be final.

9.
The exclusive venue of any legal or equitable action that arises out of or
relating to the Contract, including an appeal of the final decision of the
Deputy Secretary or his/her designee, will be Circuit Court in Leon County,
Florida; in any such action, the Managed Care Plan agrees that the Circuit Court
can only review the final decision for reasonableness, and Florida law shall
apply. In the event the Agency issues any action under Florida Statutes or
Florida Administrative Code apart from this Contract, the Agency will notice the
Managed Care Plan of the appropriate administrative remedy.

B.    Issues and Amounts
The Managed Care Plan shall pay the Agency the amount for each issue as
specified below.
MMA Managed Care Plans shall also pay the Agency the amount for each issue as
specified in the MMA Exhibit.
LTC Managed Care Plans shall also pay the Agency the amount for each issue as
specified in the LTC Exhibit.



AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 201 of 217

--------------------------------------------------------------------------------






Comprehensive LTC Managed Care Plans shall also pay the Agency the amount for
each issue as specified in both the MMA Exhibit and LTC Exhibit as applicable..
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 202 of 217

--------------------------------------------------------------------------------










Liquidated Damages Issues and Amounts
#
CORE PROGRAM ISSUES
DAMAGES
1.    


Failure to comply in any way with Managed Care Plan staffing requirements as
specified in the Contract.
$250 per calendar day for each day that staffing requirements are not met.
2.    
Failure to submit a Provider Network File that meets the Agency’s specifications
as described in the Contract.
$250 per day after the due date that the Provider Enrollment File fails to meet
the Agency’s specifications.
3.    
Failure to submit audited HEDIS, CAHPS, and Agency-defined measures results
annually by July 1 as described in the Contract.
$250 per day for every calendar day reports are late.
4.    
Failure to timely report termination or suspension of providers for “for cause”
as described in the Contract.
$250 per occurrence.
5.    
Submission of inappropriate report certifications and/or failure to submit
report attestations as described in the Contract.
$250 per occurrence.
6.    
Failure to timely report staff or marketing or community outreach representative
violations as described in the Contract.
$250 per occurrence.
7.    
Failure to maintain and/or provide proof of required insurance as described in
the Contract.
$500 per calendar day.
8.    
Failure to terminate providers who become ineligible for Medicaid participation.
$500 per occurrence, in addition to $250 per day until the provider is
terminated.
9.    
Failure to timely submit any complete plan as described in this Contract,
including, but not limited to a cultural competency plan.


Note: The Anti-Fraud plan liquidated damages listed in this table is separate
and not included in this program issue.
$250 per day for every calendar day plans are late.
10.    
Failure to achieve and/or maintain insolvency requirements in accordance with
the Contract.
$500 per calendar day for each day that insolvency requirements are not met.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 203 of 217

--------------------------------------------------------------------------------






Liquidated Damages Issues and Amounts
#
CORE PROGRAM ISSUES
DAMAGES
11.    
Failure to timely submit audited annual and quarterly unaudited financial
statements as described in the Contract.
$500 per calendar day for each day that reporting requirements are not met.
12.    
Failure to comply with fraud and abuse provisions as described in the Contract.
$500 per calendar day per occurrence/issue.
13.    
Failure to address or resolve problems with individual encounter records in a
timely manner as required by the Agency and described in the Contract.
$500 per calendar day, per occurrence.
14.    
Failure to provide continuity of care and a seamless transition consistent with
the services in place prior to the new enrollee’s enrollment in the Managed Care
Plan as described in the Contract.
$500 per day beginning on the next calendar day after default by the Managed
Care Plan in addition to the cost of the services not provided.


These amounts shall be multiplied by two (2) when the Managed Care Plan has not
complied with the case management requirements as described in this Contract.
15.    
Failure to timely file required reports as described in the Contract.
$500 per day beyond the due date until submitted.
16.    
Failure to respond to an Agency request or ad-hoc report for documentation (such
as medical records, complaint logs, or Contract checklists) within the time
prescribed by the Agency as described in the Contract.
$500 per day for each calendar day beyond the due date until provided to the
Agency. However, after three (3) instances during the Contract period, the
liquidated damages amount is increased by $1,000 per day.
17.    
Failure to obtain approval of enrollee and provider materials, as required by
the Contract.
$500 per day for each calendar day that the Agency determines the Managed Care
Plan has provided enrollee or provider material that had not been approved by
the Agency.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 204 of 217

--------------------------------------------------------------------------------






Liquidated Damages Issues and Amounts
#
CORE PROGRAM ISSUES
DAMAGES
18.    
Failure to complete a comprehensive assessment, develop a treatment or service
plan or plan of care, or authorize and initiate all services specified in the
plan for an enrollee within specified timelines as described in the Contract.
$500 per day for each service not initiated timely beginning on the next
calendar day after default by the Managed Care Plan in addition to the cost of
the services not provided.
These amounts shall be multiplied by two (2) when the Managed Care Plan has not
complied with the case management requirements as described in this Contract.
19.    
Failure to obtain and/or maintain national accreditation as described in the
Contract.
$500 per day for every calendar day beyond the day accreditation status must be
in place as described in this Contract.
20.    
Failure to provide covered services within the timely access standards in the
Contract.
$500 per day, per occurrence.
21.    
Failure to provide covered services within the geographic access standards in
the Contract.
$500 per day, per occurrence.
22.    
Failure to report notice of provider termination of participation in the Managed
Care Plan as described in of the Contract.
$500 per day, per occurrence.
23.    
Failure by the Managed Care Plan to timely report violations in the access, use
and disclosure of PHI or timely report a security incident or timely make a
notification of breach or notification of provisional breach (see also ancillary
business associate agreement between the parties) as described in the Contract.
$500 per enrollee per occurrence, not to exceed $10,000,000.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 205 of 217

--------------------------------------------------------------------------------






Liquidated Damages Issues and Amounts
#
CORE PROGRAM ISSUES
DAMAGES
24.    
Failure by the Managed Care Plan to execute the appropriate agreements to
effectuate transfer and exchange of enrollee PHI confidential information
including, but not limited to, a data use agreement, trading partner agreement,
business associate agreement or qualified protective order prior to the use or
disclosure of PHI to a third party (see ancillary business associate agreement
between the parties) pursuant to the Contract.
$500 per enrollee per occurrence.
25.    
Failure to cooperate fully with the Agency and/or state during an investigation
of fraud or abuse, complaint, or grievances as described in the Contract.
$500 per incident for failure to fully cooperate during an investigation.
26.    
Failure to comply with the notice requirements described in the Contract, the
Agency rules and regulations, and all court orders governing appeal procedures,
as they become effective.
$500 per occurrence in addition to $500 per calendar day for each calendar day
required notices are late or deficient or for each calendar day beyond the
required time frame that the appeal is unanswered in each and every aspect
and/or day beyond the required time frame that the appeal is unanswered in each
and every aspect and/or each day the appeal is not handled according to the
provisions set forth by this Contract or required by the Agency.


$1,000 per occurrence if the Agency notice remains defective plus a per calendar
day assessment in increasing increments of $500 ($500 for the first day, $1,000
for the second day, $1,500 for the third day, etc.) for each day the notice is
late and/or remains defective.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 206 of 217

--------------------------------------------------------------------------------






Liquidated Damages Issues and Amounts
#
CORE PROGRAM ISSUES
DAMAGES
27.    
Failure to timely report changes in Managed Care Plan staffing as described in
the Contract.
$500 per occurrence.
28.    
Failure to timely report information about offenses listed in s. 435.04, F.S.,
as described in the Contract.
$500 per occurrence.
29.    
Failure to comply with community outreach or marketing requirements as described
in the Contract.
$500 per recipient, per verified incident of promotion or marketing of Managed
Care Plan.
30.    
Failure to timely submit appropriate performance improvement projects (PIPs) as
described in this Contract.
$1,000 per day for every calendar day PIPs are late.
31.    
Failure to achieve and/or maintain financial surplus requirements as described
in the Contract.
$1,000 per calendar day for each day Contract requirements are not met.
32.    
Failure by the Managed Care Plan to ensure that all data containing protected
health information (PHI), as defined by HIPAA, is secured through commercially
reasonable methodology in compliance with the HITECH Act, such that it is
rendered unusable, unreadable and indecipherable to unauthorized individuals
through encryption or destruction, that compromises the security or privacy of
the Agency enrollee’s PHI (see also ancillary business associate agreement
requirements between the parties) as specified in the Contract.
$1,000 per enrollee per occurrence.
If the State determines credit monitoring and/or identity theft safeguards are
needed to protect those enrollees whose PHI was placed at risk by Managed Care
Plan’s failure to comply with the terms of this Contract, the Managed Care Plan
shall also be liable for all costs associated with the provision of such
monitoring and/or safeguard services.
33.    
Failure to comply with enrollee notice requirements as described in the
Contract.
$1,000 per occurrence if the enrollee notice remains defective plus a per
calendar day assessment in increasing increments of $500 ($500 for the first
day, $1,000 for the second day, $1,500 for the third day, etc.) for each day the
notice is late and/or remains defective.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 207 of 217

--------------------------------------------------------------------------------






Liquidated Damages Issues and Amounts
#
CORE PROGRAM ISSUES
DAMAGES
34.    
Failure to notify enrollees of denials, reductions, or terminations of services
within the timeframes specified in the Contract as described in the Contract.
$1,000 per occurrence plus a per calendar day assessment in increasing
increments of $500 ($500 for the first day, $1,000 for the second day, $1,500
for the third day, etc.) for each day the notice is late.
35.    
Failure to acknowledge or act timely upon a request for prior authorization in
accordance the Contract.
$1,000 per occurrence, in addition to $1,000 for each day that it is determined
the Managed Care Plan failed to acknowledge or act timely upon a request for
prior authorization.
36.    
Failure to update online and printed provider directory in accordance with
Contract requirements as described in the Contract.
$1,000 per occurrence.
37.    
Failure to file accurate reports as described in this Contract.
$1,000 per occurrence.
38.    
Failure to facilitate transfers between health care settings as described in the
Contract.
$1,000 per occurrence.
These amounts shall be multiplied by two (2) when the Managed Care Plan has not
complied with the case management requirements as described in the Contract.
39.    
Failure to allow an enrollee to obtain a second medical opinion at no expense
and regardless of whether the provider is participating or not, as described in
this Contract.
$5,000 per occurrence.
40.    
Failure to cooperate with the Agency’s contracted external quality review
organization (EQRO) as described in this Contract.
$5,000 per occurrence.
41.    
Failure to honor any written documentation of prior authorization of ongoing
covered services for a period of sixty (60) days after the effective date of
enrollment, as specified in this Contract.
$5,000 per occurrence, in addition to $5,000 per day services are not
authorized.
 
 
 


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 208 of 217

--------------------------------------------------------------------------------






Liquidated Damages Issues and Amounts
#
CORE PROGRAM ISSUES
DAMAGES
42.    
Failure to comply with time frames for providing Enrollee Handbooks, I.D. cards
and Provider Directories, as required in the Contract.
$5,000 for each occurrence.
43.    
Failure to comply with licensure or background screening requirements for
Managed Care Plan principals in the Contract.
$5,000 per calendar day that owner/staff is not licensed or qualified as
required by applicable state or local law plus the amount paid to the
owner/staff during that period.
44.    
Failure to comply with licensure or background screening requirements for
subcontractors in the Contract.
$5,000 per calendar day that subcontractor/driver/agent is not licensed or
qualified as required by applicable state or local law plus the amount paid to
the subcontractor/driver/agent during that period.
45.    
Failure to timely report notice of terminated providers due to imminent
danger/impairment as described in the Contract.
$5,000 per occurrence.
46.    
Failure to meet provider credentialing requirements, including background
screening requirements, specified in the Contract.
$5,000 per occurrence.
47.    
Failure to timely report, or provide notice for, significant network changes as
described in the Contract.
$5,000 per occurrence.
48.    
Failure to timely report changes in ownership and control as described in the
Contract.
$5,000 per occurrence.
49.    
Failure to comply with claims processing as described in the Contract.
$10,000 per month, for each month that the Agency determines that the Managed
Care Plan is not in compliance.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 209 of 217

--------------------------------------------------------------------------------






Liquidated Damages Issues and Amounts
#
CORE PROGRAM ISSUES
DAMAGES
50.    
Failure to establish an investigative unit as required in this Contract, by the
time the Managed Care Plan has enrolled its first recipient.


Failure to implement an anti-fraud plan as required by this Contract, within
ninety (90) days of its approval by the Agency.


Failure to timely submit an acceptable anti-fraud plan, quarterly fraud and
abuse report or the annual report required by this Contract.


Failure to timely report, or report all required information for, all suspected
or confirmed instances of provider or recipient fraud or abuse as required by
this Contract.




$10,000 for each occurrence.






$10,000 for each occurrence.






$2,000 per calendar day, until MPI deems the Managed Care Plan to be in
compliance.




$1,000 per calendar day, until MPI deems the Managed Care Plan to be in
compliance.


51.    
Failure to develop and/or implement a transition plan for recipients including
the provision of data to the Agency, as specified in the Contract.
$10,000 per occurrence.
52.    
Failure to comply with conflict of interest or lobbying requirements as
described in the Contract.
$10,000 per occurrence.
53.    
Failure to disclose lobbying activities and/or conflict of interest as required
by the Contract.
$1,000 per day that disclosure is late.
54.    
Failure to provide no less than thirty (30) days’ written notice before making
any changes to the administration and/or management procedures and/or
authorization, denial or review procedures, including any delegations, as
described in this Contract.
$25,000 per occurrence.


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 210 of 217

--------------------------------------------------------------------------------






Liquidated Damages Issues and Amounts
#
CORE PROGRAM ISSUES
DAMAGES
55.    
Failure to comply with encounter data submission requirements as described in
the Contract (excluding the failure to address or resolve problems with
individual encounter records in a timely manner as required by the Agency).
$25,000 per occurrence.
56.    
Imposition of arbitrary utilization guidelines or other quantitative coverage
limits as prohibited in the Contract.
$25,000 per occurrence.
57.    
Failure to provide continuation of services during the pendency of a Medicaid
fair hearing and/or the Managed Care Plan’s appeal process where the enrollee
has challenged a reduction or elimination of services as required by the
Contract, applicable state or federal law, and all court orders governing appeal
procedures as they become effective.
The value of the reduced or eliminated services as determined by the Agency for
the timeframe specified by the Agency and $500 per day for each calendar day the
Managed Care Plan fails to provide continuation or restoration as required by
the Agency.
58.    
Failure to provide restoration of services after the Managed Care Plan receives
an adverse determination as a result of a Medicaid fair hearing or the Managed
Care Plan’s appeal process as required by the Contract, applicable state or
federal law and all court orders governing appeal procedures as they become
effective.
The value of the reduced or eliminated services as determined by the Agency and
$500 per day for each calendar day the Managed Care Plan fails to provide
continuation or restoration as required by the Agency.
59.    
Failure to comply with provider network requirements specified in this Contract.
$500 per day, per occurrence.
60.    
Failure to comply with the quality requirements specified in this Contract under
Section VII of Attachment II and its Exhibits.
$1,000 per occurrence.
61.    
Failure to provide notice of noncompliance to the Agency within five (5) days or
other Contract-specified period of time in accordance with the Contract.
$500 per day beginning on the next calendar day after default by the Managed
Care Plan.
 
 
 


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 211 of 217

--------------------------------------------------------------------------------






Liquidated Damages Issues and Amounts
#
CORE PROGRAM ISSUES
DAMAGES
62.    
Failure to staff the Compliance Officer position with a qualified individual in
accordance with the Contract.




$500 per calendar day starting ninety (90) days from the date of the position
vacancy.
63.    
Failure to maintain and/or provide proof of the Managed Care Plan’s fidelity
bond as required in the Contract.
$500 per calendar day.
64.    
Failure to comply with public records laws, in accordance with s. 119.0701, F.S.
$5,000 for each occurrence.
65.    
Failure to develop and document a treatment or service plan for an enrollee,
that shall be documented in writing as described in the Contract.
$500 per deficient/missing treatment or service plan.
66.    
Failure to provide proof of compliance to the Agency within five (5) days of a
directive from the Agency or within a longer period of time that has been
approved by the Agency
$500 per day beginning on the next calendar day after default by the Managed
Care Plan.
67.    
Failure to require and ensure compliance with ownership and disclosure
requirements as required in the Contract.
$5,000 per provider disclosure/attestation for each disclosure/attestation that
is not received timely or is not in compliance with the requirements outlined in
42 CFR 455, Subpart B.
68.    
Failure to respond to an Agency communication within the time prescribed by the
Agency as described in the Contract.
$500 for each calendar day beyond the due date until provided to the Agency.
However, after three (3) instances during the Contract period, the liquidated
damages amount is increased by $1,000 per day.
 
 
 


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 212 of 217

--------------------------------------------------------------------------------






Liquidated Damages Issues and Amounts
#
CORE PROGRAM ISSUES
DAMAGES
69.    
Failure to submit a timely notice of involuntary disenrollment to the enrollee
as described in the Contract.
$1,000 per occurrence if the enrollee notice remains defective plus a per
calendar day assessment in increasing increments of $500 ($500 for the first
day, $1,000 for the second day, $1,500 for the third day, etc.) for each day the
notice is late and/or remains defective.
70.    
Failure to timely initiate a background screening via the Clearinghouse for
newly hired principals as described in the Contract.
$500 per occurrence.
71.    
Failure to complete or comply with corrective action plans as described in the
Contract.
$500 per calendar day for each day the corrective action is not completed or
complied with as required.
72.    
Failure to have a rate at or above the 25th percentile for the HEDIS measures as
described in the Contract.
$500 per each case in the denominator not present in the numerator for the
measure.
73.    
Failure to comply in any way with the toll-free enrollee help line requirements
as described in the Contract (excluding the failure to respond to individual
messages on the automated system of the toll-free enrollee help line in a timely
manner as required by the Agency).
$10,000 per month, for each month that the Agency determines that the Managed
Care Plan is not in compliance.
74.    
Failure to respond to individual messages on the automated system of the
toll-free enrollee help line in a timely manner as described the Contract.
$500 per calendar day, per occurrence
75.    
Failure to comply with any of the standards for timely service authorization
decisions as specified in the Contract.
$5,000 per month, for each month that the Agency determines that the Managed
Care Plan is not in compliance, per standard
76.    
Failure of a provider contract to comply with a requirement of this Contract.
$1,000 per failure per provider contract


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 213 of 217

--------------------------------------------------------------------------------






Liquidated Damages Issues and Amounts
#
CORE PROGRAM ISSUES
DAMAGES
77.    
Failure to receive prior written Agency approval of delegation to a
subcontractor.
$25,000 per occurrence
78.    
Failure of a subcontract to comply with a requirement of this Contract.
$5,000 per failure per subcontract
79.    
Failure to meet plan readiness review deadlines set by the Agency
$2,000 per calendar day per occurrence
80.    
Failure to meet plan readiness goals set by the Agency
$2,000 per occurence



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 214 of 217

--------------------------------------------------------------------------------






Section XIV. Reporting Requirements
A.    Managed Care Plan Reporting Requirements
1.    General Provisions
a.
The Managed Care Plan shall comply with all reporting requirements set forth in
this Contract.

b.
The Managed Care Plan shall comply with the Managed Care Plan Report Guide in
submitting required reports, including the report formats, templates,
instructions, data specifications, submission timetables and locations, and
other materials contained in the guide. The Managed Care Plan Report Guide will
be posted on the Agency's website. The Agency shall furnish the Managed Care
Plan with appropriate technical assistance in using the Managed Care Plan Report
Guide.

c.
Unless otherwise specified, all reports shall be submitted electronically, as
prescribed in the reporting guidelines. PHI information shall be submitted to
the Agency SFTP sites.

2.    Submission Deadlines
a.
Deadlines for report submission referred to in this Contract specify the actual
time of receipt at the Agency bureau or location, not the date the file was
postmarked or transmitted.

b.
If a reporting due date falls on a weekend or state holiday, the report shall be
due to the Agency on the following business day.

c.
All reports filed on a quarterly basis shall be filed on a calendar year
quarter.

3.    Required Reports
a.    The Managed Care Plan shall comply with reports required by the Agency as
specified in the Managed Care Plan Report Guide. All reports shall be submitted
to the Agency Contract Manager unless otherwise indicated in the Managed Care
Report Guide

AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 215 of 217

--------------------------------------------------------------------------------






Summary of Reporting Requirements
Report Name
Plan Type
Frequency
Marketing Agent Termination
All Plans
Monthly
Marketing/Educational Events Report
All Plans
Monthly
Enrollee Help Line Statistics
All Plans
Monthly
Enrollee Complaints, Grievance and Appeals Report
All Plans
Monthly
Nursing Facility Transfer Report
LTC Plans
Monthly
Provider Network File
All Plans
Weekly
Provider Termination and New Provider Notification Report
All Plans
Weekly
Provider Complaint Report
All Plans
Monthly
Performance Measure Report
All Plans
Annually
Critical Incident Summary Report
All Plans
Monthly
Critical Incident Report
All Plans
Immediately upon occurrence and no less than within twenty-four (24) hours of
detection or notification
Claims Aging Report and Supplemental Filing Report
All Plans
Quarterly
Optional supplemental filing — due within one-hundred five (105) days after the
end of the reporting quarter
Suspected/
Confirmed Fraud & Abuse Reporting
All Plans
Within fifteen (15) days of detection
Quarterly Fraud and Abuse Activity Report
All Plans
Quarterly
Annual Fraud and Abuse Activity Report
All Plans
Annually
Achieved Savings Rebate Financial Reports
All Plans
Annually
Quarterly
Annual Financial Statements Filed with OIR
All Plans
Annually
Quarterly,
Audited Annual and Unaudited Quarterly Financial Reports
All Plans
Annually
Quarterly
Administrative Subcontractors and Affiliates Report
All Plans
Quarterly


AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 216 of 217

--------------------------------------------------------------------------------






b.
MMA Managed Care Plans shall comply with the additional reporting requirements
specified in the MMA Exhibit.

c.
LTC Managed Care Plans shall comply with the additional reporting requirements
as specified in the LTC Exhibit.

d.
Comprehensive LTC Managed Care Plans shall comply with the additional reporting
requirements as specified in both the MMA Exhibit and the LTC Exhibit.

4.    Modifications to Reporting Requirements
a.
The Agency reserves the right to modify the reporting requirements, with a
ninety (90) calendar day notice to allow the Managed Care Plan to complete
implementation, unless otherwise required by law.

b.
The Agency shall provide the Managed Care Plan with written notification of any
modifications to the reporting requirements.

5.    Certification of Timely, Complete and Accurate Submission
a.
The Managed Care Plan shall assure the accuracy, completeness and timely
submission of each report.

b.
The Managed Care Plan's chief executive officer (CEO), chief financial officer
(CFO) or an individual who reports to the CEO or CFO and who has delegated
authority to certify the Managed Care Plan's reports, shall attest, based on
his/her best knowledge, information and belief, that all data submitted in
conjunction with the reports and all documents requested by the Agency are
accurate, truthful and complete (see 42 CFR 438.606(a) and (b)).

c.
The Managed Care Plan shall submit its certification at the same time it submits
the certified data reports (see 42 CFR 438.606(c)). The certification page shall
be scanned and submitted electronically.

d.
If the Managed Care Plan fails to submit the required reports accurately or
within the timeframes specified, the Agency shall fine or otherwise sanction the
Managed Care Plan in accordance with Section XI, Sanctions, and 59A-12.0073,
F.A.C.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FP020, Attachment II, Effective 10/1/14, Page 217 of 217

--------------------------------------------------------------------------------






ATTACHMENT II
EXHIBIT II-A – Effective Date: October 1, 2014
MANAGED MEDICAL ASSISTANCE (MMA) PROGRAM
Section I. Definitions and Acronyms
The definitions and acronyms in Core Provisions Section I, Definitions and
Acronyms apply to all MMA Managed Care Plans and Comprehensive LTC Managed Care
Plans unless specifically noted otherwise in this Exhibit.
Section II. General Overview
The provisions in this Exhibit apply to all MMA Managed Care Plans and
Comprehensive LTC Managed Care Plans. The provisions in this Exhibit also apply
to all Specialty Plans unless provisions unique to a specific type of Specialty
Plan are codified in the resulting Contract and its Exhibits.
In accord with the order of precedence listed in Attachment I, any additional
items or enhancements listed in the Managed Care Plan's response to the
Invitation to Negotiate are included in this Exhibit by this reference.
Section III. Eligibility and Enrollment
A.
Eligibility

1.    Mandatory Populations
a.
In addition to the programs and eligibility categories specified in Section III,
Eligibility and Enrollment, recipients in the following eligibility categories
are required to enroll in a managed care plan:

(1)
Title XXI MediKids; and

(2)
Children between 100 - 133% of federal poverty level (FPL) who transfer from the
state’s Children’s Health Insurance Program (CHIP) to Medicaid.

2.
Voluntary Populations

In addition to the programs and eligibility categories specified in Section III,
Eligibility and Enrollment, recipients in any of the following eligibility
categories may, but are not required to, enroll in a Managed Care Plan:
a.
SSI (enrolled in developmental disabilities home and community based waiver);

b.
MEDS (SOBRA) for children under one (1) year old and income between one-hundred
eighty-five percent (185%) and two-hundred percent (200%) FPL;


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 1
of 108



--------------------------------------------------------------------------------






c.
MEDS AD - (SOBRA) for aged and disabled - enrolled in DD home and community
based waiver;

d.
Recipients with other creditable coverage excluding Medicare;

e.
Recipients age sixty-five (65) and older residing in mental health treatment
facilities as defined in s. 394.455(32), F.S.;

f.
Residents of DD centers including Sunland and Tachacale;

g.
Refugee assistance;

h.
Recipients residing in group homes licensed under Chapter 393, F.S.; and

i.
Children receiving services in a prescribed pediatric extended care center
(PPEC).

B.
Enrollment

1.
Notification of Enrollee Pregnancy

a.
The Managed Care Plan shall be responsible for newborns of pregnant enrollees
from the date of their birth. The Managed Care Plan shall comply with all
requirements set forth by the Agency or its agent related to unborn activation
and newborn enrollment.

b.
Unborn activation shall occur through the following procedures:

(1)
Upon identification of an enrollee's pregnancy through medical history,
examination, testing, claims, or otherwise, the Managed Care Plan shall
immediately notify DCF of the pregnancy and any relevant information known (for
example, due date and gender). The Managed Care Plan must provide this
notification by completing the DCF Excel spreadsheet and submitting it, via
electronic mail, to the statewide DCF Customer Call Center address. The Managed
Care Plan shall indicate its name and number as the entity initiating the
referral. The DCF Excel spreadsheet and directions for completion and submission
are located on the Medicaid web site:
http://ahca.myflorida.com/Medicaid/Newborn/index.shtml.

(2)
DCF will generate a Medicaid ID number for the unborn child. This information
will be transmitted to the Medicaid fiscal agent. The Medicaid ID number will
remain inactive until the child is born and DCF is notified of the birth.

(3)
Upon notification that a pregnant enrollee has presented to the hospital for
delivery, the Managed Care Plan shall inform the hospital, the pregnant
enrollee's attending physician and the newborn's attending and consulting
physicians that the newborn is an enrollee. At this time the Managed Care Plan
or its designee shall complete and submit the Excel spreadsheet for unborn
activation to DCF.

(4)
E-mail submissions shall include the password-protected spreadsheet as an
attachment, and the spreadsheet shall contain all pregnancy notifications and
newborn births for that Managed Care Plan (or that Managed Care Plan's
designated subcontractor). Each Managed Care Plan (or Managed Care Plan-


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 2
of 108



--------------------------------------------------------------------------------






designated subcontractor) shall submit notifications as specified by the Agency
to the statewide DCF customer call center address. (Refer to the Medicaid
website referenced above for DCF customer call center information.)
(5)
When the baby's Medicaid ID has been activated the newborn will be enrolled in
the Managed Care Plan retroactive to birth.

c.
If a pregnant enrollee presents for delivery without having an unborn
eligibility record that is awaiting activation, the Managed Care Plan or
designee shall submit the spreadsheet to DCF immediately upon birth of the
child. The newborn will automatically become a Managed Care Plan enrollee
retroactive to birth.

d.
Failure to use the unborn activation process for reporting pregnancies as
specified by his Contract may result in sanctions as described in Section XI,
Sanctions.

C.
Disenrollment

There are no additional disenrollment provisions unique to the MMA managed care
program.
D.
Marketing

There are no additional marketing provisions unique to the MMA managed care
program.
Section IV. Enrollee Services and Grievance Procedures
A.
Enrollee Materials

1.
Enrollee Handbook Requirements

a.
The Managed Care Plan shall include additional information in its handbook
applicable to the MMA program, as follows:

(1)
Information on the importance of selecting a PCP and the procedure for selecting
a PCP (see s. 409.973(4)(a), F.S.);

(2)
How to change PCPs;

(3)
Information about how to select a newborn's PCP;

(4)
An explanation to all potential enrollees that an enrolled family may choose to
have all family members served by the same PCP or they may choose different PCPs
based on each family member's needs;

(5)
Emergency services and procedures for obtaining services both in and out of the
Managed Care Plan's region, including explanation that prior authorization is
not required for emergency or post-stabilization services, the locations of any
emergency settings and other locations at which providers and hospitals furnish
emergency services and post-stabilization care services, use of the
911-telephone system or its local equivalent, and other post-stabilization
requirements in s. 1932(b)(2)(A)(ii)) of the Social Security Act and 42 CFR
438.114; and


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 3
of 108



--------------------------------------------------------------------------------






(6)
The right to obtain family planning services from any participating Medicaid
provider without prior authorization.

b.
The Managed Care Plan, subject to Agency approval, may include a separate
section for behavioral health services. In such cases, its handbook shall
provide the following information:

(1)
The extent to which and how after-hours and emergency coverage are provided and
that the enrollee has a right to use any hospital or other setting for emergency
care;

(2)
Information that post-stabilization services are provided without prior
authorization and other post-stabilization care services rules set forth in s.
1932(b)(2)(A)(ii)) of the Social Security Act and 42 CFR 438.114;

(3)
A clear statement that the enrollee may select an alternative mental health case
manager or direct service provider within the Managed Care Plan, if one is
available;

(4)
A description of behavioral health services provided, including limitations,
exclusions and out-of-network use;

(5)
A description of emergency behavioral health services procedures both in and out
of the Managed Care Plan's region;

(6)
Information to help the enrollee assess a potential behavioral health problem;

(7)
A clear statement that prior authorization or referral by a PCP is not required
for behavioral health services;

(8)
Information on the Managed Care Plan's healthy behavior programs, including how
to participate, that incentives/rewards are non-transferrable, and that members
will lose access to earned incentives/rewards if they voluntarily disenroll from
the Managed Care Plan or lose Medicaid eligibility for more than one-hundred
eighty (180) days (and thus are not automatically reinstated in the Managed Care
Plan); and

(9)
The Managed Care Plan's psychotropic drug informed consent requirements for
enrollees under age thirteen (13) as provided for in s. 409.912(51), F.S.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 4
of 108



--------------------------------------------------------------------------------






B.
Enrollee Services

1.    Medicaid Redetermination Assistance
a.
The Agency will provide Medicaid recipient redetermination date information to
the Managed Care Plan. This information shall be used by the Managed Care Plan
only as indicated in this subsection.

b.
The Managed Care Plan shall notify the Agency, in writing, if it wants to
participate in using this information. The Managed Care Plan's participation in
using this information is voluntary.

c.
If the Managed Care Plan chooses to participate in the use of this information,
it shall provide its policies and procedures regarding this subsection to the
Agency for its approval along with its notification indicating it will
participate.

d.
A Managed Care Plan that chooses to participate in the use of this information
may decide to discontinue using it at any time and must so notify the Agency in
writing thirty (30) days prior to the date it will discontinue such use.

e.
Regardless of whether the Managed Care Plan participates in the use of this
information, the Managed Care Plan is subject to the sanctioning indicated in
this subsection if the Managed Care Plan misuses the information at any time.

f.
A Managed Care Plan that chooses to participate in using this information shall
use the redetermination date information only in the methods listed below and
shall use either or both methods to communicate this information.

(1)
The Managed Care Plan may use redetermination date information in written
notices to be sent to their enrollees reminding them that their Medicaid
eligibility may end soon and to reapply for Medicaid if needed. A Managed Care
Plan that chooses to use this method to provide this information to its
enrollees must adhere to the following requirements:

(a)
The Managed Care Plan shall mail the redetermination date notice to each
enrollee for whom it has received a redetermination date. The Managed Care Plan
may send one (1) notice to the enrollee's household when there are multiple
enrollees within a family who have the same Medicaid redetermination date,
provided that these enrollees share the same mailing address;

(b)
The Managed Care Plan shall use the Agency-provided template for its
redetermination date notices. The Managed Care Plan may put this template on its
letterhead for mailing; however, the Managed Care Plan shall make no other
changes, additions or deletions to the letter text; and

(c)
The Managed Care Plan shall mail the redetermination date notice to each
enrollee no more than sixty (60) days and no less than thirty (30) days before
the redetermination date occurs.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 5
of 108



--------------------------------------------------------------------------------






(2)
The Managed Care Plan may use redetermination date information in automated
voice response (AVR) or integrated voice response (IVR) automated messages sent
to enrollees reminding them that their Medicaid eligibility may end soon and to
reapply for Medicaid if needed. A Managed Care Plan that chooses to use this
method to provide this information to its enrollees must adhere to the following
requirements:

(a)
The Managed Care Plan shall send the redetermination date messages to each
enrollee for whom that Managed Care Plan has received a redetermination date and
for whom the Managed Care Plan has a telephone number. The Managed Care Plan may
send an automated message to the enrollee's household when there are multiple
enrollees within a family who have the same Medicaid redetermination date
provided that these enrollees share the same mailing address/phone number;

(b)
For the voice messages, the Managed Care Plan shall use only the language in the
Agency's redetermination date notice template provided to the Managed Care Plan.
The Managed Care Plan may add its name to the message but shall make no other
changes, additions or deletions to the message text; and

(c)
The Managed Care Plan shall make such automated calls to each enrollee no more
than sixty (60) days and no less than thirty (30) days before the
redetermination date occurs.

g.
The Managed Care Plan shall not include the redetermination date information in
any file viewable by enrollee service or community outreach staff. This
information shall be used only in the letter templates and automated scripts
provided by the Agency and cannot be referenced or discussed by the Managed Care
Plan with the enrollees, unless in response to an enrollee inquiry about the
letter received, nor shall it be used at a future time by the Managed Care Plan.
If the Managed Care Plan receives enrollee inquiries about the notices, such
inquiries must be referred to the Department of Children and Families.

h.
Should any complaint or investigation by the Agency result in a finding that the
Managed Care Plan has violated this subsection, the Managed Care Plan will be
sanctioned in accordance with Section XI, Sanctions. In addition to any other
sanctions available in Section XI, Sanctions, the first such violation will
result in a thirty (30) day suspension of use of Medicaid redetermination dates;
any subsequent violations will result in thirty-day (30-day) incremental
increases in the suspension of use of Medicaid redetermination dates. In the
event of any subsequent violations, additional penalties may be imposed in
accordance with Section XI, Sanctions. Additional or subsequent violations may
result in the Agency's rescinding provision of redetermination date information
to the Managed Care Plan.

C.
Grievance System

There are no additional grievance system provisions unique to the MMA managed
care program.
Section V. Covered Services

AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 6
of 108



--------------------------------------------------------------------------------






A.
Required MMA Benefits

1.
Specific MMA Services to be Provided

a.
The Managed Care Plan shall provide the services listed below in accordance with
the Florida Medicaid State Plan, the Florida Medicaid Coverage and Limitations
Handbooks, the Florida Medicaid fee schedules, and the provisions herein, unless
specified elsewhere in this Contract. The Managed Care Plan shall comply with
all state and federal laws pertaining to the provision of such services. The
following provisions highlight key requirements for certain covered services,
including requirements specific to the MMA program:

(1)
Advanced Registered Nurse Practitioner

(a)
The Managed Care Plan shall provide Advanced Registered Nurse Practitioner
Services. Advanced Registered Nurse Practitioners (ARNPs) are licensed advanced
practice registered nurses who work in collaboration with practitioners pursuant
to Chapter 464, F.S., according to protocol, to provide diagnostic and
interventional patient care.

(b)
The Managed Care Plan shall comply with provisions of the Medicaid Practitioner
Services Coverage and Limitations Handbook. In any instance when compliance
conflicts with the terms of this Contract, the Contract prevails. In no instance
may the limitations or exclusions imposed by the Managed Care Plan be more
stringent than those in the Medicaid Practitioner Services Coverage and
Limitations Handbook.

(2)
Ambulatory Surgical Center Services

(a)
The Managed Care Plan shall provide Ambulatory Surgical Center Services.
Ambulatory surgical centers (ASCs) provide scheduled, elective, medically
necessary surgical care to patients who do not require hospitalization. Medicaid
reimburses surgical procedures that have been approved by the federal Centers
for Medicare and Medicaid Services and Florida Medicaid, provided in a licensed
Medicare-approved, Medicaid-participating ASC entity that is separate and
distinguishable from any other entity or type of facility, and is not part of a
hospital. The reimbursed facility fee is all-inclusive of the following:

(i)
Administrative, record keeping, and housekeeping items and services;

(ii)
Blood, blood plasma, and components;

(iii)
Diagnostic or therapeutic services or items directly related to providing
surgical procedures;

(iv)
Drugs, biologicals, intraocular lenses, surgical dressings, supplies, splints,
casts, appliances, and equipment directly related to providing surgical
procedures;

(v)
Materials for anesthesia;


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 7
of 108



--------------------------------------------------------------------------------






(vi)
Nursing, technical, and related services; and

(vii)
Use of ASC facilities.

(b)
The Managed Care Plan shall comply with provisions of the Medicaid Ambulatory
Surgical Center Services Coverage and Limitations Handbook. In any instance when
compliance conflicts with the terms of this Contract, the Contract prevails. In
no instance may the limitations or exclusions imposed by the Managed Care Plan
be more stringent than those in the Medicaid Ambulatory Surgical Center Services
Coverage and Limitations Handbook.

(3)
Assistive Care Services

(a)
The Managed Care Plan shall provide Assistive Care Services. Assistive Care
Services are an integrated set of 24-hour services only for Medicaid-eligible
residents in assisted living facilities, adult family care homes and residential
treatment facilities. Assistive Care Services require a health assessment by a
licensed practitioner establishing medical necessity for at least two of the
four service components and the need for at least one specific service each day.
Components are health support, assistance with activities of daily living (ADL),
assistance with instrumental activities of daily living (IADL), and assistance
with self-administration of medication.

(b)
The Managed Care Plan shall comply with provisions of the Medicaid Assistive
Care Services Coverage and Limitations Handbook. In any instance when compliance
conflicts with the terms of this Contract, the Contract prevails. In no instance
may the limitations or exclusions imposed by the Managed Care Plan be more
stringent than those in the Medicaid Assistive Care Services Coverage and
Limitations Handbook.

(4)
Behavioral Health Services

(a)
The Managed Care Plan shall provide a full range of medically necessary
behavioral health services authorized under the State Plan and specified in the
Florida Medicaid Mental Health Targeted Case Management Coverage and Limitations
Handbook and the Florida Medicaid Community Behavioral Health Services Coverage
and Limitations Handbook (the Handbooks) and by this Contract to all enrollees.

(b)
The Managed Care Plan shall provide the following services as described in the
Handbooks and applicable fee schedules. The amount, duration and scope of such
services shall not be more restrictive than that specified in the Handbooks. The
Managed Care Plan shall not establish service limitations that are lower than,
or inconsistent with, the Handbooks.

(i)
Inpatient hospital services for behavioral health conditions;

(ii)
Outpatient hospital services for behavioral health conditions;


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 8
of 108



--------------------------------------------------------------------------------






(iii)
Psychiatric physician services for behavioral health conditions and psychiatric
specialty codes 42, 43, and 44;

(iv)
Community behavioral health services for behavioral health conditions;

(v)
Community behavioral health services for substance abuse conditions;

(vi)
Mental Health Targeted Case Management;

(vii)
Mental Health Intensive Targeted Case Management;

(viii)
Specialized therapeutic foster care;

(ix)
Therapeutic group care services;

(x)
Comprehensive behavioral health assessment;

(xi)
Behavioral health overlay services in child welfare settings;

(xii)
Residential care; and

(xiii)
Statewide Inpatient Psychiatric Program (SIPP) services for individuals under
age twenty-one (21).

(c)
The Managed Care Plan may provide substitute services to its enrollees as
specified in this subsection. The Managed Care Plan is encouraged to provide
substitute services that will enhance covered services. To the degree possible,
the Managed Care Plan shall use existing community resources. Substitute
services represent a downward substitution for services in the Florida Medicaid
Community Behavioral Health Services Coverage and Limitations Handbook and are
not an expansion of behavioral health benefits. The Managed Care Plan shall make
information on substitute services available to enrollees and require
documentation of enrollee agreement before implementing such services. Managed
Care Plans shall ensure providers use clinical rationale for determining the
benefit of the service for the enrollee. The Managed Care Plan shall not require
an enrollee to choose a substitute service over a Florida Medicaid Community
Behavioral Health Services Coverage and Limitations Handbook service. Substitute
services must be prior approved by the Agency.




AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 9
of 108



--------------------------------------------------------------------------------






HCPCS Or Revenue Code
HCPCS Level II or Revenue Code Service Description
Service Description
Provider Qualifications
Documentation Required
Service Setting
Unit of Service
Reimbursement /Service Limits
0912
Psychiatric/Psychological Svcs: Partial Hosp - less intensive
Partial Hospitalization - Less intensive
Master's Level Practitioner, or Licensed Practitioner of the Healing Arts
Documentation must be sufficient to indicate that this Partial Hospitalization
Service is clinically appropriate for the enrollee.
Face to Face in a Hospital
All inclusive Daily Per Diem
1 unit per day; 90 days annual limit for adults ages 21+; No annual limit for
children under age 21.
1001
Residential treatment-psychiatric
Short Term Residential Treatment - Level I - (SRT when utilized as a medically
necessary downward substitution for acute CSU). Services should be provided with
the goal of giving the enrollee additional time to stabilize, recover and
rehabilitate. These services are intended to Increase enrollees’ ability to
successful re-integrate into an independent community setting at the time of
discharge.
Licensed SRTs
Documentation must be sufficient to indicate that the enrollee meets clinical
criteria for this level of care. The enrollee must meet criteria for acute
crisis stabilization services and documentation must indicate that this level of
care is being utilized as a downward substitution.
Face-to-Face in a licensed SRT program
Per diem
I unit per day. This benefit like CSU is flexed against the inpatient day limit
of 45 days per fiscal year for adults over age 21. Note: 2 SRT days = 1
Inpatient day. No annual limit for children under age 21.
H0038
SELF-HELP/PEER SERVICES, PER 15 MINUTES
Services may include: peer specialist activities, peer mentoring, peer
education, recovery coach services and behavioral health services provided by
peers. Does not include: paperwork for consumers, attendance at NAMI or other
consumer support meetings, offering meeting space for consumer meetings, travel
time or transportation of consumers, peer specialist time that is not spent on
education or self-help activities, or other administrative services.
Those qualified by training & certification to perform this service under the
supervision of a licensed master's level clinician
Services must provide a documented support and/or treatment benefit to PMHP
enrollees. Services must be individualized and demonstrate a recovery and
resiliency focus.
Face- to-Face with Client Present
15 minutes
16 units per day.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 10
of 108



--------------------------------------------------------------------------------






HCPCS Or Revenue Code
HCPCS Level II or Revenue Code Service Description
Service Description
Provider Qualifications
Documentation Required
Service Setting
Unit of Service
Reimbursement /Service Limits
H0046 HE
MENTAL HEALTH SERVICES, NOT OTHERWISE SPECIFIED; MENTAL HEALTH PROGRAM
Respite care services
Those qualified by 2 years of experience with the mental health population and
have completed 30 hours of training which includes psychopathology, medication
management, family dynamics, and crisis intervention or those licensed as a
regular foster care home and certified as a specialized therapeutic foster home.
Enrollee must be in active treatment and there must be documentation to support
that respite services will assist family or caregivers while providing an option
to de-escalate a situation while avoiding hospitalization.
Services may be provided in the home, school, or community and must be provided
face-to-face.
Daily rate
Minimum of 8 hours per day.
H2011 HO
PSYCHIATRIC HEALTH FACILITY SERVICE, PER DIEM; MASTERS DEGREE LEVEL
Mobile Crisis Assessment and Intervention for enrollees in the community
Provided by a master degree level clinician under the supervision of a licensed
master's level clinician
Documentation of clinical intervention and outcome of intervention
Intervention by referral from MCO
15 minutes
96 units per year; maximum of 8 units per day.
H2015 HE
COMPREHENSIVE COMMUNITY SUPPORT SERVICES, PER 15 MINUTES; BEHAVIORAL HEALTH
PROGRAM
Outreach Services; Services may include: activities designed to keep individuals
out of the jail and juvenile justice system. Applies to both Children and
Adults. Does not include: paperwork, travel time, transportation of consumers,
phone calls, or other administrative services.
Bachelor's level practitioner or LPN
Services must provide a beneficial diversion from jail or juvenile justice
system. Services must be targeted towards a specific recipient and encourage
engagement in the treatment process to prevent involvement in the criminal
justice system.
Face- to-Face; Client Present
15 minutes
16 units per day.
H2019 HB
THERAPEUTIC BEHAVIORAL SERVICES, PER 15 MINUTES; ADULT PROGRAM
In-Home Counseling Adult - Therapy, rehabilitative and supportive counseling in
the client's home
minimum of master’s degree
documentation of services
Face-to-Face
encounter
No limit.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 11
of 108



--------------------------------------------------------------------------------






HCPCS Or Revenue Code
HCPCS Level II or Revenue Code Service Description
Service Description
Provider Qualifications
Documentation Required
Service Setting
Unit of Service
Reimbursement /Service Limits
H2020 HB
Therapeutic Behavioral Services, per diem, adult program
A service that covers the medically necessary clinical support services of
enrollees while residing in an SRT level of care. The goal of these services
would be to provide stabilization, recovery, and rehabilitation services to
enrollees to allow them to discharged to a community setting and increase their
capacity for independent living.
Services must be provided by the appropriate level clinician. In a SRT setting.
There must be a clinical supervisor and master's level clinician. Physicians and
bachelor's level clinicians would be able to provide this service as well.
Enrollees must meet criteria for admission to SRT – Residential Level Treatment
I. The program must also be licensed by SAMH as a short term residential
treatment unit.
Services are face to face delivered in a residential level I (SRT) setting.
Per Diem
1 unit per day.
S5102 HE
DAY CARE SERVICES, ADULT; PER DIEM; MENTAL HEALTH PROGRAM
Drop-In Center - A social club offering peer support and flexible schedule of
activities: may operate on weekdays, evenings and/ or weekends. Activities focus
on support, social and behavioral skills.
BA level practitioner
Plan of care, activities and documented records
Face- to-Face
One day
365 days per year.
T1023 HA
SCREENING TO DETERMINE THE APPROPRIATENESS OF CONSIDERATION OF AN INDIVIDUAL FOR
PARTICIPATION IN A SPECIFIED PROGRAM, PROJECT OR TREATMENT PROTOCOL, PER
ENCOUNTER; CHILD/ADOLESCENT PROGRAM
Infant Mental Health Pre and Post Testing Services - Tests, inventories,
questionnaires, structured interviews, structured observations, and systematic
assessments that are administered to help assess the caregiver-child
relationship and to help aid in the development of the treatment plan
Masters level or above with 2 years’ experience working with infant mental
health OR MA level and under the supervision of a MA level or above with at
least 2 years’ experience working IMH. Individuals administering the tests are
to be operating within the scope of their professional licensure, training, test
protocols, and competencies, and in accordance with applicable statutes.
A written report of evaluation and testing results must be done by the
individual rendering services and must be included in the child's medical record
for all evaluation and testing services listed in the evaluation and testing
section
Face-to-Face
15 minutes
For children ages 0 through 5 years, 40 units per year.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 12
of 108



--------------------------------------------------------------------------------






HCPCS Or Revenue Code
HCPCS Level II or Revenue Code Service Description
Service Description
Provider Qualifications
Documentation Required
Service Setting
Unit of Service
Reimbursement /Service Limits
T1027
Family Training & Counseling for Child Development, per 15 minutes
Services may include: support groups for family members which provide education
regarding SED, family education, psychosocial activities, and other education
and support activities related to SED. Does not include paperwork or case
management services, does not include telephone calls to families, travel time,
transportation of consumers, services to support appointment coordination, or
other administrative services.
BA level practitioner
Services must support the family and child in treatment. They must be resiliency
focused and provide meaningful supports to allow the family and caregivers, and
child to participate fully in the treatment process.
Face- to-Face; Client Present
15 minutes.
16 units per day.
H0046 HK
BEHAVIORAL HEALTH SERVICES, NOT OTHERWISE SPECIFIED; SPECIALIZED BEHAVIORAL
HEALTH PROGRAMS FOR HIGH-RISK POPULATIONS
Specialized therapeutic in-home service is a flexible in-home support service
designed for children in the child welfare system, ages 5 through 17, who are
stepping down from or at high risk for residential care and institutional
services. Providing therapeutic support in addition to helping parents in
developing parenting skills, specialized therapeutic in-home services are
designed to aid in the transition to community-based outpatient services by
providing intensive therapeutic services plus 24 hour crisis response services
for an anticipated length of stay of up to 120 days.
The specialized therapeutic in-home services team is led by a licensed clinician
who coordinates the services of the treatment team, which includes a mental
health targeted case manager, master’s level therapist and psychiatrist.
Individualized treatment plans within 14 days of admission, treatment plan
reviews biweekly by the treatment team with the youth and family and updated as
needed. Weekly written progress updates are provided in addition to a weekly
face-to-face or telephonic staffing with the Community Based Care agency
responsible for the child's care.
Specialized therapeutic in-home services will be reimbursed on a weekly basis. A
minimum of four face-to-face contacts per week are required and must include
both individual and family therapy. A minimum of three contacts per week are to
be made in the home by the primary clinician.
1 unit per week
1 unit per week.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 13
of 108



--------------------------------------------------------------------------------






HCPCS Or Revenue Code
HCPCS Level II or Revenue Code Service Description
Service Description
Provider Qualifications
Documentation Required
Service Setting
Unit of Service
Reimbursement /Service Limits
S9475
AMBULATORY SETTING SUBSTANCE ABUSE TREATMENT OR DETOXIFICATION SERVICES
The ambulatory detoxification service includes clinical and medical management
of the physical and psychological process of withdrawal from alcohol and other
drugs on an outpatient basis in a community based setting. This service is
intended to stabilize the recipient physically and psychologically using
accepted detox protocols.


Licensed ambulatory detoxification facility.
Documentation must be sufficient to indicate that the enrollee meets clinical
criteria for this level of care. The enrollee must meet criteria for
detoxification and documentation must indicate that this level of care is being
utilized as a downward substitution.
Face-to-face in a licensed ambulatory detoxification facility.
Per diem
3 hours per day for up to 30 days.
H2022
Community-Based Wrap-Around Services
Wraparound is an intensive level of community-based services in order to prevent
residential treatment. The wraparound service delivery model is built around
family team planning. Wraparound services include frequent assessment and
treatment plan progress reviews, and treatment team meetings must include the
full complement of professionals working with the family. Meeting frequency of
child and family teams is guided by the family’s needs and level of risk.
Included in the wraparound services include intensive targeted case management,
in-home intervention, crisis intervention, parenting, peer support, psychiatric
services, and behavior analytical services.
Provider type 91 and certified to provide children’s mental health targeted case
management; Provider type 05—Community Behavioral Health Provider
All Wraparound team meetings shall be documented in the form of formal meeting
minutes.
All collateral contacts shall be documented in the form of contact/progress
notes. Treatment and TCM services documented according to handbook standards for
PT-05 and PT-91.
Services may be provided in the home, school, or community and must be provided
face-to-face.
Per diem
No annual limit for children under age 21.



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 14
of 108



--------------------------------------------------------------------------------






(d)
The Managed Care Plan shall adhere to the following requirements regarding
evaluation and treatment services for enrolled children/adolescents:

(i)
The Managed Care Plan shall provide all medically necessary evaluations,
psychological testing and treatment services for children/adolescents referred
to the Managed Care Plan by DCF, DJJ and schools (elementary, middle, and
secondary schools);

(ii)
The Managed Care Plan shall provide court-ordered evaluation and treatment
required for children/adolescents who are enrollees. See specifications in the
Florida Medicaid Community Behavioral Health Services Coverage and Limitations
Handbook; and

(iii)
The Managed Care Plan or designee shall develop a process to participate in
interagency staffings (for example, DCF and DJJ) or school staffings that may
result in the provision of behavioral health services to an enrolled
child/adolescent. The Managed Care Plan or designee shall participate in such
staffings upon request.

(5)
Birth Center and Licensed Midwife Services

(a)
The Managed Care Plan shall provide Birth Center and Licensed Midwife Services.
Birth centers and licensed midwifes provide services appropriate to the care of
Medicaid recipients during low-risk pregnancies, deliveries and the postpartum
period. Birth center birth center must meet all state licensure requirements
pursuant to the guidelines set forth in Chapter 59A-11, F.A.C. and Chapter 383,
F.S. to provide obstetrical, postpartum, gynecological, and family planning
services and Child Health Check-Up screenings (newborn evaluations only).
Licensed midwives must meet all state licensure requirements pursuant to the
guidelines set forth in Chapter 467, F.S. to provide obstetrical and postpartum
care and Child Health Check-Up screenings (newborn evaluations only).

(b)
The Managed Care Plan shall comply with provisions of the Medicaid Birth Center
and Licensed Midwife Services Coverage and Limitations Handbook. In any instance
when compliance conflicts with the terms of this Contract, the Contract
prevails. In no instance may the limitations or exclusions imposed by the
Managed Care Plan be more stringent than those in the Medicaid Birth Center and
Licensed Midwife Services Coverage and Limitations Handbook.

(6)
Clinic Services

(a)
The Managed Care Plan shall provide Rural Health Clinic Services. Rural Health
Clinics provide ambulatory primary care to a medically underserved population in
a rural geographical area. A Rural Health Clinic provides primary health care
and related diagnostic services. In addition, Rural Health Clinics may provide
Adult Health Screening Services, Child Health Check-Up Screenings, Chiropractic
Services, Family Planning Services, Family


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 15
of 108



--------------------------------------------------------------------------------






Planning Waiver Services, Immunization Services, Medical Primary Care Services,
Mental Health Services, Optometric Services, and Podiatry Services.
(b)
The Managed Care Plan shall comply with provisions of the Medicaid Rural Health
Clinic Services Coverage and Limitations Handbook. In any instance when
compliance conflicts with the terms of this Contract, the Contract prevails. In
no instance may the limitations or exclusions imposed by the Managed Care Plan
be more stringent than those in the Medicaid Rural Health Clinic Services
Coverage and Limitations Handbook.

(c)
The Managed Care Plan shall provide Federally Qualified Health Center Services.
A Federally Qualified Health Center provides primary health care and related
diagnostic services. In addition, an Federally Qualified Health Center may
provide Adult health screening services, Child Health Check-Up, Chiropractic
services, Dental services, Family planning services, Medical primary care,
Mental health services, Optometric services, and Podiatric services.

(d)
The Managed Care Plan shall comply with provisions of the Medicaid Federally
Qualified Health Center Services Coverage and Limitations Handbook. In any
instance when compliance conflicts with the terms of this Contract, the Contract
prevails. In no instance may the limitations or exclusions imposed by the
Managed Care Plan be more stringent than those in the Medicaid Federally
Qualified Health Center Services Coverage and Limitations Handbook.

(e)
The Managed Care Plan shall provide County Health Department Services. County
Health Departments provide public health services in accordance with Chapter
154, F.S. Medicaid County Health Department services consist of primary and
preventive health care, related diagnostic services, and dental services.

(f)
The Managed Care Plan shall comply with provisions of the Medicaid County Health
Department Program Coverage and Limitations Handbook. In any instance when
compliance conflicts with the terms of this Contract, the Contract prevails. In
no instance may the limitations or exclusions imposed by the Managed Care Plan
be more stringent than those in the Medicaid County Health Department Program
Coverage and Limitations Handbook.

(7)
Chiropractic Services

(a)
The Managed Care Plan shall provide Chiropractic Services. Chiropractic services
include evaluation and medically necessary treatment performed on one or more
areas of the body. Treatment consists of manual manipulation or adjustment with
application of controlled force to re-establish normal articular function.
Manual manipulation is used to restore optimum mobility and range of motion to
the spine. A doctor of chiropractics (D.C.) is an individual who is licensed to
engage in the practice of chiropractic medicine, as defined in Chapter 460, F.S.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 16
of 108



--------------------------------------------------------------------------------






(b)
The Managed Care Plan shall comply with provisions of the Medicaid Chiropractic
Services Coverage and Limitations Handbook. In any instance when compliance
conflicts with the terms of this Contract, the Contract prevails. In no instance
may the limitations or exclusions imposed by the Managed Care Plan be more
stringent than those in the Medicaid Chiropractic Services Coverage and
Limitations Handbook.

(8)
Dental Services

(a)
The Managed Care Plan shall provide Dental Services to enrollees under the age
of 21 years, emergency dental services to enrollees age 21 and older, and
denture and denture-related services and oral and maxillofacial surgery services
to all enrollees. The Managed Care Plan shall provide medically-necessary,
emergency dental procedures to alleviate pain or infection to enrollees age 21
and older. Emergency dental care for enrollees 21 years of age and older is
limited to a problem focused oral evaluation, necessary radiographs in order to
make a diagnosis, extractions, and incision and drainage of an abscess. Full and
removable partial dentures and denture-related services are also covered
services for enrollees 21 years of age and older. The Managed Care Plan shall
provide full dental services for all enrollees age 20 and below. The Managed
Care Plan shall provide medically necessary oral and maxillofacial surgery for
all eligible Medicaid recipients regardless of age.

(b)
The Managed Care Plan shall comply with provisions of the Medicaid Dental
Services Coverage and Limitations Handbook. In any instance when compliance
conflicts with the terms of this Contract, the Contract prevails. In no instance
may the limitations or exclusions imposed by the Managed Care Plan be more
stringent than those in the Medicaid Dental Services Coverage and Limitations
Handbook.

(9)
Child Health Check Up

(a)
The Managed Care Plan shall provide Child Health Check-Up Services. The Managed
Care Plan shall provide a health screening evaluation that shall consist of:
comprehensive health and developmental history (including assessment of past
medical history, developmental history and behavioral health status);
comprehensive unclothed physical examination; developmental assessment;
nutritional assessment; appropriate immunizations according to the appropriate
Recommended Childhood Immunization Schedule for the United States; laboratory
testing (including blood lead testing); health education (including anticipatory
guidance); dental screening (including a direct referral to a dentist for
enrollees beginning at age three or earlier as indicated); vision screening,
including objective testing as required; hearing screening, including objective
testing as required; diagnosis and treatment; and referral and follow-up as
appropriate. A Child Health Check-Up is a comprehensive, preventive health
screening service. Child Health Check-Ups are performed according to a
periodicity schedule that ensures that children have a health screening on


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 17
of 108



--------------------------------------------------------------------------------






a routine basis. In addition, a child may receive a Child Health Check-Up
whenever it is medically necessary or requested by the child or the child's
parent or caregiver. If a child is diagnosed as having a medical problem, the
child is treated for that problem through the applicable Medicaid program, such
as physician, dental and therapy services.
(b)
The Managed Care Plan shall comply with provisions of the Medicaid Child Health
Check-Up Coverage and Limitations Handbook. In any instance when compliance
conflicts with the terms of this Contract, the Contract prevails. In no instance
may the limitations or exclusions imposed by the Managed Care Plan be more
stringent than those in the Medicaid Child Health Check-Up Coverage and
Limitations Handbook.

(c)
For children/adolescents whom the Managed Care Plan identifies through blood
lead screenings as having abnormal levels of lead, the Managed Care Plan shall
provide care coordination/case management follow-up services as required in
Chapter Two of the Child Health Check-Up Services Coverage and Limitations
Handbook. Screening for lead poisoning is a required component of this Contract.
The Managed Care Plan shall require all providers to screen all enrolled
children for lead poisoning at ages 12 months and 24 months. In addition,
children between the ages of 12 months and 72 months must receive a screening
blood lead test if there is no record of a previous test. The Managed Care Plan
shall provide additional diagnostic and treatment services determined to be
medically necessary to a child/adolescent diagnosed with an elevated blood lead
level. The Managed Care Plan shall recommend, but shall not require, the use of
paper filter tests as part of the lead screening requirement.

(d)
The Managed Care Plan shall inform enrollees of all testing/screenings due in
accordance with the periodicity schedule specified in the Medicaid Child Health
Check-Up Services Coverage and Limitations Handbook. The Managed Care Plan shall
contact enrollees to encourage them to obtain health assessment and preventive
care.

(e)
The Managed Care Plan shall authorize enrollee referrals to appropriate
providers within four (4) weeks of these examinations for further assessment and
treatment of conditions found during the examination. The Managed Care Plan
shall ensure that the referral appointment is scheduled for a date within six
(6) months of the initial examination, or within the time periods set forth in
Section VI, Provider Network, as applicable.

(f)
The Managed Care Plan shall cover fluoride treatment by a physician or a dentist
for children/adolescents. Fluoride varnish application in a physician's office
is limited to children up four (4) years of age.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 18
of 108



--------------------------------------------------------------------------------






(g)
The Managed Care Plan shall offer transportation to enrollees in order to assist
them to keep, and travel to, medical appointments.

(h)
The CHCUP program includes the maintenance of a coordinated system to follow the
enrollee through the entire range of screening and treatment, as well as
supplying CHCUP training to medical care providers.

(i)
Pursuant to s. 409.975(5), F.S., the Managed Care Plan shall achieve a CHCUP
screening rate of at least eighty percent (80%) for those enrollees who are
continuously enrolled for at least eight (8) months during the federal fiscal
year (October 1 - September 30). This screening compliance rate shall be based
on the CHCUP data reported by the Managed Care Plan in its CHCUP (CMS-416) and
FL 80% Screening Report and due to the Agency as specified in Section XIV,
Reporting Requirements. The data shall be monitored by the Agency for accuracy,
and, if the Managed Care Plan does not achieve the eighty percent (80%)
screening rate, the Agency may require the Managed Care Plan to submit a
corrective action plan (CAP). Failure to meet the eighty percent (80%) screening
requirement may result in sanctions (see Section XI, Sanctions). Any data
reported by the Managed Care Plan that is found to be inaccurate shall be
disallowed by the Agency, and the Agency shall consider such findings as being
in violation of the Contract and may sanction the Managed Care Plan accordingly.

(j)
The Managed Care Plan shall adopt annual participation goals to achieve at least
an eighty percent (80%) CHCUP participation rate, as required by the Centers for
Medicare & Medicaid Services. This participation compliance rate shall be based
on the CHCUP data reported by the Managed Care Plan in its CHCUP (CMS-416) and
FL 80% Screening Report (see sub-item H.2.i. above) and/or supporting encounter
data. Upon implementation and notice by the Agency, the Managed Care Plan shall
submit additional data, as required by the Agency for its submission of the
CMS-416, to the Centers for Medicare & Medicaid Services, within the schedule
determined by the Agency. For each federal fiscal year that the Managed Care
Plan does not meet the eighty percent (80%) participation rate, the Agency may
require the Managed Care Plan to submit a CAP. Any data reported by the Managed
Care Plan that is found to be inaccurate shall be disallowed by the Agency, and
the Agency shall consider such findings as being in violation of the Contract
and shall sanction the Managed Care Plan accordingly. (See s. 1902(a)(
43)(D)(iv) of the Social Security Act.)

(k)
The Managed Care Plan shall achieve a preventive dental services rate of at
least twenty-eight percent (28%) for those enrollees who are continuously
eligible for CHCUP for ninety (90) continuous days. This rate shall be based on
the CHCUP data reported by the Managed Care Plan in its CHCUP (CMS-416) audited
report and/or supporting encounter data. Beginning with the report for federal
fiscal year 2015, failure to meet the 28% preventive dental services rate may
result in a corrective action plan and liquidated damages (see Section XIII,
Liquidated Damages).




AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 19
of 108



--------------------------------------------------------------------------------






(10)
Immunizations

(a)
The Managed Care Plan shall provide immunizations in accordance with the
Recommended Childhood Immunization Schedule for the United States, or when
medically necessary for the enrollee's health.

(b)
The Managed Care Plan shall provide for the simultaneous administration of all
vaccines for which an enrollee under the age of 21 is eligible at the time of
each visit.

(c)
The Managed Care Plan shall follow only contraindications established by the
Advisory Committee on Immunization Practices (ACIP), unless:

(i)
In making a medical judgment in accordance with accepted medical practices, such
compliance is deemed medically inappropriate; or

(ii)
The particular requirement is not in compliance with Florida law, including
Florida law relating to religious or other exemptions.

(d)
The Managed Care Plan shall participate, or direct its providers to participate,
in the Vaccines For Children Program ("VFC"). See s. 1905(r)(1)(B)(iii) of the
Social Security Act. The VFC is administered by the Department of Health, Bureau
of Immunizations. The VFC provides vaccines at no charge to physicians and
eliminates the need to refer children to CHDs for immunizations. Title XXI
MediKids enrollees do not qualify for the VFC program. The Managed Care Plan
shall advise providers to bill Medicaid fee-for-service directly for
immunizations provided to Title XXI MediKids participants.

(e)
The Managed Care Plan shall submit an attestation with accompanying
documentation annually, by October 1 of each Contract year, to the Agency that
the Managed Care Plan has advised its providers to enroll in the VFC program.
The Agency may waive this requirement in writing if the Managed Care Plan
provides documentation to the Agency that the Managed Care Plan is enrolled in
the VFC program.

(f)
The Managed Care Plan shall provide coverage and reimbursement to the
participating provider for immunizations covered by Medicaid, but not provided
through VFC.

(g)
The Managed Care Plan shall ensure that providers have a sufficient supply of
vaccines if the Managed Care Plan is enrolled in the VFC program. The Managed
Care Plan shall direct those providers that are directly enrolled in the VFC
program to maintain adequate vaccine supplies.

(h)
The Managed Care Plan shall pay no more than the Medicaid program vaccine
administration fee. For dates of service through December 31, 2014, the Managed
Care Plan, in accordance with the Patient Protection and Affordable Care Act
(ACA), shall pay no more than the Medicaid program vaccine product code and
administration fee, per administration, as specified in the Florida Medicaid
Physician Primary Care Rate Increase Fee Schedule


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 20
of 108



--------------------------------------------------------------------------------






at:
http://portal.flmmis.com/FLPublic/Tab/125/content/public/fee%20schedules/2014_01_01_phys_primary_care_rates_v1_1.pdf.spage,
and Section V, Covered Services, unless another rate is negotiated with the
participating provider.
(i)
The Managed Care Plan shall pay no less than the Medicaid program vaccine
administration fee when an enrollee receives immunizations from a
non-participating provider so long as:

(i)
The non-participating provider contacts the Managed Care Plan at the time of
service delivery;

(ii)
The Managed Care Plan is unable to provide documentation to the
non-participating provider that the enrollee has already received the
immunization; and

(iii)
The non-participating provider submits a claim for the administration of
immunization services and provides medical records documenting the immunization
to the Managed Care Plan.

(j)
The Managed Care Plan shall encourage PCPs to provide immunization information
about enrollees requesting temporary cash assistance from DCF, upon request by
DCF and receipt of the enrollee's written permission. This information is
necessary in order to document that the enrollee has met the immunization
requirements for enrollees receiving temporary cash assistance.

(11)
Emergency Services

(a)
The Managed Care Plan shall provide pre-hospital and hospital-based trauma
services and emergency services and care to enrollees. See ss. 395.1041,
395.4045 and 401.45, F.S.

(b)
When an enrollee presents at a hospital seeking emergency services and care, the
determination that an emergency medical condition exists shall be made, for the
purposes of treatment, by a physician of the hospital or, to the extent
permitted by applicable law, by other appropriate personnel under the
supervision of a hospital physician. See ss. 409.9128, 409.901, F.S. and
641.513, F.S.

(i)
The physician, or the appropriate personnel, shall indicate on the enrollee's
chart the results of all screenings, examinations and evaluations.

(ii)
The Managed Care Plan shall cover all screenings, evaluations and examinations
that are reasonably calculated to assist the provider in arriving at the
determination as to whether the enrollee's condition is an emergency medical
condition.

(iii)
If the provider determines that an emergency medical condition does not exist,
the Managed Care Plan is not required to cover services


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 21
of 108



--------------------------------------------------------------------------------






rendered subsequent to the provider's determination unless authorized by the
Managed Care Plan.
(c)
If the provider determines that an emergency medical condition exists, and the
enrollee notifies the hospital or the hospital emergency personnel otherwise
have knowledge that the patient is an enrollee of the Managed Care Plan, the
hospital must make a reasonable attempt to notify:

(i)
The enrollee's PCP, if known; or

(ii)
The Managed Care Plan, if the Managed Care Plan has previously requested in
writing that it be notified directly of the existence of the emergency medical
condition.

(d)
If the hospital, or any of its affiliated providers, do not know the enrollee's
PCP, or have been unable to contact the PCP, the hospital must:

(i)
Notify the Managed Care Plan as soon as possible before discharging the enrollee
from the emergency care area; or

(ii)
Notify the Managed Care Plan within twenty-four (24) hours or on the next
business day after the enrollee's inpatient admission.

(e)
If the hospital is unable to notify the Managed Care Plan, the hospital must
document its attempts to notify the Managed Care Plan, or the circumstances that
precluded the hospital's attempts to notify the Managed Care Plan. The Managed
Care Plan shall not deny coverage for emergency services and care based on a
hospital's failure to comply with the notification requirements of this section.

(f)
If the enrollee's PCP responds to the hospital's notification, and the hospital
physician and the PCP discuss the appropriate care and treatment of the
enrollee, the Managed Care Plan may have a member of the hospital staff with
whom it has a participating provider contract participate in the treatment of
the enrollee within the scope of the physician's hospital staff privileges.

(g)
The Managed Care Plan shall advise all enrollees of the provisions governing
emergency services and care. The Managed Care Plan shall not deny claims for
emergency services and care received at a hospital due to lack of parental
consent. In addition, the Managed Care Plan shall not deny payment for treatment
obtained when a representative of the Managed Care Plan instructs the enrollee
to seek emergency services and care in accordance with s. 743.064, F.S.

(h)
The Managed Care Plan shall not:

(i)
Require prior authorization for an enrollee to receive pre-hospital transport or
treatment or for emergency services and care;

(ii)
Specify or imply that emergency services and care are covered by the Managed
Care Plan only if secured within a certain period of time;


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 22
of 108



--------------------------------------------------------------------------------






(iii)
Use terms such as "life threatening" or "bona fide" to qualify the kind of
emergency that is covered; or

(iv)
Deny payment based on a failure by the enrollee or the hospital to notify the
Managed Care Plan before, or within a certain period of time after, emergency
services and care were given.

(i)
Notwithstanding any other state law, a hospital may request and collect from an
enrollee any insurance or financial information necessary to determine if the
patient is an enrollee of the Managed Care Plan, in accordance with federal law,
so long as emergency services and care are not delayed in the process.

(j)
The Managed Care Plan shall cover any medically necessary duration of stay in a
non-contracted facility, which results from a medical emergency, until such time
as the Managed Care Plan can safely transport the enrollee to a participating
facility. The Managed Care Plan may transfer the enrollee, in accordance with
state and federal law, to a participating hospital that has the service
capability to treat the enrollee's emergency medical condition. The attending
emergency physician, or the provider actually treating the enrollee, is
responsible for determining when the enrollee is sufficiently stabilized for
transfer discharge, and that determination is binding on the entities identified
in 42 CFR 438.114(b) as responsible for coverage and payment.

(k)
In accordance with 42 CFR 438.114 and s. 1932(b )(2)(A)(ii) of the Social
Security Act, the Managed Care Plan shall cover post-stabilization care services
without authorization, regardless of whether the enrollee obtains a service
within or outside the Managed Care Plan's network for the following situations:

(i)
Post-stabilization care services that were pre-approved by the Managed Care
Plan;

(ii)
Post-stabilization care services that were not pre-approved by the Managed Care
Plan because the Managed Care Plan did not respond to the treating provider's
request for pre-approval within one (1) hour after the treating provider sent
the request;

(iii)
The treating provider could not contact the Managed Care Plan for pre-approval;
and

(iv)
Those post-stabilization care services that a treating physician viewed as
medically necessary after stabilizing an emergency medical condition are
non-emergency services. The Managed Care Plan can choose not to cover them if
they are provided by a non-participating provider, except in those circumstances
detailed above.

(l)
The Managed Care Plan shall not deny claims for the provision of emergency
services and care submitted by a non-participating provider solely based on


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 23
of 108



--------------------------------------------------------------------------------






the period between the date of service and the date of clean claim submission,
unless that period exceeds three-hundred and sixty-five (365) days.
(m)
Pursuant to s. 409.967(2)(b), F.S., the Managed Care Plan shall pay for services
required by ss. 395.1041 and 401.45, F.S. provided to an enrollee under this
section by a non-participating provider. The Managed Care Plan must comply with
s. 641.3155, F.S. Reimbursement for services under this paragraph is the lesser
of:

(i)
The non-participating provider's charges;

(ii)
The usual and customary provider charges for similar services in the community
where the services were provided;

(iii)
The charge mutually agreed to by the Managed Care Plan and the non-participating
provider within sixty (60) days after the non-participating provider submits a
claim; or

(iv)
The rate the Agency would have paid on the most recent October 1.

(n)
Notwithstanding the requirements set forth in this section, the Managed Care
Plan shall approve all claims for emergency services and care by
non-participating providers pursuant to the requirements set forth in s.
641.3155, F.S., and 42 CFR 438.114.

(o)
The Managed Care Plan shall provide timely approval or denial of authorization
of out-of-network use of non-emergency services through the assignment of a
prior authorization number, which refers to and documents the approval. The
Managed Care Plan may not require paper authorization as a condition of
receiving treatment. Written follow-up documentation of the approval must be
provided to the non-participating provider within one (1) business day after the
approval. Enrollees shall be liable for the cost of such unauthorized use of
covered services from non-participating providers.

(p)
In accordance with ss. 409.912(18) and 409.967(2), F.S., the Managed Care Plan
shall reimburse any hospital or physician that is outside the Managed Care
Plan's authorized service area for Managed Care Plan-authorized services at a
rate negotiated with the hospital or physician or according to the lesser of the
following:

(i)
The usual and customary charge made to the general public by the hospital or
provider; or

(ii)
The Florida Medicaid reimbursement rate established for the hospital or
provider.

(q)
The Managed Care Plan shall reimburse all non-participating providers as
described in s. 641.3155, F.S.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 24
of 108



--------------------------------------------------------------------------------






(r)
Unless otherwise specified in this Contract, where an enrollee uses
non-emergency services available under the Managed Care Plan from a
non-participating provider, the Managed Care Plan shall not be liable for the
cost of such services unless the Managed Care Plan referred the enrollee to the
non-participating provider or authorized the out-of-network service.

(12)
Emergency Behavioral Health Services

(a)
The Managed Care Plans shall provide emergency behavioral health services
pursuant, but not limited, to s. 394.463, F.S.; s. 641.513, F.S.; and Title 42
CFR Chapter IV. Emergency service providers shall make a reasonable attempt to
notify the Managed Care Plan within twenty-four (24) hours of the enrollee's
presenting for emergency behavioral health services. In cases in which the
enrollee has no identification, or is unable to orally identify himself/herself
when presenting for behavioral health services, the provider shall notify the
Managed Care Plan within twenty-four (24) hours of learning the enrollee's
identity.

(b)
In addition to the requirements outlined in s. 641.513, F.S., the Managed Care
Plan will ensure:

(i)
The enrollee has a follow-up appointment scheduled within seven (7) days after
discharge; and

(ii)
All required prescriptions are authorized at the time of discharge.

(c)
The Managed Care Plan shall operate, as part of its crisis support/emergency
services, a crisis emergency hotline available to all enrollees twenty-four
hours a day, seven days a week (24/7).

(d)
For each county it serves, the Managed Care Plan shall designate an emergency
service facility that operates twenty-four hours a day, seven days a week,
(24/7) with Registered Nurse coverage and on-call coverage by a behavioral
health specialist.

(13)
Family Planning Services and Supplies

(a)
The Managed Care Plan shall provide family planning services to help enrollees
make comprehensive and informed decisions about family size and/or spacing of
births. The Managed Care Plan shall provide the following services: planning and
referral, education and counseling, initial examination, diagnostic procedures
and routine laboratory studies, contraceptive drugs and supplies, and follow-up
care in accordance with the Medicaid Practitioner Services Coverage and
Limitations Handbook. Policy requirements include:


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 25
of 108



--------------------------------------------------------------------------------






(i)
The Managed Care Plan shall furnish services on a voluntary and confidential
basis.

(ii)
The Managed Care Plan shall allow enrollees freedom of choice of family planning
methods covered under the Medicaid program, including Medicaid-covered implants,
where there are no medical contra-indications.

(iii)
The Managed Care Plan shall render the services to enrollees under the age of 18
provided the enrollee is married, a parent, pregnant, has written consent by a
parent or legal guardian, or, in the opinion of a physician, the enrollee may
suffer health hazards if the services are not provided. See s. 390.01114, F.S.

(iv)
The Managed Care Plan shall allow each enrollee to obtain family planning
services from any provider and require no prior authorization for such services.
If the enrollee receives services from a non-participating Medicaid provider,
then the Managed Care Plan shall reimburse at the Medicaid reimbursement rate,
unless another payment rate is negotiated.

(v)
The Managed Care Plan shall make available and encourage all pregnant women and
mothers with infants to receive postpartum visits for the purpose of voluntary
family planning, including discussion of all appropriate methods of
contraception, counseling and services for family planning to all women and
their partners. The Managed Care Plan shall direct providers to maintain
documentation in the enrollee's medical records to reflect this provision. See
ss. 409.912(34) and 409.967(2), F.S.

(b)
The provisions of this subsection shall not be interpreted so as to prevent a
health care provider or other person from refusing to furnish any contraceptive
or family planning service, supplies or information for medical or religious
reasons. A health care provider or other person shall not be held liable for
such refusal.

(c)
Pursuant to s. 409.973(1 )(h), F.S., and 42 CFR 438.102, the Managed Care Plan
may elect to not provide these services due to an objection on moral or
religious grounds, and must have notified the Agency of that election as
specified in, Section V.C., Excluded Services.

(14)
Healthy Start Services

(a)
Pursuant to s. 409.975(4)(b), F.S., the Managed Care Plan shall establish
specific programs and procedures to improve pregnancy outcomes and infant
health, including, but not limited to, coordination with the Healthy Start
program, immunization programs, and referral to the Special Supplemental
Nutrition Program for Women, Infants, and Children, and the Children's Medical
Services program for children with special health care needs. In addition, the
program for pregnant women and infants must be aimed at


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 26
of 108



--------------------------------------------------------------------------------






promoting early prenatal care to decrease infant mortality and low birth weight
and to enhance healthy birth outcomes. The Managed Care Plan shall provide the
most appropriate and highest level of quality care for pregnant enrollees.
(b)
Florida's Healthy Start Prenatal Risk Screening - The Managed Care Plan shall
ensure that the provider offers Florida's Healthy Start prenatal risk screening
to each pregnant enrollee as part of her first prenatal visit, as required by s.
383.14, F.S., s. 381.004, F.S., and 64C-7.009, F.A.C.

(i)
The Managed Care Plan shall ensure that the provider uses the Agency approved
Healthy Start (Prenatal) Risk Screening Instrument.

(ii)
The Managed Care Plan shall ensure that the provider keeps a copy of the
completed screening instrument in the enrollee's medical record and provides a
copy to the enrollee.

(iii)
The Managed Care Plan shall ensure that the provider submits the Healthy Start
(Prenatal) Risk Screening Instrument to the CHD in the county where the prenatal
screen was completed within ten (10) business days of completion of the
screening.

(iv)
The Managed Care Plan shall collaborate with the Healthy Start care coordinator
within the enrollee's county of residence to assure delivery of risk-appropriate
care.

(c)
Florida's Healthy Start Infant (Postnatal) Risk Screening Instrument - Florida
hospitals electronically file the Healthy Start (Prenatal) Risk Screening
Instrument Certificate of Live Birth with the CHD in the county where the infant
was born within five (5) business days of the birth. If the Managed Care Plan
contracts with birthing facilities not participating in the Department of Health
electronic birth registration system, the Managed Care Plan shall ensure that
the provider files required birth information with the CHD within five (5)
business days of the birth, keeps a copy of the completed Healthy Start
(Prenatal) Risk Screening Instrument in the enrollee's medical record and mails
a copy to the enrollee.

(d)
Pursuant to s. 409.975(4)(b), F.S., the Managed Care Plan shall establish
specific programs and procedures to improve pregnancy outcomes and infant
health, including, but not limited to, coordination with the Healthy Start
program, immunization programs, and referral to the Special Supplemental
Nutrition Program for Women, Infants, and Children, and the Children's Medical
Services program for children with special health care needs. The programs and
procedures shall include agreements with each local Healthy Start Coalition in
the region to provide risk-appropriate care coordination/case management for
pregnant women and infants, consistent with Agency policies in accordance with
Agency policies and the MomCare Network.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 27
of 108



--------------------------------------------------------------------------------






(e)
Pregnant enrollees or infants who do not score high enough to be eligible for
Healthy Start case management may be referred for services, regardless of their
score on the Healthy Start risk screen, in the following ways:

(i)
If the referral is to be made at the same time the Healthy Start risk screen is
administered, the provider may indicate on the risk screening form that the
enrollee or infant is invited to participate based on factors other than score;
or

(ii)
If the determination is made subsequent to risk screening, the provider may
refer the enrollee or infant directly to the Healthy Start care coordinator
based on assessment of actual or potential factors associated with high risk,
such as HIV, Hepatitis B, substance abuse or domestic violence.

(f)
The Managed Care Plan shall refer all infants, children up to age five (5), and
pregnant, breast-feeding and postpartum women to the local WIC office. The
Managed Care Plan shall ensure providers provide:

(i)
A completed Florida WIC program medical referral form with the current height or
length and weight (taken within sixty (60) days of the WIC appointment);

(ii)
Hemoglobin or hematocrit; and

(iii)
Any identified medical/nutritional problems.

For subsequent WIC certifications, the Managed Care Plan shall ensure that
providers coordinate with the local WIC office to provide the above referral
data from the most recent CHCUP.
Each time the provider completes a WIC referral form, the Managed Care Plan
shall ensure that the provider gives a copy of the form to the enrollee and
keeps a copy in the enrollee's medical record.
(g)
The Managed Care Plan shall ensure that providers give all women of childbearing
age HIV counseling and offer them HIV testing. See Chapter 381, F.S.

(i)
The Managed Care Plan shall ensure that its providers offer all pregnant women
counseling and HIV testing at the initial prenatal care visit and again at
twenty-eight (28) and thirty-two (32) weeks.

(ii)
The Managed Care Plan shall ensure that its providers attempt to obtain a signed
objection if a pregnant woman declines an HIV test. See s. 384.31, F.S. and
64D-3.019, F.A.C.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 28
of 108



--------------------------------------------------------------------------------






(iii)
The Managed Care Plan shall ensure that all pregnant women who are infected with
HIV are counseled about and offered the latest antiretroviral regimen
recommended by the U.S. Department of Health & Human Services (Public Health
Service Task Force Report entitled Recommendations for the Use of Antiretroviral
Drugs in Pregnant HIV-1 Infected Women for Maternal Health and Interventions to
Reduce Perinatal HIV-1 Transmission in the United States).

(h)
The Managed Care Plan shall ensure that its providers screen all pregnant
enrollees receiving prenatal care for the Hepatitis B surface antigen (HBsAg)
during the first prenatal visit.

(i)
The Managed Care Plan shall ensure that its providers perform a second HBsAg
test between twenty-eight (28) and thirty-two (32) weeks of pregnancy for all
pregnant enrollees who tested negative at the first prenatal visit and are
considered high-risk for Hepatitis B infection. This test shall be performed at
the same time that other routine prenatal screening is ordered.

(ii)
All HBsAg-positive women shall be reported to the local CHD and to Healthy
Start, regardless of their Healthy Start screening score.

(i)
The Managed Care Plan shall ensure that infants born to HBsAg-positive enrollees
receive Hepatitis B Immune Globulin (HBIG) and the Hepatitis B vaccine once they
are physiologically stable, preferably within twelve (12) hours of birth, and
shall complete the Hepatitis B vaccine series according to the vaccine schedule
established by the Recommended Childhood Immunization Schedule for the United
States.

(i)
The Managed Care Plan shall ensure that its providers test infants born to
HBsAg-positive enrollees for HBsAg and Hepatitis B surface antibodies (anti-HBs)
six (6) months after the completion of the vaccine series to monitor the success
or failure of the therapy.

(ii)
The Managed Care Plan shall ensure that providers report to the local CHD a
positive HBsAg result in any child age 24 months or less within twenty-four (24)
hours of receipt of the positive test results.

(iii)
The Managed Care Plan shall ensure that infants born to enrollees who are
HBsAg-positive are referred to Healthy Start regardless of their Healthy Start
screening score.

(j)
The Managed Care Plan shall report to the Perinatal Hepatitis B Prevention
Coordinator at the local CHD all prenatal or postpartum enrollees who test
HBsAg-positive. The Managed Care Plan also shall report said enrollees' infants
and contacts to the Perinatal Hepatitis B Prevention Coordinator.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 29
of 108



--------------------------------------------------------------------------------






(i)
The Managed Care Plan shall report the following information - name, date of
birth, race, ethnicity, address, infants, contacts, laboratory test performed,
date the sample was collected, the due date or estimated date of confinement,
whether the enrollee received prenatal care, and immunization dates for infants
and contacts.

(ii)
The Managed Care Plan shall use the Practitioner Disease Report Form (DH Form
2136) for reporting purposes.

(k)
The Managed Care Plan shall ensure that the PCP maintains all documentation of
Healthy Start screenings, assessments, findings and referrals in the enrollees'
medical records.

(I)
Prenatal Care- The Managed Care Plan shall:

(i)
Require a pregnancy test and a nursing assessment with referrals to a physician,
PA or ARNP for comprehensive evaluation;

(ii)
Require care coordination/case management through the gestational period
according to the needs of the enrollee;

(iii)
Require any necessary referrals and follow-up;

(iv)
Schedule return prenatal visits at least every four (4) weeks until week
thirty-two (32), every two (2) weeks until week thirty-six (36), and every week
thereafter until delivery, unless the enrollee's condition requires more
frequent visits;

(v)
Contact those enrollees who fail to keep their prenatal appointments as soon as
possible, and arrange for their continued prenatal care;

(vi)
Assist enrollees in making delivery arrangements, if necessary; and

(vii)
Ensure that all providers screen all pregnant enrollees for tobacco use and make
certain that the providers make available to pregnant enrollees smoking
cessation counseling and appropriate treatment as needed.

(m)
Nutritional Assessment/Counseling – The Managed Care Plan shall ensure that its
providers supply nutritional assessment and counseling to all pregnant
enrollees. The Managed Care Plan shall:

(i)
Ensure the provision of safe and adequate nutrition for infants by promoting
breast-feeding and the use of breast milk substitutes;

(ii)
Offer a mid-level nutrition assessment;

(iii)
Provide individualized diet counseling and a nutrition care plan by a public
health nutritionist, a nurse or physician following the nutrition assessment;
and


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 30
of 108



--------------------------------------------------------------------------------






(iv)
Ensure documentation of the nutrition care plan in the medical record by the
person providing counseling.

(n)
Obstetrical Delivery - The Managed Care Plan shall develop and use generally
accepted and approved protocols for both low-risk and high-risk deliveries
reflecting the highest standards of the medical profession, including Healthy
Start and prenatal screening, and ensure that all providers use these protocols.

(i)
The Managed Care Plan shall ensure that all providers document preterm delivery
risk assessments in the enrollee's medical record by week twenty-eight (28).

(ii)
If the provider determines that the enrollee's pregnancy is high risk, the
Managed Care Plan shall ensure that the provider's obstetrical care during labor
and delivery includes preparation by all attendants for symptomatic evaluation
and that the enrollee progresses through the final stages of labor and immediate
postpartum care.

(o)
Newborn Care - The Managed Care Plan shall make certain that its providers
supply the highest level of care for the newborn beginning immediately after
birth. Such level of care shall include, but not be limited to, the following:

(i)
Instilling of prophylactic eye medications into each eye of the newborn;

(ii)
When the mother is Rh negative, securing a cord blood sample for type Rh
determination and direct Coombs test;

(iii)
Weighing and measuring of the newborn;

(iv)
Inspecting the newborn for abnormalities and/or complications;

(v)
Administering one half (.5) milligram of vitamin K;

(vi)
APGAR scoring;

(vii)
Any other necessary and immediate need for referral in consultation from a
specialty physician, such as the Healthy Start (postnatal) infant screen; and

(viii)
Any necessary newborn and infant hearing screenings (to be conducted by a
licensed audiologist pursuant to Chapter 468, F.S., a physician licensed under
Chapters 458 or 459, F.S., or an individual who has completed documented
training specifically for newborn hearing screenings and who is directly or
indirectly supervised by a licensed physician or a licensed audiologist).


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 31
of 108



--------------------------------------------------------------------------------






(p)
Postpartum Care – The Managed Care Plan shall:

(i)
Provide a postpartum examination for the enrollee within six (6) weeks after
delivery;

(ii)
Ensure that its providers supply voluntary family planning, including a
discussion of all methods of contraception, as appropriate; and

(iii)
Ensure that continuing care of the newborn is provided through the CHCUP program
component and documented in the child's medical record.

(15)
Hearing Services

(a)
The Managed Care Plan shall provide Hearing Services. Hearing services include
mandatory newborn hearing screenings; medically-necessary hearing evaluations,
diagnostic testing, hearing aids, hearing aid fitting and dispensing, hearing
aid repairs and accessories; and medically-necessary cochlear implant services
including provision of the device, post-operative tuning of the headset,
replacement and repairs furnished by physicians, audiologists and hearing aid
specialists.

(b)
The Managed Care Plan shall comply with provisions of the Medicaid Hearing
Services Coverage and Limitations Handbook. In any instance when compliance
conflicts with the terms of this Contract, the Contract prevails. In no instance
may the limitations or exclusions imposed by the Managed Care Plan be more
stringent than those in the Medicaid Hearing Services Coverage and Limitations
Handbook.

(16)
Home Health Services and Nursing Care

(a)
The Managed Care Plan shall provide Home Health Services. Home health services
are medically necessary services, which can be effectively and efficiently
provided in the place of residence of a recipient. Services include home health
visits (nurse and home health aide), private duty nursing and personal care
services for children, therapy services, medical supplies, and durable medical
equipment.

(b)
The Managed Care Plan shall comply with provisions of the Medicaid Home Health
Services Coverage and Limitations Handbook. In any instance when compliance
conflicts with the terms of this Contract, the Contract prevails. In no instance
may the limitations or exclusions imposed by the Managed Care Plan be more
stringent than those in the Medicaid Home Health Services Coverage and
Limitations Handbook.

(17)
Hospice Services

(a)
The Managed Care Plan shall provide Hospice Services. Hospice services are forms
of palliative medical care and services designed to meet the physical, social,
psychological, emotional, and spiritual needs of terminally


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 32
of 108



--------------------------------------------------------------------------------






ill recipients and their families. Hospice care is an approach that focuses on
palliative care rather than curative care.
(b)
The Managed Care Plan shall comply with provisions of the Medicaid Hospice
Services Coverage and Limitations Handbook. In any instance when compliance
conflicts with the terms of this Contract, the Contract prevails. In no instance
may the limitations or exclusions imposed by the Managed Care Plan be more
stringent than those in the Medicaid Hospice Services Coverage and Limitations
Handbook.

(18)
Hospital Services

(a)
The Managed Care Plan shall provide Inpatient Hospital Services. Inpatient
services are medically necessary services ordinarily furnished by a
state-licensed acute care hospital for the medical care and treatment of
inpatients provided under the direction of a physician or dentist in a hospital
maintained primarily for the care and treatment of patients with disorders other
than mental diseases.

(b)
Inpatient services include, but are not limited to, rehabilitation hospital care
(which are counted as inpatient hospital days), medical supplies, diagnostic and
therapeutic services, use of facilities, drugs and biologicals, room and board,
nursing care and all supplies and equipment necessary to provide adequate care.
In no instance may the limitations or exclusions imposed by the Managed Care
Plan be more stringent than the Medicaid Hospital Services Coverage &
Limitations Handbook.

(c)
Inpatient services also include inpatient care for any diagnosis including
tuberculosis and renal failure when provided by general acute care hospitals in
both emergent and non-emergent conditions.

(d)
The Managed Care Plan shall cover physical therapy services when medically
necessary and when provided during an enrollee's inpatient stay.

(e)
The Managed Care Plan shall provide up to twenty-eight (28) inpatient hospital
days (calendar) in an inpatient hospital substance abuse treatment program for
pregnant substance abusers who meet ISD (intensity, severity, discharge screens)
Criteria with Florida Medicaid modifications, as specified in InterQual Level of
Care Acute Criteria-Pediatric and/or InterQual Level of Care Acute
Criteria-Adult (McKesson Health Solutions, LLC, "McKesson"), the most current
edition, for use in screening cases admitted to rehabilitative hospitals and
CON-approved rehabilitative units in acute care hospitals.

(f)
In addition, the Managed Care Plan shall provide inpatient hospital treatment
for severe withdrawal cases exhibiting medical complications that meet the
severity of illness criteria under the alcohol/substance abuse system-specific
set which generally requires treatment on a medical unit where complex medical
equipment is available. Withdrawal cases (not meeting the severity of illness
criteria under the alcohol/substance abuse criteria) and


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 33
of 108



--------------------------------------------------------------------------------






substance abuse rehabilitation (other than for pregnant women), including court
ordered services, are not covered in the inpatient hospital setting.
(g)
The Managed Care Plan shall coordinate hospital and institutional discharge
planning for substance abuse detoxification to ensure inclusion of appropriate
post-discharge care.

(h)
The Managed Care Plan shall adhere to the provisions of the Newborns and Mothers
Health Protection Act (NMHPA) of 1996 regarding postpartum coverage for mothers
and their newborns. Therefore, the Managed Care Plan shall provide for no less
than a forty-eight (48) hour hospital length of stay following a normal vaginal
delivery, and at least a ninety-six (96) hour hospital length of stay following
a Cesarean section. In connection with coverage for maternity care, the hospital
length of stay is required to be decided by the attending physician in
consultation with the mother.

(i)
The Managed Care Plan shall prohibit the following practices:

(i)
Denying the mother or newborn child eligibility, or continued eligibility, to
enroll or renew coverage under the terms of the Managed Care Plan, solely for
the purpose of avoiding the NMHPA requirements;

(ii)
Providing monetary payments or rebates to mothers to encourage them to accept
less than the minimum protections available under NMHPA;

(iii)
Penalizing or otherwise reducing or limiting the reimbursement of an attending
physician because the physician provided care in a manner consistent with NMHPA;

(iv)
Providing incentives (monetary or otherwise) to an attending physician to induce
the physician to provide care in a manner inconsistent with NMHPA; and

(v)
Restricting any portion of the forty-eight (48) hour, or ninety-six (96) hour,
period prescribed by NMHPA in a manner that is less favorable than the benefits
provided for any preceding portion of the hospital stay.

(j)
The Managed Care Plan shall cover any medically necessary duration of stay in a
non-contracted facility that results from a medical emergency until such time as
the Managed Care Plan can safely transport the enrollee to a Managed Care Plan
participating facility.

(k)
For all child/adolescent enrollees (up to age 21) and pregnant adults, the
Managed Care Plan shall be responsible for providing up to three-hundred and
sixty-five (365) days of health-related inpatient care, including behavioral
health, for each state fiscal year. For all non-pregnant adults, the Managed
Care Plan shall be responsible for up to forty-five ( 45) days of inpatient
coverage and up to three-hundred sixty-five (365) days of emergency inpatient
care, including behavioral health, in accordance with


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 34
of 108



--------------------------------------------------------------------------------






the Medicaid Hospital Services Coverage and Limitations Handbook, for each state
fiscal year.
(i)
The Managed Care Plan shall count inpatient days based on the lesser of the
actual number of covered days in the inpatient hospital stay and the average
length of stay for the relevant All Patient Refined Diagnosis Related Group
(APR-DRG or DRG). This requirement applies whether or not the Managed Care Plans
uses DRGs to pay the provider. DRGs can be found at the following website: 
http://ahca.myflorida.com/Medicaid/cost_reim/index.shtml.

(ii)
If an enrollee has not yet met his/her forty-five day (45-day) hospital
inpatient limit per state fiscal year for non-pregnant adults, at the start of a
new hospital admission, the entire new stay must be covered by the Managed Care
Plan in which the enrollee was enrolled on the date of admission. This
requirement applies even if the actual or average length of stay for the DRG
puts the person over the inpatient limit. There is no proration of inpatient
days. 

(l)
Pursuant to section 2702 of the Patient Protection and Affordable Care Act
(ACA), the Florida Medicaid State Plan and 42 CFR 434.6(12) and 447.26, the
Managed Care Plan shall comply with the following requirements:

(i)
Require providers to identify Provider-Preventable Conditions (PPCs) in their
claims;

(ii)
Deny reimbursement for PPCs occurring after admission in any inpatient hospital
or inpatient psychiatric hospital setting, including CSUs, as listed under Forms
at http://ahca.myflorida.com/MCHQ/Managed_Health_Care/MHMO/med_prov_0912.shtml;

(iii)
Ensure that non-payment for PPCs does not prevent enrollee access to services;

(iv)
Ensure that documentation of PPC identification is kept and accessible for
reporting to the Agency;

(v)
Ensure encounter data submissions include PPC information in order to meet the
PPC identification requirements;

(vi)
Amend all hospital provider contracts to include PPC reporting requirements; and

(vii)
Relative to all above requirements, not:


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 35
of 108



--------------------------------------------------------------------------------






(a)
Limit inpatient days for services that are unrelated to the PPC diagnosis
present on admission (POA);

(b)
Reduce authorization to a provider when the PPC existed prior to admission;

(c)
Deny reimbursement to inpatient hospitals and inpatient psychiatric hospitals,
including CSUs, for services occurring prior to the PPC event;

(d)
Deny reimbursement to surgeons, ancillary and other providers that bill
separately through the CMS 1500;

(e)
Deny reimbursement for health care settings other than inpatient hospital and
inpatient psychiatric hospital, including CSUs; or

(f)
Deny reimbursement for clinic services provided in clinics owned by hospitals.

(m)
The Managed Care Plan shall provide medically necessary transplants and related
services as outlined in the chart below. For transplant services specified with
one (1) asterisk, Managed Care Plans are paid by the Agency through kick
payments. See Section IX, Method of Payment, for payment details. Transplant
services specified with two (2) asterisks are covered through fee-for-service
Medicaid and not by the Managed Care Plan.

SUMMARY OF RESPONSIBILITY
Transplant Service
Adult
(21 and Over)
Pediatric
(20 and Under)
Evaluation
Managed Care Plan
Managed Care Plan
Bone Marrow
Managed Care Plan
Managed Care Plan
Cornea
Managed Care Plan
Managed Care Plan
Heart
Managed Care Plan*
Managed Care Plan*
Intestinal/
Multivisceral
Medicaid**
Medicaid**
Kidney
Managed Care Plan
Managed Care Plan
Liver
Managed Care Plan*
Managed Care Plan*
Lung
Managed Care Plan*
Managed Care Plan*
Pancreas
Managed Care Plan
Managed Care Plan
Pre- and Post-Transplant Care, including Transplants Not Covered by Medicaid
Managed Care Plan
Managed Care Plan
Other Transplants Not Covered by Medicaid
Not Covered
Not Covered



(n)
The Managed Care Plans shall be responsible for the reimbursement of care for
enrollees who have been diagnosed with Tuberculosis disease, or show symptoms of
having Tuberculosis and have been designated a threat


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 36
of 108



--------------------------------------------------------------------------------






to the public health by the FDOH Tuberculosis Program and shall observe the
following:
(i)
Said enrollees shall be hospitalized and treated in a hospital licensed under
Chapter 395 F.S. and under contract with the FDOH pursuant to 392.62, Florida
Statutes;

(ii)
Treatment plans and discharge determinations shall be made solely by FDOH and
the treating hospital;

(iii)
For enrollees determined to be a threat to public health and receiving
Tuberculosis treatment at an FDOH contracted hospital, the Managed Care Plan
shall pay the Medicaid per diem rate for hospitalization and treatment as
negotiated between Florida Medicaid and FDOH, and shall also pay any wrap-around
costs not included in the per-diem rate; and

(iv)
Reimbursement shall not be denied for failure to prior authorize admission, or
for services rendered pursuant to 392.62 F.S.

(o)
With the exception of hospitalization pursuant to section (n) above, the Managed
Care Plan may provide services in a nursing facility as downward substitution
for inpatient services. Such services shall not be counted as inpatient hospital
days.

(p)
The Managed Care Plan shall provide Outpatient Hospital Services. Outpatient
hospital services consist of medically necessary preventive, diagnostic,
therapeutic or palliative care under the direction of a physician or dentist at
a licensed acute care hospital. Outpatient hospital services include medically
necessary emergency room services, dressings, splints, oxygen and
physician-ordered services and supplies for the clinical treatment of a specific
diagnosis or treatment.

(i)
The Managed Care Plan shall provide emergency services and care without any
specified dollar limitations.

(ii)
The Managed Care Plan shall have a procedure for the authorization of dental
care and associated ancillary medical services provided in an outpatient
hospital setting if that is provided under the direction of a dentist at a
licensed hospital and, although not usually considered medically necessary, is
considered medically necessary to the extent that the outpatient hospital
services must be provided in a hospital due to the enrollee's disability,
behavioral health condition or abnormal behavior due to emotional instability or
a developmental disability.

(q)
The Managed Care Plan shall provide medically necessary ancillary medical
services at the hospital without limitation. Ancillary hospital services
include, but are not limited to, radiology, pathology, neurology, neonatology,
and anesthesiology.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 37
of 108



--------------------------------------------------------------------------------






(i)
When the Managed Care Plan or its authorized physician authorizes these services
(either inpatient or outpatient), the Managed Care Plan shall reimburse the
provider of the service at the Medicaid line item rate, unless the Managed Care
Plan and the hospital have negotiated another reimbursement rate.

(ii)
The Managed Care Plan shall authorize payment for non-participating physicians
for emergency ancillary services provided in a hospital setting.

(r)
The Managed Care Plan shall cover medically necessary dental care and associated
ancillary services provided in licensed ambulatory surgical center settings if
that care is provided under the direction of a dentist as described in the
Florida Medicaid State Plan.

(s)
Crisis stabilization units (CSU) may be used as a substitute service for
inpatient psychiatric hospital care when determined medically appropriate.
Notwithstanding network adequacy standards, when reporting inpatient days used,
these bed days are calculated on a one-to-one basis. If CSU beds are at
capacity, and some of the beds are occupied by enrollees, and a non-funded
client presents in need of services, the enrollees must be transferred to an
appropriate facility to allow the admission of the non-funded client. Therefore,
the Managed Care Plan shall demonstrate adequate capacity for psychiatric
inpatient hospital care in anticipation of such transfers.

(19)
Laboratory and Imaging Services

(a)
The Managed Care Plan shall provide laboratory, portable x-ray, and advanced
diagnostic imaging services as medically necessary.

(b)
Laboratory services are clinical laboratory procedures provided in freestanding
laboratory facilities. A clinical laboratory is defined as a facility that
examines materials taken from the human body for the purpose of providing
information to assist in the diagnosis, prevention, or treatment of disease or
assessment of health. A freestanding or independent facility is one that is not
controlled, managed or supervised by a hospital or a hospital's organized
medical staff, or the treating health care practitioner.

(c)
Portable x-ray services are diagnostic x-ray services provided at the residence
of a recipient who is unable to travel to a physician's office or outpatient
hospital's radiology facility. The recipient's residence must be one of the
following: recipient's private home, assisted living facility (ALF), nursing
facility, or intermediate care facility for the developmentally disabled
(ICF/DD).

(d)
Advanced diagnostic imaging services include magnetic resonance imaging (MRI),
computed tomography (CT), and positron emission tomography (PET) studies.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 38
of 108



--------------------------------------------------------------------------------






(e)
The Managed Care Plan shall comply with provisions of the Medicaid Independent
Laboratory Services Coverage and Limitations Handbook. In any instance when
compliance conflicts with the terms of this Contract, the Contract prevails. In
no instance may the limitations or exclusions imposed by the Managed Care Plan
be more stringent than those in the Medicaid Independent Laboratory Services
Coverage and Limitations Handbook and the Portable X-Ray Services Coverage and
Limitations Handbook.

(20)
Medical Supplies, Equipment, Prostheses and Orthoses

(a)
The Managed Care Plan shall provide medical supplies, equipment, prostheses and
orthoses. Medical supplies are defined as medically-necessary medical or
surgical items that are consumable, expendable, disposable, or non-durable and
appropriate for use in the recipient's home. Durable medical equipment (DME) is
defined as medically-necessary equipment that can withstand repeated use, serves
a medical purpose, and is appropriate for use in the recipient's home as
determined by the Agency for Health Care Administration (AHCA). DME also
includes respiratory equipment Ventilator, oxygen, oxygen-related and
respiratory equipment used to support the respiratory system. Orthotic devices
are defined as medically-necessary devices or appliances that support or correct
a weak or deformed body part, or restrict or eliminate motion in a diseased or
injured body part. Prosthetic devices are defined as medically-necessary
artificial devices or appliances that replace all or part of a permanently
inoperative or missing body part.

(b)
The Managed Care Plan shall comply with provisions of the Medicaid DME and
Medical Supply Services Coverage and Limitations Handbook. In any instance when
compliance conflicts with the terms of this Contract, the Contract prevails. In
no instance may the limitations or exclusions imposed by the Managed Care Plan
be more stringent than those in the Medicaid DME and Medical Supply Services
Coverage and Limitations Handbook.

(c)
In the same manner as specified in s. 641.31, F.S., the Managed Care Plan shall
provide coverage for medically necessary diabetes equipment, supplies, and
services used to treat diabetes, including outpatient self-management training
and educational services, if the enrollee's PCP, or the physician to whom the
enrollee has been referred who specializes in treating diabetes, certifies that
the equipment, supplies and services are medically necessary. Outpatient
self-management training and educational services shall be in accordance with
American Diabetes Association standards for such services.

(21)
Optometric and Vision Services

(a)
The Managed Care Plan shall provide Optometric and Vision Services. Optometric
services are medically-necessary services that provide for examination,
diagnosis, treatment and management of ocular and adnexal pathology. Visual
examinations to determine the need for eyeglasses are also covered. Optometric
services must be furnished by or under the direct


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 39
of 108



--------------------------------------------------------------------------------






supervision of a licensed optometrist or ophthalmologist. Visual services
include the medically necessary provision of optical services and supplies such
as eyeglasses, prosthetic eyes, and contact lenses; the fitting, dispensing, and
adjusting of eyeglasses; and eyeglass repair services.
(b)
The Managed Care Plan shall comply with provisions of the Medicaid Optometric
Services Coverage and Limitations Handbook and Medicaid Vision Services Coverage
and Limitations Handbook. In any instance when compliance conflicts with the
terms of this Contract, the Contract prevails. In no instance may the
limitations or exclusions imposed by the Managed Care Plan be more stringent
than those in the Medicaid Optometric Services Coverage and Limitations Handbook
and Medicaid Vision Services Coverage and Limitations Handbook.

(22)
Physician Assistant Services

(a)
The Managed Care Plan shall provide Physician Assistant Services. Physician
Assistant Services are services provided by a Physician Assistant (PA) certified
to provide diagnostic and therapeutic patient care and fully licensed as a PA as
defined in Chapter 458 or Chapter 459, Florida Statutes. The services must be
provided in collaboration with a practitioner licensed pursuant to Chapter 458
or 459, Florida Statutes.

(b)
The Managed Care Plan shall comply with provisions of the Medicaid Practitioner
Services Coverage and Limitations Handbook. In any instance when compliance
conflicts with the terms of this Contract, the Contract prevails. In no instance
may the limitations or exclusions imposed by the Managed Care Plan be more
stringent than those in the Medicaid Practitioner Services Coverage and
Limitations Handbook.

(23)
Physician Services

(a)
The Managed Care Plan shall provide Physician Services. Physician Services are
those services rendered by licensed doctors of allopathic or osteopathic
medicine. Services may be rendered in the practitioner's office, the patient's
home, a hospital, a nursing facility, or other approved place of service as
necessary to treat a particular injury, illness, or disease.

(b)
The Managed Care Plan shall comply with provisions of the Medicaid Practitioner
Services Coverage and Limitations Handbook. In any instance when compliance
conflicts with the terms of this Contract, the Contract prevails. In no instance
may the limitations or exclusions imposed by the Managed Care Plan be more
stringent than those in the Medicaid Practitioner Services Coverage and
Limitations Handbook.

(c)
The Managed Care Plan shall maintain a log of all hysterectomy, sterilization
and abortion procedures performed for its enrollees. The log shall include, at a
minimum, the enrollee's name and identifying information, date of procedure, and
type of procedure. The Managed Care Plan shall provide abortions only in the
following situations:


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 40
of 108



--------------------------------------------------------------------------------






(i)
If the pregnancy is a result of an act of rape or incest; or

(ii)
The physician certifies that the woman is in danger of death unless an abortion
is performed.

(d)
Primary Care Services

(i)
The Managed Care Plan shall process claims for and pay certain physicians who
provide Florida Medicaid-covered eligible primary care services in accordance
with sections 1902(a)(13), 1902(jj), 1932(f), and 1905(dd) of the Social
Security Act, as amended by the Affordable Care Act and 42 CFR sections 438, 441
and 447, for dates of service on or after January 1, 2013, through December 31,
2014. This provision also applies to any payments made through subcapitation
arrangements. For Managed Care Plans with subcapitation arrangements, the Agency
recommends that the Managed Care Plan shall implement a physician payment
increase methodology similar to the Agency's payment methodology approved by
CMS.

(ii)
The Managed Care Plan shall ensure the physician payment specified in this
section applies to such primary care services provided by physicians with a
specialty designation of family medicine, general internal medicine, or
pediatric medicine or related subspecialists. Physicians affected include the
following:

(a)
A physician as defined in 42 CFR 440.50; or provider under the personal
supervision of a physician who self-attests to a specialty designation of family
medicine, general internal medicine or pediatric medicine; or a subspecialty
recognized by the American Board of Medical Specialties (ABMS), the American
Board of Physician Specialties (ABPS) or the American Osteopathic Association
(AOA); and

(b)
A physician who self-attests that he/she is board certified with such a
specialty or subspecialty and/or has furnished evaluation and management
services and vaccine administration services under the codes listed below that
equal at least sixty percent (60%) of the Medicaid codes he or she has billed
during the most recently completed calendar year or, for newly eligible
physicians, the prior month.

(iii)
The Managed Care Plan shall ensure that increased payments specified in this
provision are not provided to physicians delivering primary care services at
FQHCs, RHCs or CHDs.

(iv)
The Managed Care Plan shall make increased physician payments according to this
provision. The Managed Care Plan shall ensure that the full benefit of the
payment increase is paid to eligible providers, regardless of the payment amount
received by the Managed Care Plan from the Agency.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 41
of 108



--------------------------------------------------------------------------------






(v)
The Managed Care Plan shall document physician eligibility for any increased
payments made under this subsection for each calendar year as part of its
credentialing information or by the use of a physician self-attestation form as
follows:

(a)
Enrolled Medicaid providers may use the Agency's online attestation form and
certification process for the Affordable Care Act Primary Care Increase, as
specified at http://portal.flmmis.com/FLpublic/Default.aspx. The Managed Care
Plan may not require additional documentation to be submitted to the Managed
Care Plan for Medicaid-enrolled physicians who have already self-attested using
the Agency's web-portal process for each calendar year.

(b)
For the January 1, 2014, through December 31, 2014, calendar year, the Managed
Care Plan shall ensure written notification of the Managed Care Plan's
attestation/eligibility process is given to eligible providers by June 15, 2014,
in order to allow physicians time to complete the process. The capitated Managed
Care Plan may direct its providers to print out and submit the Agency's online
attestation form, use its own attestation form or use its credentialing
information to document Medicaid-registered providers' eligibility for the
increased physician payments.

i.
If the Managed Care Plan uses the notification language supplied by the Agency
verbatim (except for specified insertions), the Managed Care Plan does not need
Agency approval for this notice. If the Managed Care Plan uses the supplied
notice language verbatim, the Managed Care Plan shall email AHCA of its intent
to do so.

ii.
The Managed Care Plan shall complete its initial review of credentialing
information from eligible physicians by August 15, 2014.

iii.
The Managed Care Plan shall ensure that physicians who complete the Managed Care
Plan's eligibility process or the Agency's attestation process as specified
above by August 15, 2014, will be eligible for the rate increase retroactively
up to January 1, 2014. The Managed Care Plan shall ensure that physicians who
complete the Managed Care Plan's eligibility process or the Agency's attestation
process as specified above after August 15, 2014, are eligible for the fee
increase on the first day of the month of documented eligibility.

(c)
The Managed Care Plan shall retain documentation of how its affected providers
met the physician self-attestation and payment eligibility requirements, and
make the documentation available to the Agency upon request.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 42
of 108



--------------------------------------------------------------------------------






(vi)
The Managed Care Plan shall ensure that payments to eligible providers are
limited to the following primary care services, in accordance with the Florida
Medicaid Affordable Care Act Fee Schedule:

(a)
Evaluation and Management (E&M) codes 99201 through 99499;and

(b)
Current Procedural Terminology (CPT) vaccine administration codes 90460, 90461,
90471, 90472, 90473 and 90474, and their successor codes.

(vii)
Notwithstanding the claims payment requirements in Section VIII.D, Claims and
Provider Payment, the Managed Care Plan shall ensure physician payments related
to this fee increase are made as follows: For dates of service in calendar year
2014, the Managed Care Plan shall ensure payments are paid within sixty (60)
days of receipt of the Agency's supplemental payment to the Managed Care Plan.

(viii)
In order to provide accurate data reports of utilization and encounter data for
physicians eligible for provider payments, including vaccination administration
payments, made to the physician relative to this subsection, the Managed Care
Plan shall report utilization of eligible services to the Agency's Medicaid
Program Analysis (MPA) secure file transfer protocol (SFTP) site as follows:

(a)
For calendar year 2014, the Managed Care Plan shall submit to the Agency
quarterly reports that document the physician's eligibility and provider
payments, including vaccination administration payments, made to the physician
relative to this subsection, and as specified in Section XIV, Reporting
Requirements, and the Managed Care Plan Report Guide. The Managed Care Plan
shall not include PCP fee increases (differential) in its regular, ongoing
encounter data submissions to the Agency (see Section VIII.E., Encounter Data
Requirements); and

(b)
The Agency will review and evaluate all submissions, and provide feedback to the
Managed Care Plan. Evaluation will consider: (1) adherence of submitted data to
the format and content requirements as specified by the Agency; (2) consistency
between the summary report and the supporting encounter data; (3) the number of
submissions required for acceptability of data; and (4) adherence to reporting
deadlines. If the Managed Care Plan's data is unacceptable, the Managed Care
Plan shall make corrections and resubmit, potentially resulting in payment
delays for eligible physicians and resulting in sanctions and/or liquidated
damages to the Managed Care Plan.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 43
of 108



--------------------------------------------------------------------------------






(ix)
The Managed Care Plan shall submit any documentation as required by the Agency,
by the date specified by the Agency, in order to ensure that increased provider
payments are made as required by 42 CFR 438.6(c)(5)(vi)(A), to adequately
document expenditures eligible for 100% FFP and to support all audit or
reconciliation processes.

(x)
The Managed Care Plan shall provide its physicians that have received an
increased payment pursuant to this subsection with an explanation of benefits
(EOB).

(xi)
In accordance with the ACA PCP fee increase provisions of this Attachment,
primary care services provided to MediKids are not eligible for this fee
increase. Managed Care Plans shall not include such payments in the summary
reports and encounter data supporting documentation submissions for the ACA PCP
fee increase payments.

(24)
Podiatric Services

(a)
The Managed Care Plan shall provide Podiatric Services. Podiatry is the
specialty concerned with the diagnosis and or the medical, surgical, mechanical,
physical, and adjunctive treatment of the diseases, injuries, and defects of the
human foot. Podiatry services may include routine care of the foot as well as
care related to underlying systemic conditions such as metabolic, neurologic or
peripheral vascular disease, or injury, ulcers, wounds and infections.

(b)
The Managed Care Plan shall comply with provisions of the Medicaid Podiatry
Services Coverage and Limitations Handbook. In any instance when compliance
conflicts with the terms of this Contract, the Contract prevails. In no instance
may the limitations or exclusions imposed by the Managed Care Plan be more
stringent than those in the Medicaid Podiatry Services Coverage and Limitations
Handbook.

(25)
Prescribed Drug Services

(a)
The Managed Care Plan shall provide those products and services associated with
the dispensing of medicinal drugs pursuant to a valid prescription, as defined
in Chapter 465, F.S. Prescribed drug services shall include all prescription
drugs listed in the Agency's Medicaid Preferred Drug List (PDL). For prescribed
drug services under this Contract, the Managed Care Plan shall not negotiate any
drug rebates with pharmaceutical manufacturers during the time that the Managed
Care Plan is utilizing the Agency's Medicaid PDL. The Agency will be the sole
negotiator of pharmaceutical rebates, and all rebate payments will be made to
the Agency. No sooner than the end of the first year of operation, the Managed
Care Plan may develop a Managed Care Plan-specific PDL for the Agency's
consideration, if requested by the Agency at that time. See s. 409.91195, F.S.
and s. 409.912(37), F.S.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 44
of 108



--------------------------------------------------------------------------------






(b)
The Managed Care Plan shall make available those drugs and dosage forms listed
on the Agency's Medicaid PDL, and shall comply with the following requirements
listed in s. 409.912(37)(a), F.S.:

(i)
The requirements of s. 409.912(37)(a)1.a. and b., F.S., regarding responding to
requests for prior authorization and 72-hour drug supplies;

(ii)
The requirements of s. 409.912(37)(a)4., F.S., regarding limiting pharmacy
networks;

(iii)
The requirements of s. 409.912(37)(a)5., F.S., regarding the use of
counterfeit-proof prescription pads;

(iv)
The requirements of s. 409.912(37)(a)13., F.S., regarding promoting best
practices and ensuring cost-effective prescribing practices; and

(v)
The requirements of s. 409.912(37)(a)14., 15., and 16., F.S., regarding prior
authorization.

(c)
The Managed Care Plan shall not arbitrarily deny or reduce the amount, duration
or scope of prescriptions solely based on the enrollee's diagnosis, type of
illness or condition. The Managed Care Plan may place appropriate limits on
prescriptions based on criteria such as medical necessity, or for the purpose of
utilization control, provided the Managed Care Plan reasonably expects said
limits to achieve the purpose of the prescribed drug services set forth in the
Medicaid State Plan.

(d)
The Managed Care Plan shall make available those drugs not on the PDL, when
requested and approved, if the drugs on the PDL have been used in a step therapy
sequence or when other medical documentation is provided. The Managed Care Plan
may adopt the Medicaid prior authorization criteria posted on the Agency
website, or develop its own criteria. Prior authorization, step-edit therapy
protocols for PDL drugs may not be more restrictive than that used by the Agency
as indicated in the Florida Statutes, the Florida Administrative Code, the
Medicaid State Plan and those posted on the Agency website.

(e)
The Managed Care Plan shall participate in the Medicaid Pharmaceutical and
Therapeutics Committee by asking qualified plan administrators (MDs, DOs or
pharmacists) to volunteer for committee appointment by the Governor's Office.

(f)
The Managed Care Plan shall ensure that antiretroviral agents and contraceptive
drugs and items are not subject to the PDL.

(g)
The Managed Care Plan shall notify providers who may prescribe or are currently
prescribing a drug that is being deleted from the PDL within thirty (30) days of
the effective date of the change.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 45
of 108



--------------------------------------------------------------------------------






(h)
The Managed Care Plan may delegate any or all functions to one (1) or more PBMs.
Before entering into a subcontract, the Managed Care Plan shall obtain the
Agency's prior written approval of the delegation in accordance with Section
VIII.B, Subcontracts. In addition, the Managed Care Plan shall work with the
Agency's fiscal agent to ensure that the transfer of accurate and complete
Managed Care Plan encounter prescription data is initiated within forty-five (
45) days of PBM implementation. The Managed Care Plan acknowledges that the
transfer of prescription data is required by federal law (Affordable Care Act)
and that the Agency will invoice pharmaceutical manufacturers for federal
rebates mandated under federal law, and for supplemental rebates negotiated by
the Agency according to s. 409.912(37)(a)(7), F.S. The Managed Care Plan also
acknowledges that failure to provide the necessary data to the Agency will
result in immediate action by the Agency that may include (but not be limited
to) sanctions, application of liquidated damages, or reduction of capitation
payments in the amount of estimated combined federal and supplemental rebates.
If there is a dispute between the Agency and a drug manufacturer regarding
federal drug rebates, the Managed Care Plan shall assist the Agency in dispute
resolution by providing information regarding claims and provider details.
Failure to collect drug rebates due to the Managed Care Plan's failure to assist
the Agency will result in the Agency's recouping from the Managed Care Plan any
determined uncollected rebates.

(i)
The Managed Care Plan shall continue the medication prescribed to the enrollee
in a state mental health treatment facility for at least ninety (90) days after
the facility discharges the enrollee, unless the Managed Care Plan's prescribing
psychiatrist, in consultation and agreement with the facility's prescribing
physician, determines that the medications:

(i)
Are not medically necessary; or

(ii)
Are potentially harmful to the enrollee.

(j)
The Managed Care Plan shall provide smoking cessation medications consistent
with the Agency PDL to enrollees who want to quit smoking.

(i)
The Managed Care Plan shall not cover barbiturates and benzodiazepines for
dually eligible Medicare and Medicaid enrollees.

(k)
If the Managed Care Plan has authorization requirements for prescribed drug
services, the Managed Care Plan shall comply with all aspects of the Settlement
Agreement to Hernandez, et al v. Medows (case number 02- 20964
Civ-Gold/Simonton) (HSA). An HSA situation arises when an enrollee attempts to
fill a prescription at a participating pharmacy location and is unable to
receive the prescription as a result of:

(i)
An unreasonable delay in filling the prescription;

(ii)
A denial of the prescription;


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 46
of 108



--------------------------------------------------------------------------------






(iii)
The reduction of a prescribed good or service; and/or

(iv)
The expiration of a prescription.

(l)
The Managed Care Plan shall ensure that its enrollees are receiving the
functional equivalent of those goods and services received by fee-for-service
Medicaid recipients in accordance with the HSA.

(m)
The Managed Care Plan shall maintain a log of all correspondence and
communications from enrollees relating to the HSA ombudsman process. The
ombudsman log shall contain, at a minimum, the enrollee's name, address and
telephone number and any other contact information, the reason for the
participating pharmacy location's denial (an unreasonable delay in filling a
prescription, a denial of a prescription and/or the termination of a
prescription), the pharmacy's name (and store number, if applicable), the date
of the call, a detailed explanation of the final resolution, and the name of the
prescribed good or service. The ombudsman log report shall be submitted
quarterly to the Agency, as required in Section XIV, Reporting Requirements, and
specified in the Managed Care Plan Report Guide.

(n)
The Managed Care Plan's enrollees are third party beneficiaries for this section
of the Contract.

(o)
The Managed Care Plan shall conduct annual HSA surveys of no less than five
percent (5%) of all participating pharmacy locations to ensure compliance with
the HSA.

(i)
The Managed Care Plan may survey less than five percent (5%), with written
approval from the Agency, if the Managed Care Plan can show that the number of
participating pharmacies it surveys is a statistically significant sample that
adequately represents the pharmacies that have contracted with the Managed Care
Plan to provide pharmacy services.

(ii)
The Managed Care Plan shall not include in the HSA survey any participating
pharmacy location that the Managed Care Plan found to be in complete compliance
with the HSA requirements within the past twelve (12) months.

(iii)
The Managed Care Plan shall require all participating pharmacy locations that
fail any aspect of the HSA survey to undergo mandatory training within six (6)
months and then be re-evaluated within one (1) month of the training to ensure
that the pharmacy location is in compliance with the HSA.

(iv)
The Managed Care Plan shall ensure that it complies with all aspects and
surveying requirements set forth in Policy Transmittal 06-01, Hernandez
Settlement Requirements, an electronic copy of which can be found at:


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 47
of 108



--------------------------------------------------------------------------------






http://ahca.myflorida.com/MCHQ/Managed_Health_Care/MHMO/med_prov_0912.shtml
(v)
The Managed Care Plan shall submit a report annually, by August 1 of each
Contract year to the Agency, providing survey results following requirements in
Section XIV, Reporting Requirements and the Managed Care Plan Report Guide.

(p)
The Managed Care Plan shall offer training to all new and existing participating
pharmacy locations about the HSA requirements.

(q)
The Managed Care Plan shall ensure its PBM provides the following electronic
message alerting the pharmacist to provide Medicaid recipients with the
Hernandez notice/pamphlet when coverage is rejected due to the drug not being on
the PDL:

Non-preferred drug; Contact provider for change to preferred drug or to obtain
prior authorization. Give Medicaid pamphlet if not corrected.
(r)
The Managed Care Plan shall cover a brand-name drug if the prescriber:

(i)
Writes in his/her own handwriting on the valid prescription that the "Brand Name
is Medically Necessary" (pursuant to s. 465.025, F.S.); and

(ii)
Submits a completed "Multisource Drug and Miscellaneous Prior Authorization"
form to the Managed Care Plan indicating that the enrollee has had an adverse
reaction to a generic drug or has had, in the prescriber's medical opinion,
better results when taking the brand-name drug.

(s)
Hemophilia factor-related drugs identified by the Agency for distribution
through the Comprehensive Hemophilia Disease Management Program are reimbursed
on a fee-for-service basis. During operation of the Comprehensive Hemophilia
Disease Management Program, the Managed Care Plan shall coordinate the care of
its enrollees with Agency-approved organizations and shall not be responsible
for the distribution of hemophilia-related drugs.

(t)
The Managed Care Plan may have a pharmacy lock-in program that conforms to the
requirements in the Medicaid Prescribed Drug Services Coverage, Limitations and
Reimbursement Handbook, provided it is submitted in writing and approved by the
Agency in advance of implementation.

(u)
The Managed Care Plan shall require that prescriptions for psychotropic
medication prescribed for an enrollee under the age of thirteen (13) be
accompanied by the express written and informed consent of the enrollee's parent
or legal guardian. Psychotropic (psychotherapeutic) medications include
antipsychotics, antidepressants, antianxiety medications, and mood stabilizers.
Anticonvulsants and attention-deficit/hyperactivity disorder


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 48
of 108



--------------------------------------------------------------------------------






(ADHDS) medications (stimulants and non-stimulants) are not included at this
time. In accordance with s. 409.912(51), F.S., the Managed Care Plan shall
ensure the following requirements are met:
(i)
The prescriber must document the consent in the child's medical record and
provide the pharmacy with a signed attestation of the consent with the
prescription.

(ii)
The prescriber must ensure completion of an appropriate attestation form.

(iii)
Sample consent/attestation forms that may be used and pharmacies may receive are
located at the following link:

http://ahca.myflorida.com/Medicaid/Prescribed_Drug/med_resource.shtml
(iv)
The completed form must be filed with the prescription {hardcopy of imaged) in
the pharmacy and held for audit purposes for a minimum of six (6) years.

(v)
Pharmacies may not add refills to old prescriptions to circumvent the need for
an updated informed consent form.

(vi)
Every new prescription will require a new informed consent form.

(vii)
The informed consent forms do not replace prior authorization requirements for
non-PDL medications or prior authorized antipsychotics for children and
adolescents from birth through age seventeen (17).

(v)
The Managed Care Plan shall design and implement a drug utilization review (DUR)
program designed to encourage coordination between an enrollee's primary care
provider and a prescriber of a psychotropic or similar prescription drug for
behavioral health problems. The Managed Care Plan's DUR program shall identify
those medications for other serious medical conditions (such as hypertension,
diabetes, neurological disorders, or cardiac problems), where this is a
significant risk to the enrollee posed by potential drug interactions between
drugs for these conditions and behavioral-related drugs. After the Managed Care
Plan identifies the potential for such problems, the Managed Care Plan's DUR
program shall notify all related prescribers that certain drugs may be
contra-indicated due to the potential for drug interactions and shall encourage
the prescribers to coordinate their care. Notice may be provided electronically
or via mail, or by telephonic or direct consultation, as the Managed Care Plan
deems appropriate.

(26)
Renal Dialysis Services

(a)
The Managed Care Plan shall provide renal dialysis services. The services
include in-center hemodialysis, in-center administration of the injectable


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 49
of 108



--------------------------------------------------------------------------------






medication Erythropoietin (Epogen or EPO), other Agency approved drugs, and home
peritoneal dialysis. Dialysis is a process by which waste products are removed
from the body by diffusion from one fluid compartment to another across a
semi-permeable membrane. There are two types of renal dialysis procedures in
common clinical usage: hemodialysis and peritoneal dialysis. Both hemodialysis
and peritoneal dialysis are acceptable modes of treatment for ESRD under
Medicaid. Hemodialysis is a process by which blood passes through an artificial
kidney machine and the waste products diffuse across a manmade membrane into a
bath solution known as dialysate, after which the cleansed blood is returned to
the patient's body. Hemodialysis is accomplished usually in three to four hour
sessions, three times a week. Peritoneal dialysis is a process by which waste
products pass from the patient's body through the peritoneal membrane into the
peritoneal (abdominal) cavity where the bath solution (dialysate) is introduced
and removed periodically. The dialysis treatment includes routine laboratory
tests, dialysis-related supplies, and ancillary and parenteral items. These
services must be provided under the supervision of a physician licensed to
practice allopathic or osteopathic medicine in Florida.
(b)
The Managed Care Plan shall comply with provisions of the Medicaid Freestanding
Dialysis Center Coverage and Limitations Handbook and Medicaid Hospital Services
Coverage and Limitations Handbook. In any instance when compliance conflicts
with the terms of this Contract, the Contract prevails. In no instance may the
limitations or exclusions imposed by the Managed Care Plan be more stringent
than those in the Medicaid Freestanding Dialysis Center Coverage and Limitations
Handbook and Medicaid Hospital Services Coverage and Limitations Handbook.

(27)
Therapy Services

(a)
The Managed Care Plan shall provide physical therapy services. Physical therapy
(PT) is a specifically prescribed program to develop, improve or restore
neuro-muscular or sensory-motor function, relieve pain, or control postural
deviations to attain maximum performance. PT services include evaluation and
treatment of range-of motion, muscle strength, functional abilities and the use
of adaptive and therapeutic equipment. Examples are rehabilitation through
exercise, massage, the use of equipment and habilitation through therapeutic
activities.

(b)
The Managed Care Plan shall provide occupational therapy services. Occupational
therapy (OT) is the provision of services that addresses the developmental or
functional needs of a child related to the performance of self-help skills;
adaptive behavior; and sensory, motor and postural development. OT services
include evaluation and treatment to prevent or correct physical and emotional
deficits or to minimize the disabling effect of these deficits. Examples are
perceptual motor activities, exercises to enhance functional performance,
kinetic movement activities, guidance in the use of adaptive equipment and other
techniques related to improving motor development.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 50
of 108



--------------------------------------------------------------------------------






(c)
The Managed Care Plan shall provide speech-language pathology services.
Speech-language pathology (SLP) services involve the evaluation and treatment of
speech-language disorders. Services include the evaluation and treatment of
disorders of verbal and written language, articulation, voice, fluency,
phonology, mastication, deglutition, cognition, communication (including the
pragmatics of verbal communication), auditory processing, visual processing,
memory, comprehension and interactive communication as well as the use of
instrumentation, techniques, and strategies to remediate and enhance the
recipient's communication needs, when appropriate. Services also include the
evaluation and treatment of oral pharyngeal and laryngeal sensorimotor
competencies. Examples are techniques and instrumentation to evaluate the
recipient's condition, remedial procedures to maximize the recipient's oral
motor functions and communication via augmentative and alternative communication
(AAC) systems.

(d)
The Managed Care Plan shall provide respiratory therapy services. respiratory
therapy (RT) is treatment of conditions that interfere with respiratory
functions or other deficiencies of the cardiopulmonary system. RT services
include evaluation and treatment related to pulmonary dysfunction. Examples are
ventilatory support; therapeutic and diagnostic use of medical gases;
respiratory rehabilitation; management of life support systems and
bronchopulmonary drainage; breathing exercises and chest physiotherapy.

(e)
The Managed Care Plan shall comply with provisions of the Medicaid Therapy
Services Coverage and Limitations Handbook and Medicaid Hospital Services
Coverage and Limitations Handbook. In any instance when compliance conflicts
with the terms of this Contract, the Contract prevails. In no instance may the
limitations or exclusions imposed by the Managed Care Plan be more stringent
than those in the Medicaid Therapy Services Coverage and Limitations Handbook
and Medicaid Hospital Services Coverage and Limitations Handbook.

(28)
Transportation Services

(a)
The Managed Care Plan shall provide transportation services, including emergency
transportation, for its enrollees who have no other means of transportation
available to any covered service, including transportation to Medicaid State
Plan services not covered by the Managed Care Plan and expanded benefits.

(b)
The Managed Care Plan shall comply with provisions of the Medicaid
Transportation Services Coverage and Limitations Handbooks. In any instance when
compliance conflicts with the terms of this Contract, the Contract prevails. In
no instance may the limitations or exclusions imposed by the Managed Care Plan
be more stringent than those in the Medicaid Transportation Services Coverage
and Limitations Handbooks.

(c)
The Managed Care Plan is not obligated to follow the requirements of the
Commission for the Transportation Disadvantaged (CTD) or the


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 51
of 108



--------------------------------------------------------------------------------






Transportation Coordinating Boards as set forth in Chapter 427, F.S., unless the
Managed Care Plan has chosen to coordinate services with the CTD.
(d)
The Managed Care Plan may provide transportation services directly through its
own network of transportation providers or through a provider contract
relationship, which may include the Commission for the Transportation
Disadvantaged. In either case, the Managed Care Plan is responsible for
monitoring provision of services to its enrollees.

(e)
The Managed Care Plan shall:

(i)
Ensure that all transportation providers comply with standards set forth in
Chapter 427, F.S., and Rules 41-2 and 14-90, F.A.C. These standards include drug
and alcohol testing, safety standards, driver accountability, and driver
conduct;

(ii)
Ensure that all transportation providers maintain vehicles and equipment in
accordance with State and federal safety standards and the manufacturers'
mechanical operating and maintenance standards for any and all vehicles used for
transportation of Medicaid recipients;

(iii)
Ensure that all transportation providers comply with applicable state and
federal laws, including, but not limited to, the Americans with Disabilities Act
(ADA) and the Federal Transit Administration (FTA) regulations;

(iv)
Ensure that transportation providers immediately remove from service any vehicle
that does not meet the Florida Department of Highway Safety and Motor Vehicles
licensing requirements, safety standards, ADA regulations, or Contract
requirements and re-inspect the vehicle before it is eligible to provide
transportation services for Medicaid recipients under this Contract. Vehicles
shall not carry more passengers than the vehicle was designed to carry. All
lift-equipped vehicles must comply with ADA regulations;

(v)
Ensure transportation services meet the needs of its enrollees including use of
multiload vehicles, public transportation, wheelchair vehicles, stretcher
vehicles, private volunteer transport, over-the-road bus service, or, where
applicable, commercial air carrier transport;

(vi)
Collect and submit encounter data, as required elsewhere in this Contract;

(vii)
Ensure a transportation network of sufficient size so that failure of any one
component will not impede the ability to provide the services required in this
Contract;

(viii)
Ensure that any subcontracts for transportation services meet the subcontracting
requirements detailed in Section VIII.B., Subcontracts;


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 52
of 108



--------------------------------------------------------------------------------






(ix)
Maintain policies and procedures, consistent with 42 CFR 438.12 to ensure there
is no discrimination in serving high-risk populations or people with conditions
that require costly transportation; and

(x)
Ensure all transportation providers maintain sufficient liability insurance to
meet requirements of Florida law.

(f)
The Managed Care Plan shall be responsible for the cost of transporting an
enrollee from a non-participating facility or hospital to a participating
facility or hospital if the reason for transport is solely for the Managed Care
Plan's convenience.

(g)
The Managed Care Plan shall approve and process claims for transportation
services in accordance with the requirements set forth in this Contract.

(h)
If the Managed Care Plan subcontracts for transportation services, it shall
provide a copy of the model subcontract to the Agency for approval before use.

(i)
Before providing transportation services, the Managed Care Plan shall provide
the Agency a copy of its policies and procedures for approval relating to the
following:

(i)
How the Managed Care Plan will determine eligibility for each enrollee and what
type of transportation to provide that enrollee;

(ii)
The Managed Care Plan's procedure for providing prior authorization to enrollees
requesting transportation services;

(iii)
How the Managed Care Plan will review transportation providers to prevent and/or
identify those who falsify encounter or service reports, overstate reports or
upcode service levels, or commit any form of fraud or abuse as defined in s.
409.913, F.S.;

(iv)
How the Managed Care Plan will deal with providers who alter, falsify or destroy
records before the end of the retention period; make false statements about
credentials; misrepresent medical information to justify referrals; fail to
provide scheduled transportation; or charge enrollees for covered services; and

(v)
How the Managed Care Plan will provide transportation services outside its
region.

(j)
The Managed Care Plan shall report within two (2) business days of the
occurrence, in writing to the Agency, any transportation-related adverse or
untoward incident (see s. 641.55, F.S.). The Managed Care Plan shall also
report, immediately upon identification, in writing to MPI, all instances of
suspected enrollee or transportation services provider fraud or abuse as defined
in s. 409.913, F.S. See also Section VIII.F., Fraud and Abuse Prevention.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 53
of 108



--------------------------------------------------------------------------------






(k)
The Managed Care Plan shall ensure compliance with the minimum liability
insurance requirement of $200,000 per person and $300,000 per incident for all
transportation services purchased or provided for the transportation
disadvantaged through the Managed Care Plan. (See s. 768.28(5), F.S.) The
Managed Care Plan shall indemnify and hold harmless the local, state, and
federal governments and their entities and the Agency from any liabilities
arising out of or due to an accident or negligence on the part of the Managed
Care Plan and/or all transportation providers under contract to the Managed Care
Plan.

(l)
The Managed Care Plan shall ensure adequate seating for paratransit services for
each enrollee and escort, child, or personal care attendant, and shall ensure
that the vehicle meets the following requirements and does not transport more
passengers than the registered passenger seating capacity in a vehicle at any
time:

(i)
Enrollee property that can be carried by the passenger and/or driver, and can be
stowed safely on the vehicle, shall be transported with the passenger at no
additional charge. The driver shall provide transportation of the following
items, as applicable, within the capabilities of the vehicle:

(a)
Wheelchairs;

(b)
Child seats;

(c)
Stretchers;

(d)
Secured oxygen;

(e)
Personal assistive devices; and/or

(f)
Intravenous devices.

(ii)
Each vehicle shall have posted inside the Managed Care Plan's toll-free
telephone number for enrollee complaints.

(iii)
The interior of all vehicles shall be free from dirt, grime, oil, trash, torn
upholstery, damaged or broken seats, protruding metal or other objects or
materials which could soil items placed in the vehicle or cause discomfort to
enrollees.

(iv)
The transportation provider shall provide the enrollee with boarding assistance,
if necessary or requested, to the seating portion of the vehicle. Such
assistance shall include, but not be limited to, opening the vehicle door,
fastening the seat belt or wheelchair securing devices, storage of mobility
assistive devices and closing the vehicle door. In the door-through-door
paratransit service category, the driver shall open and close doors to
buildings, except in situations in which assistance in opening and/or closing
building doors would not be safe


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 54
of 108



--------------------------------------------------------------------------------






for passengers remaining in the vehicle. The driver shall provide assisted
access in a dignified manner.
(v)
Smoking, eating and drinking are prohibited in any vehicle, except in cases in
which, as a medical necessity, the enrollee requires fluids or sustenance during
transport.

(vi)
All vehicles must be equipped with two-way communications, in good working order
and audible to the driver at all times, by which to communicate with the
transportation services hub or base of operations.

(vii)
All vehicles must have working air conditioners and heaters.

(m)
Vehicle transfer points shall provide shelter, security, and safety of
enrollees.

(n)
The transportation provider shall maintain a passenger/trip database for each
enrollee it transports.

(o)
The Managed Care Plan shall establish a minimum twenty-four (24) hour advance
notification policy to obtain transportation services, and the Managed Care Plan
shall communicate that policy to its enrollees and transportation providers.

(p)
The Managed Care Plan shall establish enrollee pick-up windows and communicate
those timeframes to enrollees and transportation providers.

(q)
The Managed Care Plan shall submit data on transportation performance measures
as defined by the Agency and as specified in the Agency's Performance Measures
Specifications Manual. The Managed Care Plan shall report on those measures to
the Agency as specified in Section VII, Quality and Utilization Management,
Section XIV, Reporting Requirements, and the Managed Care Plan Report Guide.

(r)
The Managed Care Plan shall provide an annual attestation to the Agency by
January 1 of each Contract year that it is in full compliance with the policies
and procedures relating to transportation services, and that all vehicles used
for transportation services have received annual safety inspections.

(s)
The Managed Care Plan shall provide an annual attestation to the Agency by
January 1 of each Contract Year that all drivers providing transportation
services have passed background checks and meet all qualifications specified in
law and in rule.

2.
Customized Benefits

a.
The Managed Care Plan may customize benefit packages for non-pregnant adults,
vary cost-sharing provisions, and provide coverage for additional services.

b.
Submitted PETs must comply with instructions available from the Agency. The
Agency shall evaluate the Managed Care Plan's CBP for actuarial equivalency and
sufficiency


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 55
of 108



--------------------------------------------------------------------------------






of benefits before approving the CBP. Actuarial equivalency is tested by using a
PET that:
(1)
Compares the value of the level of benefits in the proposed package to the value
of the contracted benefit package for the average member of the covered
population;

(2)
Ensures that the overall level of benefits is appropriate; and

(3)
Compares the proposed CBP to state-established standards. The standards are
based on the covered population's historical use of Medicaid State Plan
services. These standards are used to ensure that the proposed CBP is adequate
to cover the needs of the vast majority of the enrollees.

c.
If, in its CBP, the Managed Care Plan limits a service to a maximum annual
dollar value, the Managed Care Plan must calculate the dollar value of the
service using the Medicaid fee schedule.

d.
The CBPs may change on a Contract year basis and only if approved by the Agency
in writing. The Managed Care Plan shall submit to the Agency a PET for its
proposed CBP for evaluation of actuarial equivalency and sufficiency standards
no later than the date established by the Agency each year.

e.
The Managed Care Plan shall send letters of notification to enrollees regarding
exhaustion of benefits for services restricted by unit amount if the amount is
more restrictive than Medicaid. The Managed Care Plan shall send an exhaustion
of benefits letter for any service restricted by a dollar amount. The Managed
Care Plan shall implement said letters upon the written approval of the Agency.
The letters of notification include the following:

(1)
A letter notifying an enrollee when he/she has reached fifty percent (50%) of
any maximum annual dollar limit established by the Managed Care Plan for a
benefit;

(2)
A follow-up letter notifying the enrollee when he/she has reached seventy-five
(75%) of any maximum annual dollar limit established by the Managed Care Plan
for a benefit; and

(3)
A final letter notifying the enrollee that he/she has reached the maximum dollar
limit established by the Managed Care Plan for a benefit.

f.
The Managed Care Plan shall submit the Customized Benefit Notifications Report
to the Agency in accordance with Section XIV, Reporting Requirements and the
Managed Care Plan Report Guide.

B.
Expanded Benefits

There are no additional expanded benefits provisions unique to the MMA managed
care program.



AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 56
of 108



--------------------------------------------------------------------------------






C.    Excluded Services
There are no additional excluded services provisions unique to the MMA managed
care program.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 57
of 108



--------------------------------------------------------------------------------






D.
Coverage Provisions

1.
Primary Care Provider Initiatives

a.
Pursuant to s. 409.973(4), F.S., the Managed Care Plan shall establish a program
to encourage enrollees to establish a relationship with their PCP.

b.
This program shall provide information to each enrollee on the importance of
selecting a PCP and the procedure for selecting a PCP (see s. 409.973(4), F.S.).

c.
The Managed Care Plan shall offer each enrollee a choice of PCPs. After making a
choice, each enrollee shall have a single or group PCP.

d.
The Managed Care Plan shall allow pregnant enrollees to choose Managed Care Plan
obstetricians as their PCPs to the extent that the obstetrician is willing to
participate as a PCP, as specified in Section VI, Provider Network.

e.
If the enrollee has not selected a provider for a newborn, the Managed Care Plan
shall assign a pediatrician or other appropriate PCP to all pregnant enrollees
for the care of their newborn babies no later than the beginning of the last
trimester of gestation.

f.
The Managed Care Plan shall assign a PCP to those enrollees who did not choose a
PCP at the time of managed care plan selection. The Managed Care Plan shall take
into consideration the enrollee's last PCP (if the PCP is known and available in
the Managed Care Plan's network), closest PCP to the enrollee's ZIP code
location, keeping children/adolescents within the same family together,
enrollee's age (adults versus children/adolescents), and PCP performance
measures. If the language and/or cultural needs of the enrollee are known to the
Managed Care Plan, the Managed Care Plan shall assign the enrollee to a PCP who
is or has office staff who are linguistically and culturally competent to
communicate with the enrollee.

g.
The Managed Care Plan shall permit enrollees to request to change PCPs at any
time. If the enrollee request is not received by the Managed Care Plan's
established monthly cut-off date for system processing, the PCP change will be
effective the first day of the next month.

h.
The Managed Care Plan shall assign all enrollees that are reinstated after a
temporary loss of eligibility to the PCP who was treating them prior to loss of
eligibility, unless the enrollee specifically requests another PCP, the PCP no
longer participates in the Managed Care Plan or is at capacity.

i.
Pursuant to s. 409.973(4), F.S., the Managed Care Plan shall report on the
number of enrollees assigned to each participating PCP and the number of
enrollees who have not had an appointment with their PCP within their first year
of enrollment as specified in Section XIV, Reporting Requirements, and the
Managed Care Plan Report Guide.

j.
Pursuant to s. 409.973(4), F.S., the Managed Care Plan shall report on the
number of emergency room visits by enrollees who have not had at least one
appointment with their PCP as specified in the Managed Care Plan Report Guide
and as referenced in Section XIV, Reporting Requirements.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 58
of 108



--------------------------------------------------------------------------------






2.
Enrollee Screening and Education

a.
Within thirty (30) days of enrollment, the Managed Care Plan shall notify
enrollees of, and ensure the availability of, a screening for all enrollees
known to be pregnant or who advise the Managed Care Plan that they may be
pregnant. The Managed Care Plan shall refer enrollees who are, or may be,
pregnant to a provider to obtain appropriate care.

b.
The Managed Care Plan shall use the enrollee's health risk assessment and/or
released medical/case records to identify enrollees who have not received CHCUP
screenings in accordance with the Agency-approved periodicity schedule.

c.
The Managed Care Plan shall develop and implement an education and outreach
program to increase the number of eligible enrollees receiving CHCUP screenings.
This program shall include, at a minimum, the following:

(1)
The Managed Care Plan shall have a tracking system to identify enrollees for
whom a screening is due or overdue;

(2)
The Managed Care Plan shall systematically send reminder notices to enrollees
before a screening is due. The notice shall include an offer to assist with
scheduling and transportation;

(3)
If the Managed Care Plan's CHCUP screening rate is below eighty percent (80%),
the Managed Care Plan shall call (which may include automated calls) all new
enrollees under the age of twenty-one (21) to inform them of CHCUP services and
offer to assist with scheduling and transportation;

(4)
The Managed Care Plan shall have a process for following up with enrollees who
do not get timely screenings. This shall include contacting, twice if necessary,
any enrollee more than two (2) months behind in the Agency-approved periodicity
screening schedule to urge those enrollees, or their legal representatives, to
make an appointment with the enrollee's PCP for a screening visit and offering
to assist with scheduling and transportation. The Managed Care Plan shall
document all outreach education attempts. For this subsection "contact" is
defined as mailing a notice to or calling an enrollee at the most recent address
or telephone number available; and

(5)
The Managed Care Plan shall provide enrollee education and outreach in community
settings.

d.
The Managed Care Plan shall develop and implement an education outreach program
to encourage wellness visits to prevent illness or exacerbations of chronic
illness.

e.
The Managed Care Plan shall take immediate action to address any identified
urgent medical needs. "Urgent medical needs" means any sudden or unforeseen
situation that requires immediate action to prevent hospitalization or nursing
facility placement. Examples include hospitalization of spouse or caregiver or
increased impairment of an enrollee living alone who suddenly cannot manage
basic needs without immediate help, hospitalization or nursing home placement.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 59
of 108



--------------------------------------------------------------------------------






(1)
Pursuant to s. 409.966(3)(c)2, F.S., the Managed Care Plan may have program for
recognizing patient centered medical homes (PCMHs) and providing increased
compensation for recognized PCMHs, as defined by the Managed Care Plan. If the
Managed Care Plan has a patient centered medical home program, it shall submit
its policies and procedures for such program to the Agency, which shall include
recognition standards and increased compensation protocols developed by the
Managed Care Plan for the program.

(2)
The Managed Care Plan shall report to the Agency regarding providers that are
recognized by the Managed Care Plan as PCMHs in accordance with Section XIV,
Reporting Requirements, and the Managed Care Plan Report Guide.

3.
New Enrollee Procedures

a.
The Managed Care Plan shall contact each new enrollee at least twice, if
necessary, within ninety (90) days of the enrollee's enrollment to offer to
schedule the enrollee's initial appointment with the PCP Pursuant to s.
409.973(4)(a), F.S., for enrollees who enroll before December 31, 2015, the
appointment should be scheduled within six (6) months after enrollment in the
Managed Care Plan. For enrollees who enroll after December 31, 2015, the
appointment should be scheduled within thirty (30) days of enrollment. This
appointment is to obtain an initial health assessment including a CHCUP
screening, if applicable. For this subsection "contact" is defined as mailing a
notice to or telephoning an enrollee at the most recent address or telephone
number available.

b.
Within thirty (30) days of enrollment, the Managed Care Plan shall ask the
enrollee to authorize release of the medical/case and behavioral health clinical
records to the new PCP or other appropriate provider and shall assist by
requesting those records from the enrollee's previous provider(s).

c.
The Managed Care Plan shall honor any written documentation of prior
authorization of ongoing covered services for a period of sixty (60) days after
the effective date of enrollment, or until the enrollee's PCP or behavioral
health provider (as applicable to medical care or behavioral health care
services, respectively) reviews the enrollee's treatment plan, whichever comes
first.

d.
For all enrollees, written documentation of prior authorization of ongoing
medical and behavioral health services includes the following, provided that the
services were prearranged prior to enrollment with the Managed Care Plan:

(1)
Prior existing orders;

(2)
Provider appointments, e.g., dental appointments, surgeries, etc.;

(3)
Prescriptions (including prescriptions at non-participating pharmacies); and

(4)
Behavioral health services.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 60
of 108



--------------------------------------------------------------------------------






e.
The Managed Care Plan shall not delay service authorization if written
documentation is not available in a timely manner. However, the Managed Care
Plan is not required to approve claims for which it has received no written
documentation.

4.
Telemedicine Coverage Provisions

a.
The Managed Care Plan may use telemedicine as specified in this Contract and as
specified in the Medicaid State Plan for the following services:

(1)
Behavioral Health Services;

(2)
Dental Services; and

(3)
Physician Services.

b.
The Managed Care Plan may utilize telemedicine for other covered services, as
approved by the Agency.

c.
When providing services through telemedicine, the Managed Care Plan shall
ensure:

(1)
The equipment used meets the definition of telecommunication equipment as
defined in this Contract. See hub site, spoke site and telecommunication
equipment definitions in Section I, Definitions and Acronyms;

(2)
The telecommunication equipment and telemedicine operations meet the technical
safeguards required by 45 CFR 164.312, where applicable;

(3)
Telemedicine services are provided only to enrollees in a provider office
setting;

(4)
The Managed Care Plan's providers using telemedicine comply with HIPAA and other
state and federal laws pertaining to patient privacy;

(5)
The Managed Care Plan's telemedicine policies and procedures comply with the
requirements in this Contract; and

(6)
Provider training regarding the telemedicine requirements in this Contract.

d.
When telemedicine services are provided, the Managed Care Plan shall ensure that
the enrollee's medical/case record includes documentation, as applicable.

e.
The following interactions are not Medicaid reimbursable telemedicine services:

(1)
Telephone conversations;

(2)
Video cell phone interactions;

(3)
Electronic mail messages;


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 61
of 108



--------------------------------------------------------------------------------






(4)
Facsimile transmissions;

(5)
Telecommunication with the enrollee at a location other than the spoke site; and

(6)
“Store and forward” visits and consultations that are transmitted after the
enrollee or provider is no longer available.

f.
Medicaid does not reimburse for the costs or fees of any of the equipment
necessary to provide services through telemedicine, including telecommunication
equipment and services.

g.
Only certain providers that meet the requirements in Section VI, Provider
Network, are eligible to provide services through telemedicine at the spoke and
hub sites.

h.
The Managed Care Plan shall ensure the enrollee has a choice of whether to
access services through a face-to-face or telemedicine encounter, and shall
document such choice in the enrollee's medical/case record.

5.
Protective Custody Coverage Provisions

a.
The Managed Care Plan shall provide a physical screening within seventy-two (72)
hours, or immediately if required, for all enrolled children/adolescents taken
into protective custody, emergency shelter or the foster care program by DCF.
See 65C-29.008, F.A.C.

b.
The Managed Care Plan shall provide these required examinations without
requiring prior authorization, or, if a non-participating provider is utilized
by DCF, approve and process the out-of-network claim.

c.
For all CHCUP screenings for children/adolescents whose enrollment and Medicaid
eligibility are undetermined at the time of entry into the care and custody of
DCF, and who are later determined to be enrollees at the time the examinations
took place, the Managed Care Plan shall approve and process the claims.

E.
Care Coordination/Case Management    

1.
Behavioral Health Coverage and Coordination in Long-Term Care Settings

a.
The Managed Care Plan shall retain responsibility for provision of medically
necessary behavioral health evaluation and treatment services to enrollees,
regardless of setting, including in the community, a medical facility, an
assisted-living facility, or a nursing facility. Provision of services in
long-term care settings will require coordination with other entities including
LTC Managed Care Plans and providers, Medicare plans and providers, and
state-funded programs and services.

b.
In cooperation with the administration and/or treatment providers associated
with the other plans, settings or agencies, the Managed Care Plan shall
coordinate behavioral health services consistent with the care coordination
requirements established in Section V.D.2. Specific responsibilities of the
Managed Care Plan as it relates to coordinating with other entities include:


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 62
of 108



--------------------------------------------------------------------------------






(1)
Psychiatric Evaluations and Treatment for Enrollees Applying for Nursing
Facility Admission: The Managed Care Plan shall, upon request from the DCF
offices, promptly arrange for and authorize psychiatric evaluations for
enrollees who are applying for admission to a nursing facility pursuant to OBRA
1987, and who, on the basis of a screening conducted by Comprehensive Assessment
and Review for Long-Term Care Services (CARES) workers, are thought to need
behavioral health treatment. The examination shall be adequate to determine the
need for "specialized treatment" under OBRA. Evaluations must be completed
within five (5) business days from the time the request from the DCF office is
received. Regulations have been interpreted by the state to permit any of the
mental health professionals listed in s. 394.455, F.S., to make the observations
preparatory to the evaluation, although a psychiatrist must sign such
evaluations. The Managed Care Plan will not be responsible for resident reviews
as a result of a pre-admission screening and resident review (PASRR) evaluation.
If the psychiatric evaluation of an enrollee indicates covered behavioral health
services are medically necessary, and the enrollee is subsequently admitted to a
nursing facility, the Managed Care Plan will retain responsibility for provision
or those behavioral health services to enrollee in the nursing facility.

(2)
Assessment and Treatment of Mental Health Residents Who Reside in Assisted
Living Facilities (ALFs) That Hold a Limited Mental Health License: The Managed
Care Plan shall develop and implement a plan to ensure compliance with s,
394.4574, F.S., related to behavioral health services provided to residents of
licensed assisted living facilities that hold a limited mental health license.

c.
The Managed Care Plan shall ensure that a cooperative agreement, as defined in
s. 429.02, F.S., is developed by the ALF administrator and the Managed Care
Plan's designated care coordinator/case manager for enrollees that are residents
of an ALF and qualify as a mental health resident. The Managed Care Plan must
ensure that appropriate assessment services are provided to enrollees and that
medically necessary behavioral health services, including psychiatric medication
and access to drop-in centers and clubhouses, are available to all enrollees who
meet criteria as a mental health resident and reside in this type of setting.

d.
A community living support plan, as defined in Section I, Definitions and
Acronyms, shall be developed for each enrollee who is a resident of an ALF, and
it must be updated annually. The Managed Care Plan shall ensure that its
designated care coordinator/case manager is responsible for ensuring that the
community living support plan is implemented as written.

e.
Upon request from an ALF, the Managed Care Plan shall provide procedures for the
ALF to follow should an emergent condition arise with an enrollee that resides
at the ALF (see s. 409.912(35), F.S.).


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 63
of 108



--------------------------------------------------------------------------------






2.
Enhanced Care Coordination for Enrollees under Age 21 Receiving Skilled Nursing
facility or Private Duty Nursing Services

a.
The Managed Care Plan shall implement enhanced care coordination processes for
medically complex and medically fragile enrollees under the age of 21 who are
receiving services in a skilled nursing facility or are receiving private duty
nursing services in their family home or other community based setting.

b.
The Managed Care Plan shall maintain written protocols for the care coordination
of medically complex and medically fragile enrollees, as described in sub-item
a., above, which shall include:

(1)
The Managed Care Plan shall assign a care coordinator to all enrollees meeting
the criteria described in sub-item a., above. The Managed Care Plan shall
maintain documentation of an enrollee or their parent or legal guardian's
rejection of care coordination services.

(2)
The Managed Care Plan shall utilize care coordinators who possess the following
qualifications:

(a)
State of Florida licensed registered nurse with at least two (2) years of
pediatric experience;

(b)
State of Florida licensed practical nurse with four (4) years of pediatric
experience; or

(c)
Master's degree in social work with at least one (1) year of related
professional experience.

(3)
The Managed Care Plan shall ensure that care coordinator caseloads do not exceed
a ratio of forty (40) enrollees to one care coordinator for enrollees receiving
private duty nursing services in their family home or other community based
setting and no more than a ratio of fifteen ( 15) enrollees to one ( 1) care
coordinator for enrollees who are receiving services in a skilled nursing
facility.

(4)
The Managed Care Plan shall ensure that the care coordinator maintains monthly
(or more frequently, if needed) contact with the enrollee and the enrollee's
parent or legal guardian. The contact shall be face-to-face or telephonic. The
Managed Care Plan shall maintain documentation in the enrollee's record of any
contacts made, including whether such attempts were successful in reaching the
enrollee or the parent or legal guardian.

(5)
The Managed Care Plan shall convene a multidisciplinary team (MDT) every six (6)
months to provide a comprehensive review of the services and supports that the
enrollee needs and to authorize any Medicaid reimbursable services that are
prescribed for the enrollee (e.g., private duty nursing, therapy services,
etc.). The


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 64
of 108



--------------------------------------------------------------------------------






MDT shall meet more frequently, if needed, based on any changes in the
enrollee's medical condition. The MDT meeting shall include at a minimum: the
enrollee's care coordinator, the enrollee (if able), the enrollee's parent or
legal guardian, and other health care professionals involved in that enrollee's
care. The MDT shall also develop a person centered individualized service plan
that reflects the services and supports that the enrollee needs.
(6)
The Managed Care Plan shall convene an MDT meeting one year prior to an enrollee
turning the age of twenty-one (21) to discuss the services and supports that the
enrollee will need after turning twenty-one (21). If the services are not
covered by Medicaid, the Managed Care Plan shall inform the enrollee or their
representative of any community programs or home and community based waiver
options that may be able to meet the needs and make the necessary referrals, as
needed.

c.
The Managed Care Plan shall maintain written protocols that address the
transition/discharge planning process for medically complex and medically
fragile enrollees who are receiving services in a skilled nursing facility. The
Managed Care Plan shall:

(1)
Ensure that transition planning begins upon admission to a skilled nursing
facility. In those cases where the enrollee has been residing a skilled nursing
facility prior to enrollment in the Managed Care Plan, the Managed Care Plan
shall begin the transition planning process upon enrollment in the Managed Care
Plan.

(2)
Convene an MDT meeting focused specifically on transition planning to
proactively consider placement alternatives and offer such opportunities to the
enrollee and his or her parent or legal guardian. This transition planning
meeting shall occur every three (3) months until the enrollee is transitioned
home or to another community based setting.

(3)
Develop a final written transition plan within thirty (30) days prior to
discharge that includes all of the services and supports that the enrollee needs
to successfully reside in the community.

(4)
Maintain contact with the enrollee and his or her parent or legal guardian at
least two (2) times a month during the first six (6) months after discharge from
the skilled nursing facility. If agreed to by the parent or legal guardian, at
least one of these contacts must be face-to-face. After this six (6) month
transition period, the Managed Care Plan shall continue to maintain monthly
contact with the enrollee and his or her parent or legal guardian.

3.
Healthy Behaviors Program

a.
Pursuant to s. 409.973(3), F.S., the Managed Care Plan shall establish and
maintain programs to encourage and reward healthy behaviors. At a minimum, the
Managed Care Plan must establish a medically approved smoking cessation program,
a medically directed weight loss program, and a medically approved alcohol or
substance abuse recovery program. The Managed Care Plan must identify enrollees
who smoke, are


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 65
of 108



--------------------------------------------------------------------------------






morbidly obese, or are diagnosed with alcohol or substance abuse in order to
establish written agreements to secure the enrollees' commitment to
participation in these programs.
b.
The Managed Care Plan shall receive written approval of its healthy behavior
program from the Agency before implementing the program. The Managed Care Plan's
program shall include a detailed description of the program, including the goals
of the program, how targeted enrollees will be identified, the interventions,
rewards for or incentives to participate, research to support the effectiveness
of the program, and evidence that the program is medically approved or directed,
as applicable. Programs administered by the Managed Care Plan must comply with
all applicable laws, including fraud and abuse laws that fall within the purview
of the United States Department of Health and Human Services, Office of
Inspector General (OIG). The Managed Care Plan is encouraged to seek an advisory
opinion from OIG once the specifics of its Healthy Behaviors programs are
determined.

c.
The Managed Care Plan shall make all programs, including incentives and rewards
available to all enrollees and shall not use incentives or rewards to direct
individuals to select a particular provider.

d.
The Managed Care Plan may inform enrollees, once they are enrolled, about its
healthy behavior programs, including incentives and rewards.

e.
The Managed Care Plan shall not include the provision of gambling, alcohol,
tobacco or drugs (except for over-the-counter drugs) in any of its incentives or
rewards and shall state on the incentive or reward that it may not be used for
such purposes.

f.
Incentives or rewards may have some health- or child development-related
function (e.g., clothing, food, books, safety devices, infant care items,
subscriptions to publications that include health-related subjects, membership
in clubs advocating educational advancement and healthy lifestyles, etc.).
Incentive or reward dollar values shall be in proportion to the importance of
the healthy behavior being encouraged or rewarded (e.g., a tee-shirt for
attending one (1) smoking cessation class, but a gift card for completion of a
series of classes).

g.
Incentives and rewards shall be limited to a value of twenty dollars ($20),
except in the case of incentives or rewards for the completion of a series of
services, health education classes or other educational activities, in which
case the incentive or reward shall be limited to a value of fifty dollars ($50).
The Agency will allow a special exception to the dollar value relating to infant
car seats, strollers, and cloth baby carriers/ slings.

h.
The Managed Care Plan shall not include in the dollar limits on incentives or
rewards any money spent on the transportation of enrollees to services or child
care provided during the delivery of services.

i.
Healthy Behavior incentives/rewards are non-transferable from one managed care
plan to another.

j.
As part of its smoking cessation program, the Managed Care Plan shall provide
participating PCPs with the Quick Reference Guide to assist in identifying
tobacco users


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 66
of 108



--------------------------------------------------------------------------------






and supporting and delivering effective smoking cessation interventions. (The
Managed Care Plan can obtain copies of the guide by contacting the DHHS, Agency
for Health Care Research & Quality (AHR) Publications Clearinghouse at (800)
358- 9295 or P.O. Box 8547, Silver Spring, MD 20907.)
k.
As part of its medically approved alcohol or substance abuse recovery program,
the Managed Care Plan shall offer annual alcohol or substance abuse screening
training to its providers. The Managed Care Plan shall have all PCPs screen
enrollees for signs of alcohol or substance abuse as part of prevention
evaluation at the following times:

(1)
Initial contact with a new enrollee;

(2)
Routine physical examinations;

(3)
Initial prenatal contact;

(4)
When the enrollee evidences serious over-utilization of medical, surgical,
trauma or emergency services; and

(5)
When documentation of emergency room visits suggests the need.

l.
The Managed Care Plan shall report on its healthy behavior programs in
accordance with Section XIV, Reporting Requirements and the Managed Care Plan
Report Guide. This shall include submitting data related to each healthy
behavior program, caseloads (new and ongoing) for each healthy behavior program,
and the amount and type of rewards/incentives provided for each healthy behavior
program.

4.
Additional Care Coordination / Case Management Requirements

a.
The Managed Care Plan shall be responsible for the management and continuity of
medical and behavioral health care for all enrollees.

b.
The Managed Care Plan shall maintain written care coordination/case management
and continuity of care protocols that include the following minimum functions:

(1)
Appropriate referral and scheduling assistance for enrollees needing specialty
health care or transportation services, including those identified through CHCUP
screenings;

(2)
Determination of the need for non-covered services and referral of the enrollee
for assessment and referral to the appropriate service setting (to include
referral to WIC and Healthy Start) with assistance, as needed, by the Medicaid
Area Office;

(3)
Care coordination/case management follow-up services for children/adolescents
whom the Managed Care Plan identifies through blood screenings as having
abnormal levels of lead;


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 67
of 108



--------------------------------------------------------------------------------






(4)
A mechanism for direct access to specialists for enrollees identified as having
special health care needs, as appropriate for their conditions and identified
needs;

(5)
An outreach program and other strategies for identifying every pregnant
enrollee. This shall include care coordination/case management, claims analysis,
and use of health risk assessment, etc. The Managed Care Plan shall require its
participating providers to notify the plan of any enrollee who is identified as
being pregnant;

(6)
Documentation of referral services in enrollee medical/case records, including
reports resulting from the referral;

(7)
Documentation of emergency care encounters in enrollee medical/case records with
appropriate medically indicated follow-up;

(8)
Coordination of hospital/institutional discharge planning that includes
post-discharge care, including residential services, day treatment programs,
outpatient appointments, skilled short-term rehabilitation, and skilled nursing
facility care, as appropriate;

(9)
Sharing with other Managed Care Plans serving the enrollee the results of its
identification and assessment of any enrollee with special health care needs so
that those activities need not be duplicated; and

(10)
Ensuring that in the process of coordinating care/case management, each
enrollee's privacy is protected consistent with the confidentiality requirements
in 45 CFR parts 160 and 164. 45 CFR Part 164 specifically describes the
requirements regarding the privacy of individually identifiable health
information.

c.
The Managed Care Plan shall maintain written protocols for identifying,
assessing and implementing interventions for enrollees with complex medical
issues, high service utilization, intensive health care needs, or who
consistently access services at the highest level of care. This shall include,
at a minimum, the following:

(1)
Identifying eligible enrollees and stratifying enrollees by severity and risk
level including developing an algorithm to identify and stratify eligible
enrollees;

(2)
Developing different types of interventions and specifying minimum touch
frequency for each severity and/or risk level;

(3)
Determining maximum caseloads for each case manager and support staff and
managing and monitoring caseloads;

(4)
Specifying experience and educational requirements for case managers and case
management support staff;

(5)
Providing training and continuing education for case management staff;

(6)
Using evidence based guidelines;


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 68
of 108



--------------------------------------------------------------------------------






(7)
Conducting comprehensive assessments that identify enrollee needs across
multiple domains, including current health conditions, current providers,
caregiver or other supports available, transportation barriers, medications,
behavioral health conditions, and preferences for treatment;

(8)
Developing treatment plans that incorporate the health risk issues identified
during the assessment and incorporate the treatment preferences of the enrollee.
The treatment plan shall contain goals that are outcomes based and measurable
and include the interventions and services to be provided to obtain goals.
Interventions should include community service linkage, improving support
services and lifestyle management as appropriate based on the enrollee's
identified issues. Treatment plans shall be updated at least every six (6)
months when there are significant changes in enrollee's condition;

(9)
Identifying enrollees with co-morbid mental health and substance abuse
disorders, including a depression screening, and addressing those disorders;

(10)
Identifying enrollees with co-morbid medical conditions and addressing the
co-morbid medical conditions;

(11)
Interfacing with the enrollee's PCP and/or specialists;

(12)
Assessing enrollees for literacy levels and other hearing, vision or cognitive
functions that may impact an enrollee's ability to participate in his/her care
and implementing interventions to address the limitations;

(13)
Assessing enrollees for community, environmental or other supportive services
needs and referring enrollees to get needed assistance;

(14)
Facilitating enrollee preferences for treatment, including cultural preferences,
and enrollee participation in treatment planning;

(15)
Using best practices to increase enrollee engagement;

(16)
Documentation of emergency care encounters in enrollee medical/case records with
appropriate medically indicated follow-up;

(17)
Coordination of hospital/institutional discharge planning that includes
post-discharge care, including residential services, day treatment programs,
outpatient appointments, skilled short-term rehabilitation, and skilled nursing
facility care, as appropriate;

(18)
Ensure a linkage to pre-booking sites for assessment, screening or diversion
related to behavioral health services for enrollees who have justice system
involvement;

(19)
Sharing with other managed care plans serving the enrollee the results of its
identification and assessment of any enrollee with special health care needs so
that those activities need not be duplicated; and


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 69
of 108



--------------------------------------------------------------------------------






(20)
Ensuring that in the process of coordinating care/case management, each
enrollee's privacy is protected consistent with the confidentiality requirements
in 45 CFR parts 160 and 164. 45 CFR Part 164 specifically describes the
requirements regarding the privacy of individually identifiable health
information.

d.
Pursuant to 42 CFR 438.208(c)(4), for enrollees with special health care needs
determined through an assessment by appropriate behavioral health professionals
(consistent with 42 CFR 438.208(c)(2)) to need a course of treatment or regular
care monitoring, the Managed Care Plan shall have a mechanism in place to allow
enrollees to directly access a behavioral health care specialist (for example,
through a standing referral or an approved number of visits) as appropriate for
the enrollee's condition and identified needs.

e.
The Managed Care Plan shall maintain written protocols for discharge planning
through the evaluation of an enrollee's medical care needs, mental health
service needs, and substance use service needs and coordination of appropriate
care after discharge from one level of care to another. The Managed Care Plan
shall:

(1)
Monitor all enrollee discharge plans from behavioral health inpatient admissions
to ensure that they incorporate the enrollee's needs for continuity in existing
behavioral health therapeutic relationships;

(2)
Ensure enrollees' family members, guardians, outpatient individual practitioners
and other identified supports are given the opportunity to participate in
enrollee treatment to the maximum extent practicable and appropriate, including
behavioral health treatment team meetings and discharge plan development. For
adult enrollees, family members and other identified supports may be involved in
the development of the discharge plan only if the enrollee consents to their
involvement;

(3)
Designate care coordination/case management staff who are responsible for
identifying and providing care coordination/case management to enrollees who
remain in the hospital for non-clinical reasons (i.e., absence of appropriate
treatment setting availability, high demand for appropriate treatment setting,
high-risk enrollees and enrollees with multiple agency involvement);

(4)
Develop and implement a plan that monitors and ensures that clinically indicated
behavioral health services are offered and available to enrollees within seven
(7) days of discharge from an inpatient setting;

(5)
Ensure that a behavioral health program clinician provides medication management
to enrollees requiring medication monitoring within seven (7) days of discharge
from a behavioral health program inpatient setting. The Managed Care Plan shall
ensure that the behavioral health program clinician is duly qualified and
licensed to provide medication management; and

(6)
Upon the admission of an enrollee, the Managed Care Plan shall make its best
efforts to ensure the enrollee's smooth transition to the next service or to the
community and shall require that behavioral health care providers:


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 70
of 108



--------------------------------------------------------------------------------






(a)
Assign a mental health case manager to oversee the care given to the enrollee;

(b)
Develop an individualized discharge plan, in collaboration with the enrollee
where appropriate, for the next service or program or the enrollee's discharge,
anticipating the enrollee's movement along a continuum of services; and

(c)
Document all significant efforts related to these activities, including the
enrollee's active participation in discharge planning.

f.
The Managed Care Plan and its QI plan shall demonstrate specific interventions
in its behavioral health care coordination/case management to better manage
behavioral health services and promote positive enrollee outcomes. The Managed
Care Plan's written policies and procedures shall address components of
effective behavioral health care coordination/case management including, but not
limited to: anticipation, identification, monitoring, measurement, evaluation of
enrollee's behavioral health needs, and effective action to promote quality of
care; participation in the DCF planning process outlined in s. 394.75, F.S.; and
the provision of enhanced care coordination and management for high-risk
populations. Such populations shall include, at a minimum, enrollees that meet
any of the following conditions:

(1)
Have resided in a state mental health facility for at least six (6) of the past
thirty-six (36) months;

(2)
Reside in the community and have had two (2) or more admissions to a state
mental health facility in the past thirty-six (36) months;

(3)
Reside in the community and have had three (3) or more admissions to a crisis
stabilization unit, short-term treatment facility, inpatient psychiatric unit,
or any combination of these facilities within the past twelve (12) months;

(4)
Have been diagnosed with a behavioral health disorder in conjunction with a
complex medical condition and have been prescribed numerous prescription
medications; or

(5)
Have been identified as exceeding the Managed Care Plan's prescription limits as
permitted under Section V, Covered Services.

If an enrollee makes a request for behavioral health services to the Managed
Care Plan, the Managed Care Plan shall provide the enrollee with the name (or
names) of qualified behavioral health care providers, and if requested, assist
the enrollee with making an appointment with the provider that is within the
required access times indicated in Section VI, Provider Network.
The Managed Care Plan shall be responsible for the management and continuity of
medical and behavioral health care for all enrollees.

AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 71
of 108



--------------------------------------------------------------------------------






g.
The Managed Care Plan shall ensure that appropriate resources are available to
address the treatment of complex conditions that reflect both behavioral health
and physical health involvement. The following conditions must be addressed:

(1)
Mental health disorders due to or involving a general medical condition; and

(2)
Eating disorders.

The Managed Care Plan shall develop a plan of care that includes all appropriate
collateral providers necessary to address the complex medical issues involved.
Clinical care criteria shall address modalities of treatment that are effective
for each diagnosis. The Managed Care Plan's provider network must include
appropriate treatment resources necessary for effective treatment of each
diagnosis within the required access time periods.
F.
Quality Enhancements

The Managed Care Plan shall offer quality enhancements (QE) to enrollees as
specified below:
1.
Children's Programs

a.
The Managed Care Plan shall provide regular general wellness programs targeted
specifically toward enrollees from birth to age of five (5), or the Managed Care
Plan shall make a good faith effort to involve enrollees in existing community
children's programs.

b.
Children's programs shall promote increased use of prevention and early
intervention services for at-risk enrollees. The Managed Care Plan shall approve
claims for services recommended by the Early Intervention Program when they are
covered services and medically necessary.

c.
The Managed Care Plan shall offer its providers annual training that promote
proper nutrition, breast-feeding, immunizations, CHCUP, wellness, prevention and
early intervention services.

2.
Domestic Violence

The Managed Care Plan shall ensure that PCPs screen enrollees for signs of
domestic violence and shall offer referral services to applicable domestic
violence prevention community agencies.
3.
Pregnancy Prevention

The Managed Care Plan shall conduct regularly scheduled pregnancy prevention
programs, or shall make a good faith effort to involve enrollees in existing
community pregnancy prevention programs, such as the Abstinence Education
Program. The programs shall be targeted towards teen enrollees, but shall be
open to all enrollees, regardless of age, gender, pregnancy status or parental
consent.

AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 72
of 108



--------------------------------------------------------------------------------






4.
Prenatal/Postpartum Pregnancy Programs

The Managed Care Plan shall provide regular home visits, conducted by a home
health nurse or aide, and counseling and educational materials to pregnant and
postpartum enrollees who are not in compliance with the Managed Care Plan's
prenatal and postpartum programs. The Managed Care Plan shall coordinate its
efforts with the local Healthy Start care coordinator/case manager to prevent
duplication of services.
5.
Behavioral Health Programs

The Managed Care Plan shall provide outreach to homeless and other populations
of enrollees at risk of justice system involvement, as well as those enrollees
currently involved in this system, to assure that services are accessible and
provided when necessary. This activity shall be oriented toward preventive
measures to assess behavioral health needs and provide services that can
potentially prevent the need for future inpatient services or possible deeper
involvement in the forensic or justice system.
6.
Other Programs and Services

The Managed Care Plan is encouraged to actively collaborate with community
agencies and organizations, including CHDs, local Early Intervention Programs
and local school districts in offering these services.    
Section VI. Provider Network
A.
Network Adequacy Standards

1.
Network Capacity and Geographic Access Standards

Pursuant to s. 409.967(2)(c)(1), Managed Care Plans must maintain a region wide
network of providers in sufficient numbers to meet the access standards for
specific medical services for all recipients enrolled in the plan. At a minimum,
Managed Care Plans shall contract with the providers specified in the MMA
Provider Network Standards Table (table) below. Managed Care Plans shall ensure
regional provider ratios and provider-specific geographic access standards for
recipients in urban or rural counties are met and maintained throughout the life
of this Contract, as specified in the table.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 73
of 108



--------------------------------------------------------------------------------










Managed Medical Assistance
Provider Network Standards Table
 
Urban County
Rural County
Regional Provider Ratios
Required Providers
Maximum Time (minutes)
Maximum Distance (miles)
Maximum Time (minutes)
Maximum Distance (miles)
Providers per Recipient
Primary Care Providers
30
20
30
20
1:1,500 enrollees
Specialists
Adolescent Medicine
100
75
110
90
1:31,200 enrollees
Allergy
80
60
90
75
1:20,000 enrollees
Anesthesiology
n/a
n/a
n/a
n/a
1:1,500 enrollees
Cardiology
50
35
75
60
1:3,700 enrollees
Cardiology (PEDS)
100
75
110
90
1:16,667 enrollees
Cardiovascular Surgery
100
75
110
90
1:10,000 enrollees
Chiropractic
80
60
90
75
1:10,000 enrollees
Dermatology
60
45
75
60
1:7,900 enrollees
Endocrinology
100
75
110
90
1:25,000 enrollees
Endocrinology (PEDS)
100
75
110
90
1:20,000 enrollees
Gastroenterology
60
45
75
60
1:8,333 enrollees
General Dentist
50
35
75
60
1:1,500 enrollees
General Surgery
50
35
75
60
1:3,500 enrollees
Infectious Diseases
100
75
110
90
1:6,250 enrollees
Midwife
100
75
110
90
1:33,400 enrollees
Nephrology
80
60
90
75
1:11,100 enrollees
Nephrology (PEDS)
100
75
110
90
1:39,600 enrollees
Neurology
60
45
75
60
1:8,300 enrollees
Neurology (PEDS)
100
75
110
90
1:22,800 enrollees
Neurosurgery
100
75
110
90
1:10,000 enrollees
Obstetrics/Gynecology
50
35
75
60
1:1,500 enrollees
Oncology
80
60
90
75
1:5,200 enrollees
Ophthalmology
50
35
75
60
1:4,100 enrollees
Optometry
50
35
75
60
1:1,700 enrollees
Oral Surgery
100
75
110
90
1:20,600 enrollees
Orthodontist
100
75
110
90
1:38,500 enrollees
Orthopaedic Surgery
50
35
75
60
1:5,000 enrollees
Otolaryngology
80
60
90
75
1:3,500 enrollees
Pathology
n/a
n/a
n/a
n/a
1:3,700 enrollees
Pediatrics
50
35
75
60
1:1,500 enrollees


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 74
of 108



--------------------------------------------------------------------------------






Managed Medical Assistance
Provider Network Standards Table
 
Urban County
Rural County
Regional Provider Ratios
Required Providers
Maximum Time (minutes)
Maximum Distance (miles)
Maximum Time (minutes)
Maximum Distance (miles)
Providers per Recipient
Pharmacy
30
20
60
45
1:2,500 enrollees
24-hour Pharmacy
60
45
60
45
n/a
Podiatry
60
45
75
60
1:5,200
Pulmonology
60
45
75
60
1:7,600 enrollees
Rheumatology
100
75
110
90
1:14,400 enrollees
Therapist (Occupational)
50
35
75
60
1:1,500 enrollees
Therapist (Speech)
50
35
75
60
1:1,500 enrollees
Therapist (Physical)
50
35
75
60
1:1,500 enrollees
Therapist (Respiratory)
100
75
110
90
1:8,600 enrollees
Urology
60
45
75
60
1:10,000 enrollees
Facility/ Group/ Organization
Hospitals (acute care)
30
20
30
20
1 bed: 275 enrollees
Hospital or Facility with Birth/Delivery Services
30
20
30
20
2: County
24/7 Emergency Service Facility
30
20
30
20
2: County
Home Health Agency
n/a
n/a
n/a
n/a
2: County
Adult Family Care Home
n/a
n/a
n/a
n/a
2: County
ALF
n/a
n/a
n/a
n/a
2: County
Birthing Center
n/a
n/a
n/a
n/a
1: County
Hospice
n/a
n/a
n/a
n/a
2: County
DME/HME
n/a
n/a
n/a
n/a
As required in s. 409.975(1)(d), F.S.
Behavioral Health
Board Certified or Board Eligible Adult Psychiatrists
30
20
60
45
1:1,500 enrollees
Board Certified or Board Eligible Child Psychiatrists
30
20
60
45
1:7,100 enrollees
Licensed Practitioners of the Healing Arts
30
20
60
45
1:1,500 enrollees
Licensed Community Substance Abuse Treatment Centers
30
20
60
45
2: county
Inpatient Substance Abuse Detoxification Units
n/a
n/a
n/a
n/a
1 bed:4,000 enrollees


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 75
of 108



--------------------------------------------------------------------------------






Managed Medical Assistance
Provider Network Standards Table
 
Urban County
Rural County
Regional Provider Ratios
Required Providers
Maximum Time (minutes)
Maximum Distance (miles)
Maximum Time (minutes)
Maximum Distance (miles)
Providers per Recipient
Fully Accredited Psychiatric Community Hospital (Adult) or Crisis Stabilization
Units/ Freestanding Psychiatric Specialty Hospital
n/a
n/a
n/a
n/a
1 bed:2,000 enrollees
Fully Accredited Psychiatric Community Hospital (Child) or Crisis Stabilization
Units/ Freestanding Psychiatric Specialty Hospital
n/a
n/a
n/a
n/a
1 bed:4,000 enrollees

2.
Primary Care Providers

a.
The Managed Care Plan shall enter into provider contracts with at least one (1)
FTE PCP per one-thousand five-hundred (1,500) enrollees. The Managed Care Plan
may increase the ratio by seven-hundred fifty (750) enrollees for each FTE
advanced registered nurse practitioner (ARNP) or physician's assistant (PA)
affiliated with a PCP. The Managed Care plan shall have at least one (1) FTE PCP
in each of the following four (4) specialty areas within the geographic access
standards indicated above:

(1)
Family Practice;

(2)
General Practice;

(3)
Pediatrics; and

(4)
Internal Medicine.

b.
The Managed Care Plan shall ensure the following:

(1)
The PCP provides, or arranges for coverage of services, consultation or approval
for referrals twenty-four hours per day, seven days per week (24/7) by
Medicaid-enrolled providers who will accept Medicaid reimbursement. This
coverage shall consist of an answering service, call forwarding, provider call
coverage or other customary means approved by the Agency. The chosen method of
24/7 coverage must connect the caller to someone who can render a clinical
decision or reach the PCP for a clinical decision. The after-hours coverage must
be accessible using the medical office's daytime telephone number;

(2)
The PCP arranges for coverage of primary care services during absences due to
vacation, illness or other situations that require the PCP to be unable to
provide services. A Medicaid-eligible PCP must provide coverage; and


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 76
of 108



--------------------------------------------------------------------------------






(3)
Pregnant enrollees are allowed to choose Managed Care Plan obstetricians as
their PCPs to the extent that the obstetrician is willing to participate as a
PCP.

3.    Primary Dental Providers
a.
The Managed Care Plan shall enter into provider contracts with a sufficient
number of Primary Dental Providers (PDPs) providing dental services to ensure
adequate accessibility for enrollees of all ages. The Managed Care Plan shall
ensure that PDPs provide services in accordance with this Contract and the
Medicaid Dental Services Coverage and Limitations Handbooks.

b.
The Managed Care Plan shall provide the following:

(1)
At least one (1) FTE PDP per service area including, but not limited to, the
following broad specialty areas:

(a)
General dentist; and

(b)
Pediatric dentist.

(2)
At least one (1) FTE PDP per 1,500 enrollees. The Managed Care Plan may increase
the ratio by 500 enrollees for each FTE licensed dental hygienist affiliated
with a PDP providing dental services. However, this increase is limited to two
(2) FTE licensed dental hygienists per FTE dentist.

c.
The Managed Care Plan shall ensure that PDP services and referrals to
participating specialists are available on a timely basis, as follows:

(1)
Urgent Care — within one (1) day;

(2)
Routine Sick Patient Care — within one (1) week;

(3)
Well Care Visit — within one (1) month; and

(4)
Follow-up dental services — within one (1) month after assessment.

4.
Specialists and Other Providers

a.
The Managed Care Plan shall enter into provider contracts with a sufficient
number of specialists to ensure adequate accessibility for enrollees of all
ages. The Managed Care Plan shall ensure the following:

(1)
At least one (1) of the network infectious disease specialists have expertise in
HIV/AIDS and its treatment and care;

(2)
Female enrollees have direct access to a women's health specialist within the
network for covered services necessary to provide women's routine and preventive
health care services. This is in addition to an enrollee's designated PCP, if
that provider is not a women's health specialist; and


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 77
of 108



--------------------------------------------------------------------------------






(3)
In accordance with s. 641.31, F.S., low-risk enrollees have access to certified
nurse midwife services or licensed midwife services, licensed in accordance with
Chapter 467, F.S.

b.
For pediatric specialists not listed the Managed Medical Assistance Provider
Network Standards Table, the Managed Care Plan may assure access by providing
telemedicine consultations with participating pediatric specialists, at a
location or via a PCP within sixty (60) minutes travel time or forty-five (45)
miles from the enrollee's residence zip code. Alternatively, for pediatric
specialists not listed in the Managed Medical Assistance Provider Network
Standards Table, for which there is no pediatric specialist located within sixty
(60) minutes travel time or forty-five (45) miles from the enrollee's residence
zip code, the Managed Care Plan may assure access to that specialist in another
location in Florida through a transportation arrangement with willing
participating pediatric provider(s) who have such capability.

c.
The Managed Care Plan shall ensure the availability of providers in the
following dental specialty areas, as appropriate for both adults and pediatric
enrollees, on at least a referral basis. The Managed Care Plan shall use
participating specialists with pediatric expertise for children/adolescents when
the need for pediatric specialty care is significantly different from the need
for adult specialty care (for example a pediatric endodontist). Specialties
below marked with an asterisk (*) require the Managed Care Plan to assure the
availability of both adult and pediatric participating providers.

(1)
Endodontics;

(2)
Oral and maxillofacial surgery*;

(3)
Orthodontics;

(4)
Periodontics; and

(5)
Prosthodontics*.

d.
The Managed Care Plan shall determine when exceptional referrals to
non-participating specialty-qualified providers are needed to address any unique
dental needs of an enrollee (for example, when an enrollee's dental condition
requires the placement of a maxillofacial prosthesis for the correction of an
anatomical deficiency). Financial arrangements for the provision of such
services shall be agreed to prior to the provision of services. The Managed Care
Plan shall develop and maintain policies and procedures for such referrals.

5.    Public Health Providers
a.
The Managed Care Plan shall make a good faith effort to execute memoranda of
agreement with the local County Health Departments (CHDs) to provide services
which may include, but are not limited to, family planning services, services
for the treatment of sexually transmitted diseases, other public health related
diseases, tuberculosis, immunizations, foster care emergency shelter medical
screenings, and services related to Healthy Start prenatal and post-natal
screenings. The Managed Care Plan shall provide documentation of its good faith
effort upon the Agency's request.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 78
of 108



--------------------------------------------------------------------------------






b.
The Managed Care Plan shall pay, without prior authorization, at the contracted
rate or the Medicaid fee-for-service rate, all valid claims initiated by any CHD
for office visits, prescribed drugs, laboratory services directly related to DCF
emergency shelter medical screening, and tuberculosis. The Managed Care Plan
shall reimburse the CHD when the CHD notifies the Managed Care Plan and provides
the Managed Care Plan with copies of the appropriate medical/case records and
provides the enrollee's PCP with the results of any tests and associated office
visits.

c.
The Managed Care Plan shall authorize all claims from a CHD, a migrant health
center funded under Section 329 of the Public Health Services Act or a community
health center funded under Section 330 of the Public Health Services Act,
without prior authorization for the services listed below. Such providers shall
attempt to contact the Managed Care Plan before providing health care services
to enrollees and shall provide the Managed Care Plan with the results of the
office visit, including test results. The Managed Care Plan shall not deny
claims for services delivered by these providers solely based on the period
between the date of service and the date of clean claim submission, unless that
period exceeds three-hundred sixty-five (365) days, and shall be reimbursed by
the Managed Care Plan at the rate negotiated between the Managed Care Plan and
the public provider or the applicable Medicaid fee-for-service rate. The
Medicaid FFS rate is the standard Medicaid fee schedule rate or the CHD
cost-based rate as specified by the County Health Department Clinic Services
Coverage and Limitations Handbook for applicable rates.

(1)
The diagnosis and treatment of sexually transmitted diseases and other
reportable infectious diseases, such as tuberculosis and HIV;

(2)
The provision of immunizations;

(3)
Family planning services and related pharmaceuticals;

(4)
School health services listed in a, b and c above, and for services rendered on
an urgent basis by such providers; and

(5)
In the event that a vaccine-preventable disease emergency is declared, the
Managed Care Plan shall authorize claims from the CHD for the cost of the
administration of vaccines.

d.
Other clinic-based services provided by a CHD, migrant health center or
community health center, including well-child care, dental care, and sick care
services not associated with reportable infectious diseases, require prior
authorization from the Managed Care Plan in order to receive reimbursement. If
prior authorization is provided, the Managed Care Plan shall reimburse at the
entity's cost-based reimbursement rate. If prior authorization for prescription
drugs is given and the drugs are provided, the Managed Care Plan shall reimburse
the entity at Medicaid's standard pharmacy rate.

e.
The Managed Care Plan shall make a good faith effort to execute a contract with
a Rural Health Clinic (RHC).

f.
The Managed Care Plan shall reimburse FQHCs and RHCs at rates comparable to
those rates paid for similar services in the FQHC's or RHC's community.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 79
of 108



--------------------------------------------------------------------------------






g.
The Managed Care Plan shall report quarterly to the Agency as part of its
quarterly financial reports (as specified in Section XIV, Reporting
Requirements, and the Managed Care Plan Report Guide), the payment rates and the
payment amounts made to FQHCs and RHCs for contractual services provided by
these entities.

h.
The Managed Care Plan shall make a good faith effort to execute memoranda of
agreement with school districts participating in the certified match program
regarding the coordinated provision of school-based services pursuant to ss.
1011.70, 409.9071, F.S. and 409.908(21), F.S.

6.    Facilities and Ancillary Providers
The Managed Care Plan shall enter into provider contracts with a sufficient
number of facilities and ancillary providers to ensure adequate accessibility
for enrollees of all ages. The Managed Care Plan shall ensure the following:
a.
Network emergency service facilities have one (1) or more physicians and one (1)
or more nurses on duty in the facility at all times;

b.
Network facilities are licensed, as required by law and rule, accessible to the
handicapped, in compliance with federal Americans with Disabilities Act
guidelines, and have adequate space, supplies, good sanitation, and fire,
safety, and disaster preparedness and recovery procedures in operation;

c.
Care for medically high-risk perinatal enrollees is provided in a facility with
a NICU sufficient to meet the appropriate level of need for the enrollee;

d.
Pursuant to s. 409.967(2)(c)1, F.S., the Managed Care Plan may use mail-order
pharmacies; however mail-order pharmacies shall not count towards the Managed
Care Plan's pharmacy network access standards; and

e.
In accordance with s. 409. 975(1)(d), F.S., a provider contract is offered to
each licensed home medical equipment and supplies provider and to each Medicaid
enrolled durable medical equipment (DME) provider in the region, as specified by
the Agency, that meets quality and fraud prevention and detection standards
established by the Managed Care Plan and that agrees to accept the lowest price
previously negotiated between the Managed Care Plan and another such provider.

f.
The Managed Care Plan's provider network includes:

(1)
Independent laboratories to conduct medically necessary clinical laboratory
procedures in freestanding facilities;

(2)
Freestanding dialysis centers to conduct medically necessary hemodialysis and
peritoneal dialysis performed in the center and related injectable medications,
including Erythropoietin (Epogen or EPO) administered in the freestanding
dialysis center;

(3)
Portable x-ray providers to provide diagnostic x-ray services at the residence
of an enrollee who is unable to travel to a physician's office or an outpatient
hospital's radiology facility;


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 80
of 108



--------------------------------------------------------------------------------






(4)
Ambulatory surgical centers to provide scheduled, elective, medically necessary
surgical care to patients who do not require hospitalization; and

(5)
Audiologists to provide medically necessary hearing related services.

7.    Essential Providers
a.
Pursuant to s. 409.975(1 )(b), F.S., certain providers are statewide resources
and essential providers for all managed care plans in all regions. The Managed
Care Plan shall include these essential providers in its network, even if the
provider is located outside of the region served by the Managed Care Plan.

b.
Statewide essential providers include:

(1)
Faculty plans of Florida medical schools, which include University of Florida
College of Medicine, University of Miami School of Medicine, University of South
Florida College of Medicine, University of Central Florida College of Medicine,
Nova Southeastern University College of Osteopathic Medicine, Florida State
University College of Medicine, and Florida International University College of
Medicine;

(2)
Regional perinatal intensive care centers (RPICCs) as defined in s. 383.16(2),
F.S., including All Children's Hospital, Arnold Palmer Hospital, Bayfront
Medical Center, Broward General Medical Center, Jackson Memorial Hospital, Lee
Memorial Hospital at HealthPark, Memorial Regional Hospital, Sacred Heart
Hospital, Shands - Jacksonville, Shands Teaching Hospital, St. Mary's Hospital
and Tampa General Hospital;

(3)
Hospitals licensed as specialty children's hospitals as defined in s.
395.002(28), F.S., including All Children's Hospital, Miami Children's Hospital,
Nemours; and Shriners Hospitals for Children; and

(4)
Accredited and integrated systems serving medically complex children that are
comprised of separately licensed, but commonly owned, health care providers
delivering at least the following services: medical group home, in-home and
outpatient nursing care and therapies, pharmacy services, durable medical
equipment, and Prescribed Pediatric Extended Care.

c.
If the Managed Care Plan has not contracted with all statewide essential
providers in all regions as of the first date of recipient enrollment, the
Managed Care Plan must continue to negotiate in good faith.

(1)
The Managed Care Plan shall make payments to physicians on the faculty of
non-participating Florida medical schools at the applicable Medicaid rate.

(2)
The Managed Care Plan shall make payments for services rendered by a regional
perinatal intensive care center at the applicable Medicaid rate as of the first
day of this Contract.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 81
of 108



--------------------------------------------------------------------------------






(3)
The Managed Care Plan shall make payments to a non-participating specialty
children's hospital equal to the highest rate established by contract between
that provider and any other Medicaid managed care plan.

d.
Pursuant to s. 409.975(1 )(c), F.S., after twelve (12) months of active
participation in the Managed Care Plan's network, the Managed Care Plan may
exclude any essential provider from the network for failure to meet quality or
performance criteria.

e.
Pursuant to s. 409.975(1 )(a), F.S., the Managed Care Plan must include all
providers    in the region that are classified by the Agency as essential
Medicaid providers, unless the Agency approves, in writing, an alternative
arrangement for securing the types of services offered by the essential
providers.

f.
The Agency may determine that the following providers are essential Medicaid
providers:

(1)
Federally qualified health centers;

(2)
Statutory teaching hospitals as defined in s. 408.07(45), F.S.;

(3)
Hospitals that are trauma centers as defined in s. 395.4001(14), F.S.; and

(4)
Hospitals located at least twenty-five (25) miles from any other hospital with
similar services.

8.
Timely Access Standards

a.
The Managed Care Plan must assure that PCP services and referrals to specialists
for medical and behavioral health services are available on a timely basis, as
follows:

(1)
Urgent Care — within one (1) day of the request;

(2)
Sick Care — within one (1) week of the request; and

(3)
Well Care Visit — within one (1) month of the request.

b.
Annually the Managed Care Plan shall review a statistically valid sample of PCP
and specialist offices' average appointment wait times to ensure services are in
compliance with this subsection, and report the results to the Agency as
specified in Section XIV, Reporting Requirements, and the Managed Care Plan
Report Guide. (See 42 CFR 438.206(c)(1)(iv),(v) and (vi).)

9.
Network Adequacy Measures

a.
The Managed Care Plan shall collect regional data on the following measures in
order to evaluate the Managed Care Plan's provider network and to ensure that
covered services are reasonably accessible.

b.
The Managed Care Plan shall comply with the regional standards for each measure
as specified in the Provider Network Adequacy Standards Table below.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 82
of 108



--------------------------------------------------------------------------------






c.
The Managed Care Plan shall submit the results of the network adequacy standards
specified in the table below to the Agency quarterly as specified in Section
XIV, Reporting Requirements and the Managed Care Plan Report Guide.

d.
The Agency reserves the right to require Managed Care Plans to collect data and
report results on additional network adequacy standards.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 83
of 108



--------------------------------------------------------------------------------








Provider Network Adequacy Measures Table
Measure
St andard
Region
1
2
3
4
5
6
7
8
9
10
11
The Managed Care Plan agrees that at least ___ percent of required participating
primary care providers (as required by the Managed Medical Assistance Provider
Network Standards Table in Exhibit II-A), by region, are accepting new Medicaid
enrollees.
90
85
90
85
85
90
85
90
85
85
85
The Managed Care Plan agrees that at least ___ percent of required participating
specialist providers, (as required by the Managed Medical Assistance Provider
Network Standards Table in Exhibit II-A), by region, are accepting new Medicaid
enrollees.
90
90
85
90
90
90
90
90
90
90
90
The Managed Care Plan agrees that at least ___ percent of required participating
primary care providers (as required by the Managed Medical Assistance Provider
Network Standards Table in Exhibit II-A), by region, offer after hours
appointment availability to Medicaid enrollees.
30
40
35
40
35
35
40
30
40
40
40
The Managed Care Plan agrees that no more than ___ percent of enrollee hospital
admissions, by region, shall occur in non-participating facilities, excluding
continuity of care periods, as defined in Subsection VII. H., Continuity of Care
in Enrollment. Admissions through the emergency department are not included in
this standard.
5
5
8
5
3
5
5
5
5
10
8
The Managed Care Plan agrees that no more than ___ percent of enrollee specialty
care (physician specialists) utilization, by region, shall occur with
non-participating providers, excluding continuity of care periods, as defined in
Subsection VII. H., Continuity of Care in Enrollment. Hospital based specialists
are not included in this standard.
8
10
10
10
8
8
8
8
10
10
8

10.
Electronic Health Record Measures

a.
The Managed Care Plan shall collect regional data on the regional standards
specified in the Electronic Health records Standards Table below in order to
evaluate the Managed Care Plan's provider's EHR capabilities.

b.
The Managed Care Plan shall comply with the regional standards specified in the
Electronic Health Record Standards Table below.

c.
The Managed Care Plan shall submit the results of the electronic health record
standards specified below to the Agency quarterly as specified in Section XIV,
Reporting Requirements and the Managed Care Plan Report Guide.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 84
of 108



--------------------------------------------------------------------------------






d.
The Agency reserves the right to require Managed Care Plans to collect data and
report results on additional network adequacy standards.

Electronic Health Records Standards Table
Measure
Standard
Region
1
2
3
4
5
6
7
8
9
10
11
By the end of the second Contract year, the Managed Care Plan agrees at least
___ percent of eligible professionals and hospitals, as defined under the HITECH
Act, are:
(1) Using certified electronic health records in a meaningful manner;
(2) Using certified electronic health exchange of health information to improve
quality of health care; and,
(3) Using certified electronic health record technology to submit clinical
quality measures and other such measures selected by the Secretary of DHHS under
the HITECH Act.
55
55
60
65
50
60
60
50
60
50
45
By the end of the second Contract year, the Managed Care Plan agrees at least
___ percent of enrollees are assigned to primary care providers meeting
meaningful use requirements defined above.
65
65
65
75
70
75
70
70
70
70
70









REMAINDER OF PAGE INTENTIONALLY LEFT BLANK







AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 85
of 108



--------------------------------------------------------------------------------






B.
Network Development and Management Plan

1.
Regional Network Changes

a.
The Managed Care Plan shall notify the Agency within seven (7) business days of
any significant changes to its regional provider network. A significant change
is defined as follows:

(1)
Any change that would cause more than five percent ( 5%) of enrollees in the
region to change the location where services are received or rendered; or

(2)
For MMA Managed Care Plans, a decrease in the total number of PCPs by more than
five percent (5%).

C.
Provider Credentialing and Contracting

1.
Credentialing and Recredentialing

a.
Managed Care Plan credentialing and recredentialing processes must include
verification of the following additional requirements for physicians and must
ensure compliance with 42 CFR 438.214.

(1)
Good standing of privileges at the hospital designated as the primary admitting
facility by the physician or if the physician does not have admitting
privileges, good standing of privileges at the hospital by another provider with
whom the physician has entered into an arrangement for hospital coverage.

(2)
Valid Drug Enforcement Administration (DEA) certificates, where applicable.

(3)
Attestation that the total active patient load (all populations, including but
not limited to, Medicaid FFS; Children's Medical Services Network; SMMC plans;
Medicare; KidCare and commercial coverage) is no more than three-thousand
(3,000) patients per PCP. An active patient is one that is seen by the provider
a minimum of three (3) times per year.

(4)
A good standing report on a site visit survey. For each PCP, documentation in
the Managed Care Plan's credentialing files regarding the site survey shall
include the following:

(a)
Evidence that the Managed Care Plan has evaluated the provider's facilities
using the Managed Care Plan's organizational standards;

(b)
Evidence that the provider's office meets criteria for access for persons with
disabilities and that adequate space, supplies, proper sanitation, smoke-free
facilities, and proper fire and safety procedures are in place;

(c)
Evidence that the Managed Care Plan has evaluated the provider's medical/case
record keeping practices at each site to ensure conformity with the Managed Care
Plan's organizational standards; and


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 86
of 108



--------------------------------------------------------------------------------






(d)
Evidence that the Managed Care Plan has determined that the following documents
are posted in the provider's waiting room/reception area: the Agency's statewide
consumer call center telephone number, including hours of operation, and a copy
of the summary of Florida's Patient's Bill of Rights and Responsibilities, in
accordance with s. 381.026, F.S. The provider must have a complete copy of the
Florida Patient's Bill of Rights and Responsibilities, available upon request by
an enrollee, at each of the provider's offices.

(5)
Attestation to the correctness/completeness of the provider's application.

(6)
Statement regarding any history of loss or limitation of privileges or
disciplinary activity as described in s. 456.039, F.S.

(7)
A statement from each provider applicant regarding the following:

(a)
Any physical or behavioral health problems that may affect the provider's
ability to provide health care;

(b)
Any history of chemical dependency/substance abuse;

(c)
Any history of loss of license and/or felony convictions; and

(d)
The provider is eligible to become a Medicaid provider.

(8)
Current curriculum vitae, which includes at least five (5) years of work
history.

(9)
Proof of the provider's medical school graduation, completion of residency and
other postgraduate training. Evidence of board certification shall suffice in
lieu of proof of medical school graduation, residency and other postgraduate
training, if applicable.

(10)
Evidence of specialty board certification, if applicable.    

b.
The Managed Care Plan shall recredential its providers at least every three (3)
years using information from ongoing provider monitoring.

c.
Hospital ancillary providers are not required to be independently credentialed
if those providers serve Managed Care Plan enrollees only through the hospital.

2.
Provider Contract Requirements

a.
The Managed Care Plan shall include the following additional provisions in its
MMA provider contracts:

(1)
If there is a Managed Care Plan physician incentive plan, include a statement
that the Managed Care Plan shall make no specific payment directly or indirectly
under a physician incentive plan to a provider as an inducement to reduce or
limit, medically necessary services to an enrollee, and that incentive plans
shall not contain provisions that provide incentives, monetary or otherwise, for
withholding medically necessary care;


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 87
of 108



--------------------------------------------------------------------------------






(2)
Require providers to meet timely access standards pursuant to this Contract;

(3)
Require that all providers agreeing to participate in the network as PCPs fully
accept and agree to responsibilities and duties associated with the PCP
designation;

(4)
Contain no provision that prohibits the provider from providing inpatient
services in a participating hospital to an enrollee if such services are
determined to be medically necessary and covered services under this Contract;

(5)
For hospital contracts, include rates that are in accordance with s. 409.975(6),
F.S.;

(6)
For hospital contracts, include a clause that states whether the Managed Care
Plan or the hospital will complete the DCF Excel spreadsheet for unborn
activation and include Provider-Preventable Conditions (PPC) reporting
requirements as specified in Section V, Covered Services;

(7)
If copayments are waived as an expanded benefit, the provider must not charge
enrollees copayments for covered services; and if copayments are not waived as
an expanded benefit, that the amount paid to providers shall be the contracted
amount, less any applicable copayments; and

(8)
If the provider has been approved by the Managed Care Plan to provide services
through telemedicine, specify that the provider is required to have protocols to
prevent fraud and abuse. The provider must implement telemedicine fraud and
abuse protocols that address:

(a)
Authentication and authorization of users;

(b)
Authentication of the origin of the information;

(c)
The prevention of unauthorized access to the system or information;

(d)
System security, including the integrity of information that is collected,
program integrity and system integrity; and

(e)
Maintenance of documentation about system and information usage.

D.
Provider Services

1.
Additional Provider Handbook Requirements

The Managed Care Plan shall include the following information in provider
handbooks:
a.
Child Health Check-Up program services and standards;

b.
PCP responsibilities;


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 88
of 108



--------------------------------------------------------------------------------






c.
Information on the Managed Care Plan’s Healthy Behaviors programs;

d.
If Managed Care Plan allows the use of telemedicine, telemedicine requirements
for providers; and

e.
If copayments are waived as an expanded benefit, the provider must not charge
enrollees copayments for covered services; and if copayments are not waived as
an expanded benefit, that the amount paid to providers shall be the contracted
amount, less any applicable copayments.

E.
Medical/Case Record Requirements

1.
Standards for Medical/Case Records

a.
All records shall contain documentation to include the following items for
services provided through telemedicine:

(1)
A brief explanation of the use of telemedicine in each progress note;

(2)
Documentation of telemedicine equipment used for the particular covered services
provided;

(3)
A signed statement from the enrollee or the enrollee's representative indicating
their choice to receive services through telemedicine. This statement may be for
a set period of treatment or one-time visit, as applicable to the service(s)
provided; and

(4)
For telepsychiatry, the results of the assessment, findings and practitioner(s)
plan for next steps.

Section VII. Quality and Utilization Management
A.    Quality Improvement
There are no additional quality improvements provisions unique to the MMA
managed care program.
B.
Performance Measures (PMs)

The Managed Care Plan shall collect and report the following performance
measures, certified via qualified auditor.
HEDIS
1
Adolescent Well Care Visits - (AWC)
2
Adults' Access to Preventive/Ambulatory Health Services - (AAP)
3
Annual Dental Visits - (ADV)
4
Antidepressant Medication Management - (AMM)


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 89
of 108



--------------------------------------------------------------------------------






HEDIS
5
BMI Assessment – (ABA)
6
Breast Cancer Screening – (BCS)
7
Cervical Cancer Screening – (CCS)
8
Childhood Immunization Status – (CIS) – Combo 2 and 3
9
Comprehensive Diabetes Care – (CDC)
· Hemoglobin A1c (HbA1c) testing
· HbA1c poor control
· HbA1c control (<8%)
· Eye exam (retinal) performed
· LDL-C screening
· LDL-C control (<100 mg/dL)
· Medical attention for nephropathy
10
Controlling High Blood Pressure – (CBP)
11
Follow-up Care for Children Prescribed ADHD Medication – (ADD)
12
Immunizations for Adolescents – (IMA)
13
Chlamydia Screening for Women – (CHL)
14
Prenatal and Postpartum Care – (PPC)
15
Use of Appropriate Medications for People With Asthma – (ASM)
167
Well-Child Visits in the First 15 Months of Life – (W15)
17
Well-Child Visits in the Third, Fourth, Fifth and Sixth Years of Life – (W34)
18
Children and Adolescents’ Access to Primary Care - (CAP)
19
Initiation and Engagement of Alcohol and Other Drug Dependence Treatment (IET)
20
Ambulatory Care - (AMB)
21
Lead Screening in Children – (LSC)
22
Annual Monitoring for Patients on Persistent Medications (MPM)
23
Plan All-Cause Readmissions (PCR)
 
 


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 90
of 108



--------------------------------------------------------------------------------






HEDIS
Agency-Defined
1
Mental Health Readmission Rate – (RER)
2
Transportation Timeliness (TRT)
3
Transportation Availability (TRA)
HEDIS & Agency-Defined
1
Follow-Up after Hospitalization for Mental Illness – (FHM)
2
Prenatal Care Frequency (PCF)
Health Resources and Services Administration – HIV/AIDS Bureau
1
CD4 Cell Count (CD4)
2
Viral Load Monitoring (VLM)
3
Antiretroviral Therapy (ART)
4
Viral Load Suppression (VLS)
CHIPRA Child Core Set/Child Health Check-Up Report (CMS-416)
1
Preventive Dental Services (PDENT)
2
Dental Treatment Services (TDENT)
3
Sealants (SEA)
CMS Adult Medicaid Core Set/Joint Commission
1
Antenatal Steroids (ANT)
CAHPS Health Plan Survey
1
Medical Assistance with Smoking and Tobacco Use Cessation (MSC)

The first Performance Measure Report is due to the Agency no later than July 1,
2015, covering the measurement period of calendar year 2014. Measures should be
collected based on the technical specifications for the measure, across the
Statewide Medicaid Managed Care (SMMC) contract and the previous Health Plan
contract, as applicable. For example, if someone has been in XYZ Managed Care
Plan for six months under the SMMC contract and for six months under the
previous managed care/health plan contract, the enrollee would meet the 12
months of continuous enrollment required for many performance measures. Due to
calendar year 2014 being a transition year across contracts, performance
measures will be collected and may be reported publicly by the Agency, but will
be labeled as "transition year" measures and will not be subject to liquidated
damages and sanctions related to where performance measure results fall relative
to the National Medicaid Means and Percentiles (as published by the National
Committee for Quality Assurance). Liquidated damages and sanctions due to
incomplete and/or inaccurate reporting will be in effect.
Beginning with the Performance Measures Report that is due to the Agency no
later than July 1, 2016, covering the measurement period of calendar year 2015,
all performance measure-related liquidated damages and sanctions will be in
effect.

AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 91
of 108



--------------------------------------------------------------------------------






C.
Performance Improvement Projects

The Managed Care Plan shall perform four (4) Agency-approved statewide
performance improvement projects (PIPs) as specified below:
1.
One (1) of the PIPs shall combine a focus on improving prenatal care and
well-child visits in the first fifteen (15) months;

2.
One (1) of the PIPs shall focus on preventive dental care for children;

3.
One (1) of the PIPs shall be an administrative PIP focusing on a topic prior
approved by the Agency; and

4.
One (1) PIP shall be a choice of PIP in one of the following topic areas:
population health issues (such as diabetes, hypertension and asthma) within a
specific geographic area that have been identified as in need of improvement;
integrating primary care and behavioral health; and reducing preventable
readmissions.

5.
The PIPs identified in 1. and 2. above will be collaborative PIPs coordinated by
the External Quality Review Organization (EQRO). The EQRO will put together
proposed methodologies for the collaborative PIPs, which will be sent to the
managed care plans for review. Once the proposed methodologies for the
collaborative PIPs have been sent to the managed care plans, the Managed Care
Plan has two (2) weeks to submit feedback to the Agency and the EQRO on the
methodologies.

6.
By April 15, 2014, the Managed Care Plan shall submit to the Agency, in writing:

a.
The Managed Care Plan's proposed administrative PIP topic and its indicator(s);

b.
The Managed Care Plan's proposed PIP topic and its indicator(s) from one of the
following topic areas: population health issues within a specific geographic
area that have been identified as in need of improvement; integrating primary
care and behavioral health; and reducing preventable readmissions; and

c.
A brief summary of the baseline data that the Managed Care Plan will use for
each indicator for each of the proposed PIPs.

7.
The Managed Care Plan shall submit to the Agency in writing, a proposal for each
planned PIP by August 1, 2014. The proposal must meet the requirements provided
in Attachment II, Core Contract Provisions, Section VII, Quality Improvement,
sub-item C.2.

D.    Satisfaction and Experience Surveys
1.    Enrollee Satisfaction Survey
a.
The Managed Care Plan shall conduct an annual Consumer Assessment of Healthcare
Providers and Systems (CAHPS) survey for a time period specified by the Agency,
using the Consumer Assessment of Healthcare Providers and Systems (CAHPS) Health
Plan Survey - Medicaid Survey 5.0.

b.
In addition to the core survey, the Managed Care Plan shall include items MH1
through MH4 (related to Behavioral Health) and H.17 through H.20 (related to
medical assistance


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 92
of 108



--------------------------------------------------------------------------------






with smoking and tobacco use cessation) from the CAHPS Health Plan Survey-
Supplemental Items for the Adult Questionnaires.
c.
The Managed Care Plan shall submit to the Agency, in writing within ninety (90)
calendar days of initial contract execution, a proposal for survey
administration and reporting that includes identification of the survey
administrator and evidence of NCQA certification as a CAHPS survey vendor;
sampling methodology; administration protocol; analysis plan; and reporting
description.

d.
The Managed Care Plans shall report CAHPS survey results to the Agency with an
action plan to address the results of the CAHPS survey by July 1 of each
Contract year. (See Section XIV, Reporting Requirements.)

e.
The Managed Care Plan shall submit a corrective action plan, as required by the
Agency, within sixty (60) days of the request from the Agency to address any
deficiencies identified in the annual CAHPS survey.

f.
The Managed Care Plan shall use the results of the annual CAHPS survey to
develop and implement plan-wide activities designed to improve member
satisfaction. Activities conducted by the Managed Care Plan pertaining to
improving member satisfaction resulting from the annual member satisfaction
survey must be reported to the Agency on a quarterly basis.

E.    Provider-Specific Performance Monitoring
1.
Medical/Case Record Review

a.
The Managed Care Plan shall conduct medical/case record reviews of all PCP sites
that serve ten (10) or more enrollees. Practice sites include individual
offices, clinics, multi-provider practices and facilities at least once every
three (3) years.

(1)
The Managed Care Plan shall review a reasonable number of records at each site
to determine compliance. Five (5) to ten (10) records per site is a
generally-accepted target, though additional reviews must be completed for large
group practices or when additional data is necessary in specific instances.

F.    Other Quality Management Requirements
MMA Managed Care Plans and Comprehensive LTC Managed Care Plans shall develop a
reporting and management system for critical and adverse incidents that occur in
all service delivery settings applicable to enrollees with MMA benefits only.
G.    Utilization Management
There are no additional utilization management contract provisions unique to the
MMA managed care program.

AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 93
of 108



--------------------------------------------------------------------------------






H.    Continuity of Care in Enrollment
There are no additional continuity of care in enrollment contract provisions
unique to the MMA managed care program.
Section VIII. Administration and Management
A.
Organizational Governance and Staffing

There are no additional subcontract provisions unique to the MMA managed care
program.
B.
Subcontracts

There are no additional subcontract provisions unique to the MMA managed care
program.
C.
Information Management and Systems

There are no additional information management and systems provisions unique to
the MMA managed care program.
D.
Claims and Provider Payment

There are no additional claims and provider payment provisions unique to the MMA
managed care program.
E.
Encounter Data Requirements

There are no additional encounter data provisions unique to the MMA managed care
program.
F.
Fraud and Abuse Prevention

There are no additional fraud and abuse prevention provisions unique to the MMA
managed care program.
Section IX. Method of Payment
A.    Fixed Price Unit Contract
There are no additional provisions unique to the MMA managed care program.
B.    Payment Provisions

AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 94
of 108



--------------------------------------------------------------------------------






1.
The Agency shall pay the Managed Care Plan one kick payment for each heart,
liver and lung transplant covered for enrollees who are not also eligible for
Medicare.

2.
The Agency shall make kick payments for heart, liver and lung transplants in the
amounts specified in the resulting Contract.

3.
To receive a kick payment for a heart, liver and/or lung transplant, the Managed
Care Plan must adhere to the specific requirements listed in subsection 4. below
and adhere to the following requirements:

a.
The Managed Care Plan must have provided the covered transplant while the
recipient was enrolled in the Managed Care Plan; and

b.
The Managed Care Plan shall submit any required documentation to the Agency upon
its request in order to receive the transplant kick payment.

4.
In addition to subsection 3. above, to receive a kick payment for covered
transplants provided to an enrollee without Medicare, the Managed Care Plan
shall comply with the following requirements:

a.
For each transplant provided, the Managed Care Plan shall submit an accurate and
complete CMS-1500 claim form (CMS-1500) to the fiscal agent within the required
Medicaid FFS claims submittal timeframes;

b.
The Managed Care Plan shall list itself as both the pay-to and the treating
provider on the CMS-1500; and

c.
The Managed Care Plan shall use the following table: Kick Payment Rates for
Covered Transplant Services, Effective Date: May 1, 2014, that includes
transplant procedure codes relative to the type of transplant performed when
completing Field 24 D on the CMS-1500.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 95
of 108



--------------------------------------------------------------------------------








KICK PAYMENT RATES FOR COVERED TRANSPLANT SERVICES;
NOT FOR USE UNLESS APPROVED BY CMS.
EFFECTIVE DATE: May 1, 2014
CPT Code
Transplant CPT Code Description
Children/Adolescents or Adult
All Areas
32851
Lung single, without bypass
Children/Adolescents
$320,800.00
32851
Lung single, without bypass
Adult
$238,000.00
32852
Lung single, with bypass
Children/Adolescents
$320,800.00
32852
Lung single, with bypass
Adult
$238,000.00
32853
Lung double, without bypass
Children/Adolescents
$320,800.00
32853
Lung double, without bypass
Adult
$238,000.00
32854
Lung double, with bypass
Children/Adolescents
$320,800.00
32854
Lung double, with bypass
Adult
$238,000.00
33945
Heart transplant with or without recipient cardiectomy
All Age Groups
$162,000.00
47135
Liver, allotransplantation, orthotopic, partial or whole from cadaver or living
donor
All Age Groups
$122,600.00
47136
Liver, heterotopic, partial or whole from cadaver or living donor any age
All Age Groups
$122,600.00



5.
The Agency shall make kick payments to the Managed Care Plan for Sovaldi or
Sovaldi/Olysio therapy for treatment of Hepatitis C in the amounts indicated in
the Kick Payment Rates for Covered Hepatitis C Treatment Services table below,
Effective Date: May 1, 2014.

KICK PAYMENT RATES FOR COVERED HEPATITIS C TREATMENT SERVICES; NOT FOR USE
UNLESS APPROVED BY CMS.
EFFECTIVE DATE: May 1, 2014

 
Prior Authorization Period
All Regions
 
4-Week


$34,972.00


 
8-Week


$69,943.00


 
12-Week


$104,915.00


 
1. Payment is triggered if a member in a capitated plan is authorized for
hepatitis C treatment that includes Olysio or Sovaldi.
  
2. The kick payment is the same amount by authorization duration regardless of
the type of treatment that is included.
  
3. Each additional payment is triggered when the member is authorized and
continues the treatment.

a.
To receive a kick payment for Sovaldi or Sovaldi/Olysio therapy for treatment of
Hepatitis C, the Managed Care Plan shall follow the prior authorization (PA)
criteria specified by the Agency.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 96
of 108



--------------------------------------------------------------------------------






b.
The Managed Care Plan may request kick payment(s) for any authorized Sovaldi or
Sovaldi/Olysio therapies dated May 1, 2014, and later.

c.
The Managed Care Plan records documenting each PA are subject to review by the
Agency upon request.

6. Health Insurance Providers Fee
a.
General

Pursuant to Section 26 CFR Part 57 (2013) (the applicable regulations providing
guidance to section 9010 of the "Affordable Care Act"), the Health Plan is
required to pay the "Health Insurance Providers" Fee annually. The Agency will
pay the portion of this fee specifically related to the Health Plan's
performance of this Contract with an adjustment related to the federal and state
income tax impact of this Fee using the methodology described below under the
following conditions:
(1)
The entity which comprises the Health Plan or of which the Health Plan is a part
and which is required to submit the IRS Form 8963 pursuant to the above
mentioned federal regulations (referred to hereinafter as the "Reporting Plan")
shall submit to the Agency a copy of the IRS Form 8963 submitted to the IRS by
April 15 after each calendar year it intends to be reimbursed.

(2)
The Reporting Plan shall submit to the Agency a copy of the IRS Notice of final
fee calculation (as described in 26 CFR s. 57.7) by September 15 after each
calendar year it intends to be reimbursed.

(3)
The Reporting Plan shall submit its annual statement (which includes information
pertinent to the tax impact of this subject fee) once it is issued for the
preceding calendar year for which it intends to be reimbursed.

(4)
All documents listed above and any additional data or information requested by
the Agency shall be submitted with an attestation by the Reporting Plan in
accordance with the certification requirements specified in Section XII,
Reporting Requirements, of this Contract. Following the determination of the
amount to be reimbursed and the federal and state income tax impact related to
this health insurance providers fee, the capitated per member per month Fee for
the plan will be timely reprocessed. This process is subject to approval by the
Centers for Medicare and Medicaid Services and any change in federal or state
law.

b.
Health Insurance Providers Fee Methodology

(1)
Table 1 would show revenue information for the data year related to the fee
payment year. For example, Table 1 would include 2013 revenue information for
the 2014 Health Insurance Providers fee. This approach is consistent with how
the Health Insurance Providers fee amount is calculated by the IRS. Please note
that the amounts designated as A through I are net of the exempted premiums
amounts. The total premiums taken into account should be allocated
proportionately to total premiums by state and line of business.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 97
of 108



--------------------------------------------------------------------------------






(2)
The information in Table 1 will be used by the Agency to calculate the portion
of the Health Insurance Providers Fee related to Medicaid activities for the
Reporting Plan using the formula (A / I) * J. The proportion denoted by (A / I)
represents the percentage of total premiums taken into account related to
Medicaid for the Reporting Plan, and J represents the total Health Insurance
Providers Fee amount allocated to the Reporting Plan as documented by the
Reporting Plan's IRS notice. Note that items I and J should be taken directly
from the IRS memos received by the Reporting Plan.

Table 1
Florida AHCA
Illustrative Health Insurance Providers Fee Information Collection
Business Location
Medicaid Premiums Taken into Account
Other Health Insurance Premiums Taken into Account
Total Premiums Taken into Account
Florida
A
B
C = A + B
Other States
D
E
F = D + E
Total
G
H
I = G + H
Insurer Fee (Estimated or Final)
J

c.
An actuarially sound approach will be developed to calculate the amount of
federal and state income tax related to the Health Insurance Providers Fee.

7.
Upon receipt of acceptable quarterly reports of utilization and encounter data
for physicians eligible for the ACA primary care physician payment increase, the
Agency shall pay the Managed Care Plan a supplemental payment for eligible
services provided between January 1, 2013 and December 31, 2014. This payment
will be based on the Agency's approved Managed Care Plan payment methodology
from CMS.

a.
The Agency shall notify the Managed Care Plan of the supplemental payment being
made.

b.
Such payment shall be made through the Medicaid fiscal agent. The Managed Care
Plan shall address errors found regarding such reports in accordance with
Section XIII.F.

8.
The Managed Care Plan shall submit enrollees identified with an HIV/AIDS
diagnosis to the Agency in a report format and transmittal method approved by
the Agency and as specified in the Agency's Managed Care Plan Report Guide. See
Attachment II, Section XIV, Reporting Requirements, of this Contract.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 98
of 108



--------------------------------------------------------------------------------






Section X. Financial Requirements
A.    Insolvency Protection
There are no additional insolvency provisions unique to the MMA managed care
program.
B.    Surplus
There are no surplus provisions unique to the MMA managed care program.
C.    Interest
There are no additional interest provisions unique to the MMA managed care
program.
D.    Third Party Resources
There are no additional third party resources provisions unique to the MMA
managed care program.
E.    Assignment
There are no additional assignment provisions unique to the MMA managed care
program.
F.    Financial Reporting
1.
Medical Loss Ratio

a.
The Managed Care Plan shall maintain an annual (January 1 - December 31) medical
loss ratio (MLR) of a minimum of eighty-five percent (85%) for the first full
year of MMA program operation, beginning January 1, 2015.

b.
The Agency will calculate the MLR in a manner consistent with 45 CFR Part 158
and s. 409.9122(21)(b) and (c), F.S. To demonstrate ongoing compliance, the
Managed Care Plan shall complete and submit appropriate financial reports, as
specified in Section XIV, Reporting Requirements, and the Managed Care Plan
Report Guide. The Agency will provide additional guidance to Comprehensive LTC
managed care plans within the Managed Care Plan Report Guide, as appropriate, to
ensure that the Managed Care Plan adheres to all relevant Federal requirements .

c.
The federal Centers for Medicare & Medicaid Services, will determine the
corrective action for non-compliance with this requirement.

G.    Inspection and Audit of Financial Records
There are no additional inspection provisions unique to the MMA managed care
program.
Section XI. Sanctions
A.    Contract Violations and Non-Compliance
There are no additional provisions unique to the MMA managed care program.

AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 99
of 108



--------------------------------------------------------------------------------






B.
Performance Measure Action Plans (PMAP) and Corrective Action Plans (CAP)

There are no PMAP and/or CAP contract provisions unique to the MMA managed care
program.
C.
Performance Measure Sanctions

1.
The Agency may sanction the Managed Care Plan for failure to achieve minimum
scores on HEDIS performance measures after the first year of poor performance.
The Agency may impose monetary sanctions as described below in the event that
the plan's performance is not consistent with the Agency's expected minimum
standards, as specified in this subsection.

2.
The Agency shall assign performance measures a point value that correlates to
the National Committee for Quality Assurance HEDIS National Means and
Percentiles for Medicaid plans. The scores will be assigned according to the
table below. Individual performance measures will be grouped and the scores
averaged within each group.

PM Ranking
Score
>= 90th percentile
6
75th – 89th percentile
5
60th – 74th percentile
4
50th – 59th percentile
3
25th-49th percentile
2
10th – 24th percentile
1
< 10th percentile
0

3.
The Agency may require the Managed Care Plan to complete a Performance Measure
Action Plan (PMAP) after the first year of poor performance.

4.
The Managed Care Plan may receive a monetary sanction of up to $10,000 for each
performance measure group where the group score is below three (3). Performance
measure groups are as follows:

a.
Mental Health and Substance Abuse

(1)
Antidepressant Medication Management

(2)
Follow-up Care for Children Prescribed ADHD Medication

(3)
Follow-up after Hospitalization for Mental Illness (7 day)

(4)
Initiation and Engagement of Alcohol and Other Drug Dependence Treatment

b.
Well-Child

(1)
Adolescent Well Care Visits

(2)
Childhood Immunization Status – Combo 3


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 100
of 108



--------------------------------------------------------------------------------






(3)
Immunizations for Adolescents

(4)
Well-Child Visits in the First 15 Months of Life (6 or more)

(5)
Well-Child Visits in the 3rd, 4th, 5th, and 6th Years of Life

(6)
Lead Screening in Children

c.
Other Preventive Care

(1)
Adults’ Access to Preventive/Ambulatory Health Services

(2)
Annual Dental Visits

(3)
BMI Assessment

(4)
Breast Cancer Screening

(5)
Cervical Cancer Screening

(6)
Children and Adolescents’ Access to Primary Care

(7)
Chlamydia Screening for Women

d.
Prenatal/Perinatal

(1)
Prenatal and Postpartum Care (includes two (2) measures)

(2)
Prenatal Care Frequency

e.
Diabetes – Comprehensive Diabetes Care measure components

(1)
HbA1c Testing

(2)
HbA1c Control (< 8%)

(3)
Eye Exam

(4)
LDL-C Screening

(5)
LDL-C Control

(6)
Medical Attention for Nephropathy

f.
Other Chronic and Acute Care

(1)
Controlling High Blood Pressure

(2)
Pharyngitis – Appropriate Testing related to Antibiotic Dispensing


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 101
of 108



--------------------------------------------------------------------------------






(3)
Use of Appropriate Medications for People with Asthma

(4)
Annual Monitoring for Patients on Persistent Medications

The Agency may amend the performance measure groups with sixty (60) days’
advance notice.
D.
Other Sanctions

There are no additional provisions unique to the MMA managed care program.
E.
Notice of Sanctions

There are no additional notice provisions unique to the MMA managed care
program.
F.
Dispute of Sanctions

There are no additional disputes provisions unique to the MMA managed care
program.
Section XII. Special Terms and Conditions
The Special Terms and Conditions in Section XII, Special Terms and Conditions
apply to all MMA Managed Care Plans and Comprehensive LTC Managed Care Plans
unless specifically noted otherwise in this Exhibit.

AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 102
of 108



--------------------------------------------------------------------------------






Section XIII. Liquidated Damages
A.
Damages

Additional damages issues and amounts unique to the MMA managed care program are
specified below.
B.
Issues and Amounts

If the Managed Care Plan fails to perform any of the services set forth in the
Contract, the Agency may assess liquidated damages for each occurrence listed in
the MMA Issues and Amounts Table below.
Liquidated Damages Issues and Amounts
#
MMA PROGRAM ISSUES
DAMAGES
1.    
Failure to obtain and/or maintain managed behavioral health organization (MBHO)
national accreditation as described in the Contract.
$500 per day for every calendar day beyond the day accreditation status must be
in place.
2.    
Failure to comply with the medical/case records documentation requirements
pursuant to the Contract.
$500 per enrollee file (medical/case) that does not include all of the required
elements.
3.    
Failure to have a face-to-face contact between the case manager and/or
behavioral health provider, if applicable, and each enrollee as described in the
Contract.
$5,000 for each occurrence.
4.    
Failure to comply with the federal and/or state CHCUP eighty percent (80%)
screening rate and/or federal eighty percent (80%) CHCUP participation rate
requirements described the Contract.
$50,000 per occurrence in addition to $10,000 for each percentage point less
than the target.
5.    
Failure to comply with the preventive dental services rate requirement of at
least twenty-eight percent (28%), described in the Contract.
$50,000 per occurrence in addition to $10,000 for each percentage point less
than the target.
6.    
Failure to accurately report utilization and encounter data for physicians that
are eligible for the ACA primary care physician fee increase as described in the
Contract.
$5,000 per occurrence.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 103
of 108



--------------------------------------------------------------------------------






Liquidated Damages Issues and Amounts
#
MMA PROGRAM ISSUES
DAMAGES
7.    
Failure to timely report utilization and encounter data for physicians that are
eligible for the ACA primary care physician fee increase as described in the
Contract.
$1,000 per day.
8.    
The Managed Care Plan receives a score of lower than three (3) on the mental
health and substance abuse performance measure group, as described in the
Contract.
$10,000 for the performance measure group.
9.    
The Managed Care Plan receives a score of lower than three (3) on the well-child
performance measure group, as described in the Contract.
$10,000 for the performance measure group.
10.    
The Managed Care Plan receives a score of lower than three (3) on the other
preventive care performance measure group, as described in the Contract.
$10,000 for the performance measure group.
11.    
The Managed Care Plan receives a score of lower than three (3) on the
prenatal-postpartum performance measure group, as described in the Contract.
$10,000 for the performance measure group.
12.    
The Managed Care Plan receives a score lower than three (3) on the diabetes
performance measure group, as described the Contract.
$10,000 for the performance measure group.
13.    
The Managed Care Plan receives a score of lower than three (3) on the chronic
care performance measure group, as described in the Contract.
$10,000 for the performance measure group.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 104
of 108



--------------------------------------------------------------------------------






Liquidated Damages Issues and Amounts
#
MMA PROGRAM ISSUES
DAMAGES
14.    
The Managed Care Plan receives a score of zero (0) on one or more of the
following individual measures:
(1) Follow-Up after Hospitalization for Mental Illness (7 day)
(2) Antidepressant Medication Management
(3) Follow-Up Care for Children Prescribed ADHD Medication
(4) Use of Appropriate Medications for People with Asthma
(5) Controlling High Blood Pressure
(6) Comprehensive Diabetes Care (excluding the blood pressure submeasures)
$500 for each enrollee of the denominator not present in the numerator. If no
improvement in subsequent years, $1,000 for each enrollee of the denominator not
present in the numerator.





B.
Performance Measure Liquidated Damages

1.
The Agency may impose liquidated damages for performance measures as described
below in the event that the Managed Care Plan fails to perform at the level of
the Agency's expected minimum standards, as specified in sub-item 2 of this
item.

2.
The Agency shall compare the Managed Care Plan's performance measure rates to
the National Committee for Quality Assurance (NCQA) HEDIS National Means and
Percentiles for Medicaid plans. For each measure where the Managed Care Plan's
rate falls below the 50th percentile, the Managed Care Plan may receive
liquidated damages. Liquidated damages will be calculated based on the number of
members enrolled in the Managed Care Plan.

3.
Liquidated damages will be assessed at the following rates by percentile under
which the Managed Care Plan's rate falls for each measure. The 40th percentile
rate will be calculated as a midpoint between the 25th and 50th percentile rates
that are published by NCQA.


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 105
of 108



--------------------------------------------------------------------------------






PM Ranking
Amount per member
40th – 49th percentile
$1.25
25th – 39th percentile
$2.00
10th – 24th percentile
$2.75
< 10th percentile
$3.50

4.
The Agency may assess liquidated damages for each of the following measures:

a.
Antidepressant Medication Management (acute);

b.
Follow-up Care for Children Prescribed ADHD Medication (initiation);

c.
Follow-up after Hospitalization for Mental Illness (7 day);

d.
Initiation and Engagement of Alcohol and Other Drug Dependence Treatment
(initiation total);

e.
Adolescent Well Care Visits;

f.
Childhood Immunization Status- Combo 3;

g.
Immunizations for Adolescents;

h.
Well-Child Visits in the First 15 Months of Life (6 or more);

i.
Well-Child Visits in the 3rd, 4th, 5th, and 6th Years of Life;

j.
Lead Screening in Children;

k.
Adults' Access to Preventive/Ambulatory Health Services (total);

l.
Annual Dental Visits (total);

m.
BMI Assessment;

n.
Breast Cancer Screening;

o.
Cervical Cancer Screening;

p.
Children and Adolescents' Access to Primary Care (includes 4 age group rates);

q.
Chlamydia Screening for Women (total);

r.
Prenatal and Postpartum Care (includes two (2) measures);

s.
Prenatal Care Frequency;

t.
Comprehensive Diabetes Care- HbA1c Testing;

u.
Comprehensive Diabetes Care- HbA1c Control (< 8%);


AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 106
of 108



--------------------------------------------------------------------------------






v.
Comprehensive Diabetes Care- Eye Exam;

w.
Comprehensive Diabetes Care - LDL-C Screening;

x.
Comprehensive Diabetes Care- LDL-C Control;

y.
Comprehensive Diabetes Care - Medical Attention for Nephropathy;

z.
Controlling High Blood Pressure;

aa.
Pharyngitis- Appropriate Testing related to Antibiotic Dispensing;

bb    Use of Appropriate Medications for People with Asthma (total); and
cc.    Annual Monitoring for Patients on Persistent Medications (total)
5.
The Agency may amend the performance measure listing with sixty (60) days'
advance notice.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 107
of 108



--------------------------------------------------------------------------------








Section XIV. Reporting Requirements
A.
Required Reports

The Managed Care Plan shall comply with all reporting requirements set forth in
this Contract, including reports specific to MMA managed care plans as specified
in the Summary of Reporting Requirements Table below and the Managed Care Plan
Report Guide.
Summary of Reporting Requirements
Report Name
Plan Type
Frequency
CHCUP (CMS-416) and FL 80% Screening
All MMA Plans
Annually
Affordable Care Act (ACA) Physician Fee Increase Quarterly Report each quarter
of 2014)
All MMA Plans
Quarterly
Hernandez Settlement Ombudsman Log
All MMA Plans


Quarterly
Hernandez Settlement Agreement Survey
All MMA Plans
Annually
PCP Appointment Report
All MMA Plans
Annually
ER Visits for Enrollees without PCP appointment
All MMA Plans
Monthly
Customized Benefit Notification
All MMA Plans
Monthly
Patient Centered Medical Home (PCMH) Providers
All MMA Plans
Quarterly
Healthy Behaviors
All MMA Plans
Quarterly
Timely Access/PCP Wait Times Report
All MMA Plans
Annually
Supplemental HIV/AIDS Report
All MMA Plans
Monthly
 
 
 
Additional Network Adequacy Standards
All MMA Plans
Monthly
Electronic Health Records Standards
All MMA Plans
Quarterly




AHCA Contract No. FP020, Attachment II, Exhibit II-A, Effective 10/1/14 Page 108
of 108



--------------------------------------------------------------------------------






ATTACHMENT II
EXHIBIT II-B - Effective Date: October 1, 2014
LONG-TERM CARE (LTC) MANAGED CARE PROGRAM
Section I. Definitions and Acronyms
The definitions and acronyms in Core Provisions Section I, Definitions and
Acronyms apply to all LTC Managed Care Plans and Comprehensive LTC Managed Care
Plans unless specifically noted otherwise in this Exhibit.
Section II. General Overview
The provisions in this Exhibit apply to all LTC Managed Care Plans and
Comprehensive LTC Managed Care Plans.
In accord with the order of precedence listed in Attachment I, any additional
items or enhancements listed in the Managed Care Plan's response to the
Invitation to Negotiate are included in this Exhibit by this reference.
Section III. Eligibility and Enrollment
A.
Eligibility

1.
Mandatory Populations

a.
Eligible recipients age eighteen (18) or older in any of the following programs
or eligibility categories are required to enroll in a Managed Care Plan if they
have been determined by CARES to meet the nursing facility level of care:

(1)
Temporary Assistance to Needy Families (TANF);

(2)
SSI (Aged, Blind and Disabled);

(3)
Institutional Care;

(4)
Hospice;

(5)
Aged/Disabled Adult waiver;

(6)
Individuals who age out of Children's Medical Services and meet the following
criteria for the Aged/Disabled Adult waiver:

(a)
Received care from Children’s Medical Services prior to turning age 21;

(b)
Age 21 and older;

(c)
Cognitively intact;

(d)
Medically complex; and


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 1
of 83



--------------------------------------------------------------------------------






(e)
Technologically dependent.

(7)
Assisted Living waiver;

(8)
Nursing Home Diversion waiver;

(9)
Channeling waiver;

(10)
Low Income Families and Children;

(11)
MEDS (SOBRA) for children born after 9/30/83 (age 18 - 20);

(12)
MEDS AD (SOBRA) for aged and disabled;

(13)
Protected Medicaid (aged and disabled);

(14)
Full Benefit Dual Eligibles (Medicare and Medicaid);

(15)
Individuals enrolled in the Frail/Elderly Program component of United Healthcare
HMO; and

(16)
Medicaid Pending for Long-term Care Managed Care HCBS waiver services.

2.
Voluntary Populations

Eligible recipients eighteen (18) years or older in any of the following
eligibility categories may, but are not required to, enroll in a Managed Care
Plan if they have been determined by CARES to meet the nursing facility level of
care:
a.
Traumatic Brain and Spinal Cord Injury waiver;

b.
Project AIDS Care (PAC) waiver;

c.
Adult Cystic Fibrosis waiver;

d.
Program of All-Inclusive Care for the Elderly (PACE) plan members;

e.
Familial Dysautonomia waiver;

f.
Model waiver (age 18-20);

g.
Developmental Disabilities waiver (iBudget and Tiers 1-4);

h.
Medicaid for the Aged and Disabled (MEDS AD) - Sixth Omnibus Budget
Reconciliation Act (SOBRA) for aged and disabled - enrolled in Developmental
Disabilities (DD) waiver; and

i.
Recipients with other creditable coverage excluding Medicare.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 2
of 83



--------------------------------------------------------------------------------






3.
Excluded Populations

a.
Recipients in any eligibility category not listed in items A., Eligibility,
sub-items 1., Mandatory Populations and 2., Voluntary Populations, above, are
excluded from enrollment in a LTC Managed Care Plan.

b.
In addition, regardless of eligibility category, the following recipients are
excluded from enrollment in a LTC Managed Care Plan:

(1)
Recipients residing in residential commitment facilities operated through DJJ or
mental health facilities;

(2)
Recipients residing in DD centers including Sunland and Tacachale;

(3)
Children receiving services in a prescribed pediatric extended care center
(PPEC);

(4)
Children with chronic conditions enrolled in the Children's Medical Services
Network; and

(5)
Recipients in the Health Insurance Premium Payment (HIPP) program.

4.
Medicaid Pending for Home and Community-Based Services

a.
The Managed Care Plan shall authorize and provide services to Medicaid Pending
enrollees as specified in Section V, Covered Services.

b.
Medicaid Pending recipients may choose to disenroll from the Managed Care Plan
at any time, but the Managed Care Plan shall not encourage the enrollee to do
so. However, Medicaid Pending recipients may not change managed care plans until
full financial Medicaid eligibility is complete.

c.
The Managed Care Plan shall be responsible for reimbursing subcontracted
providers for the provision of home and community-based services (HCBS) during
the Medicaid Pending period, whether or not the enrollee is determined
financially eligible for Medicaid by DCF. The Managed Care Plan shall assist
Medicaid Pending enrollees with completing the DCF financial eligibility
process.

d.
The Agency will notify the Managed Care Plan in a format to be determined by the
Agency of Medicaid Pending recipients that have chosen to enroll in the Managed
Care Plan on a schedule consistent with the X-12 834 monthly enrollment files.
On the first of the month after the notification, the Managed Care Plan shall
provide services as indicated in Section V, Covered Services. The Managed Care
Plan shall not deny or delay services covered under this Contract to Medicaid
Pending enrollees based on their Medicaid eligibility status.

e.
The Agency will notify the Managed Care Plan if and when Medicaid Pending
enrollees are determined financially eligible by DCF via the X-12 834 enrollment
files. If full Medicaid eligibility is granted by DCF, the Managed Care Plan
shall be reimbursed a capitated rate, by whole months, retroactive to the first
of the month in which the recipient was enrolled into the Managed Care Plan as a
Medicaid Pending enrollee. At the request of the Agency, the Managed Care Plan
shall provide documentation to


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 3
of 83



--------------------------------------------------------------------------------






prove all medically necessary services were provided for the Medicaid Pending
recipient during their pending status.
f.
If DCF determines the recipient is not financially eligible for Medicaid, the
Managed Care Plan may terminate services and seek reimbursement from the
enrollee. In this instance only, the Managed Care Plan may seek reimbursement
only from the individual for documented services, claims, copayments and
deductibles paid on behalf of the Medicaid Pending enrollee for services covered
under this Contract during the period in which the Managed Care Plan should have
received a capitation payment for the enrollee in a Medicaid Pending status. The
Managed Care Plan shall send the affected enrollee an itemized bill for
services. The itemized bill and related documentation shall be included in the
enrollee's case notes. The Managed Care Plan shall not allow subcontractors to
seek payment from the Medicaid Pending enrollee on behalf of the Managed Care
Plan.

B.
Enrollment

There are no additional enrollment provisions unique to the LTC managed care
program.
C.
Disenrollment

There are no additional disenrollment provisions unique to the LTC managed care
program.
D.
Marketing

There are no additional marketing provisions unique to the LTC managed care
program.
Section IV. Enrollee Services and Grievance Procedures
A.
Enrollee Materials

1.
New Enrollee Procedures and Materials

For each new HCBS enrollee, the Managed Care Plan shall complete and submit to
DCF a 2515 form (Certification of Enrollment Status HCBS) within five (5)
business days after receipt of the applicable enrollment file from the Agency or
its agent. The Managed Care Plan shall retain proof of submission of the
completed 2515 form to DCF.
2.
Enrollee Handbook Requirements

The Managed Care Plan shall include additional information in its handbooks
applicable to the LTC program, as follows:
a.
An explanation of the role of the case manager and how to access a case manager;

b.
Instructions on how to access services included in an enrollee's plan of care;

c.
Information regarding how to develop the enrollee disaster/emergency plan
including information on personal and family plans and shelters, dealing with
special medical needs, local shelter listings, special needs registry,
evacuation information,


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 4
of 83



--------------------------------------------------------------------------------






emergency preparedness publications for people with disabilities, and
information for caregivers, all of which is available at the web site www.
floridadisaster.org;
d.
Information regarding how to develop a contingency plan to cover gaps in
services;

e.
A signature page for signature of the enrollee/authorized representative;

f.
Instructions on how to access appropriate state or local educational and
consumer resources providing additional information regarding residential
facilities and other Long-term Care providers in the Managed Care Plan's
network. At a minimum, the Managed Care Plan shall include the current website
addresses for the Agency's Health Finder website (www.FloridaHealthFinder.gov)
and the Department of Elder Affairs' Florida Affordable Assisted Living consumer
website (http://elderaffairs.state.fl.us/faal/).

g.
Information regarding participant direction for the following services:

(1)
Attendant care services;

(2)
Homemaker services;

(3)
Personal care services;

(4)
Adult companion care services; and

(5)
Intermittent and skilled nursing.

h.
Patient responsibility obligations for enrollees residing in a residential
facility.

B.
Enrollee Services

1.
Medicaid Redetermination Assistance

a.
The Managed Care Plan shall send enrollees Medicaid redetermination notices and
assist enrollees with maintaining eligibility.

b.
The Managed Care Plan shall develop a process for tracking eligibility
redetermination and documenting the assistance provided by the Managed Care Plan
to ensure continuous Medicaid eligibility, including both financial and
medical/functional eligibility.

c.
The Managed Care Plan's assistance shall include:

(1)
Within the requirements provided below, using Medicaid recipient redetermination
date information provided by the Agency to remind enrollees that their Medicaid
eligibility may end soon and to reapply for Medicaid if needed;


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 5
of 83



--------------------------------------------------------------------------------






(2)
Assisting enrollees to understand applicable Medicaid income and asset limits
and, as appropriate and needed, supporting enrollees to meet verification
requirements;

(3)
Assisting enrollees to understand any patient responsibility obligation they may
need to meet to maintain Medicaid eligibility;

(4)
Assisting enrollees to understand the implications of their functional level of
care as it relates to the eligibility criteria for the program;

(5)
Having staff that has received Agency-specified training complete the
Agency-defined reassessment form and submit it to CARES staff to review and
determine whether the enrollee continues to meet nursing facility level of care;
and

(6)
If appropriate and needed, assisting enrollees to obtain an authorized
representative.

d.
The Agency will provide Medicaid recipient redetermination date information to
the Managed Care Plan.

e.
The Managed Care Plan shall train all affected staff, prior to implementation,
on its policies and procedures and the Agency's requirements regarding the use
of redetermination date information. The Managed Care Plan shall document such
training has occurred, including a record of those trained, for the Agency's
review within five (5) business days after the Agency's request.

f.
The Managed Care Plan shall use redetermination date information in written
notices to be sent to their enrollees reminding them that their Medicaid
eligibility may end soon and to reapply for Medicaid if needed. The Managed Care
Plan shall adhere to the following requirements:

(1)
The Managed Care Plan shall mail the redetermination date notice to each
enrollee for whom it has received a redetermination date. The Managed Care Plan
may send one (1) notice to the enrollee's household when there are multiple
enrollees within a family who have the same Medicaid redetermination date,
provided that these enrollees share the same mailing address.

(2)
The Managed Care Plan shall use the Agency-provided LTC template for its
redetermination date notices. The Managed Care Plan may put this template on its
letterhead for mailing; however, the Managed Care Plan shall make no other
changes, additions or deletions to the letter text.

(3)
The Managed Care Plan shall mail the redetermination date notice to each
enrollee no more than sixty (60) days and no less than thirty (30) days before
the redetermination date occurs.

g.
The Managed Care Plan shall keep the following information about each mailing
made available for the Agency's review within five (5) business days after the
Agency's request. For each month of mailings, a dated hard copy or pdf. of the
monthly template used for that specific mailing shall include:


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 6
of 83



--------------------------------------------------------------------------------






(1)
A list of enrollees to whom a mailing was sent. This list shall include each
enrollee's name and Medicaid identification number, the address to which the
notice was mailed, and the date of the Agency's enrollment file used to create
the mailing list; and

(2)
A log of returned, undeliverable mail received for these notices, by month, for
each enrollee for whom a returned notice was received.

h.
The Managed Care Plan shall keep up-to-date and approved policies and procedures
regarding the use, storage and securing of this information as well as address
all requirements of this subsection.

i.
Should any complaint or investigation by the Agency result in a finding that the
Managed Care Plan has violated this subsection, the Managed Care Plan may be
sanctioned in accordance with Section XI, Sanctions. In addition to any other
sanctions available in Section XI, Sanctions, the first such violation may
result in a thirty- (30) day suspension of use of Medicaid redetermination
dates; any subsequent violations will result in thirty (30) day incremental
increases in the suspension of use of Medicaid redetermination dates. In the
event of any subsequent violations, additional penalties may be imposed in
accordance with Section XI, Sanctions. Additional or subsequent violations may
result in the Agency's rescinding provision of redetermination date information
to the Managed Care Plan.

2.
Requirement for Nursing Home Admissions and Discharges

a.
The Managed Care Plan shall ensure the Florida Department of Children and
Families (DCF) is notified of an LTC enrollee's admission to a nursing facility.

(1)
The Managed Care Plan shall submit to DCF a properly completed CF-ES 2506A Form
(Client Referral/Change) within ten (10) business days of the LTC enrollee's
admission to the nursing facility.

(2)
The Managed Care Plan may delegate the submission of the CF-ES 2506A Form
(Client Referral/Change) to the nursing facility. The Managed Care Plan must
obtain a copy of the completed CF-ES 2506A Form (Client Referral/Change) that
the facility submitted to DCF.

b.
The Managed Care Plan shall ensure the Florida Department of Children and
Families (DCF) is notified of an LTC enrollee's discharge from a nursing
facility.

(1)
The Managed Care Plan shall submit to DCF a properly completed CF-ES 2515 Form
(Certification of Enrollment Status, Home and Community Based Services (HCBS))
within ten (10) business days of the LTC enrollee's discharge from the nursing
facility.

(2)
The Managed Care Plan shall not delegate submission of the CF-ES 2515 Form
(Certification of Enrollment Status, Home and Community Based Services (HCBS))
to the nursing facility, when the LTC enrollee is discharged from a nursing
facility.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 7
of 83



--------------------------------------------------------------------------------






c.
The LTC Managed Care Plans and the LTC Comprehensive Plans shall submit reports
on these transactions to the Agency as specified in Section XIV, Reporting
Requirements and the Managed Care Plan Report Guide. The Managed Care Plan shall
retain proof of submission of each completed form in the enrollee's case record.

C.
Grievance System

There are no additional grievance system provisions unique to the LTC managed
care program.
Section V. Covered Services
A.
Required Benefits

1.
Specific LTC Services to be Provided

a.
The Managed Care Plan shall provide the services listed below in accordance with
the Florida Medicaid State Plan, the Florida Medicaid Coverage and Limitations
Handbooks, the Florida Medicaid fee schedules, and the provisions herein, unless
otherwise specified elsewhere in this Contract. The Managed Care Plan shall
comply with all state and federal laws pertaining to the provision of such
services. The following provisions highlight key requirements for certain
covered services, including requirements specific to the LTC program.

(1)
Adult Companion Care - Non-medical care, supervision and socialization provided
to a functionally impaired adult. Companions assist or supervise the enrollee
with tasks such as meal preparation or laundry and shopping, but do not perform
these activities as discreet services. The provision of companion services does
not entail hands-on nursing care. This service includes light housekeeping tasks
incidental to the care and supervision of the enrollee.

(2)
Adult Day Health Care - Services provided pursuant to Chapter 429, Part Ill,
F.S. Services furnished in an outpatient setting which encompass both the health
and social services needed to ensure optimal functioning of an enrollee,
including social services to help with personal and family problems and planned
group therapeutic activities. Adult day health care includes nutritional meals.
Meals are included as a part of this service when the patient is at the center
during meal times. Adult day health care provides medical screening emphasizing
prevention and continuity of care, including routine blood pressure checks and
diabetic maintenance checks. Physical, occupational and speech therapies
indicated in the enrollee's plan of care are furnished as components of this
service. Nursing services, which include periodic evaluation, medical
supervision and supervision of self-care services directed toward activities of
daily living and personal hygiene, are also a component of this service. The
inclusion of physical, occupational and speech therapy services, and nursing
services as components of adult day health services does not require the Managed
Care Plan to contract with the adult day health provider to deliver these
services when they are included in an enrollee's plan of care. The Managed Care
Plan may contract with the adult day health care provider for the delivery


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 8
of 83



--------------------------------------------------------------------------------






of these services or the Managed Care Plan may contract with other providers
qualified to deliver these services pursuant to the terms of this Contract.
(3)
Assistive Care Services - An integrated set of twenty-four (24) hour services
only for Medicaid-eligible residents in adult family care homes.

(4)
Assisted Living - A service comprising personal care, homemaker, chore,
attendant care, companion care, medication oversight, and therapeutic social and
recreational programming provided in a home-like environment in an assisted
living facility, licensed pursuant to Chapter 429, Part I, F.S., in conjunction
with living in the facility. Service providers shall ensure enrollees reside in
a facility offering care with HCB characteristics in accordance with item 3.,
Home-Like Environment and Community Inclusion - (HCB Characteristics), below.
This service includes twenty-four (24) hour onsite response staff to meet
scheduled or unpredictable needs in a way that promotes maximum dignity
independence, and to provide supervision, safety and security. Individualized
care is furnished to persons who reside in their own living units (which may
include dual occupied units when both occupants consent to the arrangement)
which may or may not include kitchenette and/or living rooms and which contain
bedrooms and toilet facilities. The resident has a right to privacy. Living
units may be locked at the discretion of the resident, except when a physician
or mental health professional has certified in writing that the resident is
sufficiently cognitively impaired as to be a danger to self or others if given
the opportunity to lock the door, and all protections have been met to ensure
individuals' rights have not been violated. The facility shall have a central
dining room, living room or parlor, and common activity areas, which may also
serve as living rooms or dining rooms. The resident retains the right to assume
risk, tempered only by a person's ability to assume responsibility for that
risk. Care shall be furnished in a way that fosters the independence of each
consumer to facilitate aging in place. Routines of care provision and service
delivery shall be consumer-driven to the maximum extent possible, and treat each
person with dignity and respect. The Managed Care Plan may arrange for other
authorized service providers to deliver care to residents of assisted living
facilities in the same manner as those services would be delivered to a person
in their own home. ALF administrators, direct service personnel and other
outside service personnel such as physical therapists have a responsibility to
encourage enrollees to take part in social, educational and recreational
activities they are capable of enjoying. All services provided by the assisted
living facility shall be included in a care plan maintained at the facility with
a copy provided to the enrollee's case manager. The Managed Care Plan shall be
responsible for placing enrollees in the appropriate assisted living facility
setting based on each enrollee's choice and service needs.

(5)
Attendant Care - Hands-on care, of both a supportive and health-related nature,
specific to the needs of a medically stable, physically handicapped individual.
Supportive services are those which substitute for the absence, loss, diminution
or impairment of a physical or cognitive function. This service may include
skilled or nursing care to the extent permitted by state law. Housekeeping
activities which are incidental to the performance of care may also be furnished
as part of this activity.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 9
of 83



--------------------------------------------------------------------------------






(6)
Behavioral Management - This service provides behavioral health care services to
address mental health or substance abuse needs of members. These services are in
excess of those listed in the Community Behavioral Health Services Coverage and
Limitations Handbook and the Mental Health Targeted Case Management Coverage and
Limitations Handbook. The services are used to maximize reduction of the
enrollee's disability and restoration to the best possible functional level and
may include, but are not limited to: an evaluation of the origin and trigger of
the presenting behavior; development of strategies to address the behavior;
implementation of an intervention by the provider; and assistance for the
caregiver in being able to intervene and maintain the improved behavior.

(7)
Caregiver Training - Training and counseling services for individuals who
provide unpaid support, training, companionship or supervision to enrollees. For
purposes of this service, individual is defined as any person, family member,
neighbor, friend, companion or co-worker who provides uncompensated care,
training, guidance, companionship or support to an enrollee. This service may
not be provided to train paid caregivers. Training includes instruction about
treatment regimens and other services included in the plan of care, use of
equipment specified in the plan of care, and includes updates as necessary to
safely maintain the enrollee at home. Counseling shall be aimed at assisting the
unpaid caregiver in meeting the needs of the enrollee. All training for
individuals who provide unpaid support to the enrollee shall be included in the
enrollee's plan of care.

(8)
Care Coordination/Case Management - Services that assist enrollees in gaining
access to needed waiver and other State plan services, as well as other needed
medical, social, and educational services, regardless of the funding source for
the services to which access is gained. Case management services contribute to
the coordination and integration of care delivery through the ongoing monitoring
of service provision as prescribed in each enrollee's plan of care.

(9)
Home Accessibility Adaptation Services - Physical adaptations to the home
required by the enrollee's plan of care which are necessary to ensure the
health, welfare and safety of the enrollee or which enable the enrollee to
function with greater independence in the home and without which the enrollee
would require institutionalization. Such adaptations may include the
installation of ramps and grab-bars, widening of doorways, modification of
bathroom facilities, or installation of specialized electric and plumbing
systems to accommodate the medical equipment and supplies, which are necessary
for the welfare of the enrollee. Excluded are those adaptations or improvements
to the home that are of general utility and are not of direct medical or
remedial benefit to the enrollee, such as carpeting, roof repair or central air
conditioning. Adaptations which add to the total square footage of the home are
not included in this service. All services shall be provided in accordance with
applicable state and local building codes.

(10)
Home Delivered Meals - Nutritionally sound meals to be delivered to the
residence of an enrollee who has difficulty shopping for or preparing food
without assistance. Each meal is designed to provide a minimum thirty-three and
three tenths percent (33.3%) of the current Dietary Reference Intake (DRI). The
meals


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 10
of 83



--------------------------------------------------------------------------------






shall meet the current Dietary Guidelines for Americans, the USDA My Pyramid
Food Intake Pattern and reflect the predominant statewide demographic.
(11)
Homemaker Services - General household activities such as meal preparation and
routine household care provided by a trained homemaker when the individual
regularly responsible for these activities is temporarily absent or unable to
manage these activities. Chore services, including heavy chore services and pest
control may be included in this service.

(12)
Hospice - Services are forms of palliative medical care and services designed to
meet the physical, social, psychological, emotional and spiritual needs of
terminally ill recipients and their families. Hospice care focuses on palliative
care rather than curative care. An individual is considered to be terminally ill
if he has a medical diagnosis with a life expectancy of six (6) months or less
if the disease runs its normal course.

(13)
Intermittent and Skilled Nursing - The scope and nature of these services do not
differ from skilled nursing furnished under the State Plan. This service
includes the home health benefit available under the Medicaid state plan as well
as expanded nursing services coverage under this waiver. Services listed in the
plan of care that are within the scope of Florida's Nurse Practice Act and are
provided by a registered professional nurse, or licensed practical or vocational
nurse under the supervision of a registered nurse, licensed to practice in the
state. Skilled nursing services shall be listed in the enrollee's plan of care
and are provided on an intermittent basis to enrollees who either do not require
continuous nursing supervision or whose need is predictable.

(14)
Medical Equipment and Supplies - Medical equipment and supplies, specified in
the plan of care, include: (a) devices, controls or appliances that enable the
enrollee to increase the ability to perform activities of daily living; (b)
devices, controls or appliances that enable the enrollee to perceive, control or
communicate the environment in which he or she lives; (c) items necessary for
life support or to address physical conditions along with ancillary supplies and
equipment necessary to the proper functioning of such items; (d) such other
durable and non-durable medical equipment that is necessary to address enrollee
functional limitations; (e) necessary medical supplies not available under the
State Plan including consumable medical supplies such as adult disposable
diapers. This service includes the durable medical equipment benefits available
under the state plan service as well as expanded medical equipment and supplies
coverage under this waiver. All items shall meet applicable standards of
manufacture, design and installation. This service also includes repair of such
items as well as replacement parts.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 11
of 83



--------------------------------------------------------------------------------






(15)
Medication Administration - Pursuant to s. 429.256, F.S., assistance with
self-administration of medications, whether in the home or a facility, includes
taking the medication from where it is stored and delivering it to the enrollee;
removing a prescribed amount of medication from the container and placing it in
the enrollee's hand or another container; helping the enrollee by lifting the
container to their mouth; applying topical medications; and keeping a record of
when an enrollee receives assistance with self-administration of their
medications.

(16)
Medication Management - Review by the licensed nurse or pharmacist of all
prescriptions and over-the-counter medications taken by the enrollee, in
conjunction with the enrollee's physician on at least an annual or as needed
basis upon a significant change in the enrollee's condition. The purpose of the
review is to assess whether the enrollee's medication is accurate, valid,
non-duplicative and correct for the diagnosis; that therapeutic doses and
administration are at an optimum level; that there is appropriate laboratory
monitoring and follow-up taking place; and that drug interactions, allergies and
contraindications are being assessed and prevented.

(17)
Nutritional Assessment/Risk Reduction Services - An assessment, hands-on care,
and guidance to caregivers and enrollees with respect to nutrition. This service
teaches caregivers and enrollees to follow dietary specifications that are
essential to the enrollee's health and physical functioning, to prepare and eat
nutritionally appropriate meals and promote better health through improved
nutrition. This service may include instructions on shopping for quality food
and food preparation.

(18)
Nursing Facility Services - Services furnished in a health care facility
licensed under Chapter 395 or Chapter 400, F.S. per the Nursing Facility
Coverage and Limitation Handbook.

(19)
Personal Care - A service that provides assistance with eating, bathing,
dressing, personal hygiene, and other activities of daily living. This service
includes assistance with preparation of meals, but does not include the cost of
the meals. This service may also include housekeeping chores such as bed making,
dusting and vacuuming, which are incidental to the care furnished or are
essential to the health and welfare of the enrollee, rather than the enrollee's
family.

(20)
Personal Emergency Response Systems (PERS) - The installation and service of an
electronic device that enables enrollees at high risk of institutionalization to
secure help in an emergency. The PERS is connected to the person's phone and
programmed to signal a response center once a "help" button is activated. The
enrollee may also wear a portable "help" button to allow for mobility. PERS
services are generally limited to those enrollees who live alone or who are
alone for significant parts of the day and who would otherwise require extensive
supervision.

(21)
Respite Care -Services provided to enrollees unable to care for themselves
furnished on a short-term basis due to the absence or need for relief of persons
normally providing the care. Respite care does not substitute for the care
usually provided by a registered nurse, a licensed practical nurse or a
therapist. Respite


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 12
of 83



--------------------------------------------------------------------------------






care is provided in the home/place of residence, Medicaid licensed hospital,
nursing facility or assisted living facility.
(22)
Occupational Therapy - Treatment to restore, improve or maintain impaired
functions aimed at increasing or maintaining the enrollee's ability to perform
tasks required for independent functioning when determined through a
multi-disciplinary assessment to improve an enrollee's capability to live safely
in the home setting.

(23)
Physical Therapy - Treatment to restore, improve or maintain impaired functions
by use of physical, chemical and other properties of heat, light, electricity or
sound, and by massage and active, resistive or passive exercise. There shall be
an explanation that the patient's condition will be improved significantly (the
outcome of the therapies shall be measureable by the attending medical
professional) in a reasonable (and generally predictable) period of time based
on an assessment of restoration potential, or a determination that services are
necessary to a safe and effective maintenance program for the enrollee, using
activities and chemicals with heat, light, electricity or sound, and by massage
and active, resistive or passive exercise when determined through a
multi-disciplinary assessment to improve an enrollee's capability to live safely
in the home setting.

(24)
Respiratory Therapy- Treatment of conditions that interfere with respiratory
functions or other deficiencies of the cardiopulmonary system. Services include
evaluation and treatment related to pulmonary dysfunction.

(25)
Speech Therapy The identification and treatment of neurological deficiencies
related to feeding problems, congenital or trauma-related maxillofacial
anomalies, autism, or neurological conditions that effect oral motor functions.
Therapy services include the evaluation and treatment of problems related to an
oral motor dysfunction when determined through a multi-disciplinary assessment
to improve an enrollee's capability to live safely in the home setting.

(26)
Transportation - Non-emergent transportation services shall be offered in
accordance with the enrollee's plan of care and coordinated with other service
delivery systems. This non-emergency transportation service includes trips to
and from services offered by the LTC Managed Care Plan and includes trips to and
from the Managed Care Plan's expanded benefits.

b.
The Managed Care Plan shall provide covered services to enrollees who lose
eligibility for up to sixty (60) days. Likewise, care coordination/case
management services shall continue for such enrollees for up to sixty (60) days.

2.
Participant Direction Option (PDO)

a.
General Provisions

(1)
The Managed Care Plan is responsible for implementing and managing the
Participant Direction Option (PDO) as defined in Section I, Definitions and
Acronyms. The Managed Care Plan shall ensure the PDO is available to all


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 13
of 83



--------------------------------------------------------------------------------






Long-term Care enrollees who have any PDO-qualifying service on their authorized
care plan and who live in their own home or family home.
(2)
An enrollee's care plan shall include one or more of the following services in
order for the enrollee to be eligible to participate in the PDO: adult companion
care, attendant care, homemaker services, intermittent and skilled nursing, or
personal care. The enrollee may choose to participate in the PDO for one or more
of the eligible PDO services, as outlined in their authorized care plan.

(3)
Enrollees who receive PDO services shall be called "participants" in any PDO
specific published materials. The enrollee shall have employer authority. An
enrollee may delegate their employer authority to a representative. The
representative can neither be paid for services as a representative, nor be a
direct service worker. For the purposes of this section, "enrollee" means the
enrollee or their representative.

(4)
The Managed Care Plan shall develop PDO-specific policies and procedures that
shall be updated at least annually and shall obtain Agency approval prior to
distributing PDO materials to enrollees, representatives, direct service
workers, and case managers.

(5)
The Managed Care Plan shall operate the PDO service delivery option in a manner
consistent with the PDO Manual and the PDO Participant Guidelines provided by
the Agency.

(6)
The Agency will provide templates for the following to the Managed Care Plan:
PDO Consent Form, PDO Representative Agreement, PDO Participant Guidelines, PDO
Training Evaluations, and PDO Pre-Screening Tool.

(7)
The Managed Care Plan shall maintain books, records, documents, and other
evidence of PDO-related expenditures using generally accepted accounting
principles (GAAP).

(8)
The Managed Care Plan shall submit a PDO report monthly as specified in Section
XIV, Reporting Requirements and the Managed Care Plan Report Guide. The Managed
Care Plan shall provide ad-hoc PDO related information, records, and statistics,
at the request of the Agency within the specified timeframe.

(9)
The Agency will conduct PDO satisfaction surveys on at least an annual basis and
shall provide results to the Managed Care Plan for use in quality improvement
plans.

(10)
The Managed Care Plan shall cooperate with, and participate in, ongoing
evaluations and focus groups conducted by the Agency to evaluate the quality of
the PDO.

b.
Training Requirements

(1)
The Managed Care Plan shall ensure all applicable staff receives basic training
on the PDO service delivery option


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 14
of 83



--------------------------------------------------------------------------------






(2)
The Managed Care Plan shall designate staff to participate in PDO training
conducted by the Agency.

(3)
The Managed Care Plan shall ensure an adequate number of case managers are
trained extensively in the PDO. This extensive PDO training, beyond the general
PDO informational training, is provided to case managers who serve enrollees and
consists of training specific to PDO employer responsibilities, such as:
completing federal and state tax documents, interviewing potential direct
service workers, developing Emergency Back-up Plans, training direct service
workers, completing the PDO Pre-Screening tool, evaluating direct service worker
job performance, and completing and submitting timesheets.

(4)
The Managed Care Plan shall submit completed PDO Training Evaluations from all
Managed Care Plan staff and case manager trainings, to the Agency, on at least
an annual basis. The Agency will supply a PDO Training Evaluation template to be
distributed during all Managed Care Plan staff and case manager trainings.

(5)
The Managed Care Plan shall provide PDO-trained staff as part of the enrollee
and provider call centers to be available during the business hours specified in
this Contract.

c.
PDO Case Management

(1)
The case manager is responsible for informing enrollees of the option to
participate in the PDO when any of the PDO services are listed on the enrollee's
authorized care plan.

(2)
The Managed Care Plan shall assign a case manager trained extensively in the PDO
within two business days of an enrollee electing to participate in the PDO
delivery option.

(3)
In addition to the other case manager requirements in this Contract, all case
managers are responsible for:

(a)
Documenting the PDO was offered to the enrollee, initially and annually, upon
reassessment. This documentation shall be signed by the enrollee and included in
the case file;

(b)
Referring Managed Care Plan enrollees, who have expressed an interest in
choosing the PDO, to available case managers who have received specialized PDO
training.

(4)
In addition to the other case manager requirements in this Contract, case
managers who have received extensive PDO training are responsible for:

(a)
Completing the PDO Pre-Screening Tool with each enrollee and prospective
representative;

(b)
Ensuring enrollees choosing the PDO understand their roles and responsibilities;


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 15
of 83



--------------------------------------------------------------------------------






(c)
Ensuring the Participant Agreement is signed by enrollees and included in the
case file;

(d)
Facilitating the transition of enrollees to, and from, the PDO service delivery
system;

(e)
Ensuring PDO and non-PDO services do not duplicate;

(f)
Training enrollees, initially, and as needed, on employer responsibilities such
as: creating job descriptions, interviewing, hiring, training, supervising,
evaluating job performance, and terminating employment of the direct service
worker(s);

(g)
Assisting enrollees as needed with finding and hiring direct service workers;

(h)
Assisting enrollee's with resolving disputes with direct service workers and/or
taking employment action against direct service workers;

(i)
Assisting enrollees with developing emergency back-up plans including
identifying Plan network providers and explaining the process for accessing
network providers in the event of a foreseeable or unplanned lapse in PDO
services;

(j)
Assisting and training enrollees as requested in PDO related subjects.

d.
Enrollee Employer Authority/Direct Service Workers

(1)
Enrollees may hire any individual who satisfies the minimum qualifications set
forth in Section VI, Provider Network, including, but not limited to, neighbors,
family members, or friends. The Managed Care Plan shall not restrict an
enrollees' choice of direct service worker(s) or require them to choose
providers in the Managed Care Plan's provider network.

(2)
The Managed Care Plan shall inform enrollees, upon choosing the PDO, of the rate
of payment for the PDO services. If the rate of payment changes for any PDO
service, the Managed Care Plan shall provide a written notice to the applicable
enrollees and direct service workers, at least thirty (30) days prior to the
change.

(3)
The Managed Care Plan shall ensure the enrollees update their Participant/Direct
Service Worker Agreement indicating any changes in rate of payment.

(4)
The Managed Care Plan shall provide instructions to the enrollee regarding the
submission of timesheets.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 16
of 83



--------------------------------------------------------------------------------






(5)
The Managed Care Plan shall ensure the Participant/Direct Service Worker
Agreement includes, at a minimum, include the following:

(a)
Service(s) to be provided;

(b)
Hourly rate;

(c)
Direct service worker work schedule;

(d)
Relationship of the direct service worker to the enrollee;

(e)
Job description and duties;

(f)
Agreement statement; and

(g)
Dated signatures of the case manager, enrollee, and direct service worker.

(6)
The Managed Care Plan shall pay for Level II background screening for at least
one representative (if applicable) per enrollee and at least one direct service
worker for each service per enrollee, per Contract year. The Managed Care Plan
shall receive the results of the background screening and make a determination
of clearance, adhering to all requirements in Chapters 435 and 408.809 F.S.

(7)
The Managed Care Plan shall monitor over and under use of services based on
payroll and an enrollee's approved care plan and provide reports to the Agency,
or its designee.

e.
Fiscal/Employer Agent

(1)
The Managed Care Plan shall be the Fiscal/Employer Agent (F/EA) for PDO
enrollee's or may sub-contract this function. Should any of the F/EA duties be
sub-contracted, the Managed Care Plan shall provide enrollees with at least
thirty (30) days' notice informing them that the Managed Care Plan shall utilize
a subcontractor to perform certain F/EA duties.

(2)
The Managed Care Plan shall meet all applicable PDO-related Federal and State
requirements and shall be operated in accordance with Section 3504 of the
Internal Revenue Code, per Revenue Procedure 70-6 and Section 3504 Agent
Employment Tax Liability proposed regulations (REG-137036-08) issued by the IRS
on January 13, 2010.

(3)
The Managed Care Plan remain abreast of all federal and state F/EA requirements
and tax forms, and shall ensure all materials distributed to enrollees,
representatives, direct service workers, and case managers are current, and in
accordance with the appropriate federal and state regulations.

(4)
The Managed Care Plan shall have a separate Federal Employer Identification
Number (FEIN) that is used only for purposes of representing enrollees as
employers. This FEIN should not be used to file or pay taxes for the Managed
Care Plan’s staff.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 17
of 83



--------------------------------------------------------------------------------






(5)
The Managed Care Plan shall complete the following payroll and F/EA tasks:

(a)
Develop a pay schedule and distribute it to all enrollees at least annually;

(b)
Collect and process timesheets submitted by the enrollee. Resolve any timesheet
issues with the enrollee and/or direct service worker;

(c)
Disburse payroll (no less than twice per month) by direct deposit or pre-paid
card to each direct service worker who has a complete and current Hiring Packet
on file and has provided services to an enrollee as authorized in the enrollee's
care plan and the Participant/ Direct Service Worker Agreement by the published
pay date;

(d)
Maintain payroll documentation for all direct service workers;

(e)
Compute, maintain, and appropriately withhold all employer and direct service
worker taxes pursuant to federal and state law. All payments that are not in
compliance with federal and state tax withholding, reporting, and payment
requirements shall be corrected within two (2) business days of identifying an
error;

(f)
Process applicable direct service worker garnishments, liens, and levies in
accordance with state and federal garnishment rules. Submit payments and reports
to applicable agencies per garnishment instructions;

(g)
Deposit direct service worker aggregate payroll deductions per federal and state
tax deposit requirements. Federal Income Tax, Social Security and Medicare and
enrollee Federal Social Security and Medicare (FICA) taxes in the aggregate per
deposit frequency required by an F/EA. (See IRS publication 15-A, located at
www.irs.gov/);

(h)
Deposit employer aggregate tax deductions per federal and state tax deposit
requirements. Federal Unemployment Tax (FUTA) shall be deposited in the
aggregate per F/EA deposit frequency. (See IRS publication 15-A, located at
www.irs.gov/);

(i)
Refund over-collected FICA for direct service workers who earn less than the
Federal FICA threshold for the calendar year (See IRS Publication 15, Circular E
for threshold information);

(j)
File a single IRS Form 941, Employer's Quarterly Tax Return in the aggregate on
behalf of all enrollees represented by the Managed Care Plan. Form 941 is
completed using the Managed Care Plan's separate F/EA, FEIN. Wages and taxes
reported represent total, aggregate wages and taxes for all enrollees
represented by the Managed Care Plan. Schedule B should be completed per rules.
The Managed Care Plan shall also complete and submit Schedule R with the Form
941. Schedule R disaggregates each enrollee's employer wages and federal tax
liability;


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 18
of 83



--------------------------------------------------------------------------------






(k)
Adjust Forms 941 as applicable by completing and filing IRS Form 941-X.

(I)
File a single IRS Form 940, Employer's Annual Federal Unemployment Tax Return in
the aggregate on behalf of all enrollees represented by the Managed Care Plan.
Form 940 is completed using the Managed Care Plan's separate FEIN. Wages and
FUTA tax reported represent total, aggregate wages and taxes for all enrollees
represented by the Managed Care Plan. Note: Even Managed Care Plans incorporated
with a nonprofit 501c3 status SHALL file and pay FUTA on behalf of enrollees;

(m)
Process and distribute IRS Forms W-2 to the direct service workers and submit
them electronically according to IRS Form W-2 instructions, per IRS rules and
regulations;

(n)
Track payroll disbursed to all direct service workers and provide reports as may
be required by the Agency or its designee in accordance with this Contract;

(o)
Provide written notification to the case manager and enrollee if utilization is
less than 10% of the monthly hours as approved on the authorized care plan for
more than one month;

(p)
Obtain workers' compensation coverage for the enrollee's direct service workers,
if required by Florida statute or rule (see, e.g., Chapter 440, F.S., and Rule
69L, F.A.C.), which shall be funded by the Managed Care Plan;

(q)
Comply with, and support enrollee compliance with, state workers' compensation
audits as applicable;

(r)
Prepare for and support enrollee preparation for unemployment claim proceedings,
as applicable;

(s)
Maintain records in compliance with Fair Labor Standards Act requirements for
employers;

(t)
Ensure a payroll system with maximum data integrity in which direct service
workers are not paid above authorized hours as prescribed in the enrollee's care
plan and the Participant/Direct Service Worker Agreement;

(u)
Respond to requests for direct service worker employment verification;

(v)
Perform all duties regarding disenrollment of an enrollee from the PDO,
including final federal and state tax filings and payments and revocation of
accounts, numbers, and authorizations previously obtained by the Managed Care
Plan. This includes retiring the FEIN and State Unemployment Tax Account (SUTA)
Number;


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 19
of 83



--------------------------------------------------------------------------------






(w)
Provide a transitioning enrollee’s new plan with the enrollee’s FEIN and SUTA
numbers.

f.
PDO Monitoring

The Managed Care Plan shall monitor for compliance with PDO requirements, and
shall report to the Agency or its designee upon request for an annual F/EA
Quality Assessment and Performance Review including:
(1)
Whether timesheets are signed by the enrollee (or representative, if applicable)
and the direct service worker;

(2)
Utilization of services based on payroll and an enrollee's approved care plan;

(3)
Whether services, duties, and hours listed on the Participant/Direct Service
Worker Agreement are in compliance with the authorized care plan;

(4)
Whether direct service workers are qualified pursuant to the PDO Participant
Guidelines and the PDO Manual, prior to providing services to an enrollee;

(5)
Duplication of PDO and non-PDO services.

3.
Home-Like Environment and Community Inclusion - (HCB Characteristics)

a.
Each enrollee is guaranteed the right to receive home and community-based
services in a home-like environment and participate in his or her community
regardless of his or her living arrangement.

b.
The Managed Care Plan shall ensure enrollees who reside in assisted living
facilities and adult family care homes reside in a home-like environment, and
are integrated into their community as much as possible, unless medical,
physical, or cognitive impairments restrict or limit exercise of these options
which, at a minimum, includes the following characteristics:

(1)
Choice of: private or semi-private rooms; roommate for semi-private rooms;
locking door to living unit; access to telephone and length of use; eating
schedule; and participation in facility and community activities;

(2)
Ability to have unlimited visitation; and snacks as desired; and

(3)
Ability to prepare snacks as desired; and maintain personal sleeping schedule.

c.
The Managed Care Plan shall include language in the enrollee handbook explaining
the enrollee's right to receive home and community-based services in     a HCB
characteristic compliant setting regardless of their living arrangement. It
shall provide enrollees with information regarding the community integration
goal planning process and their participation in that process.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 20
of 83



--------------------------------------------------------------------------------






d.
The case manager shall work with the enrollee and their providers as appropriate
to facilitate the enrollee's personal goals and community activities. The case
manager is responsible for continuously educating the enrollee of their rights
and documenting their efforts in the case file for Agency review.

e.
The case manager shall discuss these rights with enrollees residing in assisted
living facilities and adult family care homes at least annually and document
this in the case file for Agency review.

f.
The Managed Care Plan shall include language provided by the Agency pursuant to
HCB characteristics in its provider contract agreements with assisted living
facility and adult family care home providers, and shall require these providers
to be in compliance with the Assisted Care Communities Resident Bill of Rights
per s. 429.28, Florida Statutes.

g.
The Managed Care Plan shall verify during the credentialing and recredentialing
process that assisted living facilities and adult family care homes conform to
the HCB characteristics as described herein. Verification shall include on-site
review of the facilities by the managed care plan staff prior to the Managed
Care Plan offering the provider as a provider choice to enrollees.

h.
The Managed Care Plan shall include documentation of all network assisted living
facility and adult family care homes' compliance with the requirements of this
contract in each provider's credentialing and recredentialing file for Agency
review.

i.
The Managed Care Plan shall take corrective action as necessary if the Managed
Care Plan or the Agency concludes an assisted living facility or adult family
care home does not meet the HCB characteristics.

j.
Upon receipt of finding an assisted living facility or adult family care home is
not in compliance with and part of the HCB characteristics, the Managed Care
Plan shall have fifteen (15) business days to both ensure the deficiencies are
rectified and submit accompanying documentation to the Agency, or if required,
to submit a corrective action plan.

k.
The Managed Care Plan shall not place, shall not continue to place, and shall
not receive reimbursement for, enrollees in an assisted living facility or adult
family care home that does not meet the HCB characteristics and/or does not have
an effective provider agreement including the HCB characteristic language
provided by the Agency.

I.
The Managed Care Plan shall transition enrollees out of assisted living
facilities and adult family care homes that do not meet HCB characteristics and
do not take corrective action if the enrollee wishes to remain enrolled in the
Managed Care Plan.

m.
The Managed Care Plan may involuntarily disenroll an enrollee who wishes to
remain in an assisted living facility or adult family care home that does not
comply with HCB characteristics pursuant to this Contract.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 21
of 83



--------------------------------------------------------------------------------






B.
Expanded Benefits

There are no additional expanded benefits provisions unique to the LTC managed
care program.
C.
Excluded Services

There are no additional excluded services provisions unique to the LTC managed
care program.
D.
Coverage Provisions

1.
Case Closure Standard

a.
Case managers are required to provide community referral information on
available services and resources to meet the needs of enrollees who are no
longer eligible for the Long-term Care component of the SMMC program.

b.
If a service is closed because the Managed Care Plan has determined that it is
no longer medically necessary, the enrollee shall be given a written Notice of
Action regarding the intent to discontinue the service that contains information
about his/her rights with regards to that decision.

c.
When the enrollee's enrollment will be changed to another Managed Care Plan, the
case manager shall coordinate a transfer between the managed care plans. This
includes transferring case management records from the prior twelve (12) months
to the new managed care plan.

d.
The case manager is responsible for notification of and coordination with
service providers to assure a thorough discharge planning process and transition
case management.

e.
Case notes shall be updated to reflect closure activity, including, but not
limited to:

(1)
Reason for the closure;

(2)
Enrollee’s status at the time of the closure; and

(3)
Referrals to community resources if the enrollee is no longer Medicaid eligible.

2.
Abuse/Neglect and Adverse Incident Reporting Standard

The Managed Care Plan shall ensure the adherence to the following provisions:
a.
Suspected cases of abuse, neglect and/or exploitation must be reported to the
Florida Abuse Hotline (1-800-96A-BUSE) (see s. 415.1034, F.S.). The DCF Adult
Protective Services Program has the responsibility for investigating allegations
of abuse and neglect of elders and individuals with disabilities, once a report
has been accepted by the Abuse Hotline. Abuse Hotline assigns reports of abuse,
neglect and/or exploitation to the appropriate Adult Protective Services Unit.
If the investigation requires the enrollee to move from his/her current
location(s), the Managed Care Plan


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 22
of 83



--------------------------------------------------------------------------------






shall assist the investigator in finding a safe living environment or another
participating provider of the enrollee's choice.
b.
After receiving an intake from the Florida Abuse Hotline, the Adult Protective
Investigator assigns a risk-level designation of "low," "intermediate" or "high"
for each referral. If the enrollee needs immediate protection from further harm,
which can be accomplished completely or in part with the provision of home and
community-based services, the referral is designated "high" risk. The Managed
Care Plan shall serve enrollees who have been designated "high" risk within
seventy-two (72) hours after being referred to the Managed Care Plan from the
Florida Adult Protective Services Unit or designee, as mandated by Florida
Statute. To ensure that Adult Protective Investigators can easily contact the
Managed Care Plan, the Managed Care Plan shall provide Adult Protective Services
a primary and back-up contact person, including a telephone number, for "high"
risk referrals. The Managed Care Plan's contacts shall return calls from Adult
Protective Services within twenty-four (24) hours of initial contact.

c.
Documentation related to the suspected abuse, neglect or exploitation, including
the reporting of such, must be kept in a file, separate from the enrollee's case
file, that is designated as confidential. This documentation will consist of
only the necessary elements for the treatment of, and service delivery to a
vulnerable adult. Such file shall be made available to the Agency upon request.

d.
Enrollee quality of care issues must be reported to and a resolution coordinated
with the Managed Care Plan's Quality Management Department.

3.
Monitoring of Care Coordination and Services

a.
The Managed Care Plan shall describe inter-departmental interface with UM, Care
Coordination, Quality Management and inter-agency coordination (e.g., DOEA,
AHCA) in the Case Management Program Description. Interface shall include
electronic and written reports and verbal communication required for
coordination of care planning activities.

b.
Service Gap Identification and Contingency Plan

(1)
The Managed Care Plan shall ensure the case manager review, with the enrollee
and/or representative, the Managed Care Plan's process for immediately reporting
any unplanned gaps in service delivery at the time of each plan of care review
for each HCBS enrollee receiving in-home HCBS.

(2)
The Managed Care Plan shall develop a standardized system for verifying and
documenting the delivery of services with the enrollee or representative after
authorization. The case manager shall verify the Managed Care Plan's
documentation of assisted living services components and their delivery as
detailed in the plan of care during each face-to-face review.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 23
of 83



--------------------------------------------------------------------------------






(3)
The Managed Care Plan shall develop a form for use as a Service Gap Contingency
and Back-Up Plan for enrollees receiving HCBS in the home. A gap in in-home HCBS
is defined as the difference between the number of hours of home care worker
critical service scheduled in each enrollee's HCBS plan of care and the hours of
the scheduled type of in-home HCBS that are actually delivered to the enrollee.
This form shall be reviewed and approved by the Agency prior to implementation.
The Service Gap Contingency and Back-Up Plan shall also be completed for those
enrollees who will receive any of the following HCBS services that allow the
enrollee to remain in their own home:

(a)
Personal Care/Attendant Care Services, including participant directed services;

(b)
Homemaker;

(c)
In-Home Respite; and/or

(d)
Skilled and intermittent Nursing.

(4)
The following situations are not considered gaps:

(a)
The enrollee is not available to receive the service when the service provider
arrives at the enrollee's home at the scheduled time;

(b)
The enrollee refuses the caregiver when s/he arrives at the enrollee's home,
unless the service provider's ability to accomplish the assigned duties is
significantly impaired by the caregiver's condition or state (e.g., drug and/or
alcohol intoxication);

(c)
The enrollee refuses services;

(d)
The provider agency or case manager is able to find an alternative service
provider for the scheduled service when the regular service provider becomes
unavailable;

(e)
The enrollee and regular service provider agree in advance to reschedule all or
part of a scheduled service; and/or

(f)
The service provider refuses to go or return to an unsafe or threatening
environment at the enrollee's residence.

(5)
The contingency plan shall include information about actions that the enrollee
and/or representative should take to report any gaps and what resources are
available to the enrollee, including on-call back-up service providers and the
enrollee's informal support system, to resolve unforeseeable gaps (e.g., regular
service provider illness, resignation without notice, transportation failure,
etc.) within three (3) hours unless otherwise indicated by the enrollee. The
informal support system shall not be considered the primary source of assistance
in the event of a gap, unless this is the enrollee's/family's choice.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 24
of 83



--------------------------------------------------------------------------------






(6)
The Managed Care Plan's contingency plan shall include the telephone numbers for
provider and/or Managed Care Plan that will be responded to promptly twenty-four
hours per day, seven days per week (24/7).

(7)
In those instances where an unforeseeable gap in in-home HCBS occurs, it is the
responsibility of the Managed Care Plan to ensure that in-home HCBS are provided
within three hours of the report of the gap. If the provider agency or case
manager is able to contact the enrollee or representative before the scheduled
service to advise him/her that the regular service provider will be unavailable,
the enrollee or representative may choose to receive the service from a back-up
substitute service provider, at an alternative time from the regular service
provider or from an alternate service provider from the enrollee's informal
support system. The enrollee or representative has the final say in how
(informal versus paid service provider) and when care to replace a scheduled
service provider who is unavailable will be delivered.

(8)
When the Managed Care Plan is notified of a gap in services, the enrollee or
enrollee representative shall receive a response acknowledging the gap.

(9)
The contingency plan shall be discussed with the enrollee/representative at
least quarterly. A copy of the contingency plan shall be given to the enrollee
when developed and at the time of each review visit and updated as necessary.

4.
Monitoring Activities

a.
The Managed Care Plan shall implement a systematic method of monitoring its case
management program to include, but not be limited to conducting quarterly case
file audits and quarterly reviews of the consistency of enrollee
assessments/service authorizations (inter-rater reliability). The Managed Care
Plan shall compile reports of these monitoring activities to include an analysis
of the data and a description of the continuous improvement strategies the
Managed Care Plan has taken to resolve identified issues. This information shall
be submitted to the Agency on a quarterly basis, thirty (30) days after the
close of each quarter.

b.
The case management case file audit tool to be used by the Managed Care Plan
shall be approved by the Agency prior to implementation and revision.

c.
At a minimum the case file and plan of care audit tool shall include:

(1)
Verification of participant eligibility;

(2)
Proper completion of assessment;

(3)
Evidence of special screening for and monitoring of high risk persons and
conditions;

(4)
Comprehensive plan of care consistent with assessment and properly completed and
signed by the individual;


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 25
of 83



--------------------------------------------------------------------------------






(5)
Management of diagnosis;

(6)
All assessment forms and plans of care are complete and comprehensive including
all required signatures whenever appropriate;

(7)
Appropriateness and timeliness of care;

(8)
Use of services;

(9)
Ongoing case narrative documenting case management visits and other contacts;

(10)
Documentation of individual provider choice and Medicaid Fair-Hearing
information;

(11)
Evidence of quality monitoring and improvement;

(12)
Satisfaction survey;

(13)
Review of complaint and the quality remediation to resolve and prevent problems;
and

(14)
The Managed Care Plan shall report the number and frequency of enrollees having
executed Freedom of Choice Certification Forms in the enrollees' case record, as
specified in Section XIV, Reporting Requirements, and the Managed Care Plan
Report Guide.

d.
The Managed Care Plan shall have data collection and analysis capabilities that
enable the tracking of enrollee service utilization, cost and demographic
information and maintain documentation of the need for all services provided to
enrollees.

e.
The Managed Care Plan shall provide reports demonstrating case management
monitoring and evaluation as specified in Section XIV, Reporting Requirements,
and the Managed Care Plan Report Guide. These reports shall include results for
the following performance measures but not limited to:

(1)
Level of care related reassessments within three-hundred thirty-five (335) days
of previous level of care determination;

(2)
Complete and accurate level of care forms for annual re-evaluations sent to
CARES within thirty (30) days of LOC due date;

(3)
Number and percent of staff meeting mandated abuse, neglect and exploitation
training requirements;

(4)
Plan of care audit results;

(5)
Number and percentage of enrollee plans of care being distributed within ten
(10) business days of development to the enrollee's PCP;


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 26
of 83



--------------------------------------------------------------------------------






(6)
Number and percentage of plans of care/summaries where enrollee participation is
verified by signatures;

(7)
Number and percentage of enrollee plans of care reviewed for changing needs on a
face-to-face basis at least every three (3) months and updated as appropriate;

(8)
Number and percentage of plan of care services delivered according to the plan
of care as to service type, scope, amount and frequency;

(9)
Number and percentage of enrollees with plans of care addressing all identified
care needs;

(10)
Number and frequency of enrollees having executed freedom of choice forms in
their files;

(11)
Number/percent of adverse/critical incidents reported within twenty-four (24)
hours to the appropriate agency;

(12)
Number and percent of case files that include evidence that advance directives
were discussed with the enrollee; and

(13)
Number and percent of enrollees requesting a Fair Hearing and outcomes.

f.
The Managed Care Plan shall develop an organized quality assurance and quality
improvement program to enhance delivery of services through systemic
identification and resolution of enrollee issues as specified in Section VII,
Quality and Utilization Management.

g.
The Managed Care Plan shall develop a recording and tracking system log for
enrollee complaints and resolutions and identify and resolve enrollee
satisfaction issues, as specified in Core Provision, Section IV, Enrollee
Services and Grievance Procedures.

5.
Missed Services

The Managed Care Plan shall submit a monthly summary report of all missed
facility and non-facility services in accordance with Section XIV, Reporting
Requirements, and the Managed Care Plan Report Guide. For months without missed
services, the Managed Care Plan shall submit a report explaining that no
authorized covered services were missed during the reported month.
6.
Continuity of Care During Temporary Loss of Eligibility

The Managed Care Plan shall provide covered services to enrollees who lose
eligibility for up to sixty (60) days. Likewise, care coordination/case
management services shall continue for such enrollees for up to sixty (60) days.
7.
Behavioral Health


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 27
of 83



--------------------------------------------------------------------------------






The Managed Care Plan is responsible for coordinating with other entities
available to provide behavioral health services including:
a.
Developing and implementing a plan to ensure compliance with s. 394.4574, F.S.,
related to services provided to residents of licensed assisted living facilities
that hold a limited mental health license. A cooperative agreement, as defined
in s. 429.02, F.S., shall be developed with the ALF if an enrollee is a resident
of the ALF.

b.
Ensuring that appropriate behavioral health screening and assessment services
are provided to plan enrollees and that medically necessary mental health
targeted case management and behavioral health care services are available to
all enrollees who reside in this type of setting.

c.
Educating Managed Care Plan staff on screening; privacy and consent regulations
and procedures; referral processes; and follow-up and provider    coordination
requirements.

d.
Developing a systematic process for coordinating referrals to services for
enrollees who request or who are identified by screening as being in need of
behavior health care, by facilitating contact with the Medical Assistance
managed care plan or other relevant entity or referring them to treatment
providers for    assessment and treatment.

e.
Ensuring coordination of care of any specialized services identified in the
PASRR:

(1)
Federal regulations ( 42CFR 483.100-483.138) require Preadmission Screening and
Resident Review (PASRR) for all residents of Medicaid-certified nursing
facilities, regardless of payer, based on s. 1919( e )(7) of the Social Security
Act. The purpose is to ensure that nursing facility applicants and residents
with serious mental illness (MI), mental retardation (MR), or a related
condition receive a thorough evaluation, found to be appropriate for nursing
facility placement, and will receive all specialized services necessary to meet
their unique needs in the least restricting setting.

(2)
The PASRR process includes:

(a)
PASRR Level l screening to identify possible MI/MR or related condition; and

(b)
PASRR Level II evaluation and determination when a Level I screening indicates
possible MI/MR or related condition, or a Resident Review is required.

(3)
Detailed information and forms related to PASRR are available at the following
website: http://elderaffairs.state.fl.us/doea/cares pasrr.php.

(4)
Medicaid reimbursement for nursing facility services requires providers to keep
the following hard-copy documentation on file to support that:


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 28
of 83



--------------------------------------------------------------------------------






(a)
PASRR determined the recipient appropriate for the nursing facility setting;

(b)
DCF determined the individual eligible for ICP; and

(c)
DCF determined the monthly amount of the ICP-eligible recipient's patient
responsibility.

(5)
Medicaid reimbursements are subject to recoupment, and providers are subject to
sanctions and fines for any date of service:

(a)
PASRR was not performed in a complete, timely and accurate manner;

(b)
PASRR had not determined the individual appropriate for the nursing facility
setting; or

(c)
DCF had not determined the individual eligible for ICP.

f.
Documenting all efforts to coordinate services, including the following:

(1)
Authorizations for release of information;

(2)
Intake and referral;

(3)
Diagnosis and evaluation;

(4)
Needs assessment;

(5)
Plan of care development;

(6)
Resource assessment;

(7)
Plan of care implementation;

(8)
Medication management;

(9)
Progress reports;

(10)
Reassessment and revision of plans of care; and

(11)
Routine monitoring of services by appropriate clinical staff.

g.
Ensuring that a community living support plan, as defined in Core Provision,
Section I, Definitions and Acronyms, is developed and implemented for each
enrollee who is a resident of an ALF or an AFCH, and that it is updated
annually.

h.
Coordinating care (including communication of medication management, treatment
plans and progress among behavioral health providers, medical specialists and
Long-term Care providers).


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 29
of 83



--------------------------------------------------------------------------------






i.
Ensure that a quarterly review of the enrollee's plan of care is conducted to
determine the appropriateness and adequacy of services, and to ensure that the
services furnished are consistent with the nature and severity of needs.
Documentation of this quarterly review shall be maintained on file and provided
at the Agency's request.

j.
Maintaining information about the enrollee's behavioral health condition, the
types of services to be furnished, the amount, frequency and duration of each
service, and the provider who will furnish each service.

k.
Provide training to the ALF staff and administrators of the procedures to follow
should an urgent or emergent behavior health condition arise and ensuring that
the procedures are followed; Assist the facility to develop and implement
procedures for responding to urgent and emergent behavior health conditions, if
none exist.

l.
Ensuring that facilities are fully compliant with the voluntary, involuntary and
transport provisions of the Baker Act (see chapters 394, 400 and 429, F.S.) for
Long-term Care residents who are sent to a hospital or Baker Act receiving
facility for psychiatric issues.

m.
Ensuring through monitoring and reporting that facilities are fully compliant
with Baker Act requirements (see s. 394.451, F.S.).

n.
Provide training to ALF staff which includes:

(1)
Signs and symptoms of mental illness;

(2)
Behavior management strategies;

(3)
Identification of suicide risk and management;

(4)
Verbal de-escalation strategies for aggressive behavior;

(5)
Trauma informed care;

(6)
Documentation and reporting of behavior health concerns; and

(7)
Abuse, neglect, exploitation and adverse incident reporting standards (as found
in Core Provision, Section V, Covered Services.)

E.
Care Coordination / Case Management

1.
Case Management Program Description

The Managed Care Plan shall submit a Case Management Program Description
annually to the Agency by June 1. The Case Management Program Description shall
address:

AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 30
of 83



--------------------------------------------------------------------------------






a.
How the Managed Care Plan shall implement and monitor the case management
program and standards outlined in this Exhibit.

b.
A description of the methodology for assigning and monitoring case management
caseloads and emergency preparedness plans.

c.
An evaluation of the Managed Care Plan's case management program from the
previous year, highlighting lessons learned and strategies for improvement.

2.
Case Management Staff Qualifications and Experience

a.
Case managers shall meet one of the following qualifications:

(1)
Case Managers with the following qualifications shall also have a minimum of two
(2) years of relevant experience:

(a)
Bachelor’s degree in social work, sociology, psychology, gerontology or a
related social services field;

(b)
Registered nurse, licensed to practice in the state;

(c)
Bachelor’s degree in a field other than social science; or

(2)
Case Managers with the following qualifications shall also have a minimum of
four (4) years of relevant experience: Licensed Practical Nurse, licensed to
practice in the state.

(3)
Case Managers without the aforementioned qualifications may substitute
professional human service experience on a year-for-year basis for the
educational requirement. Case Managers without a bachelor's degree shall have a
minimum of six (6) years of relevant experience.

b.
All case managers are required to obtain a successful Level II criminal history
and/or background investigation.

c.
All Case Managers shall have at least four ( 4) hours of in-service training in
the identification of abuse, neglect and exploitation and shall complete this
training requirement annually.

d.
The Managed Care Plan shall ensure that a staff person(s) is designated as the
expert(s) on housing, education and employment issues and resources within the
Managed Care Plan's Contract region(s). This individual shall be available to
assist case managers with up-to-date information designed to aid enrollees in
making informed decisions about their independent living options.

3.
Case Management Supervision

a.
Supervision of case managers:

A supervisor-to-case-manager ratio shall be established that is conducive to a
sound support structure for case managers. Supervisors shall have adequate time
to train and review the work of newly hired case managers as well as provide
support and

AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 31
of 83



--------------------------------------------------------------------------------






guidance to established case managers. A system of internal monitoring of the
case management program, to include case file audits and reviews of the
consistency of enrollee assessments and service authorizations, shall be
established and applied, at a minimum, on a quarterly basis. The results of this
monitoring, including the development and implementation of continuous
improvement strategies to address identified deficiencies, shall be documented
and made available to the Agency upon request.
b.
Case management supervisor qualifications:

(1)
Successful completion of a Level II criminal history and/or background
investigation; and

(2)
Master's degree in a human service, social science or health field and has a
minimum of two (2) years' experience in case management, at least one (1) year
of which shall be related to the elderly and disabled populations; or

(3)
Bachelor's degree in a human service, social science or health field with a
minimum of five (5) years' experience in case management, at least one (1) year
of which shall be related to the elderly and disabled populations; or

(4)
Professional human service, social science or health related experience may be
substituted on a year-for-year basis for the educational requirement, (i.e., a
high school diploma or equivalent and nine (9) years of experience in a human
service, social science or health field, five (5) years of which shall be
related to case management, at least one (1) year of which shall be related to
elders and individuals with disabilities).

4.
Training

a.
The Managed Care Plan shall provide case managers with adequate orientation and
ongoing training on subjects relevant to the population served. Documentation of
training dates and staff attendance as well as copies of materials used shall be
maintained. The respondent shall ensure that there is a training plan in place
to provide uniform training to all case managers. This plan should include
formal training classes as well as practicum observation and instruction for
newly hired case managers.

b.
Newly hired case managers shall be provided orientation and training in a
minimum of the following areas:

(1)
The role of the case manager in utilizing a person-centered approach to
Long-term Care case management, including involving the enrollee and their
family in decision making and care planning;

(2)
Enrollee rights and responsibilities;

(3)
Enrollee safety and infection control;


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 32
of 83



--------------------------------------------------------------------------------






(4)
Participant Direction Option (overview);

(5)
Case management responsibilities as outlined in this Exhibit;

(6)
Case management procedures specific to the Managed Care Plan;

(7)
The Long-term Care component of SMMC and the continuum of Long-term Care
services including available service settings and service
restrictions/limitations;

(8)
The Managed Care Plan's provider network by location, service type and capacity;

(9)
Information on local resources for housing, education and employment
services/program that could help enrollees gain greater self-sufficiency in
these areas;

(10)
Responsibilities related to monitoring for and reporting of regulatory issues
and quality of care concerns, including, but not limited to, suspected
abuse/neglect and/or exploitation and adverse incidents (see Chapters 39 and
415, F.S.);

(11)
General medical information, such as symptoms, medications and treatments for
diagnostic categories common to the Long-term Care population serviced by the
Managed Care Plan;

(12)
Behavioral health information, including identification of enrollee's behavioral
health needs and how to refer to behavioral health services;

(13)
Reassessment processes using the Agency's required forms.

c.
In addition to review of areas covered in orientation, all case managers shall
also be provided with regular ongoing training on topics relevant to the
population(s) served. The following are examples of topics that could be
covered:

(1)
In-service training on issues affecting the aged and disabled population;

(2)
Abuse, neglect and exploitation training;

(3)
Alzheimer's disease and related disorders continuing education training from a
qualified individual or entity, focusing on newly developed topics in the field;

(4)
Policy updates and new procedures;

(5)
Refresher training for areas found deficient through the Managed Care Plan;

(6)
Interviewing skills;

(7)
Assessment/observation skills;

(8)
Cultural competency;

(9)
Enrollee rights;

(10)
Participant Direction Option (extensive);


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 33
of 83



--------------------------------------------------------------------------------






(11)
Critical incident and adverse event reporting;

(12)
Medical/behavioral health issues;

(13)
Medication awareness (including identifying barriers to compliance and side
effects); and/or

(14)
The Managed Care Plan shall ensure all case management staff hold current CPR
certification.

5.
Caseload and Contact Management

a.
The Managed Care Plan shall have an adequate number of qualified and trained
case managers to meet the needs of enrollees.

b.
Caseload:

(1)
The Managed Care Plan shall ensure that case manager caseloads do not exceed a
ratio of sixty (60) enrollees to one case manager for enrollees that reside in
the community and no more than a ratio of one-hundred (100) enrollees to one (1)
case manager for enrollees that reside in a nursing facility. Where the case
manager's caseload consists of enrollees who reside in the community and
enrollees who reside in nursing facilities (mixed caseload), the Managed Care
Plan shall ensure the ratio of enrollees to one (1) case manager does not exceed
sixty (60).

(2)
The Managed Care Plan shall have written protocols to ensure newly enrolled
enrollees are assigned to a case manager immediately upon enrollment. The case
manager assigned to special subpopulations (e.g., individuals with AIDS,
dementia, behavioral health issues or traumatic brain injury) shall have
experience or training in case management techniques for such populations.

(3)
The Managed Care Plan shall ensure that case managers are not assigned duties
unrelated to enrollee-specific case management for more than fifteen percent
(15%) of their time if they carry a full caseload.

(4)
Caseload Exceptions: The Managed Care Plan shall receive authorization from the
Agency prior to implementing caseloads whose values exceed those outlined above.
Lower caseload sizes may be established by the Managed Care Plan and do not
require authorization.

(5)
The Managed Care Plan shall report to the Agency monthly on its case manager
caseloads as specified in Section XIV, Reporting Requirements, and the Managed
Care Plan Report Guide.

c.
Initial Contact:

(1)
An onsite visit to develop an individualized plan of care shall be completed by
the Managed Care Plan within five (5) business days of the enrollee's effective
date of enrollment for enrollees in the community (including ALFs and AFCHs) and
within seven (7) business days of the effective date of enrollment for those


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 34
of 83



--------------------------------------------------------------------------------






enrolled in a nursing facility. If information obtained during the initial
contact or during the eligibility determination indicates the enrollee has more
immediate needs for services, the onsite visit should be completed as soon as
possible. Services covered under this Contract may not be denied based on an
incomplete plan of care. The Managed Care Plan shall ensure the enrollee's or
enrollee's representative's completion and signature of the Agency-approved
Freedom of Choice Certification Form within the above time frames.
(2)
The Managed Care Plan shall follow up with the enrollee or the enrollee's
authorized representative by telephone within seven (7) business days after
initial contact and care plan development to ensure that services were started
on the first of the month, if applicable.

(3)
The enrollee shall be present for, and be included in, the onsite visit. The
enrollee representative shall be contacted for care planning, including
establishing service needs and setting goals, if the enrollee is unable to
participate due to cognitive impairment, or the enrollee has a designated
representative or a legal guardian.

(4)
If the case manager is unable to locate/contact an enrollee via telephone, visit
or letter, or through information from the enrollee's relatives, neighbors or
others, another letter requesting that the enrollee contact the case manager
should be left at, or sent to, the enrollee's residence. If there is no contact
within thirty (30) days from the enrollee's date of enrollment, the case shall
be referred to the Agency Contract manager via e-mail or phone call.

(5)
All contacts attempted and made with, or regarding, an enrollee shall be
documented in the enrollee's case file.

(6)
The case manager is responsible for explaining the enrollee's rights and
responsibilities including the procedures for filing a grievance, appeal or fair
hearing, including continuation of benefits during the fair hearing process.

d.
Frequency and type of ongoing minimum contact requirements include:

(1)
Maintain, at a minimum, monthly telephone contact with the enrollee to verify
satisfaction and receipt of services;

(2)
The case manager shall evaluate and document the HCB characteristics as part of
the care planning process and update of the plan of care for enrollees residing
in ALFs and AFCHs during face-to-face visits every ninety (90) days. The
responses to the HCB characteristics queries shall become part of the case
record documentation of the update;


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 35
of 83



--------------------------------------------------------------------------------






(3)
Review the plan of care in a face-to-face visit every ninety (90) days and, if
necessary, update the enrollee's plan of care;

(4)
Review the plan of care in a face-to-face visit more frequently than once every
ninety (90) days if the enrollee's condition changes or requires it; and

(5)
Have an annual face-to-face visit with the enrollee to complete the annual
reassessment using Agency-required forms and to determine the enrollee's
functional status, satisfaction with services, changes in service needs and
develop a new plan of care.

e.
If the enrollee is not capable of making his/her own decisions, but does not
have a legal representative or enrollee representative available, the case
manager shall refer the case to the Public Guardianship Program or other
available resource. If a guardian/fiduciary is not available, the reason shall
be documented in the file.

f.
If the case manager is unable to contact an enrolled enrollee to schedule an
ongoing visit, a letter shall be sent to the enrollee or authorized
representative requesting contact within ten (10) business days from the date of
the letter. If no response is received by the designated date, the Managed Care
Plan shall report such inability to locate enrollees to the Agency, as specified
in Section XIV, Reporting Requirements, and the Managed Care Plan Report Guide
indicating loss of contact for possible disenrollment from the LTC component of
SMMC.

g.
Access to case managers and back-up case managers:

(1)
Enrollee shall be able to contact the case manager during business hours with
emergency or back-up through an after-hours telephone line.

(2)
A system of back-up case managers shall be in place and enrollees who contact an
office when their case manager is unavailable shall be given the opportunity to
be referred to a back-up for assistance.

(3)
There shall be a mechanism to ensure enrollees, representatives and providers
receive timely communication when messages are left for case managers.

6.
Case Management of Enrollees

The Managed Care Plan shall ensure the adherence to the following provisions.
a.
Person-centered approach: Case managers are expected to use a person-centered
approach regarding the enrollee assessment and needs, taking into account not
only covered services, but also other needed services and community resources,
regardless of payor source, as applicable. Elements of the case management
process include:

(1)
Identification;

(2)
Outreach;

(3)
Contact and visits;


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 36
of 83



--------------------------------------------------------------------------------






(4)
Initial (immediate care needs) and ongoing (care needs necessary after immediate
care needs stabilized);

(5)
Enrollee packet/informing enrollee;

(6)
Comprehensive assessment;

(7)
Core assessment criteria (applicable to all plans);

(8)
Assessment of risks and barriers;

(9)
CARES assessment;

(10)
Plan of care and coordination of services; and

(11)
Assistance to enrollees living in the community in developing a personal
emergency plan and determining whether they need to register with a Special
Needs Shelter.

b.
Needs Assessment Standard

(1)
The case manager shall review and utilize Agency-required forms when completing
the initial assessment of the enrollee and developing the initial plan of care.

(2)
Assessment will include an individual risk assessment to identify safety, health
and behavioral risks that should be addressed in developing the plan of care.

c.
Care Planning Standard

(1)
The case manager shall develop a single, comprehensive, person centered plan of
care specific to the enrollee's needs and goals that are identified using, at a
minimum, the assessment form(s) provided to the Managed Care Plan by the Agency
and the Managed Care Plan's assessment tool, if applicable. The enrollee or
legal guardian and the guardian advocate, caregiver, PCP or other
enrollee-authorized representative shall be consulted in the development of the
plan of care.

(2)
Care planning includes, but is not limited to face-to-face discussion with the
enrollee, the enrollee's representative and any other enrollee-approved person,
that includes a systematic approach to the assessment of the enrollee's
strengths and needs in at least the following areas:

(a)
Functional abilities;

(b)
Medical conditions;


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 37
of 83



--------------------------------------------------------------------------------






(c)
Physical and cognitive functioning;

(d)
Behavioral health;

(e)
Personal goals;

(f)
Social/environmental/cultural factors;

(g)
Existing support system;

(h)
End-of life decisions;

(i)
Recommendations of the enrollee’s primary care provider (PCP); and

(j)
Input from service providers, as applicable.

(3)
The plan of care template shall at a minimum include:

(a)
Enrollee's Name and Medicaid ID number and SSN;

(b)
Plan of care effective date (the first date a recipient is enrolled in the
Managed Care Plan);

(c)
Plan of care review date (at a minimum, every ninety (90) days);

(d)
Services needed, including routine medical and waiver services;

(e)
Each service authorization begin and end date;

(f)
All the services and supports to be provided regardless of the funding source;

(g)
All service providers;

(h)
The enrollee's assisted living service components provided by the ALF as well as
the amount and frequency of those services if the enrollee resides in an ALF;

(i)
The number of units of each service to be provided;

(j)
The date on which the Managed Care Plan shall submit the completed
Agency-required reassessment tool and required medical documentation to CARES;

(k)
Case Manager's' signature; and

(I)
Enrollee or authorized representative's signature and date.

(4)
The plan of care (reviewed face-to-face with the enrollee at a minimum every
three (3) months) shall also include:


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 38
of 83



--------------------------------------------------------------------------------






(a)
Goals and objectives;

(b)
Service schedules;

(c)
Medication management strategies;

(d)
Barriers to progress; and

(e)
Detail of interventions.

(5)
The Managed Care Plan shall submit the plan of care template that includes these
minimum components to the Agency for approval forty-five (45) days prior to
implementation.

(6)
Together, the case manager and enrollee shall develop goals that address the
issues that are identified in the care planning process including goals that
ensure the enrollee is integrated into the community. Goals should be built on
the enrollee's strengths and include steps that the enrollee will take to
achieve the goal. Goals shall be written to outline clear expectations about
what is to be achieved through the service delivery and care coordination
processes. Enrollee goals shall:

(a)
Be enrollee specific;

(b)
Be measurable;

(c)
Specify a plan of action/interventions to be used to meet the goals;

(d)
Include a timeframe for the attainment of the desired outcome; and

(e)
Be reviewed at each assessment visit and progress shall be documented. Progress
means information regarding potential barriers, changes that need to be made to
the goal and/or plan of action, and, if the goal has been met but will be
continued, the reason(s) for this.

(7)
The case manager is responsible for identifying the enrollee's primary care
provider (PCP) and specialists involved in the enrollee's treatment and
obtaining the required authorizations for release of information in order to
coordinate and communication with the primary care provider and other treatment
providers.

(8)
The case manager is responsible for informing enrollees' primary care and other
treatment providers that recipients should be encouraged to adopt healthy habits
and maintain their personal independence.

(9)
Upon the enrollee's or enrollee representative's agreement to the plan of care,
the case manager is responsible for coordinating the services with appropriate
providers.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 39
of 83



--------------------------------------------------------------------------------






(10)
Copies of the plan of care shall be forwarded to the enrollee's primary care
provider and, if applicable, to the facility where the enrollee resides within
ten (10) business days of development.

(11)
The plan of care shall document that the process for enrollee grievance and
appeals was clearly explained. It shall be noted for each service whether the
frequency/quantity of the service has changed since the previous plan of care.
The enrollee or representative shall indicate whether they agree or disagree
with each service authorization and sign the plan of care at initial development
and when there are changes in services. The case manager shall provide a copy of
the plan of care to the enrollee or representative and maintain a copy in the
case file.

(12)
Enrollees who reside in "own home" settings should be encouraged, and assisted
as indicated, by the case manager to have a disaster/emergency plan for their
household that considers the special needs of the enrollee. If applicable, this
plan shall be placed in the enrollee's case file. Informational materials are
available at the Federal Emergency Management Agency's (FEMA) website at
www.fema.gov or www.ready.gov. Enrollees should also be encouraged to register
with the state's Emergency Preparedness Special Needs Shelter Registry. For more
information go to.
http://www.doh.state.fl.us/phnursing/SpNS/SpecialNeedsShelter.html.

(13)
At initial plan of care development and when there are changes in services, the
case manager shall create a plan of care summary. The case manager shall provide
the enrollee or enrollee's representative with a plan of care summary containing
the following minimum components:

(a)
The enrollee's name;

(b)
The enrollee's date of birth and Medicaid ID Number;

(c)
Covered services provided including routine medical and HCBS services;

(d)
Begin date of services;

(e)
Providers;

(f)
Amount and frequency;

(g)
Case manager's signature; and

(h)
Enrollee or the enrollee's authorized representative's signature and date.

d.
Placement/Service Planning Standard

(1)
Service authorizations shall reflect services as specified in the plan of care.
When developing service authorizations, case managers shall authorize ongoing
services within timeframes specified in the plan of care.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 40
of 83



--------------------------------------------------------------------------------






(2)
The authorization time period shall be consistent with the end date of the
services as specified in the plan of care.

(3)
When service needs are identified, the enrollee shall be given information about
the available providers so that an informed choice of providers can be made. The
entire care planning process shall be documented in the case record.

(4)
The case manager shall ensure that the enrollee or representative understands
that some Long-term Care services (such as home health nurse, home health aide
or durable medical equipment (DME) shall be prescribed by the PCP.

(5)
The case manager is responsible for coordinating physician's orders for those
services requiring a physician's order.

(6)
If the enrollee does not have a PCP or wishes to change PCP, it is the case
manager's responsibility to coordinate the effort to obtain a PCP or to change
the PCP.

(7)
The case manager shall also verify that medically necessary services are
available in the enrollee's community. If a service is not currently available,
the case manager shall substitute a combination of other services in order to
meet the enrollee's needs until such time as the desired service becomes
available. A temporary alternative placement may be needed if services cannot be
provided to safely meet the enrollee's needs.

(8)
Enrollees cannot be required to enter an alternative residential
placement/setting because it is more cost-effective than living in his/her home.

(9)
If the enrollee disagrees with the assessment and/or authorization of
placement/services (including the amount and/or frequency of a service), the
case manager shall provide the enrollee with a written notice of action that
explains the enrollee's right to file an appeal regarding the placement or plan
of care determination.

(10)
If the case manager and PCP or attending physician do not agree regarding the
need for a change in level of care, placement or physician's orders for medical
services, the case manager shall refer the case to the Managed Care Plan's
Medical Director for review. The Medical Director is responsible for reviewing
the case, discussing it with the PCP and/or attending physician if necessary,
and making a determination in order to resolve the issue.

(11)
The enrollee or enrollee representative shall be notified in writing of any
denial, reduction, termination or suspension of services, that varies from the
type, amount, or frequency of services detailed on the plan of care that the
enrollee or his/her representative has signed. Refer to Section IV, Enrollee
Services and Grievance Procedures.

(12)
The Managed Care Plan shall submit a monthly summary report of all enrollees
whose services have been denied, reduced, or terminated for any reason as
specified in Section XIV, Reporting Requirements, and the Managed Care Plan
Report Guide.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 41
of 83



--------------------------------------------------------------------------------






(13)
The Managed Care Plan shall submit a summary report of the physical
location/residence of all enrollees, including Medicaid Pending enrollees, as
specified in Section XIV, Reporting Requirements, and the Managed Care Plan
Report Guide.

e.
Reassessment Standard

(1)
The Managed Care Plan shall submit quarterly reports to the Agency on those
enrollees receiving annual level of care redeterminations, within 365 days of
the previous determination, enrollees having current level of care based on the
Agency-required assessment tool and required medical documentation and on
enrollees requesting a fair hearing related to their level of care, as specified
in Section XIV, Reporting Requirements, and the Managed Care Plan Report Guide.

(2)
Case managers are responsible for ongoing monitoring of the services and
placement of each enrollee assigned to their caseload in order to assess the
continued suitability of the services and placement in meeting the enrollee's
needs as well as the quality of the care delivered by the enrollee's service
providers.

(3)
Case managers are responsible for ensuring that an enrollee's care is
coordinated, including, but not limited to:

(a)
Ensuring each enrollee has an ongoing source of primary care appropriate to
his/her needs;

(b)
Coordinating the services furnished to the enrollee with services the enrollee
receives from any other managed care entity or any other health care payor
source;

(c)
Conducting Long-term Care planning and face-to-face reassessments for
level-of-care determination as required by this Contract;

(d)
Tracking level-of-care redeterminations to ensure enrollees are reassessed
face-to-face with the Agency-required assessment tool and required medical
documentation and a new level of care determination authorized annually.
Enrollees residing and remaining in the nursing home setting are exempt from the
annual level of care redetermination requirement. If the Agency-required
assessment tool is not submitted to the state in a timely manner and the level
of care expires, the case manager is responsible for ensuring that a new
Agency-required certification form is completed, signed and dated by a
physician;

(e)
For enrollees residing and remaining in the community, the Managed Care Plan
shall conduct the annual reassessment and required medical documentation and
submit to CARES no earlier than sixty (60), and no later than thirty (30) days
prior to the one (1) year anniversary date of the previous Notification of Level
of Care form;


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 42
of 83



--------------------------------------------------------------------------------






(f)
The Managed Care Plan shall not transition enrollees into home and community
based LTC services who have not been released from the LTC wait list or who have
not resided in a nursing facility for a minimum of sixty (60) consecutive days
prior to transition.

(g)
For enrollees transitioned from the nursing facility into the community within
twelve (12) months of their initial level of care determination, the Managed
Care Plan shall submit the reassessment thirty (30) days prior to the date on
the initial Notification of Level of Care form;

(h)
For enrollees that reside in a nursing facility more than twelve (12) months
before being transitioned into the community, the reassessment shall be due
thirty (30) days prior to the anniversary date of discharge from the nursing
facility;

(i)
Tracking an enrollee's Medicaid financial eligibility on annual basis, and are
responsible for helping the enrollee continuously maintain Medicaid financial
eligibility. If the enrollee loses Medicaid financial eligibility due to
inaction or lack of follow-through with the DCF redetermination process, the
case manager shall help the enrollee regain Medicaid financial eligibility; and

(j)
Referring pregnant enrollees to appropriate maternity and family services and
notifying medical service payers of enrollee status for further eligibility
determination for the enrollee and unborn infant.

(4)
Case managers shall conduct a face-to-face review within five (5) business days
following an enrollee's change of placement type (e.g., from HCBS to an
institutional setting, own home to assisted living facility or institutional
setting to HCBS). This review shall be conducted to ensure that appropriate
services are in place and that the enrollee agrees with the plan of care as
authorized.

(5)
The case manager shall meet face-to-face at least every three (3) months with
the enrollee and/or representative, in order to:

(a)
Discuss the type, amount and providers of authorized services. If any issues are
reported or discovered, the case manager shall take and document action taken to
resolve these as quickly as possible;

(b)
Assess needs, including any changes to the enrollee's informal support system;

(c)
Discuss the enrollee's perception of his/her progress toward established goals;

(d)
Identify any barriers to the achievement of the enrollee's goals;


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 43
of 83



--------------------------------------------------------------------------------






(e)
Develop new goals as needed;

(f)
Review, at least annually, the enrollee handbook to ensure
enrollees/representatives are familiar with the contents, especially as related
to the grievance and reporting abuse, neglect, and exploitation, appeals
process, covered services and their rights/responsibilities;

(g)
Document the enrollee's current functional, medical, behavioral and social
strengths; and

(h)
Complete the Agency-required assessment form and medical documentation annually.

(6)
The enrollee representative shall be involved for the above if the enrollee is
unable to participate due to a cognitive impairment or if the enrollee has a
legal guardian.

(7)
The case manager shall document contacts and face-to-face visits at the time of
each visit or contact and when there are any changes in services. The enrollee
or representative shall indicate whether they agree or disagree with each
service authorization and sign the plan of care each time changes occur. The
enrollee shall be given a copy of each signed plan of care.

(8)
The enrollee's HCBS providers shall be contacted at least annually to discuss
their assessment of the enrollee's needs and status. Contact should be made as
soon as possible to address problems or issues identified by the
enrollee/representative or case manager. This should include providers of such
services as personal or attendant care, home delivered meals, therapy, etc.

7.
Disease Management Program

a.
In addition to the disease management program specified in Attachment I, the
Managed Care Plan shall include disease management programs for:

(1)
Dementia and Alzheimer’s issues;

(2)
Cancer;

(3)
Diabetes;

(4)
Chronic Obstructive Pulmonary Disease (COPD); and

(5)
End of life issues including information on advance directives.

b.
The Managed Care Plan shall develop and implement a disease management programs
to combine elements of caregiver support and disease management. The integrated
program shall be aimed at providing enrollee caregivers, circles of support for
enrollees and the enrollee with support and education to help care for and
improve the health and quality of life for the enrollee living with chronic
conditions in the home.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 44
of 83



--------------------------------------------------------------------------------






F.
Quality Enhancements

The Managed Care Plan shall offer quality enhancements (QE) to enrollees as
specified below:
1.
Safety concerns in the home and fall prevention;

2.
End of life issues, including information on advanced directives; and

3.
Ensuring that case managers and providers screen enrollees for signs of domestic
violence and offer referral services to applicable domestic violence prevention
community agencies.

Section VI. Provider Network
A.
Network Adequacy Standards

1.
Network Capacity and Geographic Access Standards

a.
In accordance with s. 409.982(4), F.S., and s. 409.98(1) - (19), F.S., the
Managed Care Plan's network shall include the following types of providers: (See
LTC Provider Qualifications and Minimum Network Adequacy Requirements Table, for
minimum waiver network standards).

(1)
Adult companion providers;

(2)
Adult day health care centers;

(3)
Adult family care homes;

(4)
Assistive care service providers;

(5)
Assisted living facilities;

(6)
Attendant care providers;

(7)
Behavior management providers;

(8)
Caregiver training providers;

(9)
Case managers or case management agency;

(10)
Community care for the elderly lead agencies (CCEs);

(11)
Health care services pools;

(12)
Home adaptation accessibility providers;

(13)
Home health agencies;


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 45
of 83



--------------------------------------------------------------------------------






(14)
Homemaker and companion service providers;

(15)
Hospices;

(16)
Medication administration providers;

(17)
Medication management providers;

(18)
Medical supplies providers;

(19)
Nurse registries;

(20)
Nursing facilities;

(21)
Nutritional assessment and risk reduction providers;

(22)
Personal care providers;

(23)
Personal emergency response system providers;

(24)
Transportation providers; and

(25)
Therapy (occupational, speech, respiratory, and physical) providers.

b.
In accordance with s. 409.982(1), F.S., the Managed Care Plan may limit the
providers in its network based on credentials, quality and price; however,
during the period between October 1, 2013 and September 30, 2014, the Managed
Care Plan shall, in good faith, offer a provider contract to all of the
following providers in the region:

(1)
Nursing facilities;

(2)
Hospices; and

(3)
Aging network services providers that previously participated in home and
community-based waivers serving elders or community-service programs
administered by DOEA, as identified by the state.

c.
In accordance with s. 409.982(1), F.S., after twelve (12) months of active
participation in the Managed Care Plan's network, the Managed Care Plan may
exclude any of the providers named in b. above for failure to meet quality or
performance criteria.

d.
Therapy, facility-based hospice, and adult day health care services shall be
available within an average of thirty (30) minutes from an enrollee's residence
or other preferred location within the region. The Agency may waive this
requirement, in writing, for rural areas and for areas where there is no
applicable provider within a thirty (30) minute average travel time. Travel time
requirements for adult day health care and therapy services are increased to
sixty (60) minutes for rural areas.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 46
of 83



--------------------------------------------------------------------------------






e.
Unless otherwise provided in this Contract or authorized by the Agency, the
Managed Care Plan shall ensure that each county in a region has at least two (2)
providers available to deliver each covered HCBS. For HCBS provided in an
enrollee's place of residence, the provider does not need to be located in the
county of the enrollee's residence but shall be willing and able to serve
residents of that county. For adult day health care, the service provider does
not have to be located in the enrollee's county of residence, but shall meet the
access standards for adult day health care.

f.
Facility-based services are those services the enrollee receives from the
residential facility in which they live. For purposes of this Contract assisted
living facility, adult family care homes, assistive care, and nursing facility
care services are facility-based.

g.
The Managed Care Plan shall contract with at least two (2) facility-based
service providers per county in the region(s) it serves and meet the licensed
bed ratio requirement of one (1) licensed bed for each enrollee included in the
applicable maximum enrollment level. If the Managed Care Plan demonstrates to
the Agency's satisfaction that it is not feasible to meet either or both
requirements within a specific county within a contracted region, the Agency may
provide written authorization to use network facilities from one or more
neighboring counties within the region to meet network requirements.

h.
If the Managed Care Plan is able to demonstrate to the Agency's satisfaction
that a region as a whole is unable to meet either or both network requirements
for facility-based services, the Agency may waive the requirement at its
discretion in writing. As soon as additional service providers become available,
however, the Managed Care Plan shall augment its network to include such
providers in order to meet the network adequacy requirements. Such a written
waiver shall require attestation by the Managed Care Plan that it agrees to
modify its network to include such providers as they become available.

i.
Facilities from neighboring counties within the region are allowed as additional
network providers above and beyond the required number. No state approval is
required to include these additional providers in the Managed Care Plan network
as long as minimum requirements specified in Section VI.A.1.e. have been met.

j.
The Managed Care Plan may not include facility-based service providers from
outside the region as network providers unless the Managed Care Plan's provider
agreement or subcontract specifies that it will serve the respective region(s);
however, such providers may not be used to meet the region's minimum network
requirements. A waiver from the Agency will be necessary if the Managed Care
Plan cannot meet network requirements for facility-based services for a region
using only providers located within that region.

k.
The Managed Care Plan shall provide authorized HCBS within the timeframe
prescribed in Section V, Covered Services. This includes initiating HCBS in the
enrollee's plan of care within the timeframes specified in this Contract and
continuing services in accordance with the enrollee's plan of care, including
the amount, frequency, duration and scope of each service in accordance with the
enrollee's service schedule.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 47
of 83



--------------------------------------------------------------------------------






I.
The Managed Care Plan shall permit enrollees in the community to choose care
through participant direction for allowable services as specified in Section V,
Covered Services. Such providers shall agree to all applicable terms of the
Managed Care Plan's policies and procedures. Such qualification requirements
shall include the minimum provider qualifications in Table 2 and all training
and background screening requirements. The Managed Care Plan shall develop any
necessary policies, procedures, or agreements to allow providers to provide care
to enrollees where appropriate.

m.
The Managed Care Plan shall not continue to contract with providers designated
as chronic poor performers, pursuant to the Managed Care Plan's policies and
procedures.

n.
The Managed Care Plan shall permit enrollees to choose from among all Managed
Care Plan network residential facilities with a Medicaid-designated bed
available. The Managed Care Plan shall inform the enrollee of any residential
facilities that have specific cultural or religious affiliations. If the
enrollee makes a choice, the Managed Care Plan shall make a reasonable effort to
place the enrollee in the facility of the enrollee's choice. In the event the
enrollee does not make a choice, the Managed Care Plan shall place the enrollee
in a participating residential facility with a Medicaid-designated bed available
within the closest geographical proximity to the enrollee's current residence.
All Managed Care Plan enrollee placements into participating or
non-participating residential facilities shall be appropriate to the enrollees'
needs.

o.
The Managed Care Plan shall report monthly to the Agency results of its internal
monitoring, ensuring that all Long-term Care providers are appropriately
qualified, as specified in Table 1 - LTC Provider Qualifications & Minimum
Network Adequacy Requirements, and Table 2 - PDO Provider Qualifications below.
This report shall be submitted as specified in Section XIV, Reporting
Requirements, and the Managed Care Plan Report Guide.

B.
Network Development and Management Plan

1.
Regional Network Changes

The Managed Care Plan shall notify the Agency within seven (7) business days of
any significant changes to its regional provider network. A significant change
is defined as follows:
a.
Managed Care Plans shall report to the Agency a loss of a nursing facility,
adult day health care center, adult family care home or assisted living facility
in a region where another participating nursing facility, adult day health care
center, adult family care home or assisted living facility of equal service
ability is not available to ensure compliance with the geographic access
standards specified in this Exhibit.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 48
of 83



--------------------------------------------------------------------------------






b.
If the Managed Care Plan excludes an Aging Network Provider, as defined by the
state, the Managed Care Plan shall provide written notice to all enrollees who
have chosen that provider for care, and the notice shall be provided at least
thirty (30) days before the effective date of the exclusion.

C.
Provider Credentialing and Contracting

1.
Credentialing and Recredentialing

a.
The Managed Care Plan shall establish and verify provider credentialing and
recredentialing criteria that includes a determination of whether the provider,
or employee or volunteer of the provider, meets the definition of "direct
service provider" and completion of a Level II criminal history background
screening on each direct service provider to determine whether any have
disqualifying offenses as provided for in s. 430.0402, F.S., and s. 435.04, F.S.
Any provider or employee or volunteer of the provider meeting the definition of
"direct service provider" who has a disqualifying offense is prohibited from
providing services to enrollees. No additional Level II screening is required if
the individual is qualified for licensure or employment by the Agency pursuant
to its background screening standards under s. 408.809, F.S., and the individual
is providing a service that is within the scope of his or her licensed practice
or employment. (See s. 430.0402(3), F.S.)

(1)
The Managed Care Plan shall maintain a signed affidavit from each provider
attesting to its compliance with this requirement, or with the requirements of
its licensing agency if the licensing agency requires Level II screening of
direct services providers.

(2)
The Managed Care Plan shall include compliance with this requirement in its
provider contracts and subcontracts and verify compliance as part of its
subcontractor and provider monitoring activity.

b.
The Managed Care Plan shall establish and verify provider credentialing and
recredentialing criteria to ensure that assisted living facilities and adult
family care homes meet the minimum HCB characteristics as defined in this
Contract.

c.
The Managed Care Plan's credentialing and recredentialing process shall include
ensuring that all Long-term Care providers are appropriately qualified, as
specified in Table 1 - LTC Provider Qualifications & Minimum Network Adequacy
Requirements, and Table 2 - PDO Provider Qualifications below.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 49
of 83



--------------------------------------------------------------------------------






Table 1


LTC Provider Qualifications & Minimum Network Adequacy Requirements Table*


Long-term Care Plan Benefit
Qualified Service Provider Types
Minimum Provider Qualifications
Minimum Network Adequacy Requirements
Urban Counties
Rural Counties
Adult Companion
Community Care for the Elderly (CCE) Provider
As defined in Ch. 410 or 430, F.S.
At least two (2) providers serving each county of the region.
At least two (2) providers serving each county of the region.
Center for Independent Living
As defined under 413.371, F. S.
Homemaker/Companion Agency
Registration in accordance with 400.509, F.S.
Home Health Agency
Licensed per Ch. 400, Part III, F.S.; Optional to meet Federal Conditions of
Participation under 42 CFR 484.
Nurse Registries
Licensed per Chapter 400.506, F. S.
Health Care Service Pools
Licensed per Chapter 400, Part IX, F. S.
Adult Day Care (Adult Day Health Care)
Assisted Living Facility (ALF)
Licensed per Ch. 429, Part I, F.S. with a written approval from local AHCA
office to provide services under 429.905(2) F.S.
At least two (2) providers serving each county of the region AND at least (1)
provider within 30 minutes travel time.
At least two (2) providers serving each county of the region AND at least (1)
provider within 60 minutes travel time.
Adult Day Care Center
Licensed per Ch. 429, Part III, F.S.
Assisted Living Facility Services
Assisted Living Facility
Licensed per Ch. 429, Part I, F.S. and ALF must agree to offer facility services
with home-like characteristics
At least two (2) providers serving each county of the region and one (1)
licensed bed for each enrollee in the applicable max enrollment.
At least two (2) providers serving each county of the region and one (1)
licensed bed for each enrollee in the applicable max enrollment.
Assistive Care Services
Adult Family Care Home (AFCH)
Licensed per Ch. 429, Part II, F.S. and Adult Family Care Home (AFCH) must agree
to offer facility services with home-like characteristics


At least two (2) providers serving each county of the region and one (1)
licensed bed for each enrollee in the applicable max enrollment.




At least two (2) providers serving each county of the region and one (1)
licensed bed for each enrollee in the applicable max enrollment.




AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 50
of 83



--------------------------------------------------------------------------------






Long-term Care Plan Benefit
Qualified Service Provider Types
Minimum Provider Qualifications
Minimum Network Adequacy Requirements
Urban Counties
Rural Counties
Attendant Care
Center for Independent Living


As defined under Chapter 413.371, F.S.; have licensed direct care staff, if
required, to perform the waiver services


At least two (2) providers serving each county of the region.
At least two (2) providers serving each county of the region.
Home Health Agency
Licensed per Ch. 400, Part III, F.S.; Optional to meet Federal Conditions of
Participation under 42 CFR 484.


Registered Nurse (RN), Licensed Practical Nurse (LPN)


Licensed per Ch. 464, F.S.


Nurse Registry


Licensed per 400.506, F.S. Services shall be provided by a licensed RN or LPN.




AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 51
of 83



--------------------------------------------------------------------------------






Long-term Care Plan Benefit
Qualified Service Provider Types
Minimum Provider Qualifications
Minimum Network Adequacy Requirements
Urban Counties
Rural Counties
Behavior Management
Clinical Social Worker, Mental Health Counselor


Licensed per Ch. 491, F.S.


At least two (2) providers serving each county of the region.
At least two (2) providers serving each county of the region.
Community Mental Health Center


Licensed per Ch. 394, F.S.


Home Health Agencies
Licensed per Ch. 400, Part III, F.S.; Optional to meet Federal Conditions of
Participation under 42 CFR 484. Direct service provider shall have a minimum of
two (2) years direct experience working with adult populations diagnosed with
Alzheimer’s disease, other dementias or persistent behavioral problems.


Psychologist
Licensed per Ch. 490, F.S.


Registered Nurse
Licensed per Ch. 464, Part I “Nurse Practice Act”, F.S. and Ch. 64B9 “Board of
Nursing”, F.A.C.; Minimum of 2 years direct experience working with adult
populations diagnosed with Alzheimer’s disease, other dementias or persistent
behavioral problems.


Center for Independent Living
As defined under Chapter 413.371, F.S.; have licensed direct care staff, if
required, to perform the waiver services




AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 52
of 83



--------------------------------------------------------------------------------






Long-term Care Plan Benefit
Qualified Service Provider Types
Minimum Provider Qualifications
Minimum Network Adequacy Requirements
Urban Counties
Rural Counties
Caregiver Training
CCE Provider
As defined in Ch. 410 or 430, F.S.
At least two (2) providers serving each county of the region.
At least two (2) providers serving each county of the region
Clinical Social Worker, Mental Health Counselor
Licensed per Ch. 491, F.S.
RN, LPN
Licensed per Ch. 400, Part III, F.S.


Home Health Agency
Optional to meet Federal Conditions of Participation under 42 CFR 484.


Center for Independent Living
As defined under Chapter 413.371, F.S.; have licensed direct care staff, if
required, to perform the waiver services




AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 53
of 83



--------------------------------------------------------------------------------






Long-term Care Plan Benefit
Qualified Service Provider Types
Minimum Provider Qualifications
Minimum Network Adequacy Requirements
Urban Counties
Rural Counties
Case Management
Case Managers employed or contracted by Managed Care Plans
Either: 2+ yrs. of relevant experience and; (1) BA or BS in Social Work,
Sociology, Psychology, Gerontology or related social services field; (2) RN
licensed in FL; (3) BA or BS in unrelated field, OR: 4+ yrs. relevant experience
and LPN licensed in FL, OR: Professional human services experience can be
substituted on a year-for-year basis for the educational requirements. All shall
have four (4) hrs. of in-service training in identifying and reporting abuse,
neglect and exploitation.
Each case manager’s caseload may not exceed sixty (60) for enrollees in HCBS
settings, one-hundred (100) for enrollees in nursing facilities or sixty (60)
when the case manager has a mixed caseload
Each case manager’s caseload may not exceed sixty (60) for enrollees in HCBS
settings, one-hundred (100) for enrollees in nursing facilities or sixty (60)
when the case manager has a mixed caseload.
Center for Independent Living
Either: 2+ yrs. of relevant experience and; (1) BA or BS in Social Work,
Sociology, Psychology, Gerontology or related social services field; (2) RN
licensed in FL; (3) BA or BS in unrelated field, OR: 4+ yrs. relevant experience
and LPN licensed in FL, OR: Professional human services experience can be
substituted on a year-for-year basis for the educational requirements. All shall
have four (4) hrs. of in-service training in identifying and reporting abuse,
neglect and exploitation.
Case Management Agency
Either: 2+ yrs. of relevant experience and; (1) BA or BS in Social Work,
Sociology, Psychology, Gerontology or related social services field; (2) RN
licensed in FL; (3) BA or BS in unrelated field, OR: 4+ yrs. relevant experience
and LPN licensed in FL, OR: Professional human services experience can be
substituted on a year-for-year basis for the educational requirements. All shall
have four (4) hrs. of in-service training in identifying and reporting abuse,
neglect and exploitation. Designated a CCE Lead Agency by DOEA (per Ch. 430
F.S.) or other agency meeting comparable standards as determined by DOEA.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 54
of 83



--------------------------------------------------------------------------------






Long-term Care Plan Benefit
Qualified Service Provider Types
Minimum Provider Qualifications
Minimum Network Adequacy Requirements
Urban Counties
Rural Counties
Home Accessibility Adaptation
Independent Provider
Licensed per state and local building codes or other licensure appropriate to
tasks performed. Ch. 205, F.S.; Licensed by local city and/or county
occupational license boards for the type of work being performed. Required to
furnish proof of current insurance.
At least two (2) providers serving each county of the region.
At least two (2) providers serving each county of the region.
Center for Independent Living
As defined under 413.371, F. S. and licensed under Ch. 205, F. S.
General Contractor
Licensed per 459.131, F.S.
Home Delivered Meals
Food Establishment Older Americans Act


Permit under 500.12, F.S.


At least two (2) providers serving each county of the region.
At least two (2) providers serving each county of the region.
Older American’s Act (OAA) Provider


As defined in Rule 58A-1, F.A.C.


CCE Provider


As defined in Ch. 410 or 430, F.S.


Food Service
Establishment


Licensed per s.509.241, F.S.




AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 55
of 83



--------------------------------------------------------------------------------






Long-term Care Plan Benefit
Qualified Service Provider Types
Minimum Provider Qualifications
Minimum Network Adequacy Requirements
Urban Counties
Rural Counties
Homemaker
Nurse Registry


Licensed per 400.506, F.S.


At least two (2) providers serving each county of the region.
At least two (2) providers serving each county of the region.
Home Health Agency
Licensed per Ch. 400, Part III, F.S.; Optional to meet Federal Conditions of
Participation under 42 CFR 484.


CCE Provider


As defined in Ch. 410 or 430, F.S.


Center for Independent Living


As defined under 413.371, F. S.


Homemaker/Companion Agency


Registration in accordance with Ch. 400.509, F.S.


Health Care Service Pools


Licensed per Chapter 400, Part IX, F. S.


Hospice
Hospice Organizations
Hospice providers shall be licensed under Chapter 400, Part IV, F. S. and meet
Medicaid and Medicare conditions of participation annually.
At least two (2) providers serving each county of the region.
At least two (2) providers serving each county of the region.
Intermittent and Skilled Nursing
Home Health Agency
Licensed per Ch. 400, Part III, F.S.; Optional to meet Federal Conditions of
Participation under 42 CFR 484.
At least two (2) providers serving each county of the region.
At least two (2) providers serving each county of the region.
Medication Administration
RN, LPN
Licensed per Ch. 464, F.S.
At least two (2) providers serving each county of the region.
At least two (2) providers serving each county of the region.
Home Health Agency
Licensed per Ch. 400, Part III, F.S.; Optional to meet Federal Conditions of
Participation under 42 CFR 484.
Unlicensed Staff Member Trained per 58A-5.0191(5), F.A.C.
Trained per 58A-5.0191(5), F.A.C.; demonstrate ability to accurately read and
interpret a prescription label.
Nurse Registry
Licensed per 400.506, F.S.
Pharmacist
Licensed per Ch. 465, F.S.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 56
of 83



--------------------------------------------------------------------------------






Long-term Care Plan Benefit
Qualified Service Provider Types
Minimum Provider Qualifications
Minimum Network Adequacy Requirements
Urban Counties
Rural Counties
Medication Management
Home Health Agencies
Licensed per Ch. 400, Part III, F.S.; Optional to meet Federal Conditions of
Participation under 42 CFR 484.
Individuals providing services shall be an RN or LPN.
At least two (2) providers serving each county of the region.
At least two (2) providers serving each county of the region.
Nurse Registries
Licensed per 400.506, F.S.
Individuals providing services shall be an RN or LPN.
Licensed Nurse, LPN
Licensed per Ch. 464, F.S.
Pharmacist
Licensed per Ch. 465, F.S.
Medical Equipment & Supplies
Pharmacy
Licensed per Ch. 465, F.S.; Permitted per Ch. 465, F.S.
At least two (2) providers serving each county of the region.
At least two (2) providers serving each county of the region.
Home Health Agency
Licensed per Ch. 400, Part III, F.S.; Optional to meet Federal Conditions of
Participation under 42 CFR 484.
Home Medical Equipment Company
Licensed per Ch. 400, Part VII, F.S.
Nutritional Assessment and Risk Reduction
CCE Provider


As defined in Ch. 410 or 430, F.S.


At least two (2) providers serving each county of the region.
At least two (2) providers serving each county of the region.
Home Health Agency


Licensed per Ch. 400, Part III, F.S.; Optional to meet Federal Conditions of
Participation under 42 CFR 484.


Nurse Registry


Licensed per 400.506, F.S.


Other Health Care Professional


Must practice within the legal scope of their practice.


Dietician/Nutritionist or Nutrition Counselor


Licensed per Ch. 468, Part X, F.S.


Center for Independent Living


As defined under Chapter 413.371, F.S.; have licensed direct care staff, if
required, to perform the waiver services




AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 57
of 83



--------------------------------------------------------------------------------






Long-term Care Plan Benefit
Qualified Service Provider Types
Minimum Provider Qualifications
Minimum Network Adequacy Requirements
Urban Counties
Rural Counties
Nursing Facility Care
See State Plan Requirements.
See State Plan Requirements.
At least two (2) providers serving each county of the region and one (1)
licensed bed for each enrollee in the applicable max enrollment
At least two (2) providers serving each county of the region and one (1)
licensed bed for each enrollee in the applicable max enrollment
Personal Care
Nurse Registry


Licensed per 400.506, F.S.


At least two (2) providers serving each county of the region.
At least two (2) providers serving each county of the region.
Home Health Agency


Licensed per Ch. 400, Part III, F.S.; Optional to meet Federal Conditions of
Participation under 42 CFR 484.


CCE Provider


As defined in Ch. 410 or 430, F.S.


Center for Independent Living
As defined under Chapter 413.371, F.S.; have licensed direct care staff, if
required, to perform the waiver services
Personal Emergency Response System
Alarm System Contractor
Certified per Ch. 489, Part II, F.S.
At least two (2) providers serving each county of the region.
At least two (2) providers serving each county of the region.
Low-Voltage Contractors and Electrical Contractors
Exempt from licensure in accordance with 489.503(15)(a-d), F.S. and 489.503(16),
F.S.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 58
of 83



--------------------------------------------------------------------------------






Long-term Care Plan Benefit
Qualified Service Provider Types
Minimum Provider Qualifications
Minimum Network Adequacy Requirements
Urban Counties
Rural Counties
Respite Care
CCE Provider


As defined in Ch. 410 or 430, F.S.


At least two (2) providers serving each county of the region.
At least two (2) providers serving each county of the region.
Nurse Registry


Licensed per 400.506, F.S.


Adult Day Care Center


Licensed per Ch. 429, Part III, F.S.


Assisted Living Facility**


Licensed per Ch. 429, Part I, F.S.


Nursing Facility


Licensed per Ch. 400, Part II, F.S.


Center for Independent Living


As defined under 413.371, F. S.


Home Health Agency


Licensed per Ch. 400, Part III, F.S.; Optional to meet Federal Conditions of
Participation under 42 CFR 484.


Homemaker/ Companion Agency


Registration in accordance with 400.509, F.S.


Transportation
Independent (private auto, wheelchair van, bus, taxi)
Licensed per Ch. 322, F.S.; Residential facility providers that comply with
requirements of Ch. 427, F.S.
At least two (2) providers serving each county of the region.
At least two (2) providers serving each county of the region.
Community Transportation Coordinator
Licensed per Chapter 316 and 322, F. S., in accordance with Chapter 41-2, F. A.
C


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 59
of 83



--------------------------------------------------------------------------------






Long-term Care Plan Benefit
Qualified Service Provider Types
Minimum Provider Qualifications
Minimum Network Adequacy Requirements
Urban Counties
Rural Counties
Occupational Therapy
Home Health Agency


Licensed per Ch. 400, Part III, F.S.; Optional to meet Federal Conditions of
Participation under 42 CFR 484.


At least two (2) providers serving each county of the region AND at least (1)
provider within 30 minutes travel time
At least two (2) providers serving each county of the region AND at least (1)
provider within 60 minutes travel time.
Occupational Therapist Assistant


Licensed per Ch. 468, Part III, F.S.


Occupational Therapist


Licensed per Ch. 468, Part III, F.S.


Center for Independent Living


As defined under Chapter 413.371, F.S.; have licensed direct care staff, if
required, to perform the waiver services


Hospital Outpatient Department


Licensed per Ch. 395, Part I and 408, Part II, F.S., and required licensure or
be under supervision of a licensed professional qualified to provide the
service.


Nursing Facility


Licensed per Ch. 400, Part III, F.S.;


Physical Therapy
Physical Therapist
Licensed per Ch. 486, F.S.
At least two (2) providers serving each county of the region AND at least (1)
provider within 30 minutes travel time.
At least two (2) providers serving each county of the region AND at least (1)
provider within 60 minutes travel time.
Physical Therapist Assistant
Licensed per Ch. 486, F.S.
Home Health Agency
Licensed per Ch. 400, Part III, F.S.; Optional to meet Federal Conditions of
Participation under 42 CFR 484.
Center for Independent Living
As defined under Chapter 413.371, F.S.; have licensed direct care staff, if
required, to perform the waiver services
Hospital Outpatient Department
Licensed per Ch.395, Part I and 408, Part II, F.S., and required licensure or be
under supervision of a licensed professional qualified to provide the service.
Nursing Facility
Licensed per Ch. 400, Part III, F.S.;


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 60
of 83



--------------------------------------------------------------------------------






Long-term Care Plan Benefit
Qualified Service Provider Types
Minimum Provider Qualifications
Minimum Network Adequacy Requirements
Urban Counties
Rural Counties
Respiratory Therapy
Home Health Agency
Home Health Agencies licensed per Chapter 400, Part III,F. S, employing
certified respiratory therapists licensed under Chapter 468, F. S and may meet
Federal conditions of Participation under 42 CFR 484 or individuals licensed per
Chapter 468, F. S. as certified respiratory therapists.


At least two (2) providers serving each county of the region AND at least (1)
provider within 30 minutes travel time.
At least two (2) providers serving each county of the region AND at least (1)
provider within 60 minutes travel time.
Respiratory Therapist


Licensed per Ch. 468, F.S.


Health Care Service Pools


Licensed per Chapter 400, Part IX, F. S.


Center for Independent Living


As defined under Chapter 413.371, F.S.; and registered, certified or licensed
under s. 468, Part V, F.S., as a respiratory therapist or under the direct
supervision of such registered, certified or licensed respiratory therapists.


Hospital Outpatient Department
Licensed per Ch. 395, Part I and 408, Part II, F.S., and required licensure or
be under supervision of a licensed professional qualified to provide the
service.
Nursing Facility
Licensed per Ch. 400, Part III, F.S.;
Speech Therapy
Speech-Language Pathologist
Licensed per Ch. 468, Part I, F.S.
At least two (2) providers serving each county of the region AND at least (1)
provider within 30 minutes travel time.
At least two (2) providers serving each county of the region AND at least (1)
provider within 30 minutes travel time.
Home Health Agency
Licensed per Ch. 400, Part III, F.S.; Optional to meet Federal Conditions of
Participation under 42 CFR 484.
Center for Independent Living
As defined under Chapter 413.371, F.S.; have licensed direct care staff, if
required, to perform the waiver services

*The Agency reserves the right to change Minimum Provider Qualifications and
Minimum Network Adequacy Requirements.
**Additional qualifications: See Section V.A.3.g. for HCB characteristics
requirements.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 61
of 83



--------------------------------------------------------------------------------






Table 2
PDO Provider Qualifications
Long-term Care Plan Benefit
Qualified Service Provider Types
Minimum Provider Qualifications
Adult
Companion
Individual
None *
Attendant Care
Registered Nurse (RN), Licensed Practical Nurse (LPN)
Licensed per Chapter 464,
F. S.*
Homemaker
Individual
None *
Intermittent/
Skilled Nursing
Registered Nurse (RN), Licensed Practical Nurse (LPN)
Licensed per
Chapter 464,
F. S.*
Personal Care
Individual
None*

* Individuals of the enrollee's choosing may provide PDO services so long as
they meet the minimum provider qualifications as above and are eighteen (18)
years of age or older. PDO providers are also required to sign a
Participant/Direct Service Worker Agreement and obtain a satisfactory Level II
background screening.
2.
Provider Contract Requirements

a.
The Managed Care Plan shall include the following provisions in its provider
contracts:

(1)
Require that each provider develop and maintain policies and procedures for
back-up plans in the event of absent employees, and that each provider maintain
sufficient staffing levels to ensure that service delivery is not interrupted
due to absent employees;

(2)
Include requirements for residential facilities regarding collection of patient
responsibility, including prohibiting the assessment of late fees; and

(3)
For assisted living facilities and adult family care homes, that they shall
conform to the HCB characteristics pursuant this Contract. The Managed Care Plan
shall include the following statement verbatim in its provider contracts with
assisted living facility and adult family care home providers:


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 62
of 83



--------------------------------------------------------------------------------






(Insert ALF/AFCH identifier) will support the enrollee's community inclusion and
integration by working with the case manager and enrollee to facilitate the
enrollee's personal goals and community activities.
Enrollees residing in (insert ALF/AFCH identifier) shall be offered services
with the following options unless medical, physical, or cognitive impairments
restrict or limit exercise of these options.
Choice of:
•
Private or semi-private rooms;

•
Roommate for semi-private rooms;

•
Locking door to living unit;

•
Access to telephone and length of use;

•
Eating schedule; and

•
Participation in facility and community activities.

Ability to have:
•
Unlimited visitation; and

•
Snacks as desired.

Ability to:
•
Prepare snacks as desired; and

•
Maintain personal sleeping schedule.

(4)
The Managed Care Plan shall include the following statement in its provider
contract with assisted living facility providers:

(Insert ALF identifier) hereby agrees to accept monthly payments from (insert
plan identifier) for enrollee services as full and final payment for all
Long-term Care services detailed in the enrollee's plan of care which are to be
provided by (insert ALF identifier). Enrollees remain responsible for the
separate ALF room and board costs as detailed in their resident contract. As
enrollees age in place and require more intense or additional Long-term Care
services, (insert ALF identifier) may not request payment for new or additional
services from an enrollee, their family members or personal representative.
(Insert ALF identifier) may only negotiate payment terms for services pursuant
to this provider contract with (insert plan identifier).
(5)
The Managed Care Plan shall include the following provision it its provider
contract with nursing facilities and hospices: The provider shall maintain
active Medicaid enrollment and submit required cost reports to the Agency for
the duration of this agreement.

D.
Provider Services

1.
Provider Handbook and Bulletin Requirements

a.
The Managed Care Plan shall include the following information in its provider
handbooks:


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 63
of 83



--------------------------------------------------------------------------------






(1)
The role of case managers;

(2)
Requirements for HCBS providers regarding critical incident reporting and
management; and

(3)
Requirements for residential facilities regarding patient responsibility.

E.
Medical/ Case Records Requirements

1.
Standards for Medical/Case Records

a.
The Managed Care Plan shall ensure the adherence to the following provisions.

(1)
The enrollee's case record documents all activities and interactions with the
enrollee and any other provider(s) involved in the support and care of the
enrollee. The record shall include, at a minimum, the following information:

(a)
Enrollee demographic data including emergency contact information, guardian
contact data, if applicable, permission forms and copies of assessments,
evaluations, and medical and medication information;

(b)
Legal data such as guardianship papers, court orders and release forms;

(c)
Copies of eligibility documentations, including level of care determinations by
CARES;

(d)
Identification of the enrollee's PCP;

(e)
Information from quarterly onsite assessments that addresses at least the
following:

i.
Enrollee's current medical/functional/behavioral health status, including
strengths and needs;

ii.
Identification of family/informal support system or community resources and
their availability to assist the enrollee, including barriers to assistance;

iii.
Enrollee's ability to participate in the review and/or who case manager
discusses service needs and goals with if the enrollee was unable to
participate, and

iv.
Environmental and/or other special needs.

(f)
Needs assessments, including all physician referrals;

(g)
Documentation of HCB characteristics for enrollees in ALFs and AFCHs. The
responses to the HCB characteristics queries and enrollee limitations shall be
documented;


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 64
of 83



--------------------------------------------------------------------------------






(h)
Documentation of interaction and contacts (including telephone contacts) with
enrollee, family of enrollees, service providers or others related to services;

(i)
Documentation of issues relevant to the enrollee remaining in the community with
supports and services consistent with his or her capacities and abilities. This
includes monitoring achievement of goals and objectives as set forth in the plan
of care;

(j)
Residential agreements between facilities and the enrollee;

(k)
Problems with service providers shall be addressed in the narrative with a
planned course of action noted;

(I)
Copies of eligibility documents, including LOC determinations;

(m)
Record of Service authorizations;

(n)
CARES assessment documents;

(o)
Documentation that the enrollee has received and signed, if applicable, all
required plan and program information (including copies of the enrollee
handbook, provider directory, etc.);

(p)
Documentation of the discussion of Advanced Directives and Do Not Resuscitate
orders;

(q)
Documentation of the discussion with the enrollee on the procedures for filing
complaints and grievances;

(r)
Documentation of the choice of a participant-directed care option;

(s)
Notices of Action sent to the enrollee regarding denial or changes to services
(discontinuance, termination, reduction or suspension);

(t)
Enrollee-specific correspondence;

(u)
Physician's orders for Long-term Care services and equipment;

(v)
Provider evaluations/assessments and/or progress reports (e.g., home health,
therapy, behavioral health);

(w)
Case notes including documentation of the type of contact made with the enrollee
and/or all other persons who may be involved with the enrollee's care (e.g.,
providers);

(x)
Other documentation as required by the Managed Care Plan;

(y)
Copy of the contingency plan and other documentation that indicates the
enrollee/representative has been advised regarding how to report unplanned gaps
in authorized service delivery; and


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 65
of 83



--------------------------------------------------------------------------------






(z)
Documentation of choice between institutional and home and community-based
services.

(2)
Case management enrollee file information shall be maintained by the Managed
Care Plan in compliance with state regulations for record retention. Per 42 CFR
441.303(c)(3), written and electronically retrievable documentation of all
evaluations and re-evaluations shall be maintained as required in 45 CFR 92.42.
The Managed Care Plan shall specify in policy where records of evaluation and
re-evaluations of level of care are maintained and exchanged with the CARES
unit.

(3)
The Managed Care Plan shall adhere to the confidentiality standards under the
Health Insurance Portability and Accountability Act (HIPAA).

(4)
Case files shall be kept secured.

(5)
All narratives in case records shall be electronically signed and dated by the
case manager. Electronic signatures with date stamps are allowable for
electronic case records.

Section VII. Quality and Utilization Management
A.
Quality Improvement

There are no additional quality improvements provisions unique to the LTC
managed care program.
B.
Performance Measures (PMs)

1.
Required Performance Measures (PMs)

a.
The Managed Care Plan shall collect and report the following performance
measures, certified via qualified auditor.

HEDIS/Agency-defined
1
Care for Older Adults (COA): - included components: advance care planning;
medication review, and functional status assessment.
Add age bands:
18 to 60 years as of December 31 of the measurement year*
61 to 65 years as of December 31 of the measurement year*
66 years and older as of December 31 of the measurement year
Agency-defined
2
Required Record Documentation (RRD)
3
Face-To-Face Encounters (F2F)
4
Case Manager Training (CMT)
5
Timeliness of Services (TOS)
6
Prevalence of Antipsychotic Drug Use in Long-Stay Dementia Residents

*Agency addition to HEDIS

AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 66
of 83



--------------------------------------------------------------------------------






b.
The Agency, at its sole discretion, may add and/or change required performance
measures based on state and federal quality initiatives. These measures may
include, but are not limited to, Medicare measures related to nursing home care
and home-based care. Examples of measures that may be included are avoidable
hospitalizations; hospital readmissions; prevalence of pressure ulcers;
prevalence of use of restraints; rates of antipsychotic drug use; prevalence of
dehydration among enrollees; and prevalence of Baker Act-related
hospitalizations.

c.
The first Performance Measure Report is due to the Agency no later than July 1,
2014, covering the measurement period of calendar year 2013. Due to continuous
enrollment requirements, several measures will not be reported for calendar year
2013. The measures that some managed care plans should be able to report are:

(1)
Face-to-Face Encounters (managed care plans with at least three (3) months of
enrollment);

(2)
Case Manager Training (managed care plans with case managers employed ninety
(90) days or more as of December 31, 2013);

(3)
Timeliness of Services (managed care plans with at least one month of
enrollment).

C.
Performance Improvement Projects (PIPs)

The Managed Care Plan shall perform two (2) Agency-approved statewide
performance improvement projects (PIPs), one (1) clinical PIP and one (1)
non-clinical PIP.
1.
The collaborative PIP topic for the long-term care plans is Medication Review.
This is a clinical PIP.

2.
The Managed Care Plan shall submit a proposed non-clinical PIP topic to the
Agency contract manager no later than March 21, 2014.

3.
PIP proposals (including activities I through VI of the EQRO PIP validation
form) for both the collaborative PIP and the non-clinical PIP are due to the
Agency no later than August 1, 2014.

D.
Satisfaction and Experience Surveys

1.
Enrollee Satisfaction Survey

a.
The Managed Care Plan shall conduct an annual enrollee satisfaction survey for a
time period specified by the Agency, using the revised Enrollee Survey for
Long-term Care Plans provided February 20, 2014 and located at:
http://ahca.myflorida.com/medicaid/statewide mc/survey.shtml.

b.
The Managed Care Plan shall follow the Survey Administration Guidelines below:

(1)
Long-term Care Plans (LTC Plans) are required to contract with an
Agency-approved independent survey vendor to administer the surveys. The minimum
sample size is 1,700, with a target of 411 completed surveys. The survey


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 67
of 83



--------------------------------------------------------------------------------






should be administered according to the NCQA mixed mode protocol (mail with
telephone follow-up).
(2)
The first round of surveys will be of LTC Plan members residing in the
community. A simple random sample per NCQA protocol should be used.

(3)
To be included in the survey sample, enrollees must have been enrolled in the
LTC plan for at least six months with no more than a 1-month gap in enrollment.

(4)
LTC Plans are required to use the core LTC Plan Enrollee Survey. If they would
like to add questions to the survey, those questions may be added to the end of
the core survey. Additional questions must be submitted to the Agency contract
manager for review and approval prior to being included in the survey.

(5)
LTC plans must submit an Excel file of the survey results (including the
responses to each survey item for each respondent) as well as an Excel file
report of the aggregate response rates for the plan for each survey item. Both
of these items must be attested to by the plan's independent survey vendor and a
plan attestation regarding the accuracy and completeness of the files must be
submitted. The submission templates for each of these two files may be obtained
from the Agency's contract manager.

(6)
The due dates for the LTC Plan Enrollee Survey Results submissions will be as
follows:

(a)
The first enrollee survey results submissions will be due to the Agency by
December 31, 2014.

(b)
The second enrollee survey results submissions will be due to the Agency by
October 1, 2015.

(c)
The third submission is due by July 1, 2016.

(d)
Thereafter, submissions are due to the Agency by July 1 of each Contract year.

c.
The Managed Care Plans shall submit to the Agency, in writing, by April 7, 2014,
a proposal for survey administration and reporting that includes identification
of the survey administrator/vendor; sampling methodology; administration
protocol; analysis plan; and reporting description.

d.
The Managed Care Plan shall submit a corrective action plan, as required by the
Agency, within sixty 60 days of the request from the Agency to address any
deficiencies the annual enrollee satisfaction survey.

e.
The Managed Care Plan shall use the results of the annual member satisfaction
survey to develop and implement plan-wide activities designed to improve member
satisfaction. Activities conducted by the Managed Care Plan pertaining to
improving


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 68
of 83



--------------------------------------------------------------------------------






member satisfaction resulting from the annual enrollee satisfaction survey must
be reported to the Agency on a quarterly basis.
E.
Provider- Specific Performance Monitoring

1.
Medical/Case Record Review

a.
The Managed Care Plan shall conduct medical/case record reviews at the following
provider sites:

(1)
Adult Family Care Homes at least once every two (2) years; and

(2)
Assisted Living Facilities at least once every two (2) years.

F.
Other Quality Management Requirements

1.
Critical Incidents

a.
The Managed Care Plan shall develop and implement a critical and adverse
incident reporting and management system for incidents that occur in a home and
community-based Long-term Care service delivery setting, including:
community-based residential alternatives other than assisted living facilities;
other HCBS provider sites; and an enrollee's home, if the incident is related to
the provision of covered HCBS.

b.
The Managed Care Plan shall require HCBS providers to report adverse incidents
to the Managed Care Plans within twenty-four (24) hours of the incident. The
Managed Care Plan shall not require nursing facilities or assisted living
facilities to report adverse incidents or provide incident reports to the
Managed Care Plan. Adverse incidents occurring in nursing facilities and
assisted living facilities will be addressed in accordance with Florida law,
including but not limited to ss. 400.147, 429.23, Chapter 39 and Chapter 415,
F.S.

c.
If the event involves a health and safety issue for an enrollee with LTC
benefits, the LTC Managed Care Plan or Comprehensive LTC Managed Care Plan and
case manager shall arrange for the enrollee to move from his/her current
location or change providers to accommodate a safe environment and participating
or direct service provider of the enrollee's choice.

d.
If an investigation of suspected abuse, neglect or exploitation requires the
enrollee to move from his/her current locations, the LTC Managed Care Plan or
Comprehensive LTC Managed Care Plan shall coordinate with the investigator to
find a safe living environment or another participating provider of the
enrollee's choice.

G.
Utilization Management

There are no additional utilization management provisions unique to the LTC
managed care program.



AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 69
of 83



--------------------------------------------------------------------------------






H.
Continuity of Care in Enrollment

There are no additional continuity of care in enrollment provisions unique to
the LTC managed care program.
Section VIII. Administration and Management
A.
Organizational Governance and Staffing

Addition requirements related to case management staffing are specified in
Section V.E. 2, Case Management Staff Qualifications and Experience.
B.
Subcontracts

There are no additional subcontract provisions unique to the LTC managed care
program.
C.
Information Management and Systems

There are no additional information management and systems provisions unique to
the LTC managed care program.
D.
Claims and Provider Payment

There are no additional claims and provider payment provisions unique to the LTC
managed care program.
E.
Encounter Data Requirements

There are no additional encounter data provisions unique to the LTC managed care
program.
F.
Fraud and Abuse Prevention

There are no additional fraud and abuse prevention provisions unique to the LTC
managed care program.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 70
of 83



--------------------------------------------------------------------------------






Section IX. Method of Payment
A.
Fixed Price Unit Contract

There are no additional provisions unique to the LTC managed care program.
B.
Payment Provisions

1.
Capitation Rates

a.
The Agency will prospectively adjust the base capitation rates included in
Attachment I, Scope of Services to reflect the Managed Care Plan's enrolled
risk.

b.
The Agency will develop a pre-enrollment benchmark case mix for each region
based on analysis of the most recent twelve (12) months of historical data that
allows for three (3) months of claims run out. The enrollment distribution will
be calculated using population segmentation logic consistent with that used in
rate development. Recipients whose last care setting prior to the start of the
capitation rate period was nursing facility will be classified as Non-HCBS.
Recipients who become program-eligible after the start of the capitation rate
period will be classified as Non-HCBS based on program codes that indicate
Institutional Care Program eligibility. Enrollees not meeting the Non-HCBS
classification criteria will be classified as HCBS. For rate purposes, for both
the transitioned and new enrollees, the recipient's initial classification will
remain valid through the duration of the capitation rate period.

c.
Month 1: In each region, the Agency will pay the Managed Care Plan a blended
capitation rate that reflects the regional pre-enrollment benchmark case mix,
adjusted for the Agency-required transition percentage, which is included as
Attachment I, Scope of Services, Exhibit I-C. AHCA will later perform a
reconciliation based on month one (1) actual enrollment and case mix for each
plan.

d.
Subsequent months: For the second month and each subsequent month of the
contract payment period, AHCA will develop a blended capitation rate for the
Managed Care Plan, adjusted for the new enrollments and disenrollments that
occurred in the previous month, and adjusted for the Agency-required transition
percentage.

e.
Once ninety-five percent (95%) of regional eligible recipients are enrolled in
managed care plans, the Agency will ensure that the recalibrated rates are
budget neutral to the State on a PMPM basis. The benchmark against which budget
neutrality will be measured is the region-wide rate based on the pre-enrollment
case mix with the Agency-required transition percentage.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 71
of 83



--------------------------------------------------------------------------------






2.
Rate Adjustments and Reconciliations

a.
Pursuant to ss. 409.983(6) and 409.983(7), F.S., the Agency will reconcile the
Managed Care Plan's payments to nursing facilities, including patient
responsibility and hospices as follows:

(1)
Actual nursing facility payments shall be reconciled by the Agency to ensure
actual claim payments are, at a minimum, the same as Medicaid fee-for-service
(FFS) claim payments. Any Managed Care Plan provider payments to nursing homes
in excess of FFS claim payment will not be reimbursed by the Agency or in any
way increase per member per month payment to the Managed Care Plan in any
current or future capitation rate setting period. The Managed Care Plan accepts
and assumes all risks of excess payments as a cost of doing business and cannot
seek additional Medicaid payments for such business decisions. Any inadvertent
payments made by the Agency to a Managed Care Plan in excess of the FFS amount
shall be overpayments and shall be recouped.

(a)
The nursing facility rate reconciliation process required by 409.983(6), Florida
Statutes, is as follows:

i.
The Agency will set facility-specific payment rates based on the rate
methodology outlined in the most recent version of the Florida Title XIX
Long-term Care Reimbursement Plan. The Managed Care Plan shall pay nursing
facilities an amount no less than the nursing facility specific payment rates
set by the Agency and published on the Agency website. The Managed Care Plan
shall use the published facility-specific rates as a minimum payment level for
all future payments.

ii.
Participating nursing facilities shall maintain their active Medicaid enrollment
and submit required cost reports to the Agency.

iii.
For changes in nursing facility payment rates that apply prospectively, the
following process shall be used:

•
The Agency will annually reconcile between the nursing facility payment rates
used in the capitation rates and the actual published payment rates. This
Managed Care Plan-specific reconciliation will be performed using the Managed
Care Plan's own utilization, as reflected through encounter data that covers the
capitation rate period dates of services with at least four (4) months of claims
run out.

•
The Managed Care Plan shall review and provide written comments or a letter of
concurrence to the Agency within forty-five (45) days after receipt of the
reconciliation results. This reconciliation is considered final if the Managed
Care Plan concurs with the result.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 72
of 83



--------------------------------------------------------------------------------






•
Comments and errors identified are limited to the published rates reviewed and
related Managed Care Plan nursing facility and hospice payments, methodology
and/or calculations.

•
If the Managed Care Plan or the Agency comments that such an error has occurred,
a new forty-five ( 45) calendar review period shall start on the date the
Managed Care Plan receives the Agency's final determination of the
reconciliation results. The Agency's final determination of the reconciliation
results shall be final and conclusive. The Managed Care Plan may dispute the
Agency's decision as per Section XVI.I., Disputes, if it does not concur with
the results.

•
If the Managed Care Plan does not provide comments within the forty-five (45)
calendar day period, no further opportunity for review consideration will be
provided.

iv.
For changes in nursing facility payment rates that apply retroactively, the
following process shall be used:

•
The Agency will settle directly with nursing facilities that were overpaid for
the prior period. The Managed Care Plan shall not collect such payments from the
nursing facilities.

•
The Agency may settle directly with nursing facilities that were underpaid for
the prior period, or may send the payment to the Managed Care Plan for
distribution to the affected nursing facility. If the Managed Care Plan is asked
to distribute an underpayment to a nursing facility under this process, payment
to the facility shall be made within fifteen (15) days of receiving the payment
from the Agency.

(2)
Hospices: The Agency will set hospice level of care and room and board rates
based upon the rate development methodology detailed in 42 CFR Part 418 for per
diem rates and Chapter 409.906 (14), Florida Statutes and 59G-4.140, Florida
Administrative Code, for room and board rates. The Managed Care Plan shall pay
hospices an amount no less than the hospice payment rates set by the Agency and
published on the Agency website no later than October 1 of each year for per
diem rates and January 1 and July 1 of each year for room and board rates for
nursing home residents. The Managed Care Plan shall use the published hospice
rates as a minimum payment level for all future payments.

(a)
Participating hospices shall maintain their active Medicaid enrollment and
submit room and board cost logs to the Agency.

(b)
For changes in hospice per diem and room and board payment rates that apply
prospectively, the following process shall be used:


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 73
of 83



--------------------------------------------------------------------------------






i.
The Agency will annually reconcile between the hospice per diem and room and
board payment rates used in the capitation rates paid and the actual published
payment rates. This hospice-specific reconciliation will be performed using the
Managed Care Plan's own utilization, as reflected through encounter data that
covers the capitation rate period dates of services with at least four (4)
months of claims run out.

ii.
The Managed Care Plan shall review and provide written comments or a letter of
concurrence to the Agency within forty-five ( 45) days after receipt of the
reconciliation results. This reconciliation is considered final if the Managed
Care Plan concurs with the result.

iii.
Comments and errors identified are limited to the published rates reviewed and
related Managed Care Plan hospice payments, and methodology, and/or
calculations.

iv.
If the Managed Care Plan or the Agency comments that such an error has occurred,
a new forty-five (45) calendar review period shall start on the date the Managed
Care Plan receives the Agency's final determination of the reconciliation
results. The Agency's final determination of the reconciliation results shall be
final and conclusive. The Managed Care Plan may dispute the Agency's decision as
per Section XVI. I., Disputes, if it does not concur with the results.

v.
If the Managed Care Plan does not provide comments within the forty-five (45)
calendar day period, no further opportunity for review consideration will be
provided.

(3)
Patient Responsibility Reconciliation. The Managed Care Plan shall have its
annual patient responsibility collections and HCBS waiver service costs report
reviewed annually to verify the patient responsibility collections on a per
capita basis did not exceed the cost of HCBS services. If the per capita patient
responsibility collections exceed the HCBS waiver costs, the Agency will adjust
the capitation to correct the Managed Care Plan overpayment.

(4)
Nursing Facility, Hospice and Patient Responsibility Collection Reconciliation
Schedule. The Agency will announce the reconciliation schedule after the close
of each capitation rate period. The Managed Care Plan shall respond to any
Agency requests for additional information concerning the reconciliation within
fifteen (15) days of notification.

(5)
Actual hospice payments shall be reconciled by the Agency to ensure actual claim
payments are, at a minimum, the same as Medicaid fee-for-service (FFS) claim
payments. Any Managed Care Plan provider payments to hospices in excess of FFS
claim payment will not be reimbursed by the agency or in any way increase per
member per month payment to the Managed Care Plan in any current or future
capitation rate setting period. The Managed Care Plan accepts and assumes all
risks of excess payments as a cost of doing business and cannot seek additional
Medicaid payments for such business


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 74
of 83



--------------------------------------------------------------------------------






decisions. Any inadvertent payments made by the Agency to a Managed Care Plan in
excess of the FFS amount shall be overpayments and shall be recouped.
7.
Community High Risk Pool (CHRP)

a.
The Community High Risk Pool (CHRP) for the SMMC Long-Term Care (LTC) program,
implemented July 1, 2014, recognizes the disproportionate enrollment of high
cost home and community-based (HCBS) recipients. The CHRP operates as a revenue
neutral redistribution of plan reimbursement associated with community
enrollees. The risk pool is funded through a small withhold amount applied to
the pre-transition adjusted HCBS enrollment for the LTC contractor. Encounter
data submissions are required in accordance with Attachment II, Core Contract
Provisions, Section VIII, Administration and Management, E., Encounter Data
Requirements. The Agency shall analyze the LTC encounter data submitted by the
LTC plans.

(1) Only HCBS services will be used to evaluate the SMMC LTC risk pool for an
enrolled recipient.
(2)
Costs associated with nursing home services and hospice services are explicitly
excluded from the distribution of the risk pool.

b.
Effective July 1, 2014, the Agency will establish a withhold
per-member-per-month (PMPM) on a quarterly basis.

(1)
The withhold PMPM will use only state-plan or waiver approved services and
exclude nursing facility and hospice services.

(2)
The CHRP will be established by SMMC LTC region.

(3)
The Agency may adjust the PMPM withhold value on a quarterly basis as necessary.

(4)
The Agency shall communicate the terms of the CHRP including the threshold and
coinsurance amount each quarter.

(5)
The established CHRP withhold will be applied to the pre-transition HCBS
enrollment on a monthly basis.

c.
The Agency will distribute the funds in the CHRP in proportion to each LTC
Plan's reported or Agency adjusted expenditures in excess of the CHRP threshold
average PMPM for HCBS recipients for the quarterly period.

(1)
The Agency will utilize encounter data submitted by the LTC Plan and the
enrollment maintained by the Agency to evaluate LTC plan expenditures for the
purpose of distributing the CHRP funds. Encounter data shall be submitted in
accordance with Attachment, II, Core Contract Provisions, Section VIII,
Administration and Management, E., Encounter Data Requirements.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 75
of 83



--------------------------------------------------------------------------------






(2)
The Agency shall aggregate the qualified service expenditures from the encounter
data by LTC Plan for the quarter based on incurred date reported on the
encounter data for HCBS recipients who were eligible on the date of service. The
Agency, at its discretion, may reprice encounter data based on what the Agency
would have paid for the same services under fee-for-service.

(3)
The first CHRP distribution will cover the months of July and August 2014, for
incurred dates paid through November 2014, with payment in December 2014, after
which distributions will occur every three (3) months) using the following
schedule:

(a)
February Disbursement- Claims incurred September- November, paid and submitted
through January;

(b)
May Disbursement - Claims incurred December- February, paid and submitted
through April;

(c)
August Disbursement - Claims incurred March - May, paid and submitted through
July; and

(d)
November Disbursement - Claims incurred June - August, paid and submitted
through October.

(4) At the end of each twelve (12) month period, in the event the eligible
expenditures for the CHRP are less than the total amount withheld the balance of
the withheld amount less any disbursement for eligible expenditures will be
refunded to the LTC Plans participating in the region
(5)
At the end of each twelve (12) month period, in the event the LTC Plan(s) in a
region do not have any HCBS recipients whose expenditures meet the threshold the
withheld amounts will be refunded to the LTC Plans participating in the region.

(6)
At the end of each twelve (12) month period, the Agency will close the funds,
eliminating any carry over balances, and return any unused portion of each
regional fund to the LTC Plans operating in that region on a per member basis.
The Agency, at its discretion, may distribute any unused portion of the funds
from the pool before the end of the twelve (12) month period.

d.
The Agency may adjust prior CHRP distributions if the encounter data used for
the original CHRP distribution has changed through adjustments submitted in the
encounter data that may include but are not limited to voided and replaced
encounters submitted by the LTC Plans or a recipients retro-active disenrollment
from the SMMC LTC program. Twelve (12) months after the end of the quarter, the
Agency will make no further post-payment adjustments,

Section X. Financial Requirements
A.
Insolvency Protection

There are no additional insolvency provisions unique to the LTC managed care
program.

AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 76
of 83



--------------------------------------------------------------------------------






B.
Surplus

There are no surplus provisions unique to the LTC managed care program.
C.
Interest

There are no additional interest provisions unique to the LTC managed care
program.
D.
Third Party Resources

1.
Patient Responsibility

a.
The Managed Care Plan is responsible for collecting patient responsibility as
determined by DCF and shall have policies and procedures to ensure that, where
applicable, enrollees are assessed for and pay their patient responsibility.
Some enrollees have no patient responsibility either because of their limited
income or the methodology used to determine patient responsibility.

b.
The Managed Care Plan may transfer the responsibility for collecting its
enrollees' patient responsibility to residential providers and compensate these
providers net of the patient responsibility amount. If the Managed Care Plan
transfers collection of patient responsibility to the provider, the provider
contract shall specify complete details of both parties' obligations in the
collection of patient responsibility. The Managed Care Plan shall either collect
patient responsibility from all of its residential providers or transfer
collection to all of its residential providers.

c.
The Managed Care Plan shall have a system in place to track the receipt of
patient responsibility at the enrollee level irrespective of which entity
collects the patient responsibility. This data shall be available upon request
by the Agency. The Managed Care Plan or its providers shall not assess late fees
for the collection of patient responsibility from enrollees.

d.
The Managed Care Plan shall submit a Patient Responsibility Report annually, in
accordance with Section XIV, Reporting Requirements, and the Managed Care Plan
Report Guide. If an enrollee's patient responsibility exceeds the reported
Medicaid Home and Community Based service expenditure, the Agency will employ
the reconciliation process detailed in Section IX.B., Payment Provisions, to
determine if a payment adjustment is required.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 77
of 83



--------------------------------------------------------------------------------






E.
Assignment

There are no additional assignment provisions unique to the LTC managed care
program.
F.
Financial Reporting

There are no additional financial reporting provisions unique to the LTC managed
care program.
G.
Inspection and Audit of Financial Records

There are no additional inspection provisions unique to the LTC managed care
program.
Section XI. Sanctions
A.
Contract Violations and Non-Compliance

There are no additional provisions unique to the LTC managed care program.
B.
Performance Measure Action Plans (PMAP) and Corrective Action Plans (CAP)

There are no additional PMAP and/or CAP provisions unique to the LTC managed
care program.
C.
Performance Measure Sanctions

1.
The Agency may sanction the Managed Care Plan for failure to achieve minimum
performance scores on performance measures specified by the Agency after the
first year of poor performance. The HEDIS measure will be compared to the
National Committee for Quality Assurance HEDIS National Means and Percentiles.
The Agency-defined measures have threshold rates (percentages) that may trigger
a sanction. The Survey-based measures have threshold average ratings (from 0-10)
that may trigger a sanction.

Performance Measure Sanction Table – Effective 8/01/2013 – 8/31/2018
HEDIS Measures
Rate and applicable sanction
Care for Older Adults
Rate < 25th percentile - immediate monetary sanction and PMAP may be imposed
Rate < 50th percentile - PMAP may be required
Agency-defined Measures
Rate and applicable sanction
Required Record Documentation – numerators 1-4
Rate < 85% - immediate monetary sanction and PMAP may be imposed
Rate < 90% - PMAP may be required
Face-to-Face Encounters
Care Manager Training
Timeliness of Service
Survey-based Measures
Average rating and applicable sanction
Satisfaction with Long-term Care Plan
Rate 4.0 or lower – immediate monetary sanction and
PMAP may be imposed
Rate 5.0 or lower – PMAP may be required
Satisfaction with Care Manager
Rating of Quality of Services


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 78
of 83



--------------------------------------------------------------------------------








2.
Monetary sanctions: The Managed Care Plan may receive a monetary sanction for
measures for which their scores meet the thresholds given in the above table for
the first offense. Managed Care Plans shall receive a monetary sanction for
measures for which their scores meet the thresholds given in the above table for
the second offense and subsequent offenses. For the HEDIS and Agency-defined
measures, if the Health Plan has a score/rate that triggers an immediate
monetary sanction, the Health Plan may be sanctioned $500 for each case in the
denominator not present in the numerator. If the Health Plan fails to improve
these performance measures in subsequent years, the Agency will impose a
sanction of $1,000 per case. For each Survey-based measure in the table above
for which the Health Plan has an average rate that triggers an immediate
monetary sanction, the Health Plan may be sanctioned $10,000.

3.
The Agency may amend the performance measure thresholds and sanctions and will
notice the Managed Care Plans prior to the start of the applicable measurement
year or with an amount of notice mutually agreed upon by the Agency and the
Managed Care Plans. Amendments to the performance measure thresholds and
sanctions may include, but are not limited to, adding and removing performance
measures from the sanction strategy, changing thresholds for sanctions, and
changing the monetary amounts of sanctions.

D.
Other Sanctions

There are no additional provisions unique to the LTC managed care program.
E.
Notice of Sanctions

There are no additional notice provisions unique to the LTC managed care
program.
F.
Dispute of Sanctions

There are no additional disputes provisions unique to the LTC managed care
program.
Section XII. Special Terms and Conditions
The Special Terms and Conditions in Section XII, Special Terms and Conditions
apply to all LTC Managed Care Plans and Comprehensive LTC Managed Care Plans
unless specifically noted otherwise in this Exhibit.

AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 79
of 83



--------------------------------------------------------------------------------






Section XIII. Liquidated Damages
A.
Damages

Additional damages issues and amounts unique to the LTC managed care program are
specified below.
B.
Issues and Amounts

If the Managed Care Plan fails to perform any of the services set forth in the
Contract, the Agency may assess liquidated damages for each occurrence listed in
the LTC Issues and Amounts Table below.
Liquidated Damages Issues and Amounts
#
LTC PROGRAM ISSUE
DAMAGES
1
Failure to comply with the medical/case records documentation requirements
pursuant to the Contract.
$500 per plan of care for HCBS enrollees that does not include all of the
required elements. $500 per member file that does not include all of the
required elements. $500 per face-to-face visit where the care coordinator fails
to document the specified observations.


These amounts shall be multiplied by two (2) when the Managed Care Plan has not
complied with the caseload and staffing requirements
2
Failure to comply with the timeframes for developing and approving a plan of
care for transitioning or initiating home and community-based services as
described in the Contract.
$500 per day, per occurrence.
3
Failure to have a face-to-face contact between the Managed Care Plan case
manager and each enrollee at least every ninety (90) days or following a
significant change as described in the Contract.
$5,000 for each occurrence.
4
Failure to complete in a timely manner minimum care coordination contacts
required for persons transitioned from a nursing facility to a community
placement as described in the Contract.
$500 per day, per occurrence.
5
Failure to meet the performance standards established by the Agency regarding
missed visits for personal care, attendant care, homemaker, or home-delivered
meals for enrollees (referred to herein as “specified HCBS”) pursuant to the
Contract.
$500 per day, per occurrence.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 80
of 83



--------------------------------------------------------------------------------






Liquidated Damages Issues and Amounts
6
Failure to develop a person-centered plan of care for an enrollee that includes
all of the required elements, and which has been reviewed with and signed and
dated by the member or authorized representative, unless the
member/representative refuses to sign, which shall be documented in writing as
described in the Contract.
$500 per deficient plan of care. These amounts shall be multiplied by two (2)
when the Managed Care Plan has not complied with the caseload and staffing
requirements specified in the Contract.
7
Failure to meet any timeframe regarding care coordination for members as
described in the Contract.
$250 per calendar day, per occurrence.
8
Failure to follow-up within seven (7) days of service authorization for the
initial care plan to ensure that services are in place as described in the
Contract
$5,000 for each occurrence.
9
Failure to provide a copy of the care plan to each enrollee’s PCP and
residential facility in the timeframes as described in the Contract.
$500 per calendar day.
10
Failure to report enrollees that do not receive any Long-term Care services
listed in the approved care plan for a month, as described in the Contract.
For each enrollee, an amount equal to the capitation rate for the month in which
the enrollee did not receive Long- term Care services.
11
Failure to comply with obligations and time frames in the delivery of annual
face-to-face reassessments for level of care as described in the Contract.
$1,000 per occurrence.
12
Failure to ensure that for each enrollee all necessary paperwork is submitted to
DCF within the timeframes included in the Contract.
$100 assessed for each enrollee who temporarily loses eligibility (for less than
60 days) pursuant to a redetermination.
13
Failure to follow-up within twenty-four (24) hours of initial contact by the
Florida Adult Protective Services Unit pursuant to the Contract
$5,000 for each occurrence
14
Performance Measure: Care for Older Adults
Failure to achieve a rate at the 25th percentile (per the NCQA National Means
and Percentiles, Medicare) or higher will result in liquidated damages of $500
per each case in the denominator not present in the numerator for the measure.


If the Managed Care Plan’s rate remains below the 25th percentile in subsequent
years, damages will be $1,000 per case.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 81
of 83



--------------------------------------------------------------------------------






Liquidated Damages Issues and Amounts
15
Performance Measure: Required Record Documentation – numerators 1-4
Failure to achieve a rate of 90% or higher for each of these measures will
result in liquidated damages of $500 per each case in the denominator not
present in the numerator for the measure.


If the Managed Care Plan’s rate remains below 90% in subsequent years, damages
will be $1,000 per case.
16
Performance Measure: Face-to-Face Encounters
Failure to achieve a rate of 90% or higher for each of these measures will
result in liquidated damages of $500 per each case in the denominator not
present in the numerator for the measure.


If the Managed Care Plan’s rate remains below 90% in subsequent years, damages
will be $1,000 per case.
17
Performance Measure: Care Manager Training
Failure to achieve a rate of 90% or higher for each of these measures will
result in liquidated damages of $500 per each case in the denominator not
present in the numerator for the measure.


If the Managed Care Plan’s rate remains below 90% in subsequent years, damages
will be $1,000 per case.
18
Performance Measure: Timeliness of Service
Failure to achieve a rate of 90% or higher for each of these measures will
result in liquidated damages of $500 per each case in the denominator not
present in the numerator for the measure.


If the Managed Care Plan’s rate remains below 90% in subsequent years, damages
will be $1,000 per case.
19
Performance Measure: Satisfaction with Care Manager and LTC Managed Care Plan
Failure to achieve a rate of 90% or higher for each of these measures will
result in liquidated damages of $500 per each case in the denominator not
present in the numerator for the measure.


If the Managed Care Plan’s rate remains below 90% in subsequent years, damages
will be $1,000 per case.


AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 82
of 83



--------------------------------------------------------------------------------






Liquidated Damages Issues and Amounts
20
Performance Measure: Rating of Quality of Services
Failure to achieve a rate of 90% or higher for each of these measures will
result in liquidated damages of $500 per each case in the denominator not
present in the numerator for the measure.


If the Managed Care Plan’s rate remains below 90% in subsequent years, damages
will be $1,000 per case.

Section XIV. Reporting Requirements
A.
Managed Care Plan Reporting Requirements

1.
Required Reports

The Managed Care Plan shall comply with all reporting requirements set forth in
this Contract, including reports specific to LTC Managed Care Plans as specified
in the Summary of Reporting Requirements Table below and the Managed Care Plan
Report Guide.
Summary of Reporting Requirements
Report Name
Plan Type
Frequency
Participant Direction (PDO) Roster Report
All LTC Plans
Monthly
 
 
 
Case Management File Audit Report
All LTC Plans
Quarterly
Case Management Monitoring and Evaluation Report
All LTC Plans
Quarterly and
Annually
Missed Services Report
All LTC Plans
Monthly
Case Manager Caseload Report
All LTC Plans
Monthly
Denial, Reduction or Termination of Services Report
All LTC Plans
Monthly
Enrollee Roster and Facility Residence Report
All LTC Plans
Monthly
Unable to Locate Report
All LTC Plans
Monthly
 
 
 
Patient Responsibility Report
All LTC Plans
Annually
Freedom of Choice Selection Report
All LTC Plans
Quarterly



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





AHCA Contract No. FP020, Attachment II, Exhibit II-2, Effective 10/1/14, Page 83
of 83

